10 STRAWBERRY STREET      Case 19-10953-CSS      Doc 1-1
                                       1099 PRO INC             Filed 04/30/19   Page  1 &ofDODGE
                                                                                   168TH     452 L.P.
3837 MONACO PARKWAY                     23901 CALABASAS ROAD, STE 2080             PO BOX 94133
DENVER, CO 80207                        CALABASAS, CA 91302                        LAS VEGAS, NV 89193-4133




1776 WILSON 2014, LLC                   1776 WILSON 2014, LLC                      1776 WILSON 2014, LLC
C/O DLA PIPER LLP (US)                  C/O INVESCO REAL ESTATE COMPANY            C/O LINCOLN PROPERTY COMPANY
500 EIGHTH ST NW                        THREE GALLERIA TOWER, SUITE 500            ATTN JENNIFER ROBERTS
ATTN: JEFFREY R. KEITELMAN              13155 NOEL ROAD                            4601 N FAIRFAX DR STE 1115
WASHINGTON, DC 20004                    DALLAS, TX 75240                           ARLINGTON, VA 22203



1-800-GOT JUNK                          225 MAGAZINE                               23RD GROUP LLC
605 12TH AVE S                          9029 JEFFERSON HIGHWAY, STE 300            4944 PARKWAY PLAZA BLVD, STE 400
HOPKINS, MN 55343                       BATON ROUGE, LA 70809                      CHARLOTTE, NC 28217




3 WATERWAY HOLDINGS LLC                 3 WATERWAY HOLDINGS LLC                    3 WATERWAY HOLDINGS LLC
C/O HOWARD HUGHES CORP                  C/O HOWARD HUGHES CORP                     PO BOX 4951 DEPT 100
1790 HUGHES LANDING STE 600             ATTN GENERAL COUNSEL                       HOUSTON, TX 77210-4951
THE WOODLANDS, TX 77380                 13355 NOEL RD STE 950 22ND FL
                                        DALLAS, TX 75240



360 SERVICES                            3-GS GAS SERVICE                           A CLEANER VIEW. LLC
51 KOWEBA LANE                          210 W. LOUISIANA AVE.                      PO BOX 5793
INDIANAPOLIS, IN 46201                  TAMPA, FL 33603                            MESA, AZ 85211




A CLEAR VIEW WINDOW CLEANING            A PLUS ELECTRIC                            A PLUS UPHOLSTERY
PO BOX 502                              1639 N 87TH PLACE                          316 FORK DR
NEW FREEDOM, PA 17349                   SCOTTSDALE, AZ 85257                       ARLINGTON, TX 76012




A PROFESSIONAL LOCKS                    A SPECIAL LOCKSMITH                        A TO Z BUDGET KEY
940 N. ALMA SCHOOL RD SUITE 112         7380 BRAELOCK CT.                          3907 BROADWAY BLVD
CHANDLER, AZ 85224                      CUMMING, GA 30041-8393                     KANSAS CITY, MO 64111




A&A ACTIVE BACKFLOW LLC                 A. BOMMARITO WINES                         A.M.I. ENTERPRISES, INC.
1611 N IH 35 E, STE 410                 2827 S. BRENTWOOD BLVD.                    6608 16TH AVE SOUTH
CARROLLTON, TX 75006                    ST. LOUIS, MO 63144                        TAMPA, FL 33619




A-1 FIRE EQUIPMENT CO.                  A-1 LOCK & SAFE                            A-1 LOCKSMITH
PO BOX 9953                             3204 LIMERICK RD                           2508 HIGHLANDE WAY, SUITE 230
HOUSTON, TX 77213-0953                  EL PASO, TX 79925                          CARROLLTON, TX 75006




A1 PRINCESS CLEANING                    A-1 VALET                                  AAA CUTTING BOARD
104 TANGLEWOOD DRIVE                    1248 LASALLE ROAD                          PO BOX 230217
EAST HANOVER, NJ 07936                  CANTON, MI 48187                           LAS VEGAS, NV 89183
AADIL AHMED              Case 19-10953-CSS     Doc 1-1
                                      AALLIYAH MOORING        Filed 04/30/19   Page  2 of
                                                                                 AARIKA ZU452
                                                                                          HONE
1466 BROOKMERE WAY                     4322 ELDERON AVE                          732 APPLEWOOD CIRCLE
CUMMING, GA 30040                      BALTIMORE, MD 21215                       VICTORIA, MN 55386




AAROM ROMAN HASHEMI                    AARON ARNOLD                              AARON BARRERA
10090 JONES BRIDGE RD                  1831 OLD FAIRWAY RD                       3610 SUITER WAY
ALPHARETTA, GA 30022                   HUNTSVILLE, AL 35806                      PASADENA, TX 77503




AARON BARTON                           AARON BECHTHOLD                           AARON BOEVE
5401 E THOMAS RD                       4630 WORNALL ROAD 102                     3435 BEE RIDGE RD APT. 215
PHOENIX, AZ 85018                      KANSAS CITY, MO 64112                     SARASOTA, FL 34239




AARON BYRD                             AARON DAFOE                               AARON DANIELS
4030 LAFAYETTE AVE                     501 E INDIANA ST                          6608 SOUTH WESTSHORE BLVD
OLD HICKORY, TN 37138-2456             RAPID CITY, SD 57701-7223                 TAMPA, FL 33616




AARON GALLEGOS                         AARON GARCIA                              AARON GARCIA
15651 CHASE HILL BLVD APARTMENT 2304   16815 N. 29TH ST                          630 N GREENVIEW AV
SAN ANTONIO, TX 78256                  PHOENIX, AZ 85032                         MUNDELEIN, IL 60060




AARON GONZALEZ                         AARON GUTIERREZ                           AARON HIATT
2160 THOUSAND OAKS DR                  730 E ERIE ST                             11529 OAK CIRCLE
SAN ANTONIO, TX 78232-2545             CHANDLER, AZ 85225-4778                   OMAHA, NE 68144




AARON I. CARRANZA                      AARON KENNEY                              AARON LINDSTROM
8741 E. HIGHLAND                       5100 USAA BLVD APT 2110                   19542 GAYNON
SCOTTSDALE, AZ 85251                   SAN ANTONIO, TX 78240-5024                CLINTON TWP, MI 48035




AARON MATTHEWS                         AARON MICHAEL TORBORG                     AARON MOSQUEDA
15422 SW 25 TERR                       8455 MISSION HILLS LANE                   101 S. BROOKSIDE DR. 1702
MIAMI, FL 33185                        CHANHASSEN, MN 55317                      DALLAS, TX 75214




AARON PATTON                           AARON RHODES                              AARON SMITH-SULLIVAN
13085 MORRIS RD APARTMENT 15210        1255 E UNIVERSITY DR APT 244              112 N LANCASTER DRIVE
ALPHARETTA, GA 30004                   TEMPE, AZ 85281                           BOLINGBROOK, IL 60440




AARON STANLEY                          AARON TAYLOR                              AARON THOMAS
3136 UNION AVE NE                      330 N. 15TH STREET                        1303 GEARS RD APT1324
MINERVA, OH 44657                      PHOENIX, AZ 85006                         HOUSTON, TX 77067
AARON TIMM                Case   19-10953-CSS     Doc 1-1
                                         AARON TISCARENO         Filed 04/30/19   Page 3 of
                                                                                    AARON   452
                                                                                          W PATRAW
11701 TANGLEWOOD DR                       7141 W DEVONSHIRE AVE                     2937 PERRY AVE. N
EDEN PRAIRIE, MN 55347-4725               PHOENIX, AZ 85033                         GOLDEN VALLEY, MN 55422




AARON WEBB                                AARON WRIGHT                              AARON ZIDICK
2902 E CULVER ST                          45769 LAKEVIEW CT.                        3814 E. SHAW BUTT DR
PHOENIX, AZ 85008                         NOVI, MI 48377                            PHOENIX, AZ 85028




AARON ZINDERMAN                           AARON ZWEIG                               AASTHA GUPTA
1717 LYRIC CT.                            6400 E THOMAS RD APT 2022                 10377 RUSTIC OAK DR
ROCHESTER HILLS, MI 48307                 SCOTTSDALE, AZ 85251                      BATON ROUGE, LA 70810




AB KHIM                                   ABBE JOHNSON                              ABBEY GOSCH
4336 WAKELEY ST.                          808 WOODLAWN CT                           4132 S 148TH ST.
OMAHA, NE 68131                           LEBANON, OH 450368321                     OMAHA, NE 68137




ABBIE BECKER                              ABBY EIDSON                               ABBY MCLAIN
3549 E SAINT JOHN RD                      4445 TERRACE ST. APT 301                  212 EMANUEL CLEAVER II BLVD
PHOENIX, AZ 85032                         KANSAS CITY, MO 64111                     KANSAS CITY, MO 64112-1794




ABBY POTTS                                ABC ELECTRICAL SERVICES LLC               ABCO FIRE LLC
10156 PERKINS ROAD APT F311               1304 S 13TH ST                            PO BOX 931933
BATON ROUGE, LA 70810                     TEMPLE, TX 76504                          CLEVELAND, OH 44193




ABDALLAH MORTADA                          ABDOULAYE DIALLO                          ABDUL JALLOH
170 MARKET STREET APT240                  716 LEETSDALE DR                          8557 RICHMOND HWY APT 301
MANASSAS PARK, VA 20111                   DENVER, CO 80224                          ALEXANDRIA, VA 22309




ABEL FLORES                               ABEL GARCIA                               ABEL MOTA SIPREZ
2844 E SWEETWATER AVE                     576 N PINECREST RD                        6405 W CHICKSAW ST
PHOENIX, AZ 85032                         BOLINGBROOK, IL 60440                     PHOENIX, AZ 85043




ABEL OCAMPO GARCIA                        ABEL ORNCLAS                              ABEL RANGEL ROMERO
7014 E PALM LN APT 1                      7701 W USTICK RD 142                      803 QUITMAN OAK
SCOTTSDALE, AZ 85257                      BOISE, ID 83704                           SAN ANTONIO, TX 78258




ABEL ROMERO                               ABEL TAPIA AGUSTIN                        ABEL TAPIA
803 QUITMAN OAK                           6412 JEFFERSON PLACE                      6412 JEFFERSON PL
SAN ANTONIO, TX 78258                     GLEN BURNIE, MD 21061                     GLEN BURNIE, MD 21061
ABEL TORRENS              Case 19-10953-CSS    Doc 1-1
                                       ABEL WOODWARD           Filed 04/30/19   Page  4 ofSALLEE
                                                                                  ABIGAEL  452
329 W KIMBELL AVE APT 8                239 NW 61 AVE                              212 TRAILBEND LN
ELMHURST, IL 60126                     MIAMI, FL 33126                            FRIENDSWOOD, TX 77546




ABIGAIL ANSEL                          ABIGAIL BROOKS                             ABIGAIL CEBREROS
3217 FREAR DRIVE                       1509 SPRING TREE COURT APT F               3230 HILLCREST DR. APT. 1201
MINNETONKA, MN 55305                   HENRICO, VA 23228                          SAN ANTONIO, TX 78201




ABIGAIL CORNELIUS                      ABIGAIL GONZALEZ                           ABIGAIL HAAS
11404 COLORADO AVE APT 08              2235 N FAROLA DR                           7249 HUNTSMAN WAY
KANSAS CITY, MO 64137                  DALLAS, TX 75228                           HAMILTON, OH 45011




ABIGAIL HAYES                          ABIGAIL JARVIS                             ABIGAIL KONZ
5605 YEARY RD                          309 SOUTH ESPLANADE                        7208 S 160TH ST
PLANO, TX 75093                        ALPHARETTA, GA 30009                       OMAHA, NE 68136




ABIGAIL RICE                           ABIGAIL RUIZ                               ABIGAIL SALAZAR
3093 SE QUANSET CIRCLE                 358 FULTON ST                              1000 JACKSON KELLER RD APT.404
STUART, FL 34997                       WOODBRIDGE, NJ 07095                       SAN ANTONIO, TX 78213




ABIGAIL SCHERRER                       ABIGAIL SHIVES                             ABIGAIL SONDROL-CAIN
334 MILLWOOD LANE                      2004 INDIANA AVE                           7710 PENN AVE S APT B126
SAN ANTONIO, TX 78216                  WINTER PARK, FL 32789                      RICHFIELD, MN 55423-3785




ABIGAIL UNVERZAGT                      ABIGAIL WESSALE                            ABIGAL FELGEMAKER
3900 PLYMOUTH BLVD. 322                9350 GARY AVE.                             10517 E NEVILLE
PLYMOUTH, MN 55446                     WACONIA, MN 55387                          MESA, AZ 85209




ABISAI BASABE                          ABISHAI NUTT                               ABN AMRO CLEARING CHICAGO LLC
CALLE MA 19 4TA EXT. COUNTRY CLUB      3516 EVERGREEN AVE                         ATTN KIM VILARA
CAROLINA, PR 00982                     NAMPA, ID 83687                            175 W. JACKSON BLVD
                                                                                  SUITE 400
                                                                                  CHICAGO, IL 60605



ABRAHAM ARTAVIA                        ABRAHAM EQUIHUA                            ABRAHAM GALLEGOS
9819 CHARLINE LANE                     2618 NACOGDOCHES RD APT 218                265 EL DORADO BLVD APT:1416
SAN ANTONIO, TX 78254                  SAN ANTONIO, TX 78217-6003                 WEBSTER, TX 77598




ABRAHAM NAVARRO                        ABRAHAM RAMIREZ                            ABRAHAM RAMOS DOMINGUEZ
1434 GREENFIELD AVE.                   8417 WEST FAIRVIEW AVE.                    14705 EMILINE ST S2
NORTH CHICAGO, IL 60064                BOISE, ID 83704                            OMAHA, NE 68138-6371
ABRAHAM SANCHEZ          Case   19-10953-CSS
                                        ABRAHAM Doc  1-1
                                                TIBURCIO        Filed 04/30/19   Page 5 of RIVERA
                                                                                   ABRAHAN 452 HERNANDEZ
4550 W SAHARA AVE APT 2223               8353 LAKESHORE DRIVE APT. 1724            7275 FORT MYER DR APT 208
LAS VEGAS, NV 89102                      INDIANAPOLIS, IN 46250                    ARLINGTON, VA 22209




ABRAM WONG                               ABRHAM GOMEZ                              ABSOLUTE FIRE PROTECTION SERVICES,
565 HUNT RIVER WAY                       10539 WOODLEAF DR                         INC.
SUWANEE, GA 30024                        DALLAS, TX 75227                          3501 NW 14TH AVENUE
                                                                                   POMPANO BEACH, FL 33064




ABSOLUTELY FRESH SEAFOOD CO.             ABU ABDULLE                               AC BEVERAGE
1727 LEAVENWORTH ST.                     1515 N QUEEN ST UNIT 106                  1993-7 MORELAND PKWY
OMAHA, NE 68102                          ARLINGTON, VA 22209                       ANNAPOLIS, MD 21401




ACCENT ON AQUARIUMS, LTD.                ACE MART RESTAURANT SUPPLY                ACERAY
PO BOX 12265                             PO BOX 974297                             1799 PENNSYLVANIA, 4TH FLOOR
COLUMBUS, OH 43212-0265                  DALLAS, TX 75397-4297                     DENVER, CO 80203




ACME VENTILATION CLEANING                ACR MECHANCIAL                            ACS
21722 OCONNOR                            1820 WESTERN AVENUE                       2157 PHILLIPS MILL RD
ST. CLAIR SHORES, MI 48080               LAS VEGAS, NV 89102                       FOREST HILL, MD 21050




ADA COUNTY RECORDER                      ADALID MARTINEZ                           ADAM ANAKALEA
200 W FRONT ST                           1951 CARTERS CREEK PIKE                   15667 SHAMROCK CIR
BOISE, ID 83702                          FRANKLIN, TN 37064                        OMAHA, NE 68118




ADAM ANDRADE                             ADAM ASTORGA                              ADAM BECHTHOLD
369 SANTA ROSA ST                        1417 E HORSESHOE AVE                      810 NE 67TH PL
EL PASO, TX 79922                        GILBERT, AZ 85296                         GLADSTONE, MO 64118




ADAM CANTLE                              ADAM CLARK                                ADAM CROWE
3548 PINECREST ROAD                      3320 CHANCELLORSVILLE DR                  1600 JOHNS RD.
INDIANAPOLIS, IN 46234                   FOREST HILL, TX 76140-2516                MIDDLETOWN, OH 45044




ADAM FREIDIN                             ADAM GOMEZ                                ADAM GRANT
1540 PARK AVE W                          10874 LETON DRIVE                         4140 N. 78TH ST. 1125
HIGHLAND PARK, IL 60035-2232             BATON ROUGE, LA 70816                     SCOTTSDALE, AZ 85251




ADAM HALVORSON                           ADAM M ANDRUS                             ADAM MALINOWSKI
6912 DONATO PL                           16426 N 51ST STREET                       8211 E GARFIELD ST UNIT J17
ROUND ROCK, TX 78665                     SCOTTSDALE, AZ 85254                      SCOTTSDALE, AZ 85257-3806
ADAM MARTINEZ              Case 19-10953-CSS    Doc 1-1
                                        ADAM NOVAK             Filed 04/30/19   Page 6NYHOLM
                                                                                  ADAM of 452
2217 CORRINE ST.                        309 TINNAN AVE                            1542 S DAWSON ST
TAMPA, FL 33605                         FRANKLIN, TN 37067                        AURORA, CO 80012




ADAM ORSBORN                            ADAM PEARSAL                              ADAM RAMEL
1408 WEBSTER ST                         5258 NW 114 AVE                           9850 N 73RD ST
BIRMINGHAM, MI 48009                    MIAMI, FL 33178                           SCOTTSDALE, AZ 85258




ADAM S WARMAN                           ADAM SANG                                 ADAM SCHER
224 W CALLE MONTE VISTA                 108 MENDINGWALL WAY APT D                 20 HOLLY CT
TEMPE, AZ 85284                         FAIRFIELD, OH 45014                       OWINGS MILLS, MD 21117-1426




ADAM SIDLES                             ADAM SOKAL                                ADAM SORENSON
358 UNIVERSITY BLVD                     7003 KINGSBURY DRIVE                      4440 TAMARUS ST, APT. 126
DENVER, CO 80206                        DALLAS, TX 75231                          LAS VEGAS, NV 89119




ADAM THOMAS KELLY                       ADAM VAZQUEZ                              ADAM WALLIN
2120 COVE COURT                         14702 ROMANZA PLACE                       3217 WHITE AVE
BATON ROUGE, LA 70809                   TUSTIN, CA 92780                          BALTIMORE, MD 21202




ADAM WEATHERLY                          ADAM WHITLOCK                             ADAM WOLZEN
2019 ROSEWOOD DR NW                     720 ROSA AVE                              2500 WINTHROP ROAD
HUNTSVILLE, AL 35810                    METAIRIE, LA 70005                        LINCOLN, NE 68502




ADAN RAZO                               ADAR BAR-SHALOM                           ADASIA BROMBERGER
8033 CALMONT AVE APT 214                100 NEWFIELD DR                           5330 ROCKHILL RD.
FORT WORTH, TX 76116                    BUFFALO GROVE, IL 60089                   KANSAS CITY, MO 64110




ADDISON BROOKS                          ADELA CONTRERAS                           ADELFO DAMIAN
177 UNION FLATS BLVD WESTFIELD APT 3D   2001 ADEN DR APT 35                       2502 E GREENWAY RD
WESTFIELD, IN 46074                     FORT WORTH, TX 76116                      PHOENIX, AZ 85032-4382




ADELMO LOPEZ                            ADEN ARAYA                                ADI MARS
91 EUCLID AV UNIT 1                     6507 N 87TH WAY                           249 SOUTH CASSADY AVE.
STAMFORD, CT 06902                      SCOTTSDALE, AZ 85250                      COLUMBUS, OH 43209




ADJAE HALL                              ADM MARKETING                             ADOLFO AGUILAR
5500 MCKINNEY PLACE DR. APT 1129        1415 W. MAGNOLIA BLVD SUITE 102           4722 E BELL RD
MCKINNEY, TX 75070                      BURBANK, CA 91506                         PHOENIX, AZ 85032
ADOLFO HERNANDEZ           Case 19-10953-CSS    Doc 1-1
                                        ADOLFO MEDINA          Filed 04/30/19   Page 7 ofPALACIOS
                                                                                  ADOLFO  452
226 E. LINMAR DR                        4019 MEADOWBROOK LANE                     12419 ELNORA DR
KUNA, ID 83634                          ST. LOUIS PARK, MN 55426                  RIVERVIEW, FL 33579




ADONAY GUAMAN                           ADORA NDUKAUBA                            ADP, INC.
2954 COLFAX AVE NORTH                   7023 N LOOP 1604 W APT624                 PO BOX 842875
MINNEAPOLIS, MN 55411                   SAN ANTONIO, TX 78249                     BOSTON, MA 02284-2875




ADRIAN ALCARAZ                          ADRIAN ARISMENDIS                         ADRIAN CAMACHO ROSENDO
600 W REEVES AVE                        87 CARRIAGE HILL                          2716 BLAISDELL AVE APT 5
SAN TAN VALLEY, AZ 85140                WHEELING, IL 60090                        MINNEAPOLIS, MN 55408-1528




ADRIAN CASARES                          ADRIAN CRUZ                               ADRIAN DIAZ AYALA
1201 REDFORD STREET 2005A               5300 GLENSIDE DR APT 1410                 17011 ARDISIA DR
HOUSTON, TX 77034                       RICHMOND, VA 23228                        PFLUGERVILLE, TX 78660




ADRIAN DOE                              ADRIAN FERNANDEZ                          ADRIAN GARCIA
11207 SAGEHAVEN DR                      11741 SW 18TH STREET                      562 NW 82ND PL APT. 313
HOUSTON, TX 77089                       MIAMI, FL 33175                           MIAMI, FL 33126




ADRIAN GARCIA                           ADRIAN HARDY                              ADRIAN JORGE AGUIRRE
7900 CHURCHILL WAY APT 4101             710 KILKENNY ST.                          934 HAHLO ST
DALLAS, TX 75251                        HUNTSVILLE, AL 35816                      HOUSTON, TX 77020




ADRIAN LEMOS                            ADRIAN LESTER                             ADRIAN LOFTON
5800 BAY SHORE RD 649                   7 N WEST STREET                           3943 MYRTLE AVE
SARASOTA, FL 34243-2101                 MAITLAND, FL 32751                        KANSAS CITY, MO 64130-1523




ADRIAN MACHIN                           ADRIAN MARQUEZ                            ADRIAN MARTINEZ
5234 SW 139 AVE RD                      4900 MEDICAL DRIVE 1522                   3418 LOGANWOOD DR
MIAMI, FL 33175                         SAN ANTONIO, TX 78229                     DALLAS, TX 75227




ADRIAN MCCULLOUGH                       ADRIAN MORALES RAMOS                      ADRIAN MORENO
5959 FAIRINGTON RD                      12555 NW 11TH WAY                         1311 W BASELINE RD
LITHONIA, GA 30038                      MIAMI, FL 33182                           TEMPE, AZ 85283




ADRIAN ORTIZ                            ADRIAN RAMIREZ                            ADRIAN S HUBBARD
95 GARDERE LANE 95                      3160 W LOUISIANA AVE                      1606 W 39TH ST
BATON ROUGE, LA 70820                   DENVER, CO 80219                          KANSAS CITY, MO 64111
ADRIAN SAENZ                Case 19-10953-CSS    Doc 1-1
                                         ADRIAN SMITH         Filed 04/30/19   Page  8 of
                                                                                 ADRIAN   452
                                                                                        TERAN-TAPIA
3330 SW 105 TH CT                        2833 LAKESIDE COMMONS DRIVE             6049 RAINA DRIVE
MIAMI, FL 33156                          TAMPA, FL 33613                         CENTREVILLE, VA 20120




ADRIAN WILLIAMS                          ADRIAN ZAVALA                           ADRIANA BAYLON
1909 DIAMOND RIDGE DR                    5754 CASTLE WAY                         12320 STANSBURY DR
CARROLLTON, TX 75010                     EL PASO, TX 79932                       EL PASO, TX 79928




ADRIANA GARCIA                           ADRIANA GONZALEZ                        ADRIANA JOHNSON
10214 CHICKFIELD                         401 HIGH STREET                         105 APPLEWOOD LANE
HOUSTON, TX 77075                        ORANGE, NJ 07050                        HASLET, TX 76052




ADRIANA LOM                              ADRIANA ZAVALA                          ADRIANNA FREEMAN
11817 PRADO DEL SOL DR                   7900 CREEKBEND DR 814                   107 CLEARVIEW AVE APT 905
EL PASO, TX 79936-6232                   HOUSTON, TX 77071                       FRIENDSWOOD, TX 77546




ADRIANNA GRINNAGE                        ADRIANNA SANDOVAL                       ADRIANNA ZIMMERMAN
3612 CARROLLWOOD PL CIR APT. 108         756 CROFTON CIRCLE                      5601 GASTON AVENUE
TAMPA, FL 33624                          REYNOLDSBURG, OH 43068                  DALLAS, TX 75214




ADRIANNE BLACKNER                        ADRIANNE BURTON                         ADRIANNE MILLER
2723 S. HARBOUR SPRING ST                7867 S PENROSE DR                       25672 CHRISANTA DR
NAMPA, ID 83686                          GILBERT, AZ 85298                       MISSION VIEJO, CA 92691




ADRIEL PARKER                            ADRIENNE CASILLAS                       ADRIENNE COURTEAU
3627 MARLBOROUGH DRIVE                   8989 PAIGE RENE CT                      1424 SILVERPINES RD
PLANO, TX 75075                          LAS VEGAS, NV 89117-1033                WEBSTER, TX 77062




ADRIENNE ROLLINS                         ADRIENNE RUFO                           ADRIENNE WILSON
1104 KENILWORTH PL                       5 WHEATON CENTER APT 324                5750 DOW AVE APT 212
COLUMBUS, OH 43209                       WHEATON, IL 60187                       ALEXANDRIA, VA 22304




ADRYANA SANCHEZ                          ADVANCED VINYL & UPHOLSTERY             ADVANTAGE CRATING & SUPPLY CO.
4848 E ROOSEVELT ST 2041                 1061 BUTTER RD                          19401 E. 23RD AVE
PHOENIX, AZ 85008                        DOVER, PA 17315                         AURORA, CO 80011




ADVERTISING CONCEPTS INC.                AE DOOR & WINDOW SALES COMPANY          AELICIA MOREHEAD
6301 HABOURSIDE DR.                      1260 W SHARON RD                        934 MAYSON TURNER RD NW APT 7
MIDLOTHIAN, VA 23112                     CINCINNATI, OH 45240                    ATLANTA, GA 30314-2857
AELXA ROMERA             Case   19-10953-CSS    DocLLC
                                        AES CLEANING 1-1        Filed 04/30/19   Page 9 of
                                                                                   AGASSI   452
                                                                                          VALLS
6115 ABBOTS BRIDGE RD 1902               12218 JONES ROAD SUITE D129               8701 BLUFFSTONE COVE APT12301
JOHNS CREEK, GA 30097                    HOUSTON, TX 77070                         AUSTIN, TX 78759




AGNES ANNE Q PACRING                     AGUSTIN FLORES                            AGUSTIN HERNANDEZ RANGEL
9620 W RUSSELL RD UNIT 1108              25469 BOROUGH PARK APT 434                3409 LOCUST ST APT 1
LAS VEGAS, NV 89148                      SPRING, TX 77380                          KANSAS CITY, MO 64109




AGUSTIN LOPEZ                            AGUSTIN LUGO GODINEZ                      AGUSTIN MOLANCO
2422 WASHINGTON BLVD                     2446 ELAND DR.                            600 E MCKINLEY APT 305
ARLINGTON, VA 22201                      SAN ANTONIO, TX 78213                     MUNDELEIN, IL 60060




AGUSTIN PACHECO                          AHMAD MAYS                                AHMED IBRAHIM
1923 MARYLAND AV                         7020 KENSINGTON HIGH BLVD                 4209 RIDGE TOP RD 440
DALLAS, TX 75216                         ORLANDO, FL 32818                         FAIRFAX, VA 22030




AHNYKA TAYLOR                            AHWANOVA LIMITED                          AIDE LOPEZ
2407 SUMMIT SPRINGS DR                   ATTN CATHY JIANG                          130 N LESUEUR APT 58
ATLANTA, GA 30350                        9/F PLATENO GROUP PLAZA                   MESA, AZ 85203
                                         NO 300 XINJIAOXI RD, HAIZHU DIST
                                         GUANGZHOU 510260 CHINA



AIJAH MCMILLAN                           AIKEEN RILEY                              AILEEN ARREDONDO
920 FILLMORE                             1511 WEST CLINTON STREET                  10335 W. KING ARTHUR DR.
DENVER, CO 80206                         TAMPA, FL 33604                           BOISE, ID 83704




AILEEN NGUYEN                            AILEEN VELAZQUEZ                          AILEY HARRIS
3621 SHADY BAY LN                        1429 E HUBBELL ST                         6778 SEVERN PLACE
MISSOURI CITY, TX 77459                  PHOENIX, AZ 85006                         LIBERTY TOWNSHIP, OH 45044




AIMEE DIAZ                               AIMEE HANKS                               AIMEE INMAN
5824 SW 144 CIRLCE PLACE                 6619 E CULVER ST                          51 HOUSTON TERRACE
MIAMI, FL 33183                          SCOTTSDALE, AZ 85257                      STAMFORD, CT 06902




AIMEE SMITH                              AIMIE WIECHMANN                           AIR FILTER CO., INC.
9738 GIBRALTER DRIVE                     196 E 95TH STREET CIRCLE                  4265 WAGON TRAIL AVE.
CINCINNATI, OH 45251                     MINNEAPOLIS, MN 55420                     LAS VEGAS, NV 89118




AIRECOM, INC.                            AIRGAS, INC.                              AIRPARK SIGNS & GRAPHICS
6171 HUNTLEY ROAD, STE E                 WELLS FARGO PO BOX 602792                 1205 NORTH MILLER ROAD
COLUMBUS, OH 43229                       CHARLOTTE, NC 28260-2792                  TEMPE, AZ 85281
AIYANA MCKINLEY          Case 19-10953-CSS     Doc
                                       AJ DESEAN    1-1
                                                 CLAY         Filed 04/30/19   Page  10 of 452& CO., CPA, PSC
                                                                                 AJ HERNANDEZ
4910 MELROW CT.                         6202 AVANTI DR                            PO BOX 191529
TAMPA, FL 33624                         ARLINGTON, TX 76001-7401                  SAN JUAN, PR 00919-1529




AJANA HANEY                             AJAX TURNER COMPANY, INC.                 AJEINE CHAMBERS
25225 GREENFIELD RD APT 609             4010 CENTREPOINTE WAY                     1005 REECE RD
SOUTHFIELD, MI 48075                    LAVERGNE, TN 37086                        ALPHARETTA, GA 30004




AJIA SHAW                               AJIANA HOLDEN                             AKEEM GREEN
115467 ROY ROGERS RD                    911 LINWOOD DR NW                         4545 S PANTHER CREEK DR
PRAIRIEVILLE, LA 70769                  HUNTSVILLE, AL 35816-3851                 WOODLANDS, TX 77381




AKELAH CARTER                           AKIHIKO IWAYAMA                           AKIHIRO KUDO
8916 FT CRESTWOOD DR                    6319 TARAHILL DRIVE                       4082 GEORGETOWN RD
LAS VEGAS, NV 89129                     DUBLIN, OH 43017                          BLUE ASH, OH 45236




AKUA DONKOR                             AL ROSS SIGN GROUP                        ALAA SABTI
8205 RUSSELL ROAD                       7938 WRIGHT ROAD                          74 W. AUTUMN PARK LN.
ALEXANDRIA, VA 22309                    HOUSTON, TX 77041                         MERIDIAN, ID 83642




ALABAMA CROWN DISTRIBUTING CO           ALABAMA DEPARTMENT OF REVENUE             ALABEV INC.
1330 CORPORATE WOODS DRIVE              PO BOX 327320                             201 CITATION COURT
ALABASTER, AL 35007                     MONTGOMERY, AL 36132-7320                 BIRMINGHAM, AL 35209




ALADDIN CLEANING & RESTORATION          ALAIN CASTRO                              ALAINA ANTON
315 W JOSEPHINE ST                      2319 W 74 TH ST 101                       9259 E RAINTREE DR. APT 1036
SAN ANTONIO, TX 78212                   MIAMI, FL 33016                           SCOTTSDALE, AZ 85260




ALAMBI CLARKE                           ALAMO SIGN SOLUTIONS, LLC.                ALAN ARIAS
2627 BARCLAY ST                         218 SALTILLO STREET                       9815 COPPER CREEK DR 3213
BALTIMORE, MD 21218                     SAN ANTONIO, TX 78207                     AUSTIN, TX 78729




ALAN GONZALEZ                           ALAN GONZALEZ                             ALAN MARTINEZ
12222 BLANCO RD 501                     2818 W. 36TH STREET                       11900 HOBBY HORSE CT APT 124
SAN ANTONIO, TX 78216                   CHICAGO, IL 60632                         AUSTIN, TX 78758




ALAN MCCRACKEN                          ALAN RANGEL                               ALAN RAY ROBINSON JR
14000 THE LAKES BLVD APT 1011           502 GLEN AVE                              3020 WAIALAE AVE
PFLUGERVILLE, TX 78660                  ROMEOVILLE, IL 60446-1264                 HONOLULU, HI 96816
ALAN SCHANSBERG           Case 19-10953-CSS     Doc 1-1
                                        ALAN SEVERINO          Filed 04/30/19   Page 11YEE
                                                                                  ALAN   of 452
5200 W 102ND ST APT 113                  201 WATER HILL ROAD                      18 HICKOCK STREET
BLOOMINGTON, MN 55437                    MADISON, AL 35758                        FORDS, NJ 08863




ALANA MILAWSKI                           ALANA MONIZ                              ALANNA AARON
11321 VIA SPIGA DR.                      43517 W SUNLAND DRIVE                    1501 OLD MONROVIA RD NW APT 102
LAS VEGAS, NV 89138                      MARICOPA, AZ 85138                       HUNTSVILLE, AL 35806




ALANNA BOLLES                            ALARA OKOPIE                             ALASHIA BAZILLE
952 GREENWOOD CT.                        2923 SKYPARK DR.                         3333 NORTH FARRINGTON DR
TRENTON, OH 45067                        HOUSTON, TX 77082                        BATON ROUGE, LA 70814




ALASIA MUHAMMAD                          ALAYSHA SAMS                             ALAZEA MAY
9821 SUMMERWOOD CIRCLE                   15075 FOWLER AVE                         4053 E TAHITI DR
DALLAS, TX 75243                         OMAHA, NE 68116                          MERIDIAN, ID 83646




ALBERT ANDREW CHUNG                      ALBERT FLEMING                           ALBERT FRASIER
1203 ETCHFIELDCIRCLE                     4110 MONACO DR                           2504 BOOKER AVE
BRANDON, FL 33511                        SAN ANTONIO, TX 78218-4334               SARASOTA, FL 34234




ALBERT HARDY                             ALBERT URESTI, TAX ASSESSOR-             ALBERTH TORRES
3124 SAPPINGTON PL                       COLLECTOR                                5501 8TH ST S
FORT WORTH, TX 76116-4181                233 N PECOS PO BOX 839950                ARLINGTON, VA 22204
                                         SAN ANTONIO, TX 78283-3950




ALBERTO A DE LA CRUZ                     ALBERTO COTA                             ALBERTO CRUZ
358 FULTON ST                            1103 VENTURE LN                          10006 YOLANDITA
WOODBRIDGE, NJ 07095                     DESOTO, TX 75115                         HOUSTON, TX 77057




ALBERTO DIAZ                             ALBERTO DOMINGUEZ                        ALBERTO GARCIA
1601 W OLMOS ST                          6207 SW 131 CT APT 104                   9786 HIDDEN ROCK
SAN ANTONIO, TX 78201                    MIAMI, FL 33183                          SAN ANTONIO, TX 78250




ALBERTO HERNANDEZ                        ALBERTO HERRERA                          ALBERTO MANRIQUE
2128 GREENRIDGE APT. 97                  16202 EL CAMINO REAL APT801              2696 S FEDERAL BLVD.
HOUSTON, TX 77057                        HOUSTON, TX 77062                        DENVER, CO 80219




ALBERTO MARQUEZ                          ALBERTO MARTINEZ                         ALBERTO REBOLLAR
8708 BEACON TREE LANE                    9569 SUFFOLK PLAZA APT 124               8703 FM 969 2
HENRICO, VA 23294                        OMAHA, NE 68127                          AUSTIN, TX 78724
                        Case 19-10953-CSS
ALBERTO RODRIGUEZ VAZQUEZTEL          ALBERTO Doc    1-1 Filed
                                                RODRIGUEZ          04/30/19   Page 12 ofSANCHEZ
                                                                                ALBERTO  452
URB ALTURAS SABANERAS E89             2257 E 151ST ST APT 3                     716 POLO DRIVE
SABANA GRANDE, PR 00637               CARMEL, IN 46033-7799                     COLUMBUS, OH 43229




ALCOHOL AND GAMBLING ENFORCEMENT      ALCOHOL BEVERAGE CONTROL                  ALDEN MECHANICAL SERVICES, LLC
444 CEDAR ST SUITE 133                700 S STRATFORD DR.                       7 SWITCHBUD PL STE 192-224
ST PAUL, MN 55101-5133                MERIDIAN, ID 83642                        SPRING, TX 77380




ALDO OBALLE-ESCARENO                  ALEAH RICHELE WASHINGTON                  ALEC BLUMBERG
6802 UTSA BLVD                        2317 GREENLAND DRIVE                      4309 N MASON MONTGOMERY RD
SAN ANTONIO, TX 78249                 DALLAS, TX 75228                          MASON, OH 45040




ALEC CAMPBELL                         ALEC FOX                                  ALEC GAERTNER
1580 N. THOMPSON PEAK PKWY            5117 REES ST                              18028 N 55TH ST
SCOTTSDALE, AZ 85260                  OMAHA, NE 68106                           SCOTTSDALE, AZ 85254




ALEC OLESON                           ALEC THASITES                             ALEENA MALIK
641 HURON BLVD SE APT 4410            8 CHURCH ST                               114 CANYON RETREAT
MINNEAPOLIS, MN 55414                 SAYREVILLE, NJ 08872                      IRVINE, CA 92618




ALEESHA JOHNSON                       ALEJANDRA E MORENO                        ALEJANDRA FLORES
456 KEONIANA ST                       7643 ARBORETUM VILLAGE PL                 2652 MAPLE ST
HONOLULU, HI 96815-2078               CHANHASSEN, MN 55317-4424                 FRANKLIN PARK, IL 60131




ALEJANDRA LOPEZ                       ALEJANDRA LUGO-HENAO                      ALEJANDRA MARQUEZ SANCHEZ
231 SCHMELTZER LN                     4440 29TH AVENUE CIR E                    2019 MAPLE ST
SAN ANTONIO, TX 78213                 PALMETTO, FL 34221                        OMAHA, NE 68110




ALEJANDRA MARTINEZ                    ALEJANDRA VALLES                          ALEJANDRA VILLALOBOS
15341 CUMING ST                       110 CLINCH DR                             1415 N COUNTRY CLUB DR APT 2086
OMAHA, NE 68154                       COLUMBIA, TN 38401                        MESA, AZ 85201-2572




ALEJANDRO ALVARADO                    ALEJANDRO ALVAREZ                         ALEJANDRO ALVAREZ
1207 S PACIFIC AVE 8                  1101 W STEVENS AVE APT 146                25650 I-45 101
SANTA ANA, CA 92704                   SANTA ANA, CA 92707-5063                  SPRING, TX 77386




ALEJANDRO BELTRAN                     ALEJANDRO BUSTAMANTE FIGUEROA             ALEJANDRO CALDERON
8580 MAGNOLIA TRAIL                   11444 VANCE JACKSON RD APT 241            2420 ROYAL DRIVE
EDEN PRAIRIE, MN 55344                SAN ANTONIO, TX 78230-1864                LOMBARD, IL 60148
ALEJANDRO CARBAJAL        Case 19-10953-CSS    Doc
                                        ALEJANDRO   1-1
                                                  COLIN         Filed 04/30/19   Page 13 of 452
                                                                                   ALEJANDRO CORONEL
9228 FLORIDA BLVD                        2707 N ROYAL                              721 MONROE AVE
BATON ROUGE, LA 70815                    TAMPA, FL 33602                           KANSAS CITY, MO 64124




ALEJANDRO COTA                           ALEJANDRO CRUZ                            ALEJANDRO D MENDEZ
1103 VENTURE LN                          18175 MIDWAY RD 126                       450 E 4TH ST APT 105
DESOTO, TX 75115                         DALLAS, TX 75287                          SANTA ANA, CA 92701-4712




ALEJANDRO DIAZ MONTERO                   ALEJANDRO DIAZ                            ALEJANDRO ESTEFANIA
2700 1ST ST S                            6115 KINGSTON RANCH                       11 BRIAR STREET
ARLINGTON, VA 22204                      SAN ANTONIO, TX 78249                     GLEN ELLYN, IL 60137




ALEJANDRO GABRIEL                        ALEJANDRO GALLARDO                        ALEJANDRO GONZALEZ
287 WALNUT ST APT 80                     12425 MELLOW MEADOW DRIVE APT C7106       11925 STURBRIDGE LN
MUNDELEIN, IL 60060                      AUSTIN, TX 78750                          WELLINGTON, FL 33414




ALEJANDRO LUNA                           ALEJANDRO MARTINEZ                        ALEJANDRO MARTINEZ
8800 N INTERSTATE 35 APT 2052            15811 PASADENA AVE. 74                    2554 NE I 410
AUSTIN, TX 78753-5268                    TUSTIN, CA 92780                          SAN ANTONIO, TX 78217




ALEJANDRO MARTINEZ                       ALEJANDRO OJEDA                           ALEJANDRO PEREZ
7356 BLACK SAGE DR                       3853 WOODBRIDGE BLVD. APT. 2              152 AUTH AVE
EL PASO, TX 79911                        FAIRFIELD, OH 45014                       ISELN, NJ 08830




ALEJANDRO RAMOS GALLARDO                 ALEJANDRO RAMOS                           ALEJANDRO RIVERA ZUBILLAGA
103 HAVERFORD ST                         1153 LIVINGSTON AVE. 15                   74 COND RIVERSIDE PLAZA APT 18
NORTH BRUNSWICK, NJ 08902                BRUNSWICK, NJ 08902                       CALLE SANTA CRUZ 18-A
                                                                                   BAYAMON, PR 00961




ALEJANDRO RIVERO                         ALEJANDRO RODRIGUEZ                       ALEJANDRO ROJAS
25455 BOROUGH PARK DR 404                9269 SW 227TH ST                          1136 RAPPAHANNOCK DRIVE
SPRING, TX 77380                         CUTLER BAY, FL 33190                      ALPHARETTA, GA 30009




ALEJANDRO RUIZ JR                        ALEJANDRO SILVA                           ALEMEN GREBY
9437 N. CAVE CREEK ROAD                  7518 SILENT ELKS                          10362 SAHARA DR
PHOENIX, AZ 85020                        SAN ANTONIO, TX 78250                     SAN ANTONIO, TX 78216




ALENA KIPP                               ALENA MARIA TAYLOR                        ALESSA BARTON
944 S 198TH ST                           6204 SANDIA BLVD NW                       360 CLERMONT ST
ELKHORN, NE 68022-4844                   HUNTSVILLE, AL 35810                      DENVER, CO 80220-5642
ALESSANDRA DAPRILE        Case 19-10953-CSS    DocHASHIMOTO
                                        ALESSANDRA 1-1 Filed 04/30/19   Page 14 of 452
                                                                          ALESSANDRA HASHIMOTO
15000 MANSIONS VIEW DR                  1309 WINDYCLIFF CT.               1309 WINDYCLIFF
CONROE, TX 77384                        LAS VEGAS, NV 89117               LAS VEGAS, NV 89117




ALESSANDRO VALDERAMA                    ALETHEA KELLY                     ALEX ALARCON
1595 SW 112 AVE.                        5727 NAVAJO ST                    806 N MIDLAND BLVD
MIAMI, FL 33174                         PORT ALLEN, LA 70767              NAMPA, ID 83651




ALEX CASTEEL                            ALEX CRAIG                        ALEX DELGADO
357 E KAIBAB TRAIL ST                   2600 GRACY FARMS LN APT 634       1226 JEFFERSON ST NE
MERIDIAN, ID 83646                      AUSTIN, TX 78758                  MINNEAPOLIS, MN 55413




ALEX DIAZ                               ALEX GEBLER                       ALEX GONZALES
13011 CHIMNEY OAK DR                    4169 ELIZABETH LANE               11 BRIAR ST APT 5
SAN ANTONIO, TX 78249                   ANNANDALE, VA 22003               GLEN ELLYN, IL 60137




ALEX GONZALEZ                           ALEX GUZMAN LOPEZ                 ALEX JONO
10 REDFIELD VILLAGE APT A-3             48 GRANDVIEW AVE                  4112 POPLAR DR
METUCHEN, NJ 08840                      EDISON, NJ 08837                  MINNEAPOLIS, MN 55422




ALEX JONO                               ALEX JULIAN-CHALI                 ALEX KELLY
4112 POPLAR DRIVE                       25510 BROOKHAVEN ST 241           10720 WEST DR. APT. 202
MINNEAPOLIS, MN 55422                   SPRING, TX 77386                  FAIRFAX, VA 22030




ALEX LEVY                               ALEX LOPEZ                        ALEX LOPEZ
1130 LOCKWOOD DR                        3824 FOSTER AVE                   8033 CALMONT AVE
BUFFALO GROVE, IL 60089                 BALTIMORE, MD 21224               FORT WORTH, TX 76116




ALEX MUNOZ                              ALEX RAMOS                        ALEX REZANSOFF
12501 ESPLANADE STREET                  312 SOLARIS WHARF ST              1195 E HUNTER DR
AUSTIN, TX 78727                        WINTER SPRINGS, FL 32708          MERIDIAN, ID 83646




ALEX RUIZ                               ALEX SPANN                        ALEX TAPIA
5220 W 102ND STREET 221                 3023 N 20TH ST APT B              5365 5TH ST NE
BLOOMINGTON, MN 55437                   KANSAS CITY, KS 66104-4487        FRIDLEY, MN 55421




ALEX TAVAKOLI                           ALEX TURLEY                       ALEX WARD
18 ETON GREEN CIRCLE                    2025 RIDGE GATE DR                3435 ALAMOSA DR
SAN ANTONIO, TX 78257                   CUMMING, GA 30041                 CINCINNATI, OH 45251
ALEX WHITE                Case 19-10953-CSS     Doc 1-1
                                        ALEXA AESOPH           Filed 04/30/19   Page 15BAUMAN
                                                                                  ALEXA of 452
2703 WOODSIDE DR                         19904 HANSEN AVE                         1090 BLUFF PASS N
ARLINGTON, TX 76016                      OMAHA, NE 68130                          CHASKA, MN 55318




ALEXA BONILLA                            ALEXA DOUEIRY                            ALEXA DUONG
3004 LINDA LEE CV                        2131 N MAIN ST APT 6105                  16604 SW 61 WAY
ROUND ROCK, TX 78665                     ELKHORN, NE 68022                        MIAMI, FL 33193




ALEXA KRIEGER                            ALEXA LAKEMAN                            ALEXA NOVOCZYNSKI
2620 PARK GREEN WAY                      10209 LESLIE COURT APT 201               2 UNIVERSAL AVE
GLEN ALLEN, VA 23060                     BURKE, VA 22015                          ISELIN, NJ 08830




ALEXA PENALOSA                           ALEXA RUSSO                              ALEXA VIZCARRA
9844 E. BLANCHE DRIVE                    8746 PRESCOTT DR                         1316 CALLE LAYO
SCOTTSDALE, AZ 85260                     EDEN PRAIRIE, MN 55347                   EL PASO, TX 79912




ALEXANDER AGUIRRE                        ALEXANDER ALVAREZ                        ALEXANDER CASTILLO
2422 MISSION FOREST                      662 SE 6TH PLACE                         2202 N PERSHING RD
SAN ANTONIO, TX 78251                    HIALEAH, FL 33010                        ARLINGTON, VA 22209




ALEXANDER CORDOVA                        ALEXANDER DEL POZO                       ALEXANDER DOMINGEZ
2901 RIDGEVIEW DRIVE 2314                4509 30TH LN E                           5044 W DAKOTA AVE
PLANO, TX 75025                          BRADENTON, FL 34203                      DENVER, CO 80219




ALEXANDER DOWNING                        ALEXANDER DUMAS                          ALEXANDER DURR
25314 LANCASTER PINE DR                  2565 S UNIVERSITY DR                     4100 LOCUST ST 2
SPRING, TX 77389                         FORT WORTH, TX 76109-1147                KANSAS CITY, MO 64110




ALEXANDER GAOUETTE                       ALEXANDER GLASER                         ALEXANDER GOLDBERG
838 E HUBER ST                           923 2ND AVE NW                           4709 E VILLA MARIA DR
MESA, AZ 85203                           CARMEL, IN 46032                         PHOENIX, AZ 85032




ALEXANDER GONZALES                       ALEXANDER JIMENEZ                        ALEXANDER KELLER
13283 LEAFCREST LN                       3520 VILLAVERDE AVENUE 254               2805 ELGIN ST
FAIRFAX, VA 22033                        DALLAS, TX 75234                         BATON ROUGE, LA 70805




ALEXANDER LAGRIPPO                       ALEXANDER LOYA                           ALEXANDER MADDOX
414 HUDSON BLVD                          648 MAUER DR                             10300 NAGLEE RD
AVENEL, NJ 07001                         EL PASO, TX 79915                        SILVER SPRING, MD 20903-1115
ALEXANDER MEJIA            Case 19-10953-CSS    Doc
                                         ALEXANDER   1-1
                                                   PENA        Filed 04/30/19   Page 16 of 452
                                                                                  ALEXANDER PHAN
6061 BEVERLY HILL ST 158                  10932 XERXES AVE S                      3520 FROSTLEAF CT
HOUSTON, TX 77057                         BLOOMINGTON, MN 55431                   FAIRFAX, VA 22033




ALEXANDER QUINTERO JR                     ALEXANDER RAHEM HERNANDEZ               ALEXANDER RIOS
6709 E AVALON DR APT 1                    9750 ROYAL LN                           1361 S GREENFIELD RD 2040
SCOTTSDALE, AZ 85251-7134                 DALLAS, TX 75231                        MESA, AZ 85206




ALEXANDER ROOK                            ALEXANDER SAIN                          ALEXANDER SCORCELLETTI
8100 ANDERSON MILL RD                     5721 CEDAR ASH CROSSING                 18230 OPEN FOREST
AUSTIN, TX 78729                          ANTIOCH, TN 37013                       SAN ANTONIO, TX 78259




ALEXANDER SHOOK                           ALEXANDER SUAREZ-MARIN                  ALEXANDER VEGA
2579 SEAMON AVE                           1078 N FAWN                             1622 W CHARLESTON AVE
BALTIMORE, MD 21225                       BOISE, ID 83704                         PHOENIX, AZ 85023




ALEXANDER VILANOVA                        ALEXANDER WATSON                        ALEXANDERIA WALTON
1668 MONTGOMERY STREET                    410 OAK ST                              333 LEMERY DRIVE
RAHWAY, NJ 07065                          YUTAN, NE 68073                         COLUMBUS, OH 43213




ALEXANDRA BASMAGI                         ALEXANDRA BELLILE                       ALEXANDRA BUSTAMANTE
PO BOX 151381                             140 W. 3RD ST.                          14 RIDGEWAY DRIVE
TAMPA, FL 33684                           WACONIA, MN 55387                       SHERIDAN, AR 72150




ALEXANDRA COLONNA                         ALEXANDRA CULLEN                        ALEXANDRA DAVILA
4342 KINGSFIELD DRIVE                     959 SOUTH CASSINGHAM ROAD               8222 TIMBER LAKE LN
PARRISH, FL 34219                         BEXLEY, OH 43209                        SARASOTA, FL 34243-3056




ALEXANDRA ELDER                           ALEXANDRA ELIZABETH POHL                ALEXANDRA EVANS
15260 18TH AVE N                          2505 EAST ALAMEDA CIRCLE                4194 BURBANK DR APT 415C
PLYMOUTH, MN 55447                        DENVER, CO 80209                        BATON ROUGE, LA 70808




ALEXANDRA FAILOC                          ALEXANDRA FIFIELD                       ALEXANDRA FLORES
45789 CORNWALL ST                         1025 JESSICA DRIVE                      175 DWYER ST 12
SHELBY TOWNSHIP, MI 48317-4709            WAUCONDA, IL 60084                      MADERA, CA 93637




ALEXANDRA GROVE                           ALEXANDRA GUATNEY                       ALEXANDRA KILLAM
19714 NINA ST                             9339 E HILLERY WAY                      10475 GANDY BLVD N, APT 1405
OMAHA, NE 68130                           SCOTTSDALE, AZ 85260                    SAINT PETERSBURG, FL 33702
ALEXANDRA KIRCHENS       Case 19-10953-CSS    Doc
                                       ALEXANDRA   1-1 Filed 04/30/19
                                                 LUBAEV                     Page 17 of 452
                                                                              ALEXANDRA MANDELBERG
305 WHITMORE LANE                      11904 SPRINGS HEAD LOOP                2724 KOLO PL 102
LAKE FOREST, IL 60045                  AUSTIN, TX 78717                       HONOLULU, HI 96826




ALEXANDRA MATEJESKI                    ALEXANDRA PEREYRA                      ALEXANDRA RAE KOCH
4 KIM ANN PL                           521 FLINTWOOD DRIVE                    8851 GOODRICH RD
PARLIN, NJ 08859                       GAHANNA, OH 43230                      BLOOMINGTON, MN 55437-1650




ALEXANDRA RIVERA                       ALEXANDRA SALVATORE                    ALEXANDRA STENDER
30343 USF HOLLY DR                     36317 DICKSON                          28021 KAUFMAN
TAMPA, FL 33620                        STERLING HEIGHTS, MI 48510             ROSEVILLE, MI 48066




ALEXANDRA THOMPSON                     ALEXANDRA TRITSCHLER                   ALEXANDRIA ACOSTA
5334 HARBOR TOWN DR                    1918 E PATRICK LN                      12006 LINCOLNSHIRE DR.
DALLAS, TX 75287                       PHOENIX, AZ 85024                      AUSTIN, TX 78758




ALEXANDRIA DEWULF                      ALEXANDRIA HUNT                        ALEXANDRIA KRUSNAIK
2731 E BOSTON CIRCLE                   1750 EAST PRICE ROAD APARTMENT 256     4315 E WESCOTT DR
MESA, AZ 85213                         TEMPE, AZ 85281                        PHOENIX, AZ 85050




ALEXANDRIA NICOLE ROUSE                ALEXANDRIA PETILLO                     ALEXANDRIA RITZSCHKE
2801 E. 120TH AVENUE I106              339 N 75TH ST APT 236                  2170 BRYANT ST APT 321
THORTON, CO 80233                      MESA, AZ 85207-7447                    DENVER, CO 80211




ALEXANDRIA TODD                        ALEXEY OSADCHIY                        ALEXI GONZALEZ
3205 FOUNTAINS LN.                     2121 ALA WAI BLVD APT 2204             27 CODY ST
CONROE, TX 77304                       HONOLULU, HI 96815-2207                FORDS, NJ 08863




ALEXI VEGA-ALVARADO                    ALEXIA BOGGS                           ALEXIA KOUSNETZ
4110 TRIANA BLVD SW APT 118            129 BELLEVUE DRIVE                     6340 AMERICANA DR 1202
HUNTSVILLE, AL 35805                   MERIDIANVILLE, AL 35759                WILLOWBROOK, IL 60527




ALEXIA O BRIEN                         ALEXIA SIAS                            ALEXIAS COURTNEY JOHNSON-SMITH
8419 DIAMOND DUST DR                   14333 BABCOCK RD. 12104                10756 MURPHY ST.
LAS VEGAS, NV 89147                    SAN ANTONIO, TX 78249                  EL PASO, TX 79924




ALEXION THOMPSON                       ALEXIS ANN LANGLOIS                    ALEXIS ANN VON RETTBERG
5680 CANNONERO DRIVE                   17706 RIDGE PARK AVE                   18203 MAHOGANY FOREST DR
ALPHARETTA, GA 30005                   BATON ROUGE, LA 70817                  SPRING, TX 77379
ALEXIS ARENAS              Case 19-10953-CSS     Doc 1-1
                                         ALEXIS AVILES          Filed 04/30/19   Page 18 BARRAZA
                                                                                   ALEXIS of 452
1222 W BASELINE RD 115                    14517 PRISM CIRCLE 101                   12606 ALSTROEMERIA
TEMPE, AZ 85283                           TAMPA, FL 33613                          SAN ANTONIO, TX 78253




ALEXIS CHAVEZ                             ALEXIS E TERZIAN                         ALEXIS FABER
8810 PENDLETON PIKE TRLR 360              1379 HOPE STREET                         7105 WINDING CREEK LN
INDIANAPOLIS, IN 46226-8118               STAMFORD, CT 06907                       CHESTERFIELD, VA 23832




ALEXIS FRIZZELLE-TAYLOR                   ALEXIS GARCIA AGUIRRE                    ALEXIS GARWOOD
103 BRIGHTON KNOLL CT                     8090 EDEN RD                             3011 KELLTOWNE CT
ACCOKEEK, MD 20607                        EDEN PRAIRIE, MN 55344-5407              NAPERVILLE, IL 60565




ALEXIS GAYDOSIK                           ALEXIS GOODING                           ALEXIS GROW
300WEST LOMBARD ST                        141 FAIRWAY TEN DRIVE                    1737 N QUEENS LANE APT 126
BALTIMORE, MD 21201                       CASSELBERRY, FL 32707                    ARLINGTON, VA 22201




ALEXIS GUZMAN                             ALEXIS HENRY                             ALEXIS HERNANDEZ-MENDOZA
2105 TOWN CENTRE DR UNIT 50               2005 E SOFT WIND DR                      5360 TRILLIUM CT.
ROUND ROCK, TX 78664-0002                 PHOENIX, AZ 85024                        COLUMBUS, OH 43230




ALEXIS HUMPHRIES                          ALEXIS JAGETZ                            ALEXIS JUSTO ROMAN
7549 W EUGIE AVE                          9101 EAST 55TH STREET                    5555 ROSWELL RD APT U-15
PEORIA, AZ 85381                          RAYTOWN, MO 64133                        ATLANTA, GA 30342




ALEXIS KING                               ALEXIS LACY-WILLIAMS                     ALEXIS LANG
1916 S. RIVERSIDE APT. 3                  6685 UTSA BLVD                           7832 BROOKFIELD COURT APARTMENT H93
SAINT CLAIR, MI 48079                     SAN ANTONIO, TX 78249                    INDIANAPOLIS, IN 46226




ALEXIS LEE                                ALEXIS M MUNDT                           ALEXIS MARTELL
11613 BOB WHITE DR APT 3                  15220 DEER TRAIL                         6834 OAK MANOR DR.
HOUSTON, TX 77035-2238                    ALPHARETTA, GA 30004                     LIBERTY TOWNSHIP, OH 45044




ALEXIS MAYA                               ALEXIS MORALES                           ALEXIS N WASHINGTON
1506 MONROE ST                            11267 MOONSHINE CREEK CIR                2317 GREENLAND DR.
OMAHA, NE 68107                           ORLANDO, FL 32825                        DALLAS, TX 75228




ALEXIS ORNELAS                            ALEXIS PASHKOW                           ALEXIS PINCHEM
11363 CANDLE PARK                         926 NEUSE AVE                            6522 OAK FOREST CT
SAN ANTONIO, TX 78249                     ORLANDO, FL 32804                        FORT WORTH, TX 76112
ALEXIS RAMIREZ TORRES      Case 19-10953-CSS     Doc 1-1
                                         ALEXIS RASCON          Filed 04/30/19   Page 19 RIOS
                                                                                   ALEXIS of 452
3635 WARWICK BLVD                         7410 E GARFIELD ST                       2225 GREENVIEW DR
KANSAS CITY, MO 64111                     SCOTTSDALE, AZ 85257                     CARROLTON, TX 75010




ALEXIS SANT                               ALEXIS SHEREDY                           ALEXIS SONTAY
128 LAKE SYDNEY DRIVE                     5509 SIMMONTON STREET                    1110 EL CAMINO VILLAGE DR APT2322
DAWSONVILLE, GA 30534                     BRADENTON, FL 34203                      HOUSTON, TX 77058




ALEXIS SPRECHER                           ALEXIS STARKS                            ALEXIS STETLER
586 N CHIPPEWA DR                         2532 CENTRAL DR. APT 220                 16620 S 48TH ST UNIT 12
CHANDLER, AZ 85224                        BEDFORD, TX 76021                        PHOENIX, AZ 85048-1203




ALEXIS STEWART                            ALEXIS TORRES                            ALEXIS TREYION JENKINS
7311 JUPITER DR.                          4034 CORTEZ DRIVE APT D                  4629 CROWDER BLVD
BAKER, LA 70714                           TAMPA, FL 33614                          NEW ORLEANS, LA 70127




ALEXIS URIBE                              ALEXIS ZAMPELLI                          ALEXUS DAVIS
12612 N LAMAR BLVD APT6302                15130 BROOKHURST ST APT 111              6105 CROWNE CREEK DRIVE
AUSTIN, TX 78753                          WESTMINSTER, CA 92683-6085               MIDLOTHIAN, VA 23112




ALEXUS HULSEY                             ALEXXA MISSILDINE                        ALEXYS VARGAS
54 JAY ST                                 7471 SOUTH CLINTON APT 1532              4822 GUS ECKERT RD
NASHVILLE, TN 37210                       ENGLEWOOD, CO 80112                      SAN ANTONIO, TX 78240-4141




ALEZANDRIA RODRIGUEZ                      ALFONSO GAMEZ JR.                        ALFONSO GAMEZ
13229 S 48TH ST APT 3003                  12912 JOHN ADAMS ST                      12912 JOHN ADAMS ST
PHOENIX, AZ 85044-5041                    MANOR, TX 78653                          MANOR, TX 78653




ALFONSO LOPEZ MENDES                      ALFONSO PADILLA                          ALFONSO PEREZ
3416 N. LAMAR                             213 HARVARD                              17606 SHADYSIDE CIRCLE
AUSTIN, TX 78753                          EL PASO, TX 79907                        LUTZ, FL 33549




ALFRED TOVAR                              ALFRED WILLIAMS                          ALFREDO AGUSTIN
1230 WITCH WOOD CT                        306 TRAPPER CIR                          15835 FOOTHILL FARMS LOOP 241
ROUND LAKE BEACH, IL 60073                WINDSOR, CT 06095-1761                   PFLUGERVILLE
                                                                                   AUSTIN, TX 78660




ALFREDO ARMENTA MORALES                   ALFREDO BRAVO                            ALFREDO GARCIA
12922 S BROOKFIELD APT A                  6060 GULFTON ST APT 1710                 920 BISHOP DR APT 3
OLATHE, KS 66062                          HOUSTON, TX 77081                        LAS VEGAS, NV 89107
ALFREDO GARCIA-CARDONACase   19-10953-CSS
                                      ALFREDODoc  1-1
                                             JIMENEZ         Filed 04/30/19   Page 20 ofLOPEZ
                                                                                ALFREDO  452
1320 MARTHA ST                        4136L FAIRLAKE LANE UNIT1                 12100 METRIC BLVD APT 733
OMAHA, NE 68108                       GLEN ALLEN, VA 23060                      AUSTIN, TX 78758




ALFREDO RICO                          ALFREDO ROBLES                            ALFREDO ROMERO
2314 DOUGLAS AVE                      357 COOLEY AVE                            40 DUNHAM PLACE
DALLAS, TX 75219                      EL PASO, TX 79907                         SAINT CHARLES, IL 60174




ALHASSAN JAGNE                        ALI BRANDOLINO                            ALIANA M TAVERAS
7417 RENEE ST                         7332 N WALLACE AVE                        9561 FONTAINEBLEA BLD
ALEXANDRIA, VA 22315                  KANSAS CITY, MO 64158                     MIAMI, FL 33172




ALICIA CORRAO                         ALICIA GALINDO                            ALICIA LLERENA ROBLES
21941 JINETES                         10620 CLUBHOUSE DR                        5753 RIVER WOOD DR
MISSION VIEJO, CA 92691               KANSAS CITY, KS 66109                     INDIANAPOLIS, IN 46250




ALICIA MARCHIONE                      ALICIA PEREZ SALDIVAR                     ALICIA PHILLIPS
1301 GROVE AVE APT 2                  3938 STEINBECK DR                         5312 HUMBERT AVE
RICHMOND, VA 23270                    LAS VEGAS, NV 89115                       FORT WORTH, TX 76107




ALICIA VALDEZ AGUIRRE                 ALINA DELCAMPO                            ALINA SCZEPANIK-MARTINEZ
3504 PARK AVE                         5110 JENNIFER PLACE                       14131 FAIRWAY OAKS
MINNEAPOLIS, MN 55407                 ORLANDO, FL 32807                         SAN ANTONIO, TX 78217




ALINE BALDENEBRO                      ALINE BELDENEBRO                          ALINO ATEM
3009 E WALTANN LN APT 2               2502 E GREENWAY RD APT 115                2563 DATE STREET APT. 221
PHOENIX, AZ 85032                     PHOENIX, AZ 85032                         HONOLULU, HI 96826




ALISHA MARIE BOLLAND                  ALISIA THORNTON                           ALISON ANN TURNER
9935 BRIAR RD APT 221                 2926 MONROE AVE                           9601 EAST ILIFF AVENUE 1238
BLOOMINGTON, MN 55437-3924            BATON ROUGE, LA 70802                     DENVER, CO 80231




ALISON KING                           ALISON MOSKI                              ALISON SERRANO
2513 HAUER TRAIL                      1410 N PEARL ST APT 24                    1855 N. ICE FIRE PL
SHAKOPEE, MN 55379                    DENVER, CO 80203-2028                     STAR, ID 83669




ALISON SPANAGEL                       ALISSA SANDOVAL                           ALIXANDRIA CONSIDINE
1165 FOREST DRIVE                     2106 FERN ST APT 203                      4538 SANIBEL WAY
GREENDALE, IN 47025                   HONOLULU, HI 96826                        BRADENTON, FL 34203
ALIXANDRIA RODERICK     Case 19-10953-CSS      Doc 1-1LLC Filed
                                      ALL CONTRACTING                  04/30/19   Page
                                                                                    ALL 21
                                                                                        PROof 452
                                                                                            HYDROJETTING AND PUMPING
6608 S WEST SHORE BLVD APT 2231       3450 N JULLION ST                              6525 W STATE AVE
TAMPA, FL 33616-1563                  BOISE, ID 83704                                GLENDALE, AZ 85301




ALL SIGNS LLC                            ALL STATES MALL SERVICES II                 ALL TEST SERVICE SOLUTIONS LLC
1233 CASTLE DR., STE J-2                 PO BOX 94258                                600 HENRIETTA CREEK RD., 100
MASON, OH 45040                          LAS VEGAS, NV 89193                         ROANOKE, TX 76262




ALLA NYSHPORUK                           ALLAN D MESICK                              ALLAN KJENAAS
6382 SMITHY SQ APT A                     18555 FARMSTEAD CIRCLE                      4552 S SAVILLE CT
GLEN BURNIE, MD 21061                    EDEN PRAIRIE, MN 55347                      INDEPENDENCE, MO 64055-6249




ALLAN NIE                                ALLAN RUBIO                                 ALLAN SANTOS
98 S PLUM CREST CIR                      100 W CALIFORNIA ST                         6009 E FLOWING SPRING
THE WOODLANDS, TX 77382                  CHANDLER, AZ 85225                          FLORENCE, AZ 85132




ALLAN WALKER                             ALLEN COMMERCIAL CLEANING SERVICES          ALLEN NIESINOV
4330 PROSPECT AVE                        8194 NIEMAN ROAD                            8303 GREATVIEW DR
DAWNERS GROVE, IL 60515                  LENEXA, KS 66214                            SAN ANTONIO, TN 78230




ALLEN REIS                               ALLEN ZAMORA                                ALLIANCE REFRIGERATION, INC.
43F KAUILA                               94-1027 NALII ST                            100 FRONTIER WAY
HONOLULU, HI 96817                       WAIPAHU, HI 96797                           BENSENVILLE, IL 60106




ALLIE BIEDE                              ALLIED BEVERAGE GROUP LLC                   ALLIED WASTE SERVICES 853
1607 CYPRESS POINTE DR.                  PO BOX 0838                                 PO BOX 78829
VERNON HILLS, IL 60061                   CARLSTADT, NJ 07072                         PHOENIX, AZ 85062-8829




ALLISON BOWERS                           ALLISON CARMONDY                            ALLISON CUMMINGS
350 BANBURY LN.                          1215 HERMITAGE RD                           10827 WILTON DR
GRAYSLAKE, IL 60030                      RICHMOND, VA 23220                          FRISCO, TX 75035




ALLISON EVANS                            ALLISON FORTNEY                             ALLISON FRADELLA
3974 75TH ST W                           1273 DEERFIELD PKWY APT. 303                910 BEN HUR RD 226
BRADENTON, FL 34209                      BUFFALO GROVE, IL 60089                     BATON ROUGE, LA 70820




ALLISON GAMBERG                          ALLISON GAWANDE                             ALLISON GAWANDE
15600 N FRANK LLOYD WRIGHT BL APT 1126   11825 BENWICK DR.                           11825 BENWICK DRIVE
SCOTTSDALE, AZ 85260                     FRISCO, TX 75035                            FRISCO, TX 75035
ALLISON GRYDER          Case      19-10953-CSS     Doc 1-1
                                           ALLISON HUGHES         Filed 04/30/19   Page  22 of
                                                                                     ALLISON   452
                                                                                             HUNTER
4450 RIVANNA RIVER WAY APT 2739            4018 TWISTED OAK DR                       144 BELLINGHAM DR.
FAIRFAX, VA 22030                          SOUTH CHESTERFIELD, VA 23834-4603         MADISON, AL 35758




ALLISON J GAYDA                            ALLISON LEA VEST                          ALLISON PELKE
2814 IVY OAK                               1366 GARFIELD STREET 408                  1260 E EMERALD AVE
SAN ANTONIO, TX 78231                      DENVER, CO 80206                          MESA, AZ 85204




ALLISON RYAN                               ALLISON SMITH                             ALLWARE COMPUTER SERVICES, INC.
16450 E AVE OF THE FOUNTAINS 33            1295 W OAHHAMPTON DR                      DBA COMPEAT RESTAURANT MGMT
FOUNTAIN HILLS, AZ 85268                   EAGLE, ID 83616                           SYSTEMS
                                                                                     11500 ALTERRA PKWY STE 130
                                                                                     AUSTIN, TX 78758



ALLYSON HICKS                              ALLYSON JIMENEZ                           ALLYSON KALB
10314 SAND DOLLAR DR                       3814 TAMMONY PARK LANE                    304 RED OAK TRAIL
HOUSTON, TX 77065                          FRIENDSWOOD, TX 77546                     SPRING HILL, TN 37174




ALLYSON MYERS                              ALLYSON NICOLE BURNHAM                    ALLYSON SAROYAN
1310 N 48TH PL                             02014 EAST WASHINGTON STREET              12244 WEST ONEIDA STREET
PHOENIX, AZ 85008                          INDIANAPOLIS, IN 46201                    BOISE, ID 83709




ALL-ZONE AIR CONDITIONING CORP             ALMA MONTALBO JAMAICA                     ALMA QUIRINO
10690 NW 123RD STREET RD, 101              2119 S BAKER ST                           1628 CREST HAVEN AVE
MEDLEY, FL 33178                           SANTA ANA, CA 92707                       LAS VEGAS, NV 89108




ALMA ROSA RAMOS                            ALMETA ROBINSON                           ALMICAR MORAN CHACON
5200 S DELAWARE ST APT D202                3217 COVE LAKE ROAD                       6339 DEVEREAUX ST.
ENGLEWOOD, CO 80110-6754                   HUNTSVILLE, AL 35763                      DETROIT, MI 48210




ALOHALANI CENTERS                          ALOKOA HUSTON WAGUK                       ALONA GOMZIN
2332 KALENA DR. APT 40J                    2609 DATE ST. APT. 7                      7033 SPLIT REIN RD
HONOLULU, HI 96819                         HONOLULU, HI 96826                        FRISCO, TX 75034




ALONDRA FIGUEROA                           ALONDRA GUERRERO                          ALONDRA OYOQUE
301 MIDWAY DR                              4349 KEYS DR                              1523 GLEN OAKS ST.
MUNDELEIN, IL 60060                        THE COLONY, TX 75056                      CONROE, TX 77385




ALONDRA SANTIAGO                           ALONGI CONSTRUCTION AZ, LLC               ALONNA MARTINEZ
508 BLVD MEDIA LUNA APT 810                8390 E VIA DE VENTURA SUITE F110-212      4820 TEAL PETALS ST
CAROLINA, PR 00987                         SCOTTSDALE, AZ 85258                      LAS VEGAS, NV 89081
ALONZO ESTRADA           Case   19-10953-CSS    Doc 1-1
                                         ALONZO GOODWIN         Filed 04/30/19   Page 23 of 452 RICHMOND
                                                                                   ALPHAGRAPHICS
4419 PENNSYLVANIA AVE                    3714 CRESTFIELD CT                        3007 LINCOLN AVE
KANSAS CITY, MO 64111-3330               BALTIMORE, MD 21215                       HENRICO, VA 23228




ALPHARETTA MUNICIPAL COURT               ALSCO - BALTIMORE                         ALSCO INC
12624 BROADWELL ROAD                     4900 PHILADELPHIA WAY                     3101 CHARLOTTE AVE
ALPHARETTA, GA 30004                     LANHAM, MD 20706                          NASHVILLE, TN 37209




ALSCO INC                                ALSCO INC                                 ALSCO INC
421 ROOSEVELT                            725 S. PICKETT ST.                        PO BOX 25068
SAN ANTONIO, TX 78210                    ALEXANDRIA, VA 22304                      ANAHEIM, CA 92825-5068




ALSCO RICHMOND                           ALSCO                                     ALSCO
1701 TOUCHSTONE RD                       1312 LOUISIANA STREET                     30 MCCULLOUGH DRIVE
COLONIAL HEIGHTS, VA 23834               MEMPHIS, TN 38106                         NEW CASTLE, DE 19720




ALTAN NARMANDAKH                         ALVAREZ UPHOLSTERY                        ALVARINO A SANTOS
1021 ARLINGTON BLVD APT 619              30 MANNING ST                             2315 11TH ST N APT 301
ARLINGTON, VA 22209                      EDISON, NJ 08817                          ARLINGTON, VA 22201-2786




ALVARO ARANIBAR                          ALVIN CHAI                                ALVIN H. BADGER, ESQ
8851 NW 112 AVENUE APT. 302              1215 NORTH OAKS BLVD                      ATTN AL BADGER
DORAL, FL 33178                          NORTH BRUNSWICK, NJ 08902                 6440 N CENTRAL EXPY STE 514
                                                                                   DALLAS, TX 75206




ALVIN NIKICHIMUS                         ALVIN SQUIRE                              ALVINA ONEAL
6696 W. DOUGLAS ST.                      2752 IVERSON ST                           8055 SUMMERLIN CT
BOISE, ID 83704                          TEMPLE HILLS, MD 20748                    LIBERTY TOWNSHIP, OH 45044




ALWAYS CLEAN AQUARIUM                    ALY RADWAN                                AL-YAKIN HAKIM
3653 BADURA AVENUE                       9480 VIRGINIA CENTER BLVD. 121            9850 WHITEHURST DR APT 1013
LAS VEGAS, NV 89118                      VIENNA, VA 22181                          DALLAS, TX 75243




ALYCA GOLONKA                            ALYSE GUTIERREZ                           ALYSHA PEASTER
6929 WICKS TRAIL                         4630 N 124TH AVE                          1004 BURTON HILL RD.
FORT WORTH, TX 76133                     AVONDALE, AZ 85392                        FORT WORTH, TX 76107




ALYSSA ARNOLD                            ALYSSA BERNAT                             ALYSSA BRUTTO
841 E. LINDA LN                          466 EAST AVE                              825 SIERRA VISTA DR APT 316
GILBERT, AZ 85234                        SEWAREN, NJ 07077                         LAS VEGAS, NV 89169
ALYSSA BUONFIGLIO       Case   19-10953-CSS     Doc 1-1
                                        ALYSSA CASTILLO        Filed 04/30/19   Page 24 of
                                                                                  ALYSSA   452
                                                                                         DOUGLAS
6 MONTFAIR PARK CIRCLE                  14500 BLANCO ROAD APT 814                 507 TANGUEY CT
THE WOODLANDS, TX 77382                 SAN ANTONIO, TX 78216                     SPRING, TX 77388




ALYSSA FAMATIGA                         ALYSSA GERBIC                             ALYSSA GILLETTE
2826 E. MONTE CRISTO AVE                3710 HIGHLAND AVE                         47756 ROLAND
PHOENIX, AZ 85032                       KANSAS CITY, MO 64109-2752                SHELBY TOWNSHIP, MI 48317




ALYSSA GUSMAN                           ALYSSA HARRIS                             ALYSSA JOHNSON
5331 BEVERLY HILL ST 25A                21150 N TATUM BLVD APT 3042               4500 BURBANK DR APT 6308
HOUSTON, TX 77056                       PHOENIX, AZ 85050                         BATON ROUGE, LA 70820




ALYSSA LEFFEW                           ALYSSA LUCHSINGER                         ALYSSA MADRID
1750 S. LINDER RD                       12030 10TH ST                             8653 PILGRIMAGE
MERIDIAN, ID 83642                      SANTA FE, TX 77510-8623                   EL PASO, TX 79912




ALYSSA MCCANDLISH                       ALYSSA MINNIEAR                           ALYSSA MONTOYA
1407 E CARY ST APT 206                  7445 RIVER MEAD                           17703 FARLEY TRAIL
RICHMOND, VA 23219                      LAS VEGAS, NV 89166                       DALLAS, TX 75287




ALYSSA OPPERMAN                         ALYSSA OWERNS                             ALYSSA PEDRAZA
8513 N CAPITAL OF TEXAS HWY APT 2025    24 MORRIS ST                              6427 W 26TH PLACE
AUSTIN, TX 78759                        STAMFORD, CT 06906                        BERWYN, IL 60402




ALYSSA POLITI-DEWITT                    ALYSSA SHUEY                              ALYSSA SIKET
7807 N 83RD ST                          4603 CYPRESSWOOD DR L26                   875 W PECOS RD
OMAHA, NE 68122                         SPRING, TX 77386                          CHANDLER, AZ 85225




ALYSSA SLIVA                            ALYSSA SLOUP                              ALYSSA THIELSEN
904 S HWS CLEVLAND BLVD                 1578 LAKESIDE CIRCLE                      2861 S LOS ALTOS PL
ELKHORN, NE 68022                       OMAHA, NE 68135                           CHANDLER, AZ 85286




ALYSSA THOMPSON                         ALYSSA ZAMORA                             ALYVIA GRIGGS
25095 PERCH DRIVE                       15435 KID RUN                             501 COLE CT
DANA POINT, CA 92629                    SAN ANTONIO, TX 782324044                 BURNS, TN 37029




AM PM MAINTENANCE SERVICES              AMADEO FRANCO ESTEBAN                     AMADEO PERLERA
PO BOX 2268                             8155 EAST 34TH STREET                     945 EWING ST
OCEANSIDE, CA 92051                     INDIANAPOLIS, IN 46226                    INDIANAPOLIS, IN 46201
AMADO GENIS               Case 19-10953-CSS    Doc 1-1
                                        AMADOU WATT           Filed 04/30/19   Page 25 ofMONDRAGON
                                                                                 AMAHNDA  452
4448 16TH AVE S                         1202 JAMAICA STREET                      1401 EAST 92ND ST
MINNEAPOLIS, MN 55407                   AURORA, CO 80010                         BLOOMINGTON, MN 55425




AMAIA BELGRAVE                          AMAIRANI LOPEZ                           AMALIA DICKENSON
4450 RIVANNA RIVER WAY APT 5996         517N 104TH PLACE                         1852 N DECATUR BLVD
FAIRFAX, VA 22030                       MESA, AZ 85207                           LAS VEGAS, NV 89108




AMANDA A ARREGUIN                       AMANDA A DONOFRIO                        AMANDA BAILEY
3022 SAN NICCOLO CT                     205 SCRIBNER AVE                         5170 FRANKLIN PARK ST
NORTH LAS VEGAS, NV 89031               NORWALK, CT 06854                        MASON, OH 45040




AMANDA BOOHER                           AMANDA BOROJEVICH                        AMANDA BRADBY
121 E VICTORY RD                        1314 LEANNE MARIE CIRCLE                 2425 OLD BRICK RD APT 4428
MERIDIAN, ID 83642                      COLUMBUS, OH 43235                       GLEN ALLEN, VA 23060




AMANDA BRONIEC                          AMANDA BURHOP                            AMANDA CARLSON
102 DITTMER LN APT 1A                   1908 E. DALEY LANE                       12690 W. RENWICK ST.
LINDENHURST, IL 60046                   PHOENIX, AZ 85024                        BOISE, ID 83709




AMANDA CHRISTMAN                        AMANDA D JOHNSON                         AMANDA DLUGOS
7170 ASTRO ST                           31 PETTY DR.                             3801 E BAY DR UNIT 102
WINTER PARK, FL 32792                   HAMILTON, OH 45013                       HOLMES BEACH, FL 34217-2049




AMANDA DORN                             AMANDA FRAGOSO                           AMANDA FRAZIER
770 SILVER CLOUD CIRCLE                 10 FREDRECK AVE                          3515 47TH AVE WEST
LAKE MARY, FL 32746                     COLONIA, NJ 07067                        BRADENTON, FL 34210




AMANDA GASHO                            AMANDA GLEBUS                            AMANDA GONZALEZ
110 SOUTH CENTRAL STREET PO BOX 58      98 SUYDAM ST APT 2                       1838 WHITNEY WAY APT 200
ATLANTA, IN 46031                       NEW BRUNSWICK, NJ 08901-2726             WINTER PARK, FL 32792




AMANDA HANSON                           AMANDA HARRIS                            AMANDA KLEMENEIC
1156 N LOMA VISTA                       5828 HAMILTON ST                         681 W HACKBERRY DR
MESA, AZ 85213                          OMAHA, NE 68132                          CHANDLER, AZ 85248




AMANDA KUNZ                             AMANDA LOZADA                            AMANDA LUCKHARDT
832 4TH AVENUE NORTH                    CALLE 3 E9 URB. MONTE TRUJILLO           6000 OHIO DR. 3216
SAUK RAPIDS, MN 56379                   TRUJILLO ALTO, PR 00976                  PLANO, TX 75093
AMANDA M BLACK             Case 19-10953-CSS    Doc 1-1
                                         AMANDA MEDINA         Filed 04/30/19   Page 26 ofMELTON
                                                                                  AMANDA   452
9959 ADLETA BLVD APT 424                 3050 S NELLIS BLVD                       19467 E REINS RD
DALLAS, TX 75243                         LAS VEGAS, NV 89121                      QUEEN CREEK, AZ 85142




AMANDA NELSON                            AMANDA NULL                              AMANDA OUDIN
1026 E GRISWOLD ROAD                     13007 E FLORIDA DR                       8439 MANSHIP DRIVE
PHOENIX, AZ 85020                        AURORA, CO 80012                         FISHERS, IN 46038




AMANDA PERAGINE                          AMANDA PRUDHOME                          AMANDA PYLE
175 S WILLOW CREEK ST                    1945 NW 173RD AVE APT 1902               739 E APACHE BLVD 338
CHANDLER, AZ 85225                       BEAVERTON, OR 97006-7320                 TEMPE, AZ 85281




AMANDA R WOLFE                           AMANDA SALAZAR                           AMANDA SANTOS
6046 TENNYSON DR                         2253 W CHARTER OAK RD                    350 FAIRVIEW AVE
WEST CHESTER, OH 45069                   PHOENIX, AZ 85029-2710                   COLONIA, NJ 07067




AMANDA SCHULTZ                           AMANDA SLOUP                             AMANDA SRYGLEY
35 W. OAKLEY CT APT. 201, BUILDING 14    15718 LAKESIDE CIRCLE                    3917 N 158TH ST.
WESTMONT, IL 60559                       OMAHA, NE 68135                          OMAHA, NE 68116




AMANDA STARR                             AMANDA STRAHAN                           AMANDA TERRELL
2357 JUDY LANCE                          100 ROOSEVELT AVE APT D3                 5002 MOBILE DR
SHLBY TOWNSHIP, MI 48316                 CARTERET, NJ 07008                       BATON ROUGE, LA 70817




AMANDA THURMAN                           AMANDA TITOUR                            AMANDA TOUSSEAU
3214 W CHARTER OAK RD                    1700 JAKE ST UNIT 210                    20303 STONE OAK PARKWAY
PHOENIX, AZ 85029                        ORLANDO, FL 32814-5908                   SAN ANTONIO, TX 78258




AMANDA TROUT                             AMANDA TULIPANO                          AMANDA ULRICH
5928 PINEVILLE DR.                       1005 WALTER STREET                       184 W. TANSEY CROSSING
GROVE CITY, OH 43123                     LEMONT, IL 60439                         WESTFIELD, IN 46074




AMANDA VALDES                            AMANDA VEGA                              AMANDA VENEZIO
12543 SW 27 STREET                       1312 S. JUANITA ST.                      7410 BLUEBONNET BLVD APT 921B
MIAMI, FL 33175                          BOISE, ID 83706                          BATON ROUGE, LA 70810




AMANDA WEATHERS-MEYER                    AMANDA WILBANKS                          AMANDI ALSTON
4026 COUNTRY WAY DR                      25615 TIMBER LANE DRIVE                  6746 RANSOME DRIVE
BATON ROUGE, LA 70816-7901               SPRING, TX 77386                         GWYNN, MD 21207
AMANDO DIAZ              Case 19-10953-CSS    Doc 1-1
                                       AMARAH WATKINS      Filed 04/30/19   Page 27 DAMME
                                                                              AMAYA of 452
6861 EASTRIDGE DR Z109                 1195 S YORK ST                         2648 E TEAKWOOD PLACE
DALLAS, TX 75231                       DENVER, CO 80210                       CHANDLER, AZ 85249




AMBAR RICAURTE                         AMBER BEDERKA                          AMBER BOURGEOIS
21457 SW 85 AVENUE                     11912 ARROWOOD AVE.                    1113 MURFREESBORO RD. APT. 106-217
CUTLER BAY, FL 33189                   BATON ROUGE, LA 70818                  FRANKLIN, TN 37064




AMBER BRASWELL                         AMBER COLLINS                          AMBER CONKLIN
131 S. BAY HAVEN PLACE                 2727 HONEYSUCKLE WALK                  7575 GOSLING RD, APT 731
KUNA, ID 83634                         SPRING, TX 77388                       THE WOODLANDS, TX 77382




AMBER ELLISE ROBILLARD                 AMBER GOMEZ                            AMBER GRAY
2217 RIVERSIDE DR                      2125 S ACOMA ST                        5132 SOUTHPOINT DR
PORT ALLEN, LA 70767                   DENVER, CO 80223                       ARLINGTON, TX 76017-0690




AMBER HOPPER                           AMBER L CATHCART                       AMBER LANGBEHN
10310 LASITA RD                        1274 SHARLO AVENUE                     6820 INDIANA AVE 110
LEONARDVILLE, KS 66449                 BATON ROUGE, LA 70820                  RIVERSIDE, CA 92506




AMBER MASCI                            AMBER MOORE                            AMBER POLLOM
3620 E HORACE DR                       231 S. 2ND AVE.                        452 WESTFIELD RD
GILBERT, AZ 85296                      LOMBARD, IL 60148                      BALTIMORE, MD 21222




AMBER ROSE                             AMBER TAYLOR                           AMBER WAGSTAFF
10643 FAIRFIELD ST                     237 SILVERADO STREET                   2572 N PARKBURY AVE
WESTCHESTER, IL 60154                  BOLINGBROOK, IL 60490                  MERIDIAN, ID 83646




AMBER YAQOOB                           AMBERLY RODRIGUEZ                      AMBROSI BROS. CUTLERY INC.
1210 ARBOR RIDGE DR                    4439 NEWPORT WOODS                     3023 MAIN STREET
ANTIOCH, TN 37013                      SAN ANTONIO, TX 78249                  KANSAS CITY, MO 64108




AMEER AL MUBAREKI                      AMELIA COPELAND                        AMELIA ELLIS
4420 W. YUCCA STREET                   115 CHERRY RD                          15608 N 71ST ST APT.133
GLENDALE, AZ 85304                     MADISON, AL 35758                      SCOTTSDALE, AZ 85254




AMELIA MCWILLIAMS                      AMER CHIOLES                           AMER SELIMOVIC
15302 PARK ESTATES LN                  7014 GENESIS COVE CT                   123 E PINE RIDGE DR
HOUSTON, TX 77062                      SPRING, TX 77379                       WESTFIELD, IN 46074
                       Case
AMERICA SANCHEZ CORONADO        19-10953-CSS    Doc
                                         AMERICAN     1-1
                                                  BD CO.       Filed 04/30/19   Page 28 of CANVAS
                                                                                  AMERICAN 452 PRODUCTS INC
16424 N 29TH ST LOT 27                    25 DE BOER DR                           1319 NORTH MAIN ST
PHOENIX, AZ 85032-3030                    GLENROCK, NJ 07452                      FORT WORTH, TX 76164




AMERICAN ENTERPRISE INVESTMENT SVCS       AMERICAN EXPRESS                        AMERICAN FIRE & SAFETY, INC.
INC                                       PO BOX 360001                           1419 WOODMONT LANE NW
ATTN ERIN M STIELER                       FT LAUDERDALE, FL 33336-0001            ATLANTA, GA 30318
682 AMP FINANCIAL CENTER
MINNEAPOLIS, MN 55474



AMERICAN FISH & SEAFOOD, INC. - MN        AMERICAN LINEN SUPPLY OF NM, INC.       AMERICAN LOCK & DOOR
5501 OPPORTUNITY CT.                      550 N CHURCH ST                         670 CHERRY ST
MINNETONKA, MN 55343                      LAS CRUCES, NM 88001                    WINTER PARK, FL 32789




AMERICAN WATER & ENERGY SAVERS            AMERICAN WEST WORLD WIDE EXPRESS        AMERIGAS GLENDALE AZ
4431 N DIXIE HIGHWAY                      PO BOX 641001                           PO BOX 7155
BOCA RATON, FL 33431                      DALLAS, TX 75264-1001                   PASADENA, CA 91109-7155




AMERIGAS PROPANE LP                       AMERIGAS                                AMERIPARK LLC
PO BOX 660288                             8918 GATEWAY EAST                       1640 POWERS FERRY RD BLDG 5, STE 200
DALLAS, TX 75266-0288                     EL PASO, TX 79907                       MARIETTA, GA 30067




AMERIPRIDE SVCS INC                       AMERIPRIDE                              AMIE MORALES
PO BOX 1390                               PO BOX 728                              1962 EMERALD MIST
BEMIDJI, MN 56619-1390                    BEMIDJI, MN 56619-0728                  SAN ANTONIO, TX 78230




AMIE PHAM                                 AMIE SMEYKAL                            AMIE XYMOON
13999 OLD BLANCO RD 713                   9522 MIDLOTHIAN DR                      607 N KING ST APT. A345
SAN ANTONIO, TX 78216                     BRENTWOOD, TN 37027                     HONOLULU, HI 96817




AMILCAR ESCOBEDO                          AMILCAR RIVAS                           AMILCAR RIVERA
4801 GOLDFIELD                            3300 W PARK B APT 1141                  3600DEAN DR DEAN DRIVE
SAN ANTONIO, TX 78218                     PLANO, TX 75075                         HYATTSVILLE, MD 20782




AMINAH TABB                               AMIR HAYNES                             AMIRA A ROUSSEAU
4220 PAYNE DRIVE                          5945 W PARKER RD                        12733 STONEBRIAR LN
FT. WASHINGTON, MD 20744                  PLANO, TX 75093                         RICHMOND, VA 23233




AMIT KROMPASS                             AMKHA SAYASAN                           AMMAD FERAS SUAH
10013 REGENT ROW ST                       6625 ELMORE WOODS CV                    1205 28TH ST NW APT 1204
BENBROOK, TX 76126                        MEMPHIS, TN 38134-4746                  WASHINGTON, DC 20007
AMMIE MOUTON           Case      19-10953-CSS    Doc
                                          AMORIESA    1-1
                                                   TENORIO      Filed 04/30/19   Page 29 ofVENTURES
                                                                                   AMPLIFY   452 LLC DBA YESCO
11601 LAGO VISTA WEST                      10715 MUSTANG BROOK                     316 VICTORY DRIVE
FARMERS BRANCH, TX 75234                   SAN ANTONIO, TX 78254                   HERNDON, VA 20170




AMS OF HOUSTON, LLC                        AMTREND CORPORATION                     AMY BALAGIA
PO BOX 675077                              1458 MANHATTAN AVE.                     508 MARK RUN
DALLAS, TX 75267-5077                      FULLERTON, CA 92831                     WINTER SPRINGS, FL 32708




AMY BEVERSLUIS                             AMY BRYANT                              AMY GILLETE
230 JAYNE ELLEN WAY                        1245 GREATWOOD MANOR                    3007 N 55 TH AV
ALPHARETTA, GA 30009                       ALPHARETTA, GA 30005                    PHOENIX, AZ 85031




AMY HALL                                   AMY LAUGHLIN                            AMY MULLIS
469 S. BURGESS AVE.                        6124 PUESTA DEL SOL ST                  10092 ONTARIO ST
COLUMBUS, OH 43204                         NORTH LAS VEGAS, NV 89081               EL PASO, TX 79924




AMY MUSTON                                 AMY N BENNER                            AMY SCHNEIDER
1013 SOUTH KANSAS STREET                   4921 PENNECOTT WAY                      7860 E VIA BONITA
LAPORTE, TX 77571                          WESLEY CHAPEL, FL 33544                 SCOTTSDALE, AZ 85258




AMY STRATE                                 AMY STRATTON                            AMYSSA MALDONADO
15021 SUMMERHILL DRIVE                     0S034 NEPIL AVE                         3516 EVERGREEN AVE.
EDEN PRAIRIE, MN 55346                     WHEATON, IL 60187                       NAMPA, ID 83687




ANA CECILIA GARCIA                         ANA CHAVAZ                              ANA D PEREZ
8085 NW 8TH STREET APT 5 MIAMI             12005 SUMMERWOOD LN                     4714 N HABANA AVE APT 804
MIAMI, FL 33126                            ALPHARETTA, GA 30005-3522               TAMPA, FL 33614




ANA DUQUE                                  ANA F BERNAL                            ANA GARCIA
1240 N ROLFE ST 102                        10366 SW 9TH TERRACE                    4228 S 147TH PLAZA
ARLINGTON, VA 22209                        MIAMI, FL 33174                         OMAHA, NE 68137




ANA LLORES                                 ANA MARQUEZ                             ANA MEDINA
8108 SW 158CT                              10805 HARVEY DR 10805                   1501 HORSEWAY DR 1004
MIAMI, FL 33193                            FAIRFAX, VA 22030                       ARLINGTON, TX 76012




ANA MEJIA                                  ANA MILETICH                            ANA MOZO
5739 INDIANOLA DR                          4575 W 80TH STREET CIR APT 325          2000 BAY AREA BLVD 802
RICHMOND, VA 23228                         BLOOMINGTON, MN 55437-1103              HOUSTON, TX 77058
ANA ORTIZ                 Case 19-10953-CSS    Doc 1-1
                                        ANA SANCHEZ         Filed 04/30/19   Page
                                                                               ANA30 of 452
                                                                                  SANCHEZ
9352 W. GOLF RD                         17506 HERITAGE CREEK CT                9706 W POTORA DR
DES PLAINES, IL 60016                   WEBSTER, TX 77598                      BOISE, ID 83709




ANA SANCHEZ                             ANA SOTO                               ANA T CERVANTES ESQUIVEL
9935 T PLZ                              11383 WALDEN LOOP                      200 W HERMOSA DR 2K110
OMAHA, NE 68127-4744                    PARRISH, FL 34219                      TEMPE, AZ 85282




ANA VISCOVICH                           ANAHI RESENDEZ                         ANAIS ZAMORA
500 UNIVERSITY AVENUE                   580 S HARRISON LN                      302 N PERSHING AVE
HONOLULU, HI 96826                      DENVER, CO 80209-3517                  MUNDELEIN, IL 60060




ANALI J CORDOVA                         ANALISA CEDILLO                        ANALY HUERTA
1820 E. BELL DE MAR DR. APT 204         1813 GOULD AVE                         20204 CROWNE BROOK CIR
TEMPE, AZ 85283                         FORT WORTH, TX 76164                   FRANKLIN, TN 37067




ANAND IDER                              ANAR TUMURBAATAR                       ANASTACIO ALVAREZ
1410 NORTH ST.                          1121 ARLINGTON BLVD APT 142            1235 N QUINN ST APT 103
ARLINGTON, VA 22201                     ARLINGTON, VA 22209                    ARLINGTON, VA 22209




ANASTASHIA HICKS                        ANASTASIA HENDERSON                    ANAYENSI GAYOSSO-MARQUEZ
4809 HASSAN CIRLCE APT 15               307 KAREN LANE                         433 MESQUITE ST 203
DAYTON, OH 45432                        SAN ANTONIO, TX 78209                  BOISE, ID 83713




ANDERS CHOATE                           ANDERSON AGUSTIN                       ANDERSON CRUZ
30758 171ST AVE                         5230 THUNDER CREEK RD APT 129          CALLE MONICA E19 URB LA INMACULADA
NEW PRAGUE, MN 56071                    AUSTIN, TX 78759                       TOA BAJA, PR 00949




ANDHIKA SETYO                           ANDRA COLLAR                           ANDRE ALEXANDER
1961 N HARTFORD ST UNIT 1142            6872 PAIGE                             PO BOX 201
CHANDLER, AZ 85225                      WARREN, MI 48091                       ALPHARETTA, GA 30009




ANDRE BOOKER                            ANDRE CLAY                             ANDRE GODWIN
4441 E WHITNEY LN                       4030 BUR OAK PATH                      3833 COMMONWEALTH DR.
PHOENIX, AZ 85032                       SAN ANTONIO, TX 78223                  GARLAND, TX 75043




ANDRE JONES                             ANDRE KELLY                            ANDRE LAFAYETTE
4 WARREN ST. APT 2                      3417 BLAZON GOLD WAY                   13327 GREENSTONE
STAMFORD, CT 06902                      EL PASO, TX 79936                      SAN ANTONIO, TX 78249
ANDRE LEWIS            Case      19-10953-CSS    Doc 1-1
                                          ANDRE OCONNELL        Filed 04/30/19   Page 31 PATTERSON
                                                                                   ANDRE of 452
17803 LA CANTERA TERRACE                  8821 S 47TH PL                           28590 SPRING ARBOR DR.
SAN ANTONIO, TX 78256                     PHOENIX, AZ 85044                        SOUTHFIELD, MI 48076




ANDRE ROBINSON                            ANDRE WHITTLE                            ANDREA AMARO
6330 SHADY BROOK LANE APT 1148            5438 LYDIA AVE                           5961 W PARKER RD APT 1159
DALLAS, TX 75206                          KANSAS CITY, MO 64110                    PLANO, TX 75093




ANDREA CROFT                              ANDREA EKLUND                            ANDREA FRANCO
5821 N ST                                 2929 N. 70TH STREET APT 2038             4016 HUECO LAND
OMAHA, NE 68117                           SCOTTSDALE, AZ 85251                     EL PASO, TX 79938




ANDREA GONZALEZ                           ANDREA HASANZADE                         ANDREA HICKS
H26 CALLE SAN MARCOS                      12609 HARPER DR.                         7740 OTTAWA LN. UNIT 156
FAJARDO, PR 00738-5043                    FAIRFAX, VA 22030                        WEST CHESTER, OH 45069




ANDREA HOLTMAN                            ANDREA HORN                              ANDREA HUGHES
5652 SUNRISE VIEW CIRCLE                  2326 MICAROL RD                          1033 E LAS PALMARITAS DR
LIBERTY TOWNSHIP, OH 45044                BALTIMORE, MD 21209                      PHOENIX, AZ 85020




ANDREA LARSON                             ANDREA LEON                              ANDREA LOPEZ
1275 E LOCUST DR                          1536 RIVER REACH DRIVE                   21 PEPPER RIDGE RD
CHANDLER, AZ 85286                        ORLANDO, FL 32828                        STAMFORD, CT 06905




ANDREA LOPEZ                              ANDREA LOUISE KELLEY                     ANDREA NASH
265 EL DORADO BLVD 713                    8647 GLENFIELD DR                        16201 ROUGH OAK ST APT 1133
WEBSTER, TX 77598                         BATON ROUGE, LA 70809                    SAN ANTONIO, TX 78232




ANDREA P FRANCA                           ANDREA RAMIREZ DIAZ                      ANDREA RUBIO
3105 S 12TH STREET                        6137 W ROSE LN                           4213 ATLAS AVE
ALRINGTON, VA 22204                       GLENDALE, AZ 85301                       EL PASO, TX 79904




ANDREA STANEK                             ANDREA TROMBETTA                         ANDREA WHITENER
2119 E ELECTRA LANE                       550 S. EDSON AVE                         11541 GRAVENHURST DRIVE
PHOENIX, AZ 85024                         LOMBARD, IL 60148                        CINCINNATI, OH 45231




ANDREANNA ATKINS                          ANDREINA REBECA BUSTILLOS                ANDREMIKA ASH
722 PENNY LANE SE                         888 S DOUGLAS RD APT. 1111               700 JULIA ST. NW 8
MARIETTA, GA 30067                        CORAL GABLES, FL 33134-7568              HUNTSVILLE, AL 35816
ANDRES BUSTAMANTE        Case   19-10953-CSS    Doc 1-1 Filed 04/30/19
                                         ANDRES CONTRERAS                Page 32 of
                                                                           ANDRES   452
                                                                                  CUEVAS
3710 WARWICK BLVD APT 15                 522 INVERRARY LANE                9300 CHARTER POINT
KANSAS CITY, MO 64111                    DEERFIELD, IL 60015               SAN ANTONIO, TX 78250




ANDRES DIAZ GOMEZ                        ANDRES ESPINOSA                   ANDRES GARCIA
8174 CENTURY CIRCLE E APARTMENT 8        8350 PARK LANE 279                3800 DALECREST DR
INDIANAPOLIS, IN 46260                   DALLAS, TX 75231                  LAS VEGAS, NV 89129




ANDRES GONZALEZ                          ANDRES HALL                       ANDRES MENDOZA
COND MADRID PLAZA APT 1105               110 REVEILLE CT.                  5622 NW 66TH TERR
SAN JUAN, PR 00924                       FRANKLIN, TN 37064                KANSAS CITY, MO 64151




ANDRES MONCADA                           ANDRES MORALES LOPEZ              ANDRES PALACIOS
478 ISBELL RD                            1004 W ROYAL BLVD 527C            4332 MONROE ST NE 4332
FORT WORTH, TX 76114-3831                BOISE, ID 83706                   COLUMBIA HEIGTHS, MN 55421




ANDRES PINEDA                            ANDRES RAMOS                      ANDRES SANCHEZ RUBIO
229 N.CALIFORNIA AVE                     6106 SADDLER LN                   6821 COLUMBUS AVE S
MUNDELEIN, IL 60060                      AUSTIN, TX 78724                  RICHFIELD, MN 55423




ANDRES SUTTON                            ANDRES VASQUEZ                    ANDRES VASQUEZ
2250 ELDRIDGE PKWY 724                   507 N EXCELDA AVE                 784 SOYA DR.
HOUSTON, TX 77077                        TAMPA, FL 33609                   EL PASO, TX 79927




ANDREW ALCARAZ                           ANDREW ARROYO                     ANDREW BOTHUN
600 W REEVES AVE                         2777 NORTH BUCKNER APT 802        16513 ELM CIRCLE
SAN TAN VALLEY, AZ 85140                 DALLAS, TX 75228                  MINNETONKA, MN 55345




ANDREW CALCAGNO                          ANDREW EDER                       ANDREW FAIRCHILD
545 SPRUCE RD                            2021 OPAL DR NW                   5301 BRECKENRIDGE CT
BOLINGBROOK, IL 60440                    HUNTSVILLE, AL 35810-1238         FRISCO, TX 75034




ANDREW FARLEY                            ANDREW FREDWEST                   ANDREW GAYNOR
176 CUTTER AVE                           5976 KEYSTONE CT.                 12137 SOUTH PINE DRIVE APT 192
FORDS, NJ 08863                          HAMILTON, OH 45011                CINCINNATI, OH 45241




ANDREW GODDARD                           ANDREW GONZALEZ                   ANDREW GRIFFIN
13448 ERSKINE ST                         14912 SW 36 TERR                  1356 N CUSTER
OMAHA, NE 68164                          MIAMI, FL 33185                   CLAWSON, MI 48017
ANDREW HARRIS              Case 19-10953-CSS
                                         ANDREW Doc
                                                HENN 1-1        Filed 04/30/19   Page 33 ofHERBIAS
                                                                                   ANDREW   452
5209 QUINCE COURT                         509 MARSHA AVE                            8811 LEO ST
WOODBRIDGE, VA 22193                      HAMILTON, OH 45013                        EL PASO, TX 79904




ANDREW HILLARD                            ANDREW HOYDIC                             ANDREW JAMES HAGE
347 E SANTAIGO                            1570 OAK STREET                           2554 ARBORWAY LANE
MERIDIAN, ID 83646                        WATERFORD, MI 48328                       INDIANAPOLIS, IN 46268




ANDREW LEONCIO YANZA                      ANDREW MARTINEZ                           ANDREW MCGARR
724 CLERMONT STREET                       2855 PINECREEK DRIVE C417                 2511 LUTHER RD APT 423
DENVER, CO 80220                          COSTA MESA, CA 92626                      PUNTA GORDA, FL 33983




ANDREW OBRIEN                             ANDREW OSBORN                             ANDREW PERKINS
10763 W DASON CT                          3000 NORTH RIO GRANDE AVE                 335 ACREVIEW DR
BOISE, ID 83713                           ORLANDO, FL 32804                         ALPHARETTA, GA 30022




ANDREW PHELAN                             ANDREW R PADILLA                          ANDREW REILAND
11221 S. 51ST. APT. 1040                  4748 LAKE PLACE                           2243 S KINGSTON COURT
PHOENIX, AZ 85044                         LAS VEGAS, NV 89147                       AURORA, CO 80014




ANDREW RICHARD HILL                       ANDREW SKRYPOCZKA                         ANDREW SLOOP
1940 DINSMORE ROAD                        29606 N TATUM BLVD APT 174                4419 ANDERSON ST.
MILTON, GA 30004                          CAVE CREEK, AZ 85331                      SHAWNEE, KS 66226




ANDREW STEWART                            ANDREW THOMMEN                            ANDREW ULRICH
7840 CLARA DRIVE 5123                     7624 BETH RD. APT F                       373 N COLORADO ST
PLANO, TX 75024                           HENRICO, VA 23228                         CHANDLER, AZ 85225




ANDREW WOLLENZIN                          ANDREWS DISTRIBUTING                      ANDREWS REFRIGERATION, INC
21130 CREEK RIVER                         2730 IRVING BLVD.                         5617 E HILLERY DR
SAN ANTONIO, TX 78259                     DALLAS, TX 75207                          SCOTTSDALE, AZ 85254-2449




ANDREY SCHUPAKEVICH                       ANDRIA MODICA                             ANDRIANA IVASKIV
1242 COVE DR.                             3885 GREY ABBEY DRIVE                     4090 BROOKS BRIDGE XING
PROSPECT HEIGHTS, IL 60070                ALPHARETTA, GA 30022                      ALPHARETTA, GA 30022




ANDROS DUARTE                             ANDY ABLEMAN                              ANDY AGUIAR
19903 SW 129TH CT.                        1205 NW 4TH ST.                           12133 WALDEN WOODS DRIVE
MIAMI, FL 33177                           MERIDIAN, ID 83642                        ORLANDO, FL 32826
ANDY CUADRADO            Case 19-10953-CSS     Doc 1-1
                                       ANDY DIEUJUSTE           Filed 04/30/19   Page 34FLORES
                                                                                   ANDY   of 452
18 JETT LOOP                            1231 67TH DR E UNIT 206                    632 VERN BUTLER
APOPKA, FL 32712                        SARASOTA, FL 34243                         EL PASO, TX 79932




ANDY JIANG                              ANDY MAYORGA                               ANDY MEJIA
3000 HARLEM AVE APT 1E                  8257 FERN CHURCH COURT APT A               100 NW 114 AVE. APT. 102
RIVERSIDE, IL 60546                     RICHMOND, VA 23294                         MIAMI, FL 33172




ANDY MOZIFORT                           ANEAS CLEVELAND                            ANEL ESTRELLA
1292 SW KALEVALA DR                     4630 S LAKESHORE DR APT 353                5128 N 42ND DRIVE
PORT SAINT LUCIE, FL 34953              TEMPE, AZ 85282                            PHOENIX, AZ 85019




ANER RAMIREZ                            ANGEL ALLEN                                ANGEL BALTAZAR UGALDE
770 ALBION ST APT 108                   1700 E RIVERSIDE DR. APT. 734              2509 28TH AVE E
DENVER, CO 80220-4959                   AUSTIN, TX 78741                           PALMETTO, FL 34221




ANGEL BECERRIL                          ANGEL CASTRO                               ANGEL CHAVEZ
6707 ASPEN LANE APT 4                   235 E RAY RD APT 2038                      4400 HORIZON HILL BLVD
WESTMONT, IL 60559                      CHANDLER, AZ 85225                         SAN ANTONIO, TX 78229




ANGEL COLON                             ANGEL CORDOVA                              ANGEL DE LA CRUZ
RES. SAN FERNANDO, EDIF. 17 APT.272     18118 N. US HWY 41 LOT 23C                 5838 S. 11TH DR
SAN JUAN, PR 00926                      LUTZ, FL 33549                             PHOENIX, AZ 85041




ANGEL DIAZ                              ANGEL FERRER                               ANGEL GUTIERREZ
COND PASEOS DE MONTE FLORES APT 402     1054 SW 124TH ST                           3129 EUCLID AVE
CAROLINA, PR 00987                      MIAMI, FL 33184                            BERWYN, IL 60402




ANGEL LABOY                             ANGEL LEONG                                ANGEL M CAYEROS
72 WILSON ST 1                          3780 S VELERO ST                           3101 N 36ST
STAMFORD, CT 06902                      CHANDLER, AZ 85286                         PHOENIX, AZ 85018




ANGEL MENDEZ-GARCIA                     ANGEL NAZCO                                ANGEL PAUCAR PUMA
2321 N 52ND ST APT 16                   5902 W 18TH AVE                            2103 WILLOW AVE N
PHOENIX, AZ 85008                       HIALEAH, FL 33012                          MINNEAPOLIS, MN 55411




ANGEL PEREZ                             ANGEL RAMIREZ GARCIA                       ANGEL RAMIREZ
321 AVE WINSTON CHURCHILL               3126 N 67TH PLACE APT 4                    2402 PLAZA DR
SAN JUAN, PR 00926                      SCOTTSDALE, AZ 85251                       WOODBRIDGE, NJ 08830
ANGEL REYES MARTINEZ    Case   19-10953-CSS    Doc 1-1
                                        ANGEL RODRIGUEZ       Filed 04/30/19   Page 35 RODRIGUEZ
                                                                                 ANGEL  of 452
12521 PORTLAND AVE APT. 202             4701 HAVERWOOD LANE APT428               8111 E JAN AVE
BURNSVILLE, MN 55337                    DALLAS, TX 75287                         MESA, AZ 85209




ANGEL RUIZ                              ANGEL S GARCIA                           ANGELA BOEHM
1830 BANDERA RD                         1103 S. CENTER ST.                       8608 GOLDFINCH WAY
SAN ANTONIO, TX 78228                   SANTA ANA, CA 92704                      WEST CHESTER, OH 450693445




ANGELA GARCIA                           ANGELA GONZALEZ                          ANGELA HURT
8842 N 6TH PL                           1700 KLEM AVE                            3151 SOARING GULLS 2056
PHOENIX, AZ 85020                       LINDEN, NJ 07036                         LAS VEGAS, NV 89128




ANGELA J ACEVEDO AZAHAR                 ANGELA J BIRAM                           ANGELA MARNELL
350 E DESERT INN RD                     2133 GREENWAY PRESERVE LN. 104           2725 E MINE CREEK RD APT 1110
LAS VEGAS, NV 89109-9025                TAMPA, FL 33619                          PHOENIX, AZ 85024




ANGELA MONTALVO                         ANGELA PAYNE                             ANGELA PHELAN
4805 N PINE HILLS RD                    3450 BRINKLEY RD APT 202                 308 STANLEY STREET APT 4
ORLANDO, FL 32808                       TEMPLE HILLS, MD 20748-7149              MIDDLETOWN, OH 45044




ANGELA RAMIREZ                          ANGELA ROMANO                            ANGELA SANTOS SANCHEZ
9714 BATTLE PASS                        3102 SPRINGMEADOW LANE                   3450 TERRACE CT APT 1034
SAN ANTONIO, TX 78239                   CARMEL, IN 46033                         ALEXANDRIA, VA 22302-1244




ANGELA SCHROEDER                        ANGELA TESILLO                           ANGELENA HILL
7309 PENNY HILL RD                      13121 NW MILITARY HWY                    1835 LOCKHILL SELMA RD
EDEN PRAIRIE, MN 55346                  SAN ANTONIO, TX 78231-1873               SAN ANTONIO, TX 78213




ANGELENE KING                           ANGELENE LOVE                            ANGELICA ALATORRE GUADALUPE
11320 FRIAR LN                          5704 PARKVIEW HILLS LN                   1524 LEXINGTON
MINNETONKA, MN 55305                    FORT WORTH, TX 76179                     KANSAS CITY, MO 64110




ANGELICA ARCIGA PURECO                  ANGELICA ARGUMEDO                        ANGELICA BOTELLO
3154 CHAMBORD ST                        1706 ELLA FITZGERALD LN                  602 E MISSION LN
LAS VEGAS, NV 89117                     KANSAS CITY, MO 64106                    PHOENIX, AZ 85020




ANGELICA COZZINI                        ANGELICA FRANCO                          ANGELICA MARTINEZ FERIA
831 S JOPLIN CIR                        6886 HICKORY POINTE DR                   8818 OLD CEDAR AVE S APT 1
AURORA, CO 80017                        LIBERTY TOWNSHIP, OH 45044               BLOOMINGTON, MN 55425
ANGELICA PAPIEZ           Case 19-10953-CSS
                                        ANGELICADoc  1-1
                                                 RIVERA       Filed 04/30/19    Page 36 of TSVETKOV
                                                                                  ANGELICA  452
23710 SPRINGS COURT                      16100 HENDERSON PASS                     5181 POUNCY TRACT RD.
PLAINFIELD, IL 60585                     SAN ANTONIO, TX 78232                    GLEN ALLEN, VA 23059




ANGELINA MIKHA                           ANGELINA PIZZUTIELLO                     ANGELINA RADONJIC
31700 SCHOENHERR RD APT F6               222 BROOK AVE                            3959 RUSKIN ST
WARREN, MI 48088                         NORTH PLAINFIELD, NJ 07060               LAS VEGAS, NV 89147




ANGELIQUE COAGE                          ANGELIQUE NGO                            ANGELO POLCARO
100 MORRISEY AVE                         4004 MAUREEN LANE                        3015 N HAYDEN RD APT 2050
AVENEL, NJ 07001                         FAIRFAX, VA 22033                        SCOTTSDALE, AZ 85251-6659




ANGELO SOULAMANY                         ANGUS CENTER                             ANH BAO
5307 ATLEE PL                            4695 E MISSISSIPPI AVE APARTMENT 205     15651 CHASE HILL BLVD 2307
SPRINGFIELD, VA 22151                    DENVER, CO 80246                         SAN ANTONIO, TX 78256




ANH LAM                                  ANHEUSER-BUSCH SALES                     ANHEUSER-BUSCH, SALES OF HAWAII INC.
2713 NORMANDY RIDGE                      CO OF DENVER DEPT 0323                   99-877 IWAENA ST.
LAWRENCEVILLE, GA 30044                  DENVER, CO 80256-0323                    AIEA, HI 96701




ANIKA J GALVAN                           ANISTINA LABOY                           ANITRA KUSTERER
388 BRILL CIR                            10 PIONEER DR.                           3925 CUTSHAW AVE APT 3
HORIZON CITY, TX 79928-7254              NORTH BRANFORD, CT 06471                 RICHMOND, VA 23230




ANJUM KHAJA                              ANN LEE                                  ANN PEDERSON
848 HORSESHOE FALLS DRIVE                11787 WELTERS WAY                        2415 ALA WAI BLVD APT 505
ORLANDO, FL 32828                        EDEN PRAIRIE, MN 55347                   HONOLULU, HI 96815-3407




ANNA BLOEBAUM                            ANNA BROWN                               ANNA CHERNYSHOVA
5840 WINDSOR RETREAT                     1406 PLYMOUTH DR                         5030 7TH RD SOUTH
WARRENTON, VA 20187                      BRENTWOOD, TN 37027                      ARLINGTON, VA 22204




ANNA DODD                                ANNA DUNNIGAN                            ANNA E SCOTT
107 STAION CLUB DR SOUTH WEST            11341 113TH CIRCLE                       1520 TRIPP CIRCLE
MARIETTA, GA 30060                       CHAMPLIN, MN 55316                       MADISON, WI 53706




ANNA ELIZABETH BLANCO MARTINEZ           ANNA FAYE DIEHL                          ANNA HICKEY
1809 W FLORA ST                          5429 WILBARGER ST LOT 10                 101 LSU STUDENT UNION BLDG LSU BOX
TAMPA, FL 33604                          FORT WORTH, TX 76119-4201                3076
                                                                                  BATON ROUGE, LA 70803
ANNA HOGAN              Case    19-10953-CSS    Doc 1-1
                                         ANNA KONOVALOVA       Filed 04/30/19   Page 37RAMIREZ
                                                                                  ANNA  of 452
6633 E GREENWAY PKWY APT 3106            12076 W. LEWISBURG CT.                   19920 N 23RD AVE APT 2027M
SCOTTSDALE, AZ 85254-2041                BOISE, ID 83709                          PHOENIX, AZ 85027




ANNA RICE                                ANNA SCHWARTZ                            ANNA SORI
18273 TRISTRAM WAY                       103 HIGH LEA RD                          18111 E. VALLEJO ST.
EDEN PRAIRIE, MN 55346                   BRENTWOOD, TN 37067                      GILBERT, AZ 85298




ANNA STEINER                             ANNA STIENIKE                            ANNA ULBRICHT
214 13TH AVE N                           21412 HICKORY ST                         14811 HUEBNER ROAD APT 9313
SOUTH SAINT PAUL, MN 55075               ELKHORN, NE 68022-2295                   SAN ANTONIO, TX 78231




ANNA VICTORIA DUA                        ANNABELLE WAUGH                          ANNE ALLEN
12419 GREAT FALLS DR.                    12406 W MACKINAC RD                      2408 MYRNA ST
BRISTOW, VA 20136                        HOMER GLEN, IL 60491-8407                ORLANDO, FL 32839




ANNE CANTU                               ANNE MEYER                               ANNE WILLS
9018 BURNT PEAK                          312 N PACA ST 4                          4910 E PERSHING AVE
HELOTES, TX 78023                        BALTIMORE, MD 21201                      SCOTTSDALE, AZ 85254




ANNE WILSON                              ANNELISE PHILLIPS                        ANNER LEO ALVARENGA RODRIGUEZ
1510 N 85TH ST                           1836 WYE MILLS LN                        710 E 78TH ST
SCOTTSDALE, AZ 85257                     BELAIR, MD 21015                         RICHFIELD, MN 55423




ANNESA KHAN                              ANNETTE MULLEN                           ANNISSA BLACK
2220 N 91ST GLEN                         2100 N ZIRCON PL                         5893 NW 91ST AVE
PHOENIX, AZ 85037                        MERIDIAN, ID 83646                       PARKLAND, FL 33067




ANNYSSA VILLARREAL                       ANTHONY ACEVES                           ANTHONY ANDALUZ
2751 RIVER PARK DR                       6328 JERRY TURNER                        5420 TOLEDO ST.
FORT WORTH, TX 76116-0720                EL PASO, TX 79932                        DETROIT, MI 48209




ANTHONY ARELLANO                         ANTHONY BAIL                             ANTHONY BROWN
2058 E. HACKBERRY PL.                    401 SIBLEY ST                            3206 NOBLE LANE
CHANDLER, AZ 85286                       ST PAUL, MN 55101                        GARLAND, TX 75044




ANTHONY CASTILLO                         ANTHONY COLLINS                          ANTHONY DANIELS
40400 N. TAYLOR STREET.                  944 GARVER                               8706 N. 13TH ST
SAN TAN VALLEY, AZ 85140                 MIDDLETOWN, OH 45044                     TAMPA, FL 33604
ANTHONY FAVELA             Case 19-10953-CSS
                                         ANTHONYDoc 1-1 Filed 04/30/19
                                                GONZALEZ                    Page 38 ofGUERRERO
                                                                              ANTHONY  452
181 N LIBERTY ST TRLR 82                 4333 WEBER ST APT 308                15801 CHASE HILL BLVD 703
BOISE, ID 83704                          FORT WORTH, TX 76106                 SAN ANTONIO, TX 78256




ANTHONY HERNANDEZ                        ANTHONY HUGHES                       ANTHONY IVORY
13340 COLINA CORONA DR                   3904 WOODHAVEN AVE                   2103 ASTER TRL
EL PASO, TX 79928                        BALTIMORE, MD 21216                  FORNEY, TX 75126-6338




ANTHONY JERMAINE HARDIN                  ANTHONY JORDAN CABINGAS-ENRIQUES     ANTHONY LONG
10108 PENN AVE S APT 7                   45-235 PAKIKO PL                     386 ALDEN AVE.
BLOOMINGTON, MN 55431                    KANEOHE, HI 96744-2349               COLUMBUS, OH 43201




ANTHONY MADISON                          ANTHONY MARTINEZ                     ANTHONY MAXEY
24 STATION DR                            31110 DEER TRAIL                     12915 OGDEN ST
AVENEL, NJ 07001                         ALPHARETTA, GA 30004                 OMAHA, NE 68164




ANTHONY MCVEY                            ANTHONY MEDER                        ANTHONY MICHAEL CUPO
196 JEFF RD NW 2906                      6106 LANDRACE LANE                   46-232 HEEIA ST.
HUNTSVILLE, AL 35806                     ORLANDO, FL 32807                    KANEOHE, HI 96744




ANTHONY MORA                             ANTHONY NEGOWETTI                    ANTHONY ORTIZ
207 I ST.                                842 AMBOY AVE                        6441 HARTWAIT ST
SAN ANTONIO, TX 78210                    EDISON, NJ 08837                     BALTIMORE, MD 21224




ANTHONY PAREDES                          ANTHONY PERRE III                    ANTHONY PETTY
5857 GLORIA CT                           3017 E. MEGAN ST.                    319 S. ARLINGTON AVE
COLUMBUS, OH 43231                       GILBERT, AZ 85295                    INDIANAPOLIS, IN 46219




ANTHONY PHILLIPS                         ANTHONY PORTILLA                     ANTHONY PRADO
5130 BABBIT DR                           100 ROOSEVELT AVE APT G3             2031 CASCADES BLVD UNIT 308
TROY, MI 48085                           CARTERET, NJ 07008                   KISSIMMEE, FL 34741




ANTHONY RODRIGUEZ                        ANTHONY SALINAS                      ANTHONY SETTLES
1590 CEZANNE CIRCLE                      4722 E. BELL RD 2193                 5019 FRANK BORMAN DR
EL PASO, TX 79936                        PHOENIX, AZ 85032                    SAN ANTONIO, TX 78219-1272




ANTHONY SHEPPARD                         ANTHONY SHERRILL                     ANTHONY SIRIZZOTTI
7253 N VIA NUEVA                         111 N GILBERT RD APT 2051            9815 COPPER CREEK DR.
SCOTTSDALE, AZ 85258                     MESA, AZ 85203-0942                  AUSTIN, TX 78729
ANTHONY SLLCUMB             Case 19-10953-CSS
                                          ANTHONYDoc
                                                 SMITH1-1         Filed 04/30/19   Page 39 ofSPONSELLER
                                                                                     ANTHONY  452
11139 CULEBRA RD                           9738 GIBRALTER DR.                        365 COITSVILLE ROAD
SAN ANTONIO, TX 78253                      CINCINNATI, OH 45251                      CAMPBELL, OH 44405




ANTHONY T HUNTER                           ANTHONY THORNTON                          ANTHONY TURNER
388 WISE CT                                20244 N. 31ST AVENUE APT. 1013            3012 RIDGE AVE
STATHAM, GA 30666-1865                     PHOENIX, AZ 85027                         SARASOTA, FL 34235




ANTHONY USTASZEWSKI                        ANTHONY VARGAS                            ANTHONY W LOPEZ
9814 NORTH MEADOW ST                       3012 WOODALL                              2275 PALOLO AVE APT. E
CONVERSE, TX 78109                         EL PASO, TX 79925                         HONOLULU, HI 96816




ANTHONY WINCZEWSKI                         ANTHONY YORK                              ANTHONY ZAWADZKI
COMMERCIAL PARTNERS TITLE, LLC             71 N. JEFFERSON PL.                       49 SOUTH BYRON
200 S SIXTH ST STE 1300                    NAMPA, ID 83651                           CICERO, IN 46034
MINNEAPOLIS, MN 55402




ANTIONETTE MILLER                          ANTOINDO GRISSETT                         ANTOINE THOMAS
173 HOLLINGTON DR NE                       7151 GLEN TERRACE APT 4                   1900 FT MYER DR
HUNTSVILLE, AL 35811-8717                  SAN ANTONIO, TX 78239                     ARLINGTON, VA 22209




ANTOINISHA DWUN MOORE                      ANTON BASCH                               ANTON C COLE
3193 WYANDOTTE ST                          6940 OLIVER AVE S                         3510 SE 69TH AVE
BATON ROUGE, LA 70805                      RICHFIELD, MN 55423                       PORTLAND, OR 97206-2648




ANTONEO WEST                               ANTONIETA VERGARA                         ANTONIO ACOSTA
831 GRAYSON HWY                            2504 RIDGMAR BLVD APT 27                  7309 BELLROSE
LAWRENCEVILLE, GA 30046                    FORT WORTH, TX 76116                      EL PASO, TX 79925




ANTONIO ALVAREZ                            ANTONIO AMOS                              ANTONIO ASENCIO LEMUS
225510 BROOKHAVEN ST 183                   288 COMROE RD                             8815 COY AVE APT D
SPRING, TX 77386                           NASHVILLE, TN 37211                       BATON ROUGE, LA 70810




ANTONIO BARRERA                            ANTONIO BLANCA                            ANTONIO BONIFACIO ANDRES
2901 N DALE MABRY HWY APT 1723             300 CYBERONICS BLVD                       1931 MELODY HILL CIRCLE 2
TAMPA, FL 33607                            HOUSTON, TX 77058                         EXCELSIOR, MN 55331




ANTONIO BONIFACIO                          ANTONIO BOYD                              ANTONIO BRIGGS
1931 MELODY HILL CIRCLE 2                  6821 GOUGH STREET                         3806 N AVON AVE
EXCELSIOR, MN 55331                        BALTIMORE, MD 21224                       TAMPA, FL 33603-4916
ANTONIO BUSTOS            Case 19-10953-CSS
                                        ANTONIO Doc 1-1
                                                CARTER          Filed 04/30/19   Page 40 ofCENTENO
                                                                                   ANTONIO  452
3918 GARFIELD AVE.                       2900 ALISA AVE                            7515 MELODY LN. 104
KANSAS CITY, MO 64130                    BALTIMORE, MD 21214                       DALLAS, TX 75231




ANTONIO CRUZ                             ANTONIO DE LEON                           ANTONIO DIAZ
1144 S. FAIRFIELD AVE                    4111 ROANOKE RD APT 5                     4111 HERON WAY, E 103
LOMBARD, IL 60148                        KANSAS CITY, MO 64111                     BRADENTON, FL 34205




ANTONIO DIAZ                             ANTONIO GONZALAS                          ANTONIO HARRIS
4900 WOODSTONE DR                        515 W 1ST AVE                             20760 N. 38TH ST.
SAN ANTONIO, TX 78230                    MESA, AZ 85210-1220                       PHOENIX, AZ 85050




ANTONIO HENRIQUEZ                        ANTONIO JIMENEZ                           ANTONIO LLANOS
43 SPRUCE STREET                         2318 HAMPSTEAD AVE APT 1                  205 REGENCY DR APT 317
CARTERET, NJ 07008                       RICHMOND, VA 23230                        BLOOMINGDALE, IL 60108




ANTONIO MARROQUIN                        ANTONIO MIRANDA                           ANTONIO MITCHELL
4224 HUNT CLUB CIRCLE 802                2906 WILDTREE PLACE DR.                   15902 HIGHWAY 3 1213
FAIRFAX, VA 22033                        RIVERVIEW, FL 33578                       WEBSTER, TX 77098




ANTONIO PHILLIPS                         ANTONIO PRICE                             ANTONIO QUEVEDO
2708 TWIN LN DR                          311 N. PENNSYLVANIA AVE.                  1058 ATHERTON PLACE
SARASOTA, FL 34234                       WINTER PARK, FL 32789                     ALLEN, TX 75013




ANTONIO REYES                            ANTONIO RICHARDSON                        ANTONIO RODDRICK
9845 WITHAM ST                           528 FM 1791 RD                            1186 NW 61 STREET
DALLAS, TX 75220                         HUNTSVILLE, TX 77340                      MIAMI, FL 33127




ANTONIO ROSARIO                          ANTONIO SALDIVAR                          ANTONIO SERRANO ALBERTO
68 FAIRGATE DR                           4157 BEECHWOOD DR                         2373 HUNTERS SQUARE
STAMFORD, CT 06902                       CULUMBUS, OH 43224                        RESTON, VA 20191




ANTONIO TROIA                            ANTONIO VALENZUELA                        ANTONIO VANEGAS
4600 S FOUR MILE RUN DR APT 833          1633 WEST GENEVA DRIVE                    8196 DESOTO DR APT 201
ARLINGTON, VA 22204                      TEMPE, AZ 85282                           WEST CHESTER, OH 45069




ANTONIO VERGARA                          ANTONIO VIERA                             ANTONY JOSEF MARTINEZ
6515 PLAZA PKWY APT 217                  1220 W ANDERSON LN APT 106                828 ARRENDONDO DR.
FORT WORTH, TX 76116                     AUSTIN, TX 78757                          EL PASO, TX 79912
ANTWANN MAYE                Case 19-10953-CSS
                                          ANTWON Doc
                                                 COOK 1-1        Filed 04/30/19   Page 41 HARRISON
                                                                                    ANURA of 452
9393 SKILLMAN 1213                         10418 SHAINFIELD RD                      14455 GRINGSBY COURT
DALLAS, TX 75243                           SAN ANTONIO, TX 78254                    CENTREVILLE, VA 20120




ANYSSA DAVILA                              ANYTIME PLUMBING                         APARNA SHARMA
11008 JOLLYVILLE RD APT 106                4690 W. POST ROAD 130                    2373 PALMETTO DR.
AUSTIN, TX 78759                           LAS VEGAS, NV 89118                      TROY, MI 48085




APEX BILLING SOLUTIONS, LLC                APEX BILLING SOLUTIONS, LLC              APEX CLEARING CORPORATION
901 FRONT AVE STE                          PO BOX 84077                             ATTN BILIANA STOIMENOVA
COLUMBUS, GA 31901-2752                    COLUMBUS, GA 31908-4077                  1700 PACIFIC AVENUE
                                                                                    SUITE 1400
                                                                                    DALLAS, TX 75201



APINYA HUANG                               APOLINARIO LOPEZ                         APOLO NERI
19557 N. 96TH PL                           25650 I-45 306                           315 VALLEYWOOD DRIVE 907
SCOTTSDALE, AZ 85255                       SPRING, TX 77386                         WOODLANDS, TX 77381




APRIL BAGBI                                APRIL BRADY                              APRIL BROWN
500 S INTERSTATE 35 E 421                  49471 WISTERIA CT                        6943 IVES LN N
DENTON, TX 76205-7790                      SHELBY TOWNSHIP, MI 48315-3416           MAPLE GROVE, MN 55369




APRIL CHEM                                 APRIL GONZALEZ                           APRIL HEINZERLING-NOBLE
13803 NEVADA AVENUE                        5853 HEAVENLY MIDST                      8771 W GROVERS AVE
SAVAGE, MN 55378                           LAS VEGAS, NV 89135                      PEORIA, AZ 85382




APRIL NELSON                               APRIL ST BERNARD                         APRRIL PASTRANO
9663 V PLZ APT 48                          928 LEGACY OAKS CIRCLE                   7114 UTSA BLVD.
OMAHA, NE 68127                            ROSWELL, GA 30076                        SAN ANTONIO, TX 78249




APRYL JOHNSON                              APS                                      AQ COMMUNICATIONS LLC
219 WEST MAIN ST.                          PO BOX 2906                              6501 W. GREENWAY PKWY STE 103 PMB627
WEST CARROLTON, OH 45449                   PHOENIX, AZ 85062-2906                   SCOTTSDALE, AZ 85254




AQUAFX AQUARIUM MAINTENANCE                AQUAH LUKE                               AQUAMANS REEF, INC.
50651 WING DR                              6305 TREVILIAN PLACE                     166 ARUNDEL ROAD
SHELBY TOWNSHIP, MI 48315                  CENTREVILLE, VA 20121                    PARAMUS, NJ 07652




AQUAMART                                   AQUAMAX POWER CLEANING, LLC              AQUARIUM CREATIONS
3225 S WADWORTH BLVD, UNIT E               5035 FM 2920 SUITE A 145                 16753 DONWICK DR, STE C7-C8
LAKEWOOD, CO 80227                         SPRING, TX 77388                         CONROE, TX 77385
AQUARIUM HEADQUARTERSCase      19-10953-CSS    Doc
                                        AQUARIUM    1-1 Filed
                                                 MAINTENANCE    04/30/19
                                                             COMPANY, THE   Page 42 of MAINTENANCE
                                                                              AQUARIUM 452         SERVICES
1671 RIVERVIEW DR. 205                   14419 OCEAN POINT                     3726 CAMP LETTS RD
THE COLONY, TX 75056                     EL PASO, TX 79938                     EDGEWATER, MD 21037




AQUARIUM PROFESSIONALS, INC.             ARACELI GARCIA                        ARACELI LEON
18761 SW 291ST TERRACE                   49 JAMESTOWN DR.                      1S281 HOLYOKE LN
HOMESTEAD, FL 33030                      SHARONVILLE, OH 45241                 VILLA PARK, IL 60181




ARACELI MALDONADO                        ARACELI OLALDE                        ARACELY HERNANDEZ-VERA
2029 MARINER DR APT B                    1807 OLDFIELD DRIVE                   5938 GROVER STREET
BATON ROUGE, LA 70820                    DALLAS, TX 75217                      OMAHA, NE 68106




ARACELY MUNOZ                            ARAIA GUTIERREZ                       ARAMARK REFRESHMENT SERVICES
4536 ENSENADA ST                         109 CYPRESS WILLOW                    1515 E HADLEY ST STE 100
DENVER, CO 80249                         CIBOLO, TX 78108                      PHOENIX, AZ 85034




ARAMARK REFRESHMENT SERVICES             ARARO SANCHEZ                         ARC DOCUMENT SOLUTIONS
ATTN MISTI JONES A/R                     2226 E STASSNEY LANE B                9130 RED BRANCH ROAD, SUITE P
1515 E HADLEY ST STE 100                 AUSTIN, TX 78744                      COLUMBIA, MD 21045
PHOENIX, AZ 85034




ARCADIA PRECUP                           ARC-COM FABRICS                       AREAL FEY WILLIAMS
4703 N 20TH RD APT 12                    33 RAMLAND SOUTH                      103 DRIFTWOOD CT. SE
ARLINGTON, VA 22207                      ORANGEBURY, NY 10962                  DECATUR, AL 35601




ARELI HERNANDEZ                          ARELY GONZALEZ                        ARGAW ANBESIE
350B NORTH LAFAYETTE ROAD APT 1B         513 GREENLEAF                         5160 RICE ROAD
METUCHEN, NJ 08840                       BOISE, ID 83713                       ANTIOCH, TN 37013




ARGEL JOSEPH LAZO                        ARGELIO MARTINEZ                      ARGO GROUP US
1819 HAU STREET                          700 18TH ST 204                       90 PITTS ROAD
HONOLULU, HI 96819                       PLANO, TX 75074                       PEMBROKE HM08
                                                                               BERMUDA




ARIA ARMSTRONG                           ARIANA AHYEE                          ARIANA BROWN
21320 N 56TH ST                          3501 PEACOCK RD                       1225 E 52ND ST APT 811
PHOENIX, AZ 85054-5401                   MILTON, GA 30004                      INDIANAPOLIS, IN 46205




ARIANA MEDRANO                           ARIANA MHOON GOODMAN                  ARIANA NAVARRO
2415 DOUGLAS AVE.                        1935 SOUTH FOX STREET                 9145 ECHELON POINT DR. 2110
DALLAS, TX 75219                         DENVER, CO 80223                      LAS VEGAS, NV 89149
ARIANA REJAS             Case   19-10953-CSS     Doc 1-1
                                         ARIANA SANCHEZ          Filed 04/30/19   Page 43 ofROMANO
                                                                                    ARIANNA  452
7 S NEW ST                               210 GALECREST DR                           5513 N. SCHUBERT AVE.
GREENWICH, CT 06830-5818                 MILTON, GA 30004                           MERIDIAN, ID 83646




ARICELDA ROMERO                          ARIEL ABAD                                 ARIEL ALLEN
3031 N 36TH ST APT 26                    1257 BALVAIRD DR                           4950 E. VAN BUREN ST APT 320
PHOENIX, AZ 85018-6920                   LAWRENCEVILLE, GA 30045                    PHOENIX, AZ 85008




ARIEL ANDREWS                            ARIEL ARMSTRONG                            ARIEL BAUTISTA
590 COLLIER RIDGE DR NW                  5006 ORTEGA CIR NW                         126 S MOLINE ST
ATLANTA, GA 30318-7262                   HUNTSVILLE, AL 35810-2036                  AURORA, CO 80012




ARIEL E GONZALEZ                         ARIEL GARCIA                               ARIEL MARTINEZ
10252 SW 158 CT                          5511 BLUE BLUFF RD TRLR 9                  5929 MELODY LN APT 258
MIAMI, FL 33196                          AUSTIN, TX 787245920                       DALLAS, TX 75231-0409




ARIEL PANTOJA                            ARIEL SANCHEZ                              ARIEL SUTHERLAND
9353 W TWAIN AVE 175                     5559 GATLIN AVE APT C                      3201 COBBLE ST
LAS VEGAS, NV 89147                      ORLANDO, FL 32812                          NASHVILLE, TN 37211




ARIEL WATSON                             ARIELA MARTINEZ                            ARIELLA FUNCH
405 VILLAGE WAY                          4255 KITTREDGE ST                          1439 E HATCHER RD.
WOODSTOCK, GA 30188                      DENVER, CO 80239                           PHOENIX, AZ 85020




ARISTIDES HERNANDEZ BONILLA              ARIUNBAAVAR MYMARDORJ                      ARIUS SEAY
8080 EDEN RD 363                         4201 31ST STREET SOUTH 12                  3102 N. ALTADENA AVE.
EDEN PRAIRE, MN 55344                    ARLINGTON, VA 22206                        ROYAL OAK, MI 48073




ARIZONA BEVERAGE CONTROL                 ARIZONA COMFORT DYNAMICS &                 ARIZONA COMMERCIAL EQUIPMENT REPAIR
2730 EAST JONES AVENUE SUITE 101         REFRIGERATION                              8915 WEST PURDUE AVE
PHOENIX, AZ 85040                        16805 S 14TH LN                            PEORIA, AZ 85345
                                         PHOENIX, AZ 85045




ARIZONA CONTROL SPECIALISTS, INC.        ARIZONA CUTLERY & SHARPENING               ARIZONA DEPARTMENT OF REVENUE
920 W 1ST ST                             12620 N CAVE CREEK RD 4                    PO BOX 29010 1600 W MONROE
TEMPE, AZ 85281                          PHOENIX, AZ 85022                          PHOENIX, AZ 85038-9010




ARIZONA DEPT. LIQUOR LICENSES            ARLENE BETANCOURT                          ARLENE COLLELMO
800 W. WASHINGTON FIFTH FLOOR            PARCELA CANEJA CALLE 4 CASA                4330 E. MCDOWELL RD C-5
PHOENIX, AZ 85007-2934                   61 CAIMITO BAJO                            PHOENIX, AZ 85008
                                         SAN JUAN, PR 00926
ARLETTE NICHOLSON        Case     19-10953-CSS     Doc
                                           ARLINGTON   1-1 OF
                                                     CHAMBER Filed 04/30/19
                                                               COMMERCE          Page 44 of 452
                                                                                   ARLINGTON COUNTY TREASURER
18363 LOST KNIFE CIRCLE APT 204             2009 14TH STREET, NORTH                2100 CLARENDON BLVD, STE 1000
GAITHERSBURG, MD 20886                      ARLINGTON, VA 22201                    ARLINGTON, VA 22201




ARMANDO AGUILAR                             ARMANDO AISPURO                        ARMANDO ANDUJO
2215 EDEN AVE A                             3985 PO BOX                            4026 W STATE AVE
HALTOM CITY, TX 76117                       EL PASO, TX 79923                      PHOENIX, AZ 85051




ARMANDO BARRERA-GONZALEZ                    ARMANDO GARCIA                         ARMANDO GOMEZ
2525 HARRIET AVE APT 112                    12632 SPAULDING PLZ LOT 322            216 N SEA FURY LN 202
MINNEAPOLIS, MN 55405-3475                  OMAHA, NE 68164                        BOISE, ID 83704




ARMANDO GUERRA-CHAVEZ                       ARMANDO JUAREZ                         ARMANDO MORALES
6500 PALMER TRAIL                           2337 11TH ST N APT 203                 1078 N FAWN LN
PLANO, TX 75023                             ARLINGTON, VA 22201                    BOISE, ID 83704




ARMANDO MORENO                              ARMANDO PINEDA                         ARMANDO PUENTE
1922 FAIRFIELD AVE 103                      33 STEPHEN STREET                      501 WICKES ST
LAS VEGAS, NV 89102                         STAMFORD, CT 06902                     SAN ANTONIO, TX 78210




ARMANDO RESENDIZ                            ARMANDO SALAS                          ARMANDO WONG
4226 N 72ND LN                              9240 NATHANIEL ST APT 866              9811 COCHEM PATH
PHOENIX, AZ 85033                           HOUSTON, TX 77075                      HELOTE, TX 78023




ARMIN KUKULJAC                              ARMUND AUSTIN                          ARNESHA RENEE BEARD
243 CAMPBELL STREET                         150 SPINNAKER RIDGE DR SW APT G225     8508 GREENWELL SPRINGS RD
WOODBRIDGE, NJ 08830                        HUNTSVILLE, AL 35824                   BATON ROUGE, LA 70814




ARNOLD CALANGAN JR                          ARNOLDO SAMAYOA                        ARNULFO FLORES
1800 ARAPAHOE STREET 3003                   18809 LINA ST. APT. 4201               816 PARK RIDGE LANE
DENVER, CO 80202                            DALLAS, TX 75287                       ROSWELL, GA 30076




ARNULFO VILLANUEVA JR                       ARSENIO MENDEZ                         ARTERIORS HOME
120 N MCQUEEN RD APT 111                    798 HIGH RIDGE RD                      1745 HAYDEN DR, STE 100
CHANDLER, AZ 85225                          STAMFORD, CT 06905                     CARROLLTON, TX 75006




ARTHUR BALDERAS                             ARTHUR MILLER                          ARTIES LOCK AND KEY
8142 PEMBERTON                              16750 NE 10TH AVE 124                  11204 LEE HWY
SAN ANTONIO, TX 78254                       NORTH MIAMI BEACH, FL 33162            FAIRFAX, VA 22030
ARTUR BURZYNSKI           Case   19-10953-CSS    Doc 1-1 Filed 04/30/19
                                          ARTURO ALENCUSTER               Page 45 of
                                                                            ARTURO   452
                                                                                   ALVARADO
613 CEDAR CT                              1535 N WINSLOWE DR. APT. 2B       13750 NW 5 CRT
ROMEOVILLE, IL 60446-4012                 PALATINE, IL 60074                MIAMI, FL 33168




ARTURO ARIAS                              ARTURO CABRAL SANTILLAN           ARTURO CONTRERAS
469 OAK TREE CT                           3020 COUNTRY SQ DR APT2183        325 MARSTON AVE APT 110
EL PASO, TX 79932                         CARROLLTON, TX 75006              GLEN ELLYN, IL 60137




ARTURO HERNANDEZ                          ARTURO MANUEL                     ARTURO REBOLLAR-RAMIREZ
2326 E UNIVERSITY DR. 2                   5109 TRI COUNTY VIEW DR           3200 N 75TH ST
MESA, AZ 85213                            HAMILTON, OH 45011                SCOTTSDALE, AZ 85251




ARTURO RECODER                            ARVIN GONZALES                    ARYIEL ROBERTS
16410 N MIST DR                           9 CHANNEL ISLAND STREET           1339 E HELENA DR
HOUSTON, TX 77073                         ALISO VIEJO, CA 92656             PHOENIX, AZ 85022




ASAP GASKETS                              ASENCION NUNEZ                    ASHA JACKSON
P.O BOX 201663                            2403 W. LONE CACTUS DR. 242       1541 EVERGREEN DR
SAN ANTONIO, TX 78220                     PHOENIX, AZ 85027                 ALLEN, TX 75002




ASHANTI STUMON                            ASHAUNTE POWER                    ASHDYN ANDERSON
2255 ARKANSAS LANE                        114 W. CAROLYN DRIVE              18614 VINTON ST.
GRAND PRAIRIE, TX 75052                   DALLAS, TX 75041                  OMAHA, NE 68130




ASHELY KING                               ASHLEA BUZICKY                    ASHLEA MONDORO
7900 MADISON PIKE OFC                     19749 E AUGUSTUS AVE              20834 N 31ST AVE
MADISON, AL 35758-1496                    QUEEN CREEK, AZ 85142             PHOENIX, AZ 85027




ASHLEE BOLKAN                             ASHLEE GANT                       ASHLEE HALEY
7925 TURTLE COVE AVE                      5417 NE 56TH PLACE                1507 AUGUSTA DRIVE SE
LAS VEGAS, NV 89128                       KANSAS CITY, MO 64119             MARIETTA, GA 30067




ASHLEE HOUGH                              ASHLEE JESPERSON                  ASHLEE SOLIZ
391 E MOSKEE ST                           5120 E HAMPTON AVE 1149           15257 N SCOTTSDALE RD UNIT N2117
MERIDIAN, ID 83646                        MESA, AZ 85206                    SCOTTSDALE, AZ 85260




ASHLEIGH BUTLER                           ASHLEIGH HAUGHTON                 ASHLEY A APPLEYARD
2211 MONTGOMERY PARK BLVD                 8431 ALVERON AVE                  2808 EMERSON AVENUE SOUTH
CONROE, TX 77304                          ORLANDO, FL 32817-2407            MINNEAPOLIS, MN 55408
ASHLEY A BOLTE           Case 19-10953-CSS     Doc 1-1
                                       ASHLEY ASPURIA          Filed 04/30/19   Page 46 of
                                                                                  ASHLEY   452
                                                                                         AVERY
198 W 18TH ST.                          2569 DOLE STREET                          3301 SHORESIDE DR.
LOMBARD, IL 60148                       HONOLULU, HI 96822                        GARLAND, TX 75043




ASHLEY BARRETT                          ASHLEY BARTKOWICZ                         ASHLEY BROOKE BROWN
2455 NORTHWOOD DRIVE                    11253 LESURE DR.                          1912 COUNTRY DR APT 201
MILTON, GA 30004                        STERLING HTS., MI 48312                   GRAYSLAKE, IL 60030




ASHLEY CHIGBROW                         ASHLEY CHRISTOPHER                        ASHLEY CHRISTOPHER
3636 W BUSH LN                          3907 HARWOOD AVE SW APT F23               7535 GREAT SWAN COURT
BOISE, ID 83703                         HUNTSVILLE, AL 35805                      ALEXANDRIA, VA 22306




ASHLEY CLARK                            ASHLEY COOK                               ASHLEY D SIMPSON
453 JONELL LANE                         10121 MENOMINEE DR.                       1130 NW 48ST
REYNOLDSBURG, OH 43068                  CINCINNATI, OH 45251                      MIAMI, FL 33127




ASHLEY DENNIS                           ASHLEY DITELLA                            ASHLEY GOMEZ
7784 PLANTATION CIR.                    21205 E 35TH TERR COURT S                 2011 LANDER CIRCLE
BRADENTON, FL 34201                     INDEPENDENCE, MO 64057                    COLORADO SPRINGS, CO 80909




ASHLEY HARTZLER                         ASHLEY HOUCK                              ASHLEY JACOEL
3923 S CUTLER DR                        1228 SEBURN RD                            10 N RIDGEMOOR
TEMPE, AZ 85282                         APOPKA, FL 32703                          MUNDELEIN, IL 60060




ASHLEY JASPER                           ASHLEY JOHNSON                            ASHLEY JONES
6909 E OSBORN RD                        16025 S 50TH ST                           2845 FAIR ROAD
SCOTTSDALE, AZ 85251-6224               PHOENIX, AZ 85048                         ABILENE, KS 67410




ASHLEY LANCASTER                        ASHLEY LEE                                ASHLEY LENZ
301 N. GREENVILLE AVE. 211              20450 E. OCOTILLO RD. UNIT 15             44 SAGUA CT
ALLEN, TX 75002                         QUEEN CREEK, AZ 85142                     BROWNSVILLE, TX 78526




ASHLEY LONGORIA                         ASHLEY LUECKFELD                          ASHLEY MAE FITE
5434 PLUMTREE DR                        1800 CARTER LAKE AVE 22                   9 SUNSET BLVD
SAN ANTONIO, TX 78242                   MEDFORD, OR 87054                         HOUSTON, TX 77005




ASHLEY MAFFUCCIO                        ASHLEY MARIE HERNANDEZ                    ASHLEY MULLINS
3236 E CHANDLER BLVD. 2005              1143 7TH AVE APT. B                       37126 GOSSAMER LN.
PHOENIX, AZ 85048                       HONOLULU, HI 96816                        MAGNOLIA, TX 77354
ASHLEY NAVARRO           Case 19-10953-CSS     Doc 1-1
                                       ASHLEY NICOLE GRANTFiled 04/30/19    Page 47 of
                                                                              ASHLEY   452
                                                                                     ORNELAS
2655 CALIFORNIA ST NE                   8551 MEGAN COURT APARTMENT H          1111 VISTA VALET DR 304
MINNEAPOLIS, MN 55418                   INDIANAPOLIS, IN 46256                SAN ANTONIO, TX 78216




ASHLEY ORTEGA                           ASHLEY PACK                           ASHLEY PENA
1654 LILLIAN CIR                        7739 33RD LN E                        16200 E 31ST ST S
COLUMBIA, TN 38401                      SARASOTA, FL 34243                    INDEPENDENCE, MO 64055




ASHLEY PETERSON                         ASHLEY PRICE                          ASHLEY PRYDE
204 S PARK AVE                          990 PARK SIDE DRIVE                   8000 PARLIAMENT PLACE
VALLEY, NE 68064                        ATLANTIC BEACH, FL 32233              AUSTIN, TX 78758




ASHLEY QUESADA                          ASHLEY R BLAKE                        ASHLEY REED
7012 WEBB RD.                           2214 EARLMONT                         7444 E. ALAMEDA ROAD
TAMPA, FL 33615                         BERKLEY, MI 48072                     SCOTTSDALE, AZ 85255




ASHLEY RENEE BROWN                      ASHLEY RENNE                          ASHLEY ROBINSON
11888 LONGRIDGE AVE. APT 3020           7342 UNITY LN N                       774 S GRAY EAGLE WAY
BATON ROUGE, LA 70816                   BROOKLYN PARK, MN 55443               BOISE, ID 83712-8470




ASHLEY ROMERO                           ASHLEY S CARPENTER                    ASHLEY SANTILLAN
415 N THOMAS ST APT 3                   8101 RESEARCH FOREST DR APT 10205     49 GLENBROOK RD
ARLINGTON, VA 22203                     THE WOODLANDS, TX 77382-1579          STAMFORD, CT 06902




ASHLEY SHANK                            ASHLEY SHARPE                         ASHLEY SHERMAN
1955 OLD CASTLE DRIVE                   4408 SPRENKLE LN APT B                12825 BRIAR COURT APT 1
MURFREESBORO, TN 37127                  HENRICO, VA 23228                     BURNSVILLE, MN 55337




ASHLEY STONE-SNEED                      ASHLEY TORRES                         ASHLEY TRABON
7711 BEECHNUT OAK                       15651 CHASE HILL BLVD APT 1806        8000 PARLIAMENT PLACE
SAN ANTONIO, TX 78223                   SAN ANTONIO, TX 78256                 AUSTIN, TX 78756




ASHLEY TRUJILLO                         ASHLEY VAUGHAN                        ASHLEY WILLIAMS
2410 ROLLING GLEN DR.                   6735 E GREENWAY PARKWAY 2162          5884 BELAIR RD
SPRING, TX 77373                        SCOTTSDALE, AZ 85254                  BALTIMORE, MD 21206




ASHLEY WILLIAMSON                       ASHLEY WITKOWSKI                      ASHLEY WOJTCZAK
3437 MORNINGSTAR LN                     32 CORAL COURT                        247 DEMING PLACE
GARLAND, TX 70802                       COLONIA, NJ 07067                     WESTMONT, IL 60559
ASHLEY WOODHOUSE           Case 19-10953-CSS     Doc 1-1
                                         ASHLEY YBARRA           Filed 04/30/19   Page 48 of 452 MONROE
                                                                                    ASHLEY-KRISTEN
30029 WARNER AVE.                         1125 MAGNOLIA DR B31                      1617 AMHEARST WALK RD
WARREN, MI 48092                          FRANKLIN, TN 37064                        LAWRENCEVILLE, GA 30073




ASHLI SOWER                               ASHLY GATZ                                ASHTON CAPUTO
1213 W. EL PELAR DR.                      1307 COLLEGE AVE APT 8                    1105 HUNTER TRAILS DR
BOISE, ID 83702                           WHEATON, IL 60187-5871                    NASHVILLE, TN 37069




ASHTON MURDOCK                            ASHTON SLOAN                              ASHTON WICKERSHAM
770 SHARPS HOLLOW ROAD                    11503 OREGON LN N                         226 E. RIVERSONG DR.
NEW MARKET, AL 35761                      CHAMPLIN, MN 55316                        EAGLE, ID 83616




ASHTYN JONES                              ASHTYN NEUSS                              ASHWIN MATHUR
6640 COCHISE DRIVE                        1662 RIVER DEE CT                         33 FIELDSTONE TERRACE
MISSOULA, MT 59804                        CINCINNATI, OH 45230                      STAMFORD, CT 06902




ASIA FOX-MAHEU                            ASIA ROBERTSON                            ASIA SHEPHERD
2017 GREYSTEM CR APT 307                  1325 W FAYETTE ST APT 3                   15001 CARIBOU COURT
GURNEE, IL 60031                          BALTIMORE, MD 21223                       LUTZ, FL 33559




ASIA Y FLAGG                              ASIANA SWIFT-MILLER                       ASIM AMIN
7670 SW 152ND APT 202                     1718 WEST MAIN ST                         4307 WENTWORTH RD
MIAMI, FL 33193                           FRANKLIN, TN 37064                        BALTIMORE, MD 21207




ASPEN MAQUERA                             ASSOCIATED DISTRIBUTORS                   ASSURED SOLUTIONS
8700 HOLMES RD APT 309                    401 WOODLAKE DRIVE                        385 KIMBERLY DR.
KANSAS CITY, MO 64131                     CHESAPEAKE, VA 23320                      CAROL STREAM, IL 60188




ASTACIO PLUMBING & HEATING, LLC           ASTEDE JAHANNES                           ASWAD PICKENS
PO BOX 4382                               777 BEN HUR RD APT 5611B                  907 TRALEE CT.
STAMFORD, CT 06907                        BATON ROUGE, LA 70820                     GURNEE, IL 60031




AT&T                                      AT&T                                      ATCHD
PO BOX 5001                               PO BOX 5080                               15 WALLER ST
CAROL STREAM, IL 60197-5001               CAROL STREAM, IL 60197-5080               AUSTIN, TX 78702




ATECH, INC                                ATHALIA CRUZ                              ATHAN GEISS
820 FESSLERS PARKWAY, STE 101             4626 CANADIAN RIVER CT.                   930 S DOBSON RD
NASHVILLE, TN 37210                       SPRING, TX 77386                          MESA, AZ 85202-2910
ATHENA FARMS               Case 19-10953-CSS
                                         ATHENA I Doc 1-1 Filed 04/30/19
                                                  DOGANTZIS                   Page 49 of
                                                                                ATHENS    452
                                                                                       DISTRIBUTING COMPANY OF
PO BOX 161465                             12882 KAIN RD                          NASHVILLE
ATLANTA, GA 30321                         GLEN ALLEN, VA 23059                   3001 OWEN DR
                                                                                 ANTIOCH, TN 37013




ATLANTA BEVERAGE COMPANY AGGP             ATLANTIC CONSULTING INTERNATIONAL      ATLAST PAUL
5000 FULTON INDUSTRIAL BLVD SW            PO BOX 456                             60 SOUTH SCHOOL ST. APT. 16
ATLANTA, GA 30336                         CRESSKILL, NJ 07626                    HONOLULU, HI 96813




ATMOS ENERGY                              ATMOS ENERGY                           ATMOS ENERGY
790311                                    PO BOX 78108                           THREE LINCOLN CENTRE
1005 CONVENTION PLAZA                     PHOENIX, AZ 85062-8108                 5430 LBJ FRWY STE 1800
ST LOUIS, MO 63101                                                               DALLAS, TX 75240




AUBREY ISERI                              AUBREY LEWIS                           AUBREY SCHUBERT
747 AMANA ST 610                          515 GARDERE LN APT 11                  1920 FRANKLIN AVE SE
HONOLULU, HI 96814                        BATON ROUGE, LA 70820                  MINNEAPOLIS, MN 55414




AUBREY SMITH                              AUBREY STODDARD                        AUBRIE B WILLIAMS
2222 W BEARDSLEY RD APT 1115              111 N DUPONT CIR 335                   2403 WEST BAJADA ROAD
PHOENIX, AZ 85027                         PHOENIX, AZ 85034-1803                 PHOENIX, AZ 85085




AUBRIE DURHAM                             AUDEL SALAZAR                          AUDREY BARTOSZEK
19211 E CHANDLER HEIGHTS RD               13 WALNUT STREET                       23740 EUREKA AVE
QUEEN CREEK, AZ 85142                     EDISON, NJ 08817                       WARREN, MI 48091




AUDREY CHARLTON                           AUDREY DELUCIA                         AUDREY FOJAN
5040 W. STOKER LN.                        6301 RACEL ST.                         28540 PARK CT
BOISE, ID 83703                           LAS VEGAS, NV 89131                    MADISON HTS, MI 48071




AUDREY PROCTOR                            AUDREY THORSON                         AUDRIANNA TAYLOR
236 S. RICHOND AVE                        1111 N MCDERMOTE DR                    1003 LEADENHALL ST
WESTMONT, IL 60559                        NAMPA, ID 83687                        BALTIMORE, MD 21230




AUGUSTA PRUENT                            AUGUSTO VASQUEZ                        AUNDRA GIBSON
22144 KARAM CT.                           7355 BROCKLE                           14254 CLOVERHILL BLVD
WARREN, MI 48091                          HOUSTON, TX 77087                      BATON ROUGE, LA 70809




AUNDREA M STEWART                         AUNG KHIN                              AUNG LARM
717 16TH AVE SOUTH APT 5                  6161 MEMORIAL HWY APT 1206             1963 GELENA STREET
NAMPA, ID 83651                           TAMPA, FL 33615                        AURORA, CO 80010
AUNG WIN                     Case 19-10953-CSS    Doc 1-1
                                           AUREA CALDERON       Filed 04/30/19   Page 50 ofMARIN
                                                                                   AURORA   452
1340 XANTHIA ST                            215 N LOOP 1604 E APT 16205             1078 N FAWN LN
DENVER, CO 80220                           SAN ANTONIO, TX 78232                   BOISE, ID 83704




AURORA MATA                                AUS CENTRAL LOCKBOX                     AUSRINE KRIUKAITE
6222 W HUBELL                              PO BOX 731676                           16500 S. SPANIEL DR.
PHOENIX, AZ 85035                          DALLAS, TX 75373-1676                   HOMER GLEN, IL 60491




AUSTEN WELCH                               AUSTIN AMERICAN AWNING                  AUSTIN BEATY
1021 S DEERFIELD LN                        600 EAST SAINT ELMO RD.                 2965 ELDER DR
GILBERT, AZ 85296                          AUSTIN, TX 78745                        MESQUITE, TX 75150




AUSTIN BLANCHARD                           AUSTIN CAMERON                          AUSTIN CAMPANY
3395 BAILEY RD                             3405 W. DANBURY DRIVE D231              1173 OLDE CAMERON LANE
FRANKLIN, TN 37064                         PHOENIX, AZ 85053                       FRANKLIN, TN 37067




AUSTIN DUNCAN                              AUSTIN FURLEY                           AUSTIN GAYSUE
4001 PEBBLE BEACH DRIVE UNIT C             12635 ELM PLZ                           19972 N 63RD DR
SPRING HILL, TN 37174                      OMAHA, NE 68144                         GLENDALE, AZ 85308




AUSTIN HARRIS                              AUSTIN HAYNES                           AUSTIN HEIDENREICH
9123 E. MISSISSIPPI AVE                    8321 W SAHARA APT 2020                  5650 ABRAMS RD
DENVER, CO 80247                           LAS VEGAS, NV 89117                     DALLAS, TX 75214




AUSTIN HODGES                              AUSTIN HOLLAND                          AUSTIN HOUSLEY
1058 WEST LAKEVIEW DR.                     12671 APALACHIAN WAY                    861 GREYSTONE LN
BATON ROUGE, LA 70810                      FISHERS, IN 46037                       SARASOTA, FL 34232




AUSTIN MARTELL                             AUSTIN PAPER COMPANY                    AUSTIN PATTERSON
5227 E THOMAS RD APT 174                   PO BOX 82128                            2867 N. TURNBERRY WAY
PHOENIX, AZ 85018-8060                     AUSTIN, TX 78708                        MERIDIAN, ID 83646




AUSTIN PUMPHREY                            AUSTIN ROY                              AUSTIN SEAFOOD PRODUCTS
8 LANDMARK PL                              15801 CHASE HILL BLVD 715               2101 AIRPORT BLVD 200
ALISO VIEJO, CA 92656-3329                 SAN ANTONIO, TX 78256                   AUSTIN, TX 78722




AUSTIN SOWERS                              AUSTIN T DREW                           AUSTIN VLAD
1411 S TERRANCE ROAD                       24 TREMONT AVE                          8706 AUTUMN OAKS
TEMPE, AZ 85281                            STAMFORD, CT 06906                      DALLAS, TX 75243
AUSTIN WATTON            Case 19-10953-CSS     Doc 1-1
                                       AUSTIN WILSON          Filed 04/30/19   Page 51 WOLFE
                                                                                 AUTUM of 452
2018 N 124TH CIRCLE                     2314 WOOD SPRINGS PL                     19100 GLENWEST DR
OMAHA, NE 68164                         CALDWELL, ID 83605                       FRIENDSWOOD, TX 77659




AUTUMN BODEN                            AUTUMN DYCUS                             AUYA ROSE
10707 W INTERSTATE 10 APT 1707          4584 KIRKLAND BLVD.                      2430 NW MILITARY HWY 2010
SAN ANTONIO, TX 78230-1678              ORLANDO, FL 32811                        SAN ANTONIO, TX 78231




AVA NIKOVEE NEJAD                       AVANTI GLASS AND MIRROR, LLC.            AVARI BARNETT
3373 LATHENVIEW CT                      5380 PROCYON STREET                      2620 POLO LN
ALPHARETTA, GA 30004                    LAS VEGAS, NV 89118                      PLANO, TX 75093




AVEL HERMENEGILDO                       AVELINO TORRES                           AVEREE CURRY
9405 BARCROFT LANE APARTMENT B          8717 BLOOMFIELD TERRACE                  9205 FM 78
INDIANAPOLIS, IN 46240                  FORT WORTH, TX 76123                     CONVERSE, TX 78109




AVERIE ANDREWS                          AVERUS WEST, LLC                         AVERUS
2646 SUMMERWALK PL.                     2916 N. 35TH AVE. SUITE 4                1800 NATIONS DRIVE, SUITE 215
ROUND ROCK, TX 78665                    PHOENIX, AZ 85017                        GURNEE, IL 60031




AVERY TRAIL                             AVIA MCBRIDE JOHNSON                     AVINI SHARMA
3045 MARINA BAY                         7420 WILLOUGHBY LN                       5580 STONEGROVE OVERLOOK
LEAGUE CITY, TX 77573                   MANASSAS, VA 20109                       DULUTH, GA 30097




AVIS RENT A CAR SYSTEMS, INC            AVITA LEVETT                             AVIVA BRACY
7876 COLLECTIONS CENTER DR.             1502 ROGERS PRESERVE RD                  466 SHORE DRIVE
CHICAGO, IL 60693                       LITHONIA, GA 30058                       BRANFORD, CT 06405




AVRIE COST                              AWNCLEAN                                 AWNINGS OF HOLLYWOOD, INC.
205 VERNON CASTLE AVE                   5060 E 62ND ST, STE 132                  5828 WASHINGTON ST
BENBROOK, TX 76126                      INDIANAPOLIS, IN 46220                   HOLLYWOOD, FL 33023




AXEL ROSA                               AYANA YVONNE MORRIS                      AYE THU
618 NORTH SEMORAN BLVD APT 5            12441 EAST SHERATON AVE                  10810 HARVEY DR. APT12
WINTER PARK, FL 32792                   BATON ROUGE, LA 70815                    FAIRFAX, VA 22030




AYLA GAERTNER                           AYLIN LINARES                            AYLLAH COONS
18028 N 55TH ST                         740 WEST FRONT STREET                    4007 IDAHO AVE APT 104
SCOTTSDALE, AZ 85254-5840               PLAINFIELD, NJ 07060                     CALDWELL, ID 83605-6779
                        Case
AZ BAKERY SALES & SERVICE        19-10953-CSS     Doc 1-1 Filed 04/30/19
                                          AZ CORP COMMISSION               Page 52 of VEHICLE
                                                                             AZ MOTOR 452 DIVISION
4551 E IVY ST 101                         SECURITIES DIVISION                PO BOX 29035
MESA, AZ 85205                            1300 W WASHINGTON                  PHOENIX, AZ 85038
                                          PHOENIX, AZ 85007-2929




AZIA ARMSTEAD                             AZSTAR COMMUNICATIONS, INC         B & D PLUMBING CO, INC
369 NORTH LABURNUM AVENUE                 4521 E JENSEN STREET SUITE 103     PO BOX 250
RICHMOND, VA 23224                        MESA, AZ 85205                     DENHAM SPRINGS, LA 70727-0250




B FERNANDEZ & HNOS                        B&C HANDYMAN                       B&K BEVERAGE SERVICE INC.
PO BOX 363629                             3811 RAMELLE DR                    3005 E 100 N
SAN JUAN, PR 00936-3629                   COUNCIL BLUFFS, IA 51501           LEBANON, IN 46052-8874




BACCHUS IMPORTERS                         BAHOZHONI WHITE                    BAILEY BATES
1817 PORTAL ST                            3730 S MILL AVE A102               13715 PEBBLE RANCH
BALTIMORE, MD 21224                       TEMPE, AZ 85282                    SAN ANTONIO, TX 78249




BAILEY D SYLVESTER                        BAILEY D. MERCHANT                 BAILEY GEORGE VALENTINE
21155 N 56TH ST 2048                      16315 WAGNER WAY                   2563 DATE STREET APT. 221
PHOENIX, AZ 85054                         EDEN PRAIRIE, MN 55344             HONOLULU, HI 96826




BAILEY GILLISH                            BAILEY KENNEDY                     BAILEY ROLFES
867 S WISTON PL                           5563 SALEM DR. S                   21465 BONANZA BLVD
KUNA, ID 83634                            CARMEL, IN 46033                   ELKHORN, NE 68022-1807




BAILEY RUTCOSKY                           BAILEY TANET                       BAILEY WALKER
4802 FOLEY DR                             726 LEICESTER LANE                 256 E EDMONDS DR
BLAIR, NE 68008                           HOUSTON, TX 77034                  MERIDIAN, ID 83642




BAKER & MCKENZIE LLP                      BAKER COMMODOTIES, INC             BALLESTER HERMANOS INC.
2001 ROSS AVENUE                          PO BOX 6518                        PO BOX 364548
2300 TRAMMELL CROW CENTER                 PHOENIX, AZ 85005                  SAN JUAN, PR 00936-4548
DALLAS, TX 75201




BANK OF AMERICA                           BANK OF HAWAII                     BANK OF NEW YORK MELLON, THE
ATTN STEPHANIE DAVIS                      ATTN CASIE NAKAGAWA-PORTER         ATTN JENNIFER MAY
14636 N SCOTTSDALE RD STE 200             2155 KALAKAUA AVE, SUITE 104       525 WILLIAM PENN PLACE
SCOTTSDALE, AZ 85254                      HONOLULU, HI 96815                 SUITE 153-0400
                                                                             PITTSBURGH, PA 15259



BANYAN STREET                             BANYAN STREET                      BAR HARBOR SEAFOOD
GAP 1 EAST PRATT HOLDINGS, LLC            GAP 1 EAST PRATT OWNER, LLC        2000 PREMIER ROW
ATTN ZAC GRUBER                           PO BOX 865655                      ORLANDO, FL 32809
80 SW 8TH ST STE 2200                     ORLANDO, FL 32886-5655
MIAMI, FL 33130
BARBARA CLARK             Case 19-10953-CSS
                                        BARBARADoc 1-1
                                               DUHANAJ        Filed 04/30/19   Page 53 ofFRANCIS
                                                                                 BARBARA  452
24909 N 87TH WAY                        13298 EBELING RD.                        13356 W. ENGELMANN DR.
SCOTTSDALE, AZ 85255                    BRUCE TWP, MI 48065                      BOISE, ID 83713




BARBARA HAMILTON                        BARBARA MARKVICKA                        BARBARA PEREZ
21320 N VAN LOO DR                      533 DAWSON ST                            3141 WEST GREENWAY ROAD
MARICOPA, AZ 85138                      MALMO, NE 68040                          PHOENIX, AZ 85053




BARBARA TLAHUETL                        BARBARA WILLIS                           BARCLAYS CAPITAL INC./LE
1923 EAST LOMBARD ST APT 3              169 FM 2604                              ATTN ANTHONY SCIARAFFO
BALTIMORE, MD 21231                     WHITNEY, TX 76692                        400 JEFFERSON PARK
                                                                                 WHIPPANY, NJ 07982




BARGREEN ELLINGSON OF HAWAII            BARPRODUCTS.COM                          BARRETTS PROFESSIONAL CARPET CARE
2234 HOONEE PLACE                       1990 LAKE AVENUE SE                      2805 BLAINE ST, STE 200
HONOLULU, HI 96819                      LARGO, FL 33771                          CALDWELL, ID 83605




BARRY JUDD                              BARRY SMITH                              BARRY STEWART
2909 GREENBROOK DR                      7584 OLD MADISON PIKE NW                 12221 BLANCO RD 1204
ARLINGTON, TX 76016                     HUNTSVILLE, AL 35806                     SAN ANTONIO, TX 78216




BARTOLO E. LORENZO                      BASIA PEREZ                              BASILIO LOPEZ
12441 ROBBIE AVE                        9423 FOUNTAINEBLEAU BLVD 112             2800 17TH AVE SOUTH
BATON ROUGE, LA 70815                   MIAMI, FL 33172                          MINNEAPOLIS, MN 55407




BASSLERS INSTALLATIONS, LLC             BATON ROUGE UTIL PMT PROCESSING          BATSUKH TSOLMON
24 TWIN BRANCHES LANE SW                PO BOX 96025                             305 10TH ST S 2211
CARTERSVILLE, GA 30120                  BATON ROUGE, LA 70896-9600               ARLINGTON, VA 22202




BATUL MIRZA                             BAUMGARTNER VICTOR                       BAYASGALAN BATBAATAR
740 WALKABOUT CIR W                     22127 ELSINORE DR                        2060 S MONACO PARKWAY 301
CARMEL, IN 46032-5697                   KATY, TX 77450                           DENVER, CO 80224




BAYBROOK HOLDING, LLC                   BAYBROOK JV1 LLC                         BAYBROOK MALL
C/O BAYBROOK LIFESTYLE CENTER           ATTN SHERRI BRADDBERRY                   PO BOX 860414
110 N WACKER DR                         110 N. WACKER DR.                        MINNEAPOLIS, MN 55486-0414
ATTN LAW/LEASE ADMINISTRATION DEPT      CHICAGO, IL 60606
CHICAGO, IL 60606



BAYLEE ALERDING                         BAYLEE BURRIS                            BAYLEE RHOADES
19 N STAFFORD AVE APT 2                 1690 PARK ROW DRIVE                      5120 E. HAMPTON AVE 1095
RICHMOND, VA 23220                      COLUMBUS, OH 43235                       MESA, AZ 85206
BAYLEY LUDVIKSEN         Case   19-10953-CSS     Doc 1-1LLC Filed 04/30/19
                                         BB&T SECURITIES,                      Page
                                                                                 BBS54 of 452
                                                                                    CAPITAL FUND LP
1720 E BROADWAY RD. 2165                  ATTN JESSE W. SPROUSE                   5524 E ESTRID AVE
TEMPE, AZ 85282                           8006 DISCOVERY DRIVE                    SCOTTSDALE, AZ 85254-2973
                                          SUITE 200
                                          RICHMOND, VA 23229



BDO                                       BEAR STRNS COM MG SEC INC MG PT CT      BEATRICE BUABENG
PO BOX 642743                             SERIES 2005-PWR7 REMIC I                1709 TYLER ST
PITTSBURGH, PA 15264-2743                 ATTN ANGELINA SCARCELLI                 RICHMOND, VA 23222
                                          C/O COLLIERS INTERNATIONAL
                                          3960 HOWARD HUGHES PKWY, STE 150
                                          LAS VEGAS, NV 89169


BEATRIZ SALAZAR                           BEATRIZ SANCHEZ                         BEATRIZ VILLAGOMEZ
5122 SW 157 COURT                         11330 AMANDA LANE APT 1108-2            403 DRIFTWOOD RD
MIAMI, FL 33185                           DALLAS, TX 75238                        BOISE, ID 83713




BEAU ADAMSON                              BEAU BERND                              BEAU CHALENE
9602 N. 16TH PLACE                        777 W CHANDLER BLVD APT 2212            6431 E VIRGINIA AVE
PHOENIX, AZ 85020                         CHANDLER, AZ 85225                      SCOTTSDALE, AZ 85257




BEAZLEY                                   BEE CREEK RANCH, LLC.                   BEGONIA RODRIGUEZ
1270 AVENUE OF THE AMERICAS STE 1200      DBA THE FLYING LOCKSMITHS               3917 BENTON BLVD
NEW YORK, NY 10020                        PO BOX 762135                           KANSAS CITY, MO 64130
                                          SAN ANTONIO, TX 78245-2135




BELEN BAEZ                                BELLA FISHER                            BELLBOY LIQUOR CORPORATION
700 WEST MEADE BLVD 37                    1229 JOSEPHINE ST                       6005 GOLDEN VALLEY ROAD
FRANKLIN, TN 37064                        DENVER, CO 80206                        GOLDEN VALLEY, MN 55422




BELLINGER SUKA                            BEN E KEITH BEERS                       BEN E KEITH COMPANY
1301 LILIHA ST APT 104                    PO BOX 2628                             PO BOX 34810
HONOLULU, HI 96817-4655                   FT WORTH, TX 76113                      SAN ANTONIO, TX 78265




BEN E KEITH DALLAS                        BEN E KEITH OKLAHOMA                    BEN E KEITH
PO BOX 2628                               PO BOX 8170                             PO BOX 2628
FT WORTH, TX 76113                        EDMOND, OK 73083-8170                   FT WORTH, TX 76113




BEN LAYNE                                 BEN WORKMAN                             BENERANDA GUTIERREZ
17623 EAST FORT PICKENS                   930 MAPLE GROVE                         10539 WOODLEAF DR
BATON ROUGE, LA 70817                     BOISE, ID 83704                         DALLAS, TX 75227




BENITA NATIVIDAD                          BENITO FLORES                           BENITO GALVAN
7600 HIGHMEADOW DR 3040                   6008 VERMILLIAN ST APT 12               901 E 77TH ST APT 213
HOUSTON, TX 77063                         FORT WORTH, TX 76119                    RICHFIELD, MN 55423
BENITO MENDEZ           Case 19-10953-CSS
                                      BENJAMINDoc  1-1
                                               ADDISON         Filed 04/30/19   Page 55 of CROWE
                                                                                  BENJAMIN  452
14092 S C ST                           5749 GLEN ABBY CT.                         5403 CHATEAU WAY
TUSTIN, CA 92780                       HAMILTON, OH 45011                         FAIRFIELD, OH 45014




BENJAMIN CURRY                         BENJAMIN DELEON                            BENJAMIN DIXON
5740 N ARLISS AVE                      915 ROBERT ROSE DR. APT 734                3708 S GRANBY WAY
MERIDIAN, ID 83646                     MURFREESBORO, TN 37129                     AURORA, CO 80014




BENJAMIN EICKHOFF                      BENJAMIN FIELDS                            BENJAMIN FRANCO
575 JET STREAM BLVD                    JONQUILLA DRIVE                            3715 POLK AVE
WESTFIELD, IN 46074                    ALPHARETTA, GA 30004                       EL PASO, TX 79930




BENJAMIN FUENTES SEMITARA              BENJAMIN HAMAR                             BENJAMIN HERMAN
2671 ANUU PL APT F                     2119 W. IDLEWILD AVE                       1208 E RED BRIDGE ROAD
HONOLULU, HI 96819-2807                TAMPA, FL 33603                            KANSAS CITY, MO 64131




BENJAMIN HUERTA                        BENJAMIN LEE HAYLEY III                    BENJAMIN LOPEZ
3430 CHICAGO AVE S                     1240 SOUTH BIRCH STREET 10-207             7610 CAMERON RD APT 356
MINNEAPOLIS, MN 55407                  GLENDALE, CO 80246                         AUSTIN, TX 78752-2042




BENJAMIN MARC CAROLAN                  BENJAMIN NELSON                            BENJAMIN POLLACK
1760 ROSLYN ST                         3264 W MEGAN STREET                        3500 EMERSON AVE S APT 302
DENVER, CO 80220-1939                  CHANDLER, AZ 85226                         MINNEAPOLIS, MN 55408




BENJAMIN PUERTA                        BENJAMIN ROBERTSON                         BENJAMIN ROSS KRELLEN
7130 W SUNDERLAND AVE                  13943 CHISOM CREEK ST                      20 MIRAMAR LN
PHOENIX, AZ 85033                      SAN ANTONIO, TX 78249                      STAMFORD, CT 06902-8218




BENJAMIN TARR                          BENJAMIN TONCZ                             BENJAMIN TREVINO
1218 MONTE BELLA PL                    3009 GALE CT                               235 W SOUTHERN AVE LOT 74
FRANKLIN, TN 37067                     SPRING HILL, TN 37174                      MESA, AZ 85210-5245




BENJAMIN VASEL                         BENJAMIN VASQUEZ                           BENNETT D CALDWELL
658 W. HARVARD AVE.                    1414 CLINTON AVE                           1432 MOORES COURT
GILBERT, AZ 85233                      FORT WORTH, TX 76164                       BRENTWOOD, TN 37027




BENNETT L WATSON                       BENNY RAMIREZ                              BENNY SALINAS
505 SOUTHERN TURF DR                   2614 IDALIA AVE                            15301 NORTHWEST FREEWAY 611
COLUMBIA, TN 37211                     EL PASO, TX 79930                          HOUSTON, TX 77040
BENS JANITORIAL            Case 19-10953-CSS
                                         BERENICEDoc 1-1
                                                  GARCIA          Filed 04/30/19   Page 56 ofCOMPANIES
                                                                                     BERENTE  452      LLC
821 N EDGEWORTH                           3010 E NASA PKWY APT 509                    6243 CHIPPENDALE DR
ROYAL OAK, MI 48067-2101                  SEABROOK, TX 77586                          BATON ROUGE, LA 70817




BERGIN FRUIT CO. INC.                     BERKE BAKAY                                 BERKE BAKAY
2000 ENERGY PARK DRIVE                    15059 N SCOTTSDALE RD STE 300               5524 E ESTRID AVE
SAINT PAUL, MN 55108                      SCOTTSDALE, AZ 85254-2489                   SCOTTSDALE, AZ 85254




BERNABE ALVILLAR                          BERNABE FABIAN ANDRES                       BERNARD A GAINES
11100 ANDERSON LAKE PKWY APT 102          10700 EAST DARMOUTH AVENUE K-202            4733 W WATERS AVE. APT 1234
EDEN PRAIRIE, MN 55344                    AURORA, CO 80014                            TAMPA, FL 33614




BERNARD COLLINS                           BERNARD KULESA                              BERNARDO DUARTE
7590 CLOMAN WAY APT. 2                    2323 W BEACH ST                             685 E FLINT ST
INVER GROVE HEIGHTS, MN 55076             TAMPA, FL 33607                             CHANDLER, AZ 85225




BERNARDO GONZALEZ                         BERNARDO GONZALEZ                           BERNARDO LOPEZ
3456 S CONESTOGA RD                       3613 MAIZE RD                               2852 CHARTER SQUARE 209
APACHE JUNCTION, AZ 85119                 COLUMBUS, OH 43224                          TROY, MI 48083




BERNARDO PEREZ GARCIA                     BERNAVE IC GOMEZ                            BERNIE J GONZALEZ
37111 WHIPSTOCK RD                        3636 16TH ST NW A846                        802 NW 87TH AVE 516
MAGNOLIA, TX 77354                        WASHINGTON, DC 20010                        MIAMI, FL 33172




BERRY COFFEE COMPANY INC                  BERRYMAN S SMITH                            BERTIN DE LOS SANTOS
14825 MARTIN DRIVE                        9238 PENINSULA DR                           1823 E LOMBARD ST
EDEN PRAIRIE, MN 55344                    DALLAS, TX 75218-2733                       BALTIMORE, MD 21231




BERTIN JIMENEZ MARTINEZ                   BERTIN VALENZUELA                           BERTLAND KING
912 ELLISON ST                            1804 MARYLAND AVE                           665 NE 163 ST
FALLS CHURCH, VA 22046                    BALTIMORE, MD 21201                         MIAMI, FL 33160




BESS ZUMWALT                              BEST BRANDS INC                             BEST FIRE TRUCK, CORP
9474 CROCKETT RD                          7337 COCKRILL BEND BLVD                     PO BOX 190502
BRENTWOOD, TN 37027                       NASHVILLE, TN 37209                         SAN JUAN, PR 00919-0502




BEST PAPER & SUPPLIES                     BEST PLUMBING, LLC                          BEST RESTAURANT EQUIPMENT & DESIGN
PO BOX 71                                 7802 FARNSWORTH STREET                      4020 BUSINESS PARK DR
DEERFIELD, IL 60015                       HOUSTON, TX 77022                           COLUMBUS, OH 43204
BETHANI ROBERTS           Case 19-10953-CSS
                                        BETHANYDoc 1-1
                                               GESCH          Filed 04/30/19   Page 57 ofHELMUTH
                                                                                 BETHANY  452
5979 RICKY DRIVE                        1520 TEA LEAF DRIVE                      5451 ROCKINGHAM COURT
FAIRFIELD, OH 45014                     PFLUGERVILLE, TX 78660                   WESTERVILLE, OH 43081




BETHANY MADRIGAL                        BETHANY PARK                             BETHANY PEREZ
612 BELMONT DR                          20230 N 29TH PL                          7023 N 1604 W LOOP
ALPHARETTA, GA 30022                    PHOENIX, AZ 85050-4711                   SAN ANTONIO, TX 78249




BETHANY SMITH                           BETHANY STAHURA                          BETHANY TURNER
1857 HWY. 178                           18428 N 20TH PL                          2020 E BROADWAY RD. APT. 111
OPELOUSAS, LA 70570                     PHOENIX, AZ 85022                        TEMPE, AZ 85282




BETHEL FRANK                            BETTANIA CLARK                           BETTY TAKIKO MIZUSAWA MACOMBER
3030 GREENRIDGE APT. 83                 2012 HAVELINA ST.                        86-304 HAAMA PLACE
HOUSTON, TX 77057                       LAS VEGAS, NV 89018                      WAIANAE, HI 96792




BEVERAGE DISTRIBUTORS                   BEWLEY, LASSLEBEN & MILLER, LLP          BGE
ATTN CASH APPLICATION                   13215 E. PENN STREET, SUITE 510          2 CENTER PLAZA
PO BOX 13306                            ERNIE PARK                               110 W FAYETTE ST
900 E FAYETTE ST                        WHITTIER, CA 90602                       BALTIMORE, MD 21201
BALTIMORE, MD 21203



BGE                                     BGGM PRODUCTIONS                         BIANCA CRESPO
PO BOX 1475                             9290 NW 19 PLACE                         140 SHADOW MOUNTAIN DR.
BALTIMORE, MD 21203                     SUNRISE, FL 33322                        EL PASO, TX 79912




BIANCA D LEWIS                          BIANCA PERTEET                           BIANKA ANGEL
33 ERICSON AISLE                        2510 BANEGHER WAY                        1909 S. PLATEAU DRIVE
IRVINE, CA 92620                        DULUTH, GA 30097                         NAMPA, ID 83687




BIBHO PRASAI                            BICS PLUMBING SERVICE                    BIELMAN MENDEZ
1732 N TROY ST. APT.743                 6606 LINDBERGH                           11 RED FIELD VILLAGE APTC4
ARLINGTON, VA 22201                     HOUSTON, TX 77087                        METUCHEN, NJ 08840




BIG CITY PLUMBING                       BIG JOES POWER WASHING LLC               BIG TIME AMUSEMENT
21027 S. 221ST PLACE                    11216 GRANDVIEW                          4993 WEST DIABLO DR. 301
QUEEN CREEK, AZ 85142                   OVERLAND PARK, KS 66210                  LAS VEGAS, NV 89118




BILLY FLORENCE                          BILLY PEO                                BINH HOANG
7743 W MARY JANE LANE                   1475 SAWDUST RD APT 10108                2401 E RIO SALADO PKWY UNIT 10
PEORIA, AZ 85382                        SPRING, TX 77380                         TEMPE, AZ 85281-3017
BINH HOANG              Case 19-10953-CSS      DocHOLDING
                                      BINSWANGER    1-1 Filed    04/30/19
                                                            CORPORATION     Page
                                                                              BIO 58 of 452
                                                                                  REMEDIES
2401 E RIO SALADO PKWY UNIT 1002      PO BOX 679331                           PO BOX 971426
TEMPE, AZ 85281                       DALLAS, TX 75267-9331                   EL PASO, TX 79997




BIOTECH PLUMBING SERVICES, INC.        BL LIGHTING                            BLADE-SMITH LLC, THE
6743 THEALL RD., STE C.                PO BOX 367                             3731 NORTHCREST RD 1
HOUSTON, TX 77066                      LAPEL, IN 46051                        ATLANTA, GA 30340




BLADIMIR ROJOP                         BLAINE HARTMAN                         BLAIR DAVID DUPRE JR.
8602 N LAMAR BLVD                      414 BELLEMONTE ST.                     114 NOBLE DR.
AUSTIN, TX 78753                       MIDDLETOWN, OH 45042                   BELLE CHASSE, LA 70037




BLAIR MICHAEL MCKINLEY                 BLAISE NICHOLE KENNEY                  BLAIZE MCKNIGHT
468 ELM STREET                         900 DEAN LEE DR APT 1604               2564 10TH ST APT 205
LAPLACE, LA 70068                      BATON ROUGE, LA 70820-5121             SARASOTA, FL 34237




BLAKE A JONES                          BLAKE ALTENBERND                       BLAKE BASTIAN
17119 POST OAK HOLLOW                  9543 E CHUCKWAGON LN                   51 E. BLUE HERON LN
SPRING, TX 77379                       SCOTTSDALE, AZ 85262                   MERIDIAN, ID 83646




BLAKE CAIN                             BLAKE CHRISTOPHER                      BLAKE FRATRICK
7549 BRANDYWOOD CIR APT 270            725 CULWORTH MANOR                     10031 BELLONA CT
WINTER PARK, FL 32806                  ALPHARETTA, GA 30022                   HENRICO, VA 23233




BLAKE GALLES                           BLAKE HUTTON                           BLANCA CARBAJAL
202 12TH STREET 2                      134 BROKEN ARROW CIR                   15527 E FORD CIR APT B1
HUNTINGTON BEACH, CA 92648             YUTAN, NE 68073                        AURORA, CO 80017




BLANCA GOLDSTEIN                       BLANCA GOMEZ                           BLANCA JOYA MARTINEZ
4007 N RIVERSIDE DRIVE APT 102         2820 HILLSBORO RD SW                   2096 IDA DR
TAMPA, FL 33603                        HUNTSVILLE, AL 35805                   TROY, MI 48083




BLANCA LLILIA CASTRO                   BLANCA LOZANO                          BLANCA MELENDEZ
4112 3RD RD N APT 3                    2007 E. UNIVERSITY APT 4               6905 NORTH HALE AVE
ARGLINTON, VA 22203                    TEMPE, AZ 85281                        TAMPA, FL 33614




BLANCA MONTERROZA                      BLANCA MONTESDEOCA                     BLANCA SAVEEDO
9941 WHITEHURST DR APT 2073            971 44 1/2 AVE NE COLUMBIA HEIGHTS     1601 W OLMOS DR
DALLAS, TX 75243-7813                  MINNEAPOLIS, MN 55421                  SAN ANTONIO, TX 78201
BLERIOT THOMPSON          Case 19-10953-CSS     Doc 1-1 Filed
                                        BLISS ENTERTAINMENT EVENT 04/30/19
                                                                  GROUP      Page 59 of 452
                                                                               BLOOMBERG BNA
88 S INMAN AVE                            3871 S VALLEY VIEW 15                PO BOX 17009
AVENEL, NJ 07001                          LAS VEGAS, NV 89103                  BALTIMORE, MD 21297-1009




BLUE CROSS BLUE SHIELD OF AZ              BLUE DOT SAFES                       BLUE PARADISE
PO BOX 81049                              2707 N. GAREY AVE.,                  1400 PRESTON RD, STE 400
PHOENIX, AZ 85069                         POMONA, CA 91767                     PLANO, TX 75093-5189




BMO NESBITT BURNS INC./CDS                BNP PARIBAS, NEW YORK BRANCH         BO CHEN
ATTN LOUISE TORANGEAU                     BNP PARIBAS PRIME BROKERAGE CUS      1422 S. PONDEROSA DR.
1 FIRST CANADIAN PLACE 13TH FL            ATTN RONALD PERSAUD                  GILBERT, AZ 85296
PO BOX 150                                525 WASHINGTON BLVD; 9TH FL
TORONTO, ON M5X 1H3 CANADA                JERSEY CITY, NJ 07310



BOARD OF POLICE COMMISSIONERS             BOBAK ROSTOMIAN                      BOBBI CHAMBERS
ATTN ACCOUNTING OFFICE                    1370 AFTON DR 542                    1932 CARIBOU CREEK CT
1125 LOCUST STREET                        HOUSTON, TX 77055                    LAS VEGAS, NV 89031
KANSAS CITY, MO 64106




BOBBIE MCDOWELL JR                        BOBBY CARRANZA                       BOBBY FIGUEROA
2708 N POPLAR AVE APT 3                   7133 NORTH MESA APT 15               7930 BAY POINTE DRIVE, APT. A07
TAMPA, FL 33602-1118                      EL PASO, TX 79912                    TAMPA, FL 33607




BOBS WINDOW CLEANING OF FLORIDA, INC.     BOLIN PLUMBING, LTD                  BOLUTIFE DOSU
1047 N EAST AVE                           PO BOX 1161                          427 OLD BRIDGE TURNPIKE
SARASOTA, FL 34237                        HELOTES, TX 78023                    EAST BRUNSWICK, NJ 08816




BONANZA BEVERAGE CO.                      BONBRIGHT DISTRIBUTORS               BOND DIST. CO.
6333 S ENSWORTH ST.                       1 ARENA PARK DR                      1220 BERNARD DR
LAS VEGAS, NV 89119                       DAYTON, OH 45417                     BALTIMORE, MD 21223




BONG LEE                                  BONIFACIO GONZALEZ                   BONIFACIO SANTOS SANCHEZ
3768 BRANTLEY PLACE CIR                   5913 E CALLE MEXICO                  11328 SOUTHLAND RD
APOPKA, FL 32703-6852                     GUADALUPE, AZ 85283                  CINCINNATI, OH 45240




BONNEY RIVERA GUERRA                      BONNIE RODELA                        BOONTARIG VANDERSTEEN
3727 PRUDENCE DR                          5511 BELMONT AVE                     6901 S MCCLINTOCK DR APT 229
SARASOTA, FL 34235                        DALLAS, TX 75206                     TEMPE, AZ 85283




BORIS DIMOV                               BORIS E RAMIREZ ANGEL                BOWEN HUANG
2849 E THUNDERBIRD RD                     2011 4TH ST S                        1820 WILLOWAY CIR S
PHOENIX, AZ 85032                         ARLINGTON, VA 22204                  COLUMBUS, OH 43220
BOYCE MAYBERRY              Case 19-10953-CSS
                                          BRADLEY Doc  1-1
                                                  A HARRIS       Filed 04/30/19   Page 60 ofCALLAHAM
                                                                                    BRADLEY  452
8502 AHEIN DR APT 235                      3961 W CHARLESTON BLVD 89130             620 GLENOVER DR
SAN ANTONIO, TX 78216                      LAS VEGAS, NV 89102-1620                 MILTON, GA 30004




BRADLEY HARMON                             BRADLEY IBARRA                           BRADLEY J KEITER
1521 W CRYSTAL FALLS AVE                   7163 ELATI                               191 S SHORE CT
NAMPA, ID 83651                            DENVER, CO 80221                         CHANHASSEN, MN 55317




BRADLEY JANSEN                             BRADLEY LUCHT                            BRADLEY MORRIS
778 E. KINGSFORD DR                        8620 FRANLO ROAD                         201 WATER HILL ROAD, APT. A 17
MERIDIAN, ID 83642                         EDEN PRAIRIE, MN 55344                   MADISON, AL 35758




BRADLEY SAMUELSON                          BRADLEY WHITNEY                          BRADLEY ZWIENER
9935 S PLZ APT 2A                          2731 N. SARATOGA ST                      2105 INVERNESS DR
OMAHA, NE 68127                            TEMPE, AZ 85281                          VERNON HILLS, IL 60061




BRADLY ALAFANSO                            BRADY ELROD                              BRADY LEON
1545 LINAPUNI ST APT B718                  2140 W. THUNDERBIRD RD 3117              4345 EL COMO WAY
HONOLULU, HI 96819-5503                    PHOENIX, AZ 85023                        LAS VEGAS, NV 89121




BRAGG CRANE SERVICE                        BRALLAN RIVERA                           BRANDEE SNEED
6242 PARAMOUNT BLVD                        2723 TOLOSA DR                           210 SUMMERBRANCH RD. SW
LONG BEACH, CA 90805                       DALLAS, TX 75228                         MADISON, AL 35756




BRANDEN PUORRO                             BRANDEN ZMUDA                            BRANDI BYRD
9826 N LAKE CREEK PKWY                     101 CAYLE AVE                            22 GLENBROOK ROAD APT. 208
AUSTIN, TX 78717                           LONGWOOD, FL 32750                       STAMFORD, CT 06902




BRANDI CALDWELL                            BRANDI CALLEN                            BRANDI CLELAND
41 STRAW HAT RD 3D                         10876 RANKIN DR.                         3684 E PINON CT
OWINGS MILLS, MD 21117                     FRISCO, TX 75035                         GILBERT, AZ 85234




BRANDI HARRIS                              BRANDI HUBBARD                           BRANDI WHALEY
15605 GARDENSIDE LANE                      4392 LEEDS POINT CT 295                  17811 VAIL STREET 25214
TAMPA, FL 33624                            WEST CHESTER, OH 45069                   DALLAS, TX 75287




BRANDI WILMES                              BRANDIE BOOP                             BRANDIE CAMPBELL
5933 ROCKHILL RD.                          5828 E 15TH TER                          4782 JAYBIRD CT.
KANSAS CITY, MO 64110                      KANSAS CITY, MO 64126-2452               WALDORF, MD 20603
BRANDIE DESANTIS           Case 19-10953-CSS
                                         BRANDIE Doc 1-1 Filed 04/30/19
                                                 RODENIZER                Page 61 ofADRIAN
                                                                            BRANDON  452
3819 JEWEL POINT DR                      2811 SOUTHBROOK RD                 4343 CONGRESS AVE APT 203
SPRING, TX 77386                         BALTIMORE, MD 21222                DALLAS, TX 75219-2553




BRANDON ALAN THOMAS                      BRANDON ANDERSON                   BRANDON AVALLONE
1155 WEST LILLEY AVENUE 203              4521 PEN LUCY RD                   506 E WASHINGTON AVE
LITTLETON, CO 80127                      BALTIMORE, MD 21229                EUSTIS, FL 32726




BRANDON BECKETT                          BRANDON BENAVIDES                  BRANDON BENSON
2040 GROVE ST                            7603 BRISTON PARK DRIVE            897 PREBLE DR.
SARASOTA, FL 34239                       SAN ANTONIO, TX 78249              COLUMBUS, OH 43004




BRANDON BETTERS                          BRANDON BOGUE                      BRANDON BRINSON
935 A PYRAMID HILL                       3909 HALEYS WAY                    2934 WEST PALMETTO STREET
HAMILTON, OH 45013                       ROUND ROCK, TX 78665               TAMPA, FL 33607




BRANDON BROOKS                           BRANDON CASTRO                     BRANDON CHERRY
3428 WEBB CHAPPEL EXT APT 2134           6610 E UNIVERSITY DR               128 BOURBON COURT
DALLAS, TX 75220                         MESA, AZ 85205                     PARKVILLE, ME 21234




BRANDON CORDLE                           BRANDON DAIS                       BRANDON DOMINGUEZ
2060 N CENTER STREET 322                 11828 FEDERALIST WAY 21            15503 VANCE JACKSON RD 4311
MESA, AZ 85201                           FAIRFAX, VA 22030                  SAN ANTONIO, TX 78249




BRANDON DOUGLAS                          BRANDON EGAN                       BRANDON ELLIOT WERTZ
8137 WATERFOWL AVE                       12912 RED CARDINAL DR              900 LONDONDERRY LANE 218
NAMPA, ID 83687                          ODESSA, FL 33556                   DENTON, TX 76205




BRANDON FRANCO                           BRANDON FRETENBOROUGH              BRANDON GARDNER
8613 PARKLAND                            5867 ZIEGLER ST                    1232 E RICHMOND AVE
EL PASO, TX 79925                        TAYLOR, MI 48180-1326              FORT WORTH, TX 76104-6113




BRANDON HANLEY                           BRANDON JACOBSON                   BRANDON JOHN PATRICK BUMGARDNER
10629 W. LINSTOCK CT                     1772 KIRKWOOD LN N                 9808 1ST AVE S
BOISE, ID 83713                          PLYMOUTH, MN 55441                 BLOOMINGTON, MN 55420




BRANDON JOHNSON                          BRANDON JONES                      BRANDON JOUBERT
1745 N. FRY ST. TRLR4                    11018 CHARRING CT SW               2112 E WILLIAM CANNON DR
BOISE, ID 83704                          HUNTSVILLE, AL 35803-4404          AUSTIN, TX 78744
BRANDON KING                Case 19-10953-CSS
                                          BRANDONDoc  1-1
                                                  LOPEZ           Filed 04/30/19   Page 62 ofMAJORS
                                                                                     BRANDON  452
20244 N 31ST AVE                           1405 N RIVERSIDE DR                       313 TODD
PHOENIX, AZ 85027                          FORT WORTH, TX 76111                      HAMILTON, OH 45011




BRANDON MATTHEWS                           BRANDON MENZIE                            BRANDON MICHAEL RABER
9109 TERRA VERDE TRL                       2609 WEST GRACE ST 2                      226 QUEENSBURY DR SW
EDEN PRAIRIE, MN 55347-5255                RICHMOND, VA 23220                        HUNTSVILLE, AL 35802-1521




BRANDON MILLS                              BRANDON MONSIVAIS                         BRANDON MOORE
19215 NORTH 39TH WAY                       102 W RAMPART APT P-214                   184 W BYERS PL
PHOENIX, AZ 85050                          SAN ANTONIO, TX 78216                     DENVER, CO 80223




BRANDON MORTON                             BRANDON ORTEGA                            BRANDON PEARSON
1728 CHAMPIONS DR                          9133 W 83RD ST                            46W840 ELM STREET
NASHVILLE, TN 37211                        OVERLAND PARK, KS 66204                   ELBURN, IL 60119




BRANDON RIDDLE                             BRANDON ROOP                              BRANDON SCULLION
1851 W. 13 MILE RD. APT 5                  1805 LOFTWAY CIR                          4232 N 32ND ST APT 2
MADISON HEIGHTS, MI 48071                  ORLANDO, FL 32826                         PHOENIX, AZ 85018-4743




BRANDON SLOAN                              BRANDON TORRES                            BRANDON VELAZQUEZ
1416 FAIRVIEW ST                           105 BATES STREET                          1116 LOLA ST
ORLANDO, FL 32804                          HONOLULU, HI 96817                        AURORA, CO 80010




BRANDON WAITERS                            BRANDON WATSON                            BRANDON WATSON
DBA OUTFITTERS ELECTRICAL SERVICES         3301 CREEKWOOD DR APT W179                7480 SHAWNEE LANE APT 280
19324 E PURDUE CIRCLE                      NASHVILLE, TN 37207-2592                  WEST CHESTER, OH 45069
AURORA, CO 80013




BRANDON WHITTAKER                          BRANDON WILLIAMS                          BRANDON WILLIAMS
1308 E. KINGBIRD DR                        2121 CENTRAL ST APT 206                   6090 ALL POINT WAY
GILBERT, AZ 85297                          KANSAS CITY, MO 64108-2064                FAIRBURN, GA 30213




BRANDON-RASHAD KENNY                       BRANDY JOHNSON                            BRANNAN BANKSTON
518 W FAYETTE ST T-301B                    1 SOUTHFIELD AVE APT 408                  1415 BRAEWOOD AVE
BALTIMORE, MD 21201                        STAMFORD, CT 06902-7241                   HIGHLANDS RANCH, CO 80129




BRANNON MALIK BOGAN                        BRANT JARVIS                              BRASE ELECTRICAL CONTRACTING
6023 UTSA BLVD APT 2415 B                  2102 GACHET CT                            4430 SO. 108TH ST.
SAN ANTONIO, TX 78249                      ORLANDO, FL 32807-3768                    OMAHA, NE 68137-1287
BRAULIO BERMUDEZ           Case 19-10953-CSS     Doc 1-1 Filed 04/30/19
                                         BRAULIO CERVANTES                     Page 63 ofMOON
                                                                                 BRAXTON  452
515 RIVERVIEW DR                         3025 E VILLA MARIA DR                   2709 E PARADISE DR.
FRANKLIN, TN 37064                       PHOENIX, AZ 85032                       PHOENIX, AZ 85028




BRAYAN GARCIA                            BRAYAN LANDAVERD                        BREA BATTAGLIA
3304 TOWNSEND DR.                        3700 FORTUNE AVE                        9286 LARETTE DRIVE
FORT WORTH, TX 76115                     LAS VEGAS, NV 89107                     ORLANDO, FL 32817




BREA ECTOR                               BREAKTHRU BEVERAGE ARIZONA              BREAKTHRU BEVERAGE GROUP
1446 E FLAMINGO WAY                      1115 NORTH 47TH AVENUE                  PO BOX 809180
GILBERT, AZ 85297                        PHOENIX, AZ 85043                       CHICAGO, IL 60880




BREAKTHRU BEVERAGE ILLINOIS, LLC         BREAKTHRU BEVERAGE NEVADA BEER, LLC     BREAKTHRU BEVERAGE NEVADA, LLC
PO BOX 809180                            1849 W CHEYENNE AVE                     1849 W CHEYENNE AVE
CHICAGO, IL 60680-9180                   NORTH LAS VEGAS, NV 89032               NORTH LAS VEGAS, NV 89032




BREANA MOCK                              BREANNA HILL                            BREANNA LOPEZ
7413 MORISSET AVE                        6177 N BELLECREEK AVE                   1655 E UNIVERSITY DR
LAS VEGAS, NV 89179-1622                 BOISE, ID 83713                         TEMPE, AZ 85281




BREANNA MCCAULEY                         BREANNA OKEEFE                          BREANNE ALLING
3922 LAKE STAR DR.                       9311 65TH AVE E                         676 RAVENSWORTH DR
LEAGUE CITY, TX 77573                    BRADENTON, FL 34202                     CONROE, TX 77302




BREANNE LILLEY                           BREEANN MCDANIEL                        BREEANNA BEW
1057 MAPLEWOOD AVE                       6515 W HAUSMAN RD 2702                  49 DALEWOOD DRIVE
BRIDGEPORT, CT 06605                     SAN ANTONIO, TX 78249                   RICHMOND, VA 23238




BRELEXIS BOYD                            BRENDA GONZALES                         BRENDA GUAJARDO
8608 BLOSSOM LANE                        8625 HICKORY STREET APT 2105            120 N MCQUEEN RD APT 135
DALLAS, TX 75227                         FRISCO, TX 75034                        CHANDLER, AZ 85225




BRENDA MIJES RODRIGUEZ                   BRENDA MOLINA                           BRENDA OLIVARES MORENO
600 WHISPERING HILLS DR APT H6           216 SUNSET LN                           815 S. CURTIS RD. 42
NASHVILLE, TN 37211                      FORT WORTH, TX 76114                    BOISE, ID 83705




BRENDA REYES                             BRENDAN VALLEM                          BRENDEN KAPELUCK
1529 WIRT RD 58                          9033 W ELM ST                           2593 N. TULLY COVE PL.
HOUSTON, TX 77055                        PHOENIX, AZ 85037                       MERIDIAN, ID 83645
BRENDEN TOMSHACK          Case 19-10953-CSS
                                        BRENDENDoc
                                               WARN1-1         Filed 04/30/19   Page 64 ofTYLER
                                                                                  BRENDON  452
7647 E MONTECITO AVE                     925 W SHERWOOD ST. APT 5304D             1137 N PLEASANT DR
SCOTTSDALE, AZ 85251                     BOISE, ID 83706                          GILBERT, AZ 85234




BRENDON WARE                             BRENNA HOEKSTRA                          BRENNA JOHNSON
2715 SOUTHMORE BLVD                      2011 DOWNING ST                          2404 N 161ST ST
HOUSTON, TX 77004                        SHAKOPEE, MN 55379                       OMAHA, NE 68116




BRENNON LOPEZ                            BRENT CHANDLER                           BRENT DILLEY
17181 TRINIDAD DR.                       846 GIBBARD AVE.                         6300 ROUNDROCK TRAIL 3504
PRAIRIEVILLE, LA 70769                   COLUMBUS, OH 43201                       PLANO, TX 75023




BRENT PERKINS                            BRENT WICKLIFFE                          BRENT ZITO
17102 STONE STILE DRIVE                  4630 WORNALL ROAD APT 103                17626 W PURPLE MARTIN CT
FRIENDSWOOD, TX 77546                    KANSAS CITY, MO 64112                    BATON ROUGE, LA 70816




BRENTON CHILDERS                         BREONNA JONES                            BRESCOME BARTON, INC
304 LAKE AVE APT 117                     2018 W SARATOGA ST                       69 DEFCO PARK ROAD
MAITLAND, FL 32751                       BALTIMORE, MD 21223                      NORTH HAVEN, CT 06473




BRETT BAYNES                             BREYANNA KELLY                           BRIA BUTLER
1077 GOLDEN OAK DR.                      6324 PHOBUS DRIVE                        3330 MIDSTREAM COURT
HAMILTON, OH 45013                       NORTH CHESTERFIELD, VA 23234             MESQUITE, TX 75181




BRIA STENDER                             BRIA WILLIAMS                            BRIAN A RICHARDSON
309 SEVEN SPRINGS WAY 401                6404 SHIRLEY ST                          335 PENN STREET
BRENTWOOD, TN 37027                      OMAHA, NE 68106                          WESTFIELD, IN 46074




BRIAN A VAZQUEZ                          BRIAN BELLO                              BRIAN BILLS
203 CLL ALMIRANTE PINZON URB EL VEDADO   234 LONGWOOD TERRACE A-1                 5550 SPRING VALLEY RD APT H-11
SAN JUAN, PR 00918                       MUNDELEIN, IL 60060                      DALLAS, TX 75254




BRIAN BISHOP                             BRIAN BURNS                              BRIAN CLARKE
350 PLUM CREEK DR. 205                   135 QUAY CIRCLE                          12887 RIVER RD
WHEELING, IL 60090                       ALPHARETTA, GA 30009                     RICHMOND, VA 23238




BRIAN CUELLAR                            BRIAN DOAN-HA                            BRIAN GOLLADAY
2984 SW 123 AVE                          10207 SAGER AVE                          426 SYCAMORE CREEK STREET
MIAMI, FL 33175                          FAIRFAX, VA 22030                        PICKERINGTON, OH 43147
BRIAN LEIM TRAN            Case 19-10953-CSS     Doc 1-1SANCHEZ
                                         BRIAN M WILLIAMS  Filed 04/30/19   Page 65MARTINEZ
                                                                              BRIAN of 452
9402 BRIGHTWAY CT                         4016 RIVER VALLEY ST.               4407 FAIRVIEW AVE
RICHMOND, VA 23294-5555                   LAS VEGAS, NV 89107                 DOWNERS GROVE, IL 60515




BRIAN MATTHEWS                            BRIAN MCCLOSKEY                     BRIAN MCGUCKIN
3089 REGAL LN                             2719 KAAHA ST                       90 VANTIS DRIVE, APT. 50539
CINCINNATI, OH 45251                      HONOLULU, HI 96826                  ALISO VIEJO, CA 92656




BRIAN MILLER                              BRIAN NESET                         BRIAN NEWBY
3601 W EUGIE AVE APT 195                  1101 KOKEA STREET J 104             3033 N. 26TH ST.
PHOENIX, AZ 85029                         HONOLULU, HI 96817                  PHOENIX, AZ 85016




BRIAN RANDOLF                             BRIAN RICKS                         BRIAN ROGAN
2014 WARBERRY RD.                         243 LENOX ROAD                      871 INDIAN SPRING LN.
CARROLLTON, TX 75007                      KEYPORT, NJ 07735                   BUFFALO GROVE, IL 60089




BRIAN SANCHEZ                             BRIAN SCHWARTZ                      BRIAN SPEARMAN
2814 W 42ND AVE                           1417 E 13TH AVE                     5112 THE ALAMEDA
KANSAS CITY, KS 66103                     DENVER, CO 80218                    BALTIMORE, MD 21239




BRIAN THUO                                BRIAN WHITE                         BRIAN WHITELEY
7023 N LOOP 1604 W                        1201 N. SCRIVNER AVE                3207 ACKLEN DRIVE SW D9
SAN ANTONIO, TX 78249                     MERIDIAN, ID 83642                  HUNTSVILLE, AL 35805




BRIAN WOODS                               BRIANA BARNES                       BRIANA CARMODY
1440 MERCY DR APT205                      80 OAK CREEK DRIVE                  201 GILLESPIE DR
ORLANDO, FL 32808                         YORKVILLE, IL 60560                 FRANKLIN, TN 37067-7576




BRIANA GILBERT                            BRIANA GONZALEZ                     BRIANA HODGE
2700 WOODLAND PARK DR.                    103 COLD SPRING RD APT 2            3915 KITTY HAWK DR
HOUSTON, TX 77082                         STAMFORD, CT 06905-4206             DAYTON, OH 45403




BRIANA JOYNER                             BRIANA MARIE GILBREATH              BRIANA ROSE
1712 W CHERRY ST                          300 WAI NANI WAY APT 1712           4376 JEFF ROAD
TAMPA, FL 33607                           HONOLULU, HI 96815-3994             TONEY, AL 35773




BRIANA S GARCIA                           BRIANA SERNA                        BRIANA TOWNS
102 REDWING CT.                           11428 BUNKY HENRY LN                5303 HAMILTON WOLFE RD
LAREDO, TX 78045                          EL PASO, TX 79936                   SAN ANTONIO, TX 78229
BRIANA ZEPEDA            Case 19-10953-CSS
                                       BRIANCA Doc
                                               DAVIS 1-1      Filed 04/30/19   Page 66 ofGALVIN
                                                                                 BRIANDA  452
12507 WEIR ST                            1301 E ARMOUR BLVD APT 506               7522 GARNETT ST. APT. 3
OMAHA, NE 68137                          KANSAS CITY, MO 64109-2404               OVERLAND PARK, KS 66214




BRIANNA ANABEL DAVENPORT                 BRIANNA ANDERSON                         BRIANNA ARRIOLA
2105 BUCHTEL BLVD S. A101                505 S 127TH ST                           3300 W CAMELBACK RD
DENVER, CO 80210                         OMAHA, NE 68154                          PHOENIX, AZ 85017




BRIANNA BEIN                             BRIANNA BORREMANS                        BRIANNA BOYER
285 ROSWELL COMMONS CIR                  7545 OSO BLANCA RD 1109                  2880 WEBB BRIDGE RD
ROSWELL, GA 30076                        LAS VEGAS, NV 89149                      ALPHARETTA, GA 30009




BRIANNA CASHIN                           BRIANNA CORLEY-ELLIS                     BRIANNA DAVIS
54 BARTHA AVE                            905 N PATRICK ST APT 303                 3326 STONE STREET
EDISON, NJ 08817                         ALEXANDRIA, VA 22314                     PORT CHARLOTTE, FL 33981




BRIANNA FAYERVERGER                      BRIANNA GMELIN                           BRIANNA GUADIANA-LOPEZ
2012 SCARLET ROSE DR                     2222 N. MCQUEEN RD. APT 2057             10851 W MONTFAIR BLVD APT 1325
LAS VEGAS, NV 89134                      CHANDLER, AZ 85225                       SPRING, TX 77382-2904




BRIANNA HEALING                          BRIANNA JOHNSON                          BRIANNA JOYCE
2020 SOUTH DEAN RD                       1000 GLADSTELL RD APT 814                7900 OLD MADISON PIKE 2010
ORLANDO, FL 32825                        CONROE, TX 77304                         MADISON, AL 35758




BRIANNA KIDD                             BRIANNA LENN HAWTHORNE                   BRIANNA LUNA
209 DOUGLAS AVENUE                       8702 PECAN TREE DR.                      13999 OLD BLANCO RD.
TRENTON, OH 45067                        BATON ROUGE, LA 70810                    SAN ANTONIO, TX 78216




BRIANNA MORALES                          BRIANNA MORRISON                         BRIANNA NOA
620 N CLAY ST.                           6520 FRIENDSHIP DRIVE                    20 OAKWOOD TERRACE
WEST LIBERTY, IA 52776                   SARASOTA, FL 34241                       MONROE TOWNSHIP, NJ 08831




BRIANNA PENA                             BRIANNA RODRIGUEZ                        BRIANNA STRONG
10518 E NARANJA AVE                      5518 CROSS POND                          5929 SUGARBUSH DR.
MESA, AZ 85209                           SAN ANTONIO, TX 78249                    RICHMOND, VA 23225




BRIANNA THOMAS                           BRIANNA VACCARO                          BRIDGET GROGAN
211 TRADITIONS DRIVE                     2912 E. SHADOWCREST DR.                  17 KAUILA ST APT A
ALPHARETTA, GA 30004                     EAGLE, ID 83616                          HONOLULU, HI 96813
BRIDGET ROY               Case 19-10953-CSS    Doc
                                        BRIDGETTE    1-1
                                                  NAVA         Filed 04/30/19   Page 67 ofSEEDS
                                                                                  BRIDLED   452 LLC
20 E CHICAGO AVE APT 2                   12222 VANCE JACKSON RD                    7106 CROSSROADS BLVD SUITE 213
WESTMONT, IL 60559-1751                  SAN ANTONIO, TX 78230-5936                BRENTWOOD, TN 37027




BRIEANNA WILSON                          BRIEGHANNA AULIFF                         BRIELLE MARTINEZ
1607 HAZELWOOD ST.                       11022 CULEBRA RD APT 8307                 4644 JUNCTION AVE
CONROE, TX 77031                         SAN ANTONIO, TX 78253-6529                EL PASO, TX 79924-2956




BRIGHTVIEW LANDSCAPE SERVICE, INC.       BRIGHTVIEW LANDSCAPE SERVICES INC         BRINCHO AND ASSOCIATES
PO BOX 740655                            PO BOX 40483                              PO BOX 290336
ATLANTA, GA 30374-0655                   ATLANTA, GA 30384-4083                    NASHVILLE, TN 37229




BRITTANI MURPHY                          BRITTANI SWITZER                          BRITTANI TROVATO
6242 RIME VILLAGE 202                    9459 E. OLLA AVE                          5006 UVALDA ST
HUNTSVILLE, AL 35806                     MESA, AZ 85212                            DENVER, CO 80239




BRITTANY BARBARISI                       BRITTANY BENEVENTO                        BRITTANY BENNETT
200 W HERMOSA DRIVE 2L214                12 VERMEER DR APT 13                      10251 MAVERICK DR
TEMPE, AZ 85282                          SOUTH AMBOY, NJ 08879                     FORT WORTH, TX 76108




BRITTANY BREWER                          BRITTANY CAMERON                          BRITTANY CHUNG
2691 E BART STREET                       352 BIGLEY AVE                            6025 EVANS ST.
GILBERT, AZ 85295                        HALETHORPE, MD 21227                      OMAHA, NE 68104




BRITTANY CUNNINGHAM                      BRITTANY DALEY                            BRITTANY DAVIS
4005 COMPASS ROSE WAY                    909 MARINO HILLS DR                       1502 ROGERS PRESERVE RD
LAS VEGAS, NV 89108                      LAS VEGAS, NV 89144                       LITHONIA, GA 30058




BRITTANY DENAYER                         BRITTANY DILDINE                          BRITTANY DOOLEY
9543 STILLFOREST                         13423 S 155TH ST.                         6980 E SAHUARO DR APT 2026
SAN ANTONIO, TX 78250                    GILBERT, AZ 85296                         SCOTTSDALE, AZ 85254-6147




BRITTANY FIELD                           BRITTANY FODOR                            BRITTANY GREB
1532 TANGLEWOOD DR.                      15295 N 63RD DRIVE                        1225 E GORE ST
ALLEN, TX 75002                          GLENDALE, AZ 85306                        ORLANDO, FL 32806




BRITTANY HALL                            BRITTANY HALPIN                           BRITTANY HARDY
1277 PARLIAMENT AVE                      23868 SPRINGHILL DR                       2553 E SUMMER DAWN ST
MADISON HEIGHTS, MI 48071                DENHAM SPRINGS, LA 70726                  MERIDIAN, ID 83646
BRITTANY JASUTA           Case   19-10953-CSS
                                          BRITTANYDoc 1-1
                                                  JENEE     Filed 04/30/19
                                                        BROUSSARD            Page 68 ofKENSEY
                                                                               BRITTANY 452
11311 SIR WINSTON ST. APT 116              11473 DENHAM RD                     10017 SANDHILL CT
SAN ANTONIO, TX 78216                      GONZALES, LA 70737                  BATON ROUGE, LA 70809




BRITTANY KING                              BRITTANY LINTON                     BRITTANY M FORD
801 E NASA PARKWAY                         2515 20TH RD N APT 203              5363 WADLEY COURT
WEBSTER, TX 77598                          ARLINGTON, VA 22201                 CANAL WINCHESTER, OH 43110




BRITTANY MCDUFFIE                          BRITTANY MIRELEZ                    BRITTANY MOCK
4805 WALL TRIANA HWY.                      2532 E. VILLA THERESA DRIVE         222 KYSER BLVD APT 17
MADISON, AL 35758                          PHOENIX, AZ 85032                   MADISON, AL 35758-2305




BRITTANY MORENO                            BRITTANY MURRAY                     BRITTANY NICOLE RODRIGUEZ
4212 MEDICAL DRIVE 104                     10 WOODLAND AVE                     228 HOLLYWOOD DR
SAN ANTONIO, TX 78229                      FORDS, NJ 08863                     CONROE, TX 77303




BRITTANY OLEARY                            BRITTANY PAJCZ                      BRITTANY PLETT
15393 HARMON PL                            3147 JARVIS                         3100 HAMILTON AVE APT. 1248
NOBLESVILLE, IN 46060                      WARREN, MI 48091                    FORT WORTH, TX 76107




BRITTANY POWELL                            BRITTANY RABIDEAU                   BRITTANY RICCOBONO
1458 PARAMOUNT DRIVE APT 8C                45716 IMPERIAL SQUARE APT. 306      3200 SPAINWOOD DR
HUNTSVILLE, AL 35806                       STERLING, VA 20166                  SARASOTA, FL 34232




BRITTANY ROBINSON                          BRITTANY SCHREIBER                  BRITTANY TAYLOR
1820 RON CERRUDO                           738 OLD BARN RD                     11555 W FM 471
EL PASO, TX 79936                          LAKE BARRINGTON, IL 60010           SAN ANTONIO, TX 78253




BRITTANY TAYLOR                            BRITTANY VAIL                       BRITTANY WARNER
7322 HARDIN OAK DR                         6122 TURNBERRY PARK DRIVE 9104      6304 KENT CT.
NOBLESVILLE, IN 46062                      SARASOTA, FL 34243                  LIBERTY TOWNSHIP, OH 45044




BRITTANY WEBER                             BRITTANYE MATHEWS                   BRITTNEE CHORAK
1114 SAN ANGELO                            1148 HEADLESS HORSEMAN RD           18391 SANTIAGO BLVD.
SAN ANTONIO, TX 78201                      FORT WORTH, TX 76114                VILLA PARK, CA 92861




BRITTNEY K BONGARD                         BRITTNEY M BROWN                    BRITTNEY SEWARD
1172 VIERLING COURT                        399 MEDILL PL                       723 W. IDAHO AVE.
SHAKOPEE, MN 55379                         HORIZON CITY, TX 79928              MERIDIAN, ID 83642
BRITTNI HOOVER               Case 19-10953-CSS     Doc 1-1
                                           BRITTNY CRESIE          Filed 04/30/19   Page
                                                                                      BRJ 69 of 452 LLC
                                                                                          DISTRIBUTING,
450 N HIBBERT                               7037 SCHOOLVIEW DR                        635 N PHILLIPPI ST
MESA, AZ 85201                              LIBERTY TOWNSHIP, OH 45044                BOISE, ID 83706




BROADRIDGE                                  BROADSTONE SCOTTSDALE QUARTER             BROCK WALKER
PO BOX 416423                               15345 N SCOTTSDALE RD                     2244 HEMINGWAY LN
BOSTON, MA 02241-6423                       SCOTTSDALE, AZ 85254                      CARROLLTON, TX 75010




BROCK WALTZ                                 BRODY BROWN                               BRONSON BARRON
1000 WORTHINGTON LN                         3122 E VILLA RITA DR                      1130 KOHOU ST
SPRING HILL, TN 37174-3054                  PHOENIX, AZ 85032                         HONOLULU, HI 96817




BRONTE PISZ                                 BRONTI WANLASS                            BROOK GOODMAN
1846 E. OAKLAND ST.                         16607 S 11TH AVE                          546 S COUNTRY CLUB DR APT 2135
GILBERT, AZ 85295                           PHOENIX, AZ 85045                         MESA, AZ 85210-4110




BROOKE BASACCHI                             BROOKE BOWER                              BROOKE BUTLER
32847 COLUMBUS DR                           7477 OVERLAND TRAIL                       380 VISTACOURT DRIVE
WARREN, MI 48088                            DELAWARE, OH 43015                        GATEWAY CROSSING 5306
                                                                                      PLANO, TX 75074




BROOKE CELESTE PUCKETT                      BROOKE EHLERT                             BROOKE FAXON
2986 W. SUNSHINE BUTTE DR.                  17126 R CIRCLE                            6096 MAUD HUGHES ROAD
SAN TAN VALLEY, AZ 85142                    OMAHA, NE 68135                           LIBERTY TOWNSHIP, OH 45044




BROOKE LEWIS                                BROOKE MCBAIN                             BROOKE MESCH
701 E. APACHE BLVS D4036                    1563 FAIRWAY DRIVE                        902 CORKWOOD TRAIL
TEMPE, AZ 85281                             NAPERVILLE, IL 60563                      SAN ANTONIO, TX 78256




BROOKE MINTER                               BROOKE MOORHEAD                           BROOKE SHUPERT
7028 W BLACKHAWK DR                         7343 CHATHAM CT UNIT G                    2728 LINCOYA DR
GLENDALE, AZ 85308                          WEST CHESTER, OH 45069                    MURFREESBORO, TN 37127




BROOKE SIMMONDS                             BROOKE SUMNERS                            BROOKE VANDEBERGHE
19700 N. 76TH ST                            2320 GRACY FARMS LN APT 1012              2508 N 175TH ST
SCOTTSDALE, AZ 85255                        AUSTIN, TX 78758                          OMAHA, NE 68116




BROOKE WITCZAK                              BROOKLYN MESIA                            BROTHER HOOD DEGREASING SERVICE
11810 BIG BEAR CIRCLE                       1579 S. EUCLID AVE.                       1643 F LILIHA ST
RIVERVIEW, FL 33579                         BOISE, ID 83706                           HONOLULU, HI 96817
                       Case
BROTHERS PRODUCE - DALLAS      19-10953-CSS    Doc
                                        BROTHERS    1-1 Filed 04/30/19
                                                 PRODUCE                 Page 70 of
                                                                           BROWN    452 HARRIMAN & CO.
                                                                                 BROTHERS
PO BOX 550278                           PO BOX 1207                        ATTN JERRY TRAVERS
DALLAS, TX 75355                        FRIENDSWOOD, TX 77549-1207         525 WASHINGTON BLVD.
                                                                           JERSEY CITY, NJ 07310




BROWN DISTRIBUTING COMPANY INC.         BROWN DISTRIBUTING COMPANY         BROWN DISTRIBUTING
1300 ALLENDALE RD                       7988 VILLA PARK DRIVE              8711 JOHNNY MORRIS RD.
WEST PALM BEACH, FL 33405               RICHMOND, VA 23228                 AUSTIN, TX 78724




BRUCE BAKER JR                          BRUCE BERTRAND                     BRUCE HANCOCK
2816 BYWATER DRIVE APT 202              3265 PEBBLE RIDGE LANE             909 ASHLEY LANE
HENRICO, VA 23233                       BUFORD, GA 30519                   ALPHARETTA, GA 30022




BRUCE THURMOND II                       BRUCE VARGAS                       BRUCE WALTON
1714 SEIFRIED STREET APT 303            6622 FARGO ST.                     1807 E 97TH AVE
NASHVILLE, TN 37208                     SPRINGFIELD, VA 22150              TAMPA, FL 33612-8311




BRUNO ARTEAGA-PERDOMO                   BRUNSON SAFE & LOCK                BRYAN A PERLA
1651 N CAMELLIA ST                      4137 PLANK ROAD                    10522 LINSLEY LANE
TEMPE, AZ 85281-1681                    BATON ROUGE, LA 70805              HOUSTON, TX 77034




BRYAN BOHEN                             BRYAN CANCEL                       BRYAN DAHL
1502 E. ST. JOHN RD                     CALLE 7 H-18 URB LOMA ALTA         21 16TH AVE N
PHOENIX, AZ 85022                       CAROLINA, PR 00987                 HOPKINS, MN 55343




BRYAN GARCIA                            BRYAN GARRETT                      BRYAN GIRON
8607 ARTILLERY ROAD                     113 SUMMITRIDGE                    7424 EAST BAY BANK DRIVE
MANASSAS, VA 20110                      MADISON, AL 35757-8602             TAMPA, FL 33617




BRYAN GONZALEZ                          BRYAN HAVERTY                      BRYAN KERLEY
BARRIO LIRIOS SEC ALTURAS DE LIRIOS     32575 PILGRIMS CT                  6712 BLANKHEAD LN.
JUNCOS, PR 00777                        LAKEMOOR, IL 60051                 PLANO, TX 75074




BRYAN LERUM                             BRYAN MARROQUIN                    BRYAN MEJORADA
1094 E SHEFFIELD AVE                    2011 4TH ST S                      7116 TOLLIVER ST
GILBERT, AZ 85296                       ARLINGTON, VA 22204                ALEXANDRIA, VA 22306




BRYAN MORELAND                          BRYAN NARRO                        BRYAN OSINSKI
143 YORKTOWN RD                         1622 ST JOHNS                      7235 TRAWLING DR
FRANKLIN, TN 37064-3235                 EL PASO, TX 79903                  NEW ALBANY, OH 43054
BRYAN PASSOA                Case 19-10953-CSS    Doc 1-1
                                          BRYAN RODRIQUEZ      Filed 04/30/19   Page 71 THOMPSON
                                                                                  BRYAN  of 452
14237 SW 152 TERR                          15354 SW 72 SGTREET 14                 791 CEDAR LAKE DR.
MIAMI, FL 33177                            MIAMI, FL 33193                        CONYERS, GA 30094




BRYAN WHITE                                BRYAN WILSON                           BRYANT DEVINE
10721 SMETANA ROAD APT 307                 1330 SIOUX ROAD                        12992 KATHERINE HANLEY COURT
MINNETONKA, MN 55343                       NORTH BRUNSWICK, NJ 08902              FAIRFAX, VA 22030




BRYCE ALEXANDER                            BRYCE GARDNER                          BRYCE MADSEN
6781 DEVON DRIVE                           1508 GATHERING PLACE                   801 WINNETKA AVE N
LIBERTY TOWNSHIP, OH 45044                 CUMMING, GA 30040                      GOLDEN VALLEY, MN 55427




BRYCE NICOLICCHIA                          BRYCE WALKER                           BRYNDON SIEMENS
4740 W SWEET IRON PASS                     4187 PEPPERWOOD TRAIL                  11965 REYNOLDS ROAD
PHOENIX, AZ 85083                          MINNETONKA, MN 55305                   ORRICK, MO 64077




BRYNIAH WHARTON                            BRYSON AUSTIN                          BRYSON BLACKWELL
4343 CREST HEIGHTS RD                      1800 S EGRET BAY BLVD APT 11102        4549 EAST CHARLESTON AVE
BALTIMORE, MD 21215-1309                   LEAGUE CITY, TX 77573                  PHOENIX, AZ 85032




BRYSON KALANI CHING                        BSCMS 2005-PWR7; SHOPS AT BOCA         BSE SERVICES
98-715 KAONOHI ST. APT: E                  C/O COLLIERS INTERNATIONAL             312 EAST CAPITOL AVENUE
AIEA, HI 96701                             1850 MOUNT DIABLO BLVD                 JEFFERSON CITY, MO 65102
                                           SUITE 200
                                           WALNUT CREEK, CA 94596



BT SUPPLIES WEST INC                       BUCHANAN INGERSOLL & ROONEY PC         BUCKHEAD CLEANING & JANITORIAL
451 MIRROR CT, STE 103                     COUNSEL TO KEY BANK                    SERVICES
HENDERSON, NV 89011                        ATTN MARY F CALOWAY                    1413 WOODMONT LANE NW SUITE A
                                           919 N MARKET ST STE 990                ATLANTA, GA 30318
                                           WILMINGTON, DE 19801-1054



BUCKMAN & BUCKMAN, P.A.                    BUDGET RENT A CAR                      BUNBUN RILOMETO
2023 CONSTITUTION BLVD                     14297 COLLECTIONS CENTER DR            2332 KALENA DR. 40J
SARASOTA, FL 34231                         CHICAGO, IL 60693                      HONOLULU, HI 96819




BURAK DOGAN                                BUREAU OF CONVEYANCES                  BURGANDI COLLINS
2400 S. ERVAY STREET APT 403               830 PUNCHBOWL ST RM 437                4990 COLUMBIA PIKE APT 413
DALLAS, TX 75215                           HONOLULU, HI 96813                     ARLINGTON, VA 22204




BUTLER COUNTY HEALTH DEPARTMENT            BYAMBASUREN TSERENDORJ                 BYRON CURUP
301 S. 3RD ST.                             1719 S GARFIELD ST                     502 SOUTH AUSTIN 75
HAMILTON, OH 45011                         ARLINGTON, VA 22204                    WEBSTER, TX 77598
BYRON GONSALES            Case 19-10953-CSS     Doc 1-1
                                        BYRON IVY               Filed 04/30/19   Page 72 JEROME
                                                                                   BYRON of 452 HARRIEL
1230 N SCOTT ST APT 401                  1207 LAKEFRONT DR                         1433 N 35TH ST
ARLINGTON, VA 22209                      HUNTSVILLE, AL 35824                      BATON ROUGE, LA 70802




BYRON LIMA                               BYRON O ROMERO                            BYRON RAMIREZ
198 SEATON RD                            1302 N PIERCE ARLINGTON VA A2             15 CUSTER STREET
STAMFORD, CT 06902                       ARLINGTON, VA 22209                       STAMFORD, CT 06902




C&G PUBLISHING, INC.                     C.M. HALL POWERWASH                       C.V.B., INC.
13650 EAST 11 MILE RD                    PO BOX 200752                             2602 PEAR ST. PO BOX 3060
WARREN, MI 48089                         AUSTIN, TX 78720                          ST. JOSEPH, MO 64503-0060




CA DEPT. OF ABC                          CA SECRETARY OF STATE                     CABE GRIFFIN
3927 LENNANE DRIVE, SUITE 100            1500 11TH STREET                          5951 MEADOWBROOK DR APT 126
SACRAMENTO, CA 95834                     SACRAMENTO, CA 95814                      FORT WORTH, TX 76112




CADE SIMONSON                            CADILLACE UNIFORM & LINEN SUPPLY LLC      CAEDON LARISON
8158 NATURES WAY                         IND MINILLAS 221 AVE LAUREL               2569 EAST JASPER DRIVE.
SARASOTA, FL 34202                       BAYAMON, PR 00959-1908                    GILBERT, AZ 85296




CAELIS HRNANDEZ                          CAILIN E MOORE                            CAIN N ROJAS
URB. PANORAMA ESTATES CALLE 2 43         5923 BUCKSKIN CT                          19002 DALLAS PARKWAY 717
BAYAMON, PR 00957                        CARMEL, IN 46033                          DALLAS, TX 75287




CAIO FIGUEIREDO                          CAITLIN BURCK                             CAITLIN E KALIETA
508 VARSITY ST                           1256 SANDHURST DR                         3056 FELIX ST
WINTER GARDEN, FL 34787                  BUFFALO GROVE, IL 60089                   HONOLULU, HI 96816




CAITLIN HAMPTON                          CAITLIN HENRY                             CAITLIN MASSEY
2757 E. BELLERIVE DRIVE                  3150 E BEARDSLEY RD UNIT 1022             42192 TODDMARK LN 12
GILBERT, AZ 85298                        PHOENIX, AZ 85050                         CLINTON TWP, MI 48038




CAITLIN SCHUTT                           CAITLIN SEERY                             CAITLYN A REID
2409 ORLEANS LANE                        44097 W PALO AMIRILLO RD                  4102 S WAYNE PL
SEABROOK, TX 77586                       MARICOPA, AZ 85138                        CHANDLER, AZ 85249




CAITLYN ALEXANDER                        CAITLYN CARDIN                            CAITLYN HOPKINS
1035 BRITTAIN LANE                       2101 VIRGINIA BLVD.                       66 STERLING CR. APT 201
NOLENSVILLE, TN 37135                    HUNTSVILLE, AL 35811                      WHEATON, IL 60189
CAJUN MAINTENANCE LLC Case      19-10953-CSS    Doc INC.
                                         CALDARELLAS 1-1        Filed 04/30/19   Page 73CARPENTER
                                                                                   CALEB of 452
9108 LOCKHART RD LOT 18                  201 NORTH CLARK DR                        8338 LANDMARK CT. APT 310
DENHAM SPRINGS, LA 70726                 EL PASO, TX 79905                         WEST CHESTER, OH 45069




CALEB KAHL                               CALEB MONTEIRO                            CALEB RENDON
7198 LINDA LEE                           3145 CASTANETS DR                         13903 BABCOCK RD. APT. 11106
DENHAM SPRINGS, LA 70706                 GILBERT, AZ 85298                         SAN ANTONIO, TX 78249




CALEB WORKMAN                            CALEY SAFARZADEH                          CALIFORNIA PRODUCE WHOLESALERS
16423 W STREET                           306 LAKE FRONT DR                         PO BOX 911397
OMAHA, NE 68135                          LEAGUE CITY, TX 77573                     LOS ANGELES, CA 90091-1397




CALLAHAN J MANUEL                        CALLE BELODOFF                            CALLE VANNI
1948 COMMONWEALTH BLVD UNIT 5            6386 W FILLY ST                           5609 SMU BLVD APT 211
CHANHASSEN, MN 55317-4762                BOISE, ID 83703-5050                      DALLAS, TX 75206




CALLEY LAFRANCE                          CALLIE DUNHAM                             CALLIE LUPICA
4445 ALVIN DARK AVE APT 187              15802 N 71ST ST UNIT 252                  10175 SPRING MT. RD. APT 2001
BATON ROUGE, LA 70820                    SCOTTSDALE, AZ 85254-7113                 LAS VEGAS, NV 89117




CALLIE M BRANSON                         CALLIE SEXTON                             CALVIN CALDWELL
11375 ROYAL COURT                        2220 RIDGLEA PLAZA APT 22                 21489 E PECAN LANE
CARMEL, IN 46032                         FORT WORTH, TX 76116                      QUEEN CREEK, AZ 85142




CALVIN EATA                              CALVIN HOANG                              CALVIN HOWARD
12238 LENNOX GARDEN DR                   650 N KUKUI ST APT 32C                    2931 N 38TH ST
HOUSTON, TX 77066                        HONOLULU, HI 96817                        PHOENIX, AZ 85018




CALVIN KING                              CALVIN SPARKS                             CALVIN TWYMAN
506 E JARVIS AVE                         6350 KELLER SPRINGS RD APT 212            2900 IVANHOE DRIVE
HAZEL PARK, MI 48030                     DALLAS, TX 75248                          COLUMBUS, OH 43209




CALYNN WARNER                            CAMERINO ALVARADO-SOSA                    CAMERON CANDEA
2450 W PECOS RD APT 2138                 6005 HILLSDALE AVE                        18841 NORTH 43RD STREET
CHANDLER, AZ 85224-4853                  OMAHA, NE 68117                           PHOENIX, AZ 85050




CAMERON COOK                             CAMERON HUNT                              CAMERON JAMES STRICKER
1234 STRASBOROUGH CT                     17424 E 41ST TER S                        20450 PARK PLACE
NORCROSS, GA 30093                       INDEPENDENCE, MO 64055                    DEEPHAVEN, MN 55331
CAMERON KOEHLKE            Case 19-10953-CSS
                                         CAMERONDoc 1-1 Filed 04/30/19
                                                 LONGSTRETH               Page 74 of S452
                                                                            CAMERON    FOSTER
8132 TOLL BRIDGE CT.                     231 N STARBOARD DR                  14146 SAARINEN CT
WEST CHESTER, OH 45069                   GILBERT, AZ 85234                   IRVINE, CA 92606




CAMERON SMITH                            CAMILA PARADA                       CAMILIA EPA
2545 S 12TH AVE                          5801 OAK RUN LANE                   1355 13TH AVE
BROADVIEW, IL 60155                      HENRICO, VA 23228                   HONOLULU, HI 96816




CAMILLA NORLAND                          CAMILLE CRAVERO                     CAMILLE FARROW
143 GEORGE ORR RD                        8444 E INDIAN SCHOOL RD A-4020      16013 CORNER LAKE DRIVE
EL PASO, TX 79915                        SCOTTSDALE, AZ 85251                ORLANDO, FL 32820




CAMILLE MENDIOLA                         CAMILLE ROTH                        CAMILLE SMITH
3018 OVERLAND STREET                     3200 N. HAYDEN ROAD SUITE 105       8000 PARLIAMENT PLACE
ROUND ROCK, TX 78681                     SCOTTSDALE, AZ 85251                AUSTIN, TX 78759




CAMILLE VASQUEZ                          CAMMIE GUDE                         CAMRYN BROKOP
175 AVE HOSTOS EL MONTE NORTE            27501 SKY LAKE CIRCLE               6501 E GREENWAY PKWY 103-585
SAN JUAN, PR 00918                       WESLEY CHAPEL, FL 33544             SCOTTSDALE, AZ 85254




CAMRYN GROVE                             CANACCORD GENUITY CORP./CDS         CANDACE LEE
19714 NINA ST                            ATTN BEN THIESSEN                   3314 HICKORY HOLLOW RD
ELKHORN, NE 68130                        2200-609 GRANVILLE STREET           SPRING, TX 77380
                                         VANCOUVER, BC V7Y 1H2
                                         CANADA



CANDACE REEVE                            CANDACE STRAUGHTER                  CANDELARIO SALAZAR
901 BRUSH ST APT 275                     18438 ONYX                          915 11TH AVE. S
LAS VEGAS, NV 89107-4050                 SOUTHFIELD, MI 48075                HOPKINS, MN 55343




CANDICE NDUBUIKE                         CANELA RODRIGUEZ                    CANTEY HANGER LLP
3522 BELMONT SHORE LN                    2665 S BRUCE ST APT 133             ATTN MARY BARKLEY
MISSOURI CITY, TX 77459                  LAS VEGAS, NV 89169                 600 W 6TH ST STE 300
                                                                             FORT WORTH, TX 76102




CAPITAL ELECTRIC CONSTRUCTION            CAPITAL REAL ESTATE INC             CAPITAL REAL ESTATE INC
PO BOX 410079                            50 S 6TH ST STE 1480                ATTN RICHARD HAUSER
KANSAS CITY, MO 64141-0079               MINNEAPOLIS, MN 55402               60 S 6TH ST 2630
                                                                             MINNEAPOLIS, MN 55402




CAPITOL BEVERAGE SALES L.P.              CAPITOL BEVERAGE                    CAPITOL CITY PRODUCE LLC
20240 S DIAMOND LAKE ROAD                PO BOX 9190                         PO BOX 51172
PO BOX 180                               AUSTIN, TX 78766                    LAFAYETTE, LA 70505-1172
ROGERS, MN 55374
CAPITOL LIGHT               Case 19-10953-CSS     Doc 1-1
                                          CAPLAN BROS             Filed 04/30/19   Page 75BERRY
                                                                                     CAPRI of 452
PO BOX 418453                              700 W. HAMBURG ST                         10010 FOREST LN 137
BOSTON, MA 02241-8453                      BALTO, MD 21230                           DALLAS, TX 75243




CAPRICE M FRATELLA                         CAPTIVE AIRE SYSTEMS                      CAR PULL INC.
3004 S MARKET ST APT 2010                  PO BOX 60270                              11251 SIERRA AVE 2E-609
GILBERT, AZ 85295-1360                     CHARLOTTE, NC 28260                       FONTANA, CA 92337




CARA WALTERS                               CARBARIEL TORRES                          CARDINAL KNIVES, INC
9413 ROLLING RIDGE LANE                    4038 MCGEE ST APT 20                      977 OLD HENDERSON ROAD
LAS VEGAS, NV 89134                        KANSAS CITY, MO 64111                     COLUMBUS, OH 43220




CAREERBUILDER.COM                          CAREERPLUG LLC                            CARELY PIZARRO
13047 COLLECTION CENTER DRIVE              2525 WALLINGWOOD DR, STE 601              626 CALLE ZAMORA URB. VALENCIA
CHICAGO, IL 60693-0130                     AUSTIN, TX 78746                          SAN JUAN, PR 00923




CARIBE S ELECTRIC INC.                     CARISSA CANTU                             CARL JARL GROUP
1770 W 40 ST BAY 3                         9923 W. LANDMARK ST.                      11055 I ST
HIALEAH, FL 33012                          BOISE, ID 83704                           OMAHA, NE 68137




CARLA HERNANDEZ                            CARLA PEARSALL                            CARLA PIZZUTIELLO
658 N. GLASSELL ST 1                       6933 STEEPLECHASE DR                      76 SPRUCE MILL LANE
ORANGE, CA 92678                           HUNTSVILLE, AL 35806                      SCOTCH PLAINS, NJ 07076




CARLA POMICTER                             CARLA SANCHEZ                             CARLA TORRES
8601 ANDERSON MILL RD 1135                 10027 PALACE COURT APT C                  5602 PRESIDIO PKWY 2321
AUSTIN, TX 78729                           HENRICO, VA 23238                         SAN ANTONIO, TX 78249




CARLEY RIEGLER                             CARLITO GUERRERO                          CARLO SALZARULO
6391 ANTHONY DR                            2102 9TH ST W                             5307 ARCHSTONE DR APT 302
HAMILTON, OH 45011                         BRADENTON, FL 34205-7002                  TAMPA, FL 33634-4228




CARLOS ABRAHAM DUANAS                      CARLOS ABREO                              CARLOS ADARMES
9303 TOMPARK DR APT 446                    1409 BYRD DR                              3521 58TH PL E 107
HOUSTON, TX 77036                          FORT WORTH, TX 76114-2252                 ELLENTON, FL 34222




CARLOS AGUILAR                             CARLOS ALBERTO GALLARDO ALVILLAR          CARLOS ALBERTO GARZA RUIZ
6643 E MONTEREY WAY APT C                  11100 ANDERSON LAKES PKWY                 6455 DE ZAVALA RD APT 1212
SCOTTSDALE, AZ 85251-6728                  EDEN PRAIRIE, MN 55344                    SAN ANTONIO, TX 78249
                     Case
CARLOS ALVARADO-HERNANDEZ      19-10953-CSS    Doc 1-1
                                        CARLOS ARRIAGA    Filed 04/30/19
                                                       GONZALEZ            Page 76 of
                                                                             CARLOS   452
                                                                                    ASCENCIO
810 N 46TH ST APT 9                      733 HAMPTON RD                      625 EAST 16 ST 207
OMAHA, NE 68132-2539                     EL PASO, TX 79907                   PLANO, TX 75074




CARLOS BAEZA AGUILAR                     CARLOS BIGIO                        CARLOS CANTU
1105 S CHERRY ST APT 2-101               VILLA CAROLINA COURT APT 1701       16631 VANCE JACKSON RD APT 5206
DENVER, CO 80246                         CAROLINA, PR 00985                  SAN ANTONIO, TX 78257




CARLOS CHIMAL                            CARLOS CORRALES                     CARLOS CRUZ
1332 ENGLEMAN DR                         5078 WEST HARMON AVE                24200 SW 162 AVE
PRINCETON, TX 75407-1406                 LAS VEGAS, NV 89103                 MIAMI, FL 33031




CARLOS CUXULIC                           CARLOS D TREVINO                    CARLOS DE LEON
6200 RANCHESTER                          908 IOWA STREET                     4219 MCKINNEY AVE E
HOUSTON, TX 77036                        SOUTH HOUSTON, TX 77587             DALLAS, TX 75205




CARLOS E. BAZ DBA CARLOS RE-TOUCH        CARLOS ESPINOZA                     CARLOS FLORES
5440 ENCLAVE CIRCLE 2208                 2707 PLAZA DR                       3300 S TAMARAC DR APT E201
FORT WORTH, TX 76132                     WOODBRIDGE, NJ 07095                DENVER, CO 80231




CARLOS FUENTES                           CARLOS GARCIA                       CARLOS GARCIA
1531 N PIERCE ST APT 608                 4001 E MCDOWELL RD 56               547 GABLE POINT
ARLINGTON, VA 22209                      PHOENIX, AZ 85008                   SAN ANTONIO, TX 78251




CARLOS GREGORIO                          CARLOS GUTIERREZ                    CARLOS HERNANDEZ
1641 HANDBALL LN APT B                   8090 EDEN ROAD                      1705 JUPITER RD APT175
INDIANAPOLIS, IN 46260                   EDEN PRAIRIE, MN 55344              PLANO, TX 75074




CARLOS HERNANDEZ                         CARLOS J CASTRO                     CARLOS KING
3609 WESTERVILLE RD                      553 NW 99TH CT                      137 E CORONADO RD APT 40
COLUMBUS, OH 43224                       MIAMI, FL 33172                     PHOENIX, AZ 85004-1517




CARLOS LECOCQ-ARVIZU                     CARLOS LIRA                         CARLOS LOBOS
2940 E HAWTHORNE ST                      4804 ASPENWOOD                      4826 PHEASANT BROOK LN
TUSCON, AZ 85716                         KIRBY, TX 78219                     FAIRFAX, VA 22033




CARLOS M DURAN                           CARLOS M TIPAZ                      CARLOS MARQUEZ
6111 ABRAMS RD. APT2075 2075             1200 S FRAZIER ST 1608              6245 KENDALE LAKES APT A-112
DALLAS, TX 75231                         CONROE, TX 77301                    MIAMI, FL 33183
CARLOS MARTINEZ             Case 19-10953-CSS    Doc 1-1
                                          CARLOS MEDINA          Filed 04/30/19   Page 77 of
                                                                                    CARLOS   452
                                                                                           MONTANEZ
1696 PARK RUN DRIVE                       1503 SORGHUM DR                           200 CARR 842 SIERRA ALTA 102 BOX 106
COLUMBUS, OH 43235                        PRINCETON, TX 75407                       SAN JUAN, PR 00926




CARLOS MONTANEZ                           CARLOS MONTEPEQUE                         CARLOS MONTES NAVARRO
3104 BALSAM LAKE DR.                      511 FIELD AV                              4102 DAHILL ROAD
COLUMBUS, OH 43219                        PLAINFIELD, NJ 07060                      SILVER SPRING, MD 20906




CARLOS MONTOYA                            CARLOS MORALES                            CARLOS MORILLO
4303 W MAIN ST                            16457 EL CAMINO REAL 2020                 6030 WILKINSON RD APT 207
TAMPA, FL 33607                           HOUSTON, TX 77062                         SARASOTA, FL 34233




CARLOS MOSBY                              CARLOS PARRA- CIHAK                       CARLOS PEREZ
452 CARRIE DR APT 5                       6901 S. MCCLINTOCK DR                     52 CHOPIN ST.
DENHAM SPRINGS, LA 70726                  TEMPE, AZ 85283                           TROY, MI 48083




CARLOS PU                                 CARLOS PUAC                               CARLOS RESENDIZ
7352 TOWN SOUTH 2                         6333 WINDSWEPT LN APT 64                  3002 PEPPERTREE PL
BATON ROUGE, LA 70808                     HOUSTON, TX 77057-7267                    PLANO, TX 75074




CARLOS RIAL SANTAMARIA                    CARLOS RIVERA                             CARLOS ROBLEDO
522 TORREY AVE                            25092 FARTHING ST APT 95                  6015 S 43RD PLACE
ALTAMONTE SPRINGS, FL 32714               LAKE FOREST, CA 92630                     PHOENIX, AZ 85042




CARLOS RODRIGUEZ                          CARLOS ROSALES                            CARLOS ROSENDO MONDRAGON
6909 REMWECK 569                          311 S LODGE LN APT 2                      5959 WURZBACH L-6
HOUSTON, TX 77081                         LOMBARD, IL 60148                         SAN ANTONIO, TX 78238




CARLOS SALAZAR                            CARLOS VALDEZ                             CARLOS VARGAS
5600 CHIMNEY ROCK RD APT 553              4735 CARVERSHAM WAY                       700 E MCKINLEY AVE APT. 102
HOUSTON, TX 77081-1998                    JOHNS CREEK, GA 30022                     MUNDELEIN, IL 60060




CARLOS VERGARA                            CARLOS VILLATORO                          CARLY CLOUD
6161 PINELAND DR APT 2123                 21126 BRUSHY CANYON DR                    4530 STANLEY AVE
DALLAS, TX 75231-8237                     HOUSTON, TX 77073                         FORT WORTH, TX 76115-2158




CARLY KOVACH                              CARLY OSTERVEEN                           CARLY PASS
35 THIRD AVE                              15702 KNOLLPOINT                          2835 LAKEWIND CT
PORT READING, NJ 07064                    SAN ANTONIO, TX 78247                     ALPHARETTA, GA 30005
CARMELA MOEDANO         Case   19-10953-CSS
                                        CARMELODoc 1-1
                                               JOSUE     Filed
                                                     CRESPO    04/30/19
                                                            RAMOS         Page 78 ofDIAZ
                                                                            CARMEN    452
5681 BENTGRASS DR UNIT 101              100 W TEXAS AVE APT 1426            4000 N. CENTRAL EXPRWY. 101
SARASOTA, FL 34235-7640                 WEBSTER, TX 77598-3268              PLANO, TX 75074




CARMEN GUZMAN                           CARMEN LUNDBERG                     CARMEN PAGAN
2536 FRAZIER AVE                        501 LAKEVIEW DR.                    1472 N. WATSON AVE
FORT WORTH, TX 76110                    MUNDELEIN, IL 60060                 EAGLE, ID 83616




CARMEN RITTER                           CARMEN RUDDEN                       CARMEN TORRES
2332 ADDISON ST                         5637 OTLEY PLACE                    9468 WOOD LAND HILLS DR 68
VIENNA, VA 22180                        ALPHARETTA, GA 30022                HAMILTON, OH 45011




CARMEN Y MARTINEZ                       CARNELL BLAND                       CARNESHA HARRIS
3994 SPRING LEAF DR                     84 REMINGTON ST                     2702 4TH AVE
LAS VEGAS, NV 89147                     BRIDGEPORT, CT 06610                RICHMOND, VA 23222




CAROL DOLIN                             CAROL FLAKSBERG                     CAROL KAWSARANI
4117 WOODWORTH                          18152 OVERLAND TRL                  2415 W JACINTO
DEARBORN, MI 48126                      EDEN PRAIRIE, MN 55347-4193         MESA, AZ 85202




CAROLANNA GATLIN                        CAROLINA FLORES                     CAROLINA GONZALEZ
680 HUFFINE MANOR CIRCLE                1502 N SILVER LN APT 2B             5800 PRESTON OAKS 1087
FRANKLIN, TN 37067                      PALATINE, IL 60074                  DALLAS, TX 75254




CAROLINE ANNE HOLLOWAY                  CAROLINE MARSHALL                   CAROLINE PASSARETTI
1455 WASHINGTON BLVD APT 439            806 S HWS CLEVELAND BLVD            3036 MISTY HARBOUR DR
STAMFORD, CT 06902-8809                 ELKHORN, NE 68022                   LAS VEGAS, NV 89117




CAROLYN CICHOS                          CAROLYN DIEZ                        CAROLYN FARRUGIA-HEAPS
9663 CORBY ST                           8102 W HAUSMAN RD                   1093 E TERRAZZO CT
OMAHA, NE 68134                         SAN ANTONIO, TX 78249               KUNA, ID 83634




CAROLYN KOVAR                           CARPET SERVICES UNLIMITED           CARRIE ASKEW
412 E 36TH STREET                       PO BOX 64                           1018 SUMMERWIND PL
KANSAS CITY, MO 64109                   SHARPSVILLE, IN 46068               NAMPA, ID 83651




CARRIE DAVIS                            CARRINGTON HEIMERT-TRAIN            CARRISA HOBBS
23609 WALNUT CIR                        354 COLT LN                         6111 RIDGE HAVEN CT
WATERLOO, NE 68069                      FRAN, TN 37064                      CENTREVILLE, VA 20120
CARSON BURNS            Case   19-10953-CSS    Doc 1-1
                                        CARSON DODD          Filed 04/30/19   Page 79 ofMARTIN
                                                                                CARSON   452
1201 REHOBATH RD                        6949 E. EARLL DRIVE APT 2                3824 S. CUPERTINO DR
COLLEGE GROVE, TN 37046                 SCOTTSDALE, AZ 85251                     GILBERT, AZ 85297




CARTER BARNATT                          CARTER BICHLER                           CARTER DAVIS
2312 124TH DR E                         6800 E MAYO BLVD                         19655 EAST REINS ROAD
PARRISH, FL 34219-6947                  PHOENIX, AZ 85054                        QUEEN CREEK, AZ 85142




CARTER PICKLE                           CARTRIDGE WORLD - OMAHA                  CASAUNDRA LOZANO
2604 PICKWICK LANE                      5400 S. 56TH ST. 6                       2586 W FORECAST ST
PLANO, TX 75093                         LINCOLN, NE 68516                        MERIDIAN, ID 83642-4383




CASEY AMES                              CASEY ANDREW RYAN                        CASEY CANINO
8976 W TILLAMOOK DR                     2212 METCALF ST.                         631 MARTIN RD
BOISE, ID 83709                         HONOLULU, HI 96822                       STONE MOUNTAIN, GA 30088




CASEY GANGWER                           CASEY LOWE                               CASEY MCMURRAY
1204 NIGHTSHADE LANE                    3201 VIA DOS                             49 MONON LANE
LEANDER, TX 78641                       ORLANDO, FL 32817                        CARMEL, IN 46032




CASEY PULLEN                            CASEY SCHULE                             CASEY STEPHEN NICHOLAS
32323 WAREHAM DR                        3724 N. CHAPEL RD.                       32 RIVERVIEW DR
WARREN, MI 48092                        FRANKLIN, TN 37067                       TRABUCO CANYON, CO 92679




CASHMAN CRUTCHER                        CASHSTAR INC.                            CASI ALEXANDER
646 BOBO SECTION RD                     25 PEARL ST 2ND FLOOR                    15130 MARSH LN 1102
HAZEL GREEN, AL 35750                   PORTLAND, ME 04101                       ADDISON, TX 75001




CASIMIRO A MONTES                       CASPERS SERVICE COMPANY, LLC             CASSADY GARNER
300 FERGUSON DRIVE 7301                 4908 W NASSAU STREET                     805 PENNSYLVANIA DR
AUSTIN, TX 75853                        TAMPA, FL 33607                          SAGINAW, TX 76131




CASSANDRA BROOKE                        CASSANDRA CARPENTER                      CASSANDRA DIFASI
2714 W. LAGUNA AZUL CIRCLE              1315 GEORGETOWNE CIR                     1120 3RD AVE
MESA, AZ 85202                          SARASOTA, FL 34232                       HONOLULU, HI 96816




CASSANDRA DUQUE                         CASSANDRA EVERETT                        CASSANDRA FERNANDEZ
841 E GUENTHER ST                       11842 COUNTY ROAD 579                    2649 ARLINGTON DRIVE APT 103
SAN ANTONIO, TX 78210                   THONOTOSASSA, FL 33592-8300              ALEXANDRIA, VA 22306
CASSANDRA HECOX-GOMEZCase        19-10953-CSS    Doc
                                          CASSANDRA    1-1 Filed 04/30/19
                                                    J VASQUEZ               Page 80 of 452
                                                                              CASSANDRA KUHNS
8168 WEST MILL STREET APT. 131            1100 MEREDITH LANE 925              10951 STONE CANYON RD APT 123
CLEVES, OH 45002                          PLANO, TX 75093                     DALLAS, TX 75230




CASSANDRA MCCAFFREY                       CASSANDRA REMWOLT                   CASSANDRA SHEEHAN
17658 WARREN AVE                          525 E LIBBY ST                      219 LINCOLN AVE
WILDWOOD, IL 60030                        PHOENIX, AZ 85022                   DUNELLEN, NJ 08812




CASSANDRA THOMAS                          CASSANDRA TOWNE                     CASSANDRA VARELA
11378 CHERRY BLOSSOM WEST DR              2564 NORTH KRISTY AVENUE            2720 BEECHMONT PL
FISHERS, IN 46038                         KUNA, ID 83634                      DALLAS, TX 75228




CASSANDRA YOUNG                           CASSANDRE AKADJE-KY                 CASSIDY CHRISTOPHER
7116 BRIGHT WATERS CT.                    7900 CHURCHILL WAY APT 7405         2360 E VASSAR AVE
LIBERTY TOWNSHIP, OH 45011                DALLAS, TX 75251                    DENVER, CO 80210




CASSIDY KORA                              CASSIDY MCCLELLAND                  CASSIDY RYAN
30090 MAYER ST                            29353 BONNIE DR.                    1031 S STEWART APT E2120
WALKER, LA 70785                          WARREN, MI 48093                    MESA, AZ 85202




CASSIE BISSELL                            CASSIE HARLAN                       CASSITY LEBOW
2342 CALAVERAS WAY                        370 E 11TH AVE 606                  10606 WEST AVE
INDIANAPOLIS, IN 46240-4714               DENVER, CO 80203                    SAN ANTONIO, TX 78213




CAST COMMUNICATIONS                       CAT LONGWORTH                       CATALINO MARTINEZ
PO BOX 473                                51 MORSE ROAD                       518 E PINE ST 304 PINE
LEANDER, TX 78646                         COLUMBUS, OH 43214                  SANTA ANA, CA 92701




CATHERINE ANNE VALENCIA-ARELLANO          CATHERINE BUI                       CATHERINE CARLSON
7770 W. 38TH AVENUE 309                   1901 CROSSING PL, APT. 1104         6440 ORIOLE AVE
WHEATRIDGE, CO 80033                      AUSTIN, TX 78741                    EXCELSIOR, MN 55331




CATHERINE DUFFY                           CATHERINE FISHER                    CATHERINE GAY
4 SEWAREN AVE APT 3                       1040 MARLIN LAKES CIR APT 1634      2867 MORNING DEW LANE SW
SEWAREN, NJ 07077                         SARASOTA, FL 34232                  LANCASTER, OH 43130




CATHERINE JEFFERY                         CATHERINE MANSPEAKER                CATHERINE MCKNIGHT
1451 BEACON WAY                           2101 TURTLE CREEK DR. APT. 12       19006 E 37TH TER S APT 11
CARMEL, IN 46032                          RICHMOND, VA 23233                  INDEPENDENCE, MO 64057-2622
CATHERINE VILLA         Case 19-10953-CSS
                                      CATHRYNDoc 1-1 WEIGERT
                                             BARBARA   Filed HOUDEK
                                                             04/30/19          Page 81 HOLMES
                                                                                 CATINA of 452
316 TUPELO AVE                         5975 SOUTH JEBEL COURT                    1488 BOULDERCREST RD 51
NAPERVILLE, IL 60540                   CENTENNIAL, CO 80016                      ATLATNA, GA 30316




CATRINA FIGUEROA                       CAVALIER DISTRIBUTING INDIANA LLC         CAVALIER DISTRIBUTING
10441 EVENING VIEW DR                  3332 PAGOSA CT                            4650 LAKE FOREST DR. SUITE 580
FORT WORTH, TX 76131                   INDIANAPOLIS, IN 46226                    BLUE ASH, OH 45242




CAWOODS PRODUCE, INC.                  CAYARDS, INC                              CAYLENE CORTES
2311 W. RUNDBERG LANE 120              4215 CHOCTAW DRIVE                        1710 LYNETTE ST L212
AUSTIN, TX 78758                       BATON ROUGE, LA 70805                     SAN ANTONIO, TX 78209




CAYLIN HEIMAN                          CAYMEN BOYLAN                             CAYNE ROSENQUIST
5514 N 154TH ST                        4001 W 89TH ST, 103                       12717 SW 116TH ST
OMAHA, NE 68116                        BLOOMINGTON, MN 55437                     MIAMI, FL 33178




CBL & ASSOCIATES MANAGEMENT INC        CBL-T-C, LLC DBA COOLSPRINGS MALL LLC     CBS RADIO INC
2030 HAMILTON PLACE BLVD STE 500       ATTN DEBBIE BELL                          1800 PEMBROOK DR, STE 400
CHATTANOOGA, TN 37421                  CBL TC LLC COOLSPRINGS MALL, LLC          ORLANDO, FL 32825
                                       2030 HAMILTON PLACE BLVD SUITE 500
                                       CHATTANOOGA, TN 37421



CCH INC DBA WOLTERS KLUWER             CECELIA PASSARELLA                        CECILIA CASTELLANOS
PO BOX 5729                            2921 HILL STREET                          12 Q FERNWOOD DR.
CAROL STREAM, IL 60197-5729            DULUTH, GA 30096                          BOLINGBROOK, IL 60440




CECILIA FAVELA                         CECILIA LOCICERO                          CECILIA ONTIVEROS
1604 SOUTH OAK STREET                  2675 WAXWOOD CT                           6245 HEREFORD DR.
ARLINGTON, TX 76010                    CLEARWATER, FL 33761                      FORT WORTH, TX 76179




CECILIA ORNELAS                        CECILIA PALMA                             CECILIO R HERNANDEZ
2341 ST. ELLIOTT                       49 HILLSIDE AV                            4288 GOLDENGATE SQUARE W APT 8
EAGLE, ID 83616                        STAMFORD, CT 06902                        COLUMBUS, OH 43224




CECILY DOSSER                          CEDE & CO                                 CEDRIC MUSSELMAN
2223 W BAY AREA BLVD APT 2410          PO BOX 20                                 9499 E PALM LANE
WEBSTER, TX 77598                      BOWLING GREEN STATION                     SCOTTSDALE, AZ 85256
                                       NEW YORK, NY 10274




CEILING DOCTORS LLC                    CELESTE CLARK                             CELESTE HOYTT
PO BOX 2721                            12527 COURSEY BLVD APT 2050               977 E APACHE BLVD 4009C
KOKOMO, IN 46904                       BATON ROUGE, LA 70816                     TEMPE, AZ 85281
CELESTE MURPHY            Case 19-10953-CSS
                                        CELESTE Doc 1-1
                                                NAVARRO       Filed 04/30/19   Page 82 of 452
                                                                                 CELESTINA FLORES
2209 ELDORADO DR.                        206 ELAND DRIVE                          3415 W PALMETTO ST
ATLANTA, GA 30345                        SAN ANTONIO, TX 78213                    TAMPA, FL 33607




CELESTINA MEDIATI                        CELIA DE LOS ANGELES                     CELIA NORDMARK
921 SAINT PAUL ST APT 921-G1             155 CUMMING ST                           1996 E. BART ST
BALTIMORE, MD 21202-2436                 ALPHARETTA, GA 30009                     GILBERT, AZ 85295




CELIMARIE OYOLA                          CELINA FOSTER                            CELINA HERNANDEZ
HC 74 BOX 16541, BO. NUEVO               3106 THE VALLEY NE                       2077 HOWARD JONES PL
NARANJITO, PR 00719                      SANDY SPRINGS, GA 30328                  EL PASO, TX 79938




CELSO CHIC                               CELSO CORNEJO PALACIOS                   CELSO LOPEZ
1972 HELM DR                             3721 NORTH 6TH STREET                    9552 W TROPICANA AVE APT 1098
BATON ROUGE, LA 70810                    MINNEAPOLIS, MN 55412                    LAS VEGAS, NV 89147




CELTIC COMMERCIAL PAINTING, LLC          CELYNN CASTILLO                          CENOBIO DUARTE
10204 WERCH DRIVE, SUITE 303             11839 PARLIAMENT ST APT 213              5824 MACIAS
WOODBRIDGE, IL 60517                     SAN ANTONIO, TX 78216                    EL PASO, TX 79905




CENTERPOINT ENERGY                       CENTERPOINT ENERGY                       CENTRAL DISTRICT HEALTH DEPT.
111 LOUISIANA ST                         PO BOX 4981                              ATTN ENVIRONMENTAL HEALTH
HOUSTON, TX 77002                        HOUSTON, TX 77210-4981                   707 N ARMSTRONG PL
                                                                                  BOISE, ID 83704




CENTRAL RESTAURANT PRODUCTS              CENTRAL SECURITY & COMM                  CENTRAL STATES BEVERAGE
PO BOX 78070                             6831 E 32 STREET 100                     14220 WYANDOTTE
INDIANAPOLIS, IN 46278-7486              INDIANAPOLIS, IN 46226                   KANSAS CITY, MO 64145




CENTRO, INC.                             CESAR A PEREZ                            CESAR ALVAREZ
CENTRO, INC. DEPT CH 10762               191 FREDERICK ST. APT 2                  45 OAKLAND ST APT 1
PALATINE, IL 60055-0762                  STAMFORD, CT 06902                       AURORA, CO 80012-1106




CESAR BEDANIA                            CESAR CORONADO GARCIA                    CESAR CRUZ PONCE DE LEON
91 119 MANOKIHIKIHI WAY                  13403 KIT LANE APT 104 DR                7100 E EVANS AVE APT 128
EWA BEACH, HI 96706                      DALLAS, TX 75240                         DENVER, CO 80224-2456




CESAR CRUZ                               CESAR CRUZ                               CESAR FAVILA
200 SAINT ANDREWS BLVD. 200              594 COACHMAN DR                          21222 SWEET ROCK LANE
WINTER PARK, FL 32792                    TROY, MI 48083                           TOMBALL, TX 77385
CESAR FLORES             Case 19-10953-CSS    Doc 1-1
                                       CESAR GARZA          Filed 04/30/19   Page 83 GUEVARA
                                                                               CESAR of 452
12738 TROLLOPE DRIVE                   2015 INDIAN MEADOWS                     111 WARWICH ST
EL PASO, TX 79928                      SAN ANTONIO, TX 78230                   SAN ANTONIO, TX 78216-6158




CESAR HERNANDEZ                        CESAR HERRERA                           CESAR HIGUERA
8154 MILL CREEK CIR                    11205 ENDEAVOR PL                       1322 N HAMPTON RD
WEST CHESTER, OH 45069                 EL PASO, TX 79934                       ALPHARETTA, GA 30009




CESAR HUERTA                           CESAR LINARES                           CESAR LOPEZ
4802 N 12 ST APT 1096                  1106 W. BELL RD APT 2073                115 COLUMBUS PLACE
PHOENIX, AZ 85014                      PHOENIX, AZ 85023                       ROSELLE PARK, NJ 07204




CESAR LUCIO                            CESAR MENDEZ                            CESAR MENDOZA
158 MONTANA BAY                        2836 1ST 17TH AVE                       17831 DUCK LAKE TRL
SAN ANTONIO, TX 78254                  MINNEAPOLIS, MN 55407                   EDEN PRAIRIE, MN 55346




CESAR MORALES-SUASTEGUI                CESAR NUNEZ-CAZARES                     CESAR O LEDESMA
1521 S 28TH ST                         28132 PALMADA                           5027 S 20TH ST
OMAHA, NE 68105                        MISSION VIEJO, CA 92692                 OMAHA, NE 68107




CESAR OLIVA                            CESAR PLACENCIA                         CESAR RAMOS-RINCON
11619 ZINNIA FIELDS                    2416 ROYAL DR                           3192 THUDE DRIVE
SAN ANTONIO, TX 78245                  LOMBARD, IL 60148-5325                  CHANDLER, AZ 85226




CESAR SENTE-ZACARIAS                   CESAR SOTO                              CESAR UOLLA
3 WATERWAY SQUARE PL STE 100           1958 FRANCIS ST                         2819 N 28TH AVE
THE WOODLANDS, TX 77380                FORT WORTH, TX 76164-8631               OMAHA, NE 68111




CESAR VASQUEZ                          CESAR ZAMORANO SALAZAR                  CETERA INVESTMENT SERVICES LLC
MURCIA 226                             10761 SMETANA RD                        ATTN ANGELA HANDELAND
CAROLINA, PR 00983                     MINNETONKA, MN 55343                    400 1ST STREET SOUTH
                                                                               SUITE 300
                                                                               ST. CLOUD, MN 56301



CEU LIAN                               CEVEYA LIRA                             CFNX LINCOLNSHIRE
1302 N49TH AVE APT 3                   28 MONDAVI                              NEXT PROPERTY MANAGEMENT
OMAHA, NE 68132                        SAN ANTONIO, TX 78258                   5215 OLD ORCHARD RD, STE 880
                                                                               SKOKIE, IL 60077




CHAD CLINGENPEEL                       CHAD DIETSCHE                           CHAD EADE
742 LORRAINE DRIVE                     7205 EAST SUPERSTITION SPRINGS APT      147 GREENLAWN DRIVE
KEYPORT, NJ 07735                      1125                                    MERIDIANVILLE, AL 35806
                                       MESA, AZ 85209
CHAD GILLIT            Case    19-10953-CSS    Doc 1-1
                                        CHAD GRAY              Filed 04/30/19   Page 84KAVANAUGH
                                                                                  CHAD  of 452
6400 ROSSI DR                           1020 FAIRVIEW AVE.                        7656 E KRALL ST
CANAL WINCHESTER, OH 43110              HAMILTON, OH 45015                        SCOTTSDALE, AZ 85250




CHAD KUNTZ                              CHAD MCLEAN                               CHAD MINOR
5628 SHERIDAN AVENUE SOUTHJ             2424 TALL SHIPS DR                        3980 5TH ST NE
MINNEAPOLIS, MN 55410                   FRIENDSWOOD, TX 77546-2380                MINNEAPOLIS, MN 55421




CHAD REID                               CHALEE ROBINSON                           CHAMBRAY CAMPBELL
2636 YORKTOWN ST. 355                   2121 S HIAWASSEE RD APT 4510              4662 EUREKA STREET
HOUSTON, TX 77056                       ORLANDO, FL 32835-8765                    LAS VEGAS, NV 89103




CHAMELL GRIFFIN                         CHAN CUNG LIAN                            CHANCE DOMINOWSKI
13023 SKYVIEW BEND DRIVE                440 GALE BLVD APT 3                       1882 W PALM DRIVE. APARTMENT NUMBER
HOUSTON, TX 77047                       MELVINDALE, MI 48122                      402
                                                                                  MOUNT PROSPECT, IL 60056




CHANCE MATTOX                           CHANDLER BENSON                           CHANDLER DAVIS
1602 ROSSPORT BND                       4820 FOX CHAPEL RD                        8568 WARREN PKWY 821
LEANDER, TX 78641-2195                  FAIRFAX, VA 22030                         FRISCO, TX 75034




CHANDLER LEE                            CHANDLER SIGNS, L.P., LLP                 CHANDLERS PARTS & SERVICE INC.
3836 E STANFORD AVE                     14201 SOVEREIGN RD, STE 101               11656 DARRYL DR
GILBERT, AZ 85234                       FORT WORTH, TX 76155                      BATON ROUGE, LA 70815-2190




CHANEL HARRIS                           CHANEL JACKSON                            CHANEL RILEY
8431 ALVERON AVE                        8541 ROLLING STREAM                       1330 16TH AVE
ORLANDO, FL 32817                       CONVERSE, TX 78109                        HONOLULU, HI 96816




CHANEL VAN BARKER                       CHANELLE BALTAZAR                         CHANELLE NICOLE WASHINGTON
11740 SAWMILL STREAM CIRCLE 5516        4319 N 78TH ST APT G214                   4460 WAHINEKOA PL
HOUSTON, TX 77067                       SCOTTSDALE, AZ 85251                      HONOLULU, HI 96821-1143




CHANGEUP FILTRATION LLC                 CHANNELL C HOLMES                         CHANOTDOM CHEM-SMITH
PO BOX 4290                             902 CIMARRON PARKWAY 902                  15300 OAK RIDGE CIR SE
CARMEL, IN 46082                        SANDY SPRINGS, GA 30350                   PRIOR LAKE, MN 55372




CHANTE FLOWERS                          CHANTEL BAKER                             CHANTEL MCBRIDE
2806 WATERFALL LANE                     16 S VAN DORN ST 601                      14015 N 94TH ST 3040
LITTLE ELM, TX 75068                    ALEXANDRIA, VA 22304                      SCOTTSDALE, AZ 85260
CHANTEL WILLIAMS          Case 19-10953-CSS    Doc 1-1
                                        CHANTEL-ALEXIS      Filed 04/30/19
                                                       ARRIGHI               Page 85 of 452 VORASARN
                                                                               CHANTHANONGXAY
2900 ATHENA LANE 51-G                     23592 WINDSONG 58C                   2854 28TH AVE N
LITHONIA, GA 30038                        ALISO VIEJO, CA 92656                ST. PETERSBURG, FL 33713




CHAO CHEN                                 CHARISSE HICKLEN                     CHARLEE ROARK
10828 FAIRCHESTER DR.                     40 LINCOLN AVE                       3637 QUICKWATER ROAD
FAIRFAX, VA 22030                         NORWALK, CT 06854                    GROVE CITY, OH 43123




CHARLENE STOUTT                           CHARLES BOWER                        CHARLES BUCK
44692 W. GAVILAN DR.                      8365 168TH ST W                      18625 E RAVEN DR
MARICOPA, AZ 85139                        LAKEVILLE, MN 55044                  QUEEN CREEK, AZ 85142




CHARLES BURTON                            CHARLES CUESTA SAMSON JR             CHARLES DAVIN
5561 ROSEHILL RD 201                      2214 LIME ST APT J                   13601 ISABELL AVE
SARASOTA, FL 34233                        HONOLULU, HI 96826-4203              PORT CHARLOTTE, FL 33981




CHARLES DUPRE                             CHARLES FONTANEY                     CHARLES HALL
10155 GREENBRIER RD APT. 111              78 VICKERS AVE                       4791 FORTUNE LN. APT 202
MINNETONKA, MN 55305                      SAN ANTONIO, TX 78211                BOISE, ID 83714




CHARLES HARZMAN                           CHARLES HEROMAN                      CHARLES KING
8506 WAKEFIELD DR                         5075 NICHOLSON DR N141               99 GLEN DR.
SAN ANTONIO, TX 78216-5743                BATON ROUGE, LA 70820                WORTHINGTON, OH 43085




CHARLES KLAUS                             CHARLES LEONARD IV                   CHARLES MARCIN
11831 COUNTRY SPRING                      2314 30TH AVE WEST                   420 GREENMONT CT WALK
SAN ANTONIO, TX 78249                     BRADENTON, FL 34205                  ALPHARETTA, GA 30009




CHARLES MOLINA                            CHARLES SAILEM                       CHARLES SCHOLLER
URB. ALTO DE TORRIMAR CALLE CURACAO       5159 W MOUNTAIN ST                   10700 BRUNSWICK RD S 214
BAYAMON, PR 00959                         STONE MOUNTAIN, GA 30083             BLOOMINGTON, MN 55438




CHARLES SCHWAB & CO., INC.                CHARLES SULLIVAN                     CHARLES TAYLOR
ATTN CHRISTINA YOUNG                      26 WILLOWWOOD CIR                    10555 SPICE LANE APT408
2423 E LINCOLN DRIVE                      SPRING, TX 77381-2953                HOUSTON, TX 77072
PHOENIX, AZ 85016-1215




CHARLEY S VENEZUELA                       CHARLIE CHAN                         CHARLINA FOLDEN
5201 JEWEL CANYON DRIVE                   2173 LAKE DEBRA DR 616               2366 E OLD PENITENTIARY RD
LAS VEGAS, NV 89122                       ORLANDO, FL 32835                    BOISE, ID 83712-8251
CHARLOTTE CALNEK          Case 19-10953-CSS    Doc
                                        CHARLOTTE   1-1 Filed 04/30/19
                                                  RODRIGUEZ                Page 86 of
                                                                             CHARRA   452
                                                                                    MONTENEGRO
1017 WOODRIDGE CT                       1400 WEST MASHALL ST APT 36          10828 W CAMDEN AVE
CARMEL, IN 46032                        RICHMOND, VA 23220                   SUN CITY, AZ 85351




CHASE A AUGUST                          CHASE A WILKERSON                    CHASE AVANTS
449 BEN HUR ROAD APARTMENT 3110 B       10914 W. GOLDENROD                   9806 HONEYSUCKLE DRIVE
BATON ROUGE, LA 70820                   BOISE, ID 83713                      FRISCO, TX 75035




CHASE BROWN                             CHASE COMER JR                       CHASE DECKER
3240 N. DUANE WAY                       6 LAKESIDE PARK                      5990 ARAPAHO ROAD 17C
BOISE, ID 83713                         DALLAS, TX 75225                     DALLAS, TX 75248




CHASE DELES                             CHASE EADE                           CHASE HARRIS MR
9036 CASTLE POINT RD                    147 GREENLAWN DRIVE NE               4725 N NYSTROM PL
GLEN ALLEN, VA 23060                    MERIDIANVILLE, AL 35759              BOISE, ID 83713




CHASE HERMAN                            CHASE JOHNSON                        CHASE KANANACK
4045 W DUBLIN ST.                       1389 SABRINA WAY                     1221 MOHER BLVD
CHANDLER, AZ 85226                      WESTFIELD, IN 46074                  FRANKLIN, TN 37069




CHASE LAPLANTE                          CHASE PETERSEN                       CHASE POTTER
370 PATRICIA COURT                      12130 ERSKINE CIRCLE                 1204 E 59TH ST
CARMEL, IN 46033                        OMAHA, NE 68164                      KANSAS CITY, MO 64110




CHASE WALKER                            CHASEN P HAMMONS                     CHASIE KEARNEY
10782 FOREST CREEK DR                   1301 LAS RIENDAS DR APT 7            6824 BRIAN MICHAEL CT.
WILLIS, TX 77318                        LA HABRA, CA 90631                   SPRINGFIELD, VA 22153




CHASITI CRAVENS                         CHASTON WYNN                         CHAZ NORTON
16736 ASHLEY BLVD APT H                 5906 LANGLEY                         1516 IVYHURST DR.
WESTFIELD, IN 46074                     HOUSTON, TX 77016                    COLUMBUS, OH 43232




CHEAP RECEIPT PAPER.COM                 CHEFS WAREHOUSE MIDWEST LLC, THE     CHEILYNE SALBATIERRA
PO BOX 743                              26576 NETWORK PL                     6434 EDSALL ROAD APT T3
OSPREY, FL 34229                        CHICAGO, IL 60673-1265               ALEXANDRIA, VA 22312




CHELSEA ANSLEY                          CHELSEA BREWER                       CHELSEA BURNS
420 WOODLAND AVE                        3304 PEMBERTON CREEK CT              111 BENTWORTH LN
SOUTH AMBOY, NJ 08879                   HENRICO, VA 23233                    MADISON, AL 35758-2427
CHELSEA CRUM           Case   19-10953-CSS
                                       CHELSEA Doc  1-1
                                               FISHER         Filed 04/30/19   Page 87 ofFOHL
                                                                                 CHELSEA  452
8869 CHEVINGTON CHASE DR.               4320 HIGHWAY 7 APT 103                   5432 BROWNSVILLE ROAD SE
PICKERINGTON, OH 43147                  ST LOUIS PARK, MN 55416                  NEWARK, OH 43056




CHELSEA HAMAKER                         CHELSEA KELLYWOOD                        CHELSEA M MANNING
5801 ASHVALE                            15425 N TATUM BLVD                       2503 N WORKLAND LN APT 102
INDIANAPOLIS, IN 46250                  SCOTTSDALE, AZ 85032                     BOISE, ID 83704-4190




CHELSEA MALONE                          CHELSEA MEYER                            CHELSEA MILLER
14806 REDMAN AVE.                       949 FOUR SEASONS BLVD.                   1229 COLUMBINE DR.
OMAHA, NE 68116                         AURORA, IL 60504                         GARLAND, TX 75043




CHELSEA ROACH                           CHELSEA SOILEAU                          CHELSEIE SWANN
2045 BROOKRIDGE TERR                    4155 ESSEN LN APT 80                     2336 BECKSMITH ST
ALPHARETTA, GA 30004                    BATON ROUGE, LA 70809                    HONOLULU, HI 96822




CHELSEY REAGAN                          CHELSIE CRIGHTON                         CHELSIE LANGSTON
6515 W HAUSMAN RD APT 5302              3217 E HARTFORD AVE                      6400 E. THOMAS RD. 1016
SAN ANTONIO, TX 78249                   PHOENIX, AZ 85032                        SCOTTSDALE, AZ 85251




CHELSIE N COONS                         CHELSY PEDERSEN-BUCK                     CHELSY RASDORF
4007 IDAHO AVE 104                      720 CENTRAL PARK BLVD.                   13322 HAUPT DRIVE
CALDWELL, ID 83605                      PORT ORANGE, FL 32127                    WARREN, MI 48088




CHEN ZHU                                CHENG CHENG HSIAO                        CHEREE ZELLARS
13929 BARNSLEY PLACE                    42737 KEILLER TERRACE                    33023 WYNDHANE CIRCLE APT 3302-B
CENTREVILLE, VA 20120                   ASHBURN, VA 20147                        ALEXANDRIA, VA 22302




CHERENE MADKOUR                         CHERICE DUGGER                           CHERIZE JONES
108 AMBERLY DR UNIT A                   3325 HOPKINS ROAD                        3101 CHESAPEAKE DR
MANALAPAN, NJ 07726-2317                RICHMOND, VA 23234                       DUMFRIES, VA 22026




CHERRAL POLLARD                         CHERRY WILLIAMS                          CHERYL MCNATT
7 W ELLA J GILMORE STREET               11651 NOBOURNE DR. APT 1407              11202 GALLERIE ECHO ST.
APOPKA, FL 32703                        FOREST PARK, OH 45240                    LAS VEGAS, NV 89141




CHERYL TACKER                           CHESTER DIANTE TURNER                    CHESTERFIELD GENERAL DISTRICT COUR
659 JUNCTION DRIVE, F107                148 WILLOW WOOD DR                       9500 COURTHOUSE RD
ALLEN, TX 75013                         SLIDELL, LA 70461                        CHESTERFIELD, VA 23832
CHET EGGERS              Case   19-10953-CSS
                                         CHETWYNDoc  1-1
                                                 PHILLIPS       Filed 04/30/19   Page 88 ofMANNING
                                                                                   CHEVON   452
45635 FOX LANE E APT 106                  408 ROSEMONT PKWY                        4451 TELFAIRBLVD
SHELBY TOWNSHIP, MI 48317                 ROSWELL, GA 30076                        CAMP SPRINGS, MD 20746




CHEYENNE OLIVER                           CHI Y HEO                                CHIANTI STARKS
7842 SOMERSET COURT                       15323 LAS OLAS PL                        8007 TUDOR PL
GREENBELT, MD 20770                       BRADENTON, FL 34212                      TAMPA, FL 33610-5744




CHICAGO TRIBUNE SUBSRIPTION               CHICAGOLAND BEVERAGE COMPANY             CHINA MIST
PO BOX 9001157                            2056 WEST WALNUT STREET                  7435 E. TIERRA BUENA LANE
LOUISVILLE, KY 40290-1157                 CHICAGO, IL 60612                        SCOTTSDALE, AZ 85260




CHIWETA BIOSAH                            CHLOE BANGAS                             CHLOE BARRETT
17422 WILTON PARK CT                      11135 RALSTON ROAD APT 224               2319 N HIGH ST
SPRING, TX 77379                          ARVADA, CO 80004                         DENVER, CO 80205




CHLOE BROTHERTON                          CHLOE BUTLER                             CHLOE FAWAZ
5272 PROVIDENCE RIDGE DR.                 6092 WAYNE TRACE RD.                     3316 NEVADA AVE
LIBERTY TOWNSHIP, OH 45011                SOMERVILLE, OH 45064                     NASHVILLE, TN 37209-3915




CHLOE GOODSELL                            CHLOE JOHNSON                            CHLOE JOHNSON
5685 W OVERLAND RD                        1855 BOULEVARD DE PROVINCE               4733 WEST WATERS AVE 1217
MERIDIAN, ID 83642                        BATON ROUGE, LA 70816                    TAMPA, FL 33614




CHLOE MICHAELIS                           CHLOE NAYLOR                             CHLOE SALAZAR
5366 PERSIMMER TRAIL                      6140 W WALTON POND DR.                   2714 STOLL CT
KANSAS CITY, MO 64129                     EAGLE, ID 83616                          CALDWELL, ID 83607




CHLOE THOMPSON                            CHLOE WOLFF                              CHRIS BARR
4263 LOCUST ST                            12524 WASHINGTON LANE APT F1             1345 S BATES ST
KANSAS CITY, MO 64110-1016                ENGLEWOOD, CO 80112                      BIRMINGHAM, MI 48009




CHRIS E SIMENTAL                          CHRIS FORMAN                             CHRIS GOMEZ
10701 SAIGON                              7348 SANTIAGO                            6467 MELODY LN 2062
EL PASO, TX 79925                         HOUSTON, TX 77023                        DALLAS, TX 75231




CHRIS HAYES                               CHRIS MERRICK                            CHRIS QUINN
3917 W MARLETTE AVE                       3004 PERSHING AVE                        2130 SOUTH MILLBEND DRIVE 200
PHOENIX, AZ 85019                         SARASOTA, FL 34234                       SPRING, TX 77380
CHRISITAN LABRECHE         Case 19-10953-CSS
                                         CHRISSEADoc  1-1 Filed 04/30/19
                                                  ROBINSON                     Page 89 of 452
                                                                                 CHRISSHAWN HARRIS
6909 HOLT LEA COURT                       1062 EWING WAY                         411 N. AKARD STREET
BRENTWOOD, TN 37027                       LA VERGNE, TN 37086                    DALLAS, TX 75234




CHRISSY HEHEMANN                          CHRIST MONTANEZ                        CHRISTA CLARK
12550 S 114TH ST                          155 TUNISON RD                         19621 MARINDA ST
PAPILLION, NE 68046-4256                  NEW BRUNSWICK, NJ 08901                OMAHA, NE 68130




CHRISTA CRYER                             CHRISTA DENNIS                         CHRISTA-MARIE SCHOOF
4847 MERRILL CR                           11770 HAYNES BRIDGE RD STE 205-449     4654 DENWOOD DR.
LAS VEGAS, NV 89121                       ALPAHRETTA, GA 30009                   LAS VEGAS, NV 89147




CHRISTEN JOHNSON                          CHRISTEN STRATTON                      CHRISTI HING
8515 PARK LANE APT. 2306                  11122 CAPE PRIMROSE                    2247 E BOWKER ST
DALLAS, TX 75231                          SAN ANTONIO, TX 78245                  PHOENIX, AZ 85040




CHRISTIA THOMAS                           CHRISTIAN ALVAREZ                      CHRISTIAN BAUTISTA
402 CHATEAU DRIVE APARTMENT F             3711 SACRAMENTO AVE                    11862 W FAIRVIEW AVE 202
HUNTSVILLE, AL 35801                      EL PASO, TX 79930                      BOISE, ID 83713




CHRISTIAN BLACK                           CHRISTIAN CLEMENTS                     CHRISTIAN COBB-WOODSON
19100 GLENWEST DRIVE                      2197 E. LOCKMEADOW COURT               12714 RAVENSWAY DR
FRIENDSWOOD, TX 77598                     MERIDIAN, ID 83646                     CYPRESS, TX 77429




CHRISTIAN COSME                           CHRISTIAN COUGHLIN                     CHRISTIAN DELANEY
617 NW 128 PL                             19 REGEL ROAD                          322 HAVERFORD DR
MIAMI, FL 33182                           MANALAPAN, NJ 07726                    SAN ANTONIO, TX 78217




CHRISTIAN DUQUE                           CHRISTIAN EARLY                        CHRISTIAN EVANS
832 SAGMAN ST APT A                       928 BELGIAN AVE 1B                     630 HARTLAND DR.
LAS VEGAS, NV 89101                       BALTIMORE, MD 21218                    TROY, MI 48083




CHRISTIAN FLORES NOGUERAS                 CHRISTIAN KILGARD                      CHRISTIAN KIPLINGER
PO BOX 1437                               7842 NEWHALL WAY                       2314 W COLT RD
CIDRA, PR 00739                           INDIANAPOLIS, IN 46239                 CHANDLER, AZ 85224-2102




CHRISTIAN MATCHETT                        CHRISTIAN MCGREW                       CHRISTIAN OGAZ
5748 CHADWICK CT.                         2800 EAST LEAGUE CITY PARKWAY          3013 EAST GLENN
WEST CHESTER, OH 45069                    LEAGUE CITY, TX 77573                  EL PASO, TX 79936
CHRISTIAN PEREZ           Case 19-10953-CSS     Doc
                                        CHRISTIAN    1-1STEVENSON
                                                  RAFAEL   Filed 04/30/19    Page 90 of RAMIREZ
                                                                               CHRISTIAN 452
3512 OVERTURE DR                         1058 W. LAKEVIEW DR.                  20649 SW 93 AVENUE
HOUSTON, TX 77082                        BATON ROUGE, LA 70810                 CUTLER BAY, FL 33189




CHRISTIAN RIVERA                         CHRISTIAN SCHOTT                      CHRISTIAN TATE
217 CROSS WIND WAY                       2650 THOUSAND OAKS DRIVE              15527 PLEASANT VALLEY ROAD
LAS VEGAS, NV 89145                      SAN ANTONIO, TX 78232                 HOUSTON, TX 77062




CHRISTIAN VASQUEZ                        CHRISTIAN VELAZQUEZ HERNANDEZ         CHRISTIAN VELEZ
25809 LILA CT                            SAN RAFAEL ESTATE C/MARGARITA 154     VILLA FONTANA CALLE VIA 18 NR31
WARREN, MI 48091                         BAYAMON, PR 00959                     CAROLINA, PR 00983




CHRISTIANNE ALEGRIA                      CHRISTINA BURG                        CHRISTINA CLINE
4902 NORTH MACDILL AVE APT 1419          2312 JASMINE PKWY                     723 BOWIE ST
TAMPA, FL 33614                          ALPHARETTA, GA 30022                  FORNEY, TX 75126




CHRISTINA CLOUD                          CHRISTINA COUNCIL                     CHRISTINA DIANE DANIEL
7024 N US HIGHWAY 77                     4753 KEEL COURT APT 3B                10026 BOOKERLINE AVE
SCHULENBURG, TX 78956-5540               LISLE, IL 60532                       BATON ROUGE, LA 70810




CHRISTINA GATES                          CHRISTINA GILMORE                     CHRISTINA HEVERLING
3303 N LAKEVIEW DR APT 3015              4409 N 195TH CIR                      3800 WEST FOREST PARK APT E
TAMPA, FL 33618                          ELKHORN, NE 68022                     BALTIMORE, MD 21216




CHRISTINA MIHALOPOULOS                   CHRISTINA NGUYEN                      CHRISTINA PADILLA
3247 SCIOTO BEND DR.                     4824 EAST 53RD ST. APT 403            3320 CALCUTTA AVE
HILLARD, OH 43026                        MINNEAPOLIS, MN 55417                 ORLANDO, FL 32817




CHRISTINA PARAMURE                       CHRISTINA PESOGNELLI                  CHRISTINA REINSCH
14201 N 41ST PL                          4511 E HAMBLIN DRIVE                  15847 N. 19TH PL.
PHOENIX, AZ 85032-5414                   PHOENIX, AZ 85050                     PHOENIX, AZ 85022




CHRISTINA SALINAS                        CHRISTINA SAMALA                      CHRISTINA SAMY
13000 TERRAPIN ST APT 13312              26202 VIRTUOSO                        4670 AMESBURY DR APT 1325
FRANKLIN, TN 37067                       IRVINE, CA 92620                      DALLAS, TX 75206-4999




CHRISTINA SHEPHERD                       CHRISTINA SPRAGUE                     CHRISTINA STONE
7311 CHATHAM CT. UNIT F                  1500 N 132 ND TERRACE                 4833 FRONT ST B126
WEST CHESTER, OH 45069                   KANSAS CITY, KS 66109                 CASTLE ROCK, CO 80104
CHRISTINA WOLFF          Case 19-10953-CSS     Doc
                                       CHRISTINA    1-1
                                                 ZAPPE        Filed 04/30/19   Page 91 of KING
                                                                                 CHRISTINE 452
606 BANK ST.                            4407 WHITE AVE                           7815 WOODRIDGE DR
BROOKVILLE, IN 47012                    BALTIMORE, MD 21206                      WOODRIDGE, NJ 60517




CHRISTINE LAROCQUE                      CHRISTINE MAAS                           CHRISTINE NUTT
405 VILLAGE WAY                         7944 KENNETH STREET                      4047 BRAIDED STREAM WAY APT 3A
WOODSTOCK, GA 30188                     WEST CHESTER, OH 45069                   INDIANAPOLIS, IN 46268




CHRISTINE PALMER                        CHRISTINE RENEE PETRIMOULX               CHRISTINE WICKNICK
7359 N HOYNE AVE                        2711 E. CARLA VISTA DR.                  912 NIGHTSHADE LN
CHICAGO, IL 60645-2398                  CHANDLER, AZ 85225                       SHOREWOOD, IL 60404




CHRISTOPH KUTTNER                       CHRISTOPHER ALLEN YOUNG                  CHRISTOPHER ALLGOR
3 ILLUMINATION LANE                     45-122 WAIKALUA RD APT D                 4914 TILLINGHAST CT.
LADERA RANCH, CA 92694                  KANEOHE, HI 96744-2773                   MASON, OH 45040




CHRISTOPHER ALWAG                       CHRISTOPHER APPLETON                     CHRISTOPHER ARAMBULA
8749 E TERRACE DR                       1710 DEVON DR                            320 ARNOLD CT
SCOTTSDALE, AZ 85251                    CARROLLTON, TX 75007                     FT WORTH, TX 76111




CHRISTOPHER AURIGEMMA                   CHRISTOPHER BALL                         CHRISTOPHER BANE
1118 E. 45TH STREET                     3108 GRIESMER AVE.                       11838 PARLIAMENT ST.1216
KANSAS CITY, MO 64110                   HAMILTON, OH 45015                       SAN ANTONIO, TX 78216




CHRISTOPHER BARNGROVER                  CHRISTOPHER BRAVO                        CHRISTOPHER CLAIBORNE
38 GATES DR                             10607 SAGEWICK                           11400 ROSEBUD BEND LANE APT 235
PLATTE CITY, MO 64079                   HOUSTON, TX 77089                        GLEN ALLEN, VA 23059




CHRISTOPHER CONGDON                     CHRISTOPHER CRANDALL                     CHRISTOPHER CUSTODIO
17403 BROWNE ST                         605 N CHAPEL GATE LANE APT 202           8885 RESEARCH BLVD APT 1114
OMAHA, NE 68116                         BALTIMORE, MD 21229                      AUSTIN, TX 78758-8501




CHRISTOPHER CUTHBERT                    CHRISTOPHER DANIELIAN                    CHRISTOPHER DELES
2237 SOUTH DEVINNEY STREET              15995 W 13 MILE                          9036 CASTLE POINT RD
LAKEWOOD, CO 80228                      SOUTHFIELD, MI 48026                     GLEN ALLEN, VA 23060




CHRISTOPHER DUSHINSKI                   CHRISTOPHER DUSHINSKI                    CHRISTOPHER EDES
8613 E SAN DANIEL DR                    8613 E SAN DANIEL DR                     6774 DOUGLAS ST
SCOTTSDALE, AZ 85254-2545               SCOTTSDALE, AZ 85258-2545                BOISE, ID 83704
CHRISTOPHER ESPINAL      Case   19-10953-CSS    Doc ESTER
                                         CHRISTOPHER 1-1 Filed 04/30/19    Page 92 of 452FAUST
                                                                             CHRISTOPHER
3769 BISCAYNE DR                         10521 SW 141 DR                     625 1ST ST
WINTER SPRINGS, FL 32708                 MIAMI, FL 33176                     FORT WORTH, TX 76102




CHRISTOPHER FITZGERALD                   CHRISTOPHER GARCIA                  CHRISTOPHER GARCIA
536 W. 18TH ST                           5759 PINELAND DRIVE APT. 1030       EDIF A1 2L
TEMPE, AZ 85281                          DALLAS, TX 75231                    COROLINA, PR 00983




CHRISTOPHER GASSMAN                      CHRISTOPHER GERNERT                 CHRISTOPHER GILLARD
208 RED OAK RIDGE                        5340 GREAT OAK WAY B                2529 SADDLEHORN DRIVE
CARMEL, IN 46033                         WHITEHALL, OH 43213                 LITTLE ELM, TX 75068




CHRISTOPHER GLASER                       CHRISTOPHER GOEBEL                  CHRISTOPHER HAROLD KNOTT
7278 CLUBHOUSE COURT                     7181 E 75TH PLACE                   12703 NOREAST LAKE DRIVE
WEST CHESTER, OH 45069                   COMMERCE CITY, CO 80022             TAMPA, FL 33612




CHRISTOPHER HENRICH                      CHRISTOPHER HERB                    CHRISTOPHER HOLLIDAY
3922 E CAT BALUE DR                      8758 W. BUCKHORN TRAIL              4156 KEANU ST. 1
PHOENIX, AZ 85050                        PEORIA, AZ 85383                    HONOLULU, HI 96816




CHRISTOPHER HONG                         CHRISTOPHER J GREMILLION            CHRISTOPHER JAMES
2506 N ROCKY POINT DR 431                2525 ST CHRISTOPHER AVE APT 215     12101 SPRING WATER CT
TAMPA, FL 33607                          LEAGUE CITY, TX 77573               UPPER MARLBORO, MD 20772




CHRISTOPHER JESSEN                       CHRISTOPHER KAMALI                  CHRISTOPHER LANDERS
7244 BLAISDELL AVE S                     1817 N QUINN ST 212                 4658 W BLUE CREEK ST
RICHFIELD, MN 55423                      ARLINGTON, VA 22209                 MERIDIAN, ID 83642




CHRISTOPHER LAWRENCE                     CHRISTOPHER M FORSEE                CHRISTOPHER M STEVENS
4150 E. MAIN ST                          9221 RENEE CIRCLE APT 1502          2333 W. DUCK ALLEY WAY
MESA, AZ 85206                           FORT WORTH, TX 76116                EAGLE, ID 83616




CHRISTOPHER MAHAFFEY                     CHRISTOPHER MARK ANDERSON           CHRISTOPHER MASSEY
1013 N MOUNTAIN VIEW PL                  14520 CREEK CLUB DRIVE              83 S LOGAN ST UNIT B
FULLERTON, CA 92831-3009                 MILTON, GA 30004                    DENVER, CO 80209




CHRISTOPHER MATIGIAN                     CHRISTOPHER MATTHEWS                CHRISTOPHER MCCLENDON
16815 N 29TH ST                          5730 RED CANYON                     10801 N. CENTRAL EXPRESSWAY APT 3261
PHOENIX, AZ 85032                        SAN ANTONIO, TX 78252               DALLAS, TX 75231
CHRISTOPHER MCCORMICK Case   19-10953-CSS    Doc MENDYKA
                                      CHRISTOPHER 1-1 Filed 04/30/19        Page 93 of 452MICHAEL VELGOS
                                                                              CHRISTOPHER
31556 N CANDLEWOOD DR                 1308 BLUE SAGE CIRCLE                    2415 ALA WAI BLVD. APT 1205A
QUEEN CREEK, AZ 85143                 LANTANA, TX 76226                        HONOLULU, HI 96815




CHRISTOPHER MICHAELS                  CHRISTOPHER MONROE                       CHRISTOPHER MONTALVO JR
331 EAST KINGS WAY                    1617 AMHERST WALK RD                     17119 ELLINGTON WAY
WINTER PARK, FL 32789                 LAWRENCEVILLE, GA 30043                  SAN ANTONIO, TX 78247




CHRISTOPHER MONTGOMERY                CHRISTOPHER MORAN                        CHRISTOPHER NELSON
1417 NORMAN HILL LANE                 5734 N SCOTTSDALE ROAD                   7318 COBBLESTONE E DR
LEAGUE CITY, TX 77573                 PARADISE VALLEY, AZ 85253                INDANAPOLIS, IN 46236




CHRISTOPHER NEWHART                   CHRISTOPHER PAYNE                        CHRISTOPHER PERRY II
2807 TULANE AVE                       7226 BLANCO RD                           37401 N GLEN ECHO RD
BRADENTON, FL 34207                   SAN ANTONIO, TX 78216                    SAN TAN VALLEY, AZ 85140




CHRISTOPHER PHILLIPS                  CHRISTOPHER POTTS                        CHRISTOPHER REYES
5408 MILAN DR                         1704 MONTEREY PARKWAY                    12071 PAUL KLEE DR
ORLANDO, FL 32810                     SANDY SPRINGS, GA 30350                  EL PASO, TX 79936




CHRISTOPHER ROBINSON                  CHRISTOPHER RODRIGUEZ                    CHRISTOPHER ROSARIO
1303 ARROWHEAD TRAILS                 URB. EXPERIMENTAL CALLE 2 34 APT. A      477 HARRISON ST
LOVELAND, OH 45140                    SAN JUAN, PR 00926                       RAHWAY, NJ 07065




CHRISTOPHER RYAN                      CHRISTOPHER SANDOVAL                     CHRISTOPHER SCHNEIDER
3700 PRESTON RD 1614                  301 W. CLEVELAND AVE APT 2               985 ALBRON ST
PLANO, TX 75093                       LAS VEGAS, NV 89102                      DENVER, CO 80220




CHRISTOPHER SCOTT                     CHRISTOPHER SEATON                       CHRISTOPHER SERIO
5502 KEYWORTH CT.                     1504 WREN STREET                         4037 AMHERST AVE
CAPITOL HEIGHTS, MD 20743             DESOTO, TX 75115                         DALLAS, TX 75225




CHRISTOPHER SERRANO                   CHRISTOPHER SMITH                        CHRISTOPHER SOTO
3122 NW 101 CT.                       116 SUMMIT SPRINGS DR 116 116            1748 E. JOSEPH WAY
DORAL, FL 33172                       SANDY SPRINGS, GA 30350                  GILBERT, AZ 85295




CHRISTOPHER STEVENS                   CHRISTOPHER TARDIE                       CHRISTOPHER TERWILLIGER
3309 LEIGH DR.                        1456 E. CASSIA LN                        29 FERRIS AVE 36
PLANO, TX 75025                       GILBERT, AZ 85298                        NORWALK, CT 06854
CHRISTOPHER THOMAS      Case    19-10953-CSS    Doc TORAN
                                         CHRISTOPHER 1-1 Filed 04/30/19     Page 94 of 452TORRES
                                                                              CHRISTOPHER
12486 HIDDEN SPRING COVE                 11342 SUGAR BOWL DRIVE               CALLE 23 AF45A
FISHERS, IN 46037                        TOMBALL, TX 77375                    BAYAMON, PR 00956




CHRISTOPHER TUCKER                       CHRISTOPHER VASQUEZ                  CHRISTOPHER WATSON
8 ASHBURY WOODS DRIVE APT 102            4602 W BOCA RATON RD                 11 WISTERIA DR 1J
HUNTSVILLE, AL 35824                     GLENDALE, AZ 85306-5002              FORDS, NJ 08863




CHRISTOPHER WATSON                       CHRISTOPHER WILSON                   CHRISTOPHER WOOD
8722 CINNAMON CREEK APT 1007             7445 W MEXICO DR                     6 WOODSTREAM CT
SAN ANTONIO, TX 78240                    LAKEWOOD, CO 80232                   OWINGS MILLS, MD 21117




CHRISTOPHER-JOH FUERTES                  CHRISTY A SUK                        CHRISTY DEWS
4 LILY COURT                             2022 N NEVADA ST.                    226 E WARREN ST
EDISON, NJ 08820                         CHANDLER, AZ 85225                   LEBANON, OH 45036




CHRISTY PEREIRA                          CHRISTY STILL                        CHU KIM
1776 E BIRCHWOOD DR                      8000 SPRING MOUNTAIN RD APT 2099     16119 CHICAGO ST
EAGLE, ID 83616                          LAS VEGAS, NV 89117                  OMAHA, NE 68118




CHUBB                                    CHU-HAO CHANG                        CHYNA CARMIA NGUYEN
150 ALLEN RD STE 2013                    3830 E WILSHIRE DR.                  3520 LAKE LYNN DR
BASKING RIDGE, NJ 07920                  PHOENIX, AZ 85008                    GRETNA, LA 70056




CHYNNA SAMANIEGO                         CIARA ERRAN                          CIARA GARTH
3030 N 7TH STREET APT1036                2739 S PECAN,                        4611 GOVERNORS HOUSE DR. SUITE 513
PHOENIX, AZ 85014                        MESA, AZ 85202                       HUNTSVILLE, AL 35805




CIARA GROSS                              CIARA MAGALLON                       CIARA THIBODEAUX
2718 PARKLAND DR                         8508 PRAIRIE DAWN DR                 185 RUE LANDRY
WINTER PARK, FL 32789                    FORT WORTH, TX 76131                 SAINT ROSE, LA 70087




CIBC WORLD MARKETS INC./CDS              CIERA HANCOCK                        CIERRA DESMARATTI
161 BAY STREET                           16606 N 35TH STREET                  2611 ROCKPORT LANE APT 107
BROOKFIELD PLACE                         PHOENIX, AZ 85032                    NAPERVILLE, IL 60564
TORONTO, ON M5J 2S8
CANADA



CIERRA HIME                              CIERRA ROUNTREE                      CINCINNATI AQUARIUM
1612 WESTERN PARK DR                     1113 CARROLL ST                      6475 EAST GALBRAITH RD
DALLAS, TX 75211                         BALTIMORE, MD 21230                  CINCINNATI, OH 45236
                       Case
CINCINNATI COMMERCIAL GLASS INC19-10953-CSS     Doc 1-1 Filed 04/30/19
                                        CINDY GARCIA                     Page 95JARQUIN
                                                                           CINDY of 452
1158 OLD STATE RT 74                    11933 BOARDWALK DR APT 4332        7625 BEDFORD AVE
BATAVIA, OH 45103                       ORLANDO, FL 32826                  OMAHA, NE 68134-5041




CINDY LOPEZ                          CINDY PYUN                            CINTAS - DALLAS TX
2005 COLUMBIA PIKE                   2808 E MAPLEWOOD ST                   CINTAS LOC 085
ARLINGTON, VA 22204-4549             GILBERT, AZ 85297                     PO BOX 650838
                                                                           DALLAS, TX 75265-0838




CINTAS 549                           CINTAS BATON ROUGE                    CINTAS BATON ROUGE
PO BOX 650838                        5280 INVESTMENT DR                    PO BOX 650838
DALLAS, TX 75265-0838                DALLAS, TX 75265                      DALLAS, TX 75265-0838




CINTAS CORP 430                      CINTAS CORP                           CINTAS CORP. LOC 696
PO BOX 631025                        PO BOX 88005                          PO BOX 29059
CINCINNATI, OH 45263-1025            CHICAGO, IL 60680-1005                PHOENIX, AZ 85038-9059




CINTAS CORPORATION VA                CINTAS CORPORATION W61                CINTAS CORPORATION
12524 KINGSTON AVE                   PO BOX 630910                         CINTAS LOC 085
CHESTER, VA 23836                    CINCINNATI, OH 45263-0910             PO BOX 650838
                                                                           DALLAS, TX 75265-0838




CINTAS FIRE PROTECTION               CIRCUIT COURT OF BALTIMORE CITY       CIRENIO RAMIREZ
PO BOX 636525                        100 N CALVERT ST ROOM 628             2137 W SAN JUAN AVE
CINCINNATI, OH 45263-6525            BALTIMORE, MD 21202                   PHOENIX, AZ 85015




CIRILO RODRIGUEZ                     CIRO ORTEGA                           CITADEL SECURITIES LLC
9920 NICOLLET AVE S APT 4            9133 W 83RD ST                        ATTN RACHEL GALDONES
BLOOMINGTON, MN 55420                OVERLAND PARK, KS 66204               131 SOUTH DEARBORN STREET
                                                                           CHICAGO, IL 60603




CITIBANK, N.A.                       CITIGROUP GLOBAL MARKETS INC.         CITY & COUNTY OF DENVER- REVENUE
ATTN PAUL WATTERS                    390-388 GREENWICH ST                  TREASURY DIVISION
3801 CITIBANK CENTER                 NEW YORK, NY 10013-2396               MCNICHOLS CIVIC CTR BUILDING
B/3RD FLOOR/ZONE 12                                                        144 WEST COLFAX AVENUE
TAMPA, FL 33610                                                            DENVER, CO 80202



CITY & COUNTY OF HONOLULU            CITY BEVERAGE - MARKHAM               CITY FIRE, INC.
711 KAPOLANI BLVD. SUITE 600         2064 WEST 167TH STREET                5705 SW 25TH STREET
HONOLULU, HI 96813                   MARKHAM, IL 60428                     HOLLYWOOD, FL 33023




CITY OF ALPHARETTA                   CITY OF AUSTIN UTILITIES              CITY OF BALTIMORE COMMUNITY
2 S MAIN ST                          PO BOX 2267                           DEVELOPMENT
ALPHARETTA, GA 30009                 AUSTIN, TX 78783-2267                 BUREAU OF BUILDINGS
                                                                           ATTN DIRECTOR OF FINANCE
                                                                           417 E FAYETTE ST
                                                                           BALTIMORE, MD 21202
CITY OF CHANDLER          Case   19-10953-CSS      DocPRAIRIE
                                          CITY OF EDEN 1-1 Filed 04/30/19      Page
                                                                                 CITY96
                                                                                      OF of 452
                                                                                         EL PASO
MAIL STOP 701 P O BOX 4008                8080 MITCHELL ROAD                      811 TEXAS AVENUE
CHANDLER, AZ 85244-4008                   EDEN PRAIRIE, MN 55344-4485             EL PASO, TX 79901




CITY OF FORT WORTH                        CITY OF FRANKLIN                        CITY OF HOUSTON
818 MISSOURI AVENUE                       PO BOX 705                              ARA BURGLAR ALARM ADMINISTRATION
FORT WORTH, TX 76104                      FRANKLIN, TN 37065                      PO BOX 203887
                                                                                  HOUSTON, TX 77216-3887




CITY OF HOUSTON                           CITY OF HUNTSVILLE                      CITY OF IRVINE BUSINESS LICENSE
PO BOX 3625                               308 FOUNTAIN CIRCLE                     1 CIVIC CENTER PLAZA
HOUSTON, TX 77253-3625                    HUNTSVILLE, AL 35801                    1 CIVIC CENTER PLAZA
                                                                                  IRVINE, CA 92606




CITY OF LAS VEGAS - LICENSING             CITY OF MIDDLETOWN                      CITY OF MINNETONKA
DEPARTMENT OF PLANNING                    PO BOX 428739                           14600 MINNETONKA BLVD
PO BOX 748018                             MIDDLETOWN, OH 45042                    MINNETONKA, MN 55345
LOS ANGELES, CA 90074-8018




CITY OF OMAHA                             CITY OF OMAHA                           CITY OF PHOENIX
1819 FARNAM ST RM H10                     CITY CENTRAL CASHIER, RM H10            200 W WASHINGTON ST
OMAHA, NE 68183                           OMAHA/DOUGLAS CIVIC CENTER              PHOENIX, AZ 85003
                                          OMAHA, NE 68183




CITY OF PLANO                             CITY OF PLANO, TX                       CITY OF RICHMOND DEPT OF PUBLIC
PO BOX 861990                             4120 W PLANO PARKWAY                    UTILTIES
PLANO, TX 75086                           PLANO, TX 75093                         PO BOX 26060
                                                                                  RICHMOND, VA 23274-0001




CITY OF SAN ANTONIO                       CITY OF SCOTTSDALE - TAX & LICENSE      CITY OF SCOTTSDALE
DEVELOPMENT SERVICES DEPT 1901 S.         7447 E INDIAN SCHOOL RD                 PO BOX 1949
ALAMO                                     STE 110                                 SCOTTSDALE, AZ 85252-1949
SAN ANTONIO, TX 78204                     SOTTSDALE, AZ 85251




CITY OF TAMPA                             CITY OF TAMPA, FL UTILITIES             CITY OF TAMPA, FL UTILITIES
PO BOX 23328                              306 E JACKSON ST                        PO BOX 30191
TAMPA, FL 33623-3328                      TAMPA, FL 33602                         TAMPA, FL 33630-3191




CITY OF TROY - TREASURER                  CITY OF TROY, MI WATER DEPT.            CITY OF TROY, MI WATER DEPT.
500 W BIG BEAVER                          4693 ROCHESTER RD                       PO BOX 554743
TROY, MI 48084-5285                       TROY, MI 48085                          DETROIT, MI 48255-4743




CITY OF WINTER PARK                       CITY TREASURER - KANSAS CITY            CITY TREASURER
PO BOX 1986                               CITY OF KANSAS CITY MO FINANCE          PO BOX 15623
WINTER PARK, FL 32790-1986                REVENUE DIVISION 414 E 12 STREET        KANSAS CITY, MO 64106-0623
                                          KANSAS CITY, MO 64106-2786
CLAIRE ALVAREZ              Case 19-10953-CSS     Doc 1-1
                                          CLAIRE GILMER        Filed 04/30/19    Page 97 IRENE
                                                                                   CLAIRE of 452
                                                                                               ERICKSON
7930 PEBBLE BROOK CT                       1937 RHODE ISLAND AVE                    240 CENTRAL AVE N APT 218
SPRINGFIELD, VA 22153                      MCLEAN, VA 22101                         WAYZATA, MN 55391




CLAIRE JOHNSON                             CLAIRE KUDA                              CLAIRE NICOSIA
1026 E JEFFERSON AVE                       1112 CHIPPEWA CIR                        1758 SOUTHLAND CT
WHEATON, IL 60187                          CARPENTERSVILLE, IL 60110                BATON ROUGE, LA 70810




CLAIRE SAMPANG                             CLARA CAMARILLO                          CLARA SEVILLA
6690 LAKOTA POINT LN                       13960 BLOOMING DESERT DR                 5014 MARYLAND PKWY APT 4
LIBERTY TOWNSHIP, OH 45044                 EL PASO, TX 79928                        LAS VEGAS, NV 89119




CLARA TATIS                                CLARENCE COLLINS                         CLARENCE DONNELL
CL WILLIAM JONES 1120                      6726 LEEDALE ST                          1806 28TH AVE NORTH
SAN JUAN, PR 00925                         HOUSTON, TX 77016                        NASHVILLE, TN 37208




CLARENCE PRICE                             CLARISSA HOLLYANN LEE                    CLARISSA MIRANDA-SIMMONS
4004 WINTER SPRING                         1475 SAWDUST RD APT10108                 150 WALTER STREET
ARLINGTON, TX 76123                        THE WOODLANDS, TX 77380                  RAHWAY, NJ 07065




CLARK CO BEV MGMT                          CLARK COUNTY ASSESSOR                    CLARK COUNTY BUSINESS LICENSE
7500 W LAKE MEAD 9-137                     500 S. GRAND CENTRAL PARKWAY SECOND      500 S. GRAND CENTRAL PKWY. 3RD FL
LAS VEGAS, NV 89128                        FL                                       BOX 551810
                                           LAS VEGAS, NV 89106                      LAS VEGAS, NV 89155-1810




CLARK COUNTY CLERK                         CLASSIC AUTO RESTYLING                   CLASSIC WINES
PO BOX 551604                              2211 CINCINNATI AVE                      6489 E 39TH AVE
LAS VEGAS, NV 89155-1604                   SAN ANTONIO, TX 78228                    DENVER, CO 80207




CLAUDETTE CLAUDIO                          CLAUDIA BURGOS                           CLAUDIA CANTU
AVE PONCE DE LEON APT LA TORRE 1001        5128 N 42ND DRIVE                        3571 HEATHER MEADOW
202                                        PHOENIX, AZ 85019                        SAN ANTONIO, TX 78222
SAN JUAN, PR 00925




CLAUDIA GONZALEZ VARGAS                    CLAUDIA HERMIZ                           CLAUDIA MILLS
12474 STARCREST DR 1604                    5485 BEDELL                              CALLE 502 OB 2 EXT COUNTRY CLUB
SAN ANTONIO, TX 78216                      STERLING HEIGHTS, MI 48310               CAROLINA, PR 00928




CLAUDIO ROSALES                            CLAY GARDNER                             CLAY HERBERT
1650 S ARIZONA AVE LOT 78                  8028 S CENTRAL AVE APT 2118              2053 N. MAPLE ST.
CHANDLER, AZ 85286                         PHOENIX, AZ 85042                        MESA, AZ 85215
CLAY KING               Case     19-10953-CSS    Doc 1-1
                                          CLAY MCCARROLL       Filed 04/30/19   Page 98TERRACE
                                                                                  CLAY   of 452PARTNERS LLC
1002 PALMER DRIVE APARTMENT 7             5664 DUCROS DR                           C/O WP GLIMCHER INC. 1
MURFREESBORO, TN 37130                    BATON ROUGE, LA 70820                    80 EAST BROAD STREET
                                                                                   ATTN: PROPERTY MANAGEMENT
                                                                                   COLUMBUS, OH 43215



CLAYS GLASS SERVICE                       CLAYTON HILL                             CLAYTON JACKSON
2415 KARBACH 2                            755 COLE CREEK COR                       1435 N. WILDWOOD ST.
HOUSTON, TX 77092                         OMAHA, NE 68114                          BOISE, ID 83713




CLAYTON MASON                             CLAYTON SUTTON                           CLEEF POINCY
4411 WESTCREEK LN                         3616 SAGE BRUSH TRAIL                    3628 MEADOWGLENN VILLAGE LN APT D
SACHSE, TX 75048                          PLANO, TX 75023                          ATLANTA, GA 30340




CLEMENT SERVICES, LLC                     CLEMENTE ARREDONDO                       CLEMENTE FLORES
4400 CUMMINGS DR.                         9706 W PORTOLA DR                        7100 ROSEHILL DRIVE APARTMENT B
NORTH RICHLAND HILLS, TX 76180            BOISE, ID 83709                          INDIANAPOLIS, IN 46260




CLEMENTE GUERRERO                         CLEMENTE MARTINEZ                        CLEO BYAS
4519 SHERWOOD WAY                         69 ALBERT ST                             631 MARTIN RD
SAN ANTONIO, TX 78217                     WOODBRIDGE, NJ 07095                     STONE MOUNTAIN, GA 30088




CLIFFORD TERRELL                          CLIFTONLARSONALLEN LLP                   CLINT HARRIS
1518 COVINGTON DR                         20 EAST THOMAS ROAD SUITE 2300           1512 CADDO PEAK TRL
BRENTWOOD, TN 37027                       PHOENIX, AZ 85233                        JOSHUA, TX 76058-4633




CLINTON MEINEKE                           CLINTON WAGNER                           CLIO VANDUSEN WOHLGENANT
619 W MISTLETOE AVE                       3232 SOUTH OXLEY                         660 VINE STREET
SAN ANTONIO, TX 78212                     MESA, AZ 85281                           DENVER, CO 80206




CMS MECHANICAL SERVICES LLC               CMS, LLC                                 CNP, SEAL TEX INC.
445 W DRIVE, STE 101                      651 WHEAT MILL CT W                      8435 DIRECTORS ROW
MELBOURNE, FL 32904                       MILLERSVILLE, MD 21108                   DALLAS, TX 75247




COASTAL SUNBELT PRODUCE                   COBY KING                                COCA COLA USA
PO BOX 62860                              5410 E THOMAS RD                         PO BOX 102703
BALTIMORE, MD 21264-2860                  PHOENIX, AZ 85018                        ATLANTA, GA 30368




COCA-COLA BOTTLING CO. CONSOLIDATED       COCA-COLA PUERTO RICO BOTTLING           COCO S HOGUE
PO BOX 602937                             PO BOX 51985                             1812 FLAGSTAFF LN
CHARLOTTE, NC 28260-2937                  TOA BAJA, PR 00950-1985                  LEAGUE CITY, TX 77573
CODA COFFEE COMPANY      Case 19-10953-CSS    Doc 1-1
                                       CODY BAJOO              Filed 04/30/19   Page 99FRY
                                                                                  CODY  of 452
1751 EAST 58TH AVE                     98 BERNARD ST                              601 OLD HICKORY BLVD
DENVER, CO 80216                       CARTERET, NJ 07008                         BRENTWOOD, TN 37027-4630




CODY GEISE                             CODY HARDWICK                              CODY LESTER
7523 MEADOW LAWN ST                    2353 N 92ND AVE 16                         6796 FOUNDERS ROW APT. 108
SAN ANTONIO, TX 78251                  OMAHA, NE 68134                            WEST CHESTER, OH 45069




CODY MCCLELLAN                         CODY MINER                                 CODY R BLAKE
1805 LAKEVIEW AVE                      10248 SPLENDOR RIDGE AVE                   5191 FOREST LANE
RICHMOND, VA 23220                     LAS VEGAS, NV 89135                        DALLAS, TX 75244




CODY ROBINSON                          CODY SCOTT                                 CODY THOMAS
6299 HEATHBROOK DR.                    2006 WYANDOLTE ST 104                      8452 BOSECK DR UNIT 178
EDEN PRAIRIE, MN 55346                 KANSAS CITY, MO 64108                      LAS VEGAS, NV 89145-2450




CODY WALZTONI                          CODY WOODY                                 COLE ADISKA
2012 MEYER PLACE                       1119 W WASHINGTON ST APT C                 16414 MILL POINT DR
COSTA MESA, CA 92627                   BOISE, ID 83702                            HOUSTON, TX 77059




COLE CAMPBELL                          COLE CARRIGAN                              COLE FORSGREN
11260 N. 92ND STREET                   1855 PAYNE ST APT 306                      2998 EAST MEGAN STREET
SCOTTSDALE, AZ 85260                   DALLAS, TX 75201                           GILBERT, AZ 85295




COLE KENNEBECK                         COLE RODRIGUEZ TOBIN                       COLE WIELAND
914 S 216TH ST                         981603 KAAHUMANU ST                        2104 BUCOLIC CT
ELKHORN, NE 68022-1923                 AIEA, HI 96701                             NOLENSVILLE, TN 37135




COLE WOODEN                            COLEE BOLDING                              COLEMAN ADAMSON
3709 E. BETSY LN                       9226 CREEKSIDE DR                          2675 HIGHMOUNT CT
GILBERT, AZ 85296                      HITCHCOCK, TX 77563                        CARMEL, IN 46033




COLEMAN SCHMANKE                       COLETTE ROTH                               COLIN HYDE
6733 SPANISH MOSS DR                   9845 E CACTUS RD                           1420 ASTER ST
PLANO, TX 75093                        SCOTTSDALE, AZ 85260                       BATON, LA 70802




COLIN PEEK                             COLLEEN BROWN                              COLLEEN DAVIS
1004 LONDONDERRY AVE                   1420 WEST MCDERMOTT DR APT 1615            1812 86TH STREET
FRIENDSWOOD, TX 77546                  ALLEN, TX 75013                            DARIEN, IL 60561
COLLEN DONOVAN          Case 19-10953-CSS    Doc 1-1
                                      COLLEN EVANS         Filed 04/30/19    Page 100CONNELLY
                                                                                COLLIN of 452
9104 NATHAN DR                         5248 SULGROVE RD                         65 PLALATINE APT126
FORT WORTH, TX 76108                   MOUND, MN 55364                          IRVINE, CA 92612




COLLIN GANN                            COLLIN GERSTONBERG                       COLLIN SHARP
317 SILENT SPRING DR                   613 BIRD CREEK DR                        1837 STOCKTON TR
CEDAR PARK, TX 78613                   LITTLE ELM, TX 75068                     PLANO, TX 75023




COLLINS HOLDINGS, LLC                  COLM TIGHE                               COLOR SIGN SYSTEM INC.
C/O UNIVERSAL FUNDING CORPORATION      12322 MOSSWOOD PL                        11096 61ST NE
PO BOX 13115                           LAKEWOOD RANCH, FL 34202                 ALBERTVILLE, MN 55301
SPOKANE, WA 99213




COLORADO COMFORT PRODUCTS, INC.        COLORADO DEPT OF LABOR & EMPLOYMENT      COLORADO DEPT OF REVENUE
255 WYANDOT ST                         633 17TH STREET, SUITE 500               ID 35-09423
DENVER, CO 80223                       DENVER, CO 80202-3610                    DENVER, CO 80261-0013




COLORADO SECRETARY OF STATE            COLTON BREIMAN                           COLTON JAMES BAKER
1700 BROADWAY STE 200                  9595 E THUNDERBIRD RD                    19318 WHITEWOOD DR.
DENVER, CO 80290                       SCOTTSDALE, AZ 85260                     SPRING, TX 77373




COLTON PANNELL                         COLTON POWELL                            COLUMBIA GAS OF OHIO
7333 POTRANCO RD APARTMENT 37101       6216 ROSEFINCH CT UNIT 103               PO BOX 742510
SAN ANTONIO, TX 78251                  LAKEWOOD RANCH, FL 34202-5155            CINCINNATI, OH 45274-2510




COLUMBUS CITY TREASURER                COLUMBUS DISTRIBUTING CO.                COLYN LANDRY
77 NORTH FRONT STREET                  4949 FREEWAY DRIVE EAST                  353 SUMMERSET LANE
COLUMBUS, OH 43215                     COLUMBUS, OH 43229                       SANDY SPRINGS, GA 30328




COMCAST                                COMMERCIAL APPLIANCE SVC                 COMMERCIAL AQUARIUM MAINTENANCE
PO BOX 660618                          8416 LAUREL FAIR CIRCLE 114              12452 GLADECREST DR
DALLAS, TX 75266-0618                  TAMPA, FL 33610                          CARMEL, IN 46033




COMMERCIAL CUSTOM SEATING &            COMMERCIAL GASKETS UNLIMITED             COMMERCIAL KITCHEN PARTS
UPHOLSTERY                             OF MINNEAPOLIS                           PO BOX 831128
12601 WESTERN AVENUE                   2637 27TH AVE SO SUITE 3                 SAN ANTONIO, TX 78283
GARDEN GROVE, CA 92841                 MINNEAPOLIS, MN 55406




COMMERCIAL UPHOLSTERY OF TEXAS, INC    COMMERCIAL UPHOLSTERY, LLC               COMMISSIONER OF REVENUE SERVICES
3601 SECURITY ST                       7549 KNOLL DRIVE                         STATE OF CONNECTICUT
GARLAND, TX 75042                      JACKSONVILLE, FL 32221                   PO BOX 2970
                                                                                HARTFORD, CT 06104-2970
COMMONWEALTH EDISON       Case 19-10953-CSS   Doc 1-1EDISON
                                        COMMONWEALTH     Filed 04/30/19   Page 101 of 452 OF VIRGINIA
                                                                             COMMONWEALTH
440 S LASALE ST                          BILL PAYMENT CENTER                 DEPARTMENT OF TAXATION
CHICAGO, IL 60605                        CHICAGO, IL 60668-0001              1957 WESTMORELAND STREET
                                                                             RICHMOND, VA 23230




COMMUNITY MATTERS INC                    COMOBAR LLC                         COMPASS GROUP USA, INC.
5601 S NEVADA ST                         174 NE 24TH STREET                  PO BOX 417632
LITTLETON, CO 80120                      MIAMI, FL 33137                     BOSTON, MA 02241-7632




COMPLYRIGHT                              CONCEPCION HERNANDEZ                CONCEPCION HERRERA
PO BOX 669390                            307A WOODCREEK RD 318               1638 E MCKINLEY
POMPANO BEACH, FL 33066-9390             BOLINGBROOK, IL 60440               PHOENIX, AZ 85006




CONCERTEX, LLC                           CONCIERGE, ERRANDS & MORE LLC       CONCUR TECHNOLOGIES
108 FAIRWAY COURT                        1606 NE 113TH TERRACE               62157 COLLECTIONS CENTER DRIVE
NORTHVALE, NJ 07647                      KANSAS CITY, MO 64155               CHICAGO, IL 60693




CONNER BLUMBERG                          CONNER ENRIQUEZ                     CONNER SMITH
4309 N. MASON MONTGOMERY RD              1308 GOLD DUST LANE                 8275 E BELL RD 2157
MASON, OH 45040                          SAGINAW, TX 76131                   SCOTTSDALE, AZ 85260




CONNOLLY GALLAGHER LLP                   CONNOR ANDERSON                     CONNOR BURKE
THE BRANDYWINE BUILDING                  9532 SANCTUARY PLACE                4323 BELLEVIEW AVE
1000 WEST STREET, SUITE 1400             BRENTWOOD, TN 37027                 KANSAS CITY, MO 64111
WILMINGTON, DE 19801




CONNOR DEN BOER                          CONNOR OBRIEN                       CONNOR TASKER
937 E MANHATTON DR                       6182 AVERY CROSSING BLVD.           34807 N 32ND DR APT 2038
TEMPE, AZ 85282                          DUBLIN, OH 43016                    PHOENIX, AZ 85086-4014




CONOR NELSON                             CONSOLIDATED CONCEPTS, INC.         CONSOLIDATED WATER GROUP, LLC
15935 BENT TREE FOREST CIR UNIT 1024     3530 W. PICKET LINE                 DBA CULLIGAN
DALLAS, TX 75248                         FLAGSTAFF, AZ 86005                 2101 W. LANDSTREET ROAD
                                                                             ORLANDO, FL 32809




CONSTANTINE WINES, INC.                  CONSTANTINO SALVATORE FIALO         CONSTELLATION NEWENERGY, INC.
9001 MENDENHALL CT.                      10332 FRANLO ROAD                   100 CONSTELLATION WAY
COLUMBIA, MD 21046                       EDEN PRAIRIE, MN 55347              STE 600C
                                                                             BALTIMORE, MD 21202




CONSTELLATION NEWENERGY, INC.            CONSUELA TAYLOR                     CONSUELO NARES
14217 COLLECTIONS CENTER DR              6 HANOVER RD 3RD FLOOR              9017 MORAN STREET
CHICAGO, IL 60693                        REISTERSTOWN, MD 21136              WHITL SETTLEMENT, TX 76108
CONSUELO OCHOA            Case 19-10953-CSS   DocENERGY
                                        CONSUMERS 1-1 Filed 04/30/19       Page 102 of 452
                                                                              CONSUMERS PACKING COMPANY
2400 N ARIZONA AVE 1114                 1 ENERGY PLAZA DR                     1301 CARSON DRIVE
CHANDLER, AZ 85225                      JACKSON, MI 49201                     ATTN: ACCOUNTS RECEIVABLE
                                                                              MELROSE PARK, IL 60160




CONTINENTAL ATRIUM CORPORATION          CONTINENTAL FIRE SPRINKLER CO.        CONTINENTAL STOCK TRANSFER
ATTN LARRY HELFMAN                      PO BOX 30036                          CONTINENTAL STOCK TRANSFER & TRUST
2041 ROSERCRANS AVE 200                 OMAHA, NE 68103-1136                  CO
EL SEGUNDO, CA 90245                                                          1 STATE STREET PLAZA, 30TH FLOOR
                                                                              NEW YORK, NY 10004



COOKS COMMERCIAL GLAZING, LLC           COOL RUSH HEATING & COOLING           COOL SPRINGS LOCK AND KEY
7049 W SURREY AVE                       2209 CLEARVIEW DR                     460 FRANKLIN RD
PEORIA, AZ 85381                        FORT WORTH, TX 76119                  FRANKLIN, TN 37069




COOLENHEAT INC                          COOLERS, INC                          COOLSPRINGS MALL, LLC
10905 SUNCREST CT                       6922 ALDER DR.                        2030 HAMILTON PLACE BLVD STE 500
TAMPA, FL 33615                         HOUSTON, TX 77081                     CHATTANOOGA, TN 37421




COOLSPRINGS MALL, LLC                   COOLSPRINGS MALL, LLC                 COOPER SCHAEFER
C/O CBL & ASSOCIATES MANAGEMENT, INC.   CBL TC LLC COOLSPRINGS MALL, LLC      1357 BARKLEIGH LN
CBL CENTER, SUITE 500                   PO BOX 745006                         FRANKLIN, TN 37064
2030 HAMILTON PLACE BLVD ATTN: LEGAL    ATLANTA, GA 30353-5006
OFFICER
CHATTANOOGA, TN 37421


COORS DISTRIBUTING CO.                  COPY HUT HAWAII                       COR CLEARING LLC
5400 N PECOS STREET                     941 HAUSTEN ST                        C/O MEDIANT COMMUNICATION
DENVER, CO 80221                        HONOLULU, HI 96826                    8000 REGENCY PARKWAY
                                                                              CARY, NC 27518




CORA BINDER                             CORA BOWMAN                           CORAL ARROYO
1962 MEADOWSWEET DRIVE                  10201 LAMAR AVE                       URB FOREST PLANTATION CALLE NISPERO
LEBANON, OH 45036                       OVERLAND PARK, KS 66207               75
                                                                              CANOVANAS, PR 00729




CORALIS GARCIA JAURIDEZ                 CORDARO ANTOINE LILLY                 CORDELRO BRYANT
CARR 175 RAMAL 739 KM 0.9 BO SAN        10570 STONE CANYON RD APT 253         4517 LAKE LAWNE AVE
ANTONIO                                 DALLAS, TX 75230-4412                 ORLANDO, FL 32808
CAGUAS, PR 00725




CORE MECHANICAL, LLC                    COREY BURTON                          COREY CLEMENT
PO BOX 132584                           81 ERIKA CIRCLE                       6101 UNION VILLAGE CT
SPRING, TX 77393                        BRIDGEPORT, CT 06606                  CLIFTON, VA 20124




COREY COPELAND                          COREY GILMORE                         COREY HEIER
18102 TALAVERA RIDGE 3323               3505 LOIS LANE                        2660 AUGUSTA DR APT. B307
SAN ANTONIO, TX 78257                   HUNTSVILLE, AL 35801                  HOUSTON, TX 77057
COREY RANDALL             Case 19-10953-CSS    Doc 1-1
                                        COREY SAWYER            Filed 04/30/19   Page 103WILLIAMS
                                                                                    COREY of 452
19127 WINDSOR RD                         403 BALTIC AVE                             2740 BLAISDELL AVE APT 4
TRIANGLE, VA 22172                       BALTIMORE, MD 21225                        MINNEAPOLIS, MN 55408-1540




CORI JONES                               CORIELLE SMITH                             CORINNA ORTIZ
3309 WEST KENNEDY BLVD                   915 E. 41ST ST - 108                       2963 MELVIN AVE
TAMPA, FL 33609                          AUSTIN, TX 78751                           ROCHESTER HILLS, MI 48307




CORINNE LAUDERBACK                       CORINNE M BADILLO                          CORNEALOUS WEST
7082 LARKSPUR LN                         6308 KAHANA DR                             14722 TURTLE CREEK CIR UNIT 10
LIBERTY TOWNSHIP, OH 45044               SARASOTA, FL 34241                         LUTZ, FL 33549-6565




CORNELIUS K VILLARO                      CORPORACION DEL FONDO DEL SEGURO           CORRIE COUSINS BEXLEY
704 PAANI ST                             DEL ESTADO                                 12529 TATTERSALL PARK LANE
HONOLULU, HI 96826                       PO BOX 42006                               TAMPA, FL 33625
                                         MINILLAS STATION
                                         SAN JUAN, PR 00940-2006



CORRINA DELGADO                          CORRY COOK                                 CORTEZ BOWERMAN
4908 BROOKSIDE BLVD APT 14               1068 OLD MONROVIA RD NW                    504 RUTHERFORD POINT CIR
KANSAS CITY, MO 64112                    HUNTSVILLE, AL 35806                       LA VERGNE, TN 37086




CORTEZ INDUSTRIES LLC                    CORTNEY THOMPSON                           CORY DOBSON
6130 WEST TROPICANA 238                  511 WINDRIDGE DRIVE                        7020 SPRINGHILL CIRCLE
LAS VEGAS, NV 89103                      SANDY SPRINGS, GA 30350                    EDEN PRAIRIE, MN 55346




CORY LEE HOWARD                          CORY MILLER                                CORY WOOTON
PATIO COURT                              1306 CHARLESTON DRIVE                      714 16TH AVE B
BATON ROUGE, LA 70815                    ALLEN, TX 75002                            HONOLULU, HI 96816




COSETTE REIMANN                          COSMIN CHINDRIS                            COTHRONS SAFE & LOCK
2077 S RESEDA CT                         5160 TAMARUS ST APT 34                     8120 EXCHANGE DRIVE SUITE 100
GILBERT, AZ 85295                        LAS VEGAS, NV 89119-1962                   AUSTIN, TX 78754




COTTON COMMERCIAL USA, INC.              COUNTRY CLUB PLAZA JV LLC                  COUNTRY CLUB PLAZA JV LLC
MSC 500 PO BOX 1265                      ATTN MICHELE WALTON                        C/O THE TAUBMAN COMPANY LLC
HOUSTON, TX 77251-1265                   C/O TAUBMAN                                PO BOX 675001
                                         200 E LONG LAKE RD STE 300                 DETROIT, MI 48267-5001
                                         BLOOMFIELD HILLS, MI 48304-2324



COUNTRY VINTNER, THE                     COUNTY OF FAIRFAX                          COUNTY OF HENRICO - UTILITIES
PO BOX 1540                              10700 PAGE AVENUE                          4301 E PARHAM RD
ASHLAND, VA 23005                        FAIRFAX, VA 22030                          RICHMOND, VA 23228
                       Case
COUNTY OF HENRICO, VIRGINIA   19-10953-CSS
                                       COUNTY Doc  1-1 Filed
                                              TAX COLLECTOR    04/30/19
                                                            ASSESSOR      Page 104 of 452
                                                                             COURTLAND COOPERGREEN
4301 E PARHAM RD                        301 MANNY MARTINEZ                   132 BRENTWOOD POINT
RICHMOND, VA 23273                      EL PASO, TX 79925                    BRENTWOOD, TN 37027




COURTNEY BIJOU                          COURTNEY BURKE                       COURTNEY CAZIARC
635 LINDEN AVE                          8813 29TH ST E                       3300 W CAMELBACK RD T14019
BELLWOOD, IL 60104                      PARRISH, FL 34219-8310               PHOENIX, AZ 85017




COURTNEY CLARK                          COURTNEY ELLIS                       COURTNEY GALLYER
426 E ROCKINGHAM DR                     14509 OLEO ST.                       5101 ELENA WAY
EAGLE, ID 83616                         SANTA FE, TX 77517                   WOODSTOCK, GA 30188




COURTNEY HARRIS                         COURTNEY HORINE                      COURTNEY HULKE
698 HOLLAND RIDGE DR                    573 S CURTIS RD 101                  16507 TERREY PINE DR
LA VERGNE, TN 37086                     BOISE, ID 83705                      EDEN PRAIRIE, MN 55347




COURTNEY KEENAN                         COURTNEY KINDLEY                     COURTNEY LEACH
8906 TRONEWOOD DR                       1205 TREE SUMMIT PKWY                23431 TIMBERTRAIL E
AUSTIN, TX 78758                        DULUTH, GA 30096                     BRISTOW, OK 74010




COURTNEY LEE                            COURTNEY MILLER                      COURTNEY THORPE
2348 EUTAW PLACE 4                      122 S BENDING OAK LN                 6808 S BENTON AVE
BALTIMORE, MD 21217                     WYLIE, TX 75098                      KANSAS CITY, MO 64132-1370




COURTNEY VILLALOVOS                     COURTNEY WESTBROOK                   COURTNEY WOODSON
366 FM 1488 RD APT 751                  110 DANIELS DR                       2752 RUDWICK RD
CONROE, TX 77384-4294                   FRANKLIN, TN 37064                   GLEN ALLEN, VA 23060




COURTYARDBY MARRIOTT ARLINGTON          COVERALL NORTH AMERICA INC           COX COMMUNICATIONS
ROSSLYN                                 2955 MOMENTUM PLACE                  6205-B PEACHTREE DUNWOODY RD
1533 CLARENDON BLVD                     CHICAGO, IL 60689-5329               ATLANTA, GA 30328
ARLINGTON,, VA 22209




COX COMMUNICATIONS                      COYOTE GASKET                        COYOTE GLASS, LLC
PO BOX 53249                            3021 S 35TH ST SUITE B-6             1745 W DEER VALLEY RD, STE 106
PHOENIX, AZ 85072-3249                  PHOENIX, AZ 85034                    PHOENIX, AZ 85027




COZY OUTDOOR ESCAPES                    COZZINI BROS., INC.                  CPS ENERGY
403 W. RHAPSODY DR.                     350 HOWARD AVE                       CPS ENERGY - BANKRUPTCY SECTION
SAN ANTONIO, TX 78216                   DES PLAINES, IL 60018                145 NAVARRO
                                                                             MAIL DROP 110910
                                                                             SAN ANTONIO, TX 78205
CPS ENERGY              Case   19-10953-CSS   DocELECTRIC,
                                        CRAFTSMAN 1-1 FiledINC 04/30/19   Page 105ANTON
                                                                             CRAIG of 452
PO BOX 2678                              3855 ALTA AVE                       19042 GEARHART DR.
SAN ANTONIO, TX 78289-0001               CINCINNATI, OH 45236                MACOMB, MI 48042




CRAIG EINZIG                             CRAIG T SCHNEIDER                   CRALEYS LOCK COMPANY INC
823 CHERYL DRIVE                         9430 BLOOMING GROVE AVE             187 WEST JOHNSTOWN RD, STE E
ISELIN, NJ 08830                         LAS VEGAS, NV 89149                 GAHANNA, OH 43230




CRAWFISH, LLC                            CRAWFISH, LLC                       CRAWFISH, LLC
10202 PERKINS ROWE, STE 195              ATTN STEVE SUMELL                   C/O TRADEMARK PROPERTY COMPANY
BATON ROUGE, LA 70810                    C/O TRADEMARK PROPERTY COMPANY      ATTN STEVE SUMELL/SR. VP PROPERTY
                                         1701 RIVER RUN, SUITE 500           MGMT
                                         FT. WORTH, TX 76107                 1701 RIVER RUN, SUITE 500
                                                                             FT. WORTH, TX 76107


CRAYDEN WELSON                           CREATION GARDENS, INC.              CRECENCIO GAMEZ
5403 OXFORD AVE                          2055 NELSON MILLER PKWY             46130 VINEYARD
RAYTOWN, MO 64133                        LOUISVILLE, KY 40223                SHELBY, MI 48317




CREDIT SUISSE SECURITIES USA- LLC        CREE MCGEE                          CRESCENCIA NAVARRO
C/O BROADRIDGE                           111 WEST HEATH STREET               2516 N HOWARD AVE
51 MERCEDES WAY                          BALTIMORE, MD 21230                 TAMPA, FL 33607
EDGEWOOD, NY 11717




CRESCENT CROWN DISTRIBUTING              CRESCENT CROWN                      CRESCENT SCOTTSDALE QUARTER
1640 W BORADWAY                          9550 DAWNDALE STREET                15345 N SCOTTSDALE RD
MESA, AZ 85202-1117                      BATON ROUGE, LA 70809               SCOTTSDALE, AZ 85254




CRESTON MERCADO                          CRISOSTOMO BERNABE                  CRISTAL RODRIGUEZ
3218 MOKIHANA ST                         2537 SPRING CREEK DR                1528 BRADFORD TERRACE
HONOLULU, HI 96816                       BALCH SPRINGS, TX 75180             UNION, NJ 07083




CRISTIAN ARRAZOLA DIAZ                   CRISTIAN LINARES                    CRISTIAN MARTIN
14025 CHESTNUT DR                        2033 MELROSE AVE                    3684 E PINON CT
EDEN PRAIRIE, MN 55347                   COLUMBUS, OH 43224-2446             GILBERT, AZ 85234




CRISTIAN MARTINEZ-MURILLO                CRISTIAN NUNEZ BETANCOURT           CRISTIAN PALOMO
2230 N FAIRFAX DR APT 604                1465 W DEERCREST DR APT J-101       118 LAURELWOOD DR
ARLINGTON, VA 22201                      MERIDIAN, ID 83646                  SAN ANTONIO, TX 78213




CRISTIAN ROSALES                         CRISTIAN SALDANA                    CRISTIAN SOTO
100 DUSKO DR                             4236 GREENLEAF APT 202              4324 N 14TH ST
PARLIN, NJ 08857                         PARK CITY, IL 60085                 PHOENIX, AZ 85014
CRISTIAN TORRES        Case    19-10953-CSS
                                        CRISTIANDoc  1-1
                                                 URIAS     Filed
                                                       ASENCIO    04/30/19
                                                               LEMUS          Page 106 of
                                                                                 CRISTIAN   452ROMAN
                                                                                          VEGA
8812 BRENNAN CIRCLE APT 305               8815 COY AVE                           4428 MYRTLEWOOD DR NW APT A
TAMPA, FL 33615                           BATON ROUGE, LA 70810                  HUNTSVILLE, AL 35816




CRISTINA ARBAIZA                          CRISTINA DORADO                        CRISTINA KUHN
4277 WOODSPRING LN                        1843 E. MITCHELL DRIVE                 6601 W PLANO PKWY 1013
TAMPA, FL 33613                           PHOENIX, AZ 85016                      PLANO, TX 75093




CRISTINA MEZA                             CRISTINA MUNIZ                         CRISTINA NAMBO
697 RIESGRAF RD                           601 NW 109 AVENUE 7                    34 N RIDGEMOOR
CARVER, MN 55315                          MIAMI, FL 33172                        MUNDELEIN, IL 60060




CRISTINA RODRIGUEZ                        CRISTINA WATT                          CRISTINE GONZALEZ
3301 GLENSHIRE DR APT4602                 4505 W CHICAGO ST                      18340 NW 6TH AVE APT 104
BALCH SPRINGS, TX 75180                   CHANDLER, AZ 85226                     HIEALEAH, FL 33015




CRISTINO GALVAN                           CRISTOBAL NAVARRO-SANCHEZ              CRP CYPRESS WEST 7TH COMMERCIAL, L.P.
3841 HAZELWOOD ST                         530 N PRAIRIE AVE                      CARLYLE/CYPRESS WEST 7TH, LLC
LAS VEGAS, NV 89119-7166                  MUNDELEIN, IL 60060                    C/O VESTAR PROPERTY MANAGEMENT
                                                                                 PO BOX 60051
                                                                                 CITY OF IDUSTRY, CA 91716



CRP CYPRESS WEST 7TH, L.L.C.              CRP CYPRESS WEST 7TH, L.L.C.           CRYSTAL ANN WILLIAMS
8343 DOUGLAS AVE, SUITE 200               CRP CYPRESS WEST, LLC                  3484 CEDARCREST AVE. APT 811
ATTN DIR OF ASSET MANAGEMENT              8343 DOUGLAS AVE. SUITE 200            BATON ROUGE, LA 70816
DALLAS, TX 75225                          ATTN GENERAL COUNSEL
                                          DALLAS, TX 75225



CRYSTAL AYALA                             CRYSTAL CATCHINGS                      CRYSTAL CLEAR WINDOW CLEANING
626 RICHFIELD DR.                         3816 FANNIN                            42154 MENDEL DR
SAN ANTONIO, TX 78239                     HOUSTON, TX 77004                      STERLING HEIGHTS, MI 48313




CRYSTAL CLOWDUS                           CRYSTAL DIMOCK                         CRYSTAL GARRETT
4925 MARKS PLACE                          11650 ALAMO RANCH PKWY 1034            833 FIREWHEEL TRAIL
FORT WORTH, TX 76116                      SAN ANTONIO, TX 78253                  FORT WORTH, TX 76112




CRYSTAL GREEN                             CRYSTAL M HOWARD                       CRYSTAL MAY
3315 S AMMONS ST APT 110                  2808 UNIVERSITY SQUARE DR APT 801      3 WOODTHRONE CT APT 8
LAKEWOOD, CO 80227-6386                   TAMPA, FL 33612                        OWINGS MILLS, MD 21117




CRYSTAL MEGGINSON                         CRYSTAL MILLER                         CRYSTAL NEVAREZ
2813 OVERTON RD SW                        3940 MARATHA CIRCLE                    2277 WINROCK BLVD 114
HUNTSVILLE, AL 35801-3253                 LAS VEGAS, NV 89103                    HOUSTON, TX 77057
CRYSTAL PROCTOR         Case   19-10953-CSS
                                        CRYSTALDoc  1-1
                                                VASQUEZ      Filed 04/30/19   Page 107 of
                                                                                 CRYSTAL  452
                                                                                         WRIGHT
3151 SOARING GULLS DR 2186               784 SOYA DR                             77 WEST NORTHWOOD UNIT C
LAS VEGAS, NV 89128                      EL PASO, TX 79927                       COLUMBUS, OH 43201




CRYSTALEI DANIELS                        CS ILLUMINATION                         CSB - BOISE, ID
3322 SEAWARD VIEW                        1210 KEYSTONE WAY SUITE A               4719 MARKET ST STE 100
ALPHARETTA, GA 30004                     VISTA, CA 92081                         BOISE, ID 83705




CT DISTRIBUTORS INC                      CULLIGAN - MN REMIT                     CULLIGAN OF ANN ARBOR/DETROIT
333 LORDSHIP BLVD PO BOX 487             DEPT 8799                               PO BOX 2932
STRATFORD, CT 06615-7100                 PO BOX 77043                            WICHITA, KS 67201-2932
                                         MINNEAPOLIS, MN 55480-7743




CULLIGAN OF DULLES                       CULLIGAN OF HOUSTON                     CULLIGAN OF SANTA ANA
PO BOX 1667                              3201 PREMIER DR, STE 300                PO BOX 2903
BOLINGBROOK, IL 60440                    IRVING, TX 75063                        WICHITA, KS 67201




CULLIGAN OF SW ID                        CULLIGAN OF WICHITA                     CULLIGAN OMAHA
DEPARTMENT 8559                          PO BOX 2932                             PO BOX 2932
PO BOX 77043                             WICHITA, KS 67201-2932                  WICHITA, KS 67201-2932
MINNEAPOLIS, MN 55480-7743




CULLIGAN WATER COND.                     CULLIGAN WATER CONDITIONING             CULLIGAN WATER- FL
DEPARTMENT 8931                          1034 AUSTIN STREET                      2703 AIRPORT ROAD
PO BOX 77043                             SAN ANTONIO, TX 78208                   PLANT CITY, FL 33563
MINNEAPOLIS, MN 55480-7743




CULLIGAN WATER                           CULLIGAN                                CULLIGAN
1099 ENTERPRISE COURT                    110 W FREMONT ST                        11540 INTERCHANGE CIRCLE N
NOKOMIS, FL 34275                        OWATONNA, MN 55060                      MIRAMAR, FL 33025




CULLIGAN                                 CULLIGAN                                CULLUM MCDONOUGH
2180 S CONGRESS AVENUE                   PO BOX 2932                             9707 TIMBERSIDE DR APT 46
WEST PALM BEACH, FL 33406                WICHITA, KS 67201-2932                  HOUSTON, TX 77025-5217




CUNG BIK                                 CURTIS CARRINGTON                       CURTIS CONANT
4308 TYNES WAY                           7900 MADISON PIKE APT 10001             2410 HALENOHO PL
GARLAND, TX 75042                        MADISON, AL 35758                       HONOLULU, HI 96816




CURTIS FISHER                            CURTIS LAST                             CURTIS LICKA
2996 68TH AVE                            1309 KAMEKAME DRIVE                     3S085 BRIARWOOD DR
BATON ROUGE, LA 70807                    HONOLULU, HI 96825                      WARRENVILLE, IL 60555
CURTISHA MANUEL        Case 19-10953-CSS
                                     CUSTOMDoc     1-1 SOLUTIONS,
                                              BUSINESS   Filed 04/30/19
                                                                  INC.    Page 108 of
                                                                             CUTTING   452RESURFACING, LLC
                                                                                     BOARD
1501 OLD MONROVIA ROAD APT 12117     12 MORGAN                               7942 W BELL RD., 487
HUNTSVILLE, AL 35806                 IRVINE, CA 92618                        GLENDALE, AZ 85308




CUTTING EDGE SELECTIONS               CYBERTRAILS, LLC                       CYCLONE PROFESSIONAL CLEANERS
5801 MARIEMONT AVE., SUITE 200        1919 W LONE CACTUS DR                  8025 GREENWOOD DR.
MARIEMONT, OH 45227                   PHOENIX, AZ 85027                      PLANO, TX 75025




CYERA-NOHEALANI KALINGO               CYNDLE SWAIM                           CYNDRINA JEAN-CHARLES
703 STOWE LANE                        11721 PARLIAMENT ST 2303               77 FORT POINT ST
LITTLE ELM, TX 75068                  SAN ANTONIO, TX 78213                  NORWALK, CT 06855




CYNTHIA AVILA                         CYNTHIA BRACKETT                       CYNTHIA CAMILLO
7002 ROSEFIELD                        2026 OSPREY AVENUE                     4828 EXCALIBUR DRIVE
SAN ANTONIO, TX 78240                 ORLANDO, FL 32814                      EL PASO, TX 79902




CYNTHIA LUMAHAN                       CYNTHIA MARTINEZ                       CYNTHIA NOVAS
29734 LEGENDS GREEN DRIVE             1603 N GARRETT AVE 205                 1406 CENTRAL AVE
SPRING, TX 77386                      DALLAS, TX 75206                       HIGHLAND PARK, NJ 08904




CYNTHIA REYNA                         CYNTHIA SMALL                          CYNTHIA SMITH
5408 SANTA BARBARA AVE                18220 N 68TH ST APT 469                6423 MISTY GLEN AVE.
FORT WORTH, TX 76114                  PHOENIX, AZ 85054                      BOISE, ID 83709




CYRENA MCILVEE                        D & S COMMERCIAL SERVICE, INC.         D DAVID SEBOLD
609 W 46TH ST APT 607                 94-1175 KA UKA BLVD., 7                W 5369 NORTH CHELSEA AVE
KANSAS CITY, MO 64112                 WAIPAHU, HI 96797                      MEDFORD, WI 54451-8600




D SPRAGUE CONTRACTORS                 D. A. DAVIDSON & CO.                   D. OTANI PRODUCE, INC.
1500 N 132ND TERR                     ATTN RITA LINSKEY                      1321 HART ST.
KANSAS CITY, KS 66109                 8 THIRD STREET NORTH                   HONOLULU, HI 96817
                                      GREAT FALLS, MT 59401




DAARWYN WILLIAMS                      DADE PAPER & BAG CO                    DAEJAH RAE SHIVER
7114 UTSA BLVD                        PO BOX 51535                           8538 LONGWOOD VIEW AVE
SAN ANTONIO, TX 78249                 TOA BAJA, PR 00950-1535                BATON ROUGE, LA 70810




DAGOBERTO MENDEZ                      DAHLHEIMER BEVERAGE, LLC               DAIJA LOREN WHITE
6352 WINDSWEPT LN APT 83              PO BOX 336                             12500 BARKER CYPRESS RD
HOUSTON, TX 77057                     MONTICELLO, MN 55362                   CYPRESS, TX 77429
DAILENE GARCIA           Case 19-10953-CSS
                                       DAIMAIN Doc 1-1
                                               DURAN           Filed 04/30/19   Page 109 FIRST
                                                                                   DAIOHS of 452
                                                                                               CHOICE COFFEE SERVICE
6851 S. JUSTIN WAY                      4620 WELLESLEY AVE                         6700 DAWSON BLVD, BLDG 3E
CHANDLER, AZ 85249                      FORT WORTH, TX 76107-6836                  NORCROSS, GA 30093




DAISY CASTRUITA                         DAJON WESSON                               DAKODAH SPURLIN
19600 N HEATHERWILDE BLVD 101           777 W CHANDLER BLVD                        10681 SMETANA RD APT 318
PFLUGERVILLE, TX 78660                  CHANDLER, AZ 85225                         MINNETONKA, MN 55343




DAKOTA BARNETT                          DAKOTA COLLEY                              DAKOTA HUNTER
7740 OHARA DR.                          PO BOX 315                                 5936 MAUSSER DR APT 2E
MORROW, OH 45152                        FRANKLIN, TN 37065-0315                    ORLANDO, FL 32822-4299




DAKOTA PEEL                             DAL LIAN                                   DALAWRENCE DANIELS
895 VANDERPOOL DR.                      300 BAKERTOWN RD APT 25B                   4620 BROADMEADOW LN NW
TROY, MI 48083                          ANTIOCH, TN 37013-7604                     HUNTSVILLE, AL 35810




DALE LONG                               DALE MOORE                                 DALE W KNOLL
1925 S. CORONADO RD 1032                4092 TPC PKWY 638                          10406 STATE ST COUNTY RAD
GILBERT, AZ 85295                       SAN ANTONIO, TX 78261                      17 BLAIR HIGH RAD
                                                                                   OMAHA, NE 68122




DALIA JIM                               DALILA FAVELA                              DALILA MANRIQUE-MAYORGA
414 LAUNIU STREET APT301                6228 W MARLETTE AVE                        8 CHARLES ST
HONOLULU, HI 96815                      GLENDALE, AZ 85301                         STAMFORD, CT 06902




DALIS HENDERSON                         DALIYA MAMEZA                              DALLAS BURKE
8300 CANYON ST APT 132                  321 DICK AVE AOT 303                       620 COUNTRY MEADOW CT
HOUSTON, TX 77051                       PONTIAC, MI 48341                          ANTIOCH, TN 37013




DALLAS CURRIER                          DALLIN OLSON                               DALMARES PRODUCE
109 ANITA DRIVE                         24410 S 206TH PLACE                        1314 W.21ST ST.
MADISON, AL 35757                       QUEEN CREEK, AZ 85142                      CHICAGO, IL 60608




DALTILE                                 DALTON BROWN                               DALTON CHURCH
PO BOX 845051                           3507 TWIN MILLS LANCE                      396 ELKWOOD SECTION RD
LOS ANGELAS, CA 90084-5051              SPRING, TX 77386                           HAZEL GREEN, AL 35750-8355




DALTON R MARKS                          DALTON ROTH                                DALVIN BARROW
15550 N. FLW BLVD. UNIT 1068            6129 E CAMPO BELLO DR                      6014 GIBSON AVE
SCOTTSDALE, AZ 85260                    SCOTTSDALE, AZ 85254                       TAMPA, FL 33617
DALVIN LEARY           Case   19-10953-CSS    Doc 1-1 Filed 04/30/19
                                       DAMALI GOODE-DUNLAP                 Page 110 DANIEL
                                                                              DAMELL of 452TORRES
21003 LEXINGTON FARM DR                734 ARGONNE AVE NE APT 12              2623 KIRKLYN ST
ALPHARETTA, GA 30004                   ATLANTA, GA 30308-2054                 FALLS CHURCH, VA 22043




DAMESHA CHRISTOPHER                    DAMEYN J. ENGEL                        DAMIAN GAMEZ
722 EAST 135TH STREET                  4410 W LAKE HARRIET PKWY APT. 303      3885 PARK LANE 102
LOS ANGELES, CA 90059                  MINNEAPOLIS, MN 55410                  DALLAS, TX 78032




DAMIEN DOUGLASS                        DAMIEN HADDAD                          DAMIEN ORTEGA
1952 HELM DR                           1913 E CORTEZ DR                       1597 GATEWAY AVE
BATON ROUGE, LA 70810                  GILBERT, AZ 85234                      SIMI VALLEY, CA 93063-4454




DAMIEN PINDER                          DAMIEN TOLLIVER                        DAMILO MOLINA
4214 WEST LAUREL STREET                2693 VANDERBILT DR                     15425 N 25TH ST 201
TAMPA, FL 33607                        BATON ROUGE, LA 70816                  PHOENIX, AZ 85032




DAMLA ARSLAN                           DAMON BLACKWELL                        DAMON DEPAUL ROSS
909 REBEL CIRCLE                       5990 LINDENSHIRE LN APT 120            6108 ABRAMS RD. APT 126
FRANKLIN, TN 37064                     DALLAS, TX 75230                       DALLAS, TX 75231




DAMON STEWART                          DAMOND TYSON                           DAN PADILLA
18222 FAMILY LANE                      831 CARVER STREET                      1708 CHAPEL TREE CIRCLE, F
BATON ROUGE, LA 70817                  WINTER PARK, FL 32789                  BRANDON, FL 33511




DANA BOLDS                             DANA KAHLAN                            DANA ROSE LEE
4902 N MACDILL AVE APT. 921            9805 S 25TH AVE                        1700 JAKE STREET 209
TAMPA, FL 33614                        BELLEVUE, NE 68123-4046                ORLANDO, FL 32814




DANAYIT NEGASH                         DANELY MEDINA                          DANEN DISQUE
118 N HOWARD ST APT 615                12804 BROUGHTON WAY B                  18777 STONE OAK PARKWAY 1432
BALTIMORE, MD 21201                    AUSTIN, TX 78727                       SAN ANTONIO, TX 78258




DANI CASTANEDA                         DANIA MOODY                            DANIEL ABNER
5050 FM 423 APT 5310                   1616 DRUID HILL AVE APT 1              2282 AHE ST APT 58 E
FRISCO, TX 75034                       BALTIMORE, MD 21217                    HONOLULU, HI 96816




DANIEL ALAN                            DANIEL ALCAUTER                        DANIEL ALICEA
2008 E HOWE AVE                        7401 N LAMAR BLVD APT 215              2609 GALLIANO CIRCLE
TEMPE, AZ 85281                        AUSTIN, TX 78752-2304                  WINTER PARK, FL 32792
DANIEL AMAYA-PALOMAREZCase   19-10953-CSS     Doc 1-1
                                      DANIEL ANONA           Filed 04/30/19    Page 111AQUINO
                                                                                  DANIEL of 452
543 W GREENTREE DR                     18600 DALLAS PARKWAY APT 1805              32781 POINTE SUTTON APTF
CHANDLER, AZ 85225                     DALLAS, TX 75287                           DANA POINT, CA 92629




DANIEL ARBUCKLE                        DANIEL ARIAS RIOS                          DANIEL BARRAGAN GOMEZ
745 ALEXANDER CIR                      415 PERKINS DR                             3710 WARWICK BLVD
CHASKA, MN 55318                       FRANKLIN, TN 37064                         KANSAS CITY, MO 64112




DANIEL BARTELSON                       DANIEL BRENNAN                             DANIEL BROWN
1300 EMERY WOOD CT B                   906 NORMANDY RD                            1117 W KESLER DR
LAS VEGAS, NV 89117                    ROYAL OAK, MI 48073                        KUNA, ID 83634




DANIEL BUPP                            DANIEL C CISAR                             DANIEL CARRILLO TORRES
1401 VALLEY STREAM RD                  18868 PACIFIC PLAZA 1722 N. 107TH ST.      8370 MITCHEL RD
BEL AIR, MD 21014                      OMAHA, NE 68022                            EDEN PRAIRIE, MN 55347




DANIEL CARRUTHERS                      DANIEL CASTEEL                             DANIEL CEBALLOS
593 PALMETTO DR                        4243 E SAINT CATHERINE AVE                 5033 S 20TH APT 9
EAGLE, ID 83616                        PHOENIX, AZ 85042-5261                     OMAHA, NE 68107




DANIEL CONEY                           DANIEL DEPREE                              DANIEL DIAZ
6013 COLFAX RAOD                       28225 SW 207 AVE.                          15186 TIKI TRAIL LOT 200
HUNTSVILLE, AL 35810                   HOMESTEAD, FL 33030                        NOBLESVILLE, IN 46060




DANIEL EDWARDS                         DANIEL FLORES                              DANIEL GONZALES JR
8912 BAYAUD DR                         15251 S 50TH ST APT 2081                   3150 W GLENDALE AVE LOT 70
TAMPA, FL 33626                        PHOENIX, AZ 85044-9118                     PHOENIX, AZ 85051-8377




DANIEL GUEVARA                         DANIEL GUTIERREZ                           DANIEL HAYES
1500 CORONEL                           5304 PERSIMMON TRAIL                       920 LEXINGTON DRIVE
EL PASO, TX 79928                      KANSAS CITY, MO 64129                      BRENTWOOD, TN 37027




DANIEL HENRY                           DANIEL HUDSON                              DANIEL HUNT
3162 E 11 MILE RD                      4920 CAPE CORAL DR                         52 GILL LANE, APARTMENT 2B
WARREN, MI 48091                       DALLAS, TX 75287                           ISELIN, NJ 08830




DANIEL JENKIN                          DANIEL JOHNSON                             DANIEL KILLORAN
5730 N. SHERIDAN ROAD 503              8606 E WINDROSE DR                         107 RIVER OAKS DRIVE
CHICAGO, IL 60660                      SCOTTSDALE, AZ 85260-5307                  MADISON, AL 35758
DANIEL KLOSS            Case 19-10953-CSS     Doc 1-1
                                      DANIEL KULESA          Filed 04/30/19   Page 112KUVAAS
                                                                                 DANIEL of 452
3646 FLAMINGO LANE                     7203 S. WEST SHORE BLVD                   2143 LIMERICK LANE
MILTON, GA 30004                       TAMPA, FL 33616                           SHAKOPEE, MN 55379




DANIEL LANIER                          DANIEL LOPEZ                              DANIEL MARIN
1113 PURSELL AVE                       9801 PARMER LANE 2134                     2401 S. APPLE STREET APT. K206
DAYTON, OH 45420                       AUSTIN, TX 78717                          BOISE, ID 83706




DANIEL MATIS                           DANIEL MATTHEW BARES                      DANIEL MEDINA
1425 CLARKSON ST                       30902 CLUBHOUSE DRIVE 207E                8916 DATAPOINT DR APT 804
BALTIMORE, MD 21230                    LAGUNA NIGUEL, CA 92677                   SAN ANTONIO, TX 78229




DANIEL MELENA                          DANIEL MENDEZ ALVAREZ                     DANIEL MONDALE
4137 LOCUST APT L                      4801 GOLDFIELD LOT 203                    4823 HIGHBURY LANE
KANSAS CITY, MO 64110                  SAN ANTONIO, TX 78218                     MINNETONKA, MN 55345




DANIEL MULVIHILL                       DANIEL MURLEY                             DANIEL MYERS
3001 DUST RIDGE                        2775 COUNTRYSIDE DR WEST                  355 MILL FARM ROAD
ROCKWELL, TX 75032                     ORONO, MN 55356                           NOBLESVILLE, IN 46062




DANIEL OLSON                           DANIEL OROZCO                             DANIEL OROZCO
11302 LORRY LN                         25114 SUMMIT SPGS                         407 PATRICIA DR
HOPKINS, MN 55305                      SAN ANTONIO, TX 78258                     SAN ANTONIO, TX 78216




DANIEL ORTEGA                          DANIEL ORTEGA-MERCADO                     DANIEL ORTIZ
1788 OAKLAND ST                        2048 N 49TH PLACE                         13202 HUNTSMAN
AURORA, CO 80010                       PHOENIX, AZ 85008                         SAN ANTONIO, TX 78249




DANIEL OSTMAN                          DANIEL OZUNA                              DANIEL PARSON
5917 OLINGER RD                        2302 W SMITH AVE                          2200 S. LINMAR CT.
EDINA, MN 55436                        BOISE, ID 83702                           FLAGSTAFF, AZ 86001




DANIEL PEREZ                           DANIEL PIMENTEL                           DANIEL PUNCH
350 NORTH LAFAYETTE ROAD APT B1        4501 E MERRILL LN                         18151 BRYANS CROSSING AVE
METUCHEN, NJ 08840                     GILBERT, AZ 85234                         BATON ROUGE, LA 70817




DANIEL QUINONEZ                        DANIEL RODRIGUEZ                          DANIEL RONEY
2500 INDEPENDENCE AVE APT 11           1666 S EXTENSION RD                       6708 S 187TH AVE
KANSAS CITY, MO 64124                  MESA, AZ 85210                            OMAHA, NE 68135
DANIEL RYAN            Case   19-10953-CSS     Doc 1-1
                                       DANIEL SANTOS      Filed 04/30/19
                                                     RIVERA                Page 113SCAFE
                                                                              DANIEL of 452
4490 ELDORADO PKWY. 1321                2315 11TH ST N APT 301                7424 E BANK DR
MCKINNEY, TX 75070                      ARLINGTON, VA 22201                   TAMPA, FL 33617




DANIEL SCHOTT                           DANIEL SILVAS                         DANIEL SIROTKIN
8826 BRAE BEND                          690 W GALVESTON                       17308 AUTUMN HARVEST CT
SAN ANTONIO, TX 78249                   CHANDLER, AZ 85225                    GERMANTOWN, MD 20874




DANIEL SMITH                            DANIEL SOTO                           DANIEL STEWART
3131 N 70TH ST APT 1011                 8489 LASSO CIR                        914 N. 72ND PL
SCOTTSDALE, AZ 85251-6386               EL PASO, TX 79907-4418                SCOTTSDALE, AZ 85257




DANIEL STORY                            DANIEL SUCHTA                         DANIEL SWANTEK
1229 COLUMBINE DRIVE                    2513 HAUER TRAIL                      4714 N. NYSTROM PL.
GARLAND, TX 75043                       SHAKOPEE, MN 55379                    BOISE, ID 83713




DANIEL TAYLOR                           DANIEL URQUIAGA                       DANIEL VASQUEZ
7500 BELLERIVE 2407                     7127 MONTAUK POINT XING               6280 MCNEIL OR APT 609
HOUSTON, TX 77036                       BRADENTON, FL 34212                   AUSTIN, TX 78729




DANIEL VELAZQUEZ NEGRETE                DANIEL WATERS                         DANIEL WATSON
1683 LODGETREE COVE                     1344 N. CORMORANT PL. F303            5908 HERRICK PLACE
INDIANAPOLIS, IN 46280                  BOISE, ID 83713                       GLEN ALLEN, VA 23059




DANIEL WELLS                            DANIEL WELTER                         DANIEL ZULUAGA
6264 OCCOQUAN FOREST DR                 6509 E OSBORN RD                      344 W COLUMBINE LANE
MANASSAS, VA 20112                      SCOTTSDALE, AZ 85251-6047             WESTFIELD, IN 46074




DANIELA MARTINEZ                        DANIELA NOYES                         DANIELA QUEVEDO-RICO
2100 GEMINI ST 1904                     5818 WAYNES TRACE RD                  1550 PLANO PARKWAY 2250
HOUSTON, TX 77058                       HAMILTON, OH 45011                    PLANO, TX 75075




DANIELA TORRES                          DANIELA ZUNIGA AVILA                  DANIELLA NELSON
8000 PARLIAMENT PLACE                   4905 FILLMORE ST NE                   600 W 1ST ST STE 1050
AUSTIN, TX 78759                        COLUMBIA HEIGHTS, MN 55421            TEMPE, AZ 85281-1058




DANIELLA URIBARRI                       DANIELLE A RICHARDSON                 DANIELLE BEHAN
1201 BOIS D ARC DR                      26 PERRY ST                           1480 E PECOS RD 2080
EL PASO, TX 79925                       STAMFORD, CT 06902-5729               GILBERT, AZ 85295
DANIELLE BENOIT            Case 19-10953-CSS    Doc
                                         DANIELLE    1-1
                                                  COOPER       Filed 04/30/19   Page 114 ofCOURNOYER
                                                                                   DANIELLE 452
4522 STIRLING DR.                         608 WILKINSON RD.                        5601 FLAGLER DR.
GARLAND, TX 75043                         RICHMOND, VA 23227                       CENTREVILLE, VA 20120




DANIELLE COWETTE                          DANIELLE ELLIS                           DANIELLE GIBSON
5101 BOARSHEAD RD APT 215                 8811 WATSON ST APT 93                    2702 KENSINGTON AVE
MINNETONKA, MN 55345-4056                 CYPRESS, CA 90630-2248                   RICHMOND, VA 23220




DANIELLE GIOVANNETTI                      DANIELLE GOJKOVICH                       DANIELLE HABRAT
4792 KINTORE DR                           30 E. BROWN RD                           9000 MIDWOOD STREET
NOLENSVILLE, TN 37135                     MESA, AZ 85201                           FRANKLIN, TN 37067




DANIELLE HARRIS                           DANIELLE J PARKER                        DANIELLE JAMES
13 A RAMBLING OAKS WAY                    11101 WEST TAHITI COURT                  1316 CLEVELAND ST. UNIT A
CATONSVILLE, MD 21228                     BOISE, ID 83713                          HOUSTON, TX 77019




DANIELLE JONES                            DANIELLE KAY MAYS                        DANIELLE LAMB
6422 BAYAMON LANE                         1301 SOUTH FLORENCE STREET 1934          14844 ENSOR CT.
ORLANDO, FL 32810                         DENVER, CO 80247                         WOODBRIDGE, VA 22193




DANIELLE LEVI                             DANIELLE LEWITINN                        DANIELLE MOWER
3921 OMEARA DR                            1301 S FLORENCE ST APT 1934              30 MIDROCKS DR
HOUSTON, TX 77025                         AURORA, CO 80247                         NORWALK, CT 06851-1626




DANIELLE PARRISH                          DANIELLE PHILLIPS                        DANIELLE PIPER
3606 E. KINGS GATE DRIVE                  6410 HAGUEMAN DRIVE                      5514 KORTH ST
NAMPA, ID 83687                           RICHMOND, VA 23225                       RIVER OAKS, TX 76114-1838




DANIELLE PROVOST                          DANIELLE SARLES                          DANIELLE SEKOL
72 ALBERTA STREET                         109 W FAIRWAY DR                         3022 N 15TH PLACE
FAIRFIELD, CT 06825                       HAMILTON, OH 45013-3526                  PHOENIX, AZ 85014




DANIELLE SIMMONS                          DANIELLE TEJADA                          DANIELLE ZIHLBAUER
600 WEAKLEY LANE APT 101                  4378 N 78TH ST 608                       1121 BROADWAY
SMYRNA, TN 37167                          SCOTTSDALE, AZ 85251                     RAHWAY, NJ 07065




DANIELS MOVING & STORAGE INC              DANILA POPEL                             DANILO A VALDES
6131 W VAN BUREN ST                       2416 CROWNCREST DRIVE                    7161 SW 5 STREET
PHOENIX, AZ 85043                         RICHMOND, VA 23233                       MIAMI, FL 33144
DANILO GARCIA             Case 19-10953-CSS    Doc 1-1CARRASQUERO
                                        DANILO VELASCO   Filed 04/30/19            Page 115 of
                                                                                      DANIRZA   452
                                                                                              VAZQUEZ
3424 W SPRUCE ST                         770 FERNCROFT CT                             DOMINICA 816 COUNTRY CLUB
TAMPA, FL 33607                          ROSWELL, GA 30075                            SAN JUAN, PR 00924




DANITA REDDICK                           DANNIEL MAGUIRRE                             DANNIELLE BOWMAN
1345 WENLON DR 4212                      2510 E KING AVENUE 52                        1050 GALATYN PKWY. APT. 2044
MURFREESBORO, TN 37130                   PHOENIX, AZ 85023                            RICHARDSON, TX 75082-4396




DANNY CHEVEREZ                           DANNY FARRAR                                 DANNY HOANG
204 COCO VIEW CIR APT 303                801 EAST 2700 MARTIN LUTHER KING AVE SE      414 LAUNIU ST 704
BRANDON, FL 33511                        WASHINGTON, DC 20032                         HONOLULU, HI 96815




DANNY MARTIN                             DANNY NGUYEN                                 DANTONIO BURTS
115 BROADWAY ST S 207                    1055 FM 646 RD W APT 1425                    150 TUSCULUM RD A
JORDAN, MN 55352                         DICKINSON, TX 77539-3595                     ANTIOCH, TN 37013-4062




DANUELLE BOONE                           DANYA GALANG                                 DANYA ROBINSON
119 WALKING TRAIL WAY                    611 DAIRY ASHFORD APT 126                    905 NOTTINGHAM ROAD
MADISON, AL 35758                        HOUSTON, TX 77079                            BALTIMORE, MD 21229




DANYAEL BARBOSA                          DAPHNE GERVAIS                               DAPHNE RODRIGUEZ
335 COTTON CT                            435 SPRING VIEW DRIVE                        3926 SAVANNAH DR.
ALPHARETTA, GA 30022                     FRANKLIN, TN 37064                           GARLAND, TX 75041




DAQUIN SALES                             DAREL MASAUO                                 DARIA BOYARKINA
100-159 CLEOPATRA DRIVE                  300 E. MAINE LOOP 301                        11624 JOLLYVILLE ROAD
OTTAWA, ON K2G5X4                        NAMPA, ID 83686                              AUSTIN, TX 78759
CANADA




DARIAN KROB                              DARIC CLARKE                                 DARIN NEAGLE
3215 CRESTVIEW DR. 103                   3664 FOREST GROVE RD.                        2211 N 47TH AVE
DALLAS, TX 75235                         SANDY HOOK, VA 23153                         PHOENIX, AZ 85035




DARIO FLORES                             DARIO RUFF                                   DARIUS DAVION DAVIS
10932 RIVER OAKS DR                      9155 NESBIT FERRY ROAD UNIT 75               12103 HAVEN AVE
CONROE, TX 77385                         ROSWELL, GA 30022                            BATON ROUGE, LA 70818




DARIUS JAMAR TRIPLETT                    DARLENE VERBURG                              DARLING INTERNATIONAL, INC.
884 N. 11TH ST.                          17364 8 MILE RD                              PO BOX 552210
PORT ALLEN, LA 70767                     STANWOOD, MI 49346                           DETROIT, MI 48255-2210
DARNELL WILSON            Case 19-10953-CSS
                                        DARNELLDoc 1-1 Filed 04/30/19
                                                WOODING                          Page 116 of
                                                                                    DARRELL   452
                                                                                            K HARGROVE
3325 HOWELL CIR                          337 RIUNITE CIRCLE                         16359 GINGER RUN WAY
DULUTH, GA 30096                         WINTER SPRINGS, FL 32708                   SUGARLAND, TX 77498




DARRELL LUNDY                            DARRELL WASHINGTON BROOKS                  DARREN DAMPER
4932 BRYANT IRVIN RD N 709               4400 WEST UNIVERSITY BLVD. APT 15103       5708 N 40TH ST
FORT WORTH, TX 76107-7657                DALLAS, TX 75209                           OMAHA, NE 68111




DARREN JAMES                             DARREN MCGUIRE                             DARRIAN CURTIS
5726 W FAIRMONT AVE                      4601 SOMERSET WAY SOUTH                    1330 JIM TAYLOR DR.
PHOENIX, AZ 85031                        CARMEL, IN 46033                           BATON ROUGE, LA 70802




DARRION G ORPINEL                        DARRYL MIDDLETON                           DARWIN GUZMAN
2405 MAYFIELD TERRACE                    5686 KIRKHAM CT                            2530 CALIFORNIA ST NE
EL PASO, TX 79930                        SPRINGFIELD, VA 22151                      MINNEAPOLIS, MN 55418




DARYA GANZHA                             DARYANE LOPEZ                              DARYELIS SANTAMARIA
184 COUNTRY CLUB LANE                    URB. COUNTRY CLUB C/ CELIA CESTERO         53 PULASKI AVE
SCOTCH PLAINS, NJ 07076                  1106                                       CARTERET, NJ 07008
                                         SAN JUAN, PR 00924




DARYL J HUGHES                           DARYL MOORE                                DARYL NELSON JR
6616 BERKE PL APT B                      1113 MURFREESBORO RD BLDG 106 BOX 198      6215 N 131ST STREET
FORT WORTH, TX 76116-4250                FRANKLIN, TN 37064                         OMAHA, NE 68164




DARYL THOMPSON                           DASHAUN CALLAHAN                           DASHAWN HARRIS
7000 ADVENTIST BLVD                      4610 N ARMENIA AVE 438                     305 GALWAY LANE
HUNTSVILLE, AL 35896                     TAMPA, FL 33606                            STAFFORD, VA 22554




DASHUN SOTO                              DAT PHAM                                   DAU MARAN
3150 SERENADE CT                         4112 RYAN LANE                             14107 MADRIGAL LANE
MILTON, GA 30004-4910                    RICHARDSON, TX 75082                       PFLUGERVILLE, TX 78660




DAULTON NISSEN                           DAUNJANEE MAHYA CARRIERE                   DAVIAN TALLEY
3134 S. MARKET ST 2056                   1723 RED CLOUD DRIVE                       109 ENOCH DRIVE
GILBERT, AZ 85295                        DALLAS, TX 75217                           HAZEL GREEN, AL 35750




DAVID 009082 HARRIS                      DAVID ABRAM                                DAVID ALEXANDER SOLANO HERNANDEZ
831 CAMARGO WAY UNIT 112                 8275 WALNUT HILL LN APT 306                2600 ARVILLE ST APT B18
ALTAMONTE SPRINGS, FL 32714              DALLAS, TX 75231-4588                      LAS VEGAS, NV 89102
DAVID ALEXANDER           Case 19-10953-CSS     Doc 1-1
                                        DAVID ALVAREZ       Filed 04/30/19   Page 117ANDERSON
                                                                                DAVID  of 452
424 E. PINE                              8222 RESEARCH BLVD APT 248             850 SOUTH LONGMORE
MERIDIAN, ID 83709                       AUSTIN, TX 78758                       MESA, AZ 85202




DAVID B KING                             DAVID BARRAZA                          DAVID BELGARDE
3844 FLORIDA AVE N                       12606 ALSTROEMERIA                     2625 BRDAY ST
CRYSTAL, MN 55427                        SAN ANTONIO, TX 78253                  LAS VEGAS, NV 89101




DAVID BILLEY                             DAVID BLACK                            DAVID BONIS
11433 RUPLEY LN                          1767 SCHROCK ROAD APT J                1912 E EMMA ST
DALLAS, TX 75218                         COLUMBUS, OH 43229                     TAMPA, FL 33610




DAVID BRANDON                            DAVID BROWN                            DAVID BUI
2979 STANSTEAD CIRDLE                    6642 KIRBY COURT                       3033 N. 39TH STREET UNIT 2
NORCROSS, GA 30071                       FALLS CHURCH, VA 22043                 PHOENIX, AZ 85018




DAVID CALLETANO                          DAVID CANTUELL                         DAVID CASTILLO
6407 HANOVER AVE                         2940 NORTH CENTERPOINT DRIVE           3434 E MCDOWELL RD APT 2008
SPRINGFIELD, VA 22150                    MERIDIAN, ID 83646                     PHOENIX, AZ 85008




DAVID CHERNOV                            DAVID CLAY                             DAVID DE AVILA
823 S WISCONSIN AVE                      7080 JOE LOUIS DR                      237 SCHUSSLER ST
VILLA PARK, IL 60181                     SAN ANTONIO, TX 78220-2920             SOUTH AMBOY, NJ 08879-2017




DAVID DE LA ROSA                         DAVID E. HANCE                         DAVID EPPS JR
2014 JUNIPER HILL                        PO BOX 393                             4358 SAHARA PL
SAN ANTONIO, TX 78214                    ALLENTOWN, NJ 08501                    FORT WORTH, TX 76115-2828




DAVID F FIERMAN                          DAVID FISCHER                          DAVID GARCIA
581 WILLOW HEIGHTS DR                    7401 SLEPPY HOLLOW DRIVE               12508 W WINDSOR BLVD
SANDY SPRINGS, GA 30328                  WEST CHESTER, OH 45069                 LITCHFIELD PARK, AZ 85340




DAVID GOODWIN                            DAVID GREIG                            DAVID GRIFFITH
11765 CREEK VIEW LANE                    1822 YOUNG ST.                         7529 TWELVE OAKS BLVD
CONROE, TX 77385                         DALLAS, TX 75201                       TAMPA, FL 33634




DAVID GRIMARD                            DAVID GUEVARA                          DAVID GUZMAN
5930 W. VENUS WAY                        4131 S 25TH ST                         1542 E WILLETTA ST
CHANDLER, AZ 85226                       OMAHA, NE 68107                        PHOENIX, AZ 85006
DAVID HARVEY              Case 19-10953-CSS    Doc 1-1
                                        DAVID HOUGHTON         Filed 04/30/19   Page 118J GONZALEZ
                                                                                   DAVID  of 452
9547 U PLZ APT 14                        516 BRIGHTWATER ST                        3706 BROOMSEDGE CT
OMAHA, NE 68127                          HENDERSON, NV 89014                       FAIRFAX, VA 22033




DAVID JONES                              DAVID KLINGEL                             DAVID KU MARTIN
920 BURRIDGE CT                          346 MASHIE LANE                           3837 WALNUT ST
LIBERTYVILLE, IL 60048                   ORLANDO, FL 32804                         KANSAS CITY, MS 64109




DAVID LEMUS                              DAVID LEROY TRACEY JR                     DAVID LOPEZ
2318 HAMPSTEAD AVENUE                    26001 BUDDE RD                            261 WILSON AVE 10
RICHMOND, VA 23230                       SPRING, TX 77380                          NORWALK, CT 06854




DAVID LOPEZ                              DAVID LOPEZ                               DAVID M BALLARD
54 ARBORHILL RD APT. C                   6931 HOOD ST                              6506 SPYGLASS LANE
RICHMOND, VA 23238                       HOLLYWOOD, FL 33024                       BRADENTON, FL 34202




DAVID MOYER                              DAVID NARDINI                             DAVID NAVA
1033 DOWNING ST. 307                     7255 HOLLY HILL DR.                       12637 GRUENE PASS,
DENVER, CO 80218                         DALLAS, TX 75225                          SAN ANTONIO, TX 78253




DAVID NICKLES                            DAVID NORIEGA                             DAVID ORTEGA
4267 N PATTON AVE                        1406 W WELDON AVE                         14484 BRYCE DR.
BOISE, ID 83704                          PHOENIX, AZ 85013                         HORIZON, TX 79928




DAVID PATRICK HOPPS                      DAVID PERDOMO                             DAVID PEREZ
431 NAHUA ST APT 902                     507 E RAY RD                              253D LAFAYETTE RD APT 2A
HONOLULU, HI 96815-2921                  CHANDLER, AZ 85225                        EDISON, NJ 08837




DAVID PEREZ                              DAVID RAY                                 DAVID RIOS
3716 HEDGE GROVE                         4315 BIKINI DR                            11910 ORSINGER LN 1118
LAS VEGAS, NV 89032                      SAN ANTONIO, TX 78218                     SAN ANTONIO, TX 78230




DAVID ROJAS                              DAVID ROUSH DBA MULTIARTS SIGNS           DAVID SANDS
965 SW 75 AVE                            4532 LARNER ST                            1545 NW 7TH AVE
MIAMI, FL 33144                          THE COLONY, TX 75056                      MIAMI, FL 33136




DAVID SCHOWALTER JR                      DAVID SEIDL                               DAVID SEIDL
4738 MCCOLL DR                           1638 BELLTOWER CT LEWISVILLE              1812 DAYFLOWER TRACE
SAVAGE, MN 55378                         AUSTIN, TX 75067                          CEDAR PARK, TX 78613
DAVID SILVA             Case 19-10953-CSS    Doc 1-1
                                      DAVID SOTO            Filed 04/30/19   Page 119THRASHER
                                                                                DAVID  of 452
2739 UEULE AVE                         435 S LAZONA DRIVE                       1425 WILLOW LAKE DR APT E
BERWYN, IL 60402                       MESA, AZ 85204                           ATLANTA, GA 30329




DAVID TINO                             DAVID VALERO                             DAVID VARELA JR
25200 I-45 N APT 86                    665 NW 123 AVE                           602 E MISSION LN APT 218
SPRING, TX 77386                       MIAMI, FL 33182                          PHOENIX, AZ 85020-5708




DAVID VASQUEZ                          DAVID VASQUEZ                            DAVID VASQUEZ
110 N SEAFURRY LN 101                  6280 MCNEIL OR APT 609                   908 LINDEN STREET
BOISE, ID 83704                        AUSTIN, TX 78729                         AUSTIN, TX 78702




DAVID WALKER                           DAVID WATTS                              DAVID WINKLER
4325 40TH ST W 13                      32 SHIPPAN AVENUE EXT                    2724 CROOKS RD APT 29
BRADENTON, FL 34205-2370               STAMFORD, CT 06902                       ROYAL OAK, MI 48073-3260




DAVID WOEHLER                          DAVID YANKAY JR.                         DAVIDSON ELECTRONICS
907 18TH AVE N                         2309 WEST TEXAS AVE 201                  117 NEWTOWN ROAD
SOUTH SAINT PAUL, MN 55075             TAMPA, FL 33629                          PLAINVIEW, NY 11803




DAVILA AGRASIANO                       DAVIN ALBERT                             DAVIS PHELPS
423 LAWN AVE                           6140 PETERSBURG DRIVE                    10017 GOLAHAD CT
KANSAS CITY, MO 64124-2115             BATON ROUGE, LA 70817                    ELLICOTT CITY, MD 21042




DAVONTAE LONG                          DAWN ALEXANDER                           DAWN SNIDER
2011 FORD ST.                          537 CHICAGO AVE                          53 ILLONA DR.
DETROIT, MI 48238                      DOWNERS GROVE, IL 60515                  GREEN HILLS, OH 45218




DAWN SOBCZYK                           DAWNIE SCRUGGS                           DAWSON MICHAELSON
100 S VAN DORN ST                      331 SOUTH LEONARD STREET                 4995 W ALDERSTONE ST
C203, VA 22304                         LIBERTY, MO 64068                        MERIDIAN, ID 83646




DAWSON STEPHENS                        DAY MARK FOOD SAFETY SYSTEMS             DAYANA CASIQUE
270 E JAMES CRT                        12836 SOUTH DIXIE HWY.                   242 BERMUDA LAKES DR
MERIDIAN, ID 83646                     BOWLING GREEN, OH 43402                  MERIDIANVILLE, AL 35759-2604




DAYANA RUIZ                            DAYEN MACRE                              DAYES LAW FIRM, PC
242 BERMUDA LAKES DR                   9123 E MISSISSIPPI AVE                   3101 N. CENTRAL AVENUE, SUITE 1500
MERIDIANVILLE, AL 35759-2604           DENVER, CO 80247                         SEAN DAVIS
                                                                                PHOENIX, AZ 85012
DAYLA PACE               Case 19-10953-CSS
                                       DAYONA Doc 1-1
                                              BETHEA            Filed 04/30/19   Page 120 of
                                                                                    DAYRON   452
                                                                                           MENDEZ
1308 COLLINGWOOD LANE                    1801 N ROSEDALE ST APT 29                  9794 W LANDMARK CT
ALPHARETTA, GA 30022                     BALTIMORE, MD 21216                        BOISE, ID 83704




DAYTON RELIABLE AIR FILTER SERVICE INC   DAYVY GARCIA                               DAZIA JACKSON
2294 N MORAINE DR                        828 PARK RIDGE CIRCLE F                    3533 JUNEWAY
DAYTON, OH 45439                         ROSEWELL, GA 30076                         BALTIMORE, MD 21213




DC SALES, INC.                           DEAN J PETERSEN                            DEANDRE HENRY
5366 E JUNIPER AVE                       3109 W 50TH ST 322                         1930 ENERO PARK
SCOTTSDALE, AZ 85254                     MINNEAPOLIS, MN 55410                      SAN ANTONIO, TX 78230




DEANDRE HUNTER                           DEANDRE KINCHEN                            DEANN ANDREWS
3603 N. 19TH ST. APT A                   20003 BURT RD                              4450 RIVANNA RIVER WAY 1075
TAMPA, FL 33605                          DETROIT, MI 48219                          FAIRFAX, VA 22030




DEANNA BRIONES-HASSUNI                   DEANNA FINCH                               DEANNA MUHAMMAD
5565 MANSIONS BLUFFS 501                 1035 N 90TH ST APT 2                       7148 N ALTER ST
SAN ANTONIO, TX 78245                    OMAHA, NE 68114                            GWYNN OAK, MD 21207




DEANNA SHELBY                            DEARICK MILTON JR                          DEBBIE GREEN
934 SHEFFIELD DR                         2121 WINDY HILL RD SE 1927                 9100 INDEPENDENCE PKWY 2313
MASON, OH 45040                          MARIETTA, GA 30060                         PLANO, TX 75025




DEBEST PLUMBING, INC.                    DEBORA BOLANOS                             DEBORA GUERRERO
11477 W PRESIDENT DR                     1811 HIGHWAY 3                             17301 NE 3RD CRT
BOISE, ID 83713                          DICKINSON, TX 77539-3647                   NORTH MIAMI BEACH, FL 33162




DEBORAH BARBER                           DEBORAH BERK                               DEBORAH BUSSE
1756 WHIDDEN AVE                         1163 W PEACHTREE ST. NE APT. 908           6520 WINTER HAZEL DR
DOWNERS GROVE, IL 60516                  ATLANTA, GA 30309                          LIBERTY TOWNSHIP, OH 45044




DEBORAH HAGERTY                          DEBORAH MILLAN                             DEBORAH MUSA
2788 DEFOORS FERRY RD 218                203 CHANTILLY LN                           2625 S LOS FELIZ DR
ATLANTA, GA 30318                        MADISON, AL 35758-8353                     TEMPE, AZ 85282




DECEMBER DAVIS                           DECHEN GARZA                               DEIDRE WILLIAMS
2881 WEST GAIL DRIVE                     3427 W 97TH AVE 11                         17190 PARK CIR
CHANDLER, AZ 85224                       WESTMINSTER, CO 80031                      EDEN PRAIRIE, MN 55346
DEIMER ARREAGA           Case 19-10953-CSS    Doc 1-1
                                       DEJA AMOS            Filed 04/30/19   Page 121
                                                                                DEJA   of 452
                                                                                     DANIELS
4131 NOVAR DR                           23 FARNHAM SQUARE                       6912 MECLEAN BLVD
CHANTILLY, VA 20151                     PARLIN, NJ 08859                        PARKVILLE, MD 21234




DEJA JOHNSON                            DEJA MINOR                              DEJA SMITH
2510 W GRACE ST                         2400 OLD MILTON PARKWAY UNIT 1327       225 SOUTH WHITING ST
TAMPA, FL 33607                         ALPHARETTA, GA 30009                    ALEXANDRIA, VA 22304




DEJANEIRO I DANIELS                     DEJHAN JOHNSON                          DEJON ROE
6907 E BREAM ST BREAM                   6105 PADDOCK GLENN DR                   6024 E 127TH
TAMPA, FL 33617                         TAMPA, FL 33634                         GRANDVIEW, MO 64030




DEKE SCEVERS                            DELANEY CONWAY                          DELANIO ROBINSON
1021 LOWREY PL                          9405 E 82ND TERR                        1032 DARROW AVE
SPRING HILL, TN 37174-6119              RAYTOWN, MO 64138                       EVANSTON, IL 60202




DELAWARE SECRETARY OF STATE             DELAWARE STATE ESCHEATOR                DELAWARE STATE TREASURY
DIV OF CORPS, ATTN: FRANCHISE TAX       DELAWARE DEPARTMENT OF FINANCE          820 SILVER LAKE BLVD STE 100
401 FEDERAL STREET, 4                   OFFICE OF UNCLAIMED PROPERTY            DOVER, DE 19904
DOVER, DE 19901                         PO BOX 8931
                                        WILMINGTON, DE 19899-8931



DELCI ESCHBERGER                        DELFINO PALACIOS                        DELICO HAWKS
13212 SILVERBOW AVE                     3035 PUCKETT 30                         7148 N ALTER ST
NORWALK, CA 90650                       KANSAS CITY, KS 66103                   GWYNN OAK, MD 21207-6418




DELISHA AUSTIN                          DELMY ALFARO                            DELNAZ SABAHI
11300 GOLDEN EAGLE PL UNIT G            2114 SHELLEY DR APT 29                  14 HAVENWOOD
WALDORF, MD 20603                       TROY, MI 48083-2128                     IRVINE, CA 92614




DELON HAMILTON                          DELSHAWN MACELIN                        DELTROPICO DESIGNS LLC
6001 NORTHWEST 7TH ST                   14830 CEDAR BRANCH WAY                  175 SW 7TH STREET SUITE 1703
MARGATE, FL 33063                       ORLANDO, FL 32824                       MIAMI, FL 33130




DELVIN FINCH                            DEMARCO MERIWETHER                      DEMARQUIS GALLOWAY
3211 ELMORA AVE                         9040 LONGMONT DR                        12500 DUNLAP APT 217
BALTIMORE, MD 21213                     DALLAS, TX 752383540                    HOUSTON, TX 77035




DEMEREK SHIELDS                         DEMETRI RODRIGUEZ                       DEMETRIO ROMAN
8559 MORGAN, LN                         2505 ASHDALE DR.                        4417 KNOX ST
EDEN PRAIRE, MN 55347                   AUSTIN, TX 78757                        TAMPA, FL 34614
DEMETRIS BLACK            Case 19-10953-CSS   Doc
                                        DEMETRIUS   1-1
                                                  BELL         Filed 04/30/19      Page 122 of 452
                                                                                      DEMETRIUS TERZIAN
5025 FM 2351 RD APT 428                  3015 E. PARADISE LN                          1312 FAWNWOOD CIRCLE
FRIENDSWOOD, TX 77546                    PHOENIX, AZ 85032                            SARASOTA, FL 34232




DENE KIBLINGER                           DENICOLAS                                    DENIM PATROWICZ
6715 CASTLE TERRACE CT                   1010 NICHOLSON DRIVE, SUITE C                8349 BELLA GROVE CIRCLE
SPRING, TX 77379                         BATON ROUGE, LA 70802                        SARASOTA, FL 34243




DENISE LEACH                             DENISE TULLY                                 DENISSE CRUZ GOMEZ
2208 W LINDNER AVE 32                    7316 W 22ND ST APT 309                       4413 WEST MAPLE DR
MESA, AZ 85202                           ST. LOUIS. PARK, MN 55426                    FRIENDSWOOD, TX 77546




DENISSE SALGADO CORONA                   DENIZ GURLER                                 DENNI COX
432CAMBRIDGE DR                          883 N OHIO ST                                1809 GREEN MEADOW CIR
CINCINNATI, OH 45241                     ARLINGTON, VA 22205                          ALLEN, TX 75002




DENNIS BURCHILL                          DENNIS PLUMBING CO                           DENNIS R JOHNSTON
306 LAKE ROAD                            PO BOX 150536                                4608 ALMENA RD
LAKE MARY, FL 32746                      ARLINGTON, TX 76015                          RIVER OAKS, TX 76114-2216




DENNIS SARGENT                           DENNY MARTINEZ                               DENNYS MERCADO QUINONES
606 MILLVILLE AVE                        3708 N. ROSSER ST. APT. 201                  5626 GLEN WILLOW
HAMILTON, OH 45013                       ALEXANDRIA, VA 22311                         MASON, OH 45040




DENY MONTOYA                             DEONICIO TORRES                              DEPARTMENT OF BUSINESS &
4600 VEGAS DRIVE 134                     230 S DAKOTA ST                              PROFESSIONAL REGULATION
LAS VEGAS, NV 89108                      CHANDLER, AZ 85225                           1940 N MONROE ST
                                                                                      TALLAHASSEE, FL 32399-0783




DEPARTMENT OF STATE PUERTO RICO          DEPT OF PUBLIC SAFETY - LICENSE SECTION      DEREK ALVARADO
CALLE SAN JOSE                           750 PIEDMONT RD. SOUTH ENTRANCE              1309 HOGAN LANE
SAN JUAN, PR 00902                       COLUMBUS, OH 43224                           ROUND ROCK, TX 78664




DEREK HESSLER                            DEREK LYTLE                                  DERIC CAMARILLO
2939 ROUNDTREE DR.                       600 HARROLD ST 407                           1781 DAVES CREEK RD
TROY, MI 48083                           FORT WORTH, TX 76107                         CUMMING, GA 30041




DERICK WILHELM                           DERONN NICHOLS                               DERRICK BRISSETTE
13323 PECAN GLADE                        11888 LONGRIDGE AVE 2135                     4401 N 40TH STREEET
SAN ANTONIO, TX 78249                    BATON ROUGE, LA 70816                        PHOENIX, AZ 85018
DERRICK DAVIS              Case 19-10953-CSS
                                         DERRICKDoc 1-1
                                                JENKINS       Filed 04/30/19   Page 123 of
                                                                                  DERRICK    452
                                                                                          KING
1214 HOUCHIN DR                           910 N ROSEDALE ST                       3401 NW 17 AVE. APT. 413
FRANKLIN, TN 37064                        BALTIMORE, MD 21216                     MIAMI, FL 33142




DERRICK MILTON                            DERRICK S CRADDOLPH                     DERRICK SUNDELL
2684 DERRICK MILTON 2684 CORK ST.         1984 GENESEE                            742 MAIN STREET
BATON ROUGE, LA 70806                     COLUMBUS, OH 43211                      NORTH BEND, NE 68649




DERVIN E STOUTT                           DERYN GABOR                             DESERT DESIGN GROUP
1914 10TH AVE N                           2104 N TROY ST                          7735 E REDFIELD RD, STE 600
NASHVILLE, TN 37208                       ARLINGTON, VA 22201-3621                SCOTTSDALE, AZ 85260




DESHAWN JONES                             DESHAWN MURPHY                          DESHUN ALLEN
13472 HASS E.                             6326 TURNBURY APT 7305                  509 EAST MORNINGSIDE DR
DETROIT, MI 48212                         SARASOTA, FL 34243                      FORT WORTH, TX 76104




DESIDERIO SANTOS                          DESIRE CASILLAS                         DESIREA LAMB
277 HANA ROAD                             6302 VILLAGE ARBOR                      370 E HARMON AVE APT Q108
EDISON, NJ 08817                          SAN ANTONIO, TX 78250                   LAS VEGAS, NV 89169




DESIREE C CADENA                          DESIREE CIENFUEGOS                      DESIREE FREGEAU
10615 MATHOM LANDING 4                    4460 RICH BEEM 182                      4650 W OAKEY BLVD 2117
UNIVERSAL CITY, TX 78148                  EL PASO, TX 79938                       LAS VEGAS, NV 89102




DESIREE N MURIE                           DESIREE NICOLE RODRIGUEZ                DESIREE PADILLA
8405 OAK                                  1768 W UNIVERSITY DR                    COUNTRY CLUB 4TA EXT CALLE 532 QH-18
KANSAS CITY, MO 64114                     MESA, AZ 85201                          CAROLINA, PR 00982




DESIREE VELEZ                             DESJARDINS SECURITIES INC./CDS          DESMARIE CASSIDY
4510 EDEN ROCK RD                         ATTN VERONIQUE LEMIEUX                  1423 10TH AVE APT C
TAMPA, FL 33634-7320                      1060 UNIVERSITY STREET                  HONOLULU, HI 96816
                                          SUITE 101
                                          MONTREAL, PQ H5B 5L7 CANADA



DESMOND BOYD                              DESMOND DAVIS                           DESPOINA MARANGIDOU
1370 PALMWOOD DRIVE                       680 CANBY CIRCLE                        39 BENEDICT CT
SARASOTA, FL 34232                        OCOEE, FL 34761                         NORWALK, CT 06850-2802




DESTANIE DAVENPORT CROMWELL               DESTILERIA SERRALLES, INC.              DESTINA ARCE
2938 HEMINGWAY LANE                       PO BOX 198                              12827 IDLEDALE DR
ROSWELL, GA 30075                         MERCEDITA, PR 00715-0198                SAN ANTONIO, TX 78249
DESTINEE HUGHLEY        Case 19-10953-CSS    Doc
                                      DESTINEE    1-1
                                               JONES         Filed 04/30/19   Page 124 of
                                                                                 DESTINY    452
                                                                                         BILLINGTON
250 KNOX CREEK TRL NW                  131 RACINE PLACE                          13999 OLD BLANCO RD APT 1125
MADISON, AL 35757                      MUNDELEIN, IL 60060                       SAN ANTONIO, TX 78216




DESTINY BOURGEOIS                      DESTINY BRADLEY                           DESTINY MANKOWSKI
7114 UTSA BLVD                         12834 S 50TH WAY                          36624 MAAS DR.
SAN ANTONIO, TX 78249                  PHOENIX, AZ 85044                         STERLING HEIGHTS, MI 48312




DESTINY NEWHART                        DESTINY PARK                              DESTINY PARRISH
1713 10TH AVE WEST                     2830 JERSEY AVE SOUTH                     8438 STANSBURY LAKE DRIVE
BRADENTON, FL 34205                    ST LOUIS PARK, MN 55426                   BALTIMORE, MD 21222




DESTINY RAMIREZ                        DESTINY WHITE                             DET DISTRIBUTING COMPANY
14190 RANIER POINT                     1835 KINGBIRD LN.                         301 GREAT CIRCLE RD
EL PASO, TX 79938                      LIBERTY, MO 64068                         NASHVILLE, TN 37228




DETROIT CUTLERY                        DETROIT EDISON                            DETROIT EDISON
16600 INDUSTRIAL                       1 ENERGY PLAZA                            PO BOX 2859
ROSEVILLE, MI 48066                    323 SB                                    DETROIT, MI 48260-0001
                                       DETROIT, MI 48226




DEUTSCHE BANK SECURITIES INC.          DEVAN DILELIO                             DEVAN HOCHULI
ATTN SARA BATTEN                       13903 BABCOCK ROAD APARTMENT 10107        4143 W KENT DR
5022 GATE PARKWAY                      SAN ANTONIO, TX 78249                     CHANDLER, AZ 85226
SUITE 100
JACKSONVILLE, FL 32256



DEVAN STATLER                          DEVANTE BLAIR                             DEVANTE DUNCAN
9001 N NORTON AVE                      5155 W. TROPICANA AVE 2011                2249 HOWEY RD
KANSAS CITY, MO 64156                  LAS VEGAS, NV 89103                       COLUMBUS, OH 43211




DEVAUGHN OWSLEY                        DEVEN PENNELL                             DEVIN AVERY LAWRENCE
5507 ORCHARD AVE                       125 N. ALMA SCHOOL APT. 1182              2323 CURTIS STREET
OMAHA, NE 68117-1867                   CHANDLER, AZ 85224                        DENVER, CO 80205




DEVIN HILL                             DEVIN MAYNARD                             DEVON C BOND
6091 MEDICI COURT                      6705 WINTERBERRY DR                       522 W 19TH ST.
SARASOTA, FL 34243                     AUSTIN, TX 78750                          TEMPE, AZ 85281




DEVON CLEAVELAND                       DEVON KENT                                DEVON LITZ
14713 AMES AVE                         210 FROSTWOOD LN                          5051 BROOKMEADE DR
OMAHA, NE 68116                        SPRING, TX 77386-1142                     SARASOTA, FL 34232-5419
DEVON WITHERS          Case 19-10953-CSS
                                     DEVONNA Doc  1-1
                                              MARIE     Filed
                                                    GUERRERO       04/30/19    Page 125 ofPOWERS
                                                                                  DEVONNE  452
1028 WEST FRANKLIN STREET APT. 2     2233 PEACHTREE RD 805                        3416 SHADY CREEK RD
RICHMOND, VA 23220                   ATLANTA, GA 30309                            NORTH CHESTERFIELD, VA 23234




DEVYN ELLISTON                        DEVYN GRAY                                  DEWARREN TURNER
16550 HENDERSON PASS                  3408 WOODY RIDGE PL                         2337 COLLIER DR
SAN ANTONIO, TX 78232                 GLEN ALLEN, VA 23059                        DECATUR, GA 30032




DEWAYNE FLETCHER                      DEWITT EQUIPMENT CO, INC                    DEXTER REED
2819 UNION DR NW                      PO BOX 2189                                 408 E MCKINLEY ST
HUNTSVILLE, AL 35816-3943             MESA, AZ 85214                              BATON ROUGE, LA 70802-7360




DEXTER TOLEDO                         DEYLA FLUELLEN                              DEYSI FLORES
1242 NAKUINA STREET                   6776 TARAWA DRIVE                           1458 JADE AVE A
HONOLULU, HI 96819                    CINCINNATI, OH 45224                        BATON ROUGE, LA 70810




DEYSI NUNEZ                           DEZARAY BIGHAM                              DHH / OPH
912 ELLISON ST 122DN                  809 WEST GROVE PARKWAY                      PERMIT UNIT
FALLS CHURCH, VA 22046                TEMPE, AZ 85283                             PO BOX 4489
                                                                                  628 N 4TH STREET
                                                                                  BATON ROUGE, LA 70821-4489



DHS SERVICES INC.                     DHX - DEPENDABLE HAWAIIAN EXPRESS INC.      DIAL ONE MEARS INC.
1664 LEXINGTON DR                     PO BOX 845871                               743 E DUNLAP
MONTGOMERY, IL 60538                  LOS ANGELES, CA 90084-5871                  PHOENIX, AZ 85020




DIALA ANUONYEMERE                     DIAMANTE ELAM                               DIAMOND BLUNT
4400 MASSACHUSETTS AVE                10238 CASPIAN BEND                          17530 MANSFIELD
WASHINGTON DC, DC 20016               SAN ANTONIO, TX 78254                       DETROIT, MI 48235




DIAMOND BROWN                         DIAMOND CARRERE                             DIAMOND CLEANING SERVICES
4041 KNIGHT RD APT B6                 6811 ASKEW AVE                              805 MUIRFIELD DR
HUNTSVILLE, AL 35805                  KANSAS CITY, MO 64132                       MANSFIELD, TX 76063




DIAMOND HEAD SEAFOOD WHOLESALE INC.   DIAMOND SHARP & PRO-EDGE KNIFE              DIANA BARRERA
966 ROBELLO LN                        513 MERCURY LN.                             4528 W MARLETTE AVE
HONOLULU, HI 96817                    BREA, CA 92821                              GLENDALE, AZ 85301




DIANA GARCIA                          DIANA MEDRANO                               DIANA TRAN
16625 N 31ST ST APT 7                 3229 NATURE CIRCLE APT 107                  2438 TEMPLE CT
PHOENIX, AZ 85032-2652                SARASOTA, FL 34235                          ALEXANDRIA, VA 22307
DIANA TUDON              Case 19-10953-CSS    Doc 1-1
                                       DIANE OSTI            Filed 04/30/19   Page  126RULEAU
                                                                                 DIANNA of 452
6347 MELODY LN APT 127                  503 ROUTE 36                             3612 116TH STREET WEST
DALLAS, TX 75231                        BELFORD, NJ 07718                        BRADENTON, FL 34210




DICHELLO DIS                            DIEBOLD FIRE SERVICES                    DIEGO A CETO CETO
55 MARSH HILL ROAD PO BOX 562           5995 MAYFAIR RD                          807 E DUNLAP AVE APT 110
ORANGE, CT 06477                        CANTON, OH 44720                         PHOENIX, AZ 85020




DIEGO ARELLANA                          DIEGO BENITEZ-HERNANDEZ                  DIEGO CASTILLO
129 N WAYNE ST 4                        8316 RAMSTONE WAY                        12806 CLAYCLIFF CT
ARLINGTON, VA 22204                     ANTIOCH, TN 37013-3956                   HOUSTON, TX 77057




DIEGO CETO COBO                         DIEGO CONTRERAS                          DIEGO FLORES
3641 E. WILLOW AVE                      808 NITA FAY DR.                         1604 CHARLES AVE APT 1
PHOENIX, AZ 85032                       EL PASO, TX 79912                        SAINT PAUL, MN 55104-2218




DIEGO GONZALEZ                          DIEGO IGLESIAS                           DIEGO LARES
3307 AVE ISLA VERDE APT 1305A           345 SHADOW MOUNTAIN DR APT 602           416 CHERRY MEDOWS CT
CAROLINA, PR 00979                      EL PASO, TX 79912                        LAS VEGAS, NV 89145




DIEGO LUX PU                            DIEGO PEREZ                              DIEGO RIOS-CASTILLO
9270 TASMANIA AVE                       2106 DUCHY CT                            442 KALAIMOKU ST
BATON ROUGE, LA 70810                   WALDORF, MD 20602                        HONOLULU, HI 96815




DIEGO VARGAS                            DILLON ZIELINSKI                         DILMIRA TAKHIROVA
700 MCKINLEY AVE APT. 102               4095 W GRAY FOX ST                       1111 S QUINCY ST APT 201
MUNDELEIN, IL 60060                     EAGLE, ID 83616                          ARLINGTON, VA 22204




DILRAZ NISHAN RAZACK                    DIMITRI XYTAKIS                          DIMITRIOS KAMBOURIS
3050 WINTER PINE CT                     12005 BOWERTON RD                        21 GLEIM ROAD
FAIRFAX, VA 22031                       RICHMOND, VA 23233                       WHITEHOUSE STATION, NJ 08889




DIMITRIUS PATTERSON                     DINA MANSOUR                             DINA NASER
12805 CAROUSEL COURT                    4824 WOODLAND AVE. APT. 205              5214 BRYANT IRVIN RD. APT.3171
UPPER MARLBORO, MD 20772                ROYAL OAK, MI 48073                      FORT WORTH, TX 76132-3867




DINA NIKITICH                           DINNO HONTANOSAS                         DIOCELINE ALQUICIRA
754 N. SCOTNEY AVE.                     4370 S GRAND CANYON DR APT 106           15521 COUNTRY WEST RD
MERIDIAN, ID 83642                      LAS VEGAS, NV 89147-7111                 CONROE, TX 77302
DIONDRA THOMAS           Case 19-10953-CSS     Doc AID
                                       DIRECT FIRST 1-1        Filed 04/30/19   Page  127TV
                                                                                   DIRECT of 452
388 FORT EDWARD DRIVE                    PO BOX 50104                              2230 E IMPERIAL HWY
ARLINGTON, TX 76002                      NASHVILLE, TN 37205                       EL SEGUNDO, CA 90245




DIRECT TV                                DIRECTOR OF FINANCE                       DIRECTOR OF FINANCE
PO BOX 5006                              1001 E. FAYETTE STREET                    231 E BALTIMORE ST 6TH FLOOR
CAROL STREAM, IL 60197-5006              BALTIMORE, MD 21202                       BALTIMORE, MD 21202




DIRECTV PUERTO RICO, LTD.                DISPENSE ALL                              DIVISION OF LIQUOR CONTROL
PO BOX 71413                             5917 LIBERTY RD.                          6606 TUSSING RD, PO BOX 4005
SAN JUAN, PR 00936-8513                  BALTIMORE, MD 21207                       REYNOLDSBURG, OH 43068-9005




DIXIE CHAVEZ                             DIXON FISHERIES, INC.                     DLAYNE BELTRAN
6601 W MCKINLEY ST                       1807 N. MAIN STREET                       PO BOX 706
PHOENIX, AZ 85043-2416                   EAST PEORIA, IL 61611                     LA COSTE, TX 78039




DMAR HAYES                               DMX, INC                                  DMX, INC
4822 38TH ST.                            1703 W FIFTH ST                           PO BOX 602777
DICKINSON, TX 77539                      STE 600                                   CHARLOTTE, NC 28260-2777
                                         AUSTIN, TX 78703




DOHERTY ELECTRIC                         DOLORES RODRIGUEZ                         DOLPHIN MALL ASSOCIATES LLC
3005 W. OVERLAND ROAD                    6726 HICKORY SPRING                       ATTN MICHELE WALTON
BOISE, ID 83646                          SAN ANTONIO, TX 78249                     C/O TAUBMAN
                                                                                   200 E LONG LAKE RD STE 300
                                                                                   BLOOMFIELD HILLS, MI 48304-2324



DOLPHIN MALL ASSOCIATES LLC              DOLPHIN MALL ASSOCIATES LLC               DOLPHIN MALL ASSOCIATES LLC
C/O TAUBMAN                              DEPT 189501                               PO BOX 200
200 E LONG LAKE RD STE 300               PO BOX 67000                              BLOOMFIELD HILLS, MI 48303
BLOOMFIELD HILLS, MI 48304-2324          DETROIT, MI 48267-1895




DOMEEKA LONG                             DOMINGO LEMUS                             DOMINGO MAYEN
236 STRAWBERRY LN                        1605 LIONHEART DRIVE                      504 TEXAS AVENUE
STAMFORD, CT 06902                       FRISCO, TX 75034                          ROUND ROCK, TX 78664




DOMINGO ORTIZ                            DOMINIC COOPER                            DOMINIC GALAZA
3033 PASEO BLVD                          3128 W PIMA ST 4                          440 SEASIDE AVE APT 604
KANSAS CITY, MO 64109                    PHOENIX, AZ 85009                         HONOLULU, HI 96815




DOMINIC GIANNINI                         DOMINIC RUBINO II                         DOMINIC SAGARNAGA
5135 DOYLE LANE                          17969 MILLSTONE DR                        1233 N MESA DR APT 1068
CENTREVILLE, VA 20120                    MACOMB, MI 48044-4189                     MESA, AZ 85201-2771
DOMINICK BATES           Case 19-10953-CSS    Doc
                                       DOMINIQUE    1-1 Filed 04/30/19
                                                 A EADS                  Page 128 of ADAMS
                                                                            DOMINIQUE 452
449 BEN HUR RD                          866 BRIARCLIFF TERRACE              5922 SOUTHMUND ST
BATON ROUGE, LA 70820                   ATLANTA, GA 30306                   HOUSTON, TX 77033-1834




DOMINIQUE CARTER                        DOMINIQUE HAYS                      DOMINIQUE JACOBS
625 W MCKELLIPS RD LOT 164              4230 N. YUKON                       358 CARLISLE CROSSING ST
MESA, AZ 85201-1256                     TAMPA, FL 33617                     LAS VEGAS, NV 89138




DOMINIQUE JOHNSON                       DOMINIQUE JORDAN                    DOMINIQUE LONEY
2761 ROUSE ST                           3811 FAIRVIEW AVE                   1366 W MELROSE ST
FORT WORTH, TX 76112                    BALTIMORE, MD 21216                 BOISE, ID 83706




DOMINIQUE MCBRIDE                       DOMINIQUE MCCRAY                    DOMINIQUE PEDROZA
5010 WINTER CHERRY                      1845 22ND ST                        1500 MAGRUDER APT 252D
SAN ANTONIO, TX 78245-3716              SARASOTA, FL 34234-7569             EL PASO, TX 79925




DOMINIQUE ROBLES                        DOMINIQUE SAN MIGUEL                DOMITRIO LEWIS
6400 E THOMAS RD APT 1017               12415 ORIOLE LAKE WAY               1306 AUGUSTA DRIVE
SCOTTSDALE, AZ 85251                    HOUSTON, TX 77089                   MARIETTA, GA 30067




DON KENNEDY ROOFING, INC.               DONAEL FLORES                       DONALD BEAUDRY
815 FESSLERS LANE                       5759 IVY KNOLL CT APT A             2401 E SAHUARO DRIVE
NASHVILLE, TN 37210                     INDIANAPOLIS, IN 46250              PHOENIX, AZ 85028




DONALD BURNS                            DONALD CHEYNEY                      DONALD GARTLAND
2080 NORTH LOBDELL BLVD APT 3612        8875 SOUTH US HIGHWAY               2830 E 17TH AVE
BATON ROUGE, LA 70806                   MAITLAND, FL 32751                  DENVER, CO 80206




DONALD GATER                            DONALD HENDRICKS                    DONALD JONES
1345 U ST SE                            10549 WESTFIELD BLVD                8714 N 15TH ST
WASHINGTON, DC 20020                    INDIANAPOLIS, IN 46280              TAMPA, FL 33604




DONALD PAUL III                         DONALD THOMAS                       DONALD THOMPSON
1215 BRIARSHORE WAY                     1747 PEORIA ST APT 403              169 LOTUS DRIVE APT 6
LEWIS CENTER, OH 43035                  AURORA, CO 80010-2935               CARMEL, IN 46032




DONALDO ASENCIO                         DONALDO BARRERA GAMEZ               DONALDO LEMUS ASENCIO
629 E. 16TH APT. 209                    10818 HARVEY DR APT 10              8815 COY AVE APT. B
PLANO, TX 75074                         FAIRFAX, VA 22030                   BATON ROUGE, LA 70810
DONDRE THOMAS             Case 19-10953-CSS   Doc
                                        DONNESHA   1-1 SHAVERS
                                                 MORGAN Filed 04/30/19       Page 129DEUTSCH
                                                                                DONNY of 452
2210 SULLIVAN ROAD                       6000 WEST RAYFORD RD                   3134 SOUTH MARKET ST, 2019
COLLEGE PARK, GA 30349                   SPRING, TX 77389                       GILBERT, AZ 85295




DONOVAN FARRENS                          DONOVAN RICHARDSON                     DONOVAN SWANSON
1722 SAINT MARYS AVE APT 206             7148 N ALTER ST                        6920 S 46TH DR
OMAHA, NE 68102-2502                     GWYNN OAK, MD 21207-6418               LAVEEN, AZ 85339




DONRAPHEAL BATTLE                        DONTE DREW                             DONTE MORROW
18951 SANTA ROSA DR.                     5815 FIELD PLACE NE                    11600 JUDGE AVENUE
DETROIT, MI 48221                        WASHINGTON, DC 20019                   ORLANDO, FL 32817




DOORS BY GEORGE, INC                     DOPS INC                               DORA RAMIREZ
PO BOX 35156                             116 PATES DRIVE                        8250 WESTPARK DR APT 774
PHOENIX, AZ 85069                        FORT WASHINGTON, MD 20744              MCLEAN, VA 22102




DORIAN DEAN                              DORIAN HIDALGO                         DORIAN MCFARLAND
6222 RIME VILLAGE DR NW APT 10           842 LAKE NORA SOUTH DR                 4004 MCCLAIN LN NW
HUNTSVILLE, AL 35806-2773                INDIANAPOLIS, IN 46240                 HUNTSVILLE, AL 35810




DORIAN SANCHEZ                           DORIS DEARMON                          DORIS VIDRINE
107 KINGSWOOD DR.                        271 BLACKMAN RD B                      1535 SW 131 PLACE
HUNTSVILLE, AL 35806                     NASHVILLE, TN 37211-5141               MIAMI, FL 33184




DORIS ZUNIGA                             DOROTHY COCHRAN                        DORRECO SIMS
2323WEST BAY AREA BLVD APTO 913          7118 GRASSY TRAIL                      2407 TUXEDO DR.
WEBSTER, TX 77598                        SAN ANTONIO, TX 78244                  HUNTSVILLE, AL 35810




DORTHY MARICH                            DOT IT RESTAURANT FULFILLMENT LLC      DOUBLE A SECURITY
4318 TIMOR PL                            PO BOX 860272                          1595 HARLAN ST.
SARASOTA, FL 34241-5646                  MINNEAPOLIS, MN 55486                  LAKEWOOD, CO 80214




DOUGLAS COUNTY TREASURER                 DOUGLAS COUNTY TREASURER               DOUGLAS GAMEZ
PO BOX 2855                              RM H03 1819 FARNAM ST                  12416 SPEAR CIRCLE
OMAHA, NE 68103-2855                     OMAHA, NE 68183                        BATCH SPRINGS, TX 75180




DOUGLAS GILMORE                          DOUGLAS MATHESON                       DOUGLAS PUMP COMPANY
1646 RIVER VIEW DR                       5503 GLENFIELD SPRING LANE             4719 MERRIAM DRIVE
ROCHESTER HILLS, MI 48309                SPRING, TX 77389                       OVERLAND PARK, KS 66203
DOUGLAS ROBBINS         Case 19-10953-CSS   Doc
                                      DOUGLAS     1-1
                                              SLICKER      Filed 04/30/19   Page 130 ofTANG
                                                                               DOUGLAS   452
10252 POINTVIEW COURT                  702 HOLLAND COURT                       11915 N 68TH DR,
ORLANDO, FL 32836                      TRENTON, OH 45067                       PEORIA, AZ 85345




DOVER GREASE TRAP                      DR VINYL                                DR VINYL
16585 13 MILE RD                       705B S.E. MELODY LANE 176               PO BOX 460818
FRASER, MI 48026                       LEES SUMMIT, MO 64063                   PAPILLION, NE 68046




DRAGON FIRE SYSTEMS                    DRAIN KING,INC.                         DRAINS ETC.
128 W ZIPP RD                          7740 BEECH ST                           PO BOX 2386
NEW BRAUNFELS, TX 78130                FRIDLEY, MN 55432                       VALRICO, FL 33595




DRAJA BROWN                            DREW ROBERTSON                          DREW SCHINBECKLER
4271 LAKE RICHMOND DR                  1508 KELLY LN                           9001 WURZBACH RD
ORLANDO, FL 32811                      ROYCE, TX 75189                         SAN ANTONIO, TX 78240




DRIVERS LICENSE GUIDE CO.              DRYDEN & PALMER                         DUANE LANGNER
1492 ODDSTAD DR.                       PO BOX 844531                           1220 CAMBELL AVE.
REDWOOD CITY, CA 94063                 BOSTON, MA 02284-4531                   HAMILTON, OH 45011




DUANE WELKER                           DUCMAN-ALEJANDR BRAVO-MARIN             DUKE ENERGY
111 GARWOOD DR                         3806 DECATUR ST                         526 S CHURCH ST
NASHVILLE, TN 37210                    OMAHA, NE 68111                         CHARLOTTE, NC 28202




DUKE ENERGY                            DULCE M RODRIGUEZ                       DUNBAR ARMORED INC.
PO BOX 1326                            1415 SPURGEON SANTA 314                 WORLD HEADQUARTERS
CHARLOTTE, NC 28201-1326               SANTA ANA, CA 92701                     50 SCHILLING ROAD
                                                                               HUNT VALLEY, MD 21031




DUNBAR SECURITY PRODUCTS, INC.         DUNCAN MCPHEE                           DUPAGE COUNTY HEALTH DEPT
PO BOX 333                             12800 WEBB CHAPEL RD                    ENV HEALTH SVCS
BALTIMORE, MD 21203                    FARMERS BRANCH, TX 75234                111 N COUNTY FARM ROAD
                                                                               WHEATON, IL 60187




DURCHSLAG LAW                          DURO-LAST, INC.                         DUSAN KUKIC
6202 E CALLE CAMELIA                   525 MORLEY DRIVE                        19601 N 7TH ST APT 1046
SCOTTSDALE, AZ 85251                   SAGINAW, MI 46801                       PHOENIX, AZ 85024




DUSTIN BLEVINS                         DUSTIN C BROWN                          DUSTIN DICKERSON
2033 E PASO FINO DR                    1062 SW 25 AVE                          4662 EUREKA STREET
SAN TAN VALLEY, AZ 85140-7876          MIAMI, FL 33135                         LAS VEGAS, NV 89103
DUSTIN GONSALVES         Case 19-10953-CSS    Doc 1-1
                                       DUSTIN GROGAN          Filed 04/30/19   Page 131NAGEL
                                                                                  DUSTIN of 452
924 GREEN ST APT 5                      12970 GRAND BLVD 3F-14                    725 LAKE STREET NE 25
HONOLULU, HI 96822                      CARMEL, IN 46032                          HOPKINS, MN 55343




DUSTIN SHRADER                          DUSTIN WELCH                              DUVANEL PIERRE
1703 COTTON PATCH LANE                  7023 E. 4TH ST UNIT 106                   8542 LAZY RIVER DR
ALPHARETTA, GA 30004                    SCOTTSDALE, AZ 85251                      TAMPA, FL 33617




DWIGHT GARDNER-RICHARDS                 DWIGHT SIMS II                            DYANNA RIDDLE
60 AIKEN                                12031 LEISURE WAY RD                      13650 NW HIGHWAY 464B
NORWALK, CT 06851                       DALLAS, TX 75243                          MORRISTON, FL 32668-7812




DYLAN ASPESIAGH                         DYLAN FELTS                               DYLAN GARCIA
3134 S MARKET ST APT 2056               9503 STONEBRIDGE DR                       6718 NORTH 54TH AVE
GILBERT, AZ 85295-1339                  AUSTIN, TX 78758-6241                     GLENDALE, AZ 85301




DYLAN GREENER                           DYLAN HYLANDER                            DYLAN KLEMOVAGE
11501 CENTURY OAKS TERRACE              6717 GRAY WOLF DR.                        5934 W. YUCCA STREET
AUSTIN, TX 78758                        PLANO, TX 75024                           GLENDALE, AZ 85304




DYLAN LIZARRAGA                         DYLAN MICHEAL TANNER                      DYLAN MORAN
16631 N 56TH ST                         6097 GREEN OVAL DRIVE                     823 GREENHOUSE DR
SCOTTSDALE, AZ 85254                    MIDDLETOWN, OH 45044                      ROSWELL, GA 30076




DYLAN RAGSDALE                          DYLAN S OTTO                              DYLAN SALANOA
5245 BRIGHTSIDE VIEW DR APT 5           25 MARKLEVILLE LANE                       92-1106 PALAHIA STREET APT. F105
BATON ROUGE, LA 70820-4769              WESTFIELD, IN 46074                       KAPOLEI, HI 96707




DYLAN SCOTT                             DYLAN SHORTRIDGE                          DYLLON FORBES
900 W LEADWOOD AVE                      6480 N 82ND ST APT 239                    1185 SPRING CRESS DR
QUEEN CREEK, AZ 85140                   SCOTTSDALE, AZ 85250                      FORT WORTH, TX 76028




DYREK WILLIAMSON                        DYTHANIEL L MCEWEE                        EAGLE BRAND SALES
1493 N 4TH STREET                       330 INGLESIDE DRIVE                       3201 NW 72ND AVENUE
COLUMBUS, OH 43201                      BATON ROUGE, LA 70806                     MIAMI, FL 33122




EAGLE REFRIGERATION                     EARL CLARKSON                             EARNEST CHESTER
6220 HOLLYFIELD DR                      8505 E 91ST ST                            2216 LEE COURT APT 102
BATON ROUGE, LA 70809                   KANSAS CITY, MO 64138                     TAMPA, FL 33607
EARVIN GODOY             Case 19-10953-CSS    DocSTRATEGIC
                                       EAST PRATT 1-1 Filed    04/30/19
                                                           VENTURE, LLC        Page 132 TOWN
                                                                                  EASTON of 452
                                                                                              CENTER II, LLC
6802 WESTLAWN DR                         PO BOX 417832 LOCKBOX 417832             L-3769
FALLS CHURCH, VA 22042                   BOSTON, MA 02241-7832                    COLUMBUS, OH 43260-3769




EASY ICE, LLC                            EASYKLEAN INC                            EBONEE WILLIAMS
PO BOX 879                               BIBBY FINANCIAL SERVICES (CA), INC.      3534 MOONLIGHT COURT
MARQUETTE, MI 49855                      FOR THE ACCOUNT OF: EASYKLEAN            DECATUR, GA 30034
                                         FILE 51042
                                         LOS ANGELES, CA 90074-1042



EBONI DAVIS                              EBONY GIBBS                              EBONY M ROSENBERER
9900 ADLETA BLVD                         8006 DOVE DR.                            9696 LEWIS ST
DALLAS, TX 75231                         TAMPA, FL 33615                          BATON ROUGE, LA 70807-3852




EBONY PHILLIPS                           ECHO ROBERTS                             ECOLAB EQUIPMENT CARE
8367 72ND ST E                           5056 NORTHTOWNE BLVD                     210 VISTA PARK DRIVE
BRADENTON, FL 34201                      COLUMBUS, OH 43229                       PITTSBURGH, PA 15205




ECOLAB FOOD SAFETY SPECIALTIES           ECOLAB MFG INC                           ECOLAB PEST ELIM. DIV.
24198 NETWORK PLACE                      CALL BOX 60-7086                         26252 NETWORK PLACE
CHICAGO, IL 60673-1241                   BAYAMON, PR 00960                        CHICAGO, IL 60673-1262




ECOLAB                                   ECOLAB                                   ECOSURE
1 ECOLAB PLACE                           PO BOX 100512                            26397 NETWORK PLACE
ST PAUL, MN 55102-2233                   PASADENA, CA 91189-0512                  CHICAGO, IL 60673-1263




ECTOR SAQUIC                             ED GRAY                                  EDDIE STAMPER
3435 WEBB CHAPEL EXT APT 114             6590 PINON CT.                           103 HERON CT.
DALLAS, TX 75220-6745                    CHINCO, CA 91710                         HAVRE DE GRACE, MD 21078




EDDIES REFRIGERATION SERVICE             EDDY DELACRUZ                            EDDY NARES
748 PUUHALE ROAD                         4323 N 78TH ST APT F214                  8009 WYATT DR
HONOLULU, HI 96819                       SCOTTSDALE, AZ 85251-3760                FORT WORTH, TX 76108




EDEN MARIA JOHNSON                       EDER BROTHERS INC                        EDER ELIU GODOY ASENCIO
2301 S MILLBEND DR                       PO BOX 26012                             10623 GLENSTONE CT APT 54
SPRING, TX 77380-1776                    WEST HAVEN, CT 06516                     BATON ROUGE, LA 70810-2882




EDER VASQUEZ-VILLALOBOS                  EDGAR CUELLAR                            EDGAR DELGADO
3065 NORTH FIVE MILE RD 201              3502 E. CYPRESS STREET                   6731 CAVACADE DR
BOISE, ID 83713                          SCOTTSDALE, AZ 85008                     TAMPA, FL 33614-4521
                     Case
EDGAR DIOSDADO HERNANDEZ     19-10953-CSS    Doc 1-1
                                      EDGAR ESCALAR       Filed 04/30/19   Page 133GIL
                                                                              EDGAR of 452
7811 HAMPTON PLACE                    234 LONGWOOD TERRACE APT A1             4101 OAKBERRY DR
FISHERS, IN 46038                     MUNDELEIN, IL 60060                     ORLANDO, FL 32817




EDGAR GUZMAN                          EDGAR HERNANDEZ DE LA CRUZ              EDGAR I PATRICIO
4206 W OSBORN RD APT 3                76 W BROAD ST 1                         13750 MAHAM RD 1127
PHOENIX, AZ 85019-3928                STAMFORD, CT 06902                      DALLAS, TX 75240




EDGAR I SANCHEZ                       EDGAR LOPEZ                             EDGAR MEJIA
11230 BELAIR DR 3                     414 S SABINAS ST. 2                     15615 ELESTADO DR
SAN ANTONIO, TX 78213                 SAN ANTONIO, TX 78207                   DALLAS, TX 75242




EDGAR PELICO SONTAY                   EDGAR PERALTA GONZALES                  EDGAR PEREZ
11126 R PLAZA APARTMENT 8             3724 ALDERWOOD DR                       265 EL DORADO BLVD APT 1815
OMAHA, NE 68137                       LAS VEGAS, NV 89032                     WEBSTER, TX 77598-2238




EDGAR PEREZ                           EDGAR PONCE                             EDGAR RODRIGUEZ
7302 ELK CIR APT 3                    8916 DATAPOINT DR 1031                  4814 NORTH 70TH AVE
HUNTINGTON BEACH, CA 92647-8432       SAN ANTONIO, TX 78229                   PHOENIX, AZ 85033




EDGAR SAQUIC                          EDGAR TALE                              EDGAR VILLA GOMEZ
25469 BOROUGH PARK 1015               12541 MINOR CT.                         4008 W CARMEN ST
SPRING, TX 77380                      HOUSTON, TX 77076                       TAMPA, FL 33609-1205




EDGAR VILLEGAS                        EDGEPRO                                 EDIC ASENCIO
2931 N 38TH ST APT. 45                3313 W CHERRY LN P.M.B. 413             531 AUBURN DRIVE
PHOENIX, AZ 85018                     MERIDIAN, ID 83642                      LEWISVILLE, TX 75067




EDITH ASIAN                           EDITH B SALGADO                         EDITH BELEN SALGADO CHAVEZ
8175 MEADOW RD APT 216                1214 BOSTON ST.                         8000 EAST 12TH AVENUE 1384
DALLAS, TX 75231                      AURORA, CO 80010                        DENVER, CO 80220




EDITH ESQUIVEL RAMIREZ                EDITH MENCHACA                          EDITH PEREZ RANGEL
16240 SAN PEDRO AVE LOT 89            9503 ROCKSPRINGS ST                     179 JASON RD
SAN ANTONIO, TX 78232-3003            SAN ANTONIO, TX 78251-4929              CHASKA, MN 55318




EDMUNDO OLVERA-ARREDONDO              EDREY CANSECO VAZQUEZ                   EDUARDO AGUSTIN
5804 N MEADOWS BLVD APT D             14020 CHESNUT DRIVE 3                   5230 THUNDER CREEK RD APT 129
COLUMBUS, OH 43229                    EDEN PRAIRIE, MN 55347                  AUSTIN, TX 787594269
EDUARDO ARAIZA           Case   19-10953-CSS   Doc
                                         EDUARDO    1-1
                                                 ATAYDE       Filed 04/30/19   Page 134 ofBARAHONA
                                                                                  EDUARDO  452
3012 HOLIDAY DR SW                       45563 W AMSTERDAM RD                     2940 JANET CIRCLE
HUNTSVILLE, AL 35805-4925                MARICOPA, AZ 85139-7241                  COLUMBUS, OH 43209




EDUARDO BARRAGAN                         EDUARDO DE DIOS                          EDUARDO GARCIA MARTINEZ
4423 JEFFERSON                           1320 E 39TH STREET MAILBOX 4-16          5213 EWING AVENUE N
KANSAS CITY, MO 64111                    KANSAS CITY, MO 64110                    BROOKLYN CENTER, MN 55429




EDUARDO GARCIA                           EDUARDO IVAN VELEZ MORALES               EDUARDO LINARES
18959 LINA ST. APT 803                   6325 LYNDALE AVE. S APT. 206             N PIERCE ST APT A2
DALLAS, TX 75287                         RICHFIELD, MN 55423                      ARLINGTON, VA 22209




EDUARDO MANCERA                          EDUARDO MORA                             EDUARDO MORAN OCAMPO
6015 S 43RD PL                           3043 SUNTREE PL 802                      908 ANTONIO DR
PHOENIX, AZ 85042                        KANSAS CITY, KS 66103                    LAS VEGAS, NV 89107




EDUARDO ORDANZA                          EDUARDO PELICO                           EDUARDO PLATA
3908 S HANOVER ST                        16202 EL CAMINO REAL                     15307 TAMARON PASS
BROOKLYN, MD 21225                       HOUSTON, TX 77062                        SAN ANTONIO, TX 78253




EDUARDO RAMIREZ                          EDUARDO ROJAS                            EDUARDO SANCHEZ
2757 CHARTER DR                          11540 JERRY LEWIS                        625 WHITNEY RANCH 15
TROY, MI 48083                           EL PASO, TX 79936                        HENDERSON, NV 89014




EDUARDO SANFIORENZO                      EDUARDO TZOC                             EDUARDO YAX
CALLE GERMAN MOYER 404                   12512 MANORCOURT                         3304 FOUNTAIN VIEW 52
SAN JUAN, PR 00918                       HOUSTON, TX 77072                        HOUSTON, TN 77057




EDUARDO YAX                              EDVIN CISNEROS                           EDWAR VASQUEZ
3304 FOUNTAIN VIEW 52                    6500 W. CHARLESTON 409                   1050 W. 8TH AVE 113
HOUSTON, TX 77057                        LAS VEGAS, NV 89146                      MESA, AZ 85210




EDWARD B STURRUP                         EDWARD CALROW                            EDWARD CANEPA-SOSA
11305 SW 191LN                           4068 W ORCHID LN                         3383 ALOHEA AVENUE
MIAMI, FL 33157                          CHANDLER, AZ 85226                       HONOLULU, HI 96816




EDWARD CORTEZ                            EDWARD D. JONES & CO.                    EDWARD DON & COMPANY
1525 N 39TH AVE                          ATTN ELIZABETH ROLWES                    2562 PAYSPHERE CIRCLE
PHOENIX, AZ 85009                        201 PROGRESS PARKWAY                     CHICAGO, IL 60674
                                         MARYLAND HEIGHTS, MO 63043-3042
EDWARD DON & COMPANY Case      19-10953-CSS
                                        EDWARDDoc
                                              DON &1-1  Filed 04/30/19
                                                    COMPANY                     Page 135 of
                                                                                   EDWARD   452
                                                                                          ENGLISH
3501 PLANO PKWY                          ATTN FREDERICA CAMPBELL - CREDIT MGR      6901 E. CHAUNCEY LANE, APT 3217
THE COLONY, TX 75056-5245                9801 ADAM DON PKWY                        PHOENIX, AZ 85054
                                         WOODRIDGE, IL 60517




EDWARD ESPINOSA                          EDWARD GREEN                              EDWARD HERNANDEZ
1218 PARK LAKE STREET                    1109 EBERT AVE                            4007 RIDGE PATH
ORLANDO, FL 32789                        AUSTIN, TX 78721                          SPRING, TX 77388




EDWARD KRUMPOTICH                        EDWARD MCELLIGOTT                         EDWARD MERSLICH
21 16TH AVE N.                           7 EASTCREEK PL                            2301 REDWOOD ST APT 504
HOPKINS, MN 55343                        PLANO, TX 75074                           LAS VEGAS, NV 89146




EDWARD MORENO                            EDWARD MORROW                             EDWARD NAVARRO
314 W. CHERRY LANE 1                     2020 DARTMOUTH AVE                        1127 S JAMES RD APT 23
MERIDIAN, ID 83642                       WINTER PARK, FL 32789                     COLUMBUS, OH 43227-1863




EDWARD NOVAK                             EDWARD ORIENZA                            EDWARD REED
1210 COLONIAL GARDENS DRIVE              41 CHURCH STREET WEST                     3721 TOWN XING APT 2107
AVENEL, NJ 07001                         GREENWICH, CT 06830                       MESQUITE, TX 75150-2736




EDWARD RODRIGUEZ                         EDWARD SANCHEZ                            EDWARD W COWELL II
1250 S MONAEO PKAY. 81                   1404 ABBY CREEK DRIVE                     207 KALIHI ST
DENVER, CO 80224                         LITTLE ELM, TX 75068                      HONOLULU, HI 96819




EDWIN ARAQUE                             EDWIN ARGUETA                             EDWIN CHUM
8675 MARIGOLD CIRCLE APT 314             9129 CLOISTERS E                          1148 COUNTY LINE RD APT 18
EDEN PRAIRIE, MN 55344                   RICHMOND, VA 23229                        KANSAS CITY, KS 66103-2336




EDWIN DELGADO                            EDWIN GARCIA                              EDWIN GOMEZ
3229 NATURE CIR APT 107                  1523 FAIRFAX DR 302                       592 GURDON ST
SARASOTA, FL 34235                       ARLINGTON, VA 22209-3008                  BRIDGEPORT, CT 06606-4326




EDWIN HERNANDEZ                          EDWIN MARTINEZ                            EDWIN MEDINA
76 W BROAD ST 1                          2211 BINGHAM STREET                       2966 LOUISE STREET
STAMFORD, CT 06902                       HONOLULU, HI 96826                        SARASOTA, FL 34237




EDWIN MONTERO                            EDWIN MURRAY                              EDWIN OSBORNE
3926 FREMONT AVE N                       1241 E RINGNECK CT                        469 ENA ROAD APT 1407
MINNEAPOLIS, MN 55412-2045               MERIDIAN, ID 83646                        HONOLULU, HI 96815
EDWIN SANTOS RAMOS     Case     19-10953-CSS     Doc 1-1
                                         EFRAIN ESPINOZA        Filed 04/30/19    Page 136HERNANDEZ
                                                                                     EFREN of 452
C/SAMOA 8354 EXT COUNTY CLUB              508 E HOWARD LN 632                        410 EAST 43 ST TRLR 7
SAN JUAN, PR 00924                        AUSTIN, TX 78753                           GARDEN CITY, ID 83714




EFREN MENDEZ                              EFREN MENDOZA                              EFREN PATINO ZAVALETA
314 N WARWICK AVE APT 2A                  150 WARREN STREET SPACE 7                  1811 E HARVARD STREET
WESTMONT, IL 60559                        SANTA ANA, CA 92705                        PHOENIX, AZ 85006




EGERIA THOMAS-SAND                        EGI BATMUNKA                               EGLE ADAMONYTE
3222 DUVAL ST                             1200 N VEITCH ST                           7S 035 SUFFIELD CT 208C
HONOLULU, HI 96815                        ARLINGTON, VA 22201                        WESTMOUNT, IL 60559




EGNYTE, INC.                              EHRIKA MILLER                              EIVI DIAZ
1350 W MIDDLEFIELD ROAD                   3112 LEWISBURG DR NW                       2618 NACOGDOCHES RD APT 218
MOUNTAIN VIEW, CA 94043                   HUNTSVILLE, AL 35810                       SAN ANTONIO, TX 78217-6003




EL PASO DISPOSAL                          EL PASO DISPOSAL                           EL PASO ELECTRIC
5539 EL PASO DR                           PO BOX 660177                              100 N STANTON
EL PASO, TX 79905                         DALLAS, TX 75266-0177                      EL PASO, TX 79901




EL PASO ELECTRIC                          EL SOL TRAVEL, INC.                        ELAINE ELLIOTT
PO BOX 650801                             10325 EAST RIGGS ROAD 105                  2205 SINCLAIR STREET
DALLAS, TX 75265-0801                     SUN LAKES, AZ 85248                        CARROLTON, TX 75010




ELANA BROWN                               ELBA MENA MENA                             ELBA XIOMARA BUSTILLO
3844 SCOTT AVE N                          2317 REPPER ST                             1843 N SPRINGS APT 101
ROBBINSDALE, MN 55422                     FORT WORTH, TX 76106-4121                  MESA, AZ 85203




ELBERT LOVICK                             ELCON ELECTRIC INCORPORATED                ELDER CORADO
2469 MALLARDS LANDING                     668 S.MILITARY TRAIL                       18600 DALLAS PKWY APT 1710
COLUMBUS, OH 43229                        DEERFIELD BEACH, FL 33442                  DALLAS, TX 75287




ELDER ESCOBAR                             ELDER VASQUEZ VILLALOBOS                   ELEANOR AWA
2322 FORT DR                              1700 JACKSON KELLER RD 2510                15949 CHASE HILL BLVD
ALEXANDRIA, VA 22303                      SAN ANTONIO, TX 78213                      SAN ANTONIO, TX 78256




ELECTRIC MOTOR REPAIR CO.                 ELECTRONIC TRANSACTION CLEARING, INC.      ELEGANZA
9100 YELLOW BRICK RD. SUITE H             ATTN KEVIN MURPHY                          3125 E CORONADO ST.
ROSEDALE, MD 21237                        660 S. FIGUEROA STREET                     ANAHEIM, CA 92806
                                          SUITE 1450
                                          LOS ANGELES, CA 90017
ELENA ARMENTA              Case 19-10953-CSS    Doc 1-1
                                         ELENA CRUZ-MAYA         Filed 04/30/19   Page 137GOMEZ-REY
                                                                                     ELENA of 452
3225 W ABRAHAM LANE                       2125 S FINLEY RD APT 902                   4407 STONEWALL AVENUE
PHOENIX, AZ 85027                         LOMBARD, IL 60148                          RICHMOND, VA 23225




ELENA HIRSCHMANN                          ELENA KOZHIMALA                            ELENA RAMIREZ
855 PASQUINELLI DR                        1531 S HWY 121 2434                        29152 GLOEDE DR
WESTMONT, IL 60559                        LEWISVILLE, TX 75067                       WARREN, MI 48088




ELENI CRADDOCK                            ELENIA SANTIAGO                            ELEVATING SYSTEMS & SERVICES
9907 SAGETRAIL DR                         JARDINES DE CUPEY, EDIF. 19 APT. 205       3331 TOWERWOOD DR, SUITE 304
HOUSTON, TX 77089                         SAN JUAN, PR 00926                         FARMERS BRANCH, TX 75234




ELEXES RICHARDSON                         ELIANNA JOHNSON                            ELIAS COJ CALEL
11620 E SAHUARO DR APT 2033               11185 ANDERSON LAKES PKWY APT              1500 BAY AREA BLVD 120
SCOTTSDALE, AZ 85259                      EDEN PRAIRIE, MN 55344                     HOUSTON, TX 77508




ELIAS ELHABR                              ELIAS MALDONADO                            ELIAS SANTOS
76109 VIA VILLAN                          318 AUDREY AVE                             3333 CUMMINS ST APT 251
FORT WORTH, TX 76109                      BROOKLYN, MD 21225                         HOUSTON, TX 77027




ELIEL AGUSTIN                             ELIJAH BROWN                               ELIJAH COOPER
9405 BARCROFT LN. APT. C                  3379 FLAT SHOALS RD                        1805 S. BRIGHTSIDE VIEW DR.
INDIANAPOLIS, IN 46240                    ATLANTA, GA 30034                          BATON ROUGE, LA 70820




ELIJAH CRESPO                             ELIJAH DUANE                               ELIJAH FUERST
11721 DOMAIN BLVD APT 3349                2013 AUTUMN FIRE DR                        11611 DYER ST APT 1219
AUSTIN, TX 78758-0053                     CEDAR PARK, TX 78613-1441                  EL PASO, TX 79934




ELIJAH GOMEZ                              ELIJAH HARNER                              ELIJAH HOSEIN
219 PINEWOOD LANE                         12705 LILLIAN ST                           95 HIGHLAND TERRACE
SAN ANTONIO, TX 78216                     OMAHA, NE 68138                            FORDS, NJ 08863




ELIJAH MEDINA                             ELIJAH SMITH                               ELIJAH TORRES
819 11TH AVE S APT 3                      14951 BELLOWS FALLS LN 717                 1305 EARLE WAY
HOPKINS, MN 55343                         HUMBLE, TX 77396                           BURNSVILLE, MN 55306




ELIJAH WIENER                             ELIJAH WORTHAM                             ELIJIO AGUIRRE
12940 SW 64 LANE APT 301                  9308 HOWZE RD                              777 ISOM RD APT 4B
MIAMI, FL 33183                           GLEN ALLEN, VA 23060                       SAN ANTONIO, TX 78216
ELIJIO JAVALERA         Case   19-10953-CSS    Doc
                                        ELIODORO    1-1 Filed 04/30/19
                                                 DE LUNA                 Page  138 of ANDERSON
                                                                            ELISABETH  452
4403 HOLLY ST APT 1                      10931 STONE CANYON RD APT 149      300 N ROYAL OAKS BLVD
KANSAS CITY, MO 64111-7246               DALLAS, TX 75230-4336              FRANKLIN, TN 37067




ELISE EICHMANN                           ELISE MCKENNE                      ELISEO AJPOP. YAX
735 N 148TH AVE                          10592 DANIELSON AVE                6330 WINDSWEPT LN
OMAHA, NE 68154                          LAS VEGAS, NV 89129                HOUSTON, TX 77057




ELISEO BALTAZAR                          ELISEO GARCIA                      ELISEO LEOZ
3222 W PALMETTO ST                       1844 EAST AVE                      2235 BEACON CREEK
TAMPA, FL 33607                          DUNDALK, MD 21222                  SAN ANTONIO, TX 78213




ELISEO MACIAS                            ELISEO ORDONEZ                     ELISEO PEREZ
2502 E GREENWAY RD APT 108               2520 WINROCK BLVD                  364 INLAND DR APT 2A
PHOENIX, AZ 85032                        HOUSTON, TX 77057-4387             WHEELING, IL 60090




ELISEO PINEDA                            ELISEO RODRIGUEZ                   ELISHA DAVIS
453 COVE RD                              4934 WOODSTONE DR 201              1755 BELLRIDGE DR.
STAMFORD, CT 06902                       SAN ANTONIO, TX 78230              BATON ROUGE, LA 70815




ELISSA CASTEEL                           ELITE FIRE SERVICES, INC           ELITE INSTALLATION
4380 W MINERS FARM DR                    94-1388 MOANIANI ST, UNIT 402      4807 GRETNA GREEN DR
BOISE, ID 83714                          WAIPAHU, HI 96797                  HOUSTON, TX 77084




ELITON VIVAR                             ELIXABETH ANN BLAGG                ELIZA RIVERA
3209 CLINTON AVE SOUTH                   4550 70TH STREET W                 7900 SAN FELIPE BLVD
MINNEAPOLIS, MN 55408                    BRADENTON, FL 34210                AUSTIN, TX 78729




ELIZABETH A HERMAN                       ELIZABETH BARBOZA                  ELIZABETH BIRD
17731 STERLING TERRACE                   1308 N 109TH PLAZA APT 410         1100 MEREDITH LN APT 217
EDEN PRAIRIE, MN 55346                   OMAHA, NE 68154                    PLANO, TX 79093




ELIZABETH COLAIZZI                       ELIZABETH ESPOSITO                 ELIZABETH G RILEY
644 ELGIN AVENUE                         4490 MOSSBROOK CIRCLE              1226 W SEASCAPE DR
FOREST PARK, IL 60130                    ALPHARETTA, GA 30004               GILBERT, AZ 85233




ELIZABETH GALVAN                         ELIZABETH HARRIES                  ELIZABETH HERNANDEZ
880 FOXWORTH BLVD APT 409                14411 WATERSEDGE TRAIL NE          787 FAIRBORN RD
LOMBARD, IL 60148                        PRIOR LAKE, MN 55372               CINCINNATI, OH 45240
ELIZABETH HOESL          Case 19-10953-CSS    Doc
                                       ELIZABETH    1-1
                                                 JARA            Filed 04/30/19   Page  139 ofJONES
                                                                                     ELIZABETH 452
4510 BACKENBERRY DR                      13980 PINTO PONY LANE                       509 GARRETT DRIVE
FRIENDSWOOD, TX 77546                    EL PASO, TX 79938                           ATHENS, AL 35611




ELIZABETH JOY DULLEA                     ELIZABETH K STIENIKE                        ELIZABETH KOERNER
9 SUNSET BLVD                            21412 HICKORY STREET                        2519 AMHERST AVE
HOUSTON, TX 77005-1836                   ELKHORN, NE 68022                           ORLANDO, FL 32804




ELIZABETH MARIE VELEZ DE JESUS           ELIZABETH MCENTIRE                          ELIZABETH MIRANDA
C. 435 BLQ. 193 2 VILLA CAROLINA         1800 N OAK ST APT 405                       75 MARYLAND AVE S
CAROLINA, PR 00985                       ARLINGTON, VA 22209                         GOLDEN VALLEY, MN 55426




ELIZABETH MUNOZ                          ELIZABETH NEREY                             ELIZABETH NEWLIN
7318 ELKWOOD DR.                         7735 NW 22 AVE APT 208                      240 BRIARHAVEN DR
WEST CHESTER, OH 45069                   MIAMI, FL 33147                             BATON ROUGE, LA 70810




ELIZABETH OBRIEN                         ELIZABETH OLSON                             ELIZABETH PETERS
17034 78TH PL N                          12310 SINGLETREE LN APT 2345                5555 ZEALAND AVE N, 306
MAPLE GROVE, MN 55311                    EDEN PRAIRIE, MN 55344                      NEW HOPE, MN 55428




ELIZABETH R SORENSEN                     ELIZABETH REBOLLEDO                         ELIZABETH REDIE
655 BAKER ST S207                        7017 W MARIPOSA STREET                      10647 CAMINITO DERECHO
COSTA MESA, CA 92626                     PHOENIX, AZ 85033                           SAN DIEGO, CA 92126




ELIZABETH REEVES                         ELIZABETH ROBERTS                           ELIZABETH ROSS
6537 S COVEWOOD WAY                      3215 CANEY ESTATES PLACE                    3300 SYGA RD. 4302
BOISE, ID 83709                          CUMMING, GA 30041                           HOUSTON, TX 77056




ELIZABETH SALAZAR                        ELIZABETH SHOLL                             ELIZABETH STEINAUER
10014 BROADWAY ST                        1436 LAKEVIEW DR                            8615 N 180TH ST
SAN ANTONIO, TX 78217-4438               DARIEN, IL 60561-4959                       BENNINGTON, NE 68007




ELIZABETH WALKER                         ELIZABETH ZAVALA                            ELIZABETH ZUELLIG
1356 PRIMROSE LN                         1811 HWY 3                                  25493 WEXFORD AVE.
EDEN PRAIRIE, MN 55379                   DICKINSON, TX 77539                         WARREN, MI 48091




ELIZABETHTOWN GAS                        ELIZABETHTOWN GAS                           ELLA JAY
1 ELIZABETHTOWN PLAZA                    PO BOX 11811                                6900 CRYSTAL FALLS
1085 MORRIS AVE                          NEWARK, NJ 07101-8111                       PLANO, TX 75024
UNION, NJ 07083
ELLEN LUKE                 Case 19-10953-CSS    Doc 1-1
                                         ELLEN STRAINE          Filed 04/30/19   Page  140WANG
                                                                                    ELLEN  of 452
6305 TREVILIAN PL                         3319 N 83RD PL                            2241 HARRISBURG LANE
CENTREVILLE, VA 20121                     SCOTTSDALE, AZ 85251                      PLANO, TX 75025




ELLEN WATSON                              ELLIE NORLING                             ELLIE WENTZ
13477 GANNETT PL APT 203                  6700 PIONEER TRAIL                        6225 E KINGS AVE
CARMEL, IN 46032                          LORETTO, MN 55357                         SCOTTSDALE, AZ 85254




ELLIOTT & BRADLEY PLUMBING, INC.          ELLIOTT HAFFORD                           ELMER CABALLERO
10030 WINDISCH ROAD                       4501 WOODWARD AVE                         257 SHEFFIELD DR
WEST CHESTER, OH 45069                    DETROIT, MI 48201                         TROY, MI 48083




ELMER LOPEZ                               ELMER SUAREZ                              ELMERS LOCK & SAFE SERVICE
2323 W. BAY AREA BLVD.                    1078 N FAWN LANE                          22410 GILES RD
WEBSTER, TX 77598                         BOISE, ID 83704                           GRETNA, NE 68028




ELNIV CRUZ                                ELOY CARVAJAL ROSAS                       ELOY GOMEZ
2904 54TH DR E UNIT 106                   911 FAWN ST 2ND FLOOR                     2489 GOLDEN GATE APT H
BRADENTON, FL 34203                       BALTIMORE, MD 21022                       COLUMBUS, OH 43224




ELOY REBOLLAR                             ELPIDIO R CRUZ                            ELSA VAZQUEZ
8703 FM 969 2                             11707 VANCE JACKSON                       2325 SPRING OAKS CT
AUSTIN, TX 78724                          SAN ANTONIO, TX 78230                     SARASOTA, FL 34234




ELSI DIAZ                                 ELVIA SALANIC                             ELVIN MENDOZA
25510 BROOKHAVEN ST                       12220 ANNE ST APT 8                       2224 W. MITCHELL ST APT 24
SPRING, TX 77386                          OMAHA, NE 68137                           MILWAUKEE, WI 53204




ELVIRA ZEPEDA                             ELY JOSIAH MADDEN                         ELYSIA TRUONG
907 GLASGOW DR                            1165 NEAL AVE                             5870 RIVES DR
CINCINNATI, OH 45240                      WAHIAWA, HI 96786                         ALPHARETTA, GA 30004




EMAD SHOEB                                EMANUEL HAILESELASSIE                     EMANUEL HERRERA
107 TAILWIND CT                           2804 16TH RD S APT B                      9112 GSRI AVE APT A
MADISON, AL 35758                         ARLINGTON, VA 22204                       BATON ROUGE, LA 70810




EMANUEL HOLLINS                           EMANUEL LEONARDO                          EMANUEL OJEDA
16460 GALVESTON RD APT 1604               3614 E THUNDERBIRD RD                     583 CALIBRE CREST PARKWAY
WEBSTER, TX 77598                         PHOENIX, AZ 85032                         ALTAMONTE SPRINGS, FL 32714
EMANUEL RUIZ             Case   19-10953-CSS   Doc
                                         EMBASSY     1-1 Filed
                                                 DISTRIBUTING CO. 04/30/19   Page 141SIEGMUND
                                                                                EMBER of 452
1112 LIRYC IN MINIGHT PASS                1999 TRANQUIL CT                      15522 RIVERDALE AVE E
SARASOTA, FL 34242                        COMMERCE TWP, MI 48390                BATON ROUGE, LA 70816




EMELI MORALES                             EMELIE REYES                          EMELINA ESPINOZA
20202 CRESTA AVENIDA APARTMENT 7207       17410 PINEY HILL LANE                 2927 NW 99 ST
SAN ANTONIO, TX 78256                     SPRING, TX 77388                      MIAMI, FL 33147




EMELY CABRALES-PEREZ                      EMELY VILLARREAL                      EMERALD COAST CUTLERY
200 VALLEY DR.                            1420 VICTORIA AVE                     PO BOX 751
ROSWELL, GA 30075                         BERKELEY, IL 60163                    LOXLEY, AL 36551




EMERGENT GREEN ENERGY INC                 EMERGING CONCEPTS                     EMERY STUCK
PO BOX 538                                411 N LASALLE SUITE 300               7511 BRIDGEWATER DR.
MINNEOLA, KS 67865                        CHICAGO, IL 60654                     SAN ANTONIO, TX 78209




EMILE WESLEY                              EMILIANA MONROY                       EMILIANNE GROSS
7600 19TH ST. EAST                        25510 BROOKHAVEN 116                  1357 COOK STREET APT 8
TALLEVAST, FL 34270                       SPRING, TX 77386                      DENVER, CO 80206




EMILIANO GOMEZ                            EMILIE FRIEDMAN                       EMILIE MITCHELL
10443 W IRVING CT                         10410 E SALTILLO DR                   6624 LAKESIDE DRIVE APT 309G
BOISE, ID 83704                           SCOTTSDALE, AZ 85255                  WEST CHESTER, OH 45069




EMILINE R RYAN                            EMILIO CALLEJAS                       EMILIO HURTADO
3313 NORTH 68TH STREET 215                2928 JENNINGS AVE                     13903 BABCOCK ROAD APT 12305
SCOTTSDALE, AZ 85212                      FORT WORTH, TX 76110                  SAN ANTONIO, TX 78249




EMILIO MERLAN                             EMILIO ROBLES                         EMILIO TORRES
6418 FISHER RD.                           5806 JACQUELINE LANE C                14000 RENAISSANCE CT APT 3024
DALLAS, TX 75214                          AUSTIN, TX 78724                      AUSTIN, TX 78728-7129




EMILY AISHO                               EMILY ALDANA                          EMILY ARKFELD
9599 W CHARLESTON BLVD                    12751 SW 150 TERR                     4417 N 139TH ST
LAS VEGAS, NV 89117                       MIAMI, FL 33186                       OMAHA, NE 68164




EMILY AUSTRIA                             EMILY BECK                            EMILY BOISE
239 CLINTON ST                            5372 ANTHONY LANE                     14417 WHISPER WIND DRIVE
WOODBRIDGE, NJ 07095                      SARASOTA, FL 34233                    CARMEL, IN 46032
EMILY BRADFORD            Case 19-10953-CSS     Doc 1-1
                                        EMILY BRANT           Filed 04/30/19   Page 142
                                                                                  EMILY   of 452
                                                                                        BREWER
4642 LOMAS SANTA FE ST.                  18211 BULVERDE RD 12303                  423 COOL RIDGE DRIVE
LAS VEGAS, NV 89147                      SAN ANTONIO, TX 78259                    CARMEL, IN 46032




EMILY BROOKS                             EMILY BROWN                              EMILY CARTWRIGHT
117 RANDY RD.                            1075 PICCOLO LN.                         5390 BENEVA WOODS CIR
MADISON, TN 37115                        VOLO, IL 60073                           SARASOTA, FL 34233-4117




EMILY CHRISTENSEN                        EMILY CLIFFORD                           EMILY FILAK
7630 CAPITAL CIRCLE S                    12335 RELATIVITY WAY                     13042 OWEN FARM LANE
WASHINGTON, MI 48094                     ORLANDO, FL 32826                        ROCKVILLE, VA 23146




EMILY FREY                               EMILY GIBSON                             EMILY GOMEZ
347 CAHALEN ST                           1020 N 27TH PL                           3309 N MAPLESTONE AVE
CROOKSVILLE, OH 43731                    PHOENIX, AZ 85008                        MERIDIAN, ID 83646




EMILY HENDERSON                          EMILY HIGHFIELD                          EMILY J BYNUM
4454 MILLERS STATION ROAD                13909 SANDHURST DRIVE SW                 15419 MORNING DOVE DR
HAMPSTEAD, MD 21074                      HUNTSVILLE, AL 35803                     HUMBLE, TX 77396




EMILY JOHNSON                            EMILY K ADAMSON                          EMILY KING
11993 E YALE WAY                         551 S LEWIS AVE                          5616 E 27TH TERRACE
AURORA, CO 80014                         LOMBARD, IL 60148                        KANSAS CITY, MO 64128




EMILY LAWRENCE                           EMILY LIGHTMAN                           EMILY LINGERFELT
425 HARTFORD DR                          1112 TRACY LN.                           6408 S 177TH ST
HAMILTON, OH 45013                       LIBERTYVILLE, IL 60048                   OMAHA, NE 68135




EMILY LOVE                               EMILY MAYER                              EMILY MICHELLE DEPAULA
112 BAYSIDE LANE                         2682 COVE BAY DR                         43384 EAST PLEASANT
TONEY, AL 35773                          WATERFORD, MI 48329                      HAMMOND, LA 70403




EMILY MOUTON                             EMILY NAZARO                             EMILY OGBURN
137 EAST MAIN ST                         29 HOME STREET FLOOR 2                   592 MEMORY LN.
BRUSLY, LA 70719                         SOMERSET, NJ 08773                       CARMEL, IN 46032




EMILY PIRNAZAROVA                        EMILY REID                               EMILY RICE
1524 E VILLA MARIA DR                    8337 ALDEN ST.                           1701 N KENT ST APT 1108
PHOENIX, AZ 85022                        LENEXA, KS 66215                         ARLINGTON, VA 22209
EMILY RUSHLOW             Case 19-10953-CSS     Doc 1-1
                                        EMILY SEVERIN          Filed 04/30/19   Page 143
                                                                                   EMILY   of 452
                                                                                         STOUT
2518 E WASHINGTON ST                     2919 N 170TH ST                           13420 MOORHOUSE WAY
ORLANDO, FL 32803                        OMAHA, NE 68116                           JUSTIN, TX 76247




EMILY SUMINSKI                           EMILY SUZANNE TANG                        EMILY WEST
3722 RIDGECROFT RD                       2161 SOUTH WILIAMS STREET                 10324 WESTWOOD AVE
BALTIMORE, MD 21206                      DENVER, CO 80210                          BATON ROUGE, LA 70809




EMILY WHEELER                            EMINA CUFUROVIC                           EMMA GLYNN
4054 CAMPBELL                            3404 E LAVEY LN                           6846 E. GRANDVIEW DRIVE
KANSAS CITY, MO 64110                    PHOENIX, AZ 85050                         SCOTTSDALE, AZ 85254




EMMA HEIMER                              EMMA HIGGANBOTHAM                         EMMA KING
14838 VANCE JACKSON RD.                  2415 UNITY AVE N                          301 N ROYAL OAKS BLVD. APT 261
SAN ANTONIO, TX 78249                    MINNEAPOLIS, MN 55422                     FRANKLIN, TN 37067




EMMA LOWE                                EMMA LUEDKE                               EMMA MCCOY
1549 COLOMA CT N                         9 EAST 191ST STREET                       6426 ST ALBAN CT
WHEATON, IL 60189-7712                   WESTFIELD, IN 46074                       ARLINGTON, TX 76001




EMMA MILLER                              EMMA PANOWICZ                             EMMA VARGAS
12815 SAYLOR ROAD                        21412 RIDGEWOOD RD                        8065 SKYSAIL AVE
BALTIMORE, OH 43105                      OMAHA, NE 68022                           BATON ROUGE, LA 70820-7340




EMMA WEEKS                               EMMA YOUNGSTEDT                           EMMACULATE REFLECTIONS
5000 K AVE. 3822                         19405 CEDARHURST ST                       5440 N. STATE ROAD 7, STE 223
PLANO, TX 75074                          WAYZATA, MN 55391                         FT. LAUDERDALE, FL 33319




EMMANUEL CRUZ                            EMMANUEL DEL CASTILLO                     EMMANUEL MENDEZ
8710 LONG NEEDLES CT                     9984 ECHO PLAIN DRIVE                     6352 WINDSWEPT 83
TAMPA, FL 33604                          SAN ANTONIO, TX 78245                     HOUSTON, TX 77057




EMMANUEL MONTEZ SPENCER                  EMMANUEL R MARTINEZ                       EMMANUEL TSAVARIS
2331 ROSE ST                             4689 CONRAD ST                            813 DEL RIO PIKE APT I10
HONOLULU, HI 96819                       LAS VEGAS, NV 89121                       FRANKLIN, TN 37064




EMMANUEL VELAZQUEZ                       EMMILY KALEY                              EMONJIA EUGENE MCGAI PASCHAL
1S 272 ARDMORE AVE                       9832 E. KEATS AVE.                        3804 JAMESTOWN RD NW
VILLA PARK, IL 60181                     MESA, AZ 85209                            HUNTSVILLE, AL 35810
EMPAD CONSULTING INC.      Case 19-10953-CSS    Doc 1-1 Filed
                                         EMPIRE DISTRIBUTORS, INC. 04/30/19        Page 144GILES
                                                                                      EMYLIE of 452
3 FITZGERALD CT                            3755 ATLANTA INDUSTRIAL PARKWAY            6101 BROWNING WAY
DECATUR, GA 30030                          ATLANTA, GA 30331                          LAS VEGAS, NV 89130




ENDIAN TAYLOR                              ENDYA TAYLOR                               ENEREL TUMENJARGAL
118 BELVIDERE AVE                          1358 CONSTITUTION AVE. NE                  114 N WAYNE ST APT2
FOREST PARK, IL 60130                      WASHINGTON, DC 20002                       ARLINGTON, VA 22201




ENERGY BILLING SERVICE                     ENG. MIGUEL A. BONILLA, PSC.               ENGELMAN BERGER, P.C.
PO BOX 210                                 315 WINSTON CHURCHILL                      ATTN PATRICK CLISHAM
GOSHEN, IN 46527                           SAN JUAN, PR 00926                         3636 N CENTRAL AVE STE 700
                                                                                      PHOENIX, AZ 85012




ENGIE INSIGHT SERVICES INC                 ENGIE INSIGHT                              ENGINEERING POWER SOLUTIONS, LLC
1990 POST OAK BLVD STE 1900                1313 N ATLANTIC, STE 5000                  (SDQ FEE LLC)
HOUSTON, TX 77056-3831                     CARL STRANGER - CLIENT REPRESENTATIVE      L-3707
                                           SPOKANE, WA 99201                          COLUMBUS, OH 43260




ENGLEWOOD PROPANE                          ENIO PEREZ                                 ENKHUUN BAYARSAIKHAN
1917 WEST CORNELL AVE                      217 SCOTTSDALE SQUARE                      7336 BRACKENWOOD CIRCLE SOUTH
ENGLEWOOD, CO 80110                        WINTER PARK, FL 32792                      INDIANAPOLIS, IN 46260




ENLIGHTENED VIEWS                          ENRIQUE CENO-TEJEDA                        ENRIQUE FLORES
4635 W BARNVIEW DR                         2820 S DECATUR BLVD 10                     25469 BOROUGH PARK DR APT 434
BOISE, ID 83714                            LAS VEGAS, NV 89102                        SPRING, TX 77380




ENRIQUE GONZALEZ                           ENRIQUE HERNANDEZ                          ENRIQUE HIDALGO
5120 N. 38TH AVE APT. 72                   6 BEACH VIEW DR                            15819 PORCHLIGHT LN
PHOENIX, AZ 85019                          STAMFORD, CT 06902-7104                    EDEN PRAIRIE, MN 55347




ENRIQUE LOPEZ SANCHEZ                      ENRIQUE MATEOS                             ENRIQUE MIRAMONTES
10111 PERKINS ROWE STE 100                 3346 SHINING LIGHT DR                      15530 LEWISPLACE APT 1723
BATON ROUGE, LA 70810-1795                 DALLAS, TX 75228                           ADDISON, TX 75001




ENRIQUE MONTES CASTRO                      ENRIQUE ORDONEZ                            ENRIQUE PASCUAL
325 GREEN COVE RD SE LOT 65                17700 EL CAMINO REAL 402                   3150 S DECATUR BLVD APT 42
HUNTSVILLE, AL 35803-3023                  HOUSTON, TX 77058                          LAS VEGAS, NV 89102




ENRIQUE RAMOS                              ENRIQUE S ATENCO                           ENRIQUE TORRES
2820 S DECATUR 10                          612 ROPPOA ST                              3516 MICHIGAN AVE
LAS VEGAS, NV 89102                        BALTIMORE, MD 21224                        KANSAS CITY, MO 64109
ENRIQUETA BARAJAS       Case 19-10953-CSS   Doc 1-1
                                      ENTERGY              Filed 04/30/19   Page 145 of 452
                                                                               ENVIROCARE OUTDOOR LIVING & PEST
231 SHMELTZER LN                      PO BOX 8103                              SOLUTNS
SAN ANTONIO, TX 78213                 BATON ROUGE, LA 70891-8103               187 GAMMENTHALER LANE
                                                                               HARPER, TX 78631




ENVIRO-MASTER SERVICES, DFW           ENVIROMATIC CORP                         ENZHEN ZHU
PO BOX 12350                          5936 PILLSBURY AVE SOUTH                 1509 TUDOR HOUSE ROAD
CHARLOTTE, NC 28220                   MINNEAPOLIS, MN 55419                    PFLUGERVILLE, TX 78660




EPAPHRODITE NDAYAMBAJE                EPENESA PRECIOUS SAVEA                   EPITACIO RAMOS
7023 N LOOP 1604 APT 1305A            6236B IBIS AVE                           16601 N 12TH ST APT 1077
SAN ANTONIO, TX 78249                 EWA BEACH, HI 96706                      PHOENIX, AZ 85022-7712




ERASMO ALVAREZ                        ERDENEBILEG ENKHBAT                      ERIC ANDERSON
494 ELAINE ROAD                       7474 E ARKANSAS 1702                     1110 GORSUCH AVE
COLUMBUS, OH 43213                    DENVER, CO 80231                         BALTIMORE, MD 21218




ERIC BERNSTEIN                        ERIC BODEN                               ERIC CANO
16025 S. 50TH ST.                     3519 BREWTON DRIVE                       5201 AMESBURY DR
PHOENIX, AZ 85048                     WESTERVILLE, OH 43081                    DALLAS, TX 75206-4301




ERIC CHA                              ERIC CHANTHANASINH                       ERIC CHAVEZ
1260 EAST LA PALMA                    3024 22ND STREET NORTH                   690 W GALVESTON ST
ANAHEIM, CA 92805                     SAINT PETERSBURG, FL 33713               CHANDLER, AZ 85225




ERIC COLLINS                          ERIC DARYL ROMER                         ERIC DE LA CRUZ
11308 W ROSETTE DR                    3117 HUNTER STREET                       1105 FRITO AV
NAMPA, ID 83686                       HONOLULU, HI 96816                       MESA, AZ 85210




ERIC DE LA CRUZ                       ERIC DIAZ                                ERIC DRAYTON
4110 WASHINGTON BLVD                  6901 E BELLEVIEW ST                      2230 N FAIRFAX DR APT 711
ARLINGTON, VA 22201                   SCOTTSDALE, AZ 85257                     ARLINGTON, VA 22201




ERIC EL                               ERIC GARY-WILSON                         ERIC HERRERA
5725 CLARINBRIDGE CT APT J            3102 BUNCHE ST                           15425 N. 25TH ST. APT. 124
RICHMOND, VA 23228                    SARASOTA, FL 34234                       PHOENIX, AZ 85032




ERIC J CHRISTIANSEN                   ERIC JAMAL LANDS                         ERIC JARAMILLO
3012 OLD YANKEE AVE                   13675 COURSEY BLVD APT 1412              110 N. CALIFORNIA AVE
N LAS VEGAS, NV 89031-6305            BATON ROUGE, LA 70817                    MUNDELEIN, IL 60060
ERIC JENKINS                Case 19-10953-CSS     Doc 1-1
                                          ERIC JUAREZ            Filed 04/30/19   Page 146
                                                                                     ERIC   of 452
                                                                                          KOWALESKI
4043 CEDAR CIRCLE                          1117 RUTLAND DR APT 293                   4504 W SPRUCE ST APT 422
NASHVILLE, TN 37218                        AUSTIN, TX 78758                          TAMPA, FL 33607




ERIC KRAUSE                                ERIC LOZANO                               ERIC MARQUARDT
4602 E PARADISE VILLAGE PKWY N             10162 PADDLEFISH CREEK                    14904 S MORGAN LN
PHOENIX, AZ 85032                          SAN ANTONIO, TX 78245                     PLAINFIELD, IL 60544




ERIC MENTER                                ERIC MORALES                              ERIC NORRIS
10628 FOWLER AVE                           2904 LEBANON                              2712 WAYSIDE AVE
OMAHA, NE 68134                            EL PASO, TX 79930                         FORT WORTH, TX 76110-2217




ERIC OQUENDO                               ERIC PACHECO                              ERIC PEOPLES
COND TORRES DE CERVANTES 240 APT 609       1950 SILVER VIEW LN                       3112 LEWISBURG DR NW
A                                          ROCKWALL, TX 75032                        HUNTSVILLE, AL 35810-3331
SAN JUAN, PR 00924




ERIC PEREZ                                 ERIC PERRY                                ERIC RODRIGUEZ
107 ALFARA ST.                             301 PECAN DR                              1876 E. HAYDEN LANE APT 201
SEFFNER, FL 33584                          AUSTIN, TX 78753-5630                     TEMPE, AZ 85281




ERIC RODRIGUEZ                             ERIC SHAMBLIN                             ERIC SMITH
6853 LARMANDA ST APT 143                   7320 E TAYLOR ST                          5325 CREEKBEND DR
DALLAS, TX 75231-7181                      SCOTTSDALE, AZ 85257                      CARMEL, IN 46033




ERIC SPANG                                 ERIC SURFACE                              ERIC TOLBERT
6908 E BEVERLY LN                          1819 WILLIAMS GLEN BOULEVARD              6696 AMESBURY LANE
SCOTTSDALE, AZ 85254                       ZIONSVILLE, IN 40677                      RIVERDALE, GA 30296




ERIC TREVINO                               ERIC VAUGHANNELSON                        ERIC VEILLEUX
9009 N FM 620 RD APT 2410                  13318 KIPLING AVE S                       1210 HUNT LANE 1103
AUSTIN, TX 78726                           SAVAGE, MN 55378                          SAN ANTONIO, TX 78251




ERIC WASHINGTON                            ERIC WEHRLE                               ERIC WIEDL
18880 MARSH LANE APT 1403                  1521 E PALMDALE DR                        4913 UPPER 148TH CT.
DALLAS, TX 75287                           TEMPE, AZ 85282                           APPLE VALLEY, MN 55124




ERIC WITTIG                                ERIC ZIMMERMAN                            ERICA BISHOP
302 STONEHAM WAY                           3150 SERENADE CT                          1100 S PORTSMOUTH AVE
MADISON, AL 35756                          MILTON, GA 30004                          WESTCHESTER, IL 60154
ERICA CAUGHMAN             Case 19-10953-CSS     Doc 1-1
                                         ERICA FENN          Filed 04/30/19   Page 147HULING
                                                                                 ERICA  of 452
8842 MALAGA DR 2D                         2407 N 151ST ST                        325 MEADOWOOD MANOR
INDIANAPOLIS, IN 46250                    OMAHA, NE 68116                        LITHIONIA, GA 30038




ERICA JONES                               ERICA NAYLON                           ERICA PAIGE MEACHAM
300 HIGHLAND FAIRWAY LN                   15521 LLOYD ST.                        1115 WINDSOR AVE
WYLIE, TX 75098                           OMAHA, NE 68144                        NORTH LAS VEGAS, NV 89030




ERICA STROH                               ERICA TAYLOR                           ERICH CORFMAN
4938 S. SILVERPINE WAY                    443 KUAMOO STREET 2                    7568 KIRKWOOD DR
BOISE, ID 83709                           HONOLULU, HI 96815                     WEST CHESTER, OH 45069




ERICK BARRAGAN                            ERICK BLANCO ECHEVERRIA                ERICK BRUNO
505 E PINE ST APT A                       16352 OLD HAMMOND HWY                  26 CHANDLER ROAD
SANTA ANA, CA 92701-6026                  BATON ROUGE, LA 70816                  EDISON, NJ 08820




ERICK CISNEROS BONILLA                    ERICK GONZALEZ                         ERICK MENESES
125 S DOBSON RD APT 1079                  12572 GARLAND TREE CT                  2105 W 49 AVE COCERP 2ND FLOOR
CHANDLER, AZ 85224                        FAIRFAX, VA 22033                      CICERO, IL 60804




ERICK MINJAREZ                            ERICK OLVERA                           ERICKA CLAWGES
1721 W PECAN RD                           2200 TAXCO RD 2112                     11811 RAINBOW BRIDGE LANE
PHOENIX, AZ 85041                         FORT WORTH, TX 76116                   HUMBLE, TX 77346




ERICKA LOZADA                             ERICKA YELDER                          ERIK CARLSON
1602 JACKSON KELLER RD APT6201            12512 DAIMLER DR                       14810 BLACK ST
SAN ANTONIO, TX 78213                     FRISCO, TX 75033                       BENNINGTON, NE 68007




ERIK CONAWAY                              ERIK GOMEZ                             ERIK KRIEGER
12755 SW 16TH CT APT B402                 300 E COMMONWEALTH AVE APT 303         641 MULBERRY DR.
PEMBROKE PINES, FL 33027-6834             CHANDLER, AZ 85225-8518                PROSPECT HEIGHTS, IL 60070




ERIK REYES AGUAYO                         ERIKA GRAJEDA                          ERIKA KLEMOVAGE
9230 STONEBRIDGE DRIVE APARTMENT C        3005 VILLAGE GREEN ST                  3730 S MILL AVE APT L202
INDIANAPOLIS, IN 46240                    CALDWELL, ID 83605                     TEMPE, AZ 85282




ERIKA MARIN                               ERIKA MARTINEZ                         ERIKA NEIDER
47 BRIDGEPORT                             9105 W FLAMINGO RD 1046                6100 ENSIGN AVE. N.
IRVINE, CA 92620                          LAS VEGAS, NV 89147                    MINNEAPOLIS, MN 55428
ERIKA ROMERO              Case 19-10953-CSS    Doc 1-1
                                        ERIKA SHULL             Filed 04/30/19   Page 148
                                                                                    ERIKA   of 452
                                                                                          VARGAS
16033 N 25TH ST APT 116                  6674 PRUE RD APT 8105                      7405 DALE RD
PHOENIX, AZ 85032                        SAN ANTONIO, TX 78240                      EL PASO, TX 79915




ERIKA WRIGHT                             ERIN AONA                                  ERIN BRINEY
4095 LAWSON RIDGE DR APT 1103            1765 ALA MOANA BLVD APT 580                9438 N 1ST AVE
MADISON, AL 35757                        HONOLULU, HI 96815                         PHOENIX, AZ 85021




ERIN BROWNLEE                            ERIN BUTLER                                ERIN LICONA
11507 CLIPPER CIRCLE                     14498 BLUEBIRD TR NE                       777 ISOM ROAD . APARMENT 7 F
FRISCO, TX 75034                         PRIOR LAKE, MN 55372                       SAN ANTONIO, TX 78216




ERIN MOORE                               ERIN PHINIZY                               ERIN RICHARDSON
1755 HARRISON POND DR.                   3102 SAKARI CIRCLE                         2928 GRANDE TRL
NEW ALBANY, OH 43054                     SPRING HILL, TN 37174                      YORKVILLE, IL 60560




ERIN RYNES                               ERIN SCHWARZ                               ERIN STERLING
10625 AXIS MOUNTAIN COURT                5505 VEST CT                               15108 BALSAM DR SE
LAS VEGAS, NV 89166                      VIRGINIA BEACH, VA 23464                   HUNTSVILLE, AL 35803




ERIN SWINK                               ERIN WITMER                                ERINA CORONA
300 WOERNER RD APT 2161                  441 SALT MEADOW CIRCLE 308                 136 N ROY AVE
HOUSTON, TX 77090                        BADENTON, FL 34208                         NORTHLAKE, IL 60164




ERION REDDING                            ERIONTAE SMITH                             ERIQ GOMEZ
476 BAVARIAN STREET                      806 TEXAS STREET                           8522 FINLANDIA GAP
MIDDLETOWN, OH 45044                     VIDALIA, LA 71373                          SAN ANTONIO, TX 78251




ERIQUE SMITH                             ERNEST COX                                 ERNEST FRANK MARTINEZ
222 TRUDY AVE                            151 N ORLANDO AVE APT 106                  317249 N 7TH ST 2040
TROTWOOD, OH 45426                       WINTER PARK, FL 32789                      PHOENIX, AZ 85022




ERNEST ROBLEDO                           ERNEST WALSH                               ERNESTO CAMARENA
5301 64TH AVE N                          17425 N 19TH AVE APT 2048                  920 9TH ST.
MINNEAPOLIS, MN 55429                    PHOENIX, AZ 85023                          NORTHFIELD, IL 60093




ERNESTO CARRILLO                         ERNESTO CORTES                             ERNESTO ESCOBAR
6015 S 43RD PL                           2940 N 40TH ST APT 9                       16760 GLENMOOR BLVD
PHOENIX, AZ 85042                        PHOENIX, AZ 85018                          MACOMB, MI 48044
ERNESTO KAWAMOTO         Case 19-10953-CSS   Doc
                                       ERNESTO    1-1
                                               MUNOZ         Filed 04/30/19   Page 149 ofPEREZ
                                                                                 ERNESTO   452 GUTIERREZ
354 JASMINE DR                          2615 E GREENWAY RD 13                    9406 N AVENUE PLAZA APT G23
MADISON, AL 35757                       PHOENIX, AZ 85032-4376                   OMAHA, NE 68127




ERNESTO RIZO SANCHEZ                    ERNESTO SANCHEZ TORRES                   ERNESTO SANCHEZ
4324 N 14TH ST APT 1                    259 N 86TH PL                            496 LILLY DR
PHOENIX, AZ 85014-4594                  MESA, AZ 85207                           BOISE, ID 83713




ERNST & YOUNG LLP                       ERRINGTON THOMAS                         ERROL POINTS
3712 SOLUTIONS CENTER                   9911 FUQUA EBB ST                        4650 LURLINE
CHICAGO, IL 60677-3007                  HOUSTON, TX 77089                        NEW ORLEANS, LA 70126




ERWIN ELECTRIC, INC                     ERWIN MIYAMOTO                           ERYC VEGA
13817 MONROE BUSINESS PARK              3305 E FORD AVE                          251 ALEXANDER AVE.
TAMPA, FL 33635                         GILBERT, AZ 85234                        BRIDGEPORT, CT 06606




ESAU LOPEZ                              ESAUL OLVERA                             ESHA TALATI
49 WEST MAIN ST.                        4418 HALL PARK DR                        6107 WENDOVER GLN
STAMFORD, CT 06902                      SAN ANTONIO, TX 78218                    BRENTWOOD, TN 37027-5740




ESIDRO THOMAS                           ESKIMO CANDY OAHU INC.                   ESMERALDA GARZA
3286 N LONGMORE RD                      PO BOX 532422                            1323 WITTE RD 356
SCOTTSDALE, AZ 85256-4010               KIHEI, HI 96753                          HOUSTON, TX 77055




ESMERALDA LOZANO                        ESMIRY MENDEZ                            ESPERANZA CRUZ
2020 N 20TH ST                          498 E DETROIT ST                         8580 MAGNOLIA TRAIL
PHOENIX, AZ 85006-2052                  CHANDLER, AZ 85225                       EDEN PRAIRIE, MN 55344




ESPERANZA LOPEZ ANAY                    ESPERANZA SANCHEZ                        ESPPRESSO SERVICES, INC.
2848 E GREENWAY RD                      4866 CASTLE PRINCE                       1026 CENTRAL AVE NORTHEAST
PHOENIX, AZ 85032-4469                  SAN ANTONIO, TX 78218                    MINNEAPOLIS, MN 55413




ESPRESSO WORKS                          ESSENCE DENSON                           ESSENCE FLIX
771 CHARLOTTE PLACE                     3602 WILBUR AVE NW                       2901 ELMSIDE DR
WESTFIELD, IN 46074                     HUNTSVILLE, AL 35810                     HOUSTON, TX 77042-3969




ESSIE RASCON                            ESTABAN PARADA                           ESTEBAN GARCIA
158 JUDITH DR                           1709 LAGONDA AVE                         2206 N 90TH LN
CHASKA, MN 55318                        FORT WORTH, TX 76164                     PHOENIX, AZ 85037
ESTEBAN MOLINA           Case 19-10953-CSS
                                       ESTEBANDoc 1-1 Filed 04/30/19
                                               MORALES                 Page 150 of
                                                                          ESTEBAN   452
                                                                                  OZUNA
1207 N. 48TH STREET                     13773 PASEO CENTRAL               1009 S 28TH ST APT 8
PHOENIX, AZ 85008                       EL PASO, TX 79928                 OMAHA, NE 68105




ESTEBAN PEREZ                           ESTEBAN UNDA                      ESTEFANIA ORNELAS
4402 W VERDE LN                         2907 TIDE DRIVE                   2719 EMMETT STREET
PHOENIX, AZ 85031-3848                  BATON ROUGE, LA 70810             DALLAS, TX 75211




ESTER FUENTES                           ESTHELA HERNANDEZ                 ESTHER BRAVO
1340 WINNIPEG DR.                       1341 TREASURE KEY CT              80 LONGFELLOW ST 1
LEWISVILLE, TX 75077                    TAMPA, FL 33612                   CARTERET, NJ 07008




ESTHER LYNN MEDINA                      ESTHER RENNHACK                   ESTHER-MICAELA JOHNSON
1716 S 17TH ST                          5058 SILK OAK DR                  2401 W SPRING CREEK PKWY 1408
OMAHA, NE 68108-3914                    SARASOTA, FL 34232                PLANO, TX 75023




ESTUPINIAN IRMA                         ESWIN BARRERA                     ETHAN GEIST
1820 ROCHESTER RD                       3308 W WALNUT ST                  2900 TORREY PINES DR
TROY, MI 48083                          TAMPA, FL 33607-3108              PICKERINGTON, OH 43147




ETHAN GIARMONA                          ETHAN GUTIERREZ                   ETHAN HESSION
9555 BLAKE LANE 203                     1322 ASH CRESCENT ST.             4025 S 175TH AVE
FAIRFAX, VA 22031                       FORT WORTH, TX 76104              OMAHA, NE 68130




ETHAN PINEDA                            ETHAN ROSEN                       ETHAN TAE
12029 N FOUNTAIN HILLS BLVD UNIT 2      11435 STONE MILL CT.              13315 JARIST CT.
FOUNTAIN HILLS, AZ 85268-4471           OAKTON, VA 22124                  CLIFTON, VA 20124




ETHAN WOOD                              ETHEN ABRAHAM                     ETOYIA HOLMES
10550 N CENTRAL EXPRESSWAY 447          1003 4TH STREET                   39 50TH AVE
DALLAS, TX 75231                        YUTAN, NE 68073                   BELLWOOD, IL 60104




ETRADE SECURITIES LLC                   EUCLID BEVERAGE LLC               EUFRACIO PINOS
ATTN VICTOR LAU                         200 OVERLAND DRIVE.               5384 RAVINE BLUFF CT
34 EXCHANGE PLACE                       NORTH AURORA, IL 60542            COLUMBUS, OH 43231
PLAZA II
JERSEY CITY, NJ 07311



EUGENE FRYE JR                          EUGENE SMITH                      EUGENIO GONZALEZ
2404 QUAIL OAK DRIVE                    17826 N 41ST ST APT 1             300 CYBERONICS BLVD 1005
RUTHER GLEN, VA 22546                   PHOENIX, AZ 85032-1793            HOUSTON, TX 77058-1559
                      Case
EUGENIO JIMENEZ CARRERA      19-10953-CSS    DocMANRIQUEZ
                                      EUNICE RUBI 1-1 Filed  04/30/19
                                                          VEGA           Page 151 of
                                                                            EUNIQUA   452
                                                                                    OWOLO
504 WILLOUGHBY WAY WEST                3601 E MCDOWELL RD UNIT 1072         512 ARBOR RIDGE DRIVE
MINNETONKA, MN 55305                   PHOENIX, AZ 85008                    ANTIOCH, TN 37013




EUSEBIO AGUILAR PICAZO                 EUSEBIO FALCON MANZANITA             EUTAGOIO GUEVARA
215 SANDBROOK HILL                     11853 HARVEST LN APT 18              3204 ADAMS CT.
SAN ANTONIO, TX 78254                  EDEN PRAIRIE, MN 55347               FAIRFAX, VA 22030




EVA MICKELSON                          EVA ORELLANG                         EVA PURSIFULL
9316 WYOMING AVE. S.                   390 W ELZA AVE                       10417 W SHADYBROOK DR
BLOOMINGTON, MN 55438                  HAZEL PARK, MI 48030                 BOISE, ID 83704




EVA RAMIREZ                            EVA ROMERO                           EVAN AGUILAR
1314 S COLUMBUS ST                     6812 POSS RD 254                     3307 ORKNEY
ARLINGTON, VA 22204                    SAN ANTONIO, TX 78238                EL PASO, TX 79925




EVAN ARELLANO                          EVAN ARSENAULT                       EVAN DAY
11905 CASS PLZ APT. 10                 8312 HOLLY HAVEN LN                  15221 PANDER CREEK CIR APT B
OMAHA, NE 68154                        FAIRFAX, VA 22039                    FAIRFAX, VA 22033




EVAN GUSHWA                            EVAN HARDING                         EVAN HOWK
509 LOCKLAND LN                        10040 E HAPPY VALLEY RD LOT 454      18175 SANDYPOINTE DRIVE
LEAGUE CITY, TX 77573                  SCOTTSDALE, AZ 85255                 TAMPA, FL 33647




EVAN LANGILL                           EVAN MCCANN                          EVAN OPPERMAN
5624 39TH AVE S                        6268 LINCOLMA RD.                    1863 BURLAND CRESCENT
MINNEAPOLIS, MN 55417                  ALEXANDRIA, VA 22312                 BRENTWOOD, TN 37027




EVAN POKORNEY                          EVAN POMERANTZ                       EVAN ROMANIAK
4815 W SWEETWATER AVE                  3280 W SHANNON PL                    586 ALDEN STREET
GLENDALE, AZ 85304                     CHANDLER, AZ 85226                   WOODBRIDGE, NJ 07095




EVAN WEAKLEND                          EVAN WEINSTEIN                       EVAN YE
6151 S 178TH ST                        17 CHELSEA COURT                     8007 122ND AVE E
OMAHA, NE 68135                        PARLIN, NJ 08859                     PARRISH, FL 34219-8511




EVANGELINE STILL                       EVARISTO VARGAS                      EVE SMITH
155 OAKWOOD DRIVE                      1116 MONROE ST                       7167 MILL VALLEY RD
DENHAM SPRINGS, LA 70726               LAKE ELSINORE, CA 92530              MECHANICSVILLE, VA 23111
EVELIA ESCOBAR          Case 19-10953-CSS     Doc 1-1
                                      EVELIN AGUILAR        Filed 04/30/19        Page 152MARTIN
                                                                                     EVELIN of 452
4641 LILLIPUT LANE                     10398 W BRECKFIELD ST                         6703 STONECROSS CREEK LANE
LAS VEGAS, NV 89102                    BOISE, ID 83709-6980                          KATY, TX 77449




EVELIN RIVERA                          EVELIN RODRIGUEZ                              EVENCIO BALTAZAR
16303 LYONS SCHOOL RD APT 411          5404 N TOSCANA AVE                            7575 BISSONNET ST. APT. 279
SPRING, TX 77379                       MERIDIAN, ID 83646                            HOUSTON, TX 77074




EVERARDO LOPEZ                         EVERLIDES CAPOZZIELLO                         EVERSOURCE ENERGY
GRAND VIEW AVE GARFIELD PARK 40        9 OAKLEDGE CIR                                PO BOX 650034
EDISON, NJ 08837                       NORWALK, CT 06854                             DALLAS, TX 75265-0034




EVOLUTION CLEANING SERVICES, LLC       EXCEL MECHANICAL SYSTEMS, INC.                EXCEL TRUST, L.P.
16802 ELLIS AVE                        1392 W QUINCY AVE                             ATTN DEBRA BRIGHER, LEGAL DEPT
BATON ROUGE, LA 70816                  ENGLEWOOD, CO 80110                           C/O SHOPCORE PROPERTIES
                                                                                     50 S 16TH ST STE 3325
                                                                                     PHILADELPHIA, PA 19102



EXCEL TRUST, L.P.                      EXCEL WVB LLC A                               EXPERT HVAC & REFRIGERATION
C/O LOCKBOX A PO BOX 845377            SHOPCOR PROPERTIES                            3470 LEE BLVD, STE C
LOS ANGELES, CA 90084-5377             ATTN LEGAL                                    EL PASO, TX 79936
                                       TWO LIBERTY PLACE, STE 3325 50 S 16TH ST
                                       PHILADELPHIA, PA 19102



EXPRESS LOCKSMITH                      EXPRESS SEATING                               EXPRESS SIGN
PO BOX 2075                            9001 MIDDLETON RD.                            6003 S 40TH ST, STE 6
SAN ANTONIO, TX 78297                  DARIEN, IL 60561                              PHOENIX, AZ 85042




EXTRA SPACE STORAGE                    EYEMED VISION CARE                            EYMAN PLUMBING, INC
BETANCES STREET 227                    PO BOX 632530                                 8506 S. 117TH STREET
SAN JUAN, PR 00911                     CINCINNATI, OH 45263-2530                     LA VISTA, NE 68128




EZEKIEL JUGAN                          EZEQUIEL CAMPOS                               EZEQUIEL ROMERO
342 WESTERDALE DR.                     19615 CYPRESS MOSS DR                         1207 AGORA PALMS DR APT 611
GAHANNA, OH 43230                      KATY, TX 77449                                SAN ANTONIO, TX 78258




EZER RIVERA ROSADO                     EZRA COYLE                                    F AND C CAPOZZOLI, INC.
CUPEY GARDENS J-4 CALLE 11             2265 MCCALEB RD                               DBA UNITED FIRE PROTECTION
SAN JUAN, PR 00926                     MONTGOMERY, TX 77316                          2900 SHADER RD
                                                                                     ORLANDO, FL 32809




F&B MANAGEMENT ARIZONA CORP            FABIAN ACEVEDO                                FABIAN ESTRADA LAUREANO
7201 E. CAMELBACK RD 222               664 AMBOY AVE                                 7300 GATEHOUSE CIRCLE APT. 7
SCOTTSDALE, AZ 85251                   WOODBRIDGE, NJ 07095                          ORLANDO, FL 32807
FABIAN ZUNIGA          Case   19-10953-CSS
                                       FABIANODoc 1-1
                                              BROS., INC. Filed 04/30/19     Page 153 of
                                                                                FABIOLA   452
                                                                                        GALVAN
4905 FILLMORE ST NE                     1885 BEVANDA CT.                        15417 29 GREENWAY N ST APT 130
COLUMBIA HEIGHTS, MN 55421              BAY CITY, MI 48706                      PHOENIX, AZ 85032




FABIOLA TREMUS                          FABRICIO CHAVEZ                         FAIRFAX COMPANY OF VIRGINIA LLC
9143 SW 77TH AVE                        2954 COLFAX AVE NORTH                   200 EAST LONG LAKE ROAD
MIAMI, FL 33156                         MINNEAPOLISF, MN 55911                  BLOOMFIELD HILLS, MI 48303




FAIRFAX COMPANY OF VIRGINIA LLC         FAIRFAX COMPANY OF VIRGINIA LLC         FAITH BENNETT
COMERICA BANK DEPARTMENT 56501          PO BOX 200                              3528 RIDGE MEADOW STREET
PO BOX 67000                            BLOOMFIELD HILLS, MI 48303              LAS VEGAS, NV 89135
DETROIT, MI 48267-0565




FAITH CULBERTSON                        FAITH HUNT                              FAITH RODRIGUEZ
8806 HAWTHORNE DR                       4341 HORIZON N PKWY                     207 BIG BEN COURT
EDEN PRAIRIE, MN 55347                  DALLAS, TX 75287                        FRANKLIN, TN 37067




FALON GIDDINGS                          FAQEE DIXON                             FARBSTEIN & BLACKMAN
20195 WEYBRIDGE 302                     27220 DEER TRAIL 27220                  411 BOREL AVENUE, STE 425
CLINTON TOWNSHIP, MI 48036              ALPHARETTA, GA 30004                    SAN MATEO, CA 94402




FARENHEIT PROPANE, LLC                  FARIBA BASHIRI                          FARM ART PRODUCE
PO BOX 780759                           12310 SINGLETREE LANE APT 2223          1111 E ASHLAND AVE
ORLANDO, FL 32878-0759                  EDEN PRAIRIE, MN 55344                  FOLCROFT, PA 19032




FARRAN OVARED                           FASHION SHOW MALL LLC                   FASHION SHOW MALL LLC
1581 S ASH ST                           C/O FASHION SHOW                        FASHION SHOW
DENVER, CO 80222                        110 N WACKER DR                         3200 LAS VEGAS BLVD
                                        ATTN LAW/LEASE ADMINISTRATION DEPT      ATTN GENERAL MANAGER
                                        CHICAGO, IL 60606                       LAS VEGAS, NV 89109



FASHION SHOW MALL, LLC                  FASHION SHOW MALL, LLC                  FAT FREE, INC.
ATTN DREW NIEMAN                        FASHION SHOW SDS-12-2773                PO BOX 25601
C/O FASHION SHOW                        ATTN ADAM SCHWEGMAN                     TAMPA, FL 33622-5601
110 N WACKER DR                         PO BOX 86
CHICAGO, IL 60606                       MINNEAPOLIS, MN 55486-2773



FATEN MOSTAFA                           FATIMA GIL                              FAUST DISTRIBUTING COMPANY
2203 WOODBRIDGE COMMONS WAY             10362 SAHARA ST                         10040 I-10 EAST
ISELIN, NJ 08830                        SAN ANTONIO, TX 78216-4510              HOUSTON, TX 77029




FAUSTINO MARTINEZ-BAUTISTA              FAVIAN DE LA CRUZ                       FAYE NUQUI
4614 S 31ST ST                          1133 PRESCOTT DR                        26196 CROWN VALLEY PKWY 425
OMAHA, NE 68107-1401                    EL PASO, TX 79915                       MISSION VIEJO, CA 92692
FAYSAN AMIN              Case 19-10953-CSS
                                       FCS, INC.Doc 1-1         Filed 04/30/19   Page 154 of
                                                                                    FEDERAL   452
                                                                                            EXPRESS
8232 FARNUM AVE                          3813 126TH AVENUE N. SUITE 13              PO BOX 7221
WARREN, MI 48093                         CLEARWATER, FL 33762                       PASADENA, CA 91109-7321




FEDERAL WINE AND LIQUOR CO.              FEDERICO CARMONA                           FEDERICO LOPEZ
PO BOX 519                               2824 GORDON AVE                            801 EAST NASA ROAD 1 104
KEARNY, NJ 07032                         FORT WORTH, TX 76110                       WEBSTER, TX 77598




FEDERICO MORALES                         FEDEX OFFICE                               FELICIA ABDUL KADIR
3700 FREEMAN AVE                         PO BOX 672085                              3014 SOUTH URSULA CIRCLE 102
KANSAS CITY, KS 66102                    DALLAS, TX 75267-2085                      AURORA, CO 80014




FELICIA CHEATWOOD                        FELICIANO CALEL                            FELICIANO COTTO
4611 WHITEWAY DR APT B                   1500 BAY AREA BLVD APT 120                 MANSIONES LOS CEDROS CAYEY PR
TAMPA, FL 33617-3484                     HOUSTON, TX 77058                          CAYEY, PR 00737




FELIPE CARRILLO                          FELIPE CRUZ                                FELIPE GONZALEZ
2101 W ANDERSON LN APT 414               13750 MAHOM RD                             12355 VESPER CT
AUSTIN, TX 78757                         DALLAS, TX 75240                           EL PASO, TX 79928




FELIPE LOPEZ SALINAS                     FELIPE LOPEZ                               FELIPE LOPEZ
7112 HOLLY HILL DR. APT.218 B            8080 EDEN RD 245                           8115 VALLEY TRAILS
DALLAS, TX 75231                         EDEN PRAIRIE, MN 55344                     SAN ANTONIO, TX 78250




FELIPE MORA                              FELIPE SANCHEZ                             FELIPE SANTIAGO ALMANZA
1800 BOLINGBROKE PL                      890 FOXWORTH BLVD                          1502 JACKSON KELLER RD 125K
FORT WORTH, TX 76140-5104                LOMBARD, IL 60148                          SAN ANTONIO, TX 78213-3242




FELIPE TLATOA                            FELIPE TZUNUN                              FELIPE VALLADARES
8321 HEATHERTON CIR APT B                2757 BRIAR GROVE 442                       2820 W 42ND
INDIANAPOLIS, IN 46256-4402              HOUSTON, TX 77057                          KANSAS CITY, MO 66103




FELIPE VARGAS                            FELIX BONILLA                              FELIX GAYTAN SANTIAGO
3908 39TH AVE W                          3701 JENNINGS DR                           5900 W TROPICANA AVE 206
BRADENTON, FL 34205                      TROY, MI 48083                             LAS VEGAS, NV 89103




FELIX GONZALEZ ROSAS                     FELIX LEAL                                 FELIX NOY
526 W 95TH ST.                           2514 W RIO VISTA AVE                       5475 W. 27 LANE
BLOOMINGTON, MN 55420                    TAMPA, FL 33614                            HIALEAH, FL 33016
FELLIPE RAMOS           Case    19-10953-CSS    DocWHOLESALE
                                         FELLS POINT 1-1 Filed 04/30/19
                                                             MEATS        Page 155 of ENTERPRISES
                                                                             FERGUSON 452
5110 DOWNY LANE APT. 201                  2730 WILMARCO AVE                  PO BOX 100286
RICHMOND, VA 23228                        BALTIMORE, MD 21223                ATLANTA, GA 30384-0286




FERMENT NATION, LLC                       FERMIN BONILLA                     FERMIN FRANCISCO
2711 DOOR AVE STE G                       8080 EDEN RD APT 363               12426 ROBBIE AVE
FAIRFAX, VA 22031                         EDEN PRAIRIE, MN 55344             BATON ROUGE, LA 70815




FERMIN FRANCISO                           FERMIN SUAREZ                      FERNADO PUAC
13843 RAMPART CT.                         2300 ROCK SPRINGS DRIVE 1097       6524 WESTHEIMER RD 1404
BATON ROUGE, LA 70810                     LAS VEGAS, NV 89128                HOUSTON, TX 77057-5102




FERNAND MIRANDA AVILES                    FERNANDO AGUILAR JR                FERNANDO ANDRADE
COLINAS DE BAYAMON, SANTA JUANITA         4209 MACDILL AVE 918               827 4TH AVE E
APT. 9                                    TAMPA, FL 33614                    SHAKOPEE, MN 55379
BAYAMON, PR 00956




FERNANDO BASTARDO                         FERNANDO CERVANTES                 FERNANDO CORTEZ
8550 PARK LANE                            3300 W PARK BLVD 1214              6222 UTSA BLVD APARTMENT 5304
DALLAS, TX 75231                          PLANO, TX 75075                    SAN ANTONIO, TX 78249




FERNANDO E LOPEZ OJEDA                    FERNANDO ESTEBAN EUGENIO           FERNANDO GUTIERREZ
901 FORDHAM STREET                        2575 GARDERE LN                    15425 N. 25TH ST APT 206
SAN JUAN, PR 00927                        BATON ROUGE, LA 70820-7955         PHOENIX, AZ 85032




FERNANDO GUTIERREZ                        FERNANDO HERNANDEZ                 FERNANDO KEY
17082 CARLANN CIR APT B                   2618 CLINTON AVE                   200 WEST HERMOSO DR
TUSTIN, CA 92780-5044                     BERWYN, IL 60402                   CHANDLER, AZ 85282




FERNANDO LOPEZ                            FERNANDO LOPEZ                     FERNANDO MARMOLEJO
12100 METRIC BLVD APT 1336 13-1336        134 SPRINGWOOD CIRCLE APT. A       162 WILLEE DR
AUSTIN, TX 78758                          LONGWOOD, FL 32750                 SAN ANTONIO, TX 782285929




FERNANDO MARTINEZ                         FERNANDO MARTINEZ                  FERNANDO MAYA
1330 HIGH MEADOW DRIVE                    494 ELAINE ROAD                    21602 CHAUCER HILL
GARLAND, TX 75040                         WHITEHALL, OH 43213                SAN ANTONIO, TX 78256




FERNANDO MOLESTINA                        FERNANDO MONROY                    FERNANDO NAVA
14927 SW 36 TERR                          1159 W ARGON STREET                129 CULVER RD
MIAMI, FL 33185                           MESA, AZ 85201                     COLUMBIA, TN 38401-6618
FERNANDO NAVA             Case 19-10953-CSS   Doc
                                        FERNANDO   1-1 Filed
                                                 PASTRANA MELO 04/30/19   Page 156 of RAMIREZ
                                                                             FERNANDO 452
177 W ROBINHOOD WAY                      2120 E. BLUFIELD ST. 125            31460 CONCORD DR.
BOLINGBROOK, IL 60440                    PHOENIX, AZ 85022                   MADISON HEIGHTS, MI 48021




FERNANDO RIOS                            FERNANDO RIVERA D                   FERNANDO RODELO GUTIERREZ
14649 SOUTH COIT RD.                     6053 CROOKED CREEK DR               2615 E GREENWAY RD APT 13
DALLAS, TX 75254                         INDIANAPOLIS, IN 46228              PHOENIX, AZ 85032-4376




FERNANDO RODELO                          FERNANDO RUBIO                      FERNANDO SANCHEZ
5333 E THOMAS RD 173                     3109 TIERRA ENCINO                  25 MACON ST
PHOENIX, AZ 85018                        EL PASO, TX 79938                   DENVER, CO 80206




FERNANDO SORIANO                         FERNANDO TIRADO YEPEZ               FERNANDO TORRES
9503 POWHATAN DR APT 204                 11287 NW 51 TERRACE                 570 MCMURRAY DR APT F305
SAN ANTONIO, TX 78230-3147               MIAMI, FL 33178                     NASHVILLE, TN 37211




FERNANDO VEGA                            FERNANDO VENTURA                    FERNANDO VIOLANTE
654 ADAMS AVE                            500 SW 110TH AVE APT 205            2121 RICHWOOD DR
PERTH AMBOY, NJ 08861                    PEMBROKE PINES, FL 33025            GARLAND, TX 75044




FEROLE SHOEMAKER                         FERRANTE BAKER                      FIDEL ALONSO MOLINA
14024 WOOLWORTH CIRCLE                   2702 WEST YORKSHIRE RD 1040         208 MADRID AVE APT192
OMAHA, NE 68144                          PHOENIX, AZ 85027                   SANTA ANA, CA 90703




FIDEL NAVARRO                            FIDEL PEREZ MARTINEZ                FIKES CHEMICALS OF EL PASO LLC
206 ELAND DR                             7222 FAIR OAKS AVE                  3605 ALDERWOOD MANOR DRIVE
SAN ANTONIO, TX 78213                    DALLAS, TX 75231                    EL PASO, TX 79928




FILIBERTO HIGUERA AGUIRRE                FILTERSHINE MICHIGAN                FINANCIAL ADVISORS LLC
1322 N HAMPTON RD                        200 S WING ST 281                   706 2ND AVE SOUTH STE 850
ALPHARETTA, GA 30009                     NORTHVILLE, MI 48167                706 BUILDING
                                                                             MINNEAPOLIS, MN 55402




FINE WINE IMPORTS INC                    FIONA RAE OBRIEN                    FIONA TIGHE
PO BOX 11544                             1950 LOGAN STREET 1203              12322 MOSSWOOD PLACE
SAN JUAN, PR 00922-1544                  DENVER, CO 80203                    BRADENTON, FL 34202




FIRE ALARM INSTALLATION COMPANY          FIRE FIGHTER INC.                   FIRE PROTECTION EQUIPMENT CO.
3015 AMBROSE AVE                         PO BOX 888                          2020 BROADWAY ST NE, STE 100
NASHVILLE, TN 37207                      LAND OLAKES, FL 34639               MINNEAPOLIS, MN 55413
FIRE SYTEMS OF MICHIGANCase   19-10953-CSS     Doc 1-1
                                       FIRE X CORP           Filed 04/30/19   Page  157 of 452
                                                                                 FIREMASTER DEPT. 1019
26109 GRAND RIVER                       PO BOX 9757                              PO BOX 121019 DEPT 1019
REDFORD, MI 48240                       RICHMOND, VA 23228                       DALLAS, TX 75312-1019




FIREPLACE EXPERT                        FISH GUYS, THE                           FISH WHISPER
1576 PRIMROSE LANE                      5320 W. 23RD ST. SUITE 160               PO BOX 150546
SHAKOPEE, MN 55379                      ST. LOUIS PARK, MN 55416                 AUSTIN, TX 78715




FISH WINDOW CLEANING - PHX              FISH WINDOW CLEANING                     FISH WINDOW CLEANING, EDINA 315
2512 E THOMAS RD, 8                     PO BOX 832674                            PO BOX 4185
PHOENIX, AZ 85016                       RICHARDSON, TX 75083                     HOPKINS, MN 55343




FISH WINDOW CLEANING-IL                 FISH, AQUARIUMS & STUFF                  FISHBOWL INC.
466 CENTRAL AVE., SUITE 8               6112 W FAIRVIEW                          PO BOX 740513
NORTHFIELD, IL 60093                    BOISE, ID 83704                          ATLANTA, GA 30374-0513




FITORAIN TIRITEN                        FITZGERALD MCQUEEN                       FIXED MAINTENANCE AND REPAIR
801 KAIWIULA ST 7                       372 JASMINE DR                           PO BOX 300189
HONOLULU, HI 96817-4270                 MADISON, AL 35757                        AUSTIN, TX 78703




FL DEPT OF BUS AND PROFESSIONAL REG     FLAGG CREEK WATER RECLAMATION            FLAME LYFOUNG
1940 N MONROE ST                        7001 FRONTAGE ROAD                       10700 HAMPSHIRE AVE S APT 112
TALLAHASSEE, FL 32399-1011              BURR RIDGE, IL 60527                     BLOOMINGTON, MN 55438




FLAVIA PEREIRA                          FLOR CASTILLO                            FLOR GARCIA
9650 HUNTS POINTE DRIVE                 4230 SUMMIT MANOR CT. APT 206            2206 N 90TH LANE
ALPHARETTA, GA 30022                    FAIRFAX, VA 22033                        PHOENIX, AZ 85037




FLOR MOLINA                             FLOR ORTIZ                               FLORENCIO IBARRA JR
2544 N 85TH AVE                         4439 JACKSON ST NE                       380 INNSBRUCK AVE.
PHOENIX, AZ 85037-3732                  COLUMBIA HEIGHTS, MN 55421               EL PASO, TX 79927




FLORENTINA RICHARD                      FLORIDA BANCORP SUPPLY                   FLORIDA CITY GAS
606 N. KUKUI ST. APT. 26D               PO BOX 560128                            PO BOX 4569
HONOLULU, HI 96817                      ORLANDO, FL 32856                        ATLANTA, GA 30302-4569




FLORIDA DEPARTMENT OF REVENUE           FLORIDA DEPT OF STATE                    FLORIDA DISTRIBUTING COMPANY, LLC
5050 W TENESEE ST.                      DIVISION OF CORPORATIONS                 3964 SHADER ROAD
TALLAHASSEE, FL 32399-0120              PO BOX 6198                              ORLANDO, FL 32808
                                        TALLAHASSEE, FL 32314
                       Case 19-10953-CSS
FLORIDA POWER & LIGHT COMPANY (FPL)  FLORIDADoc
                                              POWER1-1     Filed
                                                      & LIGHT    04/30/19
                                                              COMPANY (FPL)   Page 158 of ZARATE
                                                                                 FLORINELY 452
700 UNIVERSE BLVD                    GENERAL MAIL FACILITY                       9026 WELDON DRIVE
JUNO BEACH, FL 33408                 MIAMI, FL 33188-0001                        HENRICO, VA 23229




FLOWERS & FANCIES                       FOLIO INVESTMENTS, INC.                  FOOD SERVICES OF AMERICA BOISE
11404 CRONRIDGE DRIVE                   ATTN ASHLEY THEOBALD                     PO BOX 25119
OWINGS MILLS, MD 21117                  8180 GREENSBORO DRIVE                    SCOTTSDALE, AZ 85255-0178
                                        8TH FLOOR
                                        MCLEAN, VA 22102



FOOD SERVICES OF AMERICA                FORESTWOOD FARM INC                      FORREST BEARD
PO BOX 561439                           PO BOX 310728                            1055 PINE ST
DENVER, CO 80256-1439                   BIRMINGHAM, AL 35231                     NASHVILLE, TN 37203-4083




FORT WORTH WATER DEPT.                  FORTUNE FISH COMPANY                     FOUNTAINS AT FARAH LP, THE
920 FOURNIER ST                         PO BOX 88477                             123 W MILLS AVE, STE 600
FORT WORTH, TX 76102-3456               CHICAGO, IL 60680                        EL PASO, TX 79901




FOUR PEAKS STAINLESS SERVICES           FOX SERVICE COMPANY II, LLC              FOX VALLEY FIRE & SAFETY
14854 N 21ST PL                         PO BOX 19047                             2730 PINNACLE DRIVE
PHOENIX, AZ 85022                       AUSTIN, TX 78760                         ELGIN, IL 60124




FRANCELIA DIAZ                          FRANCES HERNANDEZ ROSADO                 FRANCES WETHINGTON
4941 PACKARD DR                         CALLE 7 H-18 URB LOMA ALTA               4903 SMOKEY VALLEY B
NASHVILLE, TN 37211                     CAROLINA, PR 00985                       AUSTIN, TX 78731




FRANCESCA PIAZZA                        FRANCESCO GRILLO II                      FRANCHESKA NINO
16022 BIRCH LANE                        5593 STONEY PL N                         4400 SPRENKLE LN APT C
MINNETONKA, MN 55345                    SHELBY TWP, MI 48316                     HENRICO, VA 23228




FRANCHISE TAX BOARD                     FRANCIS BRIGANTE                         FRANCIS SWEENEY
PO BOX 942857                           15200 OLD FREDERICK RD                   1140 COLORADO BLVD APT 701
SACRAMENTO, CA 94257-0531               WOODBINE, MD 21797                       DENVER, CO 80206




FRANCIS YU                              FRANCISCO AJCHE                          FRANCISCO ALONZO
650 S. ROSE DR. 364                     6425 WESTHEIMER RD 2809                  1723 5TH STREET
PLACENCIA, CA 92870                     HOUSTON, TX 77057                        SARASOTA, FL 34236




FRANCISCO ARROYO                        FRANCISCO CANO JR.                       FRANCISCO CASTRO
SIERRA LINDA CALLE 11 210               110531 WINDMILL CT APT 31                1406 S. POGOSA ST.
BAYAMON, PR 00957                       CHASKA, MN 55318-1346                    AURORA, CO 800175235
FRANCISCO COSTILLA MACEDOCase     19-10953-CSS    Doc
                                           FRANCISCO   1-1 Filed
                                                     DOMINGUEZ     04/30/19
                                                               DIMAS          Page 159 of 452
                                                                                 FRANCISCO GALVAN
5759 PINELAND DR. APT.1019                  9415 EVERGREEN AV                    3802 N 27TH ST APT 144
DALLAS, TX 75231                            INDIANAPOLIS, IN 46240               PHOENIX, AZ 85016




FRANCISCO GOMEZ                             FRANCISCO HERNANDEZ                  FRANCISCO IBARRA
3002 E WALTANN LN APT 4                     1350 GREENS PARKWAY 510              8580 MAGNOLIA TRL APT 317
PHOENIX, AZ 85032-7965                      HOUSTON, TX 77067                    EDEN PRAIRIE, MN 55344




FRANCISCO JAVIER MUNUZ                      FRANCISCO JAVIER RAMIREZ             FRANCISCO LOPEZ
3037 N 25TH DR                              5850 BELT LINE ROAD 1117             280 LINCOLN ST APT 201A
PHOENIX, AZ 85017                           DALLAS, TX 75254                     DENVER, CO 80203-5936




FRANCISCO MIRANDA                           FRANCISCO NASSI                      FRANCISCO ORTIZ OROZCO
4400 HORIZON HILL BLVD APT 2310             750 WENDT TERRACE                    534 SHEALY ST
SAN ANTONIO, TX 78229                       LAGUNA BEACH, CA 92651               WEBSTER, TX 77598




FRANCISCO ORTIZ                             FRANCISCO PALACIOS                   FRANCISCO PALMA
7152 FAIR OAKS AVE APT 1157                 3100 FOUCHE DR SW                    3618 GREEN VALLEY RD
DALLAS, TX 75231-6175                       HUNTSVILLE, AL 35805                 BALTIMORE, MD 21229




FRANCISCO RAMIREZ                           FRANCISCO REMIGIO                    FRANCISCO RODRIGUEZ
15612 EL ESTADO DR APT 216                  4733 NORMAL AVE                      4211 E INDIGO CT
DALLAS, TX 75248                            INDIANAPOLIS, IN 46226               NAMPA, ID 83687




FRANCISCO TREJO                             FRANCISCO TREVINO                    FRANCISCO ZALPA
1130 ELMIRA ST                              8506 WAKEFIELD DR                    12441 ROBBIE AVE
AURORA, CO 80010-3211                       SAN ANTONIO, TX 78216                BATON ROUGE, LA 70815




FRANCO BENITEZ                              FRANCO GONZALEZ                      FRANCS ALANO
11335 FRANKLIN PLAZA 1421                   5973 NEW ALBANY ROAD WEST            13781 ANDELE WAY
OMAHA, NE 68154                             COLUMBUS, OH 43054                   IRVINE, CA 92620




FRANK E BURTON                              FRANK FINNEY                         FRANK JAROWSKI
1303 N LIBERTY ST 1412                      8564 WEST FALLING STAR STREET        9272 BELLBECK RD
BOISE, ID 83704                             BOISE, ID 83709                      BALTIMORE, MD 21234




FRANK PEREZ                                 FRANKIE GARZA                        FRANKIE RUSSELL
364 W 15TH ST                               1513 S 115TH DR                      523 LINCOLNSHIRE RD
HIALEAH, FL 33010-3437                      AVONDALE, AZ 85323                   GAHANNA, OH 43230
FRANKLIN CASEY PIERCE    Case 19-10953-CSS    Doc
                                       FRANKLIN    1-1
                                                CLARK         Filed 04/30/19    Page 160 ofMACHINE
                                                                                   FRANKLIN 452 PRODUCTS INC.
1280 SIGNAL RD                          1421 CONNECTICUT AVE                       PO BOX 781570
QUINLAN, TX 75474-3467                  GLEN ALLEN, VA 23060                       PHILADELPHIA, PA 19178-1570




FRANSICO RIVAS                          FRANTZ FLEURANTIN JR.                      FRANZ NUQUI
32140 CONCORD DR APT B                  1564 NORMAN ST.                            26196 CROWN VALLEY PKWY APT. 425
MADISON HEIGNTS, MI 48071               BRIDGEPORT, CT 06604                       MISSION VIEJO, CA 92692




FRED HUDSON                             FREDDY CIMERMANCIC                         FREDDY MIZHIRUMBAY
90 RAINTREE LN                          3431 OAKDALE ST                            7316 W 22ND STREET 305
ORMOND BEACH, FL 32174-4291             SAN ANTONIO, TX 78229                      ST. LOUIS PARK, MN 55426




FREDDY SAUCEDO                          FREDDY SINCHI                              FREDERICK DAEHNKE
2790 W CAMPBELL AVE                     828 UNIVERSITY AVE NE                      2666 CONSTITUTION CT.
PHOENIX, AZ 85017-3513                  MINNEAPOLIS, MN 55413                      WOODBRIDGE, VA 22192




FREDERICK DYMOND                        FREDERICK E MAJOR                          FREDERICK SMITH
4944 SOUTH SHERWOOD, 105                1435 PINEGLEN DR                           3354 SOUTH SEMORAN BLVD. APT 3
BATON ROUGE, LA 70816                   RIVERDALE, GA 30296-3229                   ORLANDO, FL 32822




FREDI RAMIREZ                           FREDRICK L GRANT                           FREDRICK SCOTT
25469 BOROUGH PARK DR APT 1223          9355 FOREST LANE                           11718 HARVEST MOON DRIVE
SPRING, TX 77380-3547                   DALLAS, TX 75243                           NOBLESVILLE, IN 46060




FREDRIKSON & BYRON PA                   FREDS HEATING & AIRCONDITIONING, INC.      FREDY EDUARDO FLOTA COUCH
200 SOUTH SIXTH ST SUITE 4000           6596 S 118TH ST                            4125 THOMPSON ST APT 11
MINNEAPOLIS, MN 55402-1425              OMAHA, NE 68137                            KANSAS CITY, KS 66103-3055




FREDY SALINAS                           FREDY XUM                                  FRESH POINT AUSTIN
1407 WOLF DEN                           46 FAIRFIELD AVE                           711 N ORLANDO AVE STE 201
CONROE, TX 77385                        STAMFORD, CT 06902                         MAITLAND, FL 32751




FRESH POINT SAN ANTONIO                 FRESH POINT SOUTHWEST FLORIDA              FRESH POINT
PO BOX 816211                           8801 EXCHANGE DR                           105 RESERVE RD
DALLAS, TX 75381                        ORLANDO, FL 32809                          HARTFORD, CT 06114




FRESH POINT                             FRESHPOINT A-ONE-A                         FRESHPOINT DALLAS
ATTN BRENDEN ST. JOHN                   2300 NW 19TH STREET                        4721 SIMONTON RD.
711 N ORLANDO AVE STE 201               POMPANO, FL 33069                          DALLAS, TX 75244
MAITLAND, FL 32751
FRESHPOINT NASHVILLE      Case 19-10953-CSS   DocOF1-1
                                        FRESHPOINT      Filed 04/30/19
                                                    DENVER                   Page 161 of 452
                                                                                FRESHPOINT S FLORIDA
740 MASSMAN DR                           PO BOX 815219                          2300 NW 19TH STREET
NASHVILLE, TN 37210                      DALLAS, TX 75381                       POMPANO BEACH, FL 33069




FRESHPOINT SOUTHERN CALIFORNIA           FRIEDA NOMENYO                         FRONTLINE FIRE PROTECTION, INC
155 N ORANGE AVE                         2340 N 92ND AVE CAMELOT APT15          17815 DAVENPORT RD. 180
CIT OF INDUSTRY, CA 91744-3432           OMAHA, NE 68134                        DALLAS, TX 75252




FROYLAN PEREZ                            FRUCTUOSO LOPEZ                        FRUGE SEAFOOD
7500 ROLLING BROOK 1112                  215 ASH DR                             PO BOX 393
FRISCO, TX 75034                         FRANKLIN, TN 37064                     BRANCH, LA 70516




FSWC, INC.                               FULTON COUNTY DEPT OF HEALTH           FULTON COUNTY TAX COMMISSIONER
PO BOX 34844                             SERVICES                               PO BOX 105052
OMAHA, NE 68134                          99 JESSE HILL JR. DRIVE SUITE 101      ATLANTA, GA 30348-5052
                                         ATLANTA, GA 30303




G & S WINDOW CLEANING                    GABINO CRUZ                            GABINO SANCHEZ
9706 SUMMER BLISS AVE.                   1229 WEST UNIVERSITY APT 4             15610 TUSTIN VILLAGE WAY
LAS VEGAS, NV 89149                      TEMPE, AZ 85281                        TUSTIN, CA 92780




GABRIEL ADAM                             GABRIEL AGUSTIN                        GABRIEL ALONZO
7500 E. DEER VELLEY ROAD 2               1735 E. 90TH PLACE APT D               14231 DESIERTO BONITO
SCOTTSDALE, AZ 85255                     INDIANAPOLIS, IN 46240                 EL PASO, TX 79928




GABRIEL BARTEL                           GABRIEL BURGOS                         GABRIEL CUBERO
8835 CONSTANCE LANE                      1636 SAN FRANCISCO ST                  1101 RIVER RIDGE PKWY APT 422C
CINCINNATI, OH 45231                     CARROLTON, TX 75007                    SAN MARCOS, TX 78666




GABRIEL DI DONATO                        GABRIEL DOUGLAS                        GABRIEL GONZAGUE
2614 TWIN DRIVE                          24215 KAY KENDAHL 1162                 PO BOX 1707
SARASOTA, FL 34234                       TOMBALL, TX 77375                      MANATI, PR 00674




GABRIEL MARTINEZ                         GABRIEL MCCANN WALRIVEN                GABRIEL MENDOZA
400 LIBERTY PIKE E9                      7028 WATERVIEW WAY                     5020 EAST YALE STREET
FRANKLIN, TN 37064                       CINCINNATI, OH 45241                   PHOENIX, AZ 85008




GABRIEL MONIQUE BLACKMON                 GABRIEL MONTOYA                        GABRIEL MUNOZ BECERRA
9001 JONES RD APT 215                    11419 OVERLAND TRAIL DRIVE             2334 WOODHURST ROAD
HOUSTON, TX 77065                        RICHMOND, TX 77406                     RICHMOND, VA 23238
GABRIEL PICAZ          Case   19-10953-CSS
                                       GABRIELDoc 1-1 ORTEGA
                                              PORTILLA  Filed 04/30/19   Page 162 of
                                                                            GABRIEL   452
                                                                                    RESENDIZ
570 MCMURRAY DR APT F305                100 ROOSEVELT AVENUE APT. G3        1202 S. SYCAMORE ST.
NASHVILLE, TN 37211                     CARTERET, NJ 07008                  SANTA ANA, CA 92707




GABRIEL SALAZAR                         GABRIEL SHAGER                      GABRIEL URIARTE
389 MARKET STREET                       3300 MILLBROOK DR.                  16632 N 58TH ST APT 2104
PERTH AMBOY, NJ 08861                   HUNTSVILLE, AL 35810                SCOTTSDALE, AZ 85254-1227




GABRIEL VAZQUEZ                         GABRIELA ARGUELLO                   GABRIELA BECKER
6838 SHADYBROOK LN 2015                 5610 GRADUATE CIR APT 2308-B        826 CAMARGO WAY UNIT 207
DALLAS, TX 75231-0733                   TEMPLE TERRACE, FL 33617            ALTAMONTE SPRINGS, FL 32714




GABRIELA GASPAR                         GABRIELA HERNANDEZ                  GABRIELA IRIZARRY GUTIERREZ
6222 RIGHTFULCREST AVE.                 12823 AURORA PLZ APT 234            PO BOX 1171, 00777-1171
LAS VEGAS, NV 89156                     OMAHA, NE 68164                     JUNCOS, PR 00777




GABRIELA KALATA                         GABRIELA MARTINEZ                   GABRIELA NICOLE SOTO
12471 SPYGLASS COURT                    3226 MORALES ST                     218 AMATISTA MANSIONES DEL CARIBE
LEMONT, IL 60439                        SAN ANTONIO, TX 78207               HUMACAO, PR 00791




GABRIELA RODRIGUEZ                      GABRIELA ROMAN URBANO               GABRIELA SEIPP
1138 BELMONT AVE                        603 FREEMAN ST                      14221 CYBER PLACE APT 202
KANSAS CITY, MO 64126                   BALTIMORE, MD 21225                 TAMPA, FL 33613




GABRIELE DOW                            GABRIELLA AVILA                     GABRIELLA BOLAND
1426 WEST DONOVAN                       366 WHITEWATER DR 102               85 MADISON ST
HOUSTON, TX 77091                       BOLINGBROOK, IL 60440               ISELIN, NJ 08830




GABRIELLA CADENA                        GABRIELLA GONZALES                  GABRIELLA LAVELLE
7654 CULEBRA VALLEY                     13903 BABCOCK RD.                   7086 CHATUM LIGHT RUN
SAN ANTONIO, TX 78254                   SAN ANTONIO, TX 78249               BRADENTON, FL 34212




GABRIELLA MICHEL WENTZ                  GABRIELLA REYES                     GABRIELLA STINSA
7610 PENN AVE S                         3224 W YUCCA ST                     170 W. SACKSON ST
RICHFIELD, MN 55423                     PHOENIX, AZ 85029                   ELMHURST, IL 60126




GABRIELLE BREIHOLZ                      GABRIELLE BREWER                    GABRIELLE COOP
4690 S LAKESHORE DR, 2101               4601 VILLAGE GREEN DRIVE            16250 ETNA DRIVE
TEMPE, AZ 85282                         ROSWELL, GA 30075                   WESTFIELD, IN 46074
GABRIELLE DONAHE        Case    19-10953-CSS    Doc
                                         GABRIELLE    1-1 Filed 04/30/19
                                                   JACKSON-MCGILL          Page 163 of JOHNSON
                                                                              GABRIELLE 452
10032 VISTA LAGUNA DR APT 108             627 FERN DR.                        13 MILHAVEN CT
ORLANDO, FL 32825                         DESOTO, TX 75115                    HENRICO, VA 23238




GABRIELLE KASLYN                          GABRIELLE LASHOND BUFFINGTON        GABRIELLE LOUNSBERY
701 BENEDETTI DR                          3946 N FOSTER DR                    1333 W GUADALUPE RD APT 221
NAPERVILLE, IL 60563                      BATON ROUGE, LA 70805               GILBERT, AZ 85233-3007




GABRIELLE LUNA                            GABRIELLE MELTON                    GABRIELLE MILLER
351 W 14TH ST                             1201 SOUTH JOHNSON STREET           1300 CUSTER RD 9216
FREMONT, NE 68025                         ALVIN, TX 77511                     ALLEN, TX 75013




GABRIELLE MONTEMAYOR                      GABRIELLE MORFORD                   GABRIELLE STEPHENS
35 ROCKRIDGE DR                           5336 VACCARO COURT                  11 MARIE ROAD
THE WOODLANDS, TX 77381                   BRANDENTON, FL 34211                FORDS, NJ 08863




GABRIELLE WHITE                           GAGE FRAZER                         GAGE SIMON
2015 CEDAR BEND DR APT 703                430 E PACKWOOD AVE APT A108         249 KAPILI ST APT 301A
AUSTIN, TX 78758-5319                     MAITLAND, FL 32751-5796             HONOLULU, HI 96815




GAGIK GHARIBYAN                           GALDINO AGUILAR SALDIVAR            GALEN PARRISH
15020 N 48TH PL                           3804 PORTLAND AVE                   1388 SAINT PATRICK ST
SCOTTSDALE, AZ 85254                      MINNEAPOLIS, MN 55407               BOISE, ID 83705




GALGALO LUSIGI                            GALINA LEWIS                        GALLO WINE SALES OF NEW JERSEY
13114 PAVILION LANE                       820 ARROWHEAD ST.                   520 DIVISION ST
FAIRFAX, VA 22033                         NAMPA, ID 83686                     ELIZABETH, NJ 07201




GALVEZ AUTO TRIM & FURNITURE              GAMALIEL COUVERTIER                 GANNON NEIFFER
UPHOLSTERY                                CALLE GARDENIA P 32                 613 PLUMER
4605 PALO PINTO                           JARDINES DE BORINQUEN               COSTA MESA, CA 92627
HOUSTON, TX 77041                         CAROLINA, PR 00985




GAR PRODUCTS                              GARAGE DOORS OF INDIANAPOLIS        GARCIA GROUP LLC
170 LEHIGH AVE                            5041 W. 96TH STREET                 5331 SW MACADAM AVENUE
LAKEWOOD, NJ 08701                        INDIANAPOLIS, IN 46268              SUITE 361
                                                                              PORTLAND, OR 97239




GARDAWORLD CASH SERVICES                  GARET RAMOS                         GARETT ASHCRAFT
3209 MOMENTUM PLACE                       20450 E. OCOTILLO RD. 28            1121 CASTLEGATE LANE
CHICAGO, IL 60609                         QUEEN CREEK, AZ 85142               SANTA ANA, CA 92705
GARRET BULLOCK          Case 19-10953-CSS
                                      GARRETTDoc 1-1
                                              ARNOLD        Filed 04/30/19   Page 164 ofBARNES
                                                                                GARRETT   452
225 SCURLOCK COURT                     4840 E CORONADO RD                       1533 SHARLO AVE
FRANKLIN, TN 37067                     PHOENIX, AZ 85008                        BATON ROUGE, LA 70820




GARRETT CHEEVERS                       GARRETT FASTABEND                        GARRETT HODGE
26041 MAJORCA                          1397 E STAR DR                           1795 BIRMINGHAM RD
LAKE FOREST, CA 92630                  MERIDIAN, ID 83646                       ALPHARETTA, GA 30004




GARRETT KUHLMEY                        GARRETT KULL                             GARRETT MASON
1602 ROSSPORT BEND                     10061 N 77TH ST                          135 LANTERN RIDGE DRIVE
LEANDER, TX 78641                      SCOTTSDALE, AZ 85258                     ALPHARETTA, GA 30009




GARRETT MITCHELL MCFALL                GARRETT SIMMONS                          GARRICK CHAVEZ
2712 KAAHA ST                          3230 HILLCREST DR APT1206                201 PRUITT RD. 1335
HONOLULU, HI 96826                     BALCONES HEIGHTS, TX 78201               SPRING, TX 77380




GARRICK DEANDRE STEWART                GARY ADAMS                               GARY JONES
777 BEN HUR RD 3206 E                  1400 GOLDEN ROD CT UNIT F                2086 HILBURN DR SE
BATON ROUGE, LA 70805                  BELCAMP, MD 21017                        ATLANTA, GA 30316




GARY PETROFF JR.                       GARY PINTO QUINONES                      GARY REEVES
525 GREEN MEADOWS DR WEST              AVE. PINERO 1012                         275 JUNIPER AVE
POWELL, OH 43065                       SAN JUAN, PR 00921                       GILBERT, AZ 85233




GARY SCOTT                             GARY TODD                                GARY WILSON
3155 HARRIS DR APT 2                   93 WEAKLEY LN B-12                       571 NORTHRIDGE RD C
EAST POINT, GA 30344                   SMYRNA, TN 37167                         SANDY SPRINGS, GA 30350




GARYS EAST COAST SERVICE INC.          GAS COMPANY, THE                         GAS REPAIR EQUIPMENT & PARTS INC.
64 CENTER ST                           PO BOX C                                 CALLE 7 NE 332
SHELTON, CT 06484                      MONTEREY PARK, CA 91756-5111             SAN JUAN, PR 00920-2405




GASKET GUY OF ATLANTA                  GASKET GUY OF BALTIMORE                  GASKET GUY OF CLARK COUNTY
PO BOX 20802                           603 FOREST VIEW ROAD                     3680 W RENO AVE
ATLANTA, GA 30320                      LINTHICUM, MD 21090                      LAS VEGAS, NV 89118




GASKET GUY OF DFW LLC                  GASKET GUY OF HOUSTON, INC               GASKET GUY OF LOUISIANA
5432 WILLOW WOOD LANE                  1523 TOLUCA DRIVE                        2076 3RD ST
DALLAS, TX 75252-2655                  LEAGUE CITY, TX 77573                    MANDEVILLE, LA 70471
                      Case
GASKET GUY OF NASHVILLE, LLC   19-10953-CSS
                                        GASKET Doc  1-1
                                               GUY OF     Filed
                                                      NORTH     04/30/19
                                                            ALABAMA        Page 165 GUY
                                                                              GASKET of 452
                                                                                         OF NORTHERN VA
PO BOX 683005                            1006 SAN RAMON AVE                   8606 EAGLE GLEN TERRACE
FRANKLIN, TN 37068                       HUNTSVILLE, AL 35802                 FAIRFAX STATION, VA 22039




GASKETS DIRECT OF TEXAS                  GASKETS ROCK INTERNATIONAL, INC      GASKETS ROCK OF CENTRAL OHIO, LLC
PO BOX 961                               409 PARKWAY VIEW DRIVE               2098 WILLOWICK SQ
ROUND ROCK, TX 78680                     PITTSBURGH, PA 15205                 COLUMBUS, OH 43229




GASPAR PEREZ-ALVARADO                    GAVIN L MITCHELL                     GAVIN MULLEN
3325 DUNN DRIVE APT 53                   1608 WESTPARK VIEW DR. APT 614       6444 YANKEE RD
HUNTSVILLE, AL 35805                     FORT WORTH, TX 76108                 LIBERTY TOWNSHIP, OH 45044




GAYLON MARTINEZ                          GBS GROUPS INC.- GOURMET BUS         GCS SERVICE, INC.
44872 W MIRAFLORES ST                    SOLUTIONS                            1 ECOLAB PLACE
MARICOPA, AZ 85139-8751                  PO BOX 16575                         ST. PAUL, MN 55102-2233
                                         SAN JUAN, PR 00908




GE CAPITAL FRANCHISE FINANCE             GE CAPITAL FRANCHISE FINANCE         GE CAPITAL FRANCHISE FINANCE
CORPORATION                              CORPORATION                          CORPORATION
17207 N PERIMETER DR                     8377 E HARTFORD DR STE 200           C/O CORPORATION SERVICE COMPANY
SCOTTSDALE, AZ 85255                     SCOTTSDALE, AZ 85255                 2711 CENTERVILLE RD STE 400
                                                                              WILMINGTON, DE 19808



GE CAPITAL FRANCHISE FINANCE             GEANNA TAKAJASI                      GEENA FRANCIS
CORPORATION                              317 WARREN ST                        1310 ASPEN DRIVE
C/O DILIGENZ, INC.                       SAN ANTONIO, TX 78212                GREENWOOD, MO 64034
6500 HARBOR HEIGHTS PKWY STE 400
MOKILTRO, WA 98275



GEJSI SESERI                             GELACIO GABRIEL                      GEM STATE PAPER & SUPPLY CO.
2201 S STEWART AVE                       9670 FOREST LN APT 1050              PO BOX 469
LOMBARD, IL 60148-5512                   DALLAS, TX 75243                     TWIN FALLS, ID 83301




GEMMA BISHOP                             GENARO ESPINOZA                      GENARO NAVARRETTE
3351 TOP FLITE LN                        4988 S 41ST ST                       400 WBASELINE RD LOT 65
MASON, OH 45040                          OMAHA, NE 68107                      TEMPE, AZ 85283




GENARO NIEVES                            GENARO PEREZ                         GENE W MOTT
423 SHADY DELL                           704 E. VICTORIA CIRCLE               6200 RIVERPOINTE DR D203
MUNDELEIN, IL 60060                      NORTH AURORA, IL 60542               GARDEN CITY, ID 83714




GENERAL LIGHTING DISTRIBUTORS, INC       GENERAL PARTS                        GENERAL WHOLESALE COMPANY
3482 KEITH BRIDGE RD, STE 301            M10 PO BOX 9201                      1595 MARIETTA BLVD NW
CUMMING, GA 30041                        MINNEAPOLIS, MN 55480-9201           ATLANTA, GA 30318
GENESIS TERRONES           Case 19-10953-CSS   Doc
                                         GENETHIA   1-1 Filed 04/30/19
                                                  WOODRUFF                  Page 166 of BORCHARDT
                                                                               GENEVIEVE 452
8802 NW 109 CRT                           2404 STRINGFIELD RD NW               24008 N. 24TH PL
DORAL, FL 33178                           HUNTSVILLE, AL 35810                 PHOENIX, AZ 85024




GENEVIEVE C DE FRANCESCO                  GENIEVA MOLINA                       GENISSE I GONZALEZ
7159 E. QUINCE ST                         1508 PATTISON RD                     6628 KARA DR.
MESA, AZ 85207                            ESSEX, MD 21221                      EDEN PRAIRIE, MN 55346




GENNIFER TOWE                             GEOFFREY COWAN                       GEOFFREY FLEGAL
555 EXECUTIVE DR NW APT 71                4832 SADDLERIDGE CT                  10267 NEWFANE CT
HUNTSVILLE, AL 35816-2718                 GLEN ALLEN, VA 23059                 LAS VEGAS, NV 89183




GEOFFREY MARTIN                           GEORGE BAKER                         GEORGE BLAND
8621 WHITE RIVER DR                       2622 BLOOM DRIVE                     4450 NEW BROAD STREET
LAS VEGAS, NV 89147                       COLUMBUS, OH 43219                   ORLANDO, FL 32814




GEORGE BURNETT                            GEORGE GIRON                         GEORGE GONZALES
5608 BLOOMFIELD DR APT 1                  3355 21ST AVE                        2538 S ANAHEIM 102
ALEXANDRIA, VA 22312                      COLUMBUS, NE 68601                   AURORA, CO 80014




GEORGE GROVES III                         GEORGE LEON                          GEORGE MAHER
441 LEWERS ST. APT. 304                   3843 BARRINGTON ST                   38211 FORSDALE DR.
HONOLULU, HI 96815                        SAN ANTONIO, TX 78217                STERLING HEIGHTS, MI 48310




GEORGE QUILES                             GEORGE TABAREZ                       GEORGIA CROWN DISTRIBUTING CO.
641 CALLE FRANCISCO CASALDUC VILLA        201 SLEEPY HOLLOW LN                 100 GEORGIA CROWN DRIVE
PRADES                                    WEATHERFORD, TX 76085-2859           MCDONOUGH, GA 30253
SAN JUAN, PR 00924




GEORGIA DEPARTMENT OF REVENUE             GEORGIA DEPT. OF REVENUE             GEORGIA DUNN
PO BOX 105499                             PROCESSING CENTER PO BOX 740397      5848 GARRISON RD
ATLANTA, GA 30348-5499                    ATLANTA, GA 30374-0397               FRANKLIN, TN 37064




GEORGIA SECRETARY OF STATE                GEORGIANNA SANCHEZ                   GEORGINA HERRERA
2 MARTIN LUTHER KING JR. DR.              4027 EAST MORELAND ST 4              29498 SHIRLEY AVE
313 WEST TOWER                            PHOENIX, AZ 85008                    MADISON HTS, MI 48071
ATLANTA, GA 30334




GEORGINA SERRANO                          GEOVANNI QUINTANILLA                 GEOVANY CALAM
700 MCKINLEY AVE                          918 ROBINWOOD DR                     13112 CYPRESS ST 3 GARDEN GRO
MUNDELEIN, IL 60060-2468                  TROY, MI 48083                       GARDEN GROVE, CA 92843
GERALD BULLOCK          Case   19-10953-CSS
                                        GERALD Doc
                                               HEIM 1-1       Filed 04/30/19   Page 167 NICHOLS
                                                                                  GERALD of 452
5050 SUNFLOWER ST. APT. 134              35224 BARTON ST                          425 OAKLAND RD
HOUSTON, TX 77033                        WESTLAND, MI 48185                       MADISON, AL 35758




GERALD WASHINGTON JR.                    GERARD BONJOC                            GERARD DONELSON
1667 21ST ST                             8388 SHERRINGTON DRIVE                   2600 NE LOOP 410 3402
SARASOTA, FL 34234-8688                  MECHANICSVILLE, VA 23111                 SAN ANTONIO, TX 78217




GERARD WASHINGTON                        GERARDO CARBRERA GARCIA                  GERARDO DE LA LUZ
7940 PIPERS CREEK ST                     1274 LOGAN STREET 103                    1011 LOVERA BLVD
SAN ANTONIO, TX 78251-2484               DENVER, CO 80203                         SAN ANTONIO, TX 78201-2543




GERARDO DELALUZ                          GERARDO DOMINGUEZ                        GERARDO FLORES
1011 LOVERA BLVD                         1736 E NORTHGATE DR 2073                 3760 HIGH VISTA DR 6022
SAN ANTONIO, TX 78201-2543               IRVING, TX 75062                         DALLAS, TX 75244




GERARDO GARCIA                           GERARDO LUCIO                            GERARDO MINO
291 PADDOCK CIRCLE                       12800 APPLEWHITE 12                      1354 WEST FRONT ST
GLENDALE HEIGHTS, IL 60139               SAN ANTONIO, TX 78224                    EDISON, NJ 08817




GERARDO MUNOZ                            GERARDO PERES                            GERARDO SALAZAR
8565 PARK LANE 801                       11700 METRIC BLVD APT 1010               600 N SEMORAN BLVD AFFINITY APT 6323
DALLAS, TX 75231                         AUSTIN, TX 78758                         WINTER PARK, FL 32792




GERARDO SICAN MORALES                    GERARDO VALLE                            GERBER CORADO
1112 N KENNEBEC ST 6                     10A REDFIELD VILLAGE DRIVE               18950 LINA ST APT. 923
ARLINGTON, VA 22205                      METUCHEN, NJ 08840                       DALLAS, TX 75287




GEREMIAS G COREAS                        GERMAIN URAGA                            GERMAN MANZANO
5001 OBANNON DR 22                       3081 VALLEY MEADOW 203-S                 7920 SKILLMAN 101
LAS VEGAS, NV 89146                      DALLAS, TX 75220                         DALLAS, TX 75231




GERRIN HOWARD                            GERSON GARCIA                            GET FRESH PRODUCE
595 CURRY MOREAU RD                      4714 N HABANA AVE APT 511                1441 BREWSTER CREEK BLVD
MANSURA, LA 71350                        TAMPA, FL 33614                          BARTLETT, IL 60103




GFS DOUGLASVILLE DISTRIBUTION CTR.       GFS KENOSHA                              GFS PLANT CITY
PO BOX 2825                              PO BOX 88029                             1300 GEZON PARKWAY SW
GRAND RAPIDS, MI 49501                   CHICAGO, IL 60680-1029                   WYOMING, MI 49509
GFS SPRINGFIELD           Case 19-10953-CSS    Doc 1-1 INC
                                        GHA TECHNOLOGIES Filed 04/30/19   Page 168 ofBINGHAM
                                                                             GHORDAN  452
DEPT CH 10490                            DEPT 2090                           2507 BARCLAY ST
PALATINE, IL 60055-0490                  PO BOX 29661                        BALTIMORE, MD 21218
                                         PHOENIX, AZ 85038-9661




GIA DIMAGGIO                             GIABRIELLE CONTRERAS                GIANA KEREKES
3487 N COLLISTER DR                      12810 N. CAVE CREEK RD              5703 S. CASS AVE APT. 312
BOISE, ID 83703                          PHOENIX, AZ 85022                   WESTMONT, IL 60559




GIANA LOPEZ                              GIANNA TISCHLER                     GIANNI JARAMILLO
7427 1/2 AVENUE. E 1                     110 MILTON RIDGE CT                 260 NW 107TH AVE 208
HOUSTON, TX 77011                        ALPHARETTA, GA 30022                MIAMI, FL 33172-7822




GIANT EAGLE                              GIBERT QUEZADA                      GILBERT ALEXAND SANCHEZ CALLE
2900 STELTZER ROAD                       11648 TONY ACOSTA                   8680 MAGNOLIA TRL 210
COLUMBUS, OH 43219                       EL PASO, TX 79936                   EDEN PRAIRIE, MN 55344




GILBERT MARTINEZ                         GILBERTO AVELAR                     GILBERTO BRITO CULES
10207 DIAMONDBACK TRAIL                  19452 W HOAG CT.                    13505 COOMES DR
AUSTIN, TX 78753                         MUNDELEIN, IL 60060                 DEL VALLE, TX 78617-5738




GILBERTO GARZA RIVERA                    GILBERTO HERNANDEZ                  GILBERTO JACINTO
2904 W LA SALLE ST                       1703 JUPITER RD APT 175             1406 W BRAKER LN B
PHOENIX, AZ 85041-3462                   PLANO, TX 75074                     AUSTIN, TX 78758




GILBERTO LIRA                            GILBERTO VARELA                     GILEYMI GRANADOS
1647 S 56TH CT.                          10000 NORT LAMAR 1156               1343 JASPER AVE A
CICERO, IL 60804                         AUSTIN, TX 78753                    BATON ROUGE, LA 70810




GILLIAN MARRERO                          GILLIAN MARTINELLI                  GIMARIE MARTINEZ
CALLE HORTENSIA 41, CIUDAD JARDIN        618 S. PARK AVE                     URB. EXTENSION ROOSEVELT CALLE
CAROLINA, PR 00987                       HINSDALE, IL 60521                  RAFAEL LUMUR
                                                                             SAN JUAN, PR 00917




GIN OM                                   GINA AGUIRRE                        GINGER MAKAVEEV
18701 STRATFORD RD 218                   221 DELIGHTED AVE                   1550 KANALUI ST
MINNETONKA, MN 55345                     NORTH LAS VEGAS, NV 89031           HONOLULU, HI 96816-1819




GINO ROSSI                               GIOVANI LOYOLA                      GIOVANI QUIGLEY
7167 CADIZ BLVD                          HENDERSON PASS 205                  14482 TWIN LAKES CT.
ORLANDO, FL 32819-4719                   SAN ANTONIO, TX 78247               LIBERTYVILLE, IL 60048
GIOVANNA CAPONETTO      Case   19-10953-CSS    Doc
                                        GIOVANNA    1-1 Filed 04/30/19
                                                 DE OLIVEIRA                  Page  169 ofDIMARTINO
                                                                                 GIOVANNA  452
4609 S. EASTLAND CENTER DR.              4117 OAK STREET REAR UNIT               4207 NW LAKE DRIVE
INDEPENDENCE, MO 64055                   KANSAS CITY, MO 64111                   LEES SUMMIT, MO 64064




GIOVANNI CHIHUAHUA                       GIOVANNI GAITAN                         GIOVANNI GODOY
500 MANDA LN. 320                        11829 CHASE WELLESLEY DR APT 6          400 NW 114 AVE.
WHEELING, IL 60090                       RICHMOND, VA 23233-7758                 MIAMI, FL 33172




GIOVANNI SINGER                          GIOVANNY MARTINEZ ROSA                  GIOVANNY VICTORES
4920 BOYD DRIVE                          SECTOR SANCHEZ BERRIO RINCON            723 SW 66 AVE.
NASHVILLE, TN 37218                      CAYEY, PR 00737                         MIAMI, FL 33144




GISELA MARTINEZ                          GISELLE FERNANDEZ                       GISELLE GRIFFIN
10281 NW 57 TERR.                        3735 E COMMERCE ST APT C1               2537 PINE SHADOWS 226
DORAL, FL 33178                          SAN ANTONIO, TX 78219-3815              HUNTSVILLE, TX 77320




GLADWYN BALINBIN                         GLAZERS DISTRIBUTORS OF OHIO, INC.      GLAZERS WHOLESALE
1634 LEILEHUA LN APT A                   4800 POTH ROAD                          14911 QUORUM DR.
HONOLULU, HI 96813                       COLUMBUS, OH 43213-1332                 DALLAS, TX 75254




GLAZERS WHOLESALE                        GLEB MEDVEDEV                           GLEN HOLROYD
9350 E. POINT DR.                        1904 HIGHLAND AVE                       9008 E. KALIL DR.
PO BOX 2686                              NORTHBROOK, IL 60062                    SCOTTSDALE, AZ 85260
HOUSTON, TX 77252-2686




GLENDA MARISOL PUAC                      GLENN AVILA                             GLENN BUSARD
11919 CRYER AVE APT 202                  1136 S THOMAS ST APT A                  8414 E VALLEY VIEW RD
OMAHA, NE 68144                          ARLINGTON, VA 22204                     SCOTTSDALE, AZ 85250




GLENN GALIZA PADASDAO                    GLENN PRICE                             GLI DISTRIBUTING
2556 LEMON RD APT 403                    7901 WILMINGTON DR.                     803 SOUTH MEDINA ST.
HONOLULU, HI 96815-3740                  ROWLETT, TX 75089                       PO BOX 830728
                                                                                 SAN ANTONIO, TX 78283-000




GLISHA BALDERAS                          GLOBAL FIRE SPRINKLERS, LLC             GLOBAL PRINTING SOLUTIONS
3815 N 27TH AVE                          4242 BRYSON BLVD                        5114 BALCONES WOODS DR., 306
PHOENIX, AZ 85017                        FLORENCE, AL 35630                      AUSTIN, TX 78759




GLOBEX AMERICA                           GLORIA DAGUSTINI                        GLORIMAR LOPEZ
2324 SHORECREST DRIVE                    5651 EAST CLAIRE DRIVE                  VILLAS DE CASTRO CALLE 600 EE2
DALLAS, TX 75235                         SCOTTSDALE, AZ 85254                    CAGUAS, PR 00725
GODWIN IROKO              Case 19-10953-CSS    DocEAGLE
                                        GOLD COAST 1-1 Filed 04/30/19      Page 170 of 452
                                                                              GOLDCOAST BEVERAGE DISTRIBUTOR
3308 CURTIS DR. APT 201                  7051 WIRELESS CT                     10055 NW 12TH STREET
TEMPLE HILLS, MD 20746                   SARASOTA, FL 34240                   MIAMI, FL 33172




GOLDEN ONOZIE EKEANYANWU                 GOLDMAN SACHS & CO. LLC              GONZALO GODINEZ
14576 EAST TEMPLE PLACE                  ATTN PROXY DEPARTMENT                2060 7TH ST
AURORA, CO 80015                         30 HUDSON STREET                     SARASOTA, FL 34237
                                         JERSEY CITY, NJ 07302




GONZALO MONTEZ                           GONZALO MONZON ESQUIVEL              GONZOLO MACEDONIO
6715 PINON CANYON                        13638 BENT TREE CIRCLE APT. 201      2807 WILURT
SAN ANTONIO, TX 78249                    CENTREVILLE, VA 22033                DALLAS, TX 75216




GOODELL, DEVRIES, LEECH & DANN, LLP      GOODWIN TUCKER GROUP                 GOOGLE LLC
ATTN K. NICHOLE NESBITT                  PO BOX 3285                          GOOGLE LLC DEPT. 33654 PO BOX 39000
1 S STREET 20TH FL                       DES MOINES, IA 50316-0285            SAN FRANCISCO, CA 94139
BALTIMORE, MD 21202




GORDON PLUMBING                          GORHAM ELECTRIC, INC.                GOURMET BEVERAGE SERVICE
PO BOX 257                               6914 B INDUSTRIAL AVE                1938 TAYLOR LANE
FISHERS, IN 46038                        EL PASO, TX 79915                    TAMPA, FL 33618-1514




GRACE A GABBY                            GRACE ELIZABETH KELLER               GRACE ERICKSON
2515 N. TURNBERRY WAY                    4352 LEDEGEROCK COURT                2713 91ST CRES N
MERIDIAN, ID 83646                       ZIONSVILLE, IN 46077                 BROOKLYN PARK, MN 55443




GRACE HALL                               GRACE HAUFF                          GRACE M CRUIKSHANK
3131 SOUTH APPIA AVE                     806 OLD SETTLERS TRAIL 6             6298 HEATHBROOK DR.
MERIDIAN, ID 83642                       HOPKINS, MN 55343                    EDEN PRAIRIE, MN 55346




GRACE MCNEELY                            GRACE MIRANDA                        GRACE REFRIGERATION, INC.
601 EAST COLUMBINE LANE                  1242 S SMITH RD                      PO BOX 606
WESTFIELD, IN 46074                      TEMPE, AZ 85281                      ZIONSVILLE, IN 46077




GRANITE TELECOMMUNICATIONS, LLC          GRANITE TELECOMMUNICATIONS, LLC      GRANT JACKSON
100 NEWPORT AVE EXTENSION                PO BOX 983119                        14208 TEA ROOM COVE
QUINCY, MA 02171                         BOSTON, MA 02298-3119                PFLUGERVILLE, TX 78660




GRANT KIMBRELLL                          GRANT NEBEL                          GRASMICK PRODUCE COMPANY, INC.
8095 MEADOW RD                           1303 E DONNER DR                     PO BOX 45120
DALLAS, TX 75231-3438                    TEMPE, AZ 85282                      BOISE, ID 83711
                     Case 19-10953-CSS
GRASSROOTS WINE WHOLESALERS, LLC   GRAYSEN Doc  1-1 Filed 04/30/19
                                            MCCLAINE                 Page 171BASIN,
                                                                        GREAT of 452INC.
PO BOX 59626                       5435 S GRANDIN HALL CIRCLE           5208 W IRVING ST
BIRMINGHAM, AL 35259               CARMEL, IN 46033                     BOISE, ID 83706




GREAT BRIDAL EXPO GROUP INC        GREAT LAKES WINE & SPIRITS           GREATER OMAHA REFRIGERATION
PO BOX 460699                      373 VICTOR AVE                       3313 NORTH 88TH PLAZA
FT LAUDERDALE, FL 33316            HIGHLAND PARK, MI 48203              OMAHA, NE 68134




GRECIA PUREKO                      GREEN AIR, INC.                      GREEN ARROW ENVIRONMENTAL
5585 ORCHARD LN                    PO BOX 1264                          SERVICES, INC.
LAS VEGAS, NV 89110                ASHLAND, VA 23005                    PO BOX 52248
                                                                        MESA, AZ 85208




GREEN CLEAN                        GREENLEAF COMPACTION, INC            GREENLEAF COMPACTION, INC
PO BOX 221482                      222 S MILL AVE STE 333               LOCKBOX DEP 2008
CHICAGO, IL 60622                  TEMPE, AZ 85281                      PO BOX 29661
                                                                        PHOENIX, AZ 85038




GREG CLUTTER                       GREGORIO MARTINEZ                    GREGORY BIGALL
9325 RHEA CT                       69 N LIBERTY LN                      6909 KYLES STATION RD.
WHITE SETTLEMENT, TX 76108         NAMPA, ID 83651                      LIBERTY TOWNSHIP, OH 45044




GREGORY BOLLES                     GREGORY JENE SWAIN JR                GREGORY JONES
6748 KINGSTON DRIVE                1240 HIGHLAND ST                     713 SW 28TH ST APT. 101
EDEN PRAIRIE, MN 55346             SARASOTA, FL 34234-5949              ANKENY, IA 50023-7078




GREGORY LEWIS                      GREGORY M QUICK                      GREGORY MARS JR
20 W 36TH ST. APT 216              5351 BELLE AVE.                      1601 LAKESIDE AVE APT. 301
KANSAS CITY, MO 64111              CYPRESS, CA 90630                    HENRICO, VA 23228




GREGORY MATHEWS                    GREGORY MELENDEZ                     GREGORY PILKINGTON
6210 BLACKBERRY LN                 31 N CULVER ST                       3721 PINE LAKE DR
LAKEWOOD RANCH, FL 34202-2007      BALTIMORE, MD 21229                  PEARLAND, TX 77581




GREGORY SWARTZ                     GREGORY VANDER WYDEN                 GREGORY VASQUEZ
3644 MATSON AVE                    1472 QUEENSBOROUGH DRIVE             1131 ELMDALE PL
CINCINNATI, OH 45236               CARMEL, IN 46033                     DALLAS, TX 75224




GREGORY WYNNS                      GREGORY YOUNG                        GRETA PERLMUTTER
1525 FAIRFAX ST APT 14             6521 RIVERVIEW DR LOT 7              7254 E LUPINE AVE
DENVER, CO 80220                   RIVERVIEW, FL 33578                  SCOTTSDALE, AZ 85260
GRETA STALEMARK            Case 19-10953-CSS
                                         GREXEN Doc  1-1EXHAUST
                                                KITCHEN    FiledCLEANING
                                                                 04/30/19          Page 172
                                                                                      GREY   of 452
                                                                                           FOREST UTILITIES
240 PINEY HILL CT                          6170 FIRST FINANCIAL DRIVE, SUITE 203      14570 BANDERA RD
ALPHARETTA, GA 30022                       BURLINGTON, KY 41005                       HELOTES, TX 78023




GREY FOREST UTILITIES                      GRIFFIN BLANCHARD                          GRIFFIN SCHROEDER
PO BOX 258                                 7616 AVALON BOULEVARD                      450 COACHMAN DR
HELOTES, TX 78023                          ALPHARETTA, GA 30009                       TROY, MI 48083




GRIFFIN WEBB                               GRINDING COMPANY OF AMERICA                GRISELDA AGUILAR
2322 ARCH ST PL                            105 ANNABEL AVE                            204 NORTHRIDGE AVE
MADISON, AL 35758                          BALTIMORE, MD 21225                        BOLINGBROOK, IL 60440




GRISELDA BENITEZ                           GRISLY RAMIREZ                             GROOMERS SEAFOOD OF SAN ANTONIO
325 SOUTH TORREY PINES DR                  1215 FORT MYER DR APT 407                  9801 MCCULLOUGH
LAS VEGAS, NV 89107                        ARLINGTON, VA 22209                        SAN ANTONIO, TX 78216




GROVE LOCK & SAFE., INC.                   GRUNWALD MECH CONTRACTORS &                GUADALUPE AGUILAR OVANDO
8 GROVE STREET                             ENGINEERS                                  7026 WURZBACH RD
PLAINFIELD, NJ 07060                       8720 F STREET                              SAN ANTONIO, TX 78240-3957
                                           OMAHA, NE 68127




GUADALUPE ALEJO                            GUADALUPE CASTILLO                         GUADALUPE CHAVEZ
1211W W SANTA ANA BLVD                     5225 CAMP BOWIE BLVD                       2214 ABERDEEN DR
SANTA ANA, CA 92703-3834                   FORT WORTH, TX 76107                       LEAGUE CITY, TX 77573




GUADALUPE GUERRERO DE LA PENA              GUADALUPE HERNANDEZ                        GUADALUPE PEREZ GONZALEZ
173 CORONADO BLDG 1 3004                   16202 BUCANNEER LN APT 106A                41349 DOGWOOD DR
EL PASO, TX 79915                          HOUSTON, TX 77062                          STERLING HEIGHTS, MI 48313




GUANET RODRIGUEZ                           GUARANTEED MECHANICAL                      GUARAV TIWARI
67 FINNEY LANE                             472 WESTFIELD AVE                          24 MELVIN AVE
STAMFORD, CT 06902                         CLARK, NJ 07066                            ISELIN, NJ 08830




GUARDIAN FIRE PROTECTION SERVICES,         GUARDIAN FIRE PROTECTION SERVICES,         GUILHERME CARDOSO PIRES
LLC                                        LLC                                        19822 LOUETTA LAKE DR.
20831 WHITE HYACINTH DR                    7668 STANDISH PLACE                        SPRING, TX 77388
CYPRESS, TX 77433                          ROCKVILLE, MD 20855




GUILLERMINA MUNOZ                          GUILLERMINA PEREZ TINO                     GUILLERMO ASCENCIO
4630 NORTH SADLIER DRIVE                   5608 WEBB BRIDGE CT                        1800 LINA ST APT 111
INDIANAPOLIS, IN 46226                     ALPHARETTA, GA 30009                       DALLAS, TX 75287
GUILLERMO ESTEBAN       Case 19-10953-CSS    Doc
                                      GUILLERMO   1-1
                                                LOPEZ       Filed 04/30/19    Page 173 of 452
                                                                                 GUILLERMO LOPEZ
5051 S 84TH CT 11                      582 FAIRWAY VIEW DR. APT. 2E              6502 BRONZE LN
OMAHA, NE 68127                        WHEELING, IL 60090                        PLANO, TX 75023




GUILLERMO MEDRANO                      GUILLERMO MORALES                         GUILLERMO NUNEZ
5501 GLENRIDGE DR 530                  45 EASTN 9TH PLACE                        225 PASADENA DR.
ATLANA, GA 30342                       MESA, AZ 85201                            TAMPA, FL 33615




GUILLERMO OCOTLAN RODRIGUEZ            GUILLERMO OJEDA                           GUILLERMO RAMIREZ
326 ORCHAR AVE                         3853 WOODRIDGE BLVD APT 12                1731 DEMOCRAT ST. APT. 2
BROOKLYN, MD 21225                     FAIRFIELD, OH 45014                       HONOLULU, HI 96819




GUILLERMO ROSAS                        GULLETT, SANFORD, ROBINSON & MARTIN,      GURSTEL LAW FIRM INC
5360 PORTLAND ST.                      PLLC                                      9320 EAST RAINTREE DR
COLUMBUS, OH 43235                     ATTN A. SCOTT DERRICK                     SCOTTSDALE, AZ 85260
                                       150 3RD AVE SOUTH, STE 1700
                                       NASHVILLE, TN 37201



GUSTAVO ACOSTA                         GUSTAVO DELGADO                           GUSTAVO DIAZ
5811 PINELAND DRIVE                    4515 GARDENDALE 2004                      5145 SAWYER AVE.
DALLAS, TX 75231                       SAN ANTONIO, TX 78240                     LAS VEGAS, NV 89108




GUSTAVO ESCOBAR                        GUSTAVO GONZALEZ-VALLE                    GUSTAVO MARTINEZ
319 GENERAL KRUEGUER BLVD.             5618 N 31ST LANE                          8405 BIRCHCROFT DR.
SAN ANTONIO, TX 78213                  PHOENIX, AZ 85017                         DALLAS, TX 75243




GUSTAVO PEREZ                          GUSTAVO SALDIVAR                          GUSTAVO TOBAR HERRERA
265 EL DORADO BLVD APT 408             1919 LYDIA ST.                            2149 E. WILLIAMS DR.
WEBSTER, TX 77598-2220                 WAUKEGAN, IL 60085                        PHOENIX, AZ 85024




GUSTAVO VELEZ                          GUSTAVO VILLARREAL                        GUYFRED MATHURIN
CAMINO LOS ROMERO KLM 1.9 CAIM         15651 CHASE HILL BLVD 409                 12001 METRIC BLVD APT 232
SAN JUAN, PR 00926                     SAN ANTONIO, TX 78256                     AUSTIN, TX 78758




GUZMAN ROMAN                           H&B SERVICES                              H&M GENERAL CONSTRUCTION INC.
4951 WOODSTONE APT 1705                4027 CLAY PLACE NORTH EAST                506 SHAW RD, STE 308
SAN ANTONIO, TX 78230                  WASHINGTON, DC 20019                      STERLING, VA 20166




HADEI WITTHAR                          HADPRO HOOD AND DUCT PROFESSIONALS        HAGAR RESTAURANT SERVICE LLC
3517 NE 72ND ST.                       LLC                                       6200 NW 2ND ST
GLADSTONE, MO 64119                    4723A EISENHOWER AVE                      OKLAHOMA CITY, OK 73127-6520
                                       ALEXANDRIA, VA 22304
HAIBIN QU                 Case 19-10953-CSS     Doc 1-1
                                        HAILEE NICHOLS      Filed 04/30/19     Page 174 of
                                                                                  HAILEIGH   452BOLTON
                                                                                           CLERC
17949 E JARVIS PL                        7460 PEBBLE LAKE DR                      29744 COUSINS RD
AURORA, CO 80013                         MECHANICSVILLE, VA 23111                 ALBANY, LA 70711




HAILEY CLAYTON                           HAILEY MILLER                            HAILEY RUSSELL
2211 MONTGOMERY PARK BLVD                1366 NORTHGATE CIRLCE APT G300           5685 W. OVERLAND RD.
CONROE, TX 77304                         OVIEDO, FL 32765                         MERIDIAN, ID 83642




HAILEY STEWART                           HAILEY STORY                             HAILY ANDERSON
16609 BAYOU WAY                          40284 CREEK BEND DR                      1316 N 109TH PLZ APT 302
CALDWELL, ID 83607                       GONZALES, LA 70737-7189                  OMAHA, NE 68154




HAINES, JONES & CADBURY LLC              HALCOMB PLUMBING, INC.                   HALEE AUSTIN
PO BOX 654076                            10800 ALPHARETTA HWY, SUITE 208-488      8004 BUTTERCUP CIR SOUTH
DALLAS, TX 75265-4076                    ROSWELL, GA 30076                        FORT WORTH, TX 76123




HALEIGH GRIGSON                          HALEN RATH                               HALEY BROTHERTON
7315 SPRING CYPRESS 935                  6309 ROSEFINCH CT                        1214 TODVILLE RD.
SPRING, TX 77388                         LAKEWOOD RANCH, FL 34202-5162            SEABROOK, TX 77586




HALEY CHAGOLL                            HALEY DOUSETTE                           HALEY DOWNES
509 CARTHAGE CIRCLE                      2512 DUPONT AVE S                        66 N LIBERTY DR
WESTFIELD, IN 46074                      MINNEAPOLIS, MN 55405                    NAMPA, ID 83651-2216




HALEY FIEDLER                            HALEY HARRIS                             HALEY HATCHER-STORM
6040 FOREST AVE                          3023 ANDERSON DR.                        14703 GERTRUDE ST
KANSAS CITY, MO 64110                    HUNTSVILLE, AL 35805                     OMAHA, NE 68138




HALEY HOULE                              HALEY LEE                                HALEY LOFQUIST
4912 SUMMER RAIN DR                      1245 GREATWOOD MANOR                     5017 S. 172ND ST
CONROE, TX 77303                         ALPHARETTA, GA 30005                     OMAHA, NE 68135




HALEY MCLAUGHLIN                         HALEY MEYER                              HALEY MOSLEY
1544 SHALLCROSS AVE                      113 E. MACAW CT.                         322 DOWNSHIRE DR
ORLANDO, FL 32828                        QUEEN CREEK, AZ 85143                    SAN ANTONIO, TX 78216-4601




HALEY NOLL                               HALEY OSWALT                             HALEY POIRIER
7401 KEY LARGO DRIVE                     6616 BERKE PL APT B                      943 DAYTONA AVE
WINTER PARK, FL 32792                    FORT WORTH, TX 76116-4250                HOLLY HILL, FL 32117-3528
HALEY S PHILLIPP         Case 19-10953-CSS    Doc 1-1
                                       HALEY STEINER         Filed 04/30/19   Page 175TANDY
                                                                                 HALEY of 452
4602 N 148TH ST                         15203 GERTRUDE ST                        7860 DOLMAN DR
OMAHA, NE 68116-1450                    OMAHA, NE 68138                          BLACKLICK, OH 43004




HALEY WOLD                              HALEY YARITZ                             HALIE CAYLOR
15 DORCHESTER CT                        5825 ELLIOT AVE SOUTH                    1669 NW MULHOLLAND DR
HAWTHORN WOODS, IL 60047                MINNEAPOLIS, MN 55417                    ROSEBURG, OR 97470




HALIE JUAREZ                            HALLEY M THOMSON                         HALLIE GOSSELL
14110 NW 63RD STREET                    14325 SORREL WAY                         9108 34TH AVE NORTH
PARKVILLE, MO 64152                     EDEN PRAIRIE, MN 55347                   NEW HOPE, MN 55427




HALLS CLEANING SOLUTINOS LLC            HALUK AKCAN                              HAMCO DC
PO BOX 40254                            803 FAIRWAYCOVE LN UNIT 204              12004 OLD BALTIMORE PIKE
FT. WORTH, TX 76140                     BRADENTON, FL 34212-6345                 BELTSVILLE, MD 20705




HAMILTON COUNTY HEALTH DEPT             HAMZAH ZATAR                             HAN HO CHOO
18030 FOUNDATION DRIVE, SUITE A         220 RUGBY CT                             13284 B LEAFCREST LANE
NOBLESVILLE, IN 46060                   CORONA, CA 92882                         FAIRFAX, VA 22033




HANDY WINDOW CLEANING, INC.             HANLEY C SPEIDEL                         HANNA CANTERBURY
PO BOX 2577                             31 E FRAMBES AVE B                       835 BATTERY LANE
CYPRESS, TX 77410                       COLUMBUS, OH 43201                       NASHVILLE, TN 37220




HANNA CORREDOR                          HANNA RICHEY                             HANNAH BAGBY
109 TUSKAWILLA ROAD                     2970 CASSADY CT.                         246 CORK ALLEY
WINTER SPRINGS, FL 32708                COLUMBUS, OH 43219                       MADISON, AL 35758




HANNAH BRANDON                          HANNAH COLE                              HANNAH COOPER
312 N. AUSTIN BLVD APT. 3A              1222 MCCULLOUGH AVE.                     2887 E. LINDA LN
OAK PARK, IL 60302                      HUNTSVILLE, AL 35801                     GILBERT, AZ 85234




HANNAH DOERBAUM                         HANNAH FULGENCIO                         HANNAH G WILLIAMS
6544 JUSTESS LN.                        12883 VALLEYWOOD DR                      8306 MEETING ST APT 105
LIBERTY TOWNSHIP, OH 45044              WOODBRIDGE, VA 22192                     WEST CHESTER, OH 45069




HANNAH GARD                             HANNAH GRIFFITH                          HANNAH HOLLIFIELD
1218 S 166TH ST                         301 PENNYSTONE CIRCLE                    13629 2ND AVE E
OMAHA, NE 68130                         FRANKLIN, TN 37067                       BRADENTON, FL 34212
HANNAH HOOK            Case   19-10953-CSS
                                       HANNAH Doc 1-1
                                              KARRY           Filed 04/30/19   Page 176 of
                                                                                  HANNAH    452
                                                                                         LASKE
5740 FORESTER LAKE DRIVE               707 WEST CARY STREET                       2405 SEVEN OAKS PARK
SARASOTA, FL 34243                     RICHMOND, VA 23220                         THOMPSONS STATION, TN 37179




HANNAH LINK                            HANNAH MCDONALD                            HANNAH NEAL
573 S CURTIS RD                        22660 S 194TH WAY                          6208 HUCKLEBERRY LANE
BOISE, ID 83705                        QUEEN CREEK, AZ 85142                      HAMILTON, OH 45011




HANNAH PINK                            HANNAH SUAREZ                              HANNAH ZHANG
7023 WORTH LOOP 1604 W                 101 WEST NORTH ST                          6 DAYBREAK TERRACE
SAN ANTONIO, TX 78249                  STAMFORD, CT 06902                         BUFFALO GROVE, IL 60089




HANSEN TONN                            HAO CHEN                                   HAPPY FISH
5433 E KATHLEEN RD                     1913 E. REDFIELD RD.                       2553 E DETROIT PL
SCOTTSDALE, AZ 85254                   PHOENIX, AZ 85022                          CHANDLER, AZ 85225




HARBOR DISTRIBUTING LLC                HARDIES FRUIT & VEG (SOUTH) AUSTIN         HARDIES FRUIT & VEGTABLE CO.
PO BOX 842685                          PO BOX 671554                              PO BOX 671417
LOS ANGELES, CA 90084-2685             DALLAS, TX 75267-1554                      DALLAS, TX 75267-1417




HARFORD REFRIGERATION CO., INC.        HARLEA MAIER                               HARMIN MEIKA
7915 PHILADELPHIA RD                   5401 E. PARMER LANE APT 6226               339 N VINEYARD BLVD APT 205
BALTIMORE, MD 21237                    AUSTIN, TX 78754                           HONOLULU, HI 96817-3654




HAROLD BOWDEN                          HAROLD COPELAND                            HAROLD RAMOS
54 STOREY WOOD                         1805 FLORENCE BLVD                         PO BOX 982
SAN ANTONIO, TX 78213                  OMAHA, NE 68110                            GUAYUABO, PR 00970




HAROLD TYLER STANSBERRY                HARRIGAN REFRIG & AIR CONDITIONING,        HARRIS COUNTY TAX ASSESSOR-
735 WINDINGWAY DR                      INC.                                       COLLECTOR
BATON ROUGE, LA 70810                  11298 SEBRING DR.                          PO BOX 4663
                                       CINCINNATI, OH 45240                       HOUSTON, TX 77210-4663




HARRIS MIR                             HARRISON ANDERSON                          HARRISON COHEN
14402 SAGUARO PL                       35 N CAPE YORK TRACE                       415 E PINE ST 512
CENTREVILLE, VA 20121                  ALPHARETTA, GA 30022                       ORLANDO, FL 32801




HARRISON HADDEN                        HARRISON TURNEY                            HARRY RAFAEL
5711 SHARP MILLS RUN                   421 LIBERTY PIKE APT 201                   807 PUUHALE RD
CANAL WINCHESTER, OH 43110             FRANKLIN, TN 37064                         HONOLULU, HI 96819
HARRY RAMOS CINTRON       Case 19-10953-CSS    Doc 1-1CRUZ
                                        HARRY SANTIAGO   Filed 04/30/19   Page 177 of BADGES
                                                                             HARTFORD 452
10610 N 30TH ST APT 37A                  7114 FAIRPARK AVE                   7617 CENTER ROAD
TAMPA, FL 33612-6318                     CINCINNATI, OH 45216                WEST FALLS, NY 14170




HARTFORD SOUTH, LLC                      HARTFORD, THE                       HARTLAUER SINGS
7326 S ORANGE AVE                        PO BOX 783690                       3915 W. HACIENDA AVE 115
ORLANDO, FL 32809                        PHILADELPHIA, PA 19178-3690         LAS VEGAS, NV 89118




HARTLEY & PARKER LTD, INC                HAUOLI VICTOR-ISABEL                HAWAII CANDLE INC.
100 BROWNING STREET                      14295 THOMPSON RD                   IWAENA STREET SUITE 120
STRATFORD, CT 06615                      ALPHARETTA, GA 30004                ALEA, HI 96701




HAWAII GAS                               HAWAIIAN FRESH SEAFOOD              HAWAIIAN FRESH SEAFOOD
PO BOX 3000                              2290 ALAHAO PLACE UNIT 100          ATTN FRANK PORCELLI, OWNER
HONOLULU, HI 96802                       HONOLULU, HI 96819                  2290 ALAHAO PLACE UNIT 100
                                                                             HONOLULU, HI 96819




HAWK KITCHEYAN                           HAWKEYE ELECTRIC INC                HAYDEE HERNANDEZ
909 S MARIANA ST APT A MAIL BOX J7       10 S ROOSEVELT AVENUE               3104 17TH AVE S
TEMPE, AZ 85281                          CHANDLER, AZ 85226                  MINNEAPOLIS, MN 55407




HAYDEN BEVERAGE COMPANY                  HAYDEN OLSZYK                       HAYDEN OVERPECK
PO BOX 15619                             1244 LIBERTY DRIVE                  632 LOCKERBIE PLACE
BOISE, ID 83715-5619                     WESTFIELD, IN 46074                 CARMEL, IN 46032




HAYDYN KOBBERMANN                        HAYLEE GONZALES                     HAYLEE HARDEN
21150 N TATUM BLVD 1064                  7971 WEST ROBIN LANE                4133 FOREST AVE
PHOENIX, AZ 85050                        PEORIA, AZ 85383                    KANSAS CITY, MO 64110




HAYLEE PILAND                            HAYLEY FRENCH                       HAYLEY JOHNSON
5517 SIERRA RIDGE DR                     5541 CABAT LAKE COURT               620 HAMBURG ROAD SW
FORT WORTH, TX 76123                     FAIRFAX, VA 22032                   LANCASTER, OH 43130




HAZELYNN DARCO                           HCC CUTLERY                         HDR CONSULTING LLC
1017 HOLLINS ST                          1121 EDGEWATER AVE UNIT 15          6655 W SAHARA AVE, STE C203
BALTIMORE, MD 21223                      RIDGEFIELD, NJ 07657                LAS VEGAS, NV 89146




HEARTWOOD ENTERPRISES                    HEATHER BERRY                       HEATHER BLACKMON
3317 WEST 96TH ST                        2832 MAYWOOD ROAD                   25011 MCBRIDE DRIVE
INDIANAPOLIS, IN 46268                   COLUMBUS, OH 43232                  SAN ANTONIO, TX 78255
HEATHER BOFF           Case 19-10953-CSS
                                     HEATHERDoc 1-1
                                             BOND           Filed 04/30/19   Page 178 ofCHAUVIN
                                                                                HEATHER  452
1124 RUTLAND DR                       2100 FOUNTAINVEW 53                       8735 TAMARIND ST
AUSTIN, TX 78758                      HOUSTON, TX 77057                         SAN ANTONIO, TX 78240-3721




HEATHER DELONI HENSLEY                HEATHER DENNIS                            HEATHER GOFF
910 E. MANICA DRIVE                   1769 SCHROCK ROAD APT.M                   2630 S. YORK ST.
GARLAND, TX 75041                     COLUMBUS, OH 43229                        DENVER, CO 80210




HEATHER HARO                          HEATHER HENDERSON                         HEATHER LINDEBORG
2412 PLAYA DEL MAR                    19056 N TOLEDO AVE                        806 OLD SETTLERS TRL APT 5
LITTLE ELM, TX 75068                  MARICOPA, AZ 85138                        HOPKINS, MN 55343




HEATHER LITTLE                        HEATHER LYNCH                             HEATHER MARTIN
3573 E LONGWING LN                    102 HORSEPEN ROAD                         28698 COUZENS
MERIDIAN, ID 83646                    FARMVILLE, VA 23901                       MADISON HEIGHTS, MI 48071




HEATHER MCINTYRE                      HEATHER PAWELA                            HEATHER RAK
1906 RYCROFT DR                       1003 S. SWAIN AVE                         10S281 WALLACE DR
SPRING, TX 77386                      ELMHURST, IL 60126                        DOWNERS GROVE, IL 60516-5158




HEATHER ROBISON                       HEATHER SMITH                             HEATHER STARR
448 CONCORD LANDING DR. 306           24255 W ROUTE 134                         11883 W. CLOVERBROOK LN.
ORLANDO, FL 32839                     ROUND LAKE, IL 60073                      BOISE, ID 83713




HEATHER ZABEL                         HEAVEN BUSH                               HECNIEL RIVERA-BURGOS
3728 STARLIGHT EVENING ST             5453 BUSBEE DRIVE NW                      CARR 169 KM 0.1 INT 13 BARRIO
LAS VEGAS, NV 89129                   KENNESAW, GA 30144                        CAMARONES
                                                                                GUAYNABO, PR 00970




HECTOR ALVAREZ HERNANDEZ              HECTOR CANO CERVANTES                     HECTOR CARBALLO
6273 OXON HILL RD APT 204             7002 E. HUBBELL ST.                       7900 CHURCHILL WAY
OXON HILL, MD 20745-3086              SCOTTSDALE, AZ 85257                      DALLAS, TX 75251




HECTOR CORDOVA                        HECTOR E GUARCAS                          HECTOR GARCIA MORALES
3737 TIMBERGLEN 1816                  18001 CYPRESS TRACE RD APT 20             3606 E MONTE VISTA RD 307
DALLAS, TX 75287                      HOUSTON, TX 77090                         PHOENIX, AZ 85008




HECTOR GONZALEZ                       HECTOR HERNANDEZ ISLAS                    HECTOR HERNANDEZ
929 WARWICK RD                        3525 S. 70TH ST. APT. 13                  1131 N HAROLD ST APT A
EL PASO, TX 79907                     OMAHA, NE 68106                           TEMPE, AZ 85281
                       Case 19-10953-CSS
HECTOR JUNIOR ALVAREZ HERNANDEZ      HECTOR Doc
                                              LEYVA1-1
                                                    LUGO Filed 04/30/19   Page 179 of
                                                                             HECTOR   452
                                                                                    MARTIN
912 ELLISON ST APT 122               22036 N BLACK CANYON HWY 33             1105 SOUTH CHERRY STREET APT 4-204
FALLS CHURCH, VA 22046               PHOENIX, AZ 85027                       DENVER, CO 80246




HECTOR MUNOZ-CASTRO                   HECTOR PATINO                          HECTOR PEREZ
1302 GRAND BLVD APT 3                 1S 283 HOLYOKE LANE                    5900 WILKINSON RD
HAMILTON, OH 45011                    VILLA PARK, IL 60181                   SARASOTA, FL 34233




HECTOR PINZON                         HECTOR PU TZOY                         HECTOR PUPO ARMAS
1121 RUTLAND DR 303                   7352 TOWN SOUTH AVE 2                  4432 SANIBEL WAY
AUSTIN, TX 78758                      BATON ROUGE, LA 70808                  BRADENTON, FL 34203




HECTOR RIVAS                          HECTOR RODRIGUEZ                       HECTOR SANCHEZ
15 PROSPECT ST B3                     4389 MATHER                            1611 PAYTON GIN RD APT 214
NORWALK, CT 06856                     KYLE, TX 77380                         AUSTIN, TX 78758




HECTOR SAPIEN                         HECTOR TELLEZ                          HECTOR URIEL ORTEGA RUIZ
340 E UNIVERSITY DR                   18975 W ROSE AVE APT E                 3817 W DIANA AVE
TEMPE, AZ 85281                       MUNDELINE, IL 60060                    PHOENIX, AZ 85051




HECTOR VARGAS                         HECTOR VELASCO                         HECTOR VILLA
3006 ORANOLE RD                       4854 SHADYDALE DR                      9300 VISCOUNT
ORLANDO, FL 32810-2035                SAN ANTONIO, TX 78228                  EL PASO, TX 79925




HECTOR XORXEPOL                       HEDGAR HERNANDEZ                       HEDY MEBREK
3286 CHESHIRE LANE                    1570 W. MAGGIO WAY 1061                12626 BLANCO LAS BRISAS APARTMENT 105
SARASOTA, FL 34237                    CHANDLER, AZ 85224                     SAN ANTONIO, TX 78216




HEE-SUN LEE                           HEIDE & COOK, LLC                      HEIDELBERG DIST. - COLUMBUS
1885 ERLINGER DR.                     1714 KANAKANUI STREET                  3801 PARKWEST DR.
NOLENSVILLE, TN 37135                 HONOLULU, HI 96819                     COLUMBUS, OH 43228




HEIDELBERG DISTRIBUTING               HEIDI B GLASSMAN                       HEIDI ENG
1518 DALTON AVENUE                    1008 WINDHOOK ST                       507 WOODSIDE CT
CINCINNATI, OH 45214                  LAS VEGAS, NV 89144                    SHAKOPEE, MN 55379




HEIDI HOFF                            HEIDI KANG                             HEIDI SHANNON
134 RIVERWOODS LANE                   617 N 36TH ST                          11900 STONEHOLLOW DR APT 6305A
BURNSVILLE, MN 55337                  COUNCIL BLUFFS, IA 51501               AUSTIN, TX 78758
HEINKNETH ARANA           Case 19-10953-CSS    Doc 1-1
                                        HELEN DO             Filed 04/30/19   Page 180KASBERG
                                                                                 HELEN of 452
8425 AHERN DR. APT 703                   11922 DEBBIE LN                         6910 NORTH LOOP 1604 W 9105
SAN ANTONIO, TX 78216                    GARDEN GROVE, CA 92840                  SAN ANTONIO, TX 78249




HELEN SOTO ORDONEZ                       HELGET GAS PRODUCTS, INC.               HELINA BEREKETE
5527 HULL STREET RD                      PO BOX 24246                            4409 WEATHERINGTON LANE UNIT 204
RICHMOND, VA 23224                       OMAHA, NE 68124                         FAIRFAX, VA 22030




HELIO DELGADO                            HELKER SILVA                            HENDRETHA AWAH
3229 NATURE CIR APT 107                  8204 ROYAL ELM DRIVE                    9225 GARRISON WAY
SARASOTA, FL 34235                       BLACKLICK, OH 43004                     EDEN PRAIRIE, MN 55347




HENNEPIN COUNTY                          HENRI MAZARIEGO                         HENRICO CO HEALTH DEPT
1011 FIRST STREET SUITE 215              2326 PENDENT PASS                       8600 DIXON POWERS DR
HUMAN SERVICES DEPT                      SAN ANTONIO, TX 78232                   RICHMOND, VA 23272
HOPKINS, MN 55343




HENRY DOMINGUEZ                          HENRY KIM                               HENRY VONGKORAD
1624 E CLARENDON ST                      11111 KIRKVALE DR                       2904 27 COURT E.
PHOENIX, AZ 85016                        HOUSTON, TX 77089                       PALMETTO, FL 34221




HENSLEY & COMPANY                        HERACLIO SAUCEDO                        HERIBERTO FRANCO
ATTN ACCOUNTS RECEIVABLE                 1820 N DELANY APT. 110                  415 W. ELGIN STREET
4201 N. 45TH AVE.                        GURNEE, IL 60031                        CHANDLER, AZ 85225
PHOENIX, AZ 85031-0000




HERIBERTO MARTINEZ                       HERIBERTO REYNA                         HERIBERTO SERRANO
14813 BELL MANOR CT                      6019 W AVALON DR                        BDA.SANTO DOMINGO LA TASCA 368
BALCH SPRINGS, TX 75180                  PHOENIX, AZ 85033-5826                  CAGUAS, PR 00725




HERIBERTO SERVIN                         HERIBERTO VENTURA                       HERMELINDA VARGAS
9923 E JEWELL AVE 303                    8707 DUPONT AVE SOUTH                   8580 MAGNOLIA TRAIL APT 403
AURORA, CO 80247                         BLOOMINGTON, MN 55420                   EDEN PRAIRIE, MN 55344




HERMENEGUILDA PAZ                        HERMERIGILDO ALMENDAREZ                 HERMINIA RAUDALES
5624 14TH ST W LOT 56B                   1100 PATRICIA APT 505B                  8675 MARIGOLD CIR APT 314
BRADENTON, FL 34207-3622                 SAN ANTONIO, TX 78213-1322              EDEN PRAIRIE, MN 553447640




HERNAN CASTRO                            HERNAN GUERRA                           HERNAN PEREZ
6630 CLEARVIEW DRIVE                     3711 S LOCKWOOD RIDGE RD                8565 PARK LANE 1816
FALLS CHURCH, VA 22042                   SARASOTA, FL 34239                      DALLAS, TX 75231
HERNAN ZAPATA           Case     19-10953-CSS
                                          HERRELLDoc  1-1 INC
                                                  PLUMBING  Filed 04/30/19   Page 181 of COLUMBIA
                                                                                HERRIOTTS 452     STREET ROASTERY
8916 DATA POINTE DR APT 804                5613 E COLONIAL DR                   PO BOX 704
SAN ANTONIO, TX 78229                      ORLANDO, FL 32807                    SAVOY, IL 61874




HERSON GUZMAN                              HERWER LEMUS ASENCIO                 HFM FOODSERVICE
505 EAST STANFORD STREET                   625 EAST 16TH STREET APT 101         PO BOX 855
SANTA ANA, CA 92707                        PLANO, TX 75074                      HONOLULU, HI 96808




HG GALLERIA I, II, III, L.P.               HG GALLERIA LLC                      HG GALLERIA LLC
225 W WASHINGTON ST                        2088 PAYSPHERE CIRCLE                ATTN BARB DERITTER
ATTN LEGAL DEPT                            CHICAGO, IL 60674                    C/O HG GALLERIA I,II,III, LP
INDIANAPOLIS, IN 46204                                                          225 W WASHINGTON ST
                                                                                INDIANAPOLIS, IN 46204



HI TECH COMMERCIAL SERVICE                 HIBBERT HILL                         HICKS SAFES & LOCKS, INC.
1840 STELLA LAKE ST.                       345 16TH AVE N                       2336 NORTH 32ND STREET
LAS VEGAS, NV 89106                        HOPKINS, MN 55343                    PHOENIX, AZ 85008




HIDEHISA TAKAHASHI                         HIGH GRADE BEVERAGE                  HIGH STREET BUILDINGS LLC AND
2506 N 194TH CT APT 3A                     PO BOX 7092                          TOURBILLION HIGH STREET LLC
ELKHORN, NE 68022                          NORTH BRUNSWICK, NJ 08902-7092       SKB PM I, LLC
                                                                                ATTN PATRICIA RUZISKA
                                                                                5415 HIGH ST, STE 260
                                                                                PHOENIX, AZ 85054


HIGH STREET BUILDINGS LLC                  HIGH STREET BUILDINGS LLC            HILARIO H RODRIGUEZ
2100 3RD AVENUE NORTH, STE 600             5415 E. HIGH STREET, SUITE 260       2200 N TORREY PINES DR APT1089
BIRMINGHAM, AL 35203                       PATTY RUZISKA                        LAS VEGAS, NV 89108
                                           PHOENIX, AZ 85054




HILARY GLADSTONE                           HILDA ALFARO HERNANDEZ               HILDA ALVARADO
840 S DICKERSON ST APT 508                 15 SHERMAN STREET                    433 CYPRESS AVE.
ARLINGTON, VA 22204                        STAMFORD, CT 06902                   KANSAS CITY, MO 64124




HILDA AMBROSIO                             HILDA FRANCO                         HILDA LORENA ALVAREZ HERNANDEZ
9406 N AVENUE PLZ APT G23                  4133 S 23RD ST.                      9815 EAST ALABAMA DRIVE 424
OMAHA, NE 68127                            OMAHA, NE 68107                      DENVER, CO 80247




HILL COUNTRY TEA                           HILLARY ROSENCRANTS                  HILLER ELECTRIC CO.
PO BOX 93012                               4822 CAPITOL AVE APT 3               5404 DAYTON STREET
AUSTIN, TX 78709                           OMAHA, NE 68132                      OMAHA, NE 68117




HILLER PLUMBING, HEATING, COOLING &        HILLSBOROUGH COUNTY                  HILLTOP SECURITIES INC.
ELEC                                       DOUG BELDEN, TAX COLLECTOR           ATTN RHONDA JACKSON
915 MURFREESBORO PIKED                     PO BOX 172920                        1201 ELM STREET
NASHVILLE, TN 37217                        TAMPA, FL 33672-0920                 SUITE 3500
                                                                                DALLAS, TX 75270
HIRE POLICE               Case 19-10953-CSS    DocELECTRIC,
                                        HJD CAPITAL 1-1 Filed
                                                            INC. 04/30/19   Page
                                                                               HO182
                                                                                 SON of 452
8334 GOVERNOR RUN                         5424 W HWY 90                        7620 OLD GEORGETOWN ROAD APT 107
ELLICOTT CITY, MD 21043                   SAN ANTONIO, TX 78227-4219           BETHESDA, MD 20814




HOAN NGUYEN                               HOANG UONG                           HOBART SERVICE
12342 PARNELL DRIVE                       6841 NICOLE LN                       PO BOX 2517
BATON ROUGE, LA 70815                     LARGO, FL 33771                      CAROL STREAM, IL 60132-2517




HOBART                                    HOCKENBERGS KANSAS CIT               HODAN AHMED
10905 HARRISON STREET                     PO BOX 30156                         12708 WAYZATA BLVD APT 308
LAVISTA, NE 68128                         OMAHA, NE 68103-1256                 MINNETONKA, MN 55305




HOGO US TZOY                              HOHENSTEINS, INC.                    HOHONO RHINE
8313 GOVERNOR DR                          2330 VENTURA DR                      2331 PAUOA ROAD
BATON ROUGE, LA 70820                     WOODBURY, MN 55125                   HONOLULU, HI 96813




HOLDEN MALDOVEN                           HOLLI WILKINSON                      HOLLIE HOBBS
9233 BRIGHTWAY COURT                      103 S. PINE ST.                      1853 TREBOR CT
HENRICO, VA 23294                         NAMPA, ID 83686                      BRENTWOOD, TN 37027-8151




HOLLIS ROBERTS                            HOLLY LATIOLAIS                      HOLLY VALENTINE
1034 MADISON PARK DR                      5004 TEXAS AVE.                      10814 STANTON WAY
MADISON, AL 35758                         LA MARQUE, TX 77568                  HENRICO, VA 23238




HOME DEPOT, THE                           HONG HANH NGUYEN                     HONG LEONG
2455 PACES FERRY RD. NW                   9001 AMBERGLEN BLVD APT 14303        2517 W. CARSON RD
ATLANTA, GA 30339                         AUSTIN, TX 78729                     TEMPE, AZ 85282




HONGQING HE                               HONOLULU DEVELOPMENT SERIES          HOOD BOSS, THE
937 PHEASANT DR                           1901 KAPIOLANI BLVD                  2511 MERRELL RD
ALLEN, TX 75013                           HONOLULU, HI 96826                   DALLAS, TX 75229




HOODMASTER, INC.                          HOODZ OF FAIRFIELD COUNTY            HOODZ OF NW HOUSTON
19252 SHIRLEY STREET                      279 NOBLE AVE                        THE WOODLANDS
OMAHA, NE 68130                           BRIDGEPORT, CT 06608                 & COLLEGE STATION
                                                                               PO BOX 8046
                                                                               SPRING, TX 77387



HOODZ OF OMAHA-LINCOLN                    HOP & WINE                           HOPE PATTERSON
17330 W. CENTER RD                        27714 GLENN DR SUITE 130             7777 GLEN AMERICA APT 118
OMAHA, NE 68130                           STERLING, VA 20164                   DALLAS, TX 75225
HORACIO ALVAREZ         Case 19-10953-CSS
                                      HORACIODoc  1-1 Filed 04/30/19
                                              COLIN-MARTINEZ                 Page 183 of
                                                                                HORIZON   452
                                                                                        WINE AND SPIRITS NASHVILLE, INC
5154 MONTGOMERY RD                     5360 TRILLIUM CT.                         3851 INDUSTRIAL PKWY
CINCINNATI, OH 45212                   COLUMBUS, OH 43230                        NASHVILLE, TN 37218




HOSEA GRAHAM                           HOSHITOMO HOMAN                           HOTSCHEDULES, INC.
6201 CHAPEL HILL BLVD 2513             14017 SATIN GROVE DRIVE                   PO BOX 848472
PLANO, TX 75093                        ORLANDO, FL 32828                         DALLAS, TX 75284-8472




HOTWIRE BUSINESS SOLUTIONS             HOUSE OF FINE INTERIORS                   HOUSTIN YEVERINO
PO BOX 57330                           7703 PARK PLACE BLVD                      3602 GILLHAM RD APT 8
PHILADELPHIA, PA 19111-7330            HOUSTON, TX 77087                         KANSAS CITY, MO 64111




HOUSTON AVOCADO COMPANY                HOUSTON DEPT OF HEALTH & HUMAN SVCS       HOUSTON DISTRIBUTING
2224 AIRLINE DR.                       BUREAU OF CONSUMER HEALTH SVCS            7100 HIGHLIFE DR.
HOUSTON, TX 77009                      PO BOX 300008                             HOUSTON, TX 77066
                                       HOUSTON, TX 77230-0008




HOWARD BENNETT                         HOWARD CARREON                            HOWARD MESHARER
36039 N 58TH ST                        2617 RED SAILS B                          11343 WYNDHAM CIRCLE
CAVE CREEK, AZ 85331                   EL PASO, TX 79936                         PICKERINGTON, OH 43147




HOWARD YOO                             HP PRODUCTS                               HRS
13720 N. 88TH AVE.                     4220 SAGUARO TRAIL                        PO BOX 36397
PEORIA, AZ 85381                       INDIANAPOLIS, IN 46268                    BIRMINGHAM, AL 35236




HSBC BANK USA, NA/CLEARING             HTUN ZAW                                  HUBERT DISTRIBUTORS, INC.
ATTN HOWARD DASH                       5101 BOARSHEAD ROAD APT 1-324             1200 AUBURN ROAD
452 5TH AVENUE                         MINNETONKA, MN 55345                      PONTIAC, MI 48342
NEW YORK, NY 10018




HUBERT MARTINEZ                        HUDSON GRAND-SCRUTTON                     HUERTA IVAN
11915 STONEHOLLOW DR APT 1212          8579 MORGAN LN                            3030 COLUMBUS AVE S 7
AUSTIN, TX 78758                       EDEN PRAIRIE, MN 55347                    MINNEAPOLIS, MN 55407




HUGH DURBIN                            HUGO PARADA                               HUGO PICHARDO
1612 13TH RD S                         240 PINE BRIDGE TRAIL                     417 WILLOWBROOK DR
ARLINGTON, VA 22204                    ALPHARETTA, GA 30022                      MESQUITE, TX 75149




HUGO RODRIGUEZ                         HUGO RODRIGUEZ                            HUGO SANCHEZ
2118 WEDGEWOOD DR APT 69               3608 FILLMORE                             14207 VALLEY VIEW RD 103
EL PASO, TX 79925                      EL PASO, TX 79930                         EDEN PRAIRIE, MN 55344
HUGO TETOTO SANCHEZ Case          19-10953-CSS    Doc 1-1
                                           HUGO VIAFARA      Filed 04/30/19
                                                        MICOHTA                  Page 184 ofKABIR
                                                                                    HUMAIRAH 452
2280 S MONACO PKWY APT 102                  5055 PEAR RIDGE DR APT 1624             119 NORTH WESTWINDS CIRCLE
DENVER, CO 80222-6484                       DALLAS, TX 75287                        THE WOODLANDS, TX 77382




HUMBERTO AGUERO GONZALEZ                    HUMBERTO FLORES                         HUMBERTO G BACA
2921 LOVINGTON DR                           14041 PRESTON RD 1405                   26528 JOY VILLAGE DR
TROY, MI 48083                              DALLAS, TX 75254                        SPLENDORA, TX 77372




HUMBERTO HERNANDEZ                          HUMBERTO HERRERA                        HUMBERTO RAMIREZ
10116 N 10TH ST                             60 N WOLF RD. APT. 1W                   2921 LOVINGTON DR
TAMPA, FL 33612-5842                        WHEELING, IL 60090                      TROY, MI 48083




HUMBERTO VIVAR-CASTRO                       HUMICLEAR, LLC                          HUMIDITY CONTROLS LLC
44 DELAWARE AVE                             6267 DEAN MARTIN DR.                    3573 PORT COVE DR.
CARTERET, NJ 07008                          LAS VEGAS, NV 89118                     WATERFORD, MI 48328




HUNG HOANG                                  HUNG NGUYEN                             HUNG PARK
2130 W INDIAN SCHOOL RD APT 204             2506 SUNCREST DRIVE                     9511 GREEN VINEYARD AVE
PHOENIX, AZ 85015                           GARLAND, TX 75044                       LAS VEGAS, NV 891484578




HUNTER ABRAHAM                              HUNTER ALAN MCCALL                      HUNTER HAUG
20325 LINDEN RD                             5250 EAST CHERRY CREEK DRIVE S 19K      6014 GIBSON AVE
EXCELSIOR, MN 55331                         DENVER, CO 80246                        TAMPA, FL 33617




HUNTER HICKS                                HUNTER NEELY                            HUNTER OSBORN
4672 E WATERMAN CT                          310 FALLS RIDGE COVE                    755D E BOYD DR
GILBERT, AZ 85297                           JOHNS CREEK, GA 30022                   BATON ROUGE, LA 70808




HUNTER SCHWARTZ                             HUNTER TOSCANO                          HUNTER WAHL
4172 EATON ST                               210 147TH ST E                          2601 N. 36TH ST.
KANSAS CITY, KS 66103                       BRADENTON, FL 34212                     BOISE, ID 83703




HUNTER WHATLEY                              HUNTERDON BREWING CO                    HUNTSVILLE, AL UTILITIES
806 FLEMING ST                              PO BOX 811                              112 SPRAGINS ST
COLUMBIA, TN 38401                          PHILLIPSBURG, NJ 08865                  HUNTSVILLE, AL 35801




HUNTSVILLE, AL UTILITIES                    HURON CONSULTING SERVICES LLC           HURST WELDING
HUNTSVILLE UTILITIES                        550 W VAN BUREN STREET                  8640 PARK VIEW BLVD
HUNTSVILLE, AL 35895                        CHICAGO, IL 60607                       LAVISTA, NE 68128
HUSSEIN JUMAAH         Case      19-10953-CSS
                                          HYGINIX Doc
                                                  LLC 1-1      Filed 04/30/19   Page
                                                                                   I/Q 185   of 452SYSTEMS INC.
                                                                                       LIFE SAFETY
416 E WASHINGTON AVE APT A10               3830 VALLEY CTR DR. 705, PMB 745         2220 SCOTT LAKE ROAD
MERIDIAN, ID 83642                         SAN DIEGO, CA 92130-3307                 WATERFORD, MI 48328




IAN CLEMENTS                               IAN DEES                                 IAN DELPH
1000 WORTHINGTON LN APT 16-309             6031 PINELAND DRIVE APT 2015             9318 ROPING COWBOY AVE
SPRING HILL, TN 37174                      DALLAS, TX 75231                         LAS VEGAS, NV 89178




IAN FITZPATRICK                            IAN HENNEFORTH                           IAN KAFKA
8455 W SAHARA 237                          8824 SACRED FALLS AVE                    6730 N 14TH ST
LAS VEGAS, NV 89117                        LAS VEGAS, NV 89148                      PHOENIX, AZ 85014




IAN MACNABB                                IAN PASQUALONE                           IAN SCHWANITZ
15806 SOUTH 25TH WAY                       24110 ELMHURST AVE.                      10888 N 70TH ST
PHOENIX, AZ 85048                          FARMINGTON HILLS, MI 48336               SCOTTSDALE, AZ 85254




IANKARLO VELAZQUEZ                         IBN KING                                 IBRAHIM A KONARE
BO. ARENALES BAJOS, 331 CARRETERA 112      552B CEDAR AVE                           9224 TREASURE OAK CT.
ISABELA, PR 00662                          WOODBRIDGE, NJ 07095-3007                LORTON, VA 22079




IBRAHIM MOKOKO                             ICE SYSTEMS, INC.                        ICON ELECTRIC LLC
6609 GLEN FALLS DR                         PO BOX 11126                             8482 RUTGERS ST
ARLINGTON, TX 76001-7517                   HAUPPAUGE, NY 11788                      WESTMINSTER, CO 80031




ICRE REIT HOLDINGS                         IDAHO POWER                              IDAHO POWER
ATTN JENNIFER ROBERTS                      1221 W IDAHO ST                          PO BOX 70
C/O LPC COMMERCIAL SERVICES, INC.          BOISE, ID 83702                          BOISE, ID 83707
4601 N FAIRFAX DR STE 1115
ARLINGTON, VA 22203



IDAHO STATE LIQUOR DIVISION                IDAHO STATE TAX COMMISSION               IDAHO TENTS & EVENTS
4568 N. EAGLE RD.                          PO BOX 83784                             3900 W CHINDEN BLVD
BOISE, ID 83713                            BOISE, ID 83707-3784                     GARDEN CITY, ID 83714




IDAHO WINE MERCHANT                        IDANIO ASENCIO ASENCIO                   IDEAL CLEANING SOLUTIONS LLC
PO BOX 9443                                18175 MIDWAY RD APT273                   5216 NASH PLACE
BOISE, ID 83707                            DALLAS, TX 75287                         SARASOTA, FL 34231




IESHIA GREENE                              IGH AQUATICS                             IGNACIO LOPEZ
9611 GRANT RD APT 2034                     PO BOX 1703                              2300 N WALNUT RD
HOUSTON, TX 77070-4289                     HELOTES, TX 78023                        LAS VEGAS, NV 89115
IGNACIO SALINAS           Case 19-10953-CSS
                                        IGNACIO Doc 1-1
                                                SANTANA        Filed 04/30/19   Page  186 of
                                                                                   IGNACIO   452
                                                                                           SEGURA
262 DAVIDSON                             1961 S JOSEPHINE ST APT 205               21W551 NORTH AVE APT.215
PERTH AMBOY, NJ 08861                    DENVER, CO 80210                          LOMBARD, IL 60148




IHISHA CHERENFANT                        IKASO OSAKI                               IKENNA IKPEAMA
8661 WHITE SWAN DR UNIT 202              1416 MIDDLE ST APT 201                    4919 TEN SLEEP LANE
TAMPA, FL 33614                          HONOLULU, HI 96819-2570                   FRIENDSWOOD, TX 77546




IL CHOI                                  ILANA BROWN                               ILIANA REYNA MOLINA
2819 E. FLOWER ST.                       12 E. IRVINE DR                           919 S. WEATHERRED DRIVE
GILBERT, AZ 85298                        PHOENIX, AZ 85086                         DALLAS, TX 75080




ILIANNA VILLEGAS CHAVEZ                  ILLINOIS DEPARTMENT OF REVENUE            ILLINOIS DEPT OF REVENUE
1869 E LYNX PL                           RETAILERS OCCUPATION TAX                  SALES & USE TAX
CHANDLER, AZ 85249                       SPRINGFIELD, IL 62796-0001                SPRINGFIELD, IL 62776-0001




ILLINOIS LIQUOR CONTROL COMM.            ILLINOIS SECRETARY OF STATE               ILLYRA L VOTE
ATTN ARP UNIT                            501 S. 2ND ST. RM 350                     107 WEST GENEVA CIRCLE
101 W JEFFERSON MC 3-525                 SPRINGFIELD, IL 62756                     TEMPE, AZ 85282
SPRINGFIELD, IL 62702




IMAGE CRAFT, LLC                         IMAGE MATTERS                             IMAN SCHOENBERGER
3401 E. BROADWAY RD. 15                  709 PARK LANE                             10919 S COUNTRY CLUB GREEN DR
PHOENIX, AZ 85040                        DECATUR, GA 30033                         TOMBALL, TX 77375




IMANI HARDWICK                           IMANI JOHNSON                             IMANI YATES
116 CULLODEN RD                          236 JOHNSON AVE                           2001 KENNEDY AVE
STAMFORD, CT 06902                       PISCATAWAY, NJ 08854                      BALTIMORE, MD 21218




IMARI BELL                               IMELDA GONZALEZ                           IMELDA OVALLE MARROQUIN
1285 MISSION HILLS CT                    1800 NASSAU BAY DR                        9341 ROUND TOP ROAD
ROSWELL, GA 30076                        HOUSTON, TX 77058                         CINCINNATI, OH 45251




IMI HUNTSVILLE LLC                       IMMANUEL STEVANUS                         IMPERIAL BEVERAGE - ELITE BRANDS
HUNTSVILLE LIFESTYLE PO BOX 742117       4100 CENTRAL PIKE                         4124 MANCHESTER
ATLANTA, GA 30374-2117                   HERMITAGE, TN 37076                       KALAMAZOO, MI 49001




IMPERIAL PFS                             INCORP SERVICES, INC.                     INDIANA ALCOHOL & TOBACCO
1055 BROADWAY, 11TH FLOOR                2360 CORPORATE CIRCLE SUITE 400           COMMISSION
KANSAS CITY, MO 64105-1575               HENDERSON, NV 89074-7722                  302 W WASHINGTON ST
                                                                                   INDIANAPOLIS, IN 46204
                          Case 19-10953-CSS
INDIANA DEPARTMENT OF REVENUE           INDIANA Doc  1-1 Filed
                                                WHOLESALE           04/30/19   Page  187 WINDOW
                                                                                  INDIANA of 452 CLEANING
ID 0122710126 001 0 PO BOX 7229         200 LUMBER CENTER RD                      PO BOX 24039
INDIANAPOLIS, IN 46207-7229             MICHIGAN CITY, IN 46360                   DAYTON, OH 45424




INDUSTRIAL AND COMMERCIAL MECHANICAL   INDUSTRIAL STEAM CLEANING                  INDUSTRIAL STEAM CLEANING, INC.
4445 WESTPARK AVE                      PO BOX 342443                              PO BOX 1130
BEAUMONT, TX 77705                     TAMPA, FL 33694                            ROCKVILLE, MD 20849




INDUSTRIAL STEAM CLEANING, INC.        INFINITE ENERGY, INC                       INFINITE ENERGY, INC
PO BOX 2993                            7001 SW 24TH AVE                           PO BOX 791263
GLEN ALLEN, VA 23058                   GAINSVILLE, FL 32607                       BALTIMORE, MD 21279-1263




INFINITY COMMERICIAL LOCK SERVICE      INFINITY SERVICE PLUMBING INC              INGRID RODRIGUEZ
5200 MITCHELLDALE, STE F24             509 S CHICKASAW TR 248                     110 N SEQ FURY LN 101
HOUSTON, TX 77092                      ORLANDO, FL 32825                          BOISE, ID 83704




INGRID SANTOS-AREVALO                  INKFLO PRINT AND DESIGN CONCEPTS           INLAND LOGISTICS GROUP, LLC
2536 WYE OAK LANE                      1737 STEBBINS DR, STE 240B                 PO BOX 1527
SARASOTA, FL 34232                     HOUSTON, TX 77043                          CAROLINA, PR 00984-1527




INLAND SEAFOOD ATLANTA                 INNER SECURITY SYSTEMS, INC.               INNER SPACE MINI STORAGE
PO BOX 450669                          418 TREASURE DRIVE                         2950 N 73RD ST.
ATLANTA, GA 31145                      OSWEGO, IL 60543                           SCOTTSDALE, AZ 85251




INNOVATIVE MEDIA PARTNERS, LLC         INOCENTE MOLINA                            INSIGHT FACILITIES SOLUTIONS
8360 E. RAINTREE DRIVE, SUITE 230      3004 S. MARKET ST.APT 2002                 650 VILLAGE TRACE 17
SCOTTSDALE, AZ 85260                   GILBERT, AZ 85295                          MARIETTA, GA 30067




INSTAKEY SECURITY SYSTEMS              INSTITUTIONAL MALL INVESTORS LLC           INTEC INDUSTRIAL TECHNOLOGY INC
7456 WEST 5TH AVE                      DBA IMI HUNTSVILLE LLC                     PO BOX 51398 LEVITTOWN
LAKEWOOD, CO 80226                     C/O MILLER CAPITAL ADVISORY INC            TOA BAJA, PR 00950
                                       5750 OLD ORCHARD RD, STE 400
                                       SKOKIE, IL 60077



INTERACTIVE BROKERS RETAIL EQUITY      INTERCONN RESOURCES, LLC                   INTERCONN RESOURCES, LLC
CLEAR                                  2000A SOUTHBRIDGE PKWY                     PO BOX 1337
ATTN KARIN MCCARTHY                    STE 330                                    HOUSTON, TX 77251
8 GREENWICH OFFICE PARK                BIRMINGHAM, AL 35209
GREENWICH, CT 06831



INTERDYN BMI                           INTERMOUNTAIN GAS COMPANY                  INTERMOUNTAIN GAS COMPANY
3001 BROADWAY ST NE, 320               555 S COLE RD                              PO BOX 64
MINNEAPOLIS, MN 55413                  BOISE, ID 83709                            BOISE, ID 83732
INTERNAL REVENUE SERVICE Case   19-10953-CSS    Doc 1-1
                                         INTERNATIONAL      Filed 04/30/19
                                                       ENVIRONMENTAL          Page  188 of 452PAPER COMPANY
                                                                                 INTERNATIONAL
PO BOX 7346                               MANAGEMENT                             PO BOX 31001-0780
PHILADELPHIA, PA 19101-7346               24516 NETWORK PLACE                    PASADENA, CA 91110-0780
                                          CHICAGO, IL 60673-1245




INTERNATIONAL SYSTEMS OF AMERICA, LLC     INTERNATIONAL WINE & SPIRITS, INC      INTERNATIONAL WINES & CRAFT BEER
PO BOX 99529                              4927 BLOOMFIELD ST                     301 SNOW DRIVE
LOUISVILLE, KY 40269-0529                 JEFFERSON, LA 70121                    BIRMINGHAM, AL 35209




INTL FCSTONE FINANCIAL INC.               IPFS CORPORATION                       IRENE MARTINEZ
ATTN KEN SIMPSON                          301 WEST 11TH , 4TH FLOOR              8531 AUSTRIAN PINE PL
2 PERIMETER PARK SOUTH                    KANSAS CITY, MO 64141-6090             TOMBALL, TX 77375
SUITE 100W
BIRMINGHAM, AL 35243



IRIS SANTANA                              IRMA SANTOS                            IRON HORSE BUILDERS, LLC
5915 APPALOOSA WAY                        4605 WEST GRACE ST                     4200 MONTROSE BLVS SUITE 500
ORLANDO, FL 32822-4289                    RICHMOND, VA 23220                     HOUSTON, TX 77006




IRON MOUNTAIN RECORDS MGMT                IRVINE COMPANY LLC, THE                IRVINE COMPANY LLC, THE
PO BOX 601002                             ATTN BLAKE WINDAL                      RETAIL CENTER: IRVINE SPECTRUM CENTER
PASADENA, CA 91189-1002                   101 INNOVATION                         PO BOX 840368 - S26162
                                          IRVINE, CA 92617                       LOS ANGELES, CA 90084-0368




IRVINE RANCH WATER DISTRICT               IRVING AGUILAR                         IRVING CHACON
PO BOX 51403                              1071 ROCHESTER RD                      1655 E SAHARA AVE 2051
LOS ANGELES, CA 90051-5703                TROY, MI 48083                         LAS VEGAS, NV 89104




IRVING RAMIREZ-LEON                       IRYNA MATSIAYEUSKAYA                   ISAAC FARIAS
230 WHIPPLE TREE ROAD                     8623 FORT SHEA AVE                     13003 WIDGE DR.
WHEELING, IL 60090                        ORLANDO, FL 32822                      AUSTIN, TX 78727




ISAAC GEBHARDT                            ISAAC KINSEY                           ISAAC MARTINEZ
104 ANNE RD                               10705 MORTON CHASE WAY                 5400 W PARMER LN 1628
MIDDLETON, OH 45044                       ALPHARETTA, GA 30022                   AUSTIN, TX 78727




ISAAC ORTEGA                              ISAAC PRESZLER                         ISAAC RAMOS
5451 NARDO CT.                            7927 S RAFAEL WAY                      31460 CONCORD DR. APT A
WEST BLOOMFIELD, MI 48324                 BOISE, ID 837097385                    MADISON HEIGHTS, MI 48071




ISAAC SINGH                               ISABEL BOTELLO                         ISABELA A ESCOBAR
722 KAALOA STREET                         31433 HARLO DR.                        8242 CRESTMONT CIRCLE
HONOLULU, HI 96826                        MADISON HEIGHTS, MI 48071              SPRINGFIELD, VA 22153
ISABELA CASTRO         Case   19-10953-CSS
                                       ISABELLADoc 1-1
                                                BRAVO        Filed 04/30/19   Page  189 ofESCAMILLA
                                                                                 ISABELLA   452
3501 BRATTON RIDGE CROSSING             11433 SW 153 PLACE                       1211 NORTHWESTERN AVE
AUSTIN, TX 78728                        MIAMI, FL 33196                          GURNEE, IL 60031




ISABELLA GURCIULLO                      ISABELLA HENRY                           ISABELLA INVERNIZZI
3412 OAK RIDGE RD APT 202               18306 ADAMS CIRCLE                       227 EAST SYCAMORE ST.
MINNETONKA, MN 55305-4564               OMAHA, NE 68135                          COLUMBUS, OH 43206




ISABELLA JOHNSON                        ISABELLA PELL                            ISABELLA VARGAS
14597 WILDS VIEW NW                     12041 DESSAU RD. APT 2410                22339 N FREEMONT RD
PRIOR LAKE, MN 55372                    AUSTIN, TX 78754                         PHOENIX, AZ 85050




ISABELLE HILLESTAD                      ISAEL DOMINGUEZ                          ISAEL LOPEZ
10806 CEDAR BEND                        9253 BARCROFT DRIVE                      2627 HUNGARY SPRING RD.
HOPKINS, MN 55305                       INDIANAPOLIS, IN 46240                   RICHMOND, VA 23294




ISAI BARRERA QUINONEZ                   ISAIAH BROWN-OCHS                        ISAIAH BURSE
12309 SLEEPY LAKE CT                    17633 CASCADE DR                         3521 MARTIN AVE
FAIRFAX, VA 22033                       EDEN PRAIRIE, MN 55347                   OMAHA, NE 68112




ISAIAH HENRY ADAME                      ISAIAH STANDRIDGE                        ISAIAS ESQUIVEL
11631 GILBERT ST                        141 PINE VIEW DR                         2019 MAPLE ST
GARDEN GROVE, CA 92841                  CARMEL, IN 46032-1788                    OMAHA, NE 68110




ISAIAS MARTINEZ                         ISAIAS PADILLA                           ISHMAEL W ADUL
1201 JUANITA ST                         391 GLENBROOK RD                         2019 N 35TH DR
MESQUITE, TX 75149                      STAMFORD, CT 06906                       PHOENIX, AZ 85009-2346




ISIDRO ESCOBAR                          ISIDRO MUNGUIA                           ISLAND TAYLOR, LLC
2312 WASHINGTON BLVD                    10700 E DARTMOUTH AVE APT QQ301          2176 LAUWILIWILI ST, UNIT 6 & 7
ARLINGTON, VA 22201                     DENVER, CO 80014                         KAPOLEI, HI 96707




ISMAEL ARROYO                           ISMAEL CISNEROS SANCHEZ                  ISMAEL FLORES
5642 SHAMROCK ST                        4208 FISHER ST.                          9410 CARLYLE DR APT C
HOUSTON, TX 77017                       KANSAS CITY, KS 66103                    INDIANAPOLIS, IN 46240-3905




ISMAEL MURUNGO                          ISMAEL TOMAS RAMIREZ                     ISRAEL CHAPARRO-ORTIZ
6599 E THOMAS RD                        6352 WINDSWEPT LN.                       915 NW 1ST AVE 2105
SCOTTSDALE, AZ 85251                    HOUSTON, TX 77057                        MIAMI, FL 33136
ISRAEL COY CUCUL       Case     19-10953-CSS     Doc 1-1
                                         ISRAEL GALVAN         Filed 04/30/19   Page  190LEMUS
                                                                                   ISRAEL of 452
25469 BOROUGH PARK DR 828                 1011 SANTA MONICA                        5950 WURZBACH RD
SPRING, TX 77380                          SAN ANTONIO, TX 78201                    SAN ANTONIO, TX 78238




ISRAEL LOPEZ                              ISRAEL MANZANO                           ISRAEL MONTANO
11405 MANCHESTER AVE                      12250 ABRAMS ROAD 1141                   3228 OLIVE PL
KANSAS CITY, MO 64134                     DALLAS, TX 75243                         FORT WORTH, TX 76116-4216




ISRAEL PEREZ PAGAN                        ISRAEL REYES                             ISRAEL VELA
2915 E ROOSEVELT ST 214                   9411 FAWNVIEW                            1930 RUNDBERG LN. APT. 914
PHOENIX, AZ 85008                         SAN ANTONIO, TX 78250                    AUSTIN, TX 78758




ISSAC DANIL JOHNSON                       ITALY GARCIA                             ITW FOOD EQUIPMENT GROUP LLC
1441 EAST LAKE DR                         5902 PRESTON OAKS APT. 2035              PO BOX 2517
CHASKA, MN 55318                          DALLAS, TX 75254                         CAROL STREAM, IL 60132-2517




ITZAYANA LUNA-PASTRANA                    IVAN CANTERA                             IVAN ENNIS
1000 WALDEN CREEK TRACE 34-1C             610 N. W. 3RD ST.                        7011 MILL WHEEL ST
SPRING HILL, TN 37174                     MERIDIAN, ID 83642                       SAN ANTONIO, TX 78238-2241




IVAN ESPINO MARTINEZ                      IVAN FLORES                              IVAN GARCIA
308 N HARTFORD ST                         5901 W 16TH ST                           6818 DILLON DR
CHANDLER, AZ 85225-4443                   CICERO, IL 60804                         MAGNOLIA, TX 77354




IVAN GONZALEZ                             IVAN HERRERA                             IVAN M VINUEZA
RES EL PRADO EDF 34 APT. 162              750 COURT OF BIRCH 3                     455 NOHONANI ST APT.8
SAN JUAN, PR 00924                        VERNON HILLS, IL 60061                   HONOLULU, HI 96815




IVAN RAMIREZ                              IVAN RODRIGUEZ                           IVAN SANCHEZ
10 REFIELD VILLAGE APT A3                 1551 KALAKAUA AVE APT C204               8332 COUNTRY MEADOWS DRIVE
METUCHEN, NJ 08840                        HONOLULU, HI 96826-6409                  INDIANAPOLIS, IN 46234




IVAN SERRANO AVILA                        IVAN SILVA                               IVAN STOBERT
CALLE JAGUEY C15A URB EL PLANTIO          6915 LA CASA DRIVE 1079                  13166 LATHENE DRIVE
TOA BAJA, PR 00949                        DALLAS, TX 75248                         ALPHARETTA, GA 30004




IVAN TRIANA LOPEZ                         IVANA STAMENKOVSKA                       IVING THOMAS
13729 PASEO DE VIDA DR.                   BARRIO SANTA ROSA 3 K.833                912 MORRELL AVE
EL PASO, TX 79928                         GUAYNABO, PR 00971                       DALLAS, TX 75203
IVON SANTILLAN            Case 19-10953-CSS
                                        IVONE M Doc  1-1
                                                TELLEZ           Filed 04/30/19   Page  191 AGUILAR
                                                                                     IVONNE  of 452
5225 BIRCHMAN AVE                         23361 VIA BURRIANA                         8315 MULBERRY ST.
FORT WORTH, TX 76107                      MISSION VIEJO, CA 92691                    TAMPA, FL 33604




IVOR ARNOLD                               IVY BOLLING                                IVY MANN
7 SABLE CLF                               194 LUNA LN                                844 N OGDEN ST
SAN ANTONIO, TX 78258-4906                HAZEL GREEN, AL 35750                      DENVER, CO 80218




IVY RHODES                                IWONA JEZAK                                IXEL ACOSTA VELAZQUEZ
1573 GLENELLEN WAY                        11939 DAWNHAVEN ST                         5811 PINELAND DR. APT 2150
BRENTWOOD, TN 37027                       SAN ANTONIO, TX 78249                      DALLAS, TX 75231




IYAIR SOLIS-MARIN                         IYANNA JONES                               J & K GASKET GUYS
1537 S 25TH STREET                        1300 NORTH LONGWOOD ST                     18051 PROMISE RD
OMAHA, NE 68124                           BALTIMORE, MD 21216                        NOBLEVILLE, IN 46060




J ANTHONYS REFRIGERATION, INC             J W TEETS ENTERPRISES LLC                  J. BECHER & ASSOCIATES, INC
20770 HWY 281 N 108-606                   ATTN JOHN W TEETS JR                       20610 COMMERCE BLVD
SAN ANTONIO, TX 78258                     1850 N CENTRAL AVE STE 600                 ROGERS, MN 55374
                                          PHOENIX, AZ 85004-4504




J. F. AHERN CO / AHERN FIRE PROTECTION    J.C. UNI-TEC, INC.                         J.P. MORGAN SECURITIES LLC/JPMC
ATTN ACCOUNTS RECEIVABLE                  1467 W 178TH STREET SUITE 301              ATTN JOHN FAY
PO BOX 1316                               GARDENA, CA 90248                          500 STANTON CHRISTIANA ROAD, OPS 4
FOND DU LAC, WI 54936-1316                                                           FLOOR 03
                                                                                     NEWARK, DE 19713-2107



JABEN MAKINGS                             JABEZ SUH                                  JACE FOX
431 AVIGNON ST.                           150 WAKEMAN RD                             1589 THURSTON AVE APT.C
YUTAN, NE 68073                           FAIRFIELD, CT 06824                        HONOLULU, HI 96822




JACEY LYNN THORWORTH                      JACIE THERKILDSEN                          JACIE VANDERLOO
2110 W LACEY OAK CIRCLE                   16113 BRUNING ST                           878 SOUTH DEXTER STREET 1404
SPRING, TN 77380                          BENNINGTON, NE 68007                       DENVER, CO 80246




JACK ANDRAD                               JACK BASINGER                              JACK BOLES SERVICES
1121 CASANOVA CT                          3860 S. PREAMBLE PL.                       PO BOX 190326
LAWRENCEVILLE, GA 30044                   BOISE, ID 83706                            DALLAS, TX 75219-0326




JACK CHANDLER                             JACK GREENLEE                              JACK KIANERCY
4322 HARRISON STREET                      1023 MALTESE LANE                          1600 S EADS ST APT 2365
KANSAS CITY, MO 64110                     SAN ANTONIO, TX 78260                      ARLINGTON, VA 22202
JACK MACHEMEHL          Case   19-10953-CSS    Doc 1-1
                                        JACK MARKS               Filed 04/30/19   Page 192
                                                                                     JACK   of 452
                                                                                          NGUYEN
6308 WINDCREST DRIVE 3125               8 BUCKINGHAM PLACE                           2 THAYER LANE
PLANO, TX 75024                         LINCOLNSHIRE, IL 60069                       CLARKSVILLE, TN 37043




JACK SHIELDS                            JACK TEMELIS                                 JACKELINE AREVALO
12130 SYCAMORE TERRACE DR.              1480 FAY RD LOT 186                          306 BAUMAN AVE
MASON, OH 45429                         LOVELAND, OH 45140                           CLAWSON, MI 48017




JACKIE HARRIS                           JACKIE LEWIS                                 JACKIE MALDONADO
3237 KEW GARDENS LANE                   3420 W DANBURY DR APT C102                   351 MOSHER WAY
ORLANDO, FL 32812                       PHOENIX, AZ 85053                            EL PASO, TX 79927




JACKIRA GUZMAN                          JACKLYN GENDLER                              JACKSON LEWIS P.C.
14225 NORTH 37TH STREET                 12706 HAPPY OAKS CT.                         PO BOX 416019
PHOENIX, AZ 85032                       MINNETONKA, MN 55305                         BOSTON, MA 02241-6019




JACKSON MULLETT                         JACKSON RECTOR                               JACKSON SMITH
15840 QUEBEC CIRCLE                     18134 BRANSON FALLS                          2001 E CLAIRE DR
EDEN PRAIRIE, MN 55346                  SAN ANTONIO, TX 78255                        PHOENIX, AZ 85022-4122




JACLYN CERVONI                          JACLYN ELKINS                                JACLYN QUESENBERRY
7300 PIRATES COVE RD 1035               4409 GILLIS ST, UNIT B                       12120 STATELINE RD 172
LAS VEGAS, NV 89145                     AUSTIN, TX 78745                             LEAWOOD, KS 66209




JACOB ACHELUS                           JACOB ALMAREZ                                JACOB ANDERSON
89 SPRUCE STREET APT 6H                 2131 SANDY BEND                              15710 26TH AVE. N.
STAMFORD, CT 06902                      SAN ANTONIO, TX 78264                        PLYMOUTH, MN 55447




JACOB CARROLL                           JACOB CHUL SEO                               JACOB CROKER
115 14TH AVE N                          42484 CORONADO TER.                          2245 WALDEMERE ST
TEXAS CITY, TX 77590-6230               ASHBURN, VA 20148                            SARASOTA, FL 34239




JACOB D STANSBURY                       JACOB DEJARNETT                              JACOB DEYOUNG
8724 PINE TOP DR.                       2973 BUCKNER LANE                            4432 E SCOTT AVE
RICHMOND, VA 23294                      SPRING HILL, TN 37174                        GILBERT, AZ 85234




JACOB DUFF                              JACOB ECCLES                                 JACOB EKNESS
312 E. SNOWY OWL ST.                    14829 WARNER TRAIL                           1402 10TH STREET CIR SE
KUNA, ID 83634                          WESTFIELD, IN 46074                          NEW PRAGUE, MN 56071
JACOB HARRINGTON           Case 19-10953-CSS    Doc 1-1
                                         JACOB HERZBERG         Filed 04/30/19   Page 193HOWELL
                                                                                    JACOB of 452
2507 E SYLVIA ST                          1351 N PLESANT DR                         18833 TOWN RIDGE LANE 1405
PHOENIX, AZ 85032                         CHANDLER, AZ 85225                        WEBSTER, TX 77598




JACOB JERNIGAN                            JACOB KIDD                                JACOB KOTTER
12470 HEATHERSTONE PLACE                  14719 PLEASANT CREEK DR                   3840 BRIDLE RIDGE DR
CARMEL, IN 46033                          SOUTH CHESTERFIELD, VA 23834              SUWANEE, GA 30024




JACOB LARSON                              JACOB LEE                                 JACOB LOPEZ
1484 STORMY RIDGE COURT                   1461 W.JESSAMINE ST                       1700 JACKSON KELLER RD. 3301
CARMEL, IN 46032                          FORT WORTH, TX 76110                      SAN ANTONIO, TX 78213




JACOB MACY                                JACOB MCKENDREE                           JACOB MELGARES
8224 W 30 1/2 STREET                      6644 FOXTREE AVE                          10614 BIRCH STREET
ST. LOUIS PARK, MN 55426                  WOODRIDGE, IL 60517                       OMAHA, NE 68134




JACOB MICHALSKI                           JACOB MORALES                             JACOB MYKICZ
17428 WOOLWORTH AVE                       8431 CRAIG AVE                            128 RIDGEMOOR DRIVE
OMAHA, NE 68130                           OMAHA, NE 68122                           BIRMINGHAM, AL 35209




JACOB NAGY                                JACOB NORWOOD                             JACOB OLSON
2227 RUSSELL AVENUE                       990 BOLING RANCH RD                       9375 COLD STREAM LANE
PARMA, OH 44134                           AZIE, TX 76020                            EDEN PRAIRIE, MN 55347




JACOB ORTIZ                               JACOB PEPE                                JACOB R BELLO
19930 ENCINO RIDGE                        28952 LIVE OAK CIRCLE                     6856 S. SAPHHIRE WAY
SAN ANTONIO, TX 78259                     TRABUCO CANYON, CA 92679                  CHANDLER, AZ 85249




JACOB RIOS                                JACOB RITTENHOUSE                         JACOB RODRIGUEZ
10427 REGENT SQUARE DR                    1991 GROSENBACHER                         11418 CEDAR PARK
ORLANDO, FL 32825-4523                    SAN ANTONIO, TX 78245                     SAN ANTONIO, TX 78249




JACOB SADLER                              JACOB SMITH                               JACOB SUTER
1904 LA SALLE ST                          1327 SOUTH POLLARD STREET                 3900 FAIRFAX DR UNIT 218
FRIENDSWOOD, TX 77546                     ARLINGTON, VA 22204                       ARLINGTON, VA 22203-1662




JACOB TAMAYO                              JACOB TUCKER                              JACOB WALKER
4910 A 91ST STREET                        1429 FAIRFAX MANOR DRIVE APARTMENT        5307 FOXRIDGE DR APT 201
OMAHA, NE 68127                           3C7                                       MISSION, KS 66202
                                          CARMEL, IN 46032
JACOB WEBB                Case 19-10953-CSS    Doc 1-1
                                        JACOB YOUNG          Filed 04/30/19   Page 194 GRANADO
                                                                                 JACOBO of 452
1301 DEVERS RD. APT. 14                  129 SAINT DONOVAN ST                    9400 W PARMER LN 932
RICHMOND, VA 23226                       FORT WORTH, TX 76107-1222               AUSTIN, TX 78717




JACOBO MOLINA                            JACOBO SALGADO                          JACOBSON FISH COMPANY
3070 CARYN LN. APT. B5                   2820 W 42ND AVE                         915 PACIFIC STREET
WAUKEGAN, IL 60085                       KANSAS CITY, KS 66103-3007              OMAHA, NE 68108




JACOBY LAMAR WALKER                      JACOBY LIMBRICK                         JACQENTOUS HENDERSON
1745 NORTH 27TH ST                       737 SABRINA LANE                        1311 ARIZONA AVE
BATON ROUGE, LA 70802                    HUNTSVILLE, TX 77340                    DALLAS, TX 75216




JACQUELINE AGUIRRE                       JACQUELINE HUSHAW                       JACQUELINE LEE
14244 DESERT MESQUITE                    402 E VICTORIA CIRCLE                   12119 VANCE JACKSON RD APARTMENT 1112
HORIZON CITY, TX 79928                   NORTH AURORA, IL 60542                  SAN ANTONIO, TX 78230




JACQUELINE PLEIN                         JACQUELINE REID                         JACQUELINE SCHEPCOFF
7777 LEESBURG PIKE                       2748 TREADWAY DRIVE                     28207 KINGS COVE LANE
FALLS CHURCH, VA 22043                   DECATUR, GA 30034                       SPRING, TX 77386




JACQUELINE TORRES                        JACQUELINE WEISSMAN                     JACQUELYN JONES
1876 E. HAYDEN LANE APT.102              2038 COLUMBIA PIKE APT 11               322 NORTH EAST ST.
TEMPE, AZ 85281                          ARLINGTON, VA 22204                     LEBANON, OH 45036




JACQUEZ FORD                             JACQUILYN MCNALLY                       JADA HARBIN
340 CARRIAGE DRIVE                       8415 FREDERICKSBURG RD APT 708          3818 LAURA LEIGH DRIVE
FAYETTEVILLE, GA 30214                   SAN ANTONIO, TX 78229-3351              FRIENDSWOOD, TX 77546




JADA NESBY                               JADA PERRY                              JADAH MILLER
2705 MALL OF GEORGIA BLVD APT 218        14008 BADE DR                           4511 LACE CASCADE
BUFORD, GA 30519-8713                    WARREN, MI 48088                        LUTZ, FL 33558




JADE BERMAN                              JADE CHRISTIAN                          JADE CIOLINO
11022 BYRD DRIVE                         1420 WILDER AVE APT 32                  3225 W DAILEY ST
FAIRFAX, VA 22030                        HONOLULU, HI 96822                      PHOENIX, AZ 85053




JADE GALLIEN MOORE                       JADE HELLAND                            JADE MARSHALL-MOBERT
16751 MAN O WAR LN                       5789 THREE OAKS AVE                     3400 E. RIVER VALLEY ST. APT C406
FRIENDSWOOD, TX 77546                    MAPLE PLAIN, MN 55364                   MERIDIAN, ID 83646
JADE MCELROY              Case 19-10953-CSS     Doc 1-1
                                        JADE N TAYLOR         Filed 04/30/19   Page 195SPRUNK
                                                                                  JADEN of 452
3101 N 32ND ST APT 227                   3100 HAMILTON AVE                        19917 GEORGE B LAKE PKWY
PHOENIX, AZ 85018-6298                   FORT WORTH, TX 76107                     OMAHA, NE 68130




JAEWAN PARK                              JAHNIVA CLARK                            JAHNKE CONSTRUCTION
3140 DRAPER DRIVE APT. 300               1348 WANAKA ST                           10140 67TH ST N
FAIRFAX, VA 22031                        HONOLULU, HI 96818                       GRANT, MN 55082




JAILENE FLORES                           JAIME AQUINO                             JAIME DOMINGUEZ
10030 PALOMINO CANYON                    450 E. BIG BEAVER RD APT. 204            9405 BARCROFT LANE APT B
CONVERSE, TX 78109                       TROY, MI 48083                           INDIANAPOLIS, IN 46240




JAIME FUENTES                            JAIME GALLARDO                           JAIME GRIMES
154 TABARD                               4215 PATTON RD SW APT B                  2654 HAIG PT.
SAN ANTONIO, TX 78213                    HUNTSVILLE, AL 35805                     COLUMBUS, OH 43219




JAIME GUBAN                              JAIME HERNANDEZ                          JAIME JOHNSON
1425 KINAU ST APT 4D                     6239 WEST COLTER ST                      7090 NW 41 ST
HONOLULU, HI 96814-1306                  GLENDALE, AZ 85301                       MIAMI, FL 33166




JAIME JUAREZ                             JAIME MATTEI                             JAIME OMAR ESCOBEDO
890 FOXWORH BLV APT 411                  CONDE LOS ROBLES EDF B APT G-4           539 MCCARTY RD APT 406
LOMBARD, IL 60148                        SAN JUAN, PR 00927                       SAN ANTONIO, TX 78216-4440




JAIME PEREZ                              JAIME RAMIREZ                            JAIME RAMIREZ
3400 SALADO CREEK DR. APT. 309           1200 PATRICIA APT 804                    6415 MELODY LN APT 35
SAN ANTONIO, TX 78217                    SAN ANTONIO, TX 78213                    DALLAS, TX 75231




JAIME RODRIGUEZ                          JAIME TORRES                             JAIMEE GAUDIOUS
15841 KIOWA STREET NW                    2719 E HOUSTON ST                        18950 LINA STREET 1432
ANDOVER, MN 55304                        SAN ANTONIO, TX 78202                    DALLAS, TX 75287




JAIMIE GALLAGHER                         JAIQUAN LYLE-GERMANY                     JAIR RIOS RAMIREZ
4005 NICHOLSON DR APT 2101               3851 BROWN DR                            4426 BEVINGTON LN APT A
BATON ROUGE, LA 70808-8410               DECATUR, GA 30034                        INDIANAPOLIS, IN 46240




JAIR SALAS-CRUZ                          JAIRO ABURTO                             JAIRO BERNAL
2936 BERRYHILL DR                        5600 CHIMNEY ROCK 458                    295 JEFFRIES ST
FORT WORTH, TX 76105                     HOUSTON, TX 77081                        PERTH AMBOY, NJ 08861
JAIRO SANTOS            Case 19-10953-CSS
                                      JAJUANEDoc  1-1 Filed
                                              BENNETT         04/30/19   Page  196
                                                                            JAKE   of 452
                                                                                 DORSCH
2167 NE LOOP 410 APART H 23 LOOP 410  1114 SANDALWOOD LN                    4107 S 147TH PLZ APT 202
SAN ANTONIO, TX 78217                 DESOTO, TX 75115                      OMAHA, NE 68137




JAKE GEIGER                          JAKE HARDY                             JAKE KENNY
16101 WHITE RIVER BLVD               2553 E SUMMER DAWN ST                  12130 ERSKINE CIR
PFLUGERVILLE, TX 78660               MERIDIAN, ID 83646                     OMAHA, NE 68164




JAKE NUTT                            JAKE PLATENBURG                        JAKE WOOD
5100 NW LOOP 410 4506                10555 SPICE LANE 913                   11418 CEDAR PARK
SAN ANTONIO, TX 78229                HOUSTON, TX 77072                      SAN ANTONIO, TX 78249




JAKOB HAUSER                         JALEESA MILBURN                        JALEN FOSTER
14601 BIXBY DRIVE                    3401 OCEE ST APT 512                   5507 E KAREN DR
WESTFIELD, IN 46074                  HOUSTON, TX 77063-5313                 SCOTTSDALE, AZ 85254




JALEN RAVENELL                       JALEN RUFUS                            JALEN TOOKES
509 E MORNINGSIDE DR                 151 W COMMERCE RD APT 235              7456 AVALON BLVD
FORT WORTH, TX 76104                 RICHMOND, VA 23224                     ALPHARETTA, GA 30009




JALEUN FOSTER                        JALIL RICHARDSON                       JALIN BALDWIN RANDOLPH
701 FORT WORTH DR 121 B              2623 PLAINFIELD RD                     10110 FORUM PARK DR APT 103
DENTON, TX 76201                     DUNDALK, MD 21222                      HOUSTON, TX 77036




JALISA NOBLE                         JALYN HENTON                           JALYNN HICKS
2445 WINGFIELD DR                    5945 W. PARKER RD. 121                 1100 DALE AVE
AUSTELL, GA 30106                    PLANO, TX 75093                        FRANKLIN, OH 45005




JAM ECHEMENDIA                       JAMAL CALLOWAY                         JAMAL DILLARD
2514 W RIO VISTA AVE                 3000 NEWTOWN BLVD                      727 E PRESTON ST
TAMPA, FL 33614                      SARASOTA, FL 34234                     BALTIMORE, MD 21202




JAMAL EDMONDS                        JAMAL HOYE                             JAMAL HUGON-SPRIGGS
3121 RIPPLE RD                       6551 SPRINGTIME DR 702                 2284 N CARMEN AVE
BALTIMORE, MD 21244                  SAN ANTONIO, TX 78249                  BOISE, ID 83704




JAMAL MOHAMED                        JAMAL WALKER                           JAMAR TAYLOR
22230 WEEKS BLVD                     3007 DIXIE AVE                         4645 PLANO PKWY 13304
LAND OLAKES, FL 34639                SARASOTA, FL 34234                     PLANO, TX 75010
JAMARIS GRAY             Case 19-10953-CSS    Doc
                                       JAMEELAH    1-1 YAZEED
                                                SHAKIRAH Filed 04/30/19   Page 197MCDERMOTT
                                                                             JAMEN of 452
7016 NOLEN PARK CIR                      11555 SOUTHFORK AVE APT 3082        5622 EDSON ST.
NOLENSVILLE, TN 37135                    BATON ROUGE, LA 70816-2275          BOISE, ID 83705




JAMES ALLEN NIELSEN                      JAMES ARNOLD                        JAMES BIRDSELL
219 BRUSH ST APT 2                       4566 ASPEN DR.                      9085 E MISSISSIPPI AVE
NORWOOD YOUNG AMERICA, MN 55368          HAMILTON, OH 45011                  DENVER, CO 80247




JAMES BORTHWICK                          JAMES BROUSSARD                     JAMES BUTLER
176 KINGS CROSS CT                       18524 HORSESHOE TRAIL               37396 PRAIRIE DR
NOBLESVILLE, IN 46060                    MAGNOLIA, TX 77355                  PRAIRIEVILLE, LA 70769-4444




JAMES BYERS                              JAMES CAMILLE                       JAMES CARD
726 W HATCHER AVE 201                    1213 E 15TH AVE APT B               3701 CIBOLO DR A
PHOENIX, AZ 85021                        TAMPA, FL 33605                     FORT WORTH, TX 76133-5621




JAMES CAREY                              JAMES COLLINS                       JAMES DAIS JR
930 E 18TH AVE                           449 ARBORETUM DR                    8919 WAITES WAY
DENVER, CO 80218                         LOMBARD, IL 60148                   LORTON, VA 22079




JAMES DETRICK                            JAMES DURANT                        JAMES E BYNUM JR.
982 WAREHOUSE ROAD APT. 20107            3555 N COLE RD 202                  12155 DAWN AVE.
ORLANDO, FL 32803                        BOISE, ID 83704                     BATON ROUGE, LA 70815




JAMES ELKINS                             JAMES H CONWAY                      JAMES HARPER
123 VAUGHNWOOD TRCE                      7535 DRUMHELLER DRIVE               1309 COLUMBIA RD NW APT 304
HUNTSVILLE, AL 35806                     RICHMOND, VA 23225                  WASHINGTON, DC 20009




JAMES HAWKINS                            JAMES HERB                          JAMES HESS
3209 YALE CIR NW                         2521 ECHO POINT DR                  11455 MEADOWBROOK DR
HUNTSVILLE, AL 35810-3430                FORT WORTH, TX 76123                WARREN, MI 48093




JAMES JASON MOSS                         JAMES JIMENEZ                       JAMES KILCREASE
905 W PRESIDENT GEORGE BUSH HY           356 E TAYLOR ST                     7207 GREENSPOINT DR
APT. 9208                                TEMPE, AZ 85281                     ARLINGTON, TX 76001-6767
RICHARDSON, TX 75080




JAMES KUHN                               JAMES KUHN                          JAMES KUZYNOWSKI
5 HARFORD VIEW DR                        5 HARFORD VIEW DRIVE                562 ESTATE DRIVE
PORT DEPOSIT, MD 21904                   JAMES KUHN                          BUFFALO GROVE, IL 60089
                                         PORT DEPOSIT, MD 21094
JAMES LAKE II           Case 19-10953-CSS
                                      JAMES MDoc   1-1
                                               OATMAN       Filed 04/30/19   Page 198MARSH
                                                                                JAMES of 452
11545 N FRANK LLOYD WRIGHT BLV        1036 ARTHUR DR                            3100 HAMILTON AVE
UNIT 2046                             TROY, MI 48083                            FORT WORTH, TX 76107
SCOTTSDALE, AZ 85259-3141




JAMES MERITHEW                        JAMES MICHAEL SILVA                       JAMES MORALES
3044 S 18TH ST.                       1414 MONTER NEGRO                         1962 EMERALD MIST
OMAHA, NE 68108                       EL PASO, TX 79907                         SAN ANTONIO, TX 78230




JAMES MORSLIN                         JAMES NORMAN                              JAMES PHAM
615 NW 177ST APT 105                  2185 SAN JOSE BLVD                        8517 SUMMER GROVE AVE
MIAMI, FL 33168                       ORLANDO, FL 32808-5021                    BATON ROUGE, LA 70820




JAMES R JUNDT                         JAMES RODRIGUEZ                           JAMES ROUSH
PO BOX 5770                           1551 KALAKAUA AVE APT.B102                12349 METRIC BLVD APT 520
CAREFREE, AZ 85377-5770               HONOLULU, HI 96826                        AUSTIN, TX 78758




JAMES SHARPE                          JAMES SHEDD                               JAMES SHULL
4875 FOURTH RAIL LN                   801 COUNTRY CLUB LANE                     6307 TELLURIDE LN
CUMMING, GA 30040                     NORTHBROOK, IL 60062                      DALLAS, TX 75252




JAMES ST. LAURENT                     JAMES SWAIN                               JAMES TABOADA
1204 E 59TH STREET                    9412 OJAY DRIVE                           12215 HUNTERS CHASE DR APT 4204
KANSAS CITY, MO 64110                 HUNTSVILLE, AL 35803                      AUSTIN, TX 78729-7322




JAMES TAYLOR                          JAMES VENON                               JAMES WELLS
11300 ROSZELL ST. 903                 10333 RESEARCH FOREST DR 1032             3924 COLIBRE BEND LN.
SAN ANTONIO, TX 78217                 MAGNOLIA, TX 77354                        WINTER PARK, FL 32729




JAMES WILLIAMS                        JAMES YOUNG                               JAMESON STRACHAN
1405 BEAVER RUIN RD                   1835 WOODLAND FIELD CROSSING 275          2713 STONEYBROOK DR 706
NORCROSS, GA 30093                    WOODLANDS, TX 77380                       HOUSTON, TX 77063




JAMI TREVINO                          JAMIE BOUCHARD                            JAMIE BRYAN
1070 MEARNS MEADOW BLVD 836           6524 MAUNA LOA BLVD                       8798 ALLISON DR APT D
AUSTIN, TX 78758                      SARASOTA, FL 34241                        ARVADA, CO 80005-4830




JAMIE CONNER                          JAMIE DESAUTELS                           JAMIE ELIZABETH LOTZ
414 LAUNIU STREET APT. 304            6535 PALMERA DRIVE                        8008 BLUEBONNET BLVD APT 13-14
HONOLULU, HI 96815                    MASON, OH 45040                           BATON ROUGE, LA 70810-7804
JAMIE FRIESE-WILSON         Case 19-10953-CSS    Doc 1-1
                                          JAMIE GAHAN            Filed 04/30/19   Page 199
                                                                                     JAMIE   of 452
                                                                                           GIPPRICH
2727 EAST NASA ROAD                        1107 E UNIVERSITY DR APT, APT 110         15842 ATHENS AVE
SEABROOK, TX 77586                         MESA, AZ 85203                            CLINTON TOWNSHIP, MI 48035




JAMIE KEESLING                             JAMIE L MARKER                            JAMIE LALLY
8376 DEER PATH                             4345 N LUSITANO AVE                       6137 VILLAS CREEK CIRCLE
WEST CHESTER, OH 45069                     BOISE, ID 83713                           MASON, OH 45040




JAMIE MILLER                               JAMIE OVERSON                             JAMIE P STARNER
44-251 MIKIOLA DR                          20435 N 7TH ST 1082                       3408 N 26TH PLACE
KANEOHE, HI 96744-2442                     PHOENIX, AZ 85024                         PHOENIX, AZ 85016




JAMIE POULSEN                              JAMIE POUNDERS                            JAMIE SINCLAIR
406 E THURMAN MILLS ST                     301 WEST BROAD STREET APT 428             410 S. POND ST.
GARDEN CITY, ID 83714                      FALLS CHURCH, VA 22046                    BOISE, ID 83705




JAMIE VENTURA                              JAMIE WHITLOW                             JAMIE YOUNG
4854 NW 110 PLACE                          469 CLAIRCREST DRIVE                      7315 COX RUN COURT
DORAL, FL 33178                            ANTIOCH, TN 37013                         FAIRVIEW, TN 37062




JAMIE-LYNN LONGSTREET                      JAMIL IDRIS                               JAMMAL ANTHONY
2811 HIGHLAND AVE. APT. 2                  514 E MORNINGSIDE DR.                     815 CASTILE PLACE
CINCINNATI, OH 45219                       FORT WORTH, TX 76104                      HENRICO, VA 23228




JAMON WHITMORE                             JAN MARK BELLO                            JAN MICHAEL PEREZ
21692 LIGON ROAD                           1921 HANU LN APT A                        5216 VILLAGE WAY
ZACHARY, LA 70791                          HONOLULU, HI 96819-3497                   NASHVILLE, TN 37211




JANA DUBIEL                                JANAE DUNN                                JANAY KING
6005 MAUSSER DR APT E                      902 W PALO VERDE ST                       4168 E PEACH TREE DR
ORLANDO, FL 32822                          GILBERT, AZ 85233                         CHANDLER, AZ 85249-7347




JANDIER ARISMENDY                          JANDRA D MOLINA-RIVERA                    JANE DINOVA
5100 LEETSDALE DR APT 302                  4122 CENTRAL SARASOTA PARKWAY             3000 FREDERICK LN
DENVER, CO 80246-8139                      SARASOTA, FL 34238                        SARASOTA, FL 34234-6510




JANEA JONES                                JANEE CROCCO                              JANEE WADE
6075 VILLAGE CIRCLE                        3001 COMMUNICATIONS PARKWAY 1518          45586 TRANQUIL TRACE
ORLANDO, FL 32822                          PLANO, TX 75093                           HAMMOND, LA 70401
JANELLE HAIRSTON         Case 19-10953-CSS
                                       JANELLEDoc 1-1
                                              PONDER          Filed 04/30/19   Page 200BALANDRANO
                                                                                  JANET  of 452
8715 CRESTHILL CT                       2302 EAST CLARE ST                        635 PINEHURST DR.
LAUREL, MD 20723                        DEER PARK, TX 77536                       RICHARDSON, TX 75080




JANET BROWN                             JANET CORTEZ                              JANET GOMEZ
2208 PRAIRIE CREEK TRL                  10135 COOK ST                             8012 ECHO WIND ST
GARLAND, TX 75040                       THORNTON, CO 80229                        SAN ANTONIO, TX 78250-4709




JANET MANCERA RODRIGUEZ                 JANET RODRIGUEZ                           JANICE ALVIDREZ
2037 EXETER AVE                         915 E CALIFORNIA                          1501 LOMALAND APT 160
HAMILTON, OH 45015                      EL PASO, TX 79902                         EL PASO, TX 79935




JANI-KING OF TAMPA BAY                  JANKELL CARCAMO                           JANNETH RODRIGUEZ
2469 SUNSET POINT RD. 200               4611 SAMUELL BLVD.                        CAMBRIDGE MEADOWS LN
CLEARWATER, FL 33765                    DALLAS, TX 75228                          DICKINSON, TX 77539




JAN-PRO CLEANING SYSTEMS                JANZI ESPINOSA-CAMACHO                    JAQUELINNE TEPALE
EDIFICIO EL SENORIAL 124 AVE            4404 S 23RD ST                            6741 CAVACADE DR 50
WINSTON CHURCHILL SUITE 4               OMAHA, NE 68107-1914                      TAMPA, FL 33614
SAN JUAN, PR 00926




JARAISHA STEWART                        JARDIS RODRIGUEZ                          JARED ALVAREZ
3628 MEADOWGLEN VLG LN APT D            3117 18TH AVE S                           COND. PUERTA DEL SOL APT 908
ATLANTA, GA 30340                       MINNEAPOLIS, MN 55407                     CALLE JUNIN 75
                                                                                  SAN JUAN, PR 00926




JARED BECKER                            JARED BRYANT                              JARED CRUM
23493 NORTH WILDWOOD LN                 6784 TIMBERWOOD DRIVE                     1855 RICH ST.
DEERFIELD, IL 60015                     WEST CHESTER, OH 45069                    COLUMBUS, OH 43205




JARED DUPAS                             JARED E PERKINS                           JARED HULSIZER
12809 MAXFIELD DR                       3937 CAPITAL HEIGHTS AVE                  8610 S MARYLAND PKWAY
HOUSTON, TX 77082                       BATON ROUGE, LA 70806                     LAS VEGAS, NV 89123




JARED KUGLER                            JARED MCCUSKER                            JARED RAY
12014 EAST WASHINGTON ST                1720 LEADVILLE                            122 SANTA MARIA
CUMBERLAND, IN 46229                    BOISE, ID 83706                           IRVINE, CA 92606




JARED SMITH                             JARED UPDIKE                              JARED WALLACE
32718 GREEN BEND CT.                    4224 ROLLING SPRINGS DR                   2300 AMANDA COVE
MAGNOLIA, TX 77354                      CARMEL, IN 46033                          ROUND ROCK, TX 78681
JAREKO TAYLOR            Case 19-10953-CSS    Doc 1-1
                                       JARELL HILLER         Filed 04/30/19   Page 201HILLER
                                                                                 JARELL of 452
6101 AMBLE TRAIL                        3573 LONGVIEW LANE                       5607 WILLIAM GRANT WAY
SAN ANTONIO, TX 78249                   LAKELAND, FL 33812                       TAMPA, FL 33610




JARELL WILLIAMS                         JARETH PONCE                             JARID SIEBENALER
6046 STEEPLECHASE LANE                  1601 MC RAE BOULEVARD                    13462 ZARTHAN AVE S
SUFFOLK, VA 23435                       EL PASO, TX 79925                        SAVAGE, MN 55378




JARMAL PARENTS                          JARMEN L MCCHRISTIAN                     JARMONE PORTER
2549 GRATTE AVE                         11333 COPPERWOOD DR.                     14405 RIO BONITO RD APT 470
BALTIMORE, MD 21218                     DENHAM SPRINGS, LA 70726                 HOUSTON, TX 77083




JARON QUACH                             JARRED YAMADA                            JARREN HUMPHREY
22350 E. CREEKSIDE CT.                  876 CURTIS ST APT 3506                   4601 BLUE HAVEN DR NW
QUEEN CREEK, AZ 85142                   HONOLULU, HI 96813                       HUNTSVILLE, AL 35810




JARROD PETER LOFY                       JARROD WENDLER                           JARRON WOOD
1480 PUKELE AVE                         9174 W PATINA DR                         5100 USAA BLVD 214
HONOLULU, HI 96816                      BOISE, ID 83709                          SAN ANTONIO, TX 78240




JARUN KAWIN                             JARVIS ORTIZ                             JASBLEIDY PEREA
32 S EUTAW ST                           7131 SW 129 AVE APT 7                    6727 BOXWOOD LN
BALTIMORE, MD 21201                     MIAMI, FL 33183                          LIBERTY TWP, OH 45044




JASMAN HYDER                            JASMANIQUE CORNIST                       JASMIN EDDINGS
5035 KYLE LN NW                         9600 GOLF LAKES TRL APT 1025             830 PINEVILLE RD
HUNTSVILLE, AL 35810-3015               DALLAS, TX 75231-5012                    RICHMOND, VA 23236




JASMINE BANKS                           JASMINE BARRERA                          JASMINE BONILLA
6467 MELODY LANE APT 1035               4126 TARTAN PL.                          2209 TIERRA BLANCA
DALLAS, TX 75231                        TAMPA, FL 33624                          EL PASO, TX 79938




JASMINE DAVID                           JASMINE DIAZ                             JASMINE FRYE
1012 BILLIE HOLIDAY CT                  9009 E SAHUARO DRIVE                     3528 E RICHMOND RD UNIT 3
BALTIMORE, MD 21205                     SCOTTSDALE, AZ 85260                     RICHMOND, VA 23223




JASMINE GODWIN                          JASMINE GUILMETTE                        JASMINE GUTIERREZ
1912 SUMMIT SPRINGS DRIVE               425 CREEK OAK DR                         6505 E OSBORN RD
SANDY SPRINGS, GA 30350                 MURFREESBORO, TN 37128                   SCOTTSDALE, AZ 85251
JASMINE HALL             Case 19-10953-CSS
                                       JASMINEDoc 1-1 Filed 04/30/19
                                              HARLESTON                Page  202 of
                                                                          JASMINE    452
                                                                                  M JONES
4175 KOKO DR                            16014 LA MADERA RIO               8080 CREEKBEND DR
HONOLULU, HI 96816                      HELOTES, TX 78023                 HOUSTON, TX 77071-1538




JASMINE MACIAS                          JASMINE MARTIN                    JASMINE MERCADO
9201 LAIT DR                            7327 GRANDVIEW DRIVE              40 POWDER HORN COURT
EL PASO, TX 79925                       INDIANAPOLIS, IN 46260            WOODBRIDGE, NJ 07095




JASMINE PERALES                         JASMINE RUIZ                      JASMINE SAFFA
3805 S CUYLER AVE                       34769 N. ELM ST                   12523 PEBBLE KNOLL WAY
BERWYN, IL 60402                        INGLESIDE, IL 60041               CARMEL, IN 46033




JASMINE SANCHEZ                         JASMINE SMITH                     JASMINE WATKINS
350 ANTON DR                            3009 MAPLEWOOD BLVD APT 4         16218 WAITING SPRING CIRCLE
SAN ANTONIO, TX 78223                   OMAHA, NE 68134                   HOUSTON, TX 77095




JASMINE WHITTINGTON                     JASMINE WILSON                    JASMYN KAPRISHA BRIGGS
4402 MARBLE HALL RD APT 293             385 SCHOOL ST                     4115 TOWNHOUSE ROAD APT R
BALTIMORE, MD 21218-1525                WOODBRIDGE, NJ 07095-2922         HENRICO, VA 23228




JASON A MOORE                           JASON ARMSTRONG                   JASON AUSTIN
14440 WEIR CR.                          1602 S CHARLES ST                 1438 20TH ST
OMAHA, NE 68137                         BALTIMORE, MD 21230               SARASOTA, FL 34234




JASON BANNERMAN                         JASON BENJAMIN BEATTY             JASON BRYE
3003 SEAGLER RD APT 6210                1048 VENTURA CT                   1750 W BOSTON ST
HOUSTON, TX 77042                       GREENWOOD, IN 46143               CHANDLER, AZ 85224




JASON DELATOUR                          JASON ESCOBEDO                    JASON ESPINOZA
100 BRENTWOOD PL                        3104 NW 31ST STREET               2015 LINCOLN AVENUE
NASHVILLE, TN 37211                     FORT WORTH, TX 76106              FORT WORTH, TX 76164




JASON GILFOUR                           JASON GONZALES                    JASON HEIDBRINK
3924 COUNTRY VIEW DR                    9 CHANNEL ISLAND STREET           1521 EAST BLVD
BATON ROUGE, LA 70816                   ALISO VIEJO, CA 92656             MAITLAND, FL 32751




JASON HICKS                             JASON JENEZON                     JASON KIDD
717 ELLIOTT AVE APT. 6                  9305 SW 77TH AVE APT 134          14719 PLEASANT CREEK DR
CINCINNATI, OH 45215                    MIAMI, FL 33156                   SOUTH CHESTERFIELD, VA 23834
JASON KRUEGER            Case     19-10953-CSS    Doc 1-1
                                           JASON LEONARD     Filed 04/30/19
                                                         LLOYD                Page  203LEONG
                                                                                 JASON  of 452
16535 TRANQUILITY CT SE APT 209             2556 LEMON RD APT 14B                3780 S. VELERO ST.
PRIOR LAKE, MN 55372                        HONOLULU, HI 96815-3740              CHANDLER, AZ 85286




JASON MCALPIN                               JASON MCATEE                         JASON N OAKS
3900 GLENGYLE AVE                           3430 KENSBROOK ST.                   1458 N ACACIA RD
PIKESVILLE, MD 21215                        LAS VEGAS, NV 89121                  APACHE JUNCTION, AZ 85119




JASON ONEIL                                 JASON PASSMORE                       JASON PHIPPS
7515 BEDFORD AVE                            5906 BOGIE WAY                       2061 VERANDA CIRLCLE
OMAHA, NE 68134                             PASADENA, TX 77505                   ORLANDO, FL 32808




JASON PRENOVOST                             JASON ROBERTS                        JASON RODRIGUEZ
2603 N 36TH ST D5                           742 LICARIA DR                       12433 SW 30 STREET
PHOENIX, AZ 85008                           OCOEE, FL 34761                      MIAMI, FL 33175




JASON SHUTTS                                JASON SORN                           JASON SPELLMAN
658 N. GLASSELL STREET APT 1                2515 HAVERKNOLL DRIVE                7090 NW 41 ST
ORANGE, CA 92867                            CINCINNATI, OH 45231                 MIAMI, FL 33166




JASON STEWART                               JASON TODD MONROE                    JASON WRIGHT
29 BRIARGLEN                                91-1001 KEAUNUI DR 407               4244 SUITLAND RD
ALISO VIEJO, CA 92656                       EWA BEACH, HI 96706                  SUITLAND, MD 20746




JASPER CHAIR COMPANY, INC.                  JASTAR SINGH                         JASUP ANDREW RAYMOND
PO BOX 311                                  6870 MAGNOLIA POINTE CIRCLE          219 STEPHANIE LN
JASPER, IN 47547-0311                       ORLANDO, FL 32810                    INDIANAPOLIS, IN 46227-1049




JAVA GORDON                                 JAVATEC, LLC                         JAVIER ACOSTA
7319 FAWN HILL RD.                          PO BOX 1731                          815 WALNUT ST. APT. 201
CHANHASSEN, MN 55317                        MCKINNEY, TX 75070                   MUNDELEIN, IL 60060




JAVIER CAMACHO                              JAVIER CONTRERAS                     JAVIER CURIEL
15 E KING ST                                115 S 38TH AVE APT 11                2849 E GRANDVIEW RD APT 102
EPHRATA, PA 17522-2310                      OMAHA, NE 68131                      PHOENIX, AZ 85032




JAVIER DIAZ FELIX                           JAVIER FLORES GONZALEZ               JAVIER GALVAN
300 E COMMONWEALTH 116                      ABA RIVERAS DE HONDURES 207          8603 N LOOP 1604 APT 10206
CHANDLER, AZ 85225                          GUAYNABO, PR 00970                   SAN ANTONIO, TX 78249
JAVIER GONZALEZ JR       Case 19-10953-CSS     Doc 1-1 Filed 04/30/19
                                       JAVIER HERNANDEZ                 Page  204HERNANDEZ
                                                                           JAVIER of 452
5915 SPEYSIDE DRIVE                     12810 DUNHILL DR                   14833 SPRING CREEK RD
SANTA TERESA, NM 88008                  TAMPA, FL 33624                    DALLAS, TX 75248




JAVIER MAZUCA CASTRO                    JAVIER MENDEZ-JIMENEZ              JAVIER NAVA-CARBAJAL
603 W 43RD ST                           635 ALEX DR.                       9825 E GIRARD AVE APT 22W313
KANSAS CITY, MO 64111                   SPRING HILL, TN 37174              DENVER, CO 802315534




JAVIER ORDONEZ                          JAVIER RODRIGUEZ                   JAVIER SANCHEZ
8109 SKILLMAN 3007                      4750 PEARRIDGE 7101                1217 N CONRAD AVE.
DALLAS, TX 75231                        DALLAS, TX 75287                   SARASOTA, FL 34237




JAVIER SANCHEZ                          JAVIER TREJO SANCHEZ               JAVIER VECERRA
4365 BADALI ROAD                        14030 CHESTNUT DR APT 203          400 DOE RDG
NORTHPORT, FL 34286                     EDEN PRAIRIE, MN 55347             FRANKLIN, TN 37067-5857




JAVIER XICOTENCATL                      JAVONE WILLINGHAM                  JAWARA VERNON
2454 CENTURY DRIVE                      661 GANNET LN                      261 ELY AVE BLD 21/1F
COLUMBUS, OH 43211                      BOLINGBROOK, IL 60440              NORWALK, CT 06854




JAWORA DAVIDSON                         JAY CODERIAS                       JAY L. HARMAN FIRE EQUIPMENT CO.
71-5 LUDLOW ST.                         1819 HUAU ST.                      PO BOX 34
STAMFORD, CT 06902                      HONOLULU, HI 96819                 EL PASO, TX 79940




JAYCIE STONE                            JAYDA GREIWE                       JAYDE CHAPA TOMLIN
1049 N CREEKWATER WAY                   81 E PEPPERTREE DR                 14230 CHARIOTS WHISPER DRIVE
EAGLE, ID 83616                         PALATINE, IL 60067                 CARMEL, IN 46074




JAYDE D AGNOLO                          JAYDEN AMIRANTE                    JAYDEN HANSON
2418 EAST IRIS DRIVE                    11902 INDIANHEAD DR                1310 E NIR SHREIBMAN BLVD
CHANDLER, AZ 85286                      AUSTIN, TX 78753-2220              LA VERGNE, TN 37086-2588




JAYKOB BROCKETT                         JAYLENE B ROSALES                  JAYLYNN SMITH
933 W EIDER DR                          8322 GRAPEVINE PASS                8542 SPRING VALLEY RD APT 225
MERIDIAN, ID 83642                      SAN ANTONIO, TX 78255              DALLAS, TX 75240




JAYME TRUITT                            JAYS SHARPENING SERVICE, LLC       JAYSON SALTER
2914 3RD AVE NW                         4310 W. TOMPKINS AVE               14464 GLENCREST CIRCLE
HUNTSVILLE, AL 35805-2716               LAS VEGAS, NV 89103                CENTREVILLE, VA 20124
JAZAREL GONZALEZ-MEJIA Case   19-10953-CSS     Doc 1-1
                                       JAZMIN GAINES           Filed 04/30/19   Page  205MACKEY
                                                                                   JAZMIN of 452
1704 NIBLICK AVE NW                     11284 NORTHVIEW DRIVE                      12580 WATERS EDGE DRIVE
HUNTSVILLE, AL 35816-1624               EL PASO, TX 79934                          MILTON, GA 30004




JAZMIN TORRES                           JAZMINE GRIFFIN                            JAZMINE STEWART
12330 VANCE JACKSON RD. APT 16107       755 OAKLAND HILLS CIRCLE                   6757 EASTRIDGE DRIVE APT 3045
SAN ANTONIO, TX 78230                   LAKE MARY, FL 32746                        DALLAS, TX 75231




JAZMINE TAYLOR                          JAZZIMINE CANNON                           JAZZLYN DANIELLE SNOWTEN
118 WEST CEDAR ST                       158 LIONS CREEK COURT NORTH                PO BOX 573
NORWALK, CT 06854                       NOBLESVILLE, IN 46062                      ST. GABRIEL, LA 70776




JAZZMINE FOLSTON                        JAZZMINE SERRANO                           JB & A HOLDINGS LLC
1590 SW 111 AVENUE                      7810 N 14TH PL, 2090                       1101 W. WATERLOO ROAD
MIAMI, FL 33174                         PHOENIX, AZ 85020                          EDMOND, OK 73025




JB & A HOLDINGS LLC                     JC BEERTECH                                JC EHRLICH CO., INC.
14504 HERTZ QUAIL SPRINGS PKWY          4125 LORAIN AVENUE                         PO BOX 13848
OKLAHOMA CITY, OK 73134                 CLEVELAND, OH 44113                        READING, PA 19612-3848




JC TRANSWAY LLC                         JEAN ADELSON                               JEAN ETCHAMENDY
11539 NW 60TH TERRACE, 303              1630 21ST STREET E APT 120                 82 N SOHO PLACE
DORAL, FL 33178                         BRADENTON, FL 34208                        CHANDLER, AZ 85255




JEAN MARIN                              JEAN PEAK                                  JEAN PIERRE CABALLERO
3863 OAKINGTON PL                       3843 BARRINGTON ST APT 136                 13762 AUTUMNVALE CT
LONGWOOD, FL 32779                      SAN ANTONIO, TX 78217-4109                 CHANTILLY, VA 20151




JEAN R GUIRAND                          JEAN-FRANCO WILHELM-CARDOZO                JEANIE LILLY
1126 PARK AVE                           81 AYLIN STREET                            2818 OVERLAND AVE
BRIDGEPORT, CT 06604-3409               METUCHEN, NJ 08840                         BALTIMORE, MD 21214




JEANINE KELSEY                          JEAN-MARC JOHNSON                          JEANNE VALK
5733 W LUCKY ST                         14597 WILDS VW NW                          1004 W ROYAL BLVD
BOISE, ID 83703                         PRIOR LAKE, MN 55372                       BOISE, ID 83706




JEANNETH RIVAS                          JEANS VELAZCO                              JEDIDIAH SINSHEIMER
10102 AMBLEWOOD                         1601 CLARENDON BLVD APT C608               7413 W. ALEXANDRIA WAY
HOUSTON, TX 77099                       ARLINGTON, VA 22209                        PEORIA, AZ 85381
JEEVENSON A MILLER      Case   19-10953-CSS    Doc 1-1
                                        JEFF WAHL             Filed 04/30/19   Page  206 ofLLC
                                                                                  JEFFERIES 452
24 HOME CT UNIT 11                      PO BOX 754                                ATTN ROBERT MARANZANO
STAMFORD, CT 06902-4450                 YANKTON, SD 57078-0754                    34 EXCHANGE PL
                                                                                  JERSEY CITY, NJ 07311




JEFFERSON FAREZ                         JEFFERY CLARK                             JEFFERY HERTZOG
635 PRAIRIE DR                          2827 N 106TH AVE                          1551 ALTON ST 4
EDEN PRAIRIE, MN 55344                  AVONDALE, AZ 85392-4683                   DENVER, CO 80010




JEFFREY BAILEY                          JEFFREY BELLOMO                           JEFFREY BLUE
2782 CHADDSFORD CIR APT 202             2717 HIDDEN LAKE BLVD UNIT B              136 BLUE POINT WAY
OVIEDO, FL 32765-7238                   SARASOTA, FL 34237-4568                   ALTAMONTE SPRINGS, FL 32701




JEFFREY BUSBY                           JEFFREY D VARGA                           JEFFREY DAVID CARPENTER
2419 DELBERT ROAD                       639 PIIKOI ST APT 4                       856 S VAN GORDON CT APT 3-103
COLUMBUS, OH 43211                      HONOLULU, HI 96814                        LAKEWOOD, CO 80228




JEFFREY DEKLYEN                         JEFFREY DUNN                              JEFFREY EARL DANIELS JR
115 PEBBLE TRAIL                        6242 RIME VILLAGE DR 202                  1187 NOBLE AVE
ALPHARETTA, GA 30009                    HUNTSVILLE, AL 35806                      BRIDGEPORT, CT 06608




JEFFREY GARDNER                         JEFFREY LO                                JEFFREY MUNGER
18998 WALDING RD                        12625 DARBY AVE                           411 N. SALIDA DEL SOL
MONTGOMERY, TX 77356                    ORLANDO, FL 32837                         CHANDLER, AZ 85224




JEFFREY NORVELL                         JEFFREY SINGLETON                         JEFFREY WILLIAM GREENING
3527 S 50TH STEET                       340 MINDORO AVE                           734 ASHLEY DR
OMAHA, NE 68106                         NORTH LAS VEGAS, NV 89031                 CHASKA, MN 55318




JEIDY GONZALEZ                          JEIDY HENRIQUEZ                           JELANI WEBSTER
HC 01 BOX 8458                          5465 W. 27TH LN.                          10110 FORUM PARK DR 216
PENUELAS, PR 00624                      HIALEAH, FL 33016                         HOUSTON, TX 77036




JELENA NIKOLIC                          JELYNN FAUSTINO                           JENA DUNTON
17017 N. 12TH ST APT 1127               3672 ETCHINGS WAY                         245 MOUNTAINHIGH DR
PHOENIX, AZ 85022                       CLOVIS, CA 93619                          ANTIOCH, TN 37013




JENA WILSON                             JENELL JONES                              JENESA NEUMANN
18603 FALLS RD                          1003 WESTWAY DR                           1420 NE PARVIN RD APT 201
HAMPSTEAD, MD 21074                     BRUNSWICK, GA 31525                       KANSAS CITY, MO 64116
JENIFER HOUMAN         Case      19-10953-CSS
                                          JENIFER Doc  1-1 Filed 04/30/19
                                                  R STANTON                 Page 207BRESSLER
                                                                               JENNA of 452
3124 WEST BLUE EAGLE LANE                  955 PEBBLE CREEK TRAIL              11107 OREGON AVE S
PHOENIX, AZ 85086                          SUWANEE, GA 30024                   BLOOMINGTON, MN 55438




JENNA CAREY                                JENNA HERREN                        JENNA JONES
2S656 KENILWORTH RD                        1305 HOUCHIN DR                     6683 LIBERTY PARK DRIVE
GLEN ELLYN, IL 60137                       FRANKLIN, TN 37064                  LIBERTY TOWNSHIP, OH 45044




JENNA MAROTTA                              JENNA TROCKO                        JENNA WESLEY
101 GILLESPIE DR                           2455 N FRAZIER ST. APT: 814         2210 GLENWOOD AVE
FRANKLIN, TN 37067                         CONROE, TX 77303                    MINNEAPOLIS, MN 55405




JENNA WING                                 JENNIFER ALFANI                     JENNIFER BANKS
8545 N CAPITAL OF TEXAS HWY AP             1599 SW 113 AVE. APT. 3060          2052 AMIR AVENUE
AUSTIN, TX 78759-8098                      MIAMI, FL 33174                     BATON ROUGE, LA 70816




JENNIFER BENSON                            JENNIFER BUTLER                     JENNIFER CANTRICK
4150 E MAIN ST. 2023                       6114 TURNBERRY DR                   1701 NORTH KENT STREET APT. 806
MESA, AZ 85205                             GARLAND, TX 75044                   ARLINGTON, VA 22209




JENNIFER CARLTON                           JENNIFER CARRANZA                   JENNIFER CERNA
713 EAST SAHARA 217                        1030 S KALISPELL ST                 8066 ATHENS WAY
LAS VEGAS, NV 89104                        AURORA, CO 80017                    FORT WORTH, TX 76123-2081




JENNIFER CHOE                              JENNIFER COUTSOUVANOS               JENNIFER COUTURIER
1304 PICKWICK PARK CT                      11232 NW 51 TERR                    8400 TIMBER PINE AVE
FRANKLIN, TN 37067                         DORAL, FL 33178                     LAS VEGAS, NV 89143




JENNIFER CZARNECKY                         JENNIFER DALGITY                    JENNIFER DONEGAN
2804 MANNING LN                            744 KAHOA DR                        29474 HOWARD AVE.
FRANKLIN, TN 37064                         KAILUA, HI 96734                    MADISON HEIGHTS, MI 48071




JENNIFER DURELL                            JENNIFER ELKINS                     JENNIFER GARDNER
1058 S DAHLIA ST APT A030                  8165 N VIA BUENO                    12206 PARKVIEW LN
GLENDALE, CO 80246                         SCOTTSDALE, AZ 85258                ALPHARETTA, GA 30005




JENNIFER GARMAN                            JENNIFER GLORIOSO                   JENNIFER HASSON
3777 ST. LAWRENCE AVE                      14517 PRISM CIRCLE                  6341 EVERETT CT
CINCINNATI, OH 45205                       TAMPA, FL 33613                     WESTERVILLE, OH 43082
JENNIFER HERZIG        Case    19-10953-CSS    Doc
                                        JENNIFER    1-1 Filed 04/30/19
                                                 HOFFMAN                 Page 208 ofJACKSON
                                                                            JENNIFER  452
323 VAN GORDON ST APT 21-541             591 VISTA DRIVE                    2601 S GRAND CANYON 2025
LAKEWOOD, CO 80228                       GAHANNA, OH 43230                  LAS VEGAS, NV 89117




JENNIFER JOHNSTON                        JENNIFER LEVANDOSKI                JENNIFER MARNO
9224 FARMERS RD                          4405 HIGHWAY 7 APT 7               5551 BENTGRASS DRIVE 11-115
WHITE SETTLEMENT, TX 76108               ST LOUIS PARK, MN 55416            SARASOTA, FL 34235




JENNIFER MARTIN                          JENNIFER MERCER                    JENNIFER MORA ORTIZ
9013 MAHOGANY ROW B                      31319 NORTH HEAD DR                4439 JACKSON ST NE
HUNTSVILLE, AL 35802                     SPRING, TX 77386                   COLUMBIA HEIGHTS, MN 55421




JENNIFER MORTON                          JENNIFER MOSTELLER                 JENNIFER NIEVES
5183 W WHITTEN ST                        1822 HOLLYWELL ST                  5115 SUNRISE BLVD
CHANDLER, AZ 85226                       LAS VEGAS, NV 89135                ORLANDO, FL 32803




JENNIFER OLSZAK                          JENNIFER OQUENDO                   JENNIFER OVERTON
1201 DARLESS DR.                         327 DANIELS POINTE DRIVE           3085 COMMONWEALTH DR APT 1622
CEDAR PARK, TX 78613                     WINTER GARDEN, FL 34787            SPRING HILL, TN 37174




JENNIFER PAWLAK                          JENNIFER RONDERO                   JENNIFER SOX
123 WOODLAND RD                          270 S SOPHIE PL                    323 HARRIS AVE
LIBERTYVILLE, IL 60048                   EAGLE, ID 83616                    MIDDLESEX, NJ 08846




JENNIFER SPARKS                          JENNIFER THOMPSON                  JENNIFER TURNER
1041 BIG OAK FLAT COURT                  1440 E. BROADWAY ROAD 2113         4027 COUNTY ROAD 962B
LAS VEGAS, NV 89138                      TEMPE, AZ 85282                    ALVIN, TX 77511




JENNIFER UBEDA                           JENNIFER VIJIL GAITAN              JENNIFER WATSON
4925 E DESERT COVE AVE 263               9813 PEMBERTON CREEK DR H-8        8722 CINNAMON CREEK DR 1007
SCOTTSDALE, AZ 85254                     HENRICO, VA 23233                  SAN ANTONIO, TX 78240




JENNIFER WILLARD                         JENNY LEON                         JENNYFER GUTIERREZ
25616 DEI ST                             5408 GIBSON DR                     8317 JACK BURD LANE
MADISON HEIGHTS, MI 48071                THE COLONY, TX 75056               RICHMOND, VA 23294




JENNYLYNE XU BRANA                       JEPHTAH OLUPO                      JEREIN OBY
1305 MCMURTRY CT                         2347 MATHIAS RD                    1618 THERON DR
HONOLULU, HI 96818                       SHAKOPEC, MN 55379                 BATON ROUGE, LA 70810
JEREL SCOTT FULLER     Case   19-10953-CSS    Doc
                                       JEREMIAH    1-1 Filed 04/30/19
                                                WILLIAMS                Page 209 ofWOOD
                                                                           JEREMIAH 452
6723 KNOLL ST                           300 ROOSEVELT SQUARE               3614 S 126TH AVE
GOLDEN VALLEY, MN 55427                 OVIEDO, FL 32765                   OMAHA, NE 68144




JEREMIAS DIAZ                           JEREMIAS SONTAY                    JEREMIE WILLIAMSON
4218 QUARRY LAKE DR APT 202             16460 HIGHWAY 3                    4961 SECRET ROCK ST.
HENRICO, VA 23233                       WEBATER, TX 77598                  LAS VEGAS, NV 89122




JEREMY ANTHONY                          JEREMY C HUGHES                    JEREMY COLEMAN
7125 DEE COLE DRIVE                     2525 N. 15TH APT 202               925 ROUNDHILL DR
THE COLONY, TX 75056                    BOISE, ID 83702                    BATON ROUGE, LA 70810




JEREMY DARNELL                          JEREMY DE LA CRUZ                  JEREMY DOUGLASS ROSE
1310 WINSHIRE CV                        4008 JUNIPER CT.                   26172 ROSCOMMON CT
ALPHARETTA, GA 30004                    EULESS, TX 76040                   LAKE FOREST, CA 92630




JEREMY ELLIS                            JEREMY GENTILE                     JEREMY HANNA
1929 FICUS CT APT 1929                  8941 BOONE DR                      3988 CHESTNUT RIDGE LOOP
STONE MOUNTAIN, GA 30083                BATON ROUGE, LA 70810              COLUMBUS, OH 43230




JEREMY HOFF                             JEREMY HOLLINGSWORTH               JEREMY HUNTLEY
12320 STONEGATE DR APT. 102             427 MONTROSE ST APT 201            5845 WESTHAVEN DR
OMAHA, NE 68164                         SAN ANTONIO, TX 78223              FORT WORTH, TX 76132




JEREMY M LANGFORD                       JEREMY MARIN                       JEREMY MCCOY
2856 GREENBRIAR STREET                  306 E. PATTERSON ST.               13332 W BOCA RATON RD
SARASOTA, FL 34237                      TAMPA, FL 33604                    SURPRISE, AZ 85379-6497




JEREMY PEARSON                          JEREMY RODRIGUEZ                   JEREMY SMITH
1545 SPRUCE TERRACE                     1695 LEE ROAD A101                 3591 PONTIAC ST
TAMPA, FL 33607                         WINTER PARK, FL 32789              DENVER, CO 80207




JEREMY SOLANO                           JEREMY STEVENS                     JEREMY VALLE
11566 199TH CIRCLE                      3338 MEADOW OAKS DRIVE             29603 LEGENDS GLEN DR
SILVER LAKE, MN 55381                   DALLAS, TX 75043                   SPRING, TX 77386




JEREMY VARA-BARRETO                     JEREMYA RIVERA CASIANO             JERI GROSS
5015 SHERIDAN AVE N                     4510 BOB WALLACE AVE               8351 DRURY CIRCLE
MINNEAPOLIS, MN 55430                   HUNTSVILLE, AL 35805               KANSAS CITY, MO 64132
JERICA GEORGE           Case     19-10953-CSS
                                          JERIMEYDoc 1-1
                                                 BREEN          Filed 04/30/19   Page 210 of
                                                                                    JERIMIAH   452
                                                                                             WILLIAMS
3020 SUMTER AVE N APT 106                 19700 HICKORY TWIG WAY OFC                1909 W. SAINT JOHN ST
CRYSTAL, MN 55427                         SPRING, TX 77388-6266                     TAMPA, FL 33607




JERMAINE I SAMALA                         JEROLDY IVONNE GRACIANO                   JEROME SMITH
26202 VIRTUOSO                            7400 BELLERIRE DR. APT. 1806              2809 HILLIARD RD Q
IRVINE, CA 92620                          HOUSTON, TX 77036                         HENRICO, VA 23228




JERROD SANCHEZ                            JERROD SMALL                              JERROLD MITCHELL
8920 STEWART STREET                       11680 GREENFIELD AVE                      315 HEMBREE FOREST CIRCLE
CROSSROADS, TX 76227                      NOBLESVILLE, IN 46060                     ROSWELL, GA 30076




JERRY GALLARDO                            JERRY GARCIA                              JERRY SMITH
1339 10TH AVE APT A                       524 BREWSTER PL                           4893 JAMES ST.
HONOLULU, HI 96816                        EL PASO, TX 79928                         HUNTSVILLE, AL 35811




JERRY WILLIAMS                            JERSON BAUTISTA                           JESICA ACEVEDO
6335 BELLBROOK DR                         2406 15TH ST SW                           18975 W ROSE AVE APT E
DALLAS, TX 75217                          HUNTSVILLE, AL 35805-3935                 MUNDELEIN, IL 60060




JESICA BENTHUSEN                          JESSE CAUDILLO                            JESSE FITE
15802 W. MARIE AVE                        1740 W DECATUR ST                         8020 FM 2502
PRAIRIE VIEW, IL 60069                    MESA, AZ 85201                            BRENHAM, TX 77833




JESSE GONZALES PEREZ                      JESSE GUTIERREZ JR.                       JESSE JEFFERSON SR
1324 E 78TH ST APT 303                    1004 E OSBORN RD E                        117 CAPRICORN RD
RICHFIELD, MN 55423-4902                  PHOENIX, AZ 85014                         WALKERSVILLE, MD 21793




JESSE KYNASTON                            JESSE MARTINEZ                            JESSE OROPEZA
3939 W WINDMILLS BLVD APT 2120            7115 WESTLYN DR                           5600 NORTH BEACH ST. APT. 813
CHANDLER, AZ 85226                        SAN ANTONIO, TX 78227-2807                HALTOM CITY, TX 76137




JESSE PETRILLA                            JESSE SMITH                               JESSE VAN WALLENE
2045 N WESTWIND                           13230 BLANCO RD APT 704                   7920 SAN FELIPE BLVD 501
POST FALLS, ID 83854                      SAN ANTONIO, TX 78216                     AUSTIN, TX 78729




JESSE YADIUL                              JESSETTE JOHNSON                          JESSEY BIRD
14302 BROOKMERE DRIVE.                    8602 LIMESTONE AVE.                       14808 S PRATT COURT APT 102
CENTREVILLE, VA 20120                     TAMPA, FL 33615                           OMAHA, NE 68116
JESSICA AGUILAR        Case 19-10953-CSS
                                     JESSICA Doc  1-1 Filed
                                             ARMENTA              04/30/19   Page  211 of
                                                                                JESSICA    452
                                                                                        B MARTOS
8072 LAS VEGAS DR DRACO CIRLCE       1650 S ARIZONA AVE 258                     3435 W GILL PL
LAS VEGAS, NV 89128                  CHANDLER, AZ 85286                         DENVER, CO 80219




JESSICA BECKER                       JESSICA BERRY                              JESSICA CHARBONNEAU
21214 SHILOH DR                      1401 N TAFT ST APT 1010                    8105 RETRIEVER AVE
GRETHA, NE 68028                     ARLINGTON, VA 22201                        LAS VEGAS, NV 89147




JESSICA CHRISTIAN                    JESSICA CLEMENTS                           JESSICA COBB
219 HOMEWOOD DRIVE                   8633 DATAPOINT DR APT 242                  5055 NICHOLSON DR APT B112
SANFORD, FL 32773                    SAN ANTONIO, TX 78229-3254                 BATON ROUGE, LA 70820-3907




JESSICA CROSS                        JESSICA DAUGHERTY                          JESSICA DAVIS
2705 S JENTILLY LN                   2294 SOUTH COUNTY ROAD 465 WEST            1708 N. DINWIDDIE ST
TEMPE, AZ 85282                      RUSSIAVILLE, IN 46979                      ARLINGTON, VA 22207




JESSICA DAVIS                        JESSICA DETRICK                            JESSICA DOSS
1840 AXTELL DR APT 4                 830 REFLECTIONS CIR APT 109                3250 W GREENWAY RD UNIT 106
TROY, MI 48084                       CASSELBERRY, FL 32707                      PHOENIX, AZ 85053-3917




JESSICA DOYLE                        JESSICA FAJARDO                            JESSICA FALCONER
1881 SOUTH GLENBROOK DR 9            10935 WEST ELM ST                          10247 TARN CIRCLE
GARLAND, TX 75040                    PHOENIX, AZ 85037                          EDEN PRAIRIE, MN 55347




JESSICA FANT                         JESSICA FERRER                             JESSICA GARCIA
5530 WANDA WAY                       5473 S JONES BLVD 1025                     15 TIMBER LN 4
HAMILTON, OH 45011                   LAS VEGAS, NV 89118                        VERNON HILLS, IL 60061




JESSICA GARCIA                       JESSICA HEATHERINGTON                      JESSICA HICKS
3121 E CICERO ST APT 202             4226 S 147TH PLAZA APT 204                 25170 ROSENBUSCH BLVD
MESA, AZ 85213                       OMAHA, NE 68137                            WARREN, MI 48089-1570




JESSICA HOLLADAY                     JESSICA INGERSOLL                          JESSICA JACOB
161 AUTUMN BRANCH DRIVE              17090 E ADRIATIC DR APT B203               13647 TERRA SANTA DR
MADISON, AL 35757                    AURORA, CO 80013                           STERLING HEIGHTS, MI 48312




JESSICA JONES                        JESSICA JONES                              JESSICA KAISER
1500 SPARKMAN DR NW 32J              5437 1ST AVE E                             1110 EAST MAIN ST APT 109
HUNTSVILLE, AL 35816                 BRADENTON, FL 34208                        LEBANON, OH 45036
JESSICA KEELY            Case 19-10953-CSS
                                       JESSICA Doc
                                               KING 1-1        Filed 04/30/19   Page  212 of
                                                                                   JESSICA    452
                                                                                           LABARRE
9812 MORGAN AVE                          28 MANCHESTER LN                          361 CLINTON HEIGHTS AVE.
BLOOMINGTON, MN 55431                    VERNON HILLS, IL 60061                    COLUMBUS, OH 43202




JESSICA LAINEY EASTHAM                   JESSICA LISTERMANN                        JESSICA MCCUNE
16357 CHADSFORD AVE                      206 S. WAYNE AVE APT 12                   1340 CENTRAL AVENUE 1
BATON ROUGE, LA 70817                    LOCKLAND, OH 45215                        MIDDLETOWN, OH 45044




JESSICA MEDINA                           JESSICA MILES                             JESSICA MIRANDA
8102 W. HAUSMAN RD 2309C                 12433 DECK BLVD                           8011 CHIANTI DR
SAN ANTONIO, TX 78249                    GEISMAR, LA 70734                         ORLANDO, FL 32836




JESSICA MOHANNA                          JESSICA MORAN                             JESSICA MORENO
1712 OAKPOINTE DRIVE                     1727 W. EMELITA AVENUE 2035               6818 ANTIOCH RD 331
WACONIA, MN 55387                        MESA, AZ 85202                            MERRIAM, KS 66204




JESSICA NEWD                             JESSICA PATTERSON                         JESSICA PENA
340 CUSTER RD APT 18                     7777 GLEN AMERICA DR. 118                 8312 FATHOM CIR
RICHARDSON, TX 75080-5626                DALLAS, TX 75225                          AUSTIN, TX 78750




JESSICA PEREZ                            JESSICA PINKUS                            JESSICA PISTILLI
1608 MONTROSE PKWY                       3733 N. GOLDENROD ROAD                    4121 E ASHURST DR
NORCROSS, GA 30092                       WINTER PARK, FL 32792                     PHOENIX, AZ 85048




JESSICA PORTOLANO                        JESSICA PURSHOCK                          JESSICA RODRIGUEZ
5630 BOCA RATON BLVD APT 217             204 UTICA PL NW APT 1                     512 W 4TH STREET
FORT WORTH, TX 76112-1839                HUNTSVILLE, AL 35806                      FORT WORTH, TX 76102




JESSICA ROGERS                           JESSICA ROTH                              JESSICA RUSSELL
1800 MESSICK PLACE                       13720 N 88TH AVENUE                       61 VINEWOOD CT
ROUND ROCK, TX 78681                     PEORIA, AZ 85381                          PONTIAC, MI 48341




JESSICA SCROBLE                          JESSICA SHAREE CARVER                     JESSICA SHRADER
9193 NEIL DR.                            5301 S 73RD CT APT 1                      9748 VILLA LA MORA AVE
CINCINNATI, OH 45231                     SUMMIT, IL 60501-1056                     LAS VEGAS, NV 89147




JESSICA STORKS                           JESSICA SWANTNER                          JESSICA TALAVERA
19596 DRIFTWOOD                          6601 MESSANGER CT                         2305 BAY AREA BLVD
CLINTON TOWNSHIP, MI 48038               LAS VEGAS, NV 89108                       HOUSTON, TX 77058
JESSICA TURCATO           Case 19-10953-CSS
                                        JESSICA Doc 1-1
                                                WOLFRAM        Filed 04/30/19   Page  213 of
                                                                                   JESSICA   452
                                                                                           YOUNG
7966 W AMITY RD                          13728 WINDING OAK CIRCLE 202              2326 E FAYETTE ST
BOISE, ID 83709                          CENTREVILLE, VA 20121                     BALTIMORE, MD 21224




JESSICA ZAHNER                           JESSICA-ANNE VALDENARRO                   JESSIE JEWELL
422 E. 63RD TERR                         2214 ALOHA DRIVE                          3117 CHISHOLM TRL
KANSAS CITT, MO 64110                    HONOLULU, HI 96815                        FORT WORTH, TX 76116-4905




JESSIE MEDINA                            JESSLEY UPHAM                             JESSY KYSER
11010 BAYWOOD ST APT 2                   4534 EISENHAUER RD                        4170 MORNINGVIEW DR
SAN ANTONIO, TX 78213                    SAN ANTONIO, TX 78218                     SHELBY TOWNSHIP, MI 48316-3926




JESSYCA PERKES                           JESSYCA WEAVER                            JESUS ABARCA JR JR
4132 W GAIL DRIVE                        2320 N VERNON ST                          3220 N 66TH PL UNIT 1005
CHANDLER, AZ 85226                       ARLINGTON, VA 22207                       SCOTTSDALE, AZ 85251-6107




JESUS ALCANTAR                           JESUS ALFARO                              JESUS ALMENDAREZ
314 FARMINGTON LN                        2615 CORTEZ RD W LOT 4                    8506 WAKEFIELD DR
VERNON HILLS, IL 60061                   BRADENTON, FL 34207                       SAN ANTONIO, TX 78216




JESUS ALONSO HARO                        JESUS ALVAREZ                             JESUS ANTONIO CONGONA
1225 N 40TH STREET 1111                  4612 BOB WALLACE AVE SW                   250 S VAN DORN ST APT 309
PHOENIX, AZ 85008                        HUNTSVILLE, AL 35805                      ALEXANDRIA, VA 22204




JESUS B RODRIGUEZ                        JESUS BARRERA                             JESUS BETANCOURT
6615 E AKALON DR                         1132 LAWRENCE DR.                         24942SW128COURT
SCOTTSDALE, AZ 85251                     MUNDELEIN, IL 60060                       HOMESTEAD, FL 33032




JESUS BETANCOURT                         JESUS CORONA                              JESUS DELEON
336 LEGACY OAKS CIRCLE                   124 PARKER DR                             1879 FOUNTAIN VIEW APT. B
ROSWELL, GA 30076                        ANTIOCH, TN 37013                         COLUMBUS, OH 43232




JESUS FIGUEROA JERONIMO                  JESUS FLORES                              JESUS GAETA
8860 LAKE NORA EAST DR APT D             4722 NEBRASKA AVE                         414 E. CULLUMBER AVE. UNIT D
INDIANAPOLIS, IN 46240                   KANSAS CITY, KS 66102                     GILBERT, AZ 85234




JESUS GOMEZ                              JESUS HERRERA                             JESUS ISRAEL RAMOS
3417 STONEGATE RD                        7504 KINGMAN DR                           727 CULLBERSON AVE.
WAUKEGAN, IL 60087                       EL PASO, TX 79915                         SAN ANTONIO, TX 78225
JESUS JUAREZ ALVAREZ Case      19-10953-CSS    Doc 1-1
                                        JESUS LEE            Filed 04/30/19   Page  214LOMAS
                                                                                 JESUS   of 452
11711 BRAESVIEW APT 1504                4600 MUELLER BLVD APT 1109               7820 WOODCHASE APT 1031
SAN ANTONIO, TX 78213-1269              AUSTIN, TX 78723                         SAN ANTONIO, TX 78240




JESUS LOPEZ                             JESUS MARTINEZ                           JESUS MARTINEZ
1778 E 6TH AVE 61                       3301 GLENSHIRE DRIVE APT. 4602           5901 CALLOWAY DR S
MESA, AZ 85204                          BALCH SPRINGS, TX 75180                  FORT WORTH, TX 76114-3201




JESUS MUNOZ                             JESUS PLIEGO HERNANDEZ                   JESUS QUINTERO
6942 RALSTON PLACE DRIVE APT 102        1001 E 77TH ST 315                       2556 VERNELL WAY
TAMPA, FL 33614                         RICHFIELD, MN 55423                      ROUND ROCK, TX 78664




JESUS RAMIREZ                           JESUS SANDOVAL                           JESUS SAYO
3431 OAKDALE ST                         2703 WOODSEDGE RD                        1218 W MAIN STREET APT 107
SAN ANTONIO, TX 78229-2417              COLUMBUS, OH 43224                       MESA, AZ 85201




JESUS SILVA                             JESUS SOLIS                              JESUS SOTELO
8000 MAIN ST                            628 E BROOK HOLLOW                       2425 PEBBLEBROOK TRL
KANSAS CITY, MO 64114                   PHOENIX, AZ 85022                        IRVING, TX 75060




JESUS TOVAR                             JESUS VEGA                               JESUS VILLA
2564 10TH STREET APT. 304               403 E QUAIL AVE                          3601 MAGIC DR
SARASOTA, FL 34237                      APACHE JUNCTION, AZ 85119-3773           SAN ANTONIO, TX 78230




JEWEL NGUYEN                            JEWELL COOK                              JEWELL PLOWER
11647 GOODWOOD BLVD                     1451 PENTRIDGE RD                        20025 N 20TH ST UNIT 124
BATON ROUGE, LA 70815                   BALTIMORE, MD 21239                      PHOENIX, AZ 85024




JEYMI JOYA                              JFC INTERNATIONAL INC                    JFC INTERNATIONAL INC
1507 N CUSTER AVE                       15845 EAST 32 AVE BLDG 2 SUITE C         7101 E SLAUSON AVE
CLAWSON, MI 48017                       AURORA, CO 80011                         LOS ANGELES, CA 90040




JFC INTERNATIONAL INC                   JFC INTERNATIONAL INC                    JFC INTERNATIONAL INC. ATLANTA
7815 SOUTH HARDY DRIVE, SUITE 106       887 N NIMITZ HIGHWAY                     3101 MCCALL DRIVE, SUITE 3
TEMPE, AZ 85284                         HONOLULU, HI 96817                       DORAVILLE, GA 30340




JFC INTERNATIONAL INC.                  JFC INTERNATIONAL                        JFC INTERNATIONAL
1728 PARK CENTRAL BLVD NORTH            7885 NORTHCOURT RD. 900                  815 TURNBERRY COURT
POMPANO BEACH, FL 33064                 HOUSTON, TX 77040                        HANOVER PARK, IL 60133-5477
JFC INTERNATIONAL, INC.    Case 19-10953-CSS
                                         JFC    Doc 1-1       Filed 04/30/19   Page
                                                                                  JFC215 of 452
5015 E 8TH ST. STE B                    55 WILDCAT WAY                            7101 E SLAUSON AVE
TACOMA, WA 98424                        LINDEN, NJ 07036                          COMMERCE, CA 90040




JFC                                     JFC                                       JHANAE NEW
8611 LARKIN ROAD                        ATTN JASON KOYAMA                         11406 ELK MTN
SAVAGE, MD 20763-9722                   7101 E SLAUSON AVE                        SAN ANTONIO, TX 78245
                                        COMMERCE, CA 90040




JHOAN OSORIO CAMACHO                    JHON HERRERA                              JHONNY VELASQUEZ-SALVADOR
90 VIRGIL STREET APT E                  4412 4TH ST NE                            7664 FOXBORO DRIVE
STAMFORD, CT 06902                      COLUMBIA HEIGHTS, MN 55421                WEST CHESTER, OH 45069




JHONY A RODRIGUEZ                       JIANLIN LU                                JIANQING LI
8660 STARBOARD DR 2171A                 6401 E NOHL RANCH RD 97                   2727 OAKSHIRE AVE.
LAS VEGAS, NV 89117                     ANAHEIM, CA 92807                         BERKLEY, MI 48072




JIANWEN WANG                            JIE MING HUANG                            JILANI TRABELSI
716 WASHINGTON PLACE APT 610            3484 E HARWELL RD                         620 FALLSWAY
BALTIMORE, MD 21201                     GILBERT, AZ 85234                         BALTIMORE, MD 21202




JILL HOOKER                             JILLIAN CLOUGH                            JILLIAN GAZEKO
20394 USTICK RD                         985 N ALBION ST 717                       116 BUCHANAN AVE
CALDWELL, ID 83607                      DENVER, CO 80220                          PARLIN, NJ 08859




JILLIAN GUSTIN                          JILLIAN JUBILEE                           JILLIAN KERNS
10064 NW 88TH TERRACE                   2027 RED JACKET TRACE                     756 CENTRAL PARK COURT
DORAL, FL 33178                         SPRING HILL, TN 37174                     PLAINFIELD, IN 46168




JILLIAN PIERING                         JILLIAN RATLIFF                           JILLIAN SCHENDEL
150 SOUTHFIELD AVE. 2401                8081 MARVIN D LOVE FWY APT 123            843 NORTH LOMBARD STREET
STAMFORD, CT 06902                      DALLAS, TX 75237-3743                     ELMHURST, IL 60126




JILLIAN UTLEY                           JIM MEAS                                  JIMEL SHANNON
1200 S ONEIDA STREET 1-207              1263 PROMONTORY LANE                      4000 HORIZON HILL BLVD
DENVER, CO 80224                        MARIETTA, GA 30062                        SAN ANTONIO, TX 78251




JIMENA SANABRIA                         JIMERIA WADE                              JIMING DENG
8224 ELSWICK LN B                       10520 SAND SPRINGS DR.                    310 SW 70TH TER
HENRICO, VA 23294-4322                  DALLAS, TX 75227                          PEMBROKE PINES, FL 33023
JIMMY AYALA           Case 19-10953-CSS     Doc 1-1 Filed
                                    JIMMY BROWN                 04/30/19   Page  216CANYON
                                                                              JIMMY   of 452
16352 OLD HAMMOND HWY LOT 227       901 16TH AVE NORTH                        4011 BONITA DR
BATON ROUGE, LA 70816               TEXAS CITY, TX 77590                      MIDDLETOWN, OH 45044




JIMMY DELGADO                      JIMMY MUNIZ                                JIMMY ORTIZ
214 N 16TH STREET                  608 ARTHUR DR                              6814 WEST LAWN
KANSAS CITY, KS 66102              LOMBARD, IL 60148                          SAN ANTONIO, TX 78227




JIMMY PEREZ                        JIMMY XIAO                                 JIN CAI
8021 N FM 620 APT 1137             5167 MECKLER LN.                           1564 RED OAK LANE
AUSTIN, TX 78726                   WARREN, MI 48092                           BRENTWOOD, TN 37027




JIVE COMMUNICATIONS INC.           JJ TAYLOR DISTRIBUTING FLORIDA INC         JJ TAYLOR DISTRIBUTING OF MN
DEPT CH 19606                      TAMPA                                      701 INDUSTRIAL BLVD NE
PALATINE, IL 19606                 5102 SOUTH 16TH AVE                        MINNEAPOLIS, MN 55413
                                   TAMPA, FL 33619




JLWC ASSOCIATES, LLC               JMS ELECTRIC, INC.                         JOAN MENDEZ
9120 I BEAM LANE                   871 E STATE PARKWAY                        5200 W. 102ND ST. 220
MANASSAS, VA 20110                 SCHAUMBURG, IL 60173                       BLOOMINGTON, MN 55437




JOAN QUINTANA                      JOANA ORTEGA                               JOANNA FINNY
URB. BRISAS DEL MAR CALLE IRMA     537 CUMBERLAND LN                          1208 BUCKINGHAM CIRCLE
APART A-4                          BOLINGBROOK, IL 60440-2731                 FRANKLIN, TN 37064
LUQUILLO, PR 00773




JOANNA MARIE QUESADA               JOANNE LOPEZ                               JOANNE LOZANO
3458 GOLDENDALE DR.                100 LOG CABIN WAY                          17239 SHAVANO RANCH APT 5307
FARMERS BRANCH, TX 75234           POTEET, TX 78065                           SAN ANTONIO, TX 78257




JOAQUIN MENDEZ                     JOCELYN AUSBROOKS                          JOCELYN DEE LEBLANC
11501 CENTURY OAKS TERRACE 3119    618 BRENTRIDGE PLACE                       2579 DOLE STREET APT. 361
AUSTIN, TX 78758                   BRENTWOOD, TN 37064                        HONOLULU, HI 96822




JOCELYN JENKINS                    JOCELYN MONJARAS                           JOCELYNNE SANCHEZ
22242 GLENWOOD ST.                 1685 GARDEN PATH CT.                       1931 MOUNTAIN LAKE RD
CLINTON TOWNSHIP, MI 48035         LAS VEGAS, NV 89119                        DALLAS, TX 75224




JODI GRAY                          JODI YAPP                                  JODY HOLLOWAY
504 MORTINEAU                      14505 CENTRAL CT UNIT PH2                  733 8TH AVE SOUTH
CHESTER, VA 23836                  OAK FOREST, IL 60452-1064                  HOPKINS, MN 55343
JOE DENNIS              Case   19-10953-CSS    Doc 1-1
                                        JOE GONZALES         Filed 04/30/19   Page
                                                                                 JOE217  of 452
                                                                                     ITULE
3312 LACKLAND RD APT 56                 2404 KITTY HAWK LN                       12408 N. 62ND ST
FORT WORTH, TX 76116-7146               FORT WORTH, TX 76123-1679                SCOTTSDALE, AZ 85254




JOE RAMIREZ                             JOE SAUBER                               JOE SAUCEDO
4971 S 134TH ST                         2908 CHESLEY AVENUE                      1119 W ARLINGTON AVE
OMAHA, NE 68137                         PARKVILLE, MD 21234                      FORT WORTH, TX 76110-1908




JOE TREVINO                             JOEISHA A WEARY                          JOEL AGUILAR
7770 PIPERS LN 17306                    16007 HICKORY WELL DR                    4009 W NORTHWEST AVE
SAN ANTONIO, TX 78251                   SAN ANTONIO, TX 78247                    PHOENIX, AZ 85051




JOEL ANASTACIO                          JOEL ASTBURY                             JOEL BRETT HEBERT
222 EAST DR                             5638 LEDGESTONE DR                       20084 LA HWY 16
WESTFIELD, IN 46074                     DALLAS, TX 75214                         DENHAM SPRINGS, LA 70776




JOEL CRUZ FLORES                        JOEL GUERRIER                            JOEL HERNANDEZ
VILLA FONTANA 3EN-20 VIA 62             210 E MORSE BLVD                         VILLA JUSTICIA, CALLE LAS MARINA D12
CAROLINA, PR 00983                      WINTER PARK, FL 32789                    CAROLINA, PR 00985




JOEL JOHNSON                            JOEL LEDESMA                             JOEL LOPEZ
3900 PLYMOUTH BLVD APT 322              3301 GLENSHIRE DR APT4602                5208 WESTCREST DR
PLYMOUTH, MN 55446                      BALCH SPRINGS, TX 75180                  FORT WORTH, TX 76115-4135




JOEL MAJESKI                            JOEL MCVENES                             JOEL MORALES
8605 PALEMOON CT                        5745 GLENWOOD AVE APT 10                 4117 TROOST AVE. APT. 203
LAS VEGAS, NV 89134                     GOLDEN VALLEY, MN 55422                  KANSAS CITY, MO 64110




JOEL MORALES                            JOEL NORIEGA                             JOEL PEREZ
8112 CALMOUNT AVE 9106                  19500 N. US HWY 281 APT 511              10720 NW 66 ST 306
FORT WORTH, TX 76116                    SAN ANTONIO, TX 78528                    DORAL, FL 33178




JOEL RODARTE                            JOEL SANCHEZ                             JOEL SANTONI
6100 WOODLAKE PKWY                      16760ASHLEY BLVD APARTMENT L             256 PUEBLO DRIVE
SAN ANTONIO, TX 78244                   WESTFIELD, IN 46074                      BOLINGBROOK, IL 60440




JOEL SOTO                               JOEL VAZQUEZ                             JOEY LA ROCCA
14645 SW 17 STREET                      1189 CALLE LORENZO NOA                   8787 N SCOTTSDALE RD 44
MIAMI, FL 33175                         SAN JUAN, PR 00924                       SCOTTSDALE, AZ 85257
JOEY PATTON                Case 19-10953-CSS    Doc 1-1 Filed 04/30/19
                                         JOHAN CASTELLANOS               Page 218MARTINEZ
                                                                            JOHAN of 452 CRUZ
2202 MAHONE AVE                           2627 HUNGARY SPRING RD.           8067 SKYSAIL AVE.
AUSTIN, TX 78757                          RICHMOND, VA 23294                BATON ROUGE, LA 70820




JOHAN MUHAMMAD                            JOHAN YEVERINO                    JOHANA MESTRE
1111 ARLINGTON BLVD APT 122               1023 W 38TH STREET                743-A WYMAN CT
ARLINGTON, VA 22209                       KANSAS CITY, MO 64111             ORLANDO, FL 32809




JOHANNA GUZMAN                            JOHANNA HAYGOOD                   JOHANNA OCASIO GARCIA
228 KNICKERBOCKER AVE 2                   1941 S. PIERPONT 2069             MANSIONES DE GUAYNABO CALLE 2 C7
STAMFORD, CT 06907                        MESA, AZ 85206                    GUAYNABO, PR 00969




JOHN ASIS                                 JOHN BAILEY                       JOHN BALCER
4743 E DESERT WIND DR                     12407 BLOSSOMWOOD DR.             2112 SURRENDER AVE
PHOENIX, AZ 85044                         AUSTIN, TX 78727                  AUSTIN, TX 78728




JOHN BANKHEAD                             JOHN BEVERLY                      JOHN BOONE
12315 LA BARCA                            6230 ROBINHOODLN NW APT. 29       8100 CAMBRIDGE ST 134
SAN ANTONIO, TX 78233                     HUNTSVILLE, AL 35806              HOUSTON, TX 77054




JOHN BOWERS                               JOHN BRIDGE                       JOHN BUTTS
2430 SHORE BLVD. APT J                    5826 MANDERSON ST                 2930 FERN GLEN DR
COLUMBUS, OH 43232                        OMAHA, NE 68104                   GARLAND, TX 75043




JOHN CALDERON                             JOHN CARD                         JOHN CHANG
2607 W ST LOUIS ST T                      709 NORTH JUANITA AVE. A          1469 JOHNQUILMEADOW DR
TAMPA, FL 33607                           REDONDO BEACH, CA 90277           CINCINNATI, OH 45240




JOHN CHECKETT                             JOHN COLES JR                     JOHN DAVID AITKEN 3
10825 N 68TH ST                           2818 N 49TH PL                    2722 HOLIDAY DR SW
SCOTTSDALE, AZ 85254                      PHOENIX, AZ 85008                 HUNTSVILLE, AL 35805-4522




JOHN DAVIS                                JOHN DIXON                        JOHN DOE
8415 TODD CREEK CIRCLE                    20645 KENSINGTON CT APT. 208      3051 BUTTERFIELD ROAD
WEST CHESTER, OH 45069                    SOUTHFIELD, MI 48076              OAK BROOK, IL 60523




JOHN DUBBELDE                             JOHN EDWARDS                      JOHN FIELDS
1125 W. GRACE ST APT. 25                  14949 WARNER TRL                  1118 45TH AVE NE
RICHMOND, VA 23220                        WESTFIELD, IN 46074               COLUMBIA HEIGHTS, MN 55421
JOHN FORD                  Case 19-10953-CSS    Doc 1-1
                                         JOHN HIDALGO         Filed 04/30/19   Page 219
                                                                                  JOHN   of 452
                                                                                       HORVATINOVICH
3 PURDUE ROAD                             610 E MCKELLIPS F-209                   2808 N 192ND CT APT 2A
EDISON, NJ 08820                          TEMPE, AZ 85281                         ELKHORN, NE 68022-2648




JOHN HUNTER                               JOHN IRELAND                            JOHN JACKSON
12402 BURR RIDGE DR UNIT B                5330 MENDOZA ST                         321 NUPAL AVE
AUSTIN, TX 78729                          WEST PALM BEACH, FL 33415               EL PASO, TX 79912




JOHN KELLEY                               JOHN KOSCHAK                            JOHN LACHOWITZER
755 S DEXTER STREET                       2723 W 25TH AVE                         1015 EAST 66TH STREET APT 203
DENVER, CO 80246                          DENVER, CO 80211                        RICHFIELD, MN 55423




JOHN LARRIVIERE                           JOHN LIENEMANN                          JOHN LORD
DBA UNITED CARPET CLEANING SYSTEMS,       1007 W FOREST DR                        2557 31ST ST 310
INC                                       OLATHE, KS 66061                        DENVER, CO 80216
PO BOX 1625
HURST, TX 76053



JOHN LUCAS STADER                         JOHN LUKE NAHORSKI                      JOHN M HERNANDEZ
4202 W 166TH ST                           14243 SHORE CREST DR NW                 6625 AVENUE R
WESTFIELD, IN 46074-9628                  PRIOR LAKE, MN 55372-5201               HOUSTON, TX 77011




JOHN MOORE                                JOHN MUNIZ                              JOHN NAPOLI AND ASSOCIATES, INC.
4300 FLAT SHOALS RD                       3125 15TH PLACE                         PO BOX 9023990
UNION CITY, GA 30291                      NORTH CHICAGO, IL 60064                 SAN JUAN, PR 00902-3990




JOHN NORMAN                               JOHN NURSE                              JOHN OLDAKER
4225 W BAVARIA ST                         6960 N LOOP 1604 W                      9411 LEE HIGHWAY APT1114
EAGLE, ID 83616                           SAN ANTONIO, TX 78240                   FAIRFAX, VA 22031




JOHN OLSEN                                JOHN OWENS                              JOHN P ROKES
2901 E SEQUOIA DR                         9952 LAWSON LANE                        18214 HONEYSUCKLE DRIVE
PHOENIX, AZ 85050-8018                    EDEN PRAIRIE, MN 55347                  OMAHA, NE 68022




JOHN PARENTS                              JOHN PAUL BABYAK                        JOHN PHILIP ANTINONE
2902 PARKWOOD AVE                         8402 E SUTTON DR                        2901 STADIUM DRIVE
BALTIMORE, MD 21217                       SCOTTSDALE, AZ 85260                    FORT WORH, TX 76129




JOHN REXTER CADIZ                         JOHN ROPER                              JOHN ROUSSOPULOS
94-1027 NALII ST                          4808 SOUTH HAMPTON RD APT 3D            2285 N WARWICK AVE
WAIPAHU, HI 96797                         DALLAS, TX 75232                        MERIDIAN, ID 83646
JOHN RUDEEN              Case 19-10953-CSS    Doc 1-1
                                       JOHN SERDA            Filed 04/30/19   Page 220
                                                                                 JOHN   of 452
                                                                                      SHAFFER
11824 SKYLARK DR                        5914 SPRING VALLEY                       3700 LEGACY DRIVE APT 5101
OMAHA, NE 68144                         SAN ANTONIO, TX 78247                    FRISCO, TX 75034




JOHN SHANNON                            JOHN SIROIS                              JOHN SPURLOCK
449 S SABRINA                           2622 WOODBRIDGE MANOR DR                 12231 N 19TH ST
MESA, AZ 85208                          HOUSTON, TX 77087                        PHOENIX, AZ 85022




JOHN STEEL                              JOHN SUSS                                JOHN TURLEY
632 COOKS CT                            6025 SAND PINES ESTATES BLVD             2525 BELVOIR BLVD
BRENTWOOD, TN 37027                     ORLANDO, FL 32819-7761                   SARASOTA, FL 34237-7231




JOHN VARELA                             JOHN VARGAS                              JOHN VEGA
1205 E. MARTIN LUTHER KING JR. BLVD     11711 DOMAIN DR APT 1268                 515 HOLLOW CT
TAMPA, FL 33603                         AUSTIN, TX 78758                         WOODSTCOK, GA 30189




JOHN VELAZQUEZ                          JOHN VRABLIC                             JOHN WALSH
1710 S GILBERT RD                       181 E REED AVE                           7044 E ANN WAY
MESA, AZ 85204                          ALEXANDRIA, VA 22305-3170                SCOTTSDALE, AZ 85254




JOHN WELL RUBEN                         JOHNATHAN GLOVER                         JOHNATHAN SEALE
930 N. MAPLE GROVE RD.                  1111 CHASE PARK DR                       9750 ROYAL LANE APT 1214
BOISE, ID 83704                         BACLIFF, TX 77518                        DALLAS, TX 75231




JOHNATHAN VILLA                         JOHNATHAN VILLARREAL                     JOHNATHAN WOODS
6901 W MCDOWELL RD APT 102              530 POINT MEADOW                         PO BOX 371596
PHOENIX, AZ 85035                       SAN ANTONIO, TX 78253                    DECATUR, GA 30037




JOHNNY BREWTON                          JOHNNY ENGELKE                           JOHNNY LOUIE ROMO
1901 OAK CREEK CIR UNIT 202             4141 SHORELINE DR.                       15425 N 25TH ST APT 201
LUTZ, FL 33549-6584                     DALLAS, TX 75233                         PHOENIX, AZ 85032




JOHNNY TORRES                           JOHNNY URIOSTEGUI                        JOHNNY WILSON
4220 LANYARD DR. APT. 1206              1367 N WINSLOWE DR                       3019 W TAMPA BAY BLVD
FORT WORTH, TX 76106                    PALATINE, IL 60074                       TAMPA, FL 33607




JOHNS PRO WINDOW CLEANING               JOHNSON BROTHERS LIQUOR - MN             JOHNSON BROTHERS LIQUOR CO
733 E AIRPORT DR 205                    1999 SHEPARD RD.                         PO BOX 13489
BATON ROUGE, LA 70806                   ST. PAUL, MN 55116                       TAMPA, FL 33681
                     Case
JOHNSON BROTHERS OF HAWAII    19-10953-CSS   Doc
                                       JOHNSON    1-1 OF
                                               BROTHERS Filed 04/30/19
                                                           NEBRASKA           Page 221 ofBROTHERS
                                                                                 JOHNSON  452     OF NEVADA
1011 MUNU ST.                           9320 J STREET                            4701 MITCHELL ST.
KAPOLEI, HI 96707                       OMAHA, NE 68127                          N. LAS VEGAS, NV 89081-2709




JOHNSON CONTROLS (TYCO)                 JOHNSON CONTROLS FIRE PROTECTION LP      JOHNSON CONTROLS SECURITY
10405 CROSSPOINT BLVD                   DEPT CH 10320                            SOLUTIONS LLC
INDIANAPOLIS, IN 46256                  PALATINE, IL 60055                       PO BOX 223670
                                                                                 PITTSBURGH, PA 15251-2670




JOHNSON CONTROLS                        JOKADE PAUL                              JOLIE HARRIS
PO BOX 371994                           2280 AHE STREET APT. 57B                 3712 LAFAYETTE AVE
PITTSBURGH, PA 15250-7994               HONOLULU, HI 96816                       FORT WORTH, TX 76107




JOLIE NEAL                              JOMARIE CIRCELLO                         JON BARR
5947 E SENOUR DR.                       7832 N PARK AVE.                         3248 S SEMORAN BLVD APT 14
WEST CHESTER, OH 45069                  KANSAS CITY, MO 64118                    ORLANDO, FL 32822




JON DEVIN ALDEN BLACK                   JON HERNANDEZ                            JON MAYOTTE
4116 NEWSON RD SW APT 210               9735 WALLWOOD DR SE                      4031 FOREST AVE
HUNTSVILLE, AL 35805-6318               HUNTSVILLE, AL 35803                     KANSAS CITY, MO 64110




JON MONIZ                               JONAH FLOYD                              JONAH WEISSMAN
2714 KAHOALOHA LN APT 902               1201 STAINBACK AVE APT A                 5220 MEAD PARK DR
HONOLULU, HI 96826                      NASHVILLE, TN 37207                      THOMPSON STATION, TN 37179




JONATAN MORALES                         JONATAN RAQUEC                           JONATHAN ADAMS
110 SOUTH CENTRAL STREET PO BOX 58      22510 BROOKEHAVEN 301                    512 ANATOLIA LN
ATLANTA, IN 46031                       SPRING, TX 77386                         LAS VEGAS, NV 89145




JONATHAN AVILES                         JONATHAN B AUSTIN                        JONATHAN BARNES
21255 E MISTY LN                        2605 MIDLAND RD                          74537 PO BOX
QUEEN CREEK, AZ 85142                   SHELBYVILLE, TN 37160                    BATON ROUGE, LA 70874-4537




JONATHAN BENAVIDEZ                      JONATHAN BENITEZ                         JONATHAN BIRGELES
5525 MANSIONS BLFS APT 1417             4037 WILKENS AVE                         10 N CALVERT APARTMENT 908
SAN ANTONIO, TX 78245-4125              BALTIMORE, MD 21229                      BALTIMORE, MD 21202




JONATHAN BOYER                          JONATHAN CATON                           JONATHAN CHAVARRIA
103 OAKLINE DR                          13618 N FLORIDA AVE                      1562 PARK HOLLOW LANE
MADISON, AL 35757                       TAMPA, FL 33613                          LAWRENCEVILLE, GA 30043
JONATHAN CHEN KOTSUKI Case        19-10953-CSS   Doc
                                           JONATHAN   1-1 Filed 04/30/19
                                                    CORTES                 Page 222 ofCOUR
                                                                              JONATHAN 452
1524 PENSACOLA ST APT 207                  704 ARTIC ST                       114 TALAVERA PKWY APT 1016
HONOLULU, HI 96822                         BRIDGEPORT, CT 06608               SAN ANTONIO, TX 78232




JONATHAN D CLAUS                           JONATHAN DANIELS                   JONATHAN DEVERA
20891 SERRANO CREEK RD UNIT 90             82 W SOUTHERN AVE APT C            6355 S RILEY ST 5110
LAKE FOREST, CA 92630                      MESA, AZ 85210                     LAS VEGAS, NV 89148




JONATHAN EDWARDS                           JONATHAN FLORES                    JONATHAN FRENCH
9329 NOTRE DAME DRIVE APT D                24315 GLEN LOCH DR.                2720 ALASKA ST 57
INDIANAPOLIS, IN 46240                     SPRING, TX 77380                   BATON ROUGE, LA 70802




JONATHAN GALLEGOS FIERRO                   JONATHAN GUADALUPE-ANGELES         JONATHAN HANNOR
1258 REGENT DR                             6344 WATERHILL LN                  5916 S 174TH AVE
MUNDELEIN, IL 60060                        FORTH WORTH, TX 76179              OMAHA, NE 68135




JONATHAN HAZIM                             JONATHAN HO                        JONATHAN HOFFMAN
CALLE 619 241 10 VILLA CAROLINA            703 WALNUT PARKWAY                 3886 BELLWOOD DR
VILLA CAROLINA, PR 00985                   GARLAND, TX 75042                  SARASOTA, FL 34232




JONATHAN I VIRAVONG                        JONATHAN KAPPES                    JONATHAN KULT
8942 KNOLLWOOD DR.                         4507 BROWN BARK PLACE B            1605 N 106TH ST
EDEN PRAIRIE, MN 55347                     AUSTIN, TX 78727                   OMAHA, NE 68114




JONATHAN LEEKS                             JONATHAN LEOS                      JONATHAN LOPEZ
14767 BENSON                               7817 JERSEY ST                     5384 RAVINE BLUFF CT
OVERLAND PARK, KS 66221                    EL PASO, TX 79915                  COLUMBUS, OH 43231




JONATHAN LUCAS                             JONATHAN MARTINEZ                  JONATHAN MONSIVAIS
9708 SOUTHMILL DRIVE                       34 BADGERS HILLS                   11915 STONEHOLLOW DR APT 638
GLEN ALLEN, VA 23060                       SAN ANTONIO, TX 78238              AUSTIN, TX 78758-3109




JONATHAN MOORE                             JONATHAN NAVARRO GOMEZ             JONATHAN OCONNER
2445 S YORK ST                             9344 ROUND TOP                     656 N. SCOTHEY AVE.
DENVER, CO 80210                           CINCINNATI, OH 45251               MERIDIAN, ID 83642




JONATHAN PROCOPIO                          JONATHAN PUENTES                   JONATHAN RIVERA
1075 N. MILLER ROAD APT 275                14601 SW 117 AVENUE                6298 LOCKHILL RD UNIT 1605
SCOTTSDALE, AZ 85257                       MIAMI, FL 33186                    SAN ANTONIO, TX 78240
JONATHAN SALCIDO       Case 19-10953-CSS    Doc
                                     JONATHAN     1-1 Filed
                                               SANDEROCK         04/30/19   Page 223 ofSCURRY
                                                                               JONATHAN 452
10700 E DARTMOUTH AVE APT KK311      1449 CROFT COURT                          5218 WEST CREST AVE
DENVER, CO 80014                     INDIANAPOLIS, IN 46260                    TAMPA, FL 33614




JONATHAN SERRANO                     JONATHAN SILVER                           JONATHAN SMITH
15581 PASADENA AVENUE B              10217 N 8TH ST UNIT B                     4434 SOUTH ALEUT WAY
TUSTIN, CA 92780                     PHOENIX, AZ 85020                         BOISE, ID 83709




JONATHAN TENG                        JONATHAN VAZQUEZ                          JONATHAN VELA
30 TIMBER RUN                        CALLE CIDER 703 COND ALMENDRO PLAZA       604 CORA PL
IRVINE, CA 92614                     TORRE 2 APT 608                           EL PASO, TX 79915
                                     SAN JUAN, PR 00924




JONATHAN VILLANUEVA                  JONATHAN VOGLER                           JONATHAN WHITTEN
2024 WEST MORROW DR                  16831 N 58TH ST APT 147                   1700 JACKSON KELLER RD
PHOENIX, AZ 85027                    SCOTTSDALE, AZ 85254-1258                 SAN ANTONIO, TX 78213




JONATHAN-EDWARD KALANI LEONARD       JONATHON BARRERA                          JONATHON GARCIA
607 N KING ST APT 366                55 NW 35TH AVE                            2020 LAWRENCE ST UNIT 822
HONOLULU, HI 96817                   MIAMI, FL 33125-4940                      DENVER, CO 80205-2176




JONATHON GAYTON                      JONATHON S SHERMAN                        JONATHON WILLIAMSON
2913 DEREK DR                        2145 SOWELL MILL PIKE                     8604 FOREST STREET
FORT WORTH, TX 76116-3618            COLUMBIA, TN 38401                        ANNANDALE, VA 22003




JONATHON ZOOK                        JONES DAY                                 JONIE HENRIKSSON
309 GLADE BRIDGE LN                  901 LAKESIDE AVE                          10352 W. PRIMROSE DR.
DICKINSON, TX 77539                  CLEVELAND, OH 44114                       AVONDALE, AZ 85392




JORDAN A WEST                        JORDAN ALSTON                             JORDAN BACKUS
9416 BRIGHTWAY COURT.                154 WEST MEADOW RD                        3301 CREEKWOOD DR APT H55
RICHMOND, VA 23294                   BROOKLYN PARK, MD 21225                   NASHVILLE, TN 37207




JORDAN BLYDEN                        JORDAN BUSBY                              JORDAN CALDWELL
200 DADE AVE                         7440 S BLACKHAWK ST UNIT 7204             2805 FINELY AVE
SARASOTA, FL 34232                   ENGLEWOOD, CO 80112-4340                  FORT WORTH, TX 76111




JORDAN COOPER                        JORDAN DAVIS                              JORDAN FLY
113 DOE CT                           2307 WALLINGFORD DR                       6840 OWEN HILL ROAD
FAIRFIELD, OH 45014                  MISSOURI CITY, TX 77459                   COLLEGE GROVE, TN 37046
JORDAN GALACK           Case 19-10953-CSS
                                      JORDAN Doc  1-1
                                             GILLESPIE        Filed 04/30/19   Page 224 GOYER
                                                                                  JORDAN of 452
2150 WEST CLIFTON AVE                   3009 CALIBRE CREEK PKWY                   159 CHAUCER CT
CINCINNATI, OH 45219                    ROSWELL, GA 30076                         WORTHINGTON, OH 43085




JORDAN HUDEPOHL                         JORDAN JOHNSTON                           JORDAN JUSTICE
6272 MANCHESTER CT.                     9819 E NOPAL AVE                          2628 LAWNDALE DRIVE
LIBERTY TOWNSHIP, OH 45044              MESA, AZ 85209                            PLANO, TX 75023




JORDAN KUE                              JORDAN LONG                               JORDAN M TODD
3302 105TH ST E                         1115 SHADOW LAKES                         11739 SPRING SONG
PALMETTO, FL 34221                      ALLEN, TX 75002                           SAN ANTONIO, TX 78249




JORDAN MACK                             JORDAN MAY                                JORDAN MCMULLEN
177 SCOTTSDALE SQ                       3936 PLUM RUN COURT                       304B WOODCREEK DR APT 104
WINTER PARK, FL 32792                   FAIRFAX, VA 22033                         BOLINGBROOK, IL 60440




JORDAN MEITL                            JORDAN MONTGOMERY                         JORDAN MUSICK
242 N. BAILEY AVE.                      107 MENDOZA ST                            119 VILLAGE PARKWAY
FORT WORTH, TX 76107                    SAN ANTONIO, TX 78235-1005                WOODSTOCK, GA 30188




JORDAN MUSICK                           JORDAN N VICENCIO                         JORDAN NICOLE SIMPLER
6240 ROBINHOOD LN NW APT 21             10251 GARDEN STATE DRIVE                  17811 VAIL ST APT 18314
HUNTSVILLE, AL 35806-1989               LAS VEGAS, NV 89135                       DALLAS, TX 75287-6474




JORDAN ONTIVEROS                        JORDAN PERMELL                            JORDAN PETERS
1711 S. EXTENSION RD.                   26 STRAND                                 900 S CANAL DR APT 113
MESA, AZ 85210                          BRIDGEPORT, CT 06606                      CHANDLER, AZ 85225




JORDAN ROBERSON                         JORDAN SALVADOR                           JORDAN SHEWMAKER
146 SAINT DONOVAN DR                    91-1039 PA STREET                         6263 MCNEIL DR APT 1118
FORT WORTH, TX 76107                    EWA BEACH, HI 96706                       AUSTIN, TX 78729




JORDAN TOFTE                            JORDAN TRIMBLE                            JORDAN WARNER
9007 ROBSON DR                          111 S 186TH ST                            80 WHITE BIRCH RD
MANASSAS, VA 20110                      ELKHORN, NE 68022                         CENTERVILLE, OH 45458




JORDAN WILSON                           JORDAN WYMAN                              JORDANN DATTILE
901 E LINWOOD BLVD APT 14               13150 COUNTY RD 51                        2100 WEST CLUSTER AVE
KANSAS CITY, MO 64109-1856              NORWOOD YOUNG AMERICA, MN 55368           TAMPA, FL 33604
JORDYN BAYLARK-RASUL Case      19-10953-CSS
                                        JORDYN Doc
                                               PINTO1-1      Filed 04/30/19   Page 225 SENDER
                                                                                 JORDYN of 452
1961 CONCORD DRIVE                       12100 METRIC BLVD 1522                  4819 N. 68TH PLACE
DOWNERS GROVE, IL 60516                  AUSTIN, TX 78758                        SCOTTSDALE, AZ 85251




JORDYN SKINNER                           JORDYN SOUSA                            JORDYN ULRICH
16785 N PAMELAS LOOP APT 103             4213 LONG KEY LANE APT 1616             373 N COLORADO ST
NAMPA, ID 83651-6456                     WINTER PARK, FL 32792                   CHANDLER, AZ 85225




JORGE AGUEDA                             JORGE ALVAREZ                           JORGE APOLINAR JUAREZ
5143 S WHIPPLE ST                        3635 S VERBENA ST APT 226               1025 27TH ST AVE NE
CHICAGO, IL 60632                        DENVER, CO 80237                        MINNEAPOLIS, MN 55418




JORGE CARRILLO CHUC                      JORGE CASTREJON                         JORGE CITALAN
4545 MAIN ST                             12800 EAST KANSAS DR 102 APT A 102      8926 N LAMAR BLVD APT 1105
KANSAS CITY, MO 64111-1846               AURORA, CO 80012                        AUSTIN, TX 78753




JORGE CUERVO                             JORGE DEJESUS                           JORGE DEL CID RUIZ
4990 NW 97 PLACE                         7828 MCADAM PL.                         3814 LEADENHALL ST
DORAL, FL 33178                          TAMPA, FL 33634                         BROOKLIN, MD 21225




JORGE DOMINQUEZ ARIAS                    JORGE DURAN                             JORGE ENRIQUE CEYNOS PEREZ
618 N 48TH ST                            4509 TRIANA BLVD SW LOT 162             2665 S BRUCE 138
PHOENIX, AZ 85008                        HUNTSVILLE, AL 35805                    LAS VEGAS, NV 89169




JORGE FLORES GARCIA                      JORGE GARCES DEL VALLE                  JORGE GARCIA
3415 W PALMETTO ST                       78 VIRGINIA ST                          601 WILSON ST NW
TAMPA, FL 33607                          PONTIAC, MI 48342                       DECATUR, AL 35601




JORGE GARCIA                             JORGE GOMEZ                             JORGE HERMOSILLO
9104 ENGLAND DR                          13425 SW 12 TERR.                       3933 CHESTER AVE
RICHMOND, VA 23229                       MIAMI, FL 33184                         EL PASO, TX 79903-1707




JORGE HERNANDEZ                          JORGE HERNANDEZ                         JORGE LACAYO
19470 E 57TH AVE APT 204                 4510 BOB WALLACE AV. SW                 3383 SOUTHRIDGE AVE
AURORA, CO 80019-2916                    HUNTSVILLE, AL 35805                    LAS VEGAS, NV 89121




JORGE LANDAVERDE                         JORGE LOPEZ                             JORGE LOPEZ
1071 ROCHESTER RD. APT. 20               3108 CLINTON AVE SOUTH                  4110 LAKE BREEZE AVE S APT 1
TROY, MI 48083                           MINNEAPOLIS, MN 55407                   BROOKLYN CENTER, MN 55429
JORGE LUIS TOTO XOLO   Case      19-10953-CSS    Doc 1-1 Filed 04/30/19
                                          JORGE MARROQUIN                 Page 226MATOS
                                                                             JORGE of 452
1 S 124 WINTHROP                          21145 SPRING PLAZA DR              C/ CANILLAS 301 URB. SIERRA MAESTRA,
OAKBROOK TERRACE, IL 60181                SPRING, TX 77388                   EMBALSE SAN JOSE
                                                                             SAN JUAN, PR 00923




JORGE MELGAR                              JORGE ORLANDO JORGE CRUZ           JORGE ORTIZ
2768 CHARTER DR                           13424 SW 90TH TERR                 6523 PLAZA PKWY 227
TROY, MI 48083                            MIAMI, FL 33186                    FORT WORTH, TX 76116




JORGE PENA                                JORGE PEREZ                        JORGE PEREZ
818 S DEXTER ST APT 510                   4802 CHARLES ST                    5403 BURGATE FARM
DENVER, CO 80246-2129                     OMAHA, NE 68132                    SAN ANTONIO, TX 78228




JORGE REYES                               JORGE RODRIGUEZ                    JORGE ROSALES
2411 CRYSTAL LN APT. 2D                   14334 ARBOR CREST                  2003 FLAGSTONE DR. APT. 213
ARLINGTON HEIGHTS, IL 60004               HOUSTON, TX 77062                  MADISON, AL 35758




JORGE SANCHEZ                             JORGE SANCHEZ                      JORGE TORRES
153 COOPWOOD AVE                          3001 STONE LAKE PL                 3317 N 28TH ST
SAN ANTONIO, TX 78237                     EL PASO, TX 79936                  PHOENIX, AZ 85016




JORGE TORRES                              JORGE TREJO MARTINEZ               JORGE TRINIDAD
964 N HIGHLAND AVE                        690 W GALVESTON ST                 6106 SADDLER LANE
AURORA, IL 60506                          CHANDLER, AZ 85225                 AUSTIN, TX 78728




JORGE VALENCIA RODRIGUEZ                  JORGE VALENCIA                     JORGE VELAZQUEZ
11355 LINCOLNSHIRE DR                     3218 CLOVER TRACE DR               1683 LODGETREE COVE
CINCINNATI, OH 45240                      SPRING, TX 77386-3888              INDIANAPOLIS, IN 46280




JORGE VERA                                JOROBERT TREVINO                   JORRI HURD
1631 S MICHIGAN AVE 304                   7815 KINGLET CT                    19102 TUG CT
VILLA PARK, IL 60181-4101                 SAN ANTONIO, TX 78251-2457         PORTER, TX 77365




JOSAFHAT MANRIQUEZ                        JOSE A BARRAGAN                    JOSE A HERRERA
1928 RIDGEFIELD DR                        16753 E TUFTS AVE                  5250 E LAKE MEAD 13
LAS VEGAS, NV 89108                       AURORA, CO 80015                   LAS VEGAS, NV 89156




JOSE A R RUIZ                             JOSE A SALMERON                    JOSE AJPOP
5969 AVE GRSI BATON ROUGE LA 7            103 MACE ST                        2100 TANNEHILL 1055
5969 AVE BATON ROUGE LA 70810             MANASSAS PARK, VA 20111            HOUSTON, TX 77008
BATON ROUGE, LA 70810
JOSE ALBERTO CHACON Case       19-10953-CSS    Doc 1-1
                                        JOSE ALFREDO      Filed 04/30/19
                                                     GONZALEZ              Page 227
                                                                              JOSE    of 452RODRIGUEZ
                                                                                   ALFREDO
2802 WEST BAY AREA BLVD 1610             12580 EAST SEVENTH AVE.              18959 LINA STREET APT. 1110
WEBSTER, TX 77598                        AURORA, CO 80011                     DALLAS, TX 75287




JOSE ALI LOPEZ                           JOSE ALONSO BAROCIO                  JOSE ALONSO ZAMBRANO SANCHEZ
2747 STEVENS AVE S APT 102               4639 CARTER AVE. FLOOR 1             3033 PUCKETT RD APT 7
MINNEAPOLIS, MN 55408                    CINCINNATI, OH 45212                 KANSAS CITY, KS 66103




JOSE ANAEL LOPEZ                         JOSE ANTONIO QUEVEDO                 JOSE ARMANDO CAYETANO
8080 EDEN RD APT 245                     12802 NOEL RD APT 2002               13875 CHESTNUT RD. 324
EDEN PRAIRIE, MN 55344                   DALLAS, TX 75230                     EDEN PRAIRIE, MN 55344




JOSE ARMENTA                             JOSE ARREDONDO                       JOSE ARREDONDO
655 S MESA DR                            10352 W. FOX RIDGE DR.               315 CHICAGO BLVD
MESA, AZ 85283                           BOISE, ID 83709                      SAN ANTONIO, TX 78210




JOSE ARREDONDO                           JOSE AVILES                          JOSE AVILES
506 DRIFTWOOD RD                         16685 WASHINGTON ST                  25510 BROOKHAVEN ST
BOISE, ID 83713                          OMAHA, NE 68135-5341                 SPRING, TX 77386




JOSE AYALA                               JOSE BACA GAMEZ                      JOSE BALBUENA
CALLE MAGALIS CENTRAL A19 CUARTA SEC     26528 JOY VILLAGE DR                 4096 MEADOW BROOK LN
TOA BAJA, PR 00949                       SPLENDORA, TX 77372                  ST. LOUIS PARK, MN 55426




JOSE BARROSO TORRES                      JOSE BARROSO                         JOSE BAUTISTA
12022 WINCANTON DR                       12022 WINCANTON DR                   2512 W TAMPA BAY BLVD APT 201
CINCINNATI, OH 45231                     CINCINATI, OH 45231                  TAMPA, FL 33607




JOSE BECERRA                             JOSE BENAVIDES                       JOSE BETANCOURT
5250 E LAKE MEAD 13                      92 MIRABEAU DR.                      78 VIRGINIA ST
LAS VEGAS, NV 89156                      ROCHESTER HILLS, MI 48307            PONTIAC, MI 48342-1374




JOSE CAMACHO AQUIRRE                     JOSE CAMPOS MARTIN                   JOSE CASTRO
2852 CHARTER DR 209                      4142 E. MORELAND ST APT 2            2807 LAFLIN PLACE APT.1
TROY, MI 48083                           PHOENIX, AZ 85008                    HENRICO, VA 23228-4024




JOSE CASTRO                              JOSE CHACON GUZMAN                   JOSE CHAVEZ
URB. PUERTO NUEVO CALLE DON QUERGUE      1270 MARY ANN DR                     155 CUMMING ST
605                                      TROY, MI 48083-2120                  ALPHARETTA, GA 30009
SAN JUAN, PR 00921
JOSE CHAVEZ              Case 19-10953-CSS    Doc 1-1
                                       JOSE CHAY              Filed 04/30/19   Page 228
                                                                                  JOSE   of 452
                                                                                       CHIQUI BONETE
7103 28TH ST E                          5247 GREENE LN A A                        2509 14TH AVE S
SARASOTA, FL 34243                      LAS VEGAS, NV 89119                       MINNEAPOLIS, MN 55404




JOSE CHOC                               JOSE CORRAL                               JOSE COTTO
4780 S 136 ST LOT 11                    7207 W CHERYL DR                          CALLE PAGANIN1 931 REPARTO SEVILLA
OMAHA, NE 68137                         PEORIA, AZ 85345                          SAN JUAN, PR 00924




JOSE DANIEL BURBOA RAMIREZ              JOSE DELGADO LEYRO                        JOSE DIAZ
3620 E MCDOWELL RD                      3223 3RD ST W APT 39                      3601 E MCDOWELL RD APT 3006
PHOENIX, AZ 85008                       BRADENTON, FL 34205-8922                  PHOENIX, AZ 85008-4394




JOSE DIMAS DIAZ                         JOSE EGNER                                JOSE ERNESTO WONG DIAZ
8090 EDEN RD APT 241                    373 FLORIDA GROVE ROAD                    8580 MAGNOLIA TRAIL APT 403
EDEN PRAIRIE, MN 55344                  HOPELAWN, NJ 08861                        EDEN PRAIRIE, MN 55344




JOSE ESPINOZA                           JOSE ESQUER                               JOSE FERNANDEZ
148 OAKWOOD AVE                         684 W. LINDA LN                           1401 RUNDBERG E 91
EDISON, NJ 08837                        CHANDLER, AZ 85225                        AUSTIN, TX 78753




JOSE FERNANDEZ                          JOSE FRANCISCO CASTELO JR                 JOSE GALAVIZ
710 THOMPSON AVE                        3044 W LAWRENCE LN                        1426 STONEWALL ST
MAITLAND, FL 32751                      PHOENIX, AZ 85051                         SAN ANTONIO, TX 78211-1443




JOSE GALVEZ                             JOSE GALVEZ-REYES                         JOSE GARCIA ALANIZ
625 W MCKELLIPS RD LOT 190              8811 GLENN LN.                            10761 SMETANA RD APT 203
MESA, AZ 85201-1257                     AUSTIN, TX 78753                          MINNETONKA, MN 55343




JOSE GARCIA                             JOSE GODINEZ                              JOSE GODOY
416 JULID ST. APT. 118                  1011 LOVERA                               7601 ORVALE RD APT 8231
HUNTSVILLE, AL 35802                    SAN ANTONIO, TX 78201                     PLANO, TX 75024




JOSE GOMEZ                              JOSE GONZALEZ                             JOSE GONZALEZ
810 SYCAMORE CT.                        1701 N 70TH ST 2                          4005 S 24TH PLACE
HERNDON, VA 20170                       SCOTTSDALE, AZ 85257                      PHOENIX, AZ 85040




JOSE GONZALEZ                           JOSE GRANILLO                             JOSE GRIJALVA
467 N. SAN IGNACIO AVE                  5250 W 53RD AVE LOT 29                    453 COVE RD
SAN ANTONIO, TX 78228                   ARVADA, CO 80002                          STAMFORD, CT 06902
JOSE GUTIERREZ            Case 19-10953-CSS    Doc 1-1
                                        JOSE HERNANDEZ          Filed 04/30/19   Page 229
                                                                                    JOSE   of 452
                                                                                         HERNANDEZ
330 MONTCLAIR ST                         106 MCDANIEL DR                            2205 ATKINS DR NW
SAN ANTONIO, TX 78209                    LITTLE ELM, TX 75068                       HUNTSVILLE, AL 35810




JOSE HERNANDEZ                           JOSE HERNANDEZ                             JOSE HERNENDEZ
2412 MYRTLE                              4288 GOLDENGATE SQ W APT A                 2205 ATKINS
KANSAS CITY, MO 64127                    COLUMBUS, OH 43224                         HUNTSVILLE, AL 35810




JOSE HUMBERTO MARQUEZ LECHUGA            JOSE I OJEDA                               JOSE IVAN MARTINEZ
3645 N 69TH AVE                          5540 W HARMON AVE APT 3009                 125 S DOBSON RD 1021
PHOENIX, AZ 85033                        LAS VEGAS, NV 89103-5130                   CHANDLER, AZ 85224




JOSE JUAREZ                              JOSE JUAREZ                                JOSE L CABRERA
2505 FIGTREE LANE                        333 11TH AVE N                             1111 VISTA VALET
PLANO, TX 75074                          FRANKLIN, TN 37064                         SAN ANTONIO, TX 78216




JOSE LACAN                               JOSE LANDAVERDE                            JOSE LARA
7511 BEECHNUT 143                        2726 CADIGAN RD                            PO BOX 4524
HOUSTON, TX 77074                        INDIANAPOLIS, IN 46268                     FALLS CHURCH, VA 22044




JOSE LOPEZ                               JOSE LOPEZ                                 JOSE LOVO
31 WASHINGTON BLVD APT 207               507 N EXCELDA AVE                          2222 EASTERN AVE
MUNDELEIN, IL 60060                      TAMPA, FL 33609                            BALTIMORE, MD 21231




JOSE LUIS AGUIRRE                        JOSE LUIS AQUINO                           JOSE LUIS MAGNA-PICHARDO
221 DELIGHTED AVE                        5929 MELODY LANE 343                       4333 POLK ST
NORTH LAS VEGAS, NV 89031                DALLAS, TX 75231                           OMAHA, NE 68107-3756




JOSE LUIS MARTINEZ                       JOSE LUIS MIER Y TERAN                     JOSE LUIS ORONA
5451 WINCHEAP FARM                       5855 W HAMPDEN AVE UNIT 4204               2302 W ORCHID LN
SAN ANTONIO, TX 78228                    DENVER, CO 80227-5344                      PHOENIX, AZ 85021




JOSE LUIS RODRIGUEZ                      JOSE LUIS YANEZ                            JOSE LUNA
2218 N RIVERSIDE DR                      47 VIRGIL STREET 1                         11814 ABBOTTSWOOD ST
FORT WORTH, TX 76111-2901                STAMFORD, CT 06902                         SAN ANTONIO, TX 78249




JOSE LUNA                                JOSE LUNA                                  JOSE LUNA-AISPURO
2134 GRACE AVE.                          8360 ECKHERT RD TRLR 25                    7444 W BECKER LANE
NORTH CHICAGO, IL 60064                  SAN ANTONIO, TX 78240                      PEORIA, AZ 85345
                        Case
JOSE M GUANDIQUE RODRIGUEZ     19-10953-CSS    Doc 1-1
                                        JOSE MARTINEZ     Filed 04/30/19
                                                      MONTES               Page 230
                                                                              JOSE   of 452VILLEGAS
                                                                                   MARTINEZ
1220 N QUINN ST APT 224                  906 N HAYDEN RD                      1600 HUEBNER RD 2203
ARLINGTON, VA 22209                      SCOTTSDALE, AZ 85257                 SAN ANTONIO, TX 78230




JOSE MARTINEZ                            JOSE MATURANO                        JOSE MAZARIEGOS
1S 165 DILLON LN                         2200 ADEN RD 1510                    4426 BEVINGTON LN
VILLA PARK, IL 60181                     FORT WORTH, TX 76116                 INDIANAPOLIS, IN 46240




JOSE MEDRANO                             JOSE MEJIA                           JOSE MELARES
5638 STREAM VALLEY DR                    3081 VALLEY MEADOW DR APT 203 S      2315 N. 11TH ST APT 301
SAN ANTONIO, TX 78250                    DALLAS, TX 75220                     ARLINGTON, VA 22201




JOSE MERCADO                             JOSE MODESTO BONILLA ESPINOZA        JOSE MONTOYA
1810 FELTEN ROAD                         8032 1ST AVE S APT 6                 3424 W SPRUCE ST
AURORA, IL 60505                         BLOOMINGTON, MN 55420                TAMPA, FL 33607




JOSE MORALES                             JOSE MORAN                           JOSE NAHUACATL
422 RESURECTION                          2321 LENORA LANE                     25469 BOROUGH PARK 434
SAN ANTONIO, TX 78227                    HENRICO, VA 23230                    SPRING, TX 77380




JOSE NELSON BLANCO ECHEVERRIA            JOSE NICHOLS                         JOSE OCHOA
16352 OLD HAMMOND HWY                    2505 E. WILLIAMS FIELD RD 2016       4509 TRIANA BLVD SW
BATON ROUGE, LA 70816                    GILBERT, AZ 85295                    HUNTSVILLE, AL 35805-5775




JOSE OJEDA OJEDA                         JOSE OMAR HERRERA VAZQUEZ            JOSE ORTIZ
100 N CALIFORNIA ST                      6829 YOAKUM                          CALLE MAJAGUA E13A VILLAS DE CANEY
CHANDLER, AZ 85225-6953                  LIBERTY TOWNSHIP, OH 45044           TRUJILLO ALTO, PR 00976




JOSE PARADA                              JOSE PEDRAZA PONCE                   JOSE PENA
3627 LAFAYETTE AVE                       305 WISTERIA AV                      1527 NOBLE OAK
FORT WORTH, TX 76107-4028                LAS VEGAS, NV 89107                  SAN ANTONIO, TX 78227




JOSE PERDOMO                             JOSE PEREZ MORALES                   JOSE PORCARI
231 N PATTERSON PARK AVE                 211 N 8TH ST 381                     1960 W KEATING AVE APT 260
BALTIMORE, MD 21231                      LAS VEGAS, NV 89101                  MESA, AZ 85202




JOSE PU LOPEZ                            JOSE QUINO                           JOSE RAFAEL CHAVEZ
24011 RICHARDS RD                        1110 EL CAMINO VILLAGE               5827 BLACKWELL ST.
SPRING, TX 77386-3258                    HOUSTON, TX 77058                    DALLAS, TX 75231
JOSE RAMIREZ ARIAS      Case 19-10953-CSS    Doc 1-1
                                      JOSE RAMIREZ          Filed 04/30/19   Page 231
                                                                                JOSE   of 452
                                                                                     RAMON RODRIGUEZ
3081 WEST WALSH PLACE                  6321 RIDGECREST RD 1211                  7520 BROOKHAVEN CT
DENVER, CO 80219                       DALLAS, TX 75231                         TAMPA, FL 33634-2924




JOSE RAMOS                             JOSE RAMOS                               JOSE RIVERA-RIVERA
1106 HIGH RD                           CAMELOT CIRLCLE                          16610 TOWNES RD
KYLE, TX 78640                         RICHMOND, VA 23229                       FRIENDSWOOD, TX 77546




JOSE RODOLFO SONTAY GUOX               JOSE RODRIGUEZ                           JOSE RODRIGUEZ
1239 BAY AREA BLVD APT 504             2852 CHARTER DR                          4205 LAKE HAVEN BLVD
HOUSTON, TX 77058                      TROY, MI 48083                           SEBRING, FL 33875-5221




JOSE ROMERO-GUZMAN                     JOSE ROSALES RODRIGUEZ                   JOSE ROSALES
13330 BLANCO RD 2102                   3525 N 175TH PLZ                         3800 SQUAW VALLEY DR SW
SAN ANTONIO, TX 78216                  OMAHA, NE 68116-2798                     HUNTSVILLE, AL 35805




JOSE SALAZAR                           JOSE SANCHEZ PARIAS                      JOSE SANCHEZ
304 BARLOW AVE                         697 RIESGRAF RD                          1840 W EMELITA AVE
SARASOTA, FL 34232                     CARVER, MN 55315                         MESA, AZ 85202-4035




JOSE SANCHEZ                           JOSE SERRANO FIGUEROA                    JOSE SERRANO
848 NORTH WOOD RD                      3299 CHESHIRE LN                         31 WASHINGTON BLVD APT 207
FORT WORTH, TX 76107                   SARASOTA, FL 34237                       MUNDELEIN, IL 60060




JOSE SOTELO                            JOSE SU ZUNIGA                           JOSE SUANES
6264 MELODY LANE 3034                  544 GREGORY AVE APT 2D                   1330 SW 136 PLACE
DALLAS, TX 75231                       GLENDALE HEIGHTS, IL 60139-7554          MIAMI, FL 33184




JOSE T CARDENAS                        JOSE TABORA                              JOSE TZUNUN
6908 MONTEREY WAY                      13021 DESSAU ROAD 259                    3401 DUNVALE RD 3011
SCOTTSDALE, AZ 85251                   AUSTIN, TX 78754                         HOUSTON, TX 77064




JOSE ULUNQUE                           JOSE VALDEZ                              JOSE VALENZUELA
5612 3RD ST S                          1071 ROCHESTER RD. 15                    1804 MARYLAND AVE APT D
ARLINGTON, VA 22204                    TROY, MI 48083                           BALTIMORE, MD 21201




JOSE VASQUEZ                           JOSE VELAZQUEZ                           JOSE VELAZQUEZ
10000 N LAMAR BLVD APT 2056            1811 FAIRFAX LANE                        8825 ST THOMAS CIRCLE
AUSTIN, TX 78753-4132                  CARROLLTON, TX 75006                     DALLAS, TX 75228
JOSE VENTURA AGUILERA Case     19-10953-CSS     Doc 1-1
                                        JOSE VILLA            Filed 04/30/19   Page 232
                                                                                  JOSE    of 452
                                                                                       VILLALOBOS
2744 WOODLEAF LANE                       818 MURDOCK BLVD                         231 SHMELTZER LN
REYNOLDSBURG, OH 43068                   ORLANDO, FL 32825                        SAN ANTONIO, TX 78213




JOSE VRIONES LIMON                       JOSE WALDRON                             JOSE YANEZ-CRUZ
8065 SKYSAIL                             15435 N CAVE CREEK RD APT 103            32236 KNOLLWOOD DR
BATON ROUGE, LA 70820                    PHOENIX, AZ 85032                        WARREN, MI 48092




JOSEE RAYNE PETERSON                     JOSEF RAMOS                              JOSEF WESTERMAIR
1 ALOHA TOWER DRIVE APT 2219             158 DOKES                                26016 MIDLOTHIAN DRIVE
HONOLULU, HI 96813                       SAN ANTONIO, TX 78228                    MUNDELEIN, IL 60060




JOSEFINA AIDEE                           JOSEFINA CASTANEDA                       JOSEFINA MUSCAT
1201 OAKCREEK DR                         2318 COLFAX AVE.                         39720 URBANA DR
HUTCHINS, TX 75141                       COLUMBUS, OH 43224                       STERLING HEIGHTS, MI 48313




JOSELEEN GONZALEZ                        JOSELYN CONAWAY                          JOSELYN M SANTIAGO
830 NILE ST                              737 SW 109TH AVE                         4107 N. WASHINGTON ST.
AURORA, CO 80010                         MIAMI, FL 33124                          WESTMONT, IL 60559




JOSEPG LOCASTO                           JOSEPH A KELLEY                          JOSEPH AMES
322 COOKS COURT                          1028 MCKENNA DR                          1602 ROSSPORT BEND
BRENTWOOD, TN 37027                      THOMPSONS STATION, TN 37179-5380         LEANDER, TX 78641




JOSEPH BEECH                             JOSEPH BRANDON FULLER                    JOSEPH BROWN
46680 EDGEWATER DR.                      1801 BRENTWOOD DR                        9201 GARLAND RD
MACOMB, MI 48044                         LEANDER, TX 78641                        DALLAS, TX 75218




JOSEPH CISNEROS                          JOSEPH CLEARY                            JOSEPH DANSEREAU
3736 GLENCOE ST APT 6102                 130 W GUADALUPE RD APT2041               150 BEAR SPRINGS DRIVE APT 449
DALLAS, TX 75206-5447                    GILBERT, AZ 85233                        WINTERSPRINGS, FL 32708




JOSEPH DE LA MEDINA                      JOSEPH DOUGHERTY                         JOSEPH DURDEN
745 N DOBSON ROAD 123                    2100 W CLUSTER AVE                       751 N INDIAN CREEK DRIVE APT 207
MESA, AZ 85201                           TAMPA, FL 33604                          CLARKSTON, GA 30021




JOSEPH GLENN                             JOSEPH GOODMAN                           JOSEPH HAMMETT
3233 CHARLOTTE ST. APT 1N                510 N ALMA SCHOOL 232                    8946 AUSTIN ST.
KANSAS CITY, MO 64109                    MESA, AZ 85201                           BOISE, ID 83714
JOSEPH HENRY            Case   19-10953-CSS    Doc 1-1 Filed 04/30/19
                                        JOSEPH HERMOSILLO               Page 233 HINES
                                                                           JOSEPH of 452
7929 CHURCHILL WAY APT 6103             523 FULTON AVENUE                  9903 TREE FARM RD
DALLAS, TX 75251                        SAN ANTONIO, TX 78212              EDEN PRAIRIE, MN 55347-4225




JOSEPH HUFFMAN                          JOSEPH KAUFMAN                     JOSEPH LANDRY
1432 S 167TH ST                         150 LAKE BLVD APT 103              2265 ANNE MARIE DRIVE APT D
OMAHA, NE 68130                         BUFFALO GROVE, IL 60089            BATON ROUGE, LA 70820




JOSEPH LIZAMA                           JOSEPH MARQUARDT                   JOSEPH MARTINEZ
2714 KAHOALOHA LN 1508                  2025 CAMEO DR.                     4407 FAIRVIEW AVE
HONOLULU, HI 96826                      TROY, MI 48098                     DOWNERS GROVE, IL 60515




JOSEPH MCCARTY                          JOSEPH MCMAHON                     JOSEPH MENDOZA
8055 E THOMAS RD UNIT A204              296 WINDING ROAD                   7304 E. BELLEVIEW APT 4
SCOTTSDALE, AZ 85251                    ISELIN, NJ 08830                   SCOTTSDALE, AZ 85251




JOSEPH MUNGO                            JOSEPH NORDAN                      JOSEPH OCHOA
3910 PENDERVIEW DR. APT623              8201 SPRUCE STREET                 7221 LAMB RD 216
FAIRFAX, VA 22033                       MANASSAS, VA 20111                 SAN ANTONIO, TX 78240




JOSEPH OWENS                            JOSEPH PARKES                      JOSEPH PEAY JR
778 WASHINGTON BLVD                     2175 E SHERRI DR                   2502 TONOKA RD.
BALTIMORE, MD 21201                     GILBERT, AZ 85296                  RICHMOND, VA 23223




JOSEPH PHILLIPS                         JOSEPH PRATHER                     JOSEPH REDGATE
136 GREENWOOD CIRCLE                    3519 SW 113 PL                     6302 VILLAGE ARBOR
HARVEST, AL 35749                       MIAMI, FL 33165                    SAN ANTONIO, TX 78250




JOSEPH RESTIFO                          JOSEPH RUMORO                      JOSEPH SARICH
11007 GLEN WILDING W                    641 S YORK RD APT 302              2210 SPRING WALK CT
BLOOMINGTON, MN 55431                   BENSENVILLE, IL 60106-3027         CHAMBLEE, GA 30341




JOSEPH SARNO                            JOSEPH SHACKELFORD                 JOSEPH TAKAYOSHI
6767 APPACHE WAY                        6708 E CULVER ST                   15745 WILDRYE DRIVE
WEST CHESTER, OH 45069                  SCOTTSDALE, AZ 85257               WESTFIELD, IN 46074




JOSEPH TREANOR                          JOSEPH WARREN                      JOSEPH WEBER
15801 S 48TH STREET APT 2172            9559 DELIVERY AVE                  10812 FERNALD AVE
PHOENIX, AZ 85048                       LAS VEGAS, NV 89148                DALLAS, TX 75218
JOSEPH WOMACK            Case 19-10953-CSS    Doc 1-1
                                       JOSEPH YI             Filed 04/30/19   Page 234 ofGUTIERREZ
                                                                                 JOSEPHER 452
745 DUBERRY ST                          6901 RIDGE WATER CT.                     2330 RIDGMAR BLVD. APT 164
ALPHRETTA, GA 30004                     CENTREVILLE, VA 20121                    FORT WORTH, TX 76116




JOSEPHINE CORTEZ-AYALA                  JOSEPHINE PHAM                           JOSEPHINE PYLES
3831 KRISTIN LEE LN                     1907 ISLANDER WAY                        14150 W. PREVAIL DRIVE
HOUSTON, TX 77014                       SEABROOK, TX 77586                       CARMEL, IN 46033




JOSETTE JANE DOOLEY                     JOSH BALOGUN                             JOSH MCDONALD
2583 DOLE ST APT 1089A                  14333 BABCOCK RD APT 5104                407 N WINDING OAKS DRIVE 1101
HONOLULU, HI 96822                      SAN ANTONIO, TX 78249                    WYLIE, TX 75098




JOSH SCHAEFER                           JOSHA HIGGINS                            JOSHUA BRAZILL
6603 STEAMBOAT                          4803 E KENTUCKY AVE APT 513              2163 WINROCK BLVD 2163
SAN ANTONIO, TX 78249-4908              DENVER, CO 80246                         HOUSTON, TX 77057




JOSHUA BUCEMI                           JOSHUA BYE                               JOSHUA CLAIBORNE
4030 FREESIA COVE                       17832 N 1ST ST.                          6200 MARINETTE DR. A229
OVIEDO, FL 32766                        PHOENIX, AZ 85022                        HOUSTON, TX 77036




JOSHUA CLARK                            JOSHUA D BAEZ                            JOSHUA DALY-ASTORGA
13195 W PICADILLY                       108 AUGUSTA STREET                       6403 WEEMS CT.
BOISE, ID 83713                         SOUTH AMBOY, NJ 08879                    EL PASO, TX 79905




JOSHUA DANIEL                           JOSHUA FIDELMAN                          JOSHUA GANE
4171 CAROLYN RD                         8052 CANTERBURY LAKE BLVD                301 SHELARD PKWY APT 348
FORT WORTH, TX 76109-4554               TAMPA, FL 33619-6607                     ST. LOUIS PARK, MN 55426




JOSHUA GENTRY                           JOSHUA GIBSON                            JOSHUA GONZALEZ
7535 ALVERSTONE WAY                     1244 RITCHIE DRIVE APARTMENT 17-C        924 MILLVILLE AVE.
SAN ANTONIO, TX 78250                   WESTFIELD, IN 46074                      HAMILTON, OH 45013




JOSHUA GREENE                           JOSHUA GUTIERREZ                         JOSHUA HACKNEY
3013 WEST ARCH ST                       9212 SUMMIT CENTRE WAY 306               933 W BROAD ST APT 420
TAMPA, FL 33607                         ORLANDO, FL 32810                        RICHMOND, VA 23220




JOSHUA HANSON                           JOSHUA HAWK                              JOSHUA HO
5800 AMERICAN BLVD W 531                6622 ASHLEY CT.                          6251 LADD RD
BLOOMINGTON, MN 55437                   MASON, OH 45040                          FRANKLIN, TN 37067
JOSHUA JACKSON             Case 19-10953-CSS
                                         JOSHUA Doc 1-1
                                                JOHNSON        Filed 04/30/19   Page 235 KEVIN
                                                                                   JOSHUA of 452
                                                                                               CALVERT
4532 COUNTRY CLUB                         1415 RADLEIGH PL                         5725 WASHINGTON BLVD APT A
MESA, AZ 85225                            ORLANDO, FL 32808-7345                   ARLINGTON, VA 22205-2951




JOSHUA KNIGHT                             JOSHUA KNOX                              JOSHUA KUZARA
2947 S ATLANTIC AVE APT 1104              6604 SOUTH 5TH PLACE                     1823 E CANYON WAY
DAYTONA BEACH, FL 32118-6015              PHOENIX, AZ 85042                        CHANDLER, AZ 85249




JOSHUA LALIBERTE                          JOSHUA LEWIS                             JOSHUA LILLEY
3943 E LAMBETH PL                         6505 E OSBORN RD APT 111                 19101 CROWNE BROOK CIRCLE
SAN TAN VALLEY, AZ 85140                  SCOTTSDALE, AZ 85251                     FRANKLIN, TN 37067




JOSHUA LOCKARD MR.                        JOSHUA MALVEAUX                          JOSHUA MARTINEZ
532 HARWELL AVE                           6643 PINON CANYON                        8613 CLAY ST 222
LEWISBURG, TN 37091                       SAN ANTONIO, TX 78249                    DENVER, CO 80031




JOSHUA MCCOY                              JOSHUA MCGUIRE                           JOSHUA MORALES
35 VAN ZANT ST 2ND FLOOR                  11964 OAK ABBEY CT                       9631 FALLEN WILLOW
NORWALK, CT 06855                         EL PASO, TX 79936                        SAN ANTONIO, TX 78254




JOSHUA MORGAN                             JOSHUA MUELA                             JOSHUA NAKATA
911 BAKER ST. 2                           8820 WESTHEIMER RD APT 2202              3427 UPPER ST
COVINGTON, KY 41011                       HOUSTON, TX 77063                        HONOLULU, HI 96815




JOSHUA NORWOOD                            JOSHUA PALACIOS                          JOSHUA PRESHONG
25325 BOROUGH PARK DR 722                 375 S MEMPHIS WAY APT J                  3040 ALOMA AVE
THE WOODLANDS, TX 77380                   AURORA, CO 80017                         WINTER PARK, FL 32792




JOSHUA PRITCHARD                          JOSHUA ROMAN                             JOSHUA ROSALES
2324 N 189TH CIR                          20370 SNADY LANE                         1823 N 70TH ST APT 2
ELKHORN, NE 68022                         SAN ANTONIO, TX 78257                    SCOTTSDALE, AZ 85257




JOSHUA SPENCER                            JOSHUA STALLWORTH                        JOSHUA STARNES
1110 FOUR SEASONS DRIVE                   6500 WALDEN RUN CIRCLE                   3124 SHOREWOOD PL
MASON, OH 45040                           HUNTSVILLE, AL 35806                     RICHMOND, VA 23112




JOSHUA T MELTON                           JOSHUA TAYLOR                            JOSHUA TOLMACH
5500 OLDE HARTLEY WAY                     5672 SAFARI DR                           13701 GLOSSY IBIS PL
GLEN ALLEN, VA 23060                      LIBERTY TOWNSHIP, OH 45044               LAKEWOOD RCH, FL 34202
JOSHUA TREVINO          Case   19-10953-CSS
                                        JOSHUA Doc 1-1
                                               WALTERS         Filed 04/30/19   Page 236 WILLIAMS
                                                                                   JOSHUA of 452
5711 MCDAVITT RD                        2984 SEMINOLE ST                           2124 32ND ST
SAN ANTONIO, TX 78227-2127              WILLIS, TX 77378                           SARASOTA, FL 34234-6223




JOSHUA ZUNIGA                           JOSHUABNER COLIN-BONILLA                   JOSIAH CORTEZ
1760 N DECATUR BLVD APT 96              8452 J R MANOR DR                          1117 TAFT ST
LAS VEGAS, NV 89108                     TAMPA, FL 33634-1038                       IRVINE, CA 92620




JOSIAH GONZALEZ                         JOSIAH WANDU                               JOSIAS F GARCIA
18 PINE TREE DRIVE                      2860 SHURBURNE DR                          1600 DICKINSON AV TRAILA 202
COLONIA, NJ 07067                       ALPHARETTA, GA 30022                       DICKINSON, TX 77539




JOSIE JOHNSON                           JOSIE NELSON                               JOSLIN CHRISTOPHER STANTON
3604 POND DR                            2 HILDA CT                                 19911 EAST 41ST PLACE
FORT WORTH, TX 76109-2109               CARMEL, IN 46032                           DENVER, CO 80239




JOSLIN ZAUGG                            JOSNELLY MORALES                           JOSPEHINE OLADUNNI
2859 TIMBERVIEW TRAIL                   10574 SW 161 PL                            3629 MEDICAL DR 212
CHASKA, MN 55318                        MIAMI, FL 33196                            SAN ANTONIO, TX 78229




JOSUE AYALA                             JOSUE FEBUS                                JOSUE LICERIO
3680 BISHOP RD                          RESD MAUEL PEREZ 142                       3605 JEFFERSON
EMMETT, ID 83617                        SAN JUAN, PR 00923                         EL PASO, TX 79930




JOSUE PABLO CORONADO                    JOSUE PATZAN RAMOS                         JOSUE RAMIREZ
9982 ARBOR WOOD RD.                     4513 HILLCREST AVE                         2167 NE LOOP 410 APT H23
CINCINNATI, OH 45251                    LAS VEGAS, NV 89102                        SAN ANTONIO, TX 78217




JOSUE REYES                             JOSUE VAZQUEZ TREJO                        JOSUE VELASCO
2207 W MAIN 34                          8505 DRYFIELD DR B                         6728 FOUNTAINS BLVD APT. 211 H
MESA, AZ 85201                          AUSTIN, TX 78758-7234                      WEST CHESTER, OH 45069




JOSUE ZAMORA                            JOVAN HERNANDEZ                            JOVAN KEAHEY
302 N PERSHING AVE                      111 N MAPLE                                11139 CULEBRA ROAD 43011
MUNDELEIN, IL 60060                     MESA, AZ 85205                             SAN ANTONIO, TX 78253




JOVANI MORENO                           JOVANI PALILLERO                           JOVANNY SIGNORET
1400 N. ALMA SCHOOL RD.                 834 S. MCALISTER AVE                       106 SOUTH DRIVE UNIT E
CHANDLER, AZ 85224                      WAUKEGAN, IL 60085                         CIRCLE PINES, MN 55014
JOVANY DELOYA VALLE      Case 19-10953-CSS    Doc 1-1
                                       JOY MCCLUSKEY         Filed 04/30/19   Page
                                                                                 JOY237  of 452
                                                                                     MEIER
3534 W GEORGIA AVE                      301 GLENMOORE CT.                        305 HOGUE LANE
PHOENIX, AZ 85019-2300                  PATASKALA, OH 43062                      WYLIE, TX 75098




JOYCE MALDONADO OYOLA                   JPMORGAN CHASE BANK NA/FBO               JPMORGAN CHASE BANK, NATIONAL ASSOC
URB. SANTA MONICA CALLE 12 5-C          BLACKROCK CTF                            ATTN SACHIN GOYAL
BAYAMON, PR 00957                       ATTN SACHIN GOYAL                        500 STANTON CHRISTIANA ROAD, OPS 4
                                        500 STANTON CHRISTIANA ROAD, OPS 4       FLOOR 02
                                        FLOOR 02                                 NEWARK, DE 19713-2107
                                        NEWARK, DE 19713


JPMORGAN CHASE BANK/IA                  JRT ENT LLC                              JUADEZ GLINTON
ATTN MARCIN BIEGANSKI                   11581 W PIMA ST                          1795 GREGG CT
14201 DALLAS PKWY, 12TH FL              AVONDALE, AZ 85323                       SARASOTA, FL 34234-8687
CORP ACTIONS DEPT
DALLAS, TX 75254



JUAN ACABAR                             JUAN ALAMILLO                            JUAN ALDAMA
8815 GSRI AVE 4                         6637 E CHERRY LYNN B                     827 N PEPPER TREE DR. GILBERT
BATON ROUGE, LA 70810                   SCOTTSDALE, AZ 85251                     GILBERT, AZ 85234




JUAN ANDRES SANCHEZ YUNBO               JUAN ARMENTA                             JUAN BARBOSA
2727 RHODE ISLAND AVE. S APT 201        1650 SOUTH ARIZONA AVE 147               6815 E PINCHOT AVE
ST LOUIS PARK, MN 55426                 CHANDLER, AZ 85286                       SCOTTSDALE, AZ 85251




JUAN BECERRA                            JUAN BOLAS                               JUAN C GARCIA
501 SAN JOSE STREET                     22 NELSON ST                             26 E SERENE AVE UNIT 106
AUSTIN, TX 78753                        WOODBRIDGE, NJ 07095                     LAS VEGAS, NV 89123




JUAN CABRAL                             JUAN CAMBRON SANCHEZ                     JUAN CARLOS CASTRO
3020 COUNTRY SQUARE DRIVE 2183          472 LILLY DR.                            9270 TASMANIA AVE
CARROLLTON, TX 75006                    BOISE, ID 83713                          BATON ROUGE, LA 70810




JUAN CARLOS CRUZ                        JUAN CARLOS MACERIO                      JUAN CARLOS MARTINEZ
401 DRIFTWOOD RD                        8224 RESEARCH BLVD 244                   5000 E WARREN AVE APT B
BOISE, ID 83713                         AUSTIN, TX 78758                         DENVER, CO 80222




JUAN CARLOS MINO                        JUAN CARLOS PEREZ CASTRO                 JUAN CARLOS SOTO
150 WASHINGTON                          4033 OAK ST APT A                        7810 E GLENROSA AVE 10
PERTH AMBOY, NJ 08861                   KANSAS CITY, MO 64111                    SCOTTSDALE, AZ 85251-4144




JUAN CARLOS VILLEDA MEDINA              JUAN CASTANEDA                           JUAN CASTRO
13900 CHESTNUT DR APT 322               4141 W GLENDALE AVE APT 2126             1138 BROOKHOLLOW DR
EDEN PRAIRIE, MN 55344                  PHOENIX, AZ 85051                        BATON ROUGE, LA 70810
JUAN CHAVEZ               Case 19-10953-CSS    Doc 1-1
                                        JUAN CHAVEZ            Filed 04/30/19   Page 238
                                                                                   JUAN   ofACABAL
                                                                                        CHIC 452
2013 FLYNN DRIVE                         2327 INGELSIDE                            9270 TASMANIA AVE 9270
PASADENA, TX 77502                       SAN ANTONIO, TX 78213                     BATON ROUGE, LA 70810




JUAN CHUC                                JUAN COBOS CRUZ                           JUAN CRUZ
6419 SKYLINE DR APT1077                  7344 WALROND                              32 JANE ST.
HOUSTON, TX 77057                        KANSAS CITY, MO 64132                     BRIDGEPORT, CT 06608




JUAN DELGADO                             JUAN DIAZ                                 JUAN DIEGO GUZMAN
3413 W IVY ST                            3004 KINGSTON DR.                         4332 MONROE ST NE
TAMPA, FL 33607                          PLANO, TX 75074                           COLUMBIA HEIGHTS, MN 55421




JUAN ESCOBAR                             JUAN ESCOBAR                              JUAN FLORES
5216 8TH RD S                            732 COACHMAN APT 2                        13510 MAHAM RD APT 174
ARLINGTON, VA 22204-2780                 TROY, MI 48083                            DALLAS, TX 75240




JUAN FONSECA                             JUAN G MALAGA PEREZ                       JUAN GABRIEL PINEDA
101 SUMMER ST                            10231 SW 16TH ST                          945 FRENCH DR 915
STAMFORD, CT 06901                       MIAMI, FL 33165                           MUNDELEIN, IL 60060




JUAN GALLARDO                            JUAN GARCIA                               JUAN GARCIA
14546 ABBOTTSFORD AVE                    118 LAURELWOOD DR                         2630 EAST CHEYENNE AVE APT 176
MIDLOTHIAN, IL 60445                     SAN ANTONIO, TX 78213-4629                NORTH LAS VEGAS, NV 89030




JUAN GARCIA                              JUAN GARCIA                               JUAN GARZA
3422 ELIZABETH ST NW UNIT B              428 MARVIN PL                             1300 PATRICIA DR 1401
HUNTSVILLE, AL 35810                     WHEELING, IL 60090                        SAN ANTONIO, TX 78213




JUAN GONZALEZ                            JUAN GONZALEZ                             JUAN GRIJALUA
1814 MAPLE ST                            436 W DIVISION ST APT 3                   112 MERRITT DR
GRAND PRAIRIE, TX 75050                  VILLA PARK, IL 60181-5103                 LA VERGNE, TN 37086




JUAN HERNANDEZ-FLORES                    JUAN HERRERA                              JUAN JAVIER LOPEZ GARCIA
12823 SPRAGUE PLAZA 150                  15416 DOUGLAS CIR                         11022 BAYWOOD ST
OMAHA, NE 68164                          OMAHA, NE 68154                           SAN ANTONIO, TX 78213




JUAN JAVIER REYES                        JUAN JERONIMO                             JUAN L RODRIGUEZ
COND. SAN FERNANDO SANTA ELENA           7004 ALTA DR                              CALLE GAUTIER BENITEZ 117 APART 5
BAYAMON, PR 00957                        LAS VEGAS, NV 89145                       SAN JUAN, PR 00917
JUAN L. DE LA CRUZ      Case 19-10953-CSS    Doc 1-1
                                      JUAN LOPEZ            Filed 04/30/19   Page 239
                                                                                JUAN   of 452
                                                                                     LOPEZ
PO BOX 102                             4182 SUMMIT DRIVE                        5825 S 18TH STREET
HATILLO, PR 00659                      COLUMBUS, OH 43224                       OMAHA, NE 68107




JUAN LUX PU                            JUAN MACARIO                             JUAN MADRIGAL REYES
9361 TASMANIA AVE                      2520 WINROCK BLVD 12                     13843 RAMPART CT.
BATON ROUGE, LA 70810                  HOUSTON, TX 77057                        BATON ROUGE, LA 70810




JUAN MANUEL HERNANDEZ                  JUAN MARTINEZ                            JUAN MARTINEZ
4033 SAGUARO LANE                      1243 BAY AREA BLVD APT 1910              23298 ORANGE AVE APT 12
LAS VEGAS, NV 89110                    HOUSTON, TX 77058                        LAKE FOREST, CA 92630-6948




JUAN MARTINEZ                          JUAN MARTINEZ                            JUAN MEJIA
25469 BOROUGH PARK DR 428              503 ADRIAN DR.                           2801 SOUTH RAIN VALLEY ROAD
THE WOODLANDS, TX 77380                SAN ANTONIO, TX 78213                    ELGIN, AZ 85611




JUAN MONTERO                           JUAN MORALES GAMEZ                       JUAN MORAN JR.
3926 ACAPULCO AVE                      131 W. MAPLE APT. 215                    621 CINNAMON TEAL CIRCLE
LAS VEGAS, NV 89121                    CLAWSON, MI 48017                        EL PASO, TX 79932




JUAN MORAN RAMIRES                     JUAN MUNOZ                               JUAN NIETO
2905 LAS VEGAS BLVD N TRLR 45          22956 S. 221ST PLACE                     1072 ORIENTA AVE
NORTH LAS VEGAS, NV 89030              QUEEN CREEK, AZ 85142                    ALTAMONTE SPRINGS, FL 32701




JUAN OCOTLAN                           JUAN OLIVAREZ MORALES                    JUAN ORELLANA
106 BURNETT ST                         4707 E MCDOWELL RD APT 1207              2275 SOUTH BIRCH STREET
BALTIMORE, MD 21230                    PHOENIX, AZ 85008                        DENVER, CO 80222




JUAN PABLO BIN                         JUAN PABLO SEGUNDO-MARTINEZ              JUAN PEREA
1 HILLCREST AVE APT 1                  14619 ALPENA DR                          6062 S. 20TH ST.
STAMFORD, CT 06902                     STERLING HEIGHTS, MI 48313               PHOENIX, AZ 85042




JUAN PEREZ CORONA                      JUAN PEREZ GOMEZ                         JUAN PEREZ
4413 WEST MAPLE DR                     2800 17TH AVE S                          4413 WEST MAPLE DR
FRIENDSWOOD, TX 77546                  MINNEAPOLIS, MN 55407                    FRIENDSWOOD, TX 77546




JUAN PORTAL                            JUAN PU                                  JUAN RAMIREZ TELIS
650 EDGEWOOD BLVD LOT 25               7352 TOWN SOUTH AVE 2                    4139 E MCDOWELL RD LOT C91
FRANKLIN, TN 37064                     BATON ROUGE, LA 70808                    PHOENIX, AZ 85008
JUAN RAMIREZ              Case 19-10953-CSS    Doc 1-1
                                        JUAN RAMIREZ          Filed 04/30/19   Page 240
                                                                                  JUAN   of 452
                                                                                       RAMON BENITEZ CORTEZ
22852 ASPAN ST                           361 WALNUT ST APT 128                    870 HAZEL COURT
LAKE FOREST, CA 92630                    361 WALNUT ST APT 128                    DENVER, CO 80204
                                         MUNDELEIN, IL 60060




JUAN RAMON MONTALVO                      JUAN REYES-RAMIREZ                       JUAN RODRIGUEZ
9323 AMBERTON PARKWAY APT 151            9407 LIVE POINT                          108 LIRIO DR.
DALLAS, TX 75243                         SAN ANTONIO, TX 78250                    SAN ANTONIO, TX 78207




JUAN RODRIGUEZ                           JUAN ROJAS ROSAS                         JUAN ROJAS
11786 SPRING SONG DR                     4303 BLANCO RD 401                       1S 158 ELIOT LN
SAN ANTONIO, TX 78249                    SAN ANTONIO, TX 78212                    VILLA PARK, IL 60181




JUAN ROQUE                               JUAN SANCEN                              JUAN SANCHEZ
3330 MADDISON ST                         341 FILLY COURT                          1800 PLATEAU VISTA BLVD APT 27
DENVER, CO 80205                         GRAND PRAIRIE, TX 75050                  ROUND ROCK, TX 78664-3869




JUAN SANTANA                             JUAN SERNA RUIZ                          JUAN TAPIA
1814 E BELL RD APT 2039                  8872 W GREER AVE                         4141 ROSEMEADE PKWY 3204
PHOENIX, AZ 85022-6248                   PEORIA, AZ 85345                         DALLAS, TX 75287




JUAN TAX                                 JUAN TEO                                 JUAN TOVAR
25650 INTERSTATE 45 NORTH                4104 BRICKELL DR APT 103                 101 STRATFORD ST APT 201
SPRING, TX 77386                         FAIRFAX, VA 22033                        HOUSTON, TX 77006




JUAN TREVINO                             JUAN VALERA                              JUAN VELAZQUEZ
267 IKE                                  4547 CALICO CLIFF CT.                    8104 WATERBURY CT APT 403
SAN ANTONIO, TX 78211                    NORTH LAS VEGAS, NV 89031                WOODRIDGE, IL 60517-4241




JUAN VENTURA                             JUAN ZUNIGA                              JUANA BERLANGA
25510 BROOKHAVEN ST 298                  110 N. WHITE AVE.                        11602 CRYSTALWOOD DR
SPRING, TX 77386                         KANSAS CITY, MO 64123                    HOUSTON, TX 77013




JUANA CASTILLO                           JUANA PEREZ                              JUANA RANGEL ALFONSO
9300 N GATE BLVD. 1601                   6539 MELODY LN 259                       2375 GALENA ST
AUSTIN, TX 78758                         DALLAS, TX 75231                         AURORA, CO 80010




JUANA SANDOVAL                           JUANITA MULLINS                          JUAQUIN ORTIZ
3311 MORNING LIGHT                       2301 LAKEFRONT DR                        2622 HAMPDEN AVE
DALLAS, TX 752286107                     HUNTSVILLE, AL 35824                     BALTIMORE, MD 21211
JUDAH KAAHAAINA         Case   19-10953-CSS    Doc 1-1
                                        JULES ESTERA         Filed 04/30/19   Page  241
                                                                                 JULIA    of 452
                                                                                       A YBARRA
99-209 MOANALUA RD STE 311              1410 E 24TH AVE                          2224 RED OAK DR
AIEA, HI 96701-4042                     TAMPA, FL 33605                          LITTLE ELM, TX 75068




JULIA CHAVEZ                            JULIA DEMSKI                             JULIA HUTTON
1909 VERDINAL DR                        4422 NATURES REACH TER                   14843 S 5TH AVE
LAS VEGAS, NV 89146                     PARRISH, FL 34219-1231                   PHOENIX, AZ 85045




JULIA KOENIG                            JULIA KRAMER                             JULIA NELLY
7674 STONE RIDGE DRIVE                  429 SONHATSETT DRIVE                     13502 NORTHBOROUGH DR 505
SPRINGBORO, OH 45066                    WESTFIELD, IN 46074                      HOUSTON, TX 77067




JULIA PERCY                             JULIA SCHOERNER                          JULIA VELASQUEZ
14386 IRON HORSE WAY                    1215 HERMITAGE ROAD 2416                 18345 JOSEPH DR
HELOTES, TX 78023                       RICHMOND, VA 23220                       CASTRO VALLEY, CA 94546




JULIAN BANUELOS                         JULIAN BELLO                             JULIAN CHRISTOPHER JOHNSON
3 SOUTH LOOP                            11308 PARKGREEN LN                       3716 VALLEY VIEW APT 2033
WESTFIELD, IN 46074                     GARDEN GROVE, CA 92843                   IRVING, TX 75062




JULIAN DUBOSE                           JULIAN ESCALANTE                         JULIAN GARCIA
332 N STRICKER STREET                   7440 E THOMAS RD                         4041 BLUEMEL RD. APT 1021
BALTIMORE, MD 21223                     SCOTTSDALE, AZ 85251                     SAN ANTONIO, TX 78240




JULIAN GONZALES                         JULIAN MCCARTHY                          JULIAN SAMESHIMA
6138 BIG BEND CV                        6533 N 107TH PLZ                         1819 AUGUSTA DR 316
SAN ANTONIO, TX 78253-5525              OMAHA, NE 68122                          HOUSTON, TX 77459




JULIAN STEARNS                          JULIANA SALUNEK                          JULIANNA LIPPE
6201 BUTTONWOOD DR                      5401 CONCORD CROSSING DR.                1599 SW 113 AVE
NOBLESVILLE, IN 46062                   MASON, OH 45050                          MIAMI, FL 33179




JULIANNE CLARK                          JULIANNE FOX                             JULIANNE SPATH
4202 E CACTUS RD APT 9302               2975 RECORDS AVE.                        8248 N 19TH AVE APT 155
PHOENIX, AZ 85032-7670                  MERIDIAN, ID 83646                       PHOENIX, AZ 85021




JULIANNE TORRES                         JULIE A CARUSO                           JULIE BARFOOT
4 CONDOMINO SAN FERNANDO VILL 324       18129 KENNER DRIVE                       404 COWAN RD
CAROLINA, PR 00987                      PRAIRIEVILLE, LA 70769                   DICKSON, TN 37055
JULIE DOMIAO             Case 19-10953-CSS     Doc 1-1
                                       JULIE ESWONIA        Filed 04/30/19   Page  242
                                                                                JULIE   of 452
                                                                                      HAUETER
1022 NW 87 AVE APT 308                  7133 SOUTH DORSEY LANE                  2560 QUEEN AVE
MIAMI, FL 33172                         TEMPE, AZ 85283                         SHAKOPEE, MN 55379




JULIE MORTON                            JULIE NGUYEN                            JULIE NOVAK
7001 E PALM LN APT 134                  1524 NW 54TH ST                         426 KENSINGTON CT
SCOTTSDALE, AZ 85257                    KANSAS CITY, MO 64118-3282              NAPERVILLE, IL 60563




JULIE PARROW GAY                        JULIE STONE                             JULIE STREHL
2010 BELMONT CIRCLE                     14862 YUCCA AVE                         5444 NORTHCREST RD
FRANKLIN, TN 37069                      IRVINE, CA 92606                        FORT WORTH, TX 76107-3246




JULIE THOMPSON                          JULIE VERDUGO                           JULIET L DUGGAN
127 MILL CREEK DR                       8411 N 31ST DR                          7559 PLANTATION CIRCLE
CANTON, GA 30115                        PHOENIX, AZ 85051                       BRADENTON, FL 34201




JULIETTE DEGEORGE                       JULIETTE HOOGLAND                       JULIETTE MORALES
23996 N. LAKESIDE DR.                   8102 W HAUSMAN RD 21                    6505 E OSBORN RD APT 101
LAKE ZURICH, IL 60047                   SAN ANTONIO, TX 78249                   SCOTTSDALE, AZ 85251




JULIETTE RODRIGUEZ                      JULIO BARRIOS                           JULIO BAUTISTA
16186 SUNNYFIELD AVE                    300 FERGUSON DR. APT. 2103              915 S. CURTIS RD.
CALDWELL, ID 83607                      AUSTIN, TX 78753                        BOISE, ID 83705




JULIO CESAR SALAZAR                     JULIO ELIAS QUINO TOL                   JULIO GAONA-ALVARADO
2730 MONROE STREET                      16457 EL CAMINO REAL                    824 CARPENTER DRIVE
DENVER, CO 80205                        HOUSTON, TX 77062                       LAS VEGAS, NV 89107




JULIO HENRIQUEZ                         JULIO JUAREZ                            JULIO LINERO
5465 W 27 LANE                          635 PRAIRIE CENTER DRIVE 263            12774 SW 146TH LN
HIALEAH, FL 33016                       EDEN PRAIRIE, MN 55347                  MIAMI, FL 33186-6355




JULIO LOPEZ HERNANDEZ                   JULIO MENDEZ                            JULIO PEREZ
4520 HARMON CIR                         4309 SYCAMORE ST.                       1700 ALTA DR APT 1024
LAS VEGAS, NV 89122                     DALLAS, TX 75204                        LAS VEGAS, NV 89106-4166




JULIO RAMOS                             JULIO REYES GUADALUPE                   JULIO RIVERA LOPEZ
2525 WINROCK BLVD APT 80                CALLE 38 BLA 29 7 MIRAFLORES            CALLE 11 NUM 621 BARRIO OBRERO
HOUSTON, TX 77057                       BAYAMON, PR 00957                       SANTURCE, PR 00915
JULIO RIVERA              Case 19-10953-CSS     Doc 1-1
                                        JULIO SERNA            Filed 04/30/19   Page  243
                                                                                   JULIO   of 452
                                                                                         TAVAREZ
1314 S SECOND STREET                     5011 SWANN LANE                           4316 ICHABOD CRANE RD 48
CONROE, TX 77301                         SAN ANTONIO, TX 78219                     FORT WORTH, TX 76114




JULIO-OTONIEL M RODRIGUEZ                JULISMA ORTEGA                            JUN BAUTISTA
7307 WEST CIRCLE NE                      1013 ELM                                  1119 NORTH SCHOOL STREET UNIT D
MINNEAPOLIS, MN 55432                    DEER PARK, TX 77536                       HONOLULU, HI 96817




JUNCHAO WANG                             JUNE THOMPSON                             JUNIOR ESTRADA
3695 N MORNING SKY PL                    2107 W BROADWAY RD 144                    4802 CHARLES ST
MERIDIAN, ID 83646                       MESA, AZ 85202                            OMAHA, NE 68132




JUNIOR LETONA                            JUQUANTE HIGGINS                          JURNI CHASE
3706 BROOMSEDGE CT                       915 N ARLINGTON AVE B                     9510 W SUNFLOWER LANE
FAIRFAX, VA 22033                        BALTIMORE, MD 21217                       BOISE, ID 83704




JUSMINE ABAD                             JUSTICE BELSER                            JUSTICE BRYSON
6115 KNOLL WOOD RD APT 102               4440 MAY APPLE DRIVE                      5404 LILY ST
WILLOWBROOK, IL 60527-3220               ALPHARETTA, GA 30005                      ORLANDO, FL 32811-3941




JUSTIN AHMANN                            JUSTIN ANDERSON                           JUSTIN BAUER
14638 BACH DR APT 818                    1004 LIBERTY CHURCH TRAIL                 2428 LINWOOD DR.
CARMEL, IN 46032                         BRENTWOOD, TN 37027                       SARASOTA, FL 34232




JUSTIN BEAVER                            JUSTIN CASAGRANDE                         JUSTIN COFER
1601 APPLETON ST                         7601 E ROOSEVELT ST UNIT 1006             8105 JEFFERSON WAY
BALTIMORE, MD 21217                      SCOTTSDALE, AZ 85257                      ALPHARETTA, GA 30005




JUSTIN CORDTS                            JUSTIN COX                                JUSTIN DOUGHERTY
4150 EASTGATE DR APT 4104                3110 JAKE PL                              18 ALROWOOD
ORLANDO, FL 32839-5203                   COLUMBUS, OH 43219                        NORWALK, CT 06851




JUSTIN DYKES                             JUSTIN FOSSAND                            JUSTIN GOMEZ
701 NORTH HILL PKWY 701                  28537 N 102ND PLACE                       3205 SUNSET LAKE DRIVE
ATLANTA, GA 30341                        SCOTTSDALE, AZ 85262                      BURNSVILLE, MN 55337




JUSTIN HARGROVE                          JUSTIN HEATHERINGTON                      JUSTIN ISLER
1317 NORTH 26TH STREET                   4226 S 147TH PLAZA APT 204                756 BLUFF ST APT 203
RICHMOND, VA 23223                       OMAHA, NE 68137                           CAROL STREAM, IL 60188
JUSTIN JUPITER          Case   19-10953-CSS     Doc 1-1
                                        JUSTIN LOPEZ        Filed 04/30/19   Page 244Mof
                                                                                JUSTIN   452
                                                                                       PURDY
2311 HARLEM AVE                          538 RIDGEWAY AVE                       1706 WATERFALL DRIVE
BALTIMORE, MD 21216-4835                 SOUTH AMBOY, NJ 08879                  FRIENDSWOOD, TX 77546




JUSTIN MARTIN                            JUSTIN MCDONALD                        JUSTIN MEEKS
1023 BRYANT ST                           196 BIRCHWOOD DR                       3104 SQUIRREL RIDGE DRIVE
RAHWAY, NJ 07065                         TROY, MI 48083                         COLUMBUS, OH 43219




JUSTIN MELCHOR                           JUSTIN MICELI                          JUSTIN OKRAY
2340 E UNIVERSITY DR APT 87              16921 MAPLETON PLACE                   2929 FERNWOOD AVE
TEMPE, AZ 85281                          WESTFIELD, IN 46074                    DALLAS, TX 75216




JUSTIN REEVS                             JUSTIN ROBINSON                        JUSTIN ROMNIAK
4430 E SLEEPY RANCH RD                   1000 WALDEN CREEK TRCE 26-26           586 ALDEN STREET
CAVE CREEK, AZ 85331                     SPRING HILL, TN 37174                  WOODBRIDGE, NJ 08830




JUSTIN SOLOMON                           JUSTIN SOSA                            JUSTIN STEPHENSEN
7329 CARRIE LANE 170                     4532 GLENDALE ROAD                     18104 CUMBERLAND ROAD
DEER PARK, TX 77536                      WOODBRIDGE, VA 22193                   NOBLESVILLE, IN 46060




JUSTIN TAYLOR                            JUSTIN TOOKES                          JUSTIN ULMEN
12644 AZULITO                            7456 AVALON BLVD                       4608 DESERT COURT 803
EL PASO, TX 79928                        ALPHARETTA, GA 30009                   EVLESS, TX 76040




JUSTIN VALDEZ                            JUSTIN VILLANUEVA                      JUSTIN WADE
102 CRESTVIEW DRIVE                      8639 FAIRHAVEN STREET                  4750 TARA CREEK TRAIL
SAN ANTONIO, TX 78201                    SAN ANTONIO, TX 78229                  ELLENWOOD, GA 30294




JUSTIN WARNER                            JUSTIN WILCOX                          JUSTIN YANUSHKA
8404 WARREN PKWY APT 614                 17116 HARPERS TRACE                    400 W BITTERS RD
FRISCO, TX 75034                         CONROE, TX 77385                       SAN ANTONIO, TX 78216




JUSTIN ZASZCZURYNSKI                     JUSTINA COURLAS                        JUSTINE MORTENSEN
35804 ELECTRA DR.                        5568 MINK ST.                          18611 ANNE DRIVE
STERLING HEIGHTS, MI 48312               JOHNSTOWN, OH 43031                    HOUSTON, TX 77058




JUSTYNA KORNELUK                         JUTTE ELECTRICAL                       JUVENCIO YTUARTE
144 N. FIORE PKWY                        3719 WABASH RD                         1024 W WOODLAWN AVE
VERNON HILLS, IL 60061                   FORT RECOVERY, OH 45846                SAN ANTONIO, TX 78201-5889
JVK AND COMPANY, INC.       Case 19-10953-CSS    Doc
                                          JW FLOOR    1-1 Filed 04/30/19
                                                   COVERING                      Page 245
                                                                                    JWD    of 452 LLC
                                                                                        CONSULTANCY,
7332 GRANVILLE DR.                         1201 MILITARY AVENUE                     10934 RESTON POINT DRIVE
MANSFIELD, TX 76063                        COUNCIL BLUFFS, IA 51503                 RICHMOND, TX 77406




JYLISSA JENKINS                            K & B BEVERAGE SERVICE                   KACEY FUJINO
53 A ORCHARD ST.                           8194 W DEER VALLEY RD., STE 106-229      1 CAMINO SANTA MARIA ST
STAMFORD, CT 06902                         PEORIA, AZ 85382                         SAN ANTONIO, TX 78228-5433




KACIE MCCAIN                               KADERA HALE                              KADIE ELISABETH PRINCE
6423 W. RIVERCHASE DR.                     10000 WALNUT ST APT 2127                 6832 PATRICK LN
TEMPLE TERRACE, FL 33637                   DALLAS, TX 75243-2747                    PLANO, TX 75024




KAELA THISTLETHWAITE                       KAELIN BOOTH                             KAELIN LOPEZ
4402 AVENIDA PRIMA ST                      101 ROYAL DR. 1014                       2709 FOREST GROVE DR
SAN ANTONIO, TX 78233                      MADISON, AL 35758                        RICHARDSON, TX 75080




KAEMPFER CROWELL                           KAHLUA BAY                               KAI CRAWLEY
1980 FESTIVAL PLAZA DRIVE, SUITE 650       PO BOX 100356                            101 ABBY LN
ANTHONY CELESTE                            NASHVILLE, TN 37224                      MADISON, AL 35758-4406
LAS VEGAS, NV 89135




KAILA SCHUMACHER                           KAILEE DEANDREA                          KAILEE ONEILL
3050 SUMTER AVE N. 107                     4510 S COBBLESTONE ST                    2929 N 70TH STREET APT. 1001
CRYSTAL, MN 55427                          GILBERT, AZ 85297-4592                   SCOTTSDALE, AZ 85251




KAILEY GARCIA                              KAILEY HILL                              KAILEY LUSBY
1602 W TERRA ALTA DR                       708 S. LINDON LANE                       6467 MELODY LANE APT 1071
SAN ANTONIO, TX 78209-2638                 TEMPE, AZ 85281                          DALLAS, TX 75231




KAILEY RACZ                                KAISER PERMANENTE                        KAITLIN ABBEY
1012 S WILLIAMS ST APT 37                  711 KAPIOLANI BLVD, STE 400              3900 FAIRFAX DR UNIT 218
WESTMONT, IL 60559-2917                    HONOLULU, HI 96813                       ARLINGTON, VA 22203-1662




KAITLIN COOPER                             KAITLIN KING                             KAITLIN RITTER
3339 EPWORTH AVE.                          2700 BAY AREA BLVD APT. 1909             121 WEST BLAKE AVE.
CINCINNATI, OH 45211                       WEBSTER, TX 77598                        COLUMBUS, OH 43202




KAITLYN CREECH                             KAITLYN LITTLE                           KAITLYN MCGOWAN
7259 MAPLE LEAF CT                         10S241 HAMPSHIRE LANE WEST               3793 WILD CHERRY WAY
LIBERTY TOWNSHIP, OH 45044                 WILLOWBROOK, IL 60527                    MASON, OH 45040
                       Case
KAITLYN MICHELLE ARCENEAUX     19-10953-CSS
                                        KAITLYN Doc 1-1
                                                MURRAY        Filed 04/30/19   Page  246 NICOLOSI
                                                                                  KAITLYN of 452
2001 S SHERWOOD FOREST BLVD              10 WOODLAND AVE                          2607 N. LANDCASTER SR APT 103
BATON ROUGE, LA 70816-8406               FORDS, NJ 08863                          BOISE, ID 83702




KAITLYN PAINTER                          KAITLYN QUINN                            KAITLYN SPAULDING
7225 HEMLOCK LN N APT 203                6808 S INTERSTATE 35 APT 148             11050 FANCHER RD 11
MAPLE GROVE, MN 55369-5518               AUSTIN, TX 78745-5765                    WESTERVILLE, OH 43082




KAITLYN THIELE                           KALA PARKER                              KALANI KISCHUK
1205 SKYLARK DR                          101 NATHANAELS CROSSING DR               1200 E PARMER LANE APT 521
OMAHA, NE 68144                          COLUMBIA, TN 38401-5200                  AUSTIN, TX 78753




KALEB DINK                               KALEB MCCULLOUGH                         KALEIGH ELDRIDGE
900 SOUTH CALIFORNIA STREET              17625 N 7TH STREET APT 1149              925 ALPINE DR
SHERIDAN, IN 46069                       PHOENIX, AZ 85022                        BRANDON, FL 33510




KALEOLANI HERNANDEZ                      KALEY NEUBERGER                          KALLEE COOL
2825 WAIALAE AVE.                        120 E. TAYLOR STREET                     1939 WALLACE AVE 209
HONOLULU, HI 96826                       PHOENIX, AZ 85004                        COSTA MESA, CA 92627




KALYN CANNON                             KALYN CLARK                              KALYNN PARKS
2141 DRAGON TRAIL                        17057 N 36TH ST                          9339 CHIMNEYROCK BLVD
NEW BRAUNFELS, TX 78130                  PHOENIX, AZ 85032                        CORDOVA, TN 38016-2356




KAMBRAH FITZGERALD                       KAMBRY RICHARDSON                        KAMERON MASON
214 MARY JANE LANE                       1194 SWEETWOOD CIRCLE                    13 MAPLERIDGE DR.
BEL AIR, MD 21015                        NAMPA, ID 83651                          FORT WORTH, TX 76134




KAMERYN N PRITCHETT                      KAMIYA PERRY                             KAMRI WORDEN
3509 TANELORN DRIVE APT 1824             1608 E CHELSEA DR                        226 SOUTH 197TH STREET
HENRICO, VA 23294                        SAN TAN VALLEY, AZ 85140-5666            OMAHA, NE 68022




KAMRIE DARNELL                           KAMRON HALEY                             KAMRON NAPULOU
1006 GRAND BLVD APT 307                  1507 AUGUSTA DR                          1551 KALAKAUA AVE APT F301
KANSAS CITY, MO 64106-2256               MARIETTA, GA 30067                       HONOLULU, HI 96826




KANES DRAFT SERVICE INC.                 KANGGAI ERDENTSOG                        KANSAS CITY POWER & LIGHT (KCP&L)
PO BOX 1179                              2090 SOUTH MONOCA PARKWAY APT: 201       1200 MAIN ST
KEYSTONE HEIGHTS, FL 32656               DENVER, CO 80224                         KANSAS CITY, MO 64105
                        Case
KANSAS CITY POWER & LIGHT      19-10953-CSS
                           (KCP&L)              Doc 1-1 Filed
                                        KAPLAN SAUNDERS            04/30/19   Page 247 CO.
                                                                                 KAPPUS of 452
PO BOX 219330                           ATTN ISAIAH FISHMAN                      4755 W. 150TH ST
KANSAS CITY, MO 64121-9330              500 N DEARBORN ST 2ND FL                 CLEVELAND, OH 44135
                                        CHICAGO, IL 60654




KARA BURKLEY                            KARA LYNN ASHCRAFT                       KARA MCCORMICK
14715 HARVEST DRIVE                     5530 BAYWATER DRIVE                      128 MAPLE ST.
CARMEL, IN 46032                        TAMPA, FL 33615                          CINCINNATI, OH 45215




KARA STRACH                             KARAN A PATEL                            KAREEM RUFFIN
8025 W RUSSELL ROAD APT 2030            2462 KUHIO AVE APT 203                   1 LAWN AVE APT A6
LAS VEGAS, NV 89113                     HONOLULU, HI 96815                       STAMFORD, CT 06902-4141




KAREEM SASA                             KAREL NGIRAKESAU                         KAREN AGUAYO
10414 AVALON RIDGE                      98-462 KAAMILO ST                        COOPERATIVA JARDINES DE SAN
SAN ANTONIO, TX 78240                   AIEA, HI 96701                           FRANCISCO APT 1011-I
                                                                                 SAN JUAN, PR 00924




KAREN DURST                             KAREN FORD                               KAREN GALLO
5858 S SNOWDROP PL                      2530 EDGECOMBE CIR N APT A               3309 RAMBLE WAY CT
BOISE, ID 83716-7010                    BALTIMORE, MD 21215-6856                 SARASOTA, FL 33657




KAREN KRIEGER                           KAREN RIGHTER                            KAREN RIVAS
455 E MEADOWS LANE                      5446 ROCKWOOD COURT                      9818 MANGO STREET
GILBERT, AZ 85234                       COLUMBUS, OH 43229                       HOUSTON, TX 77075




KARI RUTH                               KARIMAR VELAZQUEZ                        KARIN MENEFEE
2621 GLEN RANCH DR                      URB. MONTE CARLO CALLE 10 878            207 ANDRA ST
BURLESON, TX 76028                      SAN JUAN, PR 00924                       MADISON, AL 35758




KARINA CARRIZALES                       KARINA COUTSOUVANOS                      KARINA GUERRA
15651 CHASE HILL BLVD APT 110           11232 NW 51 TERR                         8607 JONES MALTSBERGER RD. APT 1104
SAN ANTONIO, TX 78256                   DORAL, FL 33178                          SAN ANTONIO, TX 78216




KARINA ISABEL PENA                      KARISA L HORNER                          KARISSA NOWAKOWSKI
9427 FOUNTAINBLUE BLD 205               907 WEST AUMAN DRIVE                     3550 S MCCLELLAND DR
MIAMI, FL 33172                         CARMEL, IN 46032                         CHANDLER, AZ 85248




KARITZA RODRIGUEZ                       KARL BENEDICK VILLANUEVA                 KARL JASON BURGESS
370 ASH LN APT 103                      1749 NALANI STREET                       2809 HAZELCHASE COURT
GLEN ELLYN, IL 60137                    HONOLULU, HI 968194221                   INDIANAPOLIS, IN 46268
KARLA ALEMAN             Case 19-10953-CSS    Doc 1-1
                                       KARLA CAMACHO          Filed 04/30/19   Page 248CASCO
                                                                                  KARLA of 452
4301 APPIAN WAY W                       2509 INCLINE DRIVE                        398 W GIZA AVE
COLUMBUS, OH 43230                      CARROLLTON, TX 75006                      HAZEL PARK, MI 48030




KARLA CASTRO                            KARLA CEJA HUERTA                         KARLA CORNEJO
101 AVONDALE ST APT 1                   6534 SLATE SPRINGS CT                     2410 WESTBROOK ST
HOUSTON, TX 77006-3344                  LAS VEGAS, NV 89122                       FORT WORTH, TN 76111




KARLA M RAMIREZ                         KARLA MOJICA                              KARLA NAVARRO RAMIREZ
7697 E. WARREN DR. APT 12-208           1201 S. EADS ST 910                       13055 DAHLIA CIR APT. 111
DENVER, CO 80231                        ARLINGTON, VA 22202                       EDEN PRAIRIE, MN 55344




KARLA S HURTADO                         KARLA S SANDOVAL-RIVAS                    KARLA TIRADO
16296 SW 83RD LN                        1960 CRYSTAL LAKE CT W D-59               5250 ASTOR PARK DRIVE APT 1508
MIAMI, FL 33193-5143                    SHELBY TOWNSHIP, MI 48316                 WEST CHESTER, OH 45011




KARLA V NUNEZ JARQUIN                   KARLA VICARIO FELICIANO                   KARLEE GUSTAVSON
9551 FONTAINEBLEAU BLVD APT 214         PO BOX 193353                             210 BUTTERNUT CIRCLE
MIAMI, FL 33172-6834                    SAN JUAN, PR 00919                        CARVER, MN 55315




KARLEE RADER                            KARLEY POLIVKA                            KARLIE ALLEN
9999 W KATIE AVE 1221                   17W 248 HILLSIDE LN                       430 WIGTON DRIVE
LAS VEGAS, NV 89147                     WILLOWBROOK, IL 60527                     ALPHARETTA, GA 30004




KARLITA LOPEZ                           KARLY WHITE                               KARRA JOHNSON
321 N GEORGE MASON DR APT 2             4725 HOLLY STREET                         227 CLAY STREET
ARLINGTON, VA 22203-3032                KANSAS CITY, MO 64112                     SMITHFIELD, VA 23430




KASANDRA ESPERANZA                      KASANDRA MASCORRO-TAYLOR                  KASE EVANS
REC NEMECIO R CANALES EDF 11APT 195     2530 RIVER ALDER WAY APT 1318             770 S 13TH ST
SAN JUAN, PR 00918                      INDIANAPOLIS, IN 46268                    BOISE, ID 83707




KASEY GILLIES                           KASHMERE DYSON                            KASLEY BALDWIN
246 E FRANCIS LN                        43991 VAIRA TERRACE                       4530 BACKENBERRY DR
GILBERT, AZ 85295                       CHANTILLY, VA 20152                       FRIENDSWOOD, TX 77546




KASON PIREHPOUR                         KASPER GUERRA                             KASSANDRA AUGER
25622 N. SINGBUSH LOOP                  9455 VISCOUNT BLVD APT 207                1227 E NORTH BROADWAY
PHOENIX, AZ 85083                       EL PASO, TX 79925                         COLUMBUS, OH 43224
KASSANDRA CASTIBLANCO Case    19-10953-CSS   DocSAYLES
                                       KASSANDRA 1-1 Filed 04/30/19   Page 249 ofFORNASH
                                                                         KASSIDEY 452
10314 CHADBOURNE DR                    13271 W FOXFIRE CT.               7221 ARNECLIFFE LANE
TAMPA, FL 33624-5012                   BOISE, ID 83713                   NEW ALBANY, OH 43054




KAT RAESSLER                           KATALIN SZILAGYI                  KATARINA ROBY
PO BOX 14496                           1800 KAIOO DRIVE APT C309         4524 BEDFORD AVE APT 3
SCOTTSDALE, AZ 85267                   HONOLULU, HI 96815                OMAHA, NE 68104




KATE BROWN                             KATE WELLMAN                      KATELYN AMANDA KLEINHEINZ
16950 MEADOW LN                        6349 N COLLEGE AVE APT 441        2871 SOUTH FAIRVIEW ST B
VILLAGE OF LOCH LLOYD, MO 64012-4115   INDIANAPOLIS, IN 46220            SANTA ANA, CA 92704




KATELYN GOECKEL                        KATELYN LILLY                     KATELYN MCKINLEY
918 SPLIT FAIRWAY                      11602 DURRINGTON DRIVE            227 PRIMROSE DR
SAN ANTONIO, TX 78260                  NORTH CHESTERFIELD, VA 23236      FOOTHILL RANCH, CA 92610




KATELYN PAZ                            KATELYN RIBEIRO                   KATELYN SHAW
26314 RAVEN FEATHER                    319 LAKE AVE                      400 W ANDERSON LN APT 5210
SAN ANTONIO, TX 78260-6019             COLONIA, NJ 07067                 AUSTIN, TX 78752




KATELYN WILLIAMS                       KATELYND MORRIS                   KATELYNE RAAB
6896 ROSEMARY RD                       5293 OLD ASHWOOD DRIVE            3956 W. CHAMA DR
EDEN PRAIRIE, MN 55346                 SARASOTA, FL 34233                GLENDALE, AZ 85310




KATELYNN KING                          KATELYNN WHITE                    KATEY ANDERST
5208 ARBOLES DR A2                     3538 NE ROCK CREEK DR             3732 TONKAWOOD RD
HOUSTON, TX 77035                      KANSAS CITY, MO 64116             MINNETONKA, MN 55345




KATHERIN CONE                          KATHERINE ADAMS                   KATHERINE BOOKER
2144 FERNBROOKE DR.                    4622 2ND AVE APT 2                530 BROOKSBORO TERRACE
HUNTSVILLE, AL 35811                   DETROIT, MI 48201-3760            NASHVILLE, TN 37217




KATHERINE CHISHOLM                     KATHERINE CRUM                    KATHERINE GALINDO
2500 WEST NORTH AVE                    349 SHERYL DR                     324 S. LAVEEN DRIVE
BALTIMORE, MD 21216                    PICKERINGTON, OH 43147            CHANDLER, AZ 85226




KATHERINE GEFFRE                       KATHERINE GOSS                    KATHERINE GRACE BOSNICH
6980 COUNTY RD 26                      671 S 69TH ST                     1008 SOUTH CHERRY STREET A103
MINNETRISTA, MN 55359                  OMAHA, NE 68106                   DENVER, CO 80246
KATHERINE GRAY            Case 19-10953-CSS    Doc
                                        KATHERINE   1-1 Filed 04/30/19
                                                  HENDERSON                Page 250 of MARTAU
                                                                              KATHERINE 452
2S405 FLAMINGO CT                        3214 SHERWOOD RIDGE DR               574 RAHWAY AVE B3
LOMBARD, IL 60148                        POWHATAN, VA 23139                   WOODBRIDGE, NJ 07095




KATHERINE OCONNOR                        KATHERINE OLSON                      KATHERINE PACITTI
3273 N GAWAINE PL                        8931 CARRIAGE HILL RD                20011 65TH AVE E
BOISE, ID 83704                          SAVAGE, MN 55378                     BRDENTON, FL 34211




KATHERINE PAQUIAN                        KATHERINE PEREZ                      KATHERINE REBECCA ALEXANDER
2004 DEER CREEK TRAIL                    11137 PLUMBROOK RD                   7001 WEST END BLVD
ROUND ROCK, TX 78665                     STERLING HEIGHTS, MI 48312           NEW ORLEANS, LA 70124




KATHERINE SURBAUGH                       KATHLEEN BROWN                       KATHLEEN DINIS
1410 COLORADO AVE S                      2114 W CHATEAU DR                    222 KYSER BLVD APT 114
ST LOUIS PARK, MN 55416-1473             MERIDIAN, ID 83646                   MADISON, AL 35758




KATHLEEN GERMAIN                         KATHLEEN GILLIS                      KATHLEEN LAUZON
21414 HILLSIDE DRIVE                     19002 DALLAS NORTH TOLLWAY 1421      5155 W TROPICANA AVE UNIT 1172
CLINTON TWP, MI 48035                    DALLAS, TX 75287                     LAS VEGAS, NV 89103




KATHLEEN MARTIN                          KATHLEEN WATERS                      KATHRYN BLAKE
263 S OAKLAND AVE                        3400 E RIVER VALLEY ST APT C104      2613 W EBBTIDE ST
VILLA PARK, IL 60181                     MERIDIAN, ID 83646                   MERIDIAN, ID 83642




KATHRYN DACEY                            KATHRYN GELDERMANN                   KATHRYN GONYEA
8702 E. SAN LORENZO DR.                  550 E 3RD AVE 306                    1620 CHARLTON ST APT 107
SCOTTSDALE, AZ 85258                     DENVER, CO 80203                     SAINT PAUL, MN 55118




KATHRYN JACKSON                          KATHRYN L EMRY                       KATHRYN MARSHALL
7639 MEADOWLAWN                          1420 ARETZ COURT                     2138 E. CATHEDRAL ROCK DRIVE
SAN ANTONIO, TX 78251                    VICTORIA, MN 55386                   PHOENIX, AZ 85048




KATHRYN UROZA                            KATHRYN WETHERILLE                   KATHRYN WRIGHT
945 MANORGREEN RD                        7730 COUNTY RD 26                    2360 EHRLER LANE
MIDDLE RIVER, MD 21220                   MINNETRISTA, MN 55359                WINTER PARK, FL 32792




KATHY BONNEVIE                           KATIA RUBIO                          KATIE BLAKE
1608 DESERT CANYON CT                    25445 MORSE DR.                      281 SUNRISE CT
LAS VEGAS, NV 89128                      CHANTILLY, VA 20152                  FAIRFIELD, OH 45014
KATIE BLISS               Case 19-10953-CSS     Doc 1-1
                                        KATIE E OGLESBY        Filed 04/30/19   Page 251
                                                                                   KATIE   of 452
                                                                                         ERNST
602 COUNTY ROAD M                        2620 HILLGATE COURT                       1119 W 86TH ST
YUTAN, NE 68073                          RICHMOND, VA 23233                        BLOOMINGTON, MN 55420




KATIE EVANS                              KATIE FISHER                              KATIE KLEIN
1101 HIDDEN CREEK DR                     6170 DEEWOOD LOOP WEST                    3248 W 7TH ST 210
MANSFIELD, TX 76063                      COLUMBUS, OH 43229                        FORT WORTH, TX 79107




KATIE RICKS                              KATIE SJOLANDER                           KATIE TEKRONY
2822 W 28TH AVE                          8485 GROVE CIR                            1719 S 167TH AVENUE CIR
DENVER, CO 80211                         SHAKOPEE, MN 55379                        OMAHA, NE 68130




KATIE THROOP LINDER                      KATRIEL JONES                             KATRIEL L COLEMAN
740 W. CHIMES ST.                        1350 S ELLSWORTH RD APT 2109              321 WALTON LANE APT K138
BATON ROUGE, LA 70802                    MESA, AZ 85209-2810                       MADISON, TN 37115




KATRINA BRDECKO                          KATRINA MARR                              KATRINA R CLARIN
15616 S. 33RD PLACE                      14638 SUMTER                              167A FAY STREET
PHOENIX, AZ 85048                        SAVAGE, MN 55378                          EDISON, NJ 08837




KATS PLUMBING                            KATSUYUKI SUGIMOTO                        KATTI GARCIA LOPEZ
PO BOX 1132                              2542 E MEGAN ST                           4218 QUARRY LAKE DRIVE APT 202
MISSOURI CITY, TX 77489                  GILBERT, AZ 85295                         RICHMOND, VA 23233




KATTIE JOHNSTON                          KATY TATUM                                KATYA HEISEL
3907 WINSTON DRIVE                       1403 N ROCKWALL AVE                       105 E 41ST. APT 1W
DENTON, TX 76210                         TERRELL, TX 75160                         KANSAS CITY, MO 64111




KATZ COFFEE LLC                          KAVEON DUX                                KAVONNA STACY
2450 LOUISANA ST SUITE 400-221           2239 BUCKINGHAM AVE.                      11821 W 100TH TER
HOUSTON, TX 77006                        BERKLEY, MI 48072                         OVERLAND PARK, KS 66214-2442




KAY DAVID                                KAY WEISENBARGER                          KAYCEE LOFTIS
5706 NINE MILE ROAD                      449 FORESTWOOD LN.                        12380 SORENSON LAKE RD
RICHMOND, VA 23223                       MAITLAND, FL 32751                        MERRIFIELD, MN 56465




KAYCEE MILLER                            KAYCI PIERCE                              KAYE PABALATE
2206 ROSLYN AVE APT 7                    2765 UPLAND LN N                          2260 HASSELL ROAD APT 112
BALTIMORE, MD 21216                      PLYMOUTH, MN 55447                        HOFFMAN ESTATES, IL 60169
KAYLA ALI             Case         19-10953-CSS    Doc 1-1
                                            KAYLA BOYCE           Filed 04/30/19   Page 252CANAVIER
                                                                                      KAYLA of 452
34 LEATHERWOOD PLACE APT D                  2218 S 11TH AVE                           2300 KATHRYN LANE 4821
BALTIMORE, MD 21237                         BROADVIEW, IL 60155                       PLANO, TX 75025




KAYLA CARTER                                KAYLA CHRISTIANO                          KAYLA CORRIN PARKINSON
8301 W CHARLESTON BLVD APT 1098             3333 EAST BAYAUD AVENUE                   1663 CASS LAKE RD UNIT C
LAS VEGAS, NV 89117                         DENVER, CO 80209                          KEEGO HARBOR, MI 48320




KAYLA COUNTS                                KAYLA CROMETY                             KAYLA DIANNE RIZER
44141 LANTERN LANE                          32 CORBO TER APT 2                        33350 STELLA LN.
STERLING HEIGHTS, MI 48314                  STAMFORD, CT 06902                        WALKER, LA 70785




KAYLA FARLEY                                KAYLA FERGUSON                            KAYLA GRAY
5635 ELMHURST CIRCLE APT.11-213             19702 BELLA LOMA APT 11003                3500 N HAYDEN ROAD 1801
OVEIDO, FL 32765                            SAN ANTONIO, TX 78256                     SCOTTSDALE, AZ 85251




KAYLA HARRIS                                KAYLA MILES                               KAYLA N WASHINGTON
6230 ROBINHOOD LN. 31                       123 E. RAMPART DR                         210 JETLYN DRIVE
HUNTSVILLE, AL 35806                        SAN ANTONIO, TX 78216                     SAN ANTONIO, TX 78249




KAYLA NASH                                  KAYLA NICHOLS                             KAYLA PEREZ
2601 S PAVILLION CTR DR APT 2039            1813 PINEHURST LANE APT 8105              3802 CHAPEL SQUARE DR
LAS VEGAS, NV 89135                         MESQUITE, TX 75150                        SPRING, TX 77388




KAYLA PRASKIEVICZ                           KAYLA SHANKS                              KAYLA SLATTERY
15518 TRINITY FALL WAY                      503 1ST AVE SE APT C                      3123 E MUIRWOOD DR
BRADENTON, FL 34212                         CARMEL, IN 46032-2154                     PHOENIX, AZ 85048




KAYLA TURCATO                               KAYLA VAKOS                               KAYLA VANHOOSE
377 E. HARRIS HAWK DRIVE                    16333 COLUMNS WAY APT 1205                4449 CHAHA RD
KUNA, ID 83634                              BATON ROUGE, LA 70817                     GARLAND, TX 75043




KAYLA WILLIAMS                              KAYLAH OKONSKI                            KAYLAN GARCIA
376 COUNTY ROAD 267                         9130 S ROBERTS RD                         9904 ROBIN STREET
ARLEY, AL 35541                             TEMPE, AZ 85284                           LA PORTE, TX 77571




KAYLEE BAHUN                                KAYLEE ELLSWORTH                          KAYLEE MCBRIDE
2005 S 133RD AVE                            7026 THISTLE RIDGE ST.                    10906 W ANNAFAYE ST
OMAHA, NE 68144                             LAS VEGAS, NV 89166                       STAR, ID 83669-5506
KAYLEE SHEVITZ             Case 19-10953-CSS     Doc 1-1HACKETT
                                         KAYLEI ELIZABETH Filed 04/30/19   Page 253HOLEMAN
                                                                              KAYLEI of 452
505 LUCERNE AVE                           113 ZACHARY DRIVE                   8714 E. PORTOBELLO AVE.
TAMPA, FL 33606                           BOUTTE, LA 70039                    MESA, AZ 85212




KAYLI LUCIUS                              KAYLIN ANTIOHO                      KAYLIN FARMER
3440 OLENTANGY RIVER RD                   355 N OAKLAWN AVE                   18200 WESTFIELD PL DR 232
COLUMBUS, OH 43202                        ELMHURST, IL 60126                  HOUSTON, TX 77090




KAYLYN LOFTON                             KAYVOND LOGAN                       KAZDON RUFFIN
15259 MYRTLE AVE                          2051 NEW STONECASTLE TERRACE        14000 RENAISSANCE CT APT 2007
VILLA PARK, IL 60181                      ORLANDO, FL 32792                   AUSTIN, TX 78728-7126




KAZUKI HOTTA                              KAZUTAKA KISHIMOTO                  KAZYS GOURMET SHOP
1362 S VINEYARD 2095                      1159 N MARVIN ST                    9256 MARKVILLE DR.
MESA, AZ 85210                            GILBERT, AZ 85233                   DALLAS, TX 75243-4404




KB CONTRACT                               KCMO WATER SERVICES DEPT.           KCMO WATER SERVICES DEPT.
1000 HOLCOMB WOODS PKWY, STE 111          4800 E 63RD ST                      PO BOX 807045
ROSWELL, GA 30076                         KANSAS CITY, MO 64130               KANSAS CITY, MO 64180-7045




KCP&L                                     KEAGAN PAYNE                        KEAGAN POWELL
PO BOX 219330                             6690 NORTH 1000 EAST                3886 S. STAR CANYON DR
KANSAS CITY, MO 64121-9330                SHERIDAN, IN 46069                  GILBERT, AZ 85297




KEANY PRODUCE                             KEATOR CONSTRUCTION LLC             KEEGAN DEMPSEY
3310 75TH AVE                             8014 VIA DELLAGIO WAY, STE 200      2829 S LAKELINE BLVD 15
LANDOVER, MD 20785                        ORLANDO, FL 32819                   CEDAR PARK, TX 78613




KEELY BASTOW                              KEENTAE GLOVER                      KEENYN WALLACE
1345 ROLLING LINKS DRIVE                  204 N PARRAMORE AVE                 2608 E TURNEY AVE 2
ALPHARETTA, GA 30004                      ORLANDO, FL 32801-1716              PHOENIX, AZ 85016




KEETON JACOBS                             KEEVA HARTZELL                      KEEYAIRA PRISCILLA BONNER
15613 SAMBUCA CIRCLE                      1452 E PORTLAND ST.                 8165 RICHMOND AVE APT 1319
AUSTIN, TX 78728                          SPRINGFIELD, MO 65804               HOUSTON, TX 77063-6019




KEGAN HRUZA                               KEIDRA ONEAL                        KEIL WAGNER
6423 S 137TH ST                           1610 EMERSON ST                     6334 CARDINGTON PLACE
OMAHA, NE 68137                           NASHVILLE, TN 37216-3819            WEST CHESTER, OH 45069
KEILON WILLIS            Case 19-10953-CSS     Doc 1-1
                                       KEILY SANDOVAL        Filed 04/30/19   Page  254
                                                                                 KEIR    of 452
                                                                                      GELLATLY
119TH W. 99TH TER.                      3646 PRADO DR                            257 BERKSHIRE LN N
KANSAS CITY, MO 64114                   SARASOTA, FL 34235                       PLYMOUTH, MN 55441




KEITH ARRUDA                            KEITH BLACK                              KEITH GUILLAUME
5201 WORTH WAY                          4701 CUMNOR RD                           1945 SAVOY DR
CALDWELL, ID 83607                      DOWNERS GROVE, IL 60515                  ATLANTA, GA 30341-1040




KEITH HENDRICKS                         KEITH JONES                              KEITH JONES
4039 E PINON WAY                        4111 N DRINKWATER BLVD APT A105          509 GARRETT DR
GILBERT, AZ 85234                       SCOTTSDALE, AZ 85251-3649                ATHENS, AL 35611




KEIZABURO ISA                           KELA MILLER                              KELCY JENAE CUNNINGHAM
6717 RUNNINGWOODS DR                    104 CARAWAY RD, APT 2A                   204 HARVEST RIDGE DRIVE
TAMPA, FL 33634                         REISTERSTOWN, MD 21136                   HARVEST, AL 35749




KELI BAILLI                             KELIN ALEXANDRA MURPHY                   KELLER FIRE & SAFETY, INC.
4295 E MEXICO AVE 1004                  14318 AUTUMN WOODS DRIVE                 1138 KANSAS AVENUE
DENVER, CO 80222                        CARMEL, IN 46074                         KANSAS CITY, KS 66105




KELLEY PIEDISCALZO                      KELLEY STERL                             KELLEY STEVENS
5640 GOLF POINTE DRIVE UNIT 102         5006 UVALDA ST                           5867 PARFET CT
SARASOTA, FL 34243                      DENVER, CO 80239                         ARVADA, CO 80004




KELLI CHEESEBOROUGH                     KELLI LONG                               KELLI THORNBURG
2354 LITTLE COUNTRY RD                  382 CEDAR TRAIL LANE                     3102 SPRINGMEADOW LANE
PARRISH, FL 34219                       HARVEST, AL 35749                        CARMEL, IN 46033




KELLIE DECOU                            KELLIE GRUSH                             KELLIE MARTIN
812 CONTESSA                            33 N CORONA ST APT 407                   3920 BLAISDELL AVE S
IRVINE, CA 92602                        DENVER, CO 80218-3846                    MINNEAPOLIS, MN 55409




KELLIE ROCHE                            KELLIE WEDEMEYER                         KELLY BEAVER
957 PROVIDENCE DRIVE                    4856 S.TUNE                              6050 MELODY LN APT 133
SHAKOPEE, MN 55379                      MESA, AZ 85212                           DALLAS, TX 75231




KELLY CRAMER                            KELLY CROSBY                             KELLY EDWARDS
11211 WHITE ROCK TERRACE                7101 VIRGINIA PKWY 1305                  7790 DIMMICK RD
BRADENTON, FL 34211                     MCKINNEY, TX 75070                       CINCINNATI, OH 45241
KELLY HARRIS              Case 19-10953-CSS    Doc 1-1
                                        KELLY KNIGHT             Filed 04/30/19   Page 255PHILLIP
                                                                                     KELLY  of 452
4228 ANNAPOLIS RD                        16316 OLCOTT AVE                            1414 WILDER AVE APT 3E
HALETHORPE, MD 21227                     TINLEY PARK, IL 60477                       HONOLULU, HI 96822




KELLY SNYDER                             KELLY SULLIVAN                              KELLY SZAROMETA
9835 FREDERICKSBURG RD APT 121           5175 JERRY TARKANIAN WAY 13205              19 E 14TH STREET
SAN ANTONIO, TX 78240                    LAS VEGAS, NV 89148                         LOMBARD, IL 60148




KELLY SZILAGYI- AVERY                    KELLY XIONG                                 KELLYMER GARCIA
35325 N SHORELINE DRIVE                  110 S. ORLANDO AVE SUITE 12                 CALLE SOLEDAD 35 URB DEL CARMEN
INGLESIDE, IL 60041                      ORLANDO, FL 32789                           RIO GRANDE, PR 00475




KELSEA BROTHERS                          KELSEE LARSON                               KELSEY ANDERSON
22800 BULVERDE RD                        12236 TATTERSALL PARK LN                    12777 ASHFORD POINT DR 1711
SAN ANTONIO, TX 78261                    TAMPA, FL 33625                             HOUSTON, TX 77082




KELSEY ANN NEMECHEK                      KELSEY CONNER                               KELSEY CROCKETT
9636 EAST ARKANSAS PLACE                 8173 REAL QUIET LANE                        11545 N FRANK LLOYD WRIGHT BLVD
DENVER, CO 80247                         BLACKLICK, OH 43004                         UNIT 20464
                                                                                     SCOTTSDALE, AZ 85259-3141




KELSEY DIXON                             KELSEY GOLDAN                               KELSEY HOLLAND
5806 DUNCAN DR                           8524 BURNET RD APT 526                      1332 ALANA DR APT 308
ELLICOTT CITY, MD 21043                  AUSTIN, TX 78757                            ORLANDO, FL 32828




KELSEY JAMES                             KELSEY KRIEBEL                              KELSEY KUNKELMANN
2304 DARTMOUTH DRIVE                     60387 WASHINGTON CIR                        710 MEADOW BROOK DR
ARLINGTON, TX 76015                      WASHINGTON, MI 48094-3922                   FREEBURG, IL 62243




KELSEY LAUGHLIN                          KELSEY MCCUMBER                             KELSEY SLANTIS
4407 SANTEE DR                           537 COALBROOK DR.                           1044 CAMINO LA COSTA APT. 1028
BAYTOWN, TX 77521-3065                   MIDLOTHIAN, VA 23114                        AUSTIN, TX 78752




KELSEY SORENSEN                          KELSEY WILLIAMS                             KELSIE JOHNSTON
7027 W. SAXTON DR.                       498 SOUTH HAMILTON ROAD APR. 49             489 LA LUZ BLVD APT 116
BOISE, ID 83714                          COLUMBUS, OH 43213                          LEBANON, OH 45036




KELVIN ALICEA RIVERA                     KELVIN GRAY                                 KELVIN OROZCO
PO BOX 1386                              250 S 17TH ST APT E 3-3                     URB VILLA GRANADA C/A ALAMEDA 915
VEGA BAJA, PR 00693                      BATON ROUGE, LA 70802                       SAN JUAN, PR 00923
KELVIN SANCHEZ            Case 19-10953-CSS     Doc 1-1
                                        KELVIN SANCHEZ        Filed 04/30/19   Page 256
                                                                                  KEN    of 452
                                                                                      CALLAN
6767 LARMANDA ST.                        9320 SW 46 TERR                          4485 SPECTRUM
DALLAS, TX 75231                         MIAMI, FL 33165                          IRVINE, CA 92618




KEN DI MONDO                             KENCIE MAYFIELD                          KENDAHL BEACH
1512 HARMON COVE TOWERS                  3804 PRESTON POINTE WAY                  38076 W SAN CAPISTRANO AVE
SECAUCUS, NJ 07094                       CUMMING, GA 30041                        MARICOPA, AZ 85138




KENDALE THOMAS                           KENDALL CLAUSEN                          KENDALL KINGDESKI
35 ROYALTY CIR                           19 5TH AVE SOUTH                         1569 S SWALLOW CT
OWINGS MILLS, MD 21117                   HOPKINS, MN 55343                        GILBERT, AZ 85296




KENDALL ROBERTS                          KENDALL SNYDER                           KENDALL WESTEEN
7011 BACKNINE RD.                        30201 N 54TH PL                          1010 W 23RD ST APT 15
HUNTSVILLE, AL 35806                     CAVE CREEK, AZ 85331                     AUSTIN, TX 78705-5052




KENDELL TEMPLE                           KENDRA BECKER                            KENDRA BLY
20 BURR ST APT C                         1738 W. SATINWOOD DR.                    14303 MASTERS WAY
STAMFORD, CT 06902                       PHOENIX, AZ 85045                        ALPHARETTA, GA 30005




KENDRA FIETCHER                          KENDRA HAMILTON                          KENDRA JUAREZ
7920 SAN FELIPE BLVD APT 1503            3175 ROESCH BLVD APT 22                  18042 GRANITE HILL DRIVE
AUSTIN, TX 78729                         FAIRFIELD, OH 45014                      SAN ANTONIO, TX 78250




KENDRA KACHEL                            KENDRAYA WILLIAMS                        KENDRIA ROBINSON
8003 LEELAND DRIVE                       1300 CONGRESS ST SE                      4949 HAMILTON WOLFE RD APT 5104
PASADENA, MD 21122                       WASHINGTON, DC 20032-5056                SAN ANTONIO, TX 78229




KENDYL WYMAN                             KENEDI WIMBERLY                          KENICHIRO HOMAN
4602 LAWNDALE AVE APT 5                  8979 ANNELIESE WAY                       9754 E WINCHCOMB DR
LYONS, IL 60534-1785                     CLAYTON, OH 45315                        SCOTTSDALE, AZ 85260




KENISHA MILLER                           KENJI IKEMATSU                           KENMAR MICROWAVE SPECIALIST
4227 HUNSINGER COURT                     24024 N 22ND ST                          1577 CAHABA VALLEY ROAD
RANDALLSTOWN, MD 21133                   PHOENIX, AZ 85024                        PELHAM, AL 35124




KENNEDY BEAN                             KENNEDY ENGLAND                          KENNEDY JEFFERSON
8680 MAGNOLIA TRAIL APT 208              226 EDGEBROOK LANE                       17830 SUNDIAL DRIVE
EDEN PRAIRIE, MN 55344                   SAN ANTONIO, TX 78213                    WESTFIELD, IN 46062
KENNEDY KRESS            Case 19-10953-CSS   Doc
                                       KENNEDY    1-1 Filed 04/30/19
                                               THORNTON                Page 257 ofUNDERWOOD
                                                                          KENNEDY  452
3120 S 167TH ST.                        4340 PINEWALK DRIVE               4585 PERRY ST
OMAHA, NE 68130                         ALPHARETTA, GA 30022              DENVER, CO 80212




KENNETH BRAUER                          KENNETH CLAYTON                   KENNETH GENALO
1470 WEST ARMSTRONG WAY                 3934 MILLSTREAM CT                11101 CAVALIER CT. 11M
CHANDLER, AZ 85286                      LAWRENCEVILLE, GA 30044           FAIRFAX, VA 22030




KENNETH GLOVER-BARTLEY                  KENNETH HARRISON                  KENNETH HOLLOWAY
4559 HEARTLAND DR                       5514 N. 65TH STREET               2510 LAFFERTY
RICHTON PARK, IL 60471                  OMAHA, NE 68104                   PASADENA, TX 77502




KENNETH HWONG                           KENNETH JOHNSON                   KENNETH LOVE
4555 PIONEER AVE.                       2836 MERSINGTON AVE               10314 ZACKARY CIR APT 122
LAS VEGAS, NV 89102                     KANSAS CITY, MO 64128             RIVERVIEW, FL 33578-3997




KENNETH MCDANIEL JR                     KENNETH REVERE                    KENNETH SIMS
12407 E 43RD ST S                       6803 SECO CREEK ST APT 12302      602 GIRARD ST
INDEPENDENCE, MO 64055-5901             SAN ANTONIO, TX 78256-1090        HOUSTON, TX 77007




KENNETH SMITLEY                         KENNETH STONE-LOLLIE              KENNETH VANCE
2S 656 KENILWORTH ROAD                  4545 S PANTHER CREEK DR 632       1805 N QUINN STREET APT 303
GLEN ELLYN, IL 60137                    THE WOODLANDS, TX 77381           ARLINGTON, VA 22209




KENNIN SANDOVAL                         KENNY MCKINNEY                    KENNY SALAZAR
70 SOUNDVIEW AVE.                       3203 W TYSON AVE                  555 E RAY RD APT 178
STAMFORD, CT 06902                      TAMPA, FL 33611                   CHANDLER, AZ 85225




KENT ERIC                               KENT KRAMER                       KENTDRICK DO
8802 CINNAMON CREEK DR.                 4627 E. JANICE WAY                5106 HARTSDALE RD
SAN ANTONIO, TX 78240                   PHOENIX, AZ 85032                 CHESTERFIELD, VA 23832




KENYA SMITH                             KENZEE EDWARDS                    KENZIE N CHAPMAN
246 WICKWOOD DR                         2901 S. SYCAMORE ST APT. C        3078 COLORADO COVE
SPRING, TX 77386                        SANTA ANA, CA 92707               SAN ANTONIO, TX 78253




KEONI KEKOA SILVA                       KEONTE BRADLEY                    KERERO KANFIN
3533 WELA STREET                        4404 JUDITH LN SW                 1475 LINAPUNI ST A301
HONOLULU, HI 96815                      HUNTSVILLE, AL 35805-3398         HONOLULU, HI 96819
KERI BRUNO               Case    19-10953-CSS    Doc 1-1
                                          KERI HASS             Filed 04/30/19   Page 258 of
                                                                                    KERIGAN    452
                                                                                            A BOWMAN
209 BATISTE RD                            1619 CRIPPLE CREEK DRIVE                  17592 MARTIN LAKE DRIVE
LAFAYETTE, LA 70507-2100                  AUSTIN, TX 78758                          BATON ROUGE, LA 70816




KERIGAN TIFFNER                           KERRI MCMAHON                             KERRI WILLIAMS
8434 NEW LAWRENCEBURG HWY                 4204 KINCAID CT.                          904 BELCOURT PKWY
MOUNT PLEASANT, TN 38474                  CHANTILLY, VA 20151                       ROSWELL, GA 30076




KERRY HAWKINS                             KERRY HUGHES                              KERRY MACPHAIL
10555 SPICE LN 708                        61 RIVERVIEW AVENUE                       2915 STONE GLEN WAY APT 103
HOUSTON, TX 77072                         PISCATAWAY, NJ 08854                      WINTER PARK, FL 32792-1731




KERSTIE ABIGAIL TYER                      KETER ENVIRONMENTAL SERVICES              KETER ENVIRONMENTAL SERVICES
12201 OAKLINE ACRES                       4 HIGH RIDGE PARK STE 202                 PO BOX 417468
SAINT AMANT, LA 70774-3430                STE 202                                   BOSTON, MA 02241-7468
                                          STAMFORD, CT 06905




KEUNDRE CRUM                              KEVEN MEDINA                              KEVIN ADAMS
233 WEST CALUMET STREET APT. 6            D BOGOTA 1110                             4509 TRIANA BLVD 31
APPLETON, WI 54915                        PUERTO NUEVO, PR 00920                    HUNTSVILLE, AL 35805




KEVIN ALBRITTON                           KEVIN ARENS                               KEVIN BLACKWELL
181 N LIBERTY 5                           1837 WETHERBURN DRIVE                     1503 W FAYETTE ST APT B
BOISE, ID 83704                           COLUMBUS, OH 43235                        BALTIMORE, MD 21223




KEVIN BLIXT                               KEVIN BRATT                               KEVIN CARTER
720 W. ONIEL DR 275                       1402 W SANDELWOOD DR                      10362 SAHARA DR. APT. 2618
CASA GRANDE, AZ 85122                     MERIDIAN, ID 83646                        SAN ANTONIO, TX 78216




KEVIN CLANCEY                             KEVIN CORREA                              KEVIN COUGHLIN
708 S LINDON LN                           8933 HAND PAINTED CT.                     3445 N. 36TH STREET 37
TEMPE, AZ 85281-3221                      LAS VEGAS, NV 89149                       PHOENIX, AZ 85018




KEVIN DELGADO                             KEVIN ELDER                               KEVIN FINNEY
730 E IRMA LANE                           315 CONCORD ST APT 411                    2727 KINGS RD APT 2159
PHOENIX, AZ 85024                         ORLANDO, FL 32801                         DALLAS, TX 75219-7422




KEVIN FLORES                              KEVIN FREDERICK                           KEVIN GACRAMA
137 BIRCHWOOD DR                          296 MAINE AVE. APT 20                     2213 NAOMI ST
TROY, MI 48083-1712                       NORWALK, CT 06851                         HOUSTON, TX 77054
KEVIN GONZALEZ DEL RIVERO Case   19-10953-CSS    Doc 1-1
                                          KEVIN GONZALEZ       Filed 04/30/19   Page 259
                                                                                   KEVIN   of 452
                                                                                         HAIRSTON
VIA 4 2JR 629 VILLA FONTANA               CALLE JOSE RACOSTA                       11769 SCOTT SIMPSON
CAROLINA, PR 00983                        SAN JUAN, PR 00918                       EL PASO, TX 79936




KEVIN HARLEY                              KEVIN HART                               KEVIN HERNANDEZ
3304 E MILKY WAY                          4601 SOUTH KIRKMAN ROAD 1205             13903 BABCOCK RD.
GILBERT, AZ 85295                         ORLANDO, FL 32811                        SAN ANTONIO, TX 78249




KEVIN HOPKINS                             KEVIN J KOHLER                           KEVIN JOSE SALAZAR
7343 CHATHAM COURT                        11432 GOODRICH RD                        1512 MCANDREWS RD
WEST CHESTER, OH 45069                    BLOOMINGTON, MN 55437                    BURNSVILLE, MN 55337




KEVIN JUERGENSEN                          KEVIN KACORRI                            KEVIN KOCHER
4963 FISKE CIR                            262 GREEN ST                             6324 1ST AVE E
ORLANDO, FL 32826                         WOODBRIDGE, NJ 07095                     BRADENTON, FL 34208




KEVIN LAWRENCE SUNGA                      KEVIN LAWRENCE                           KEVIN LINDSEY
918 WESTWOOD DR APT 1008                  3510 ROBERTS AVE.                        2714 N BUCKNER BLVD APT 1037
SCHAUMBURG, IL 60173                      DALLAS, TX 75215                         DALLAS, TX 75228




KEVIN LOPEZ                               KEVIN LYON                               KEVIN MATHERNE
2900 W HIGHLAND DR                        9909 EASTRIDGE                           7251 CIMMERON DRIVE
CHANDLER, AZ 85233                        EL PASO, TX 79925                        LIBERTY TOWNSHIP, OH 45044




KEVIN MCADAMS                             KEVIN MENDEZ                             KEVIN MESSNER
17018 KIRKLIN DRIVE                       4801 GOLDFIELD                           2107 E PATRICK LANE
WESTFIELD, IN 46074                       SAN ANTONIO, TX 78218                    PHOENIX, AZ 85024




KEVIN METZE                               KEVIN NEGRETE                            KEVIN OSBORNE
14313 EAST 1ST DRIVE 304                  2540 RIDGMAR BLVD APT 18                 6351 JAMISON WAY
AURORA, CO 80011                          FORT WORTH, TX 76116-2522                LIBERTY TOWNSHIP, OH 45044




KEVIN PAUCAR                              KEVIN PRICE                              KEVIN RYAN
2103 WILLOW AVE. NORTH                    2001 DUNCAN DRIVE NW 1692                16450 E AVE OF THE FOUNTAINS 33
MINNEAPOLIS, MN 55411                     KENNESAW, GA 30156                       FOUNTAIN HILLS, AZ 85268




KEVIN SANABRIA-DOMENECH                   KEVIN SANCHEZ                            KEVIN SANTA CRUZ
4434 MYRTLEWOOD DR NW APT D               2545 SEVEN HILLS DR                      1415 N QUINN ST
HUNTSVILLE, AL 35816-2857                 GRAND PRAIRIE, TX 75052                  ARLINGTON, VA 22209
KEVIN SAVIANO            Case 19-10953-CSS     Doc 1-1
                                       KEVIN SILVA           Filed 04/30/19   Page 260
                                                                                 KEVIN   of 452
                                                                                       SIMPSON
7908 E 51ST STREET                      4830 HAMILTON OAKS LN                    12612 N LAMAR BLVD APT 8307
KANSAS CITY, MO 64129                   SARASOTA, FL 34232                       AUSTIN, TX 78753




KEVIN SIPE                              KEVIN SUMMERS                            KEVIN TANG-TRAN
3510 BIRCHFIELD PLACE                   401 DELAWARE ST APT 104                  651 N. KUKUI ST APT 4K
INDIANAPOLIS, IN 46268                  KANSAS CITY, MO 64105-1286               HONOLULU, HI 96817




KEVIN VASQUEZ                           KEVONDA KAY                              KEWANA SHAVON PAGE
1729 DAWN ST. APT 4                     2825 WOLFFST                             8782 PARK LN.
SARASOTA, FL 34231                      DENVER, CO 80212                         DALLAS, TX 75231




KEWAREE PHOTIPOL                        KEYASIA HAIRSTON                         KEYBANK NATIONAL ASSOCIATION
14133 N 102ND ST                        2030 KILMINGTON SQ                       127 PUBLIC SQUARE
SCOTTSDALE, AZ 85260                    ALPHARETTA, GA 30009                     CLEVELAND, OH 44114




KEYBANK NATIONAL ASSOCIATION            KEYBANK NATIONAL ASSOCIATION             KEYDI RODRIGUEZ
ATTN CARIE BECKER                       ATTN SCOTT RANDLE                        10871 CHERRY HILL AVE APT 6
4910 TIEDEMAN RD                        36 S STATE ST STE 2500                   BATON ROUGE, LA 70816-4102
BROOKLYN, OH 44144                      SALT LAKE CITY, UT 84111




KEYLIN MORRISETT                        KEYTRELL FERLANDO ANDERSON               KEZIAH MUNOZ
7005 CULVER AVE                         969 MONET DR APT 112                     5719 LIVE OAK ST APT D
FORT WORTH, TX 76116                    BATON ROUGE, LA 70806                    DALLAS, TX 75206




KHAING MYAT                             KHALIL MILLER                            KHALIL PEREZ
5140 NW RADIAL WAY                      12011 W SALTER DR                        24 MCCHURCH CT
OMAHA, NE 68104                         SUN CITY, AZ 85373                       RANDALLSTOWN, MD 21133




KHAMTANA KHOUNXAY                       KHATIA AYDELOTT                          KHIARA ZAPATA
11459 SW 117 CT                         9226 EDWARDS WAY                         8438 CRANBERRY HL
MIAMI, FL 33186                         ADELPHI, MD 20783                        SAN ANTONIO, TX 78254-2633




KHINE AUNG                              KHOA DAO                                 KHOA DUONG
2419 LITTLE CURRENT DR                  1736 ARBOR GATE DR                       4218 61ST AVE E
HERNDON, VA 201714611                   LAWRENCEVILLE, GA 30044                  BRADENTON, FL 34203




KHOA NGUYEN                             KHOLMUKHAMAD BAGIROV                     KHRYSTLE-GAY PASCUA
12780 HERON RIDGE DR.                   4087 SHARON PARK LANE                    1813 PRECIOUS CIRCLE
FAIRFAX, VA 22030                       CINCINNATI, OH 45241                     APOPKA, FL 32712
KHYLE SHOWDEN             Case 19-10953-CSS
                                        KI HOON Doc
                                                KIM 1-1         Filed 04/30/19   Page  261 of 452
                                                                                    KI KIM
4505 CALVERT ROAD                        42484 CORONADO TER                         9303 GILCREASE AVE. 1237
HUNTSVILLE, AL 35816                     ASHBURN, VA 20148                          LAS VEGAS, NV 89149-0199




KIA RUSSELL                              KIAN HENRICHSON                            KIANA GONZALEZ
3331 OLD MILTON PKWY 119                 15853 ORCHARD AVE                          23510 WOODLAWN RIDGE
ALPHARETTA, GA 30005                     OMAHA, NE 68135                            SAN ANTONIO, TX 78259




KIANA PADILLA                            KIANNA BROADWAY                            KIANNA MIRELES
3620 LEANNE COURT                        3412 KINGFISHER LN                         1400 PATRICIA APT 1505
WINTER PARK, FL 32792                    DENTON, TX 76209                           SAN ANTONIO, TX 78213




KIANTE HAWKINS                           KIARA ALEXIUS LEONARD                      KIARA BELL
3223 NORTH ARDENWOOD DR. APT 17          26001 BUDDE RD. 3404                       13866 BROAD AVE
BATON ROUGE, LA 70817                    SPRING, TX 77380                           BATON ROUGE, LA 70810




KIARA BRAGG                              KIARA CABALLERO                            KIARA DIAZ
507 IOWA ST                              675 E AZURE AVE 3050                       COUNTRY CLUB LLAUSETINA 908
SAN ANTONIO, TX 78203                    LAS VEGAS, NV 89081                        SAN JUAN, PR 00924




KIARA I RODRIGUEZ CINTRON                KIARA ODOM                                 KIARA ROBINSON
CARR. 853 KM 10.1 BARRAZAS               3910 PENDERVIEW DR 623                     10229 LENO WAY
CAROLINA, PR 00987                       FAIRFAX, VA 22033                          SCHERTZ, TX 78154




KIARA SAUCEDO                            KIARA SMITH                                KIARA SPARKMAN
3300 W CAMELBACK RD 523-C                8938 WORTHINGTON ESTATES AVE.              1401 AUTUMN WOOD CIR
PHOENIX, AZ 85017                        BATON ROUGE, LA 70808                      COLUMBIA, TN 38401-8322




KIERAN WILKINSON                         KIERSTEN BATES                             KIERSTEN KIRKWOOD
1751 CHARLES ST                          4415 WESLEY BROOK WAY                      1443 BRIGHTSIDE DR. APT. 1011B
RICHMOND, VA 23226-3503                  CUMMING, GA 30040                          BATON ROUGE, LA 70820




KILEY BOSTON                             KIM BECCARIA                               KIM NGUYEN
1311 W. CANARY WAY                       1015 WILDER AVE APT 101                    6023 UTSA BLVD 2203
CHANDLER, AZ 85286                       HONOLULU, HI 96822                         SAN ANTONIO, TX 78249




KIM-ALEXIS CLEVELAND                     KIMARAJ MAHARAJ                            KIMBERLEE BRATCHER
2914 KESLAKE STREET                      619 CONGRESS AVE.                          2921 HUNTERS POINT LANE
SAN ANTONIO, TX 78222                    NEW HAVEN, CT 06519                        CARROLLTON, TX 75007
KIMBERLY AIR INC          Case 19-10953-CSS    Doc
                                        KIMBERLY    1-1 Filed 04/30/19
                                                 DAHLBERG                Page  262 ofDEGEN
                                                                            KIMBERLY  452
13459 SW 144TH TERRACE                   8829 OCEAN CLIFF AVENUE            5236 BRIGHTSIDE VIEW DRIVE
MIAMI, FL 33186                          LAS VEGAS, NV 89147                BATON ROUGE, LA 70820




KIMBERLY DUNAWAY                         KIMBERLY EDMONSON                  KIMBERLY HALLS
738 SMILEY AVE                           5050 SUNFLOWER ST APT 134          1700 E COLD SPRING LANE
SPRINGDALE, OH 45246                     HOUSTON, TX 77033                  BALTIMORE, MD 21251




KIMBERLY HURST                           KIMBERLY KAUFMAN                   KIMBERLY MIDGETTE
7594 CHEVY CHASE DR APT 104              4607 TIMBERGLEN RD APT 1221        50 COURTLAND AVE. 3
AUSTIN, TX 78752-1543                    DALLAS, TX 75287                   STAMFORD, CT 06902




KIMBERLY MORRIS                          KIMBERLY NASH                      KIMBERLY NOWAK
151 N ORLANDO AVE APT 142                1203 ENCLAVE CIRCLE                904 MAYFAIR COURT
WINTER PARK, FL 32789-3619               NASHVILLE, TN 37211                ELK GROVE VILLAGE, IL 60007




KIMBERLY ORELLANA                        KIMBERLY PETTIT                    KIMBERLY POINTER
2721 ATHENA DR                           6155 ECKHERT RD 15208              13164 SCOTT LANE
TROY, MI 48083-2412                      SAN ANTONIO, TX 78240              MADISON, AL 35756




KIMBERLY ROMERO                          KIMBERLY RUEL                      KIMBERLY ZAMAGO
78 PINE HILL AVE APT 2                   8701 BLUFFSTONE CV APT 5205        805 KENTUCKY DERBY LN
STAMFORD, CT 06906-1515                  AUSTIN, TX 78759-7822              FORT WORTH, TX 76179-7323




KIMBROUGH FIRE EXTINGUISHER CO., INC.    KIMESHA GARY                       KINDRA MILLER
PO BOX 13296                             302 DATELEAF AVENUE                509 EL DORADO WAY
ARLINGTON, TX 76094-0296                 CAPITOL HEIGHTS, MD 20743          CASSELBERRY, FL 32707




KINGSLEY ABUMERE                         KIONNA ROBINSON                    KIRA CIOLINO
5511 PIMLICO RD APT 4                    7935 PROSPECT AVE.                 3225 W DAILEY ST
BALTIMORE, MD 21209                      KANSAS CITY, MO 64132              PHOENIX, AZ 85035




KIRA SULLIVAN                            KIRINA MORRIS                      KIRK COLEMAN - C/O EFO KONA GP
1318 GAIL DR                             6735 E GREENWAY PKWY               2828 ROUTH ST STE 500
BUFFALO GROVE, IL 60089                  SCOTTSDALE, AZ 85254-2106          ATTN WILLIAM P ESPING
                                                                            DALLAS, TX 75201-1438




KIRK COLEMAN                             KIRK HARRINGTON JR.                KIRSTEN RICHARDSON
C/O EFO KONA GP                          631 CONESTOGA TRAIL                3680 BISHOP RD.
ATTN WILLIAM P ESPING                    CHANHASSEN, MN 55317               EMMETT, ID 83617
2828 ROUTH ST STE 500
DALLAS, TX 75201-1438
KIRSTEN SEAL              Case 19-10953-CSS
                                        KIRSTENDoc  1-1
                                               SIBLEY         Filed 04/30/19   Page  263 of
                                                                                  KIRSTEN   452
                                                                                          WINKLER
201 PRUITT RD 725                        3171 OAHU AVE.                           23474 131ST AVE N
SPRING, TX 77380                         HONOLULU, HI 96822                       ROGERS, MN 55374




KIRSTIE SCHIEFFLER                       KISARA KEAHEY                            KITIARA CHO
16477 LIVE OAK DR                        11139 CULEBRA RD                         3853 MARK DR.
PRAIRIEVILLE, LA 70769-3405              SAN ANTONIO, TX 78253                    TROY, MI 48083




KIYOMI TAKAMI                            KJ FACILITIES SOLUTIONS                  K-JETT SERVICES LLC
718 SANTA MARIA                          1497 MAIN STREET 183                     PO BOX 53
IRVINE, CA 92606                         DUNEDIN, FL 34698                        BELTON, MO 64012




KLA ASSOCIATES                           KLABUNDES DELIVERY, INC.                 KLARA TANHVISETH-VIGILEOS
4125 BLACKHAWK PLAZA CIRCLE SUITE 207    8555 IZARD STREET                        3300 W CAMELBACK RD
DANVILLE, CA 94506                       OMAHA, NE 68114                          PHOENIX, AZ 85017




KLARISSA DAVIS                           KLARISSA GOMEZ                           KLEIN & WILSON
2180 S MOLINE ST                         7522 RIVER BIRCH DR.                     ATTN MICHAEL LEBOFF
AURORA, CO 80014                         SAN ANTONIO, TX 78227                    4770 VON KARMAN AVE
                                                                                  NEWPORT BEACH, CA 92660




KLOSS DISTRIBUTING                       KNIFE GUYS, THE                          KODY PERKINS
1333 NORTHWESTERN AVE.                   320 ROEHL RD NW, SUITE B                 2176 KAETZEL WAY
GURNEE, IL 60031                         LOS RANCHOS, NM 87107                    EMMETT, ID 83617




KOEN FLORES                              KOETTER FIRE PROTECTION OF HOUSTON       KOHLTON PERDUE
11707 VANCE JACKSON 405                  LLC                                      1417 CAREY COURT
SAN ANTONIO, TX 78230                    3005 BELLFORT                            CARMEL, IN 46032
                                         HOUSTON, TX 77051




KOICHI EMURA                             KOICHI ERIC OKIHARA                      KOLAWOLE ALLI
3411 BACKSPIN LN                         16464 SANTA BLANCA DR                    2805 FINLEY ST
ORLANDO, FL 32804                        HACIENDA HTS, CA 91745                   FORT WORTH, TX 76111-3718




KOLAWOLE OJEIKERE                        KOLTON CONWILL                           KOLTON GREENE
1500 N LOCKWOOD RIDGE RD APT 2           12407 WILLOW BEND DR                     16624 E. FAIRVIEW ST.
SARASOTA, FL 34237-3202                  AUSTIN, TX 78758-2821                    GILBERT, AZ 85295




KONA MN LLC                              KONE INC                                 KONNY LOPEZ
50 S 6TH ST STE 1480                     4156 PO BOX 894156                       6206 COUNTRY SIDE DRIVE
MINNEAPOLIS, MN 55402-1589               LOS ANGELES, CA 90189-4156               LEAGUE CITY, TX 77573
KOORSEN FIRE & SECURITYCase   19-10953-CSS   Doc
                                       KOORSEN    1-1 Filed
                                               PROTECTION     04/30/19
                                                          SERVICES       Page 264 of
                                                                            KORBEN   452
                                                                                   JOHNSON
727 MANOR PARK DRIVE                    2719 N. ARLINGTON AVE.              5222 WOLFE ST
COLUMBUS, OH 43228                      INDIANAPOLIS, IN 46218-3322         BOISE, ID 83705




KORI BELLISTON                          KORIN JAPANESE TRADING CORP         KORINA LURIE
1919 W STATE RD 38                      ATTN HASHIMOTO                      3 SCENIC TERRACE
SHERIDAN, IN 46069                      57 WARREN STREET                    ROUND ROCK, TX 78664
                                        NEW YORK, NY 10007




KORINNA LAGATTOLLA                      KORNELIYA MITUS                     KORY BLACK
676 EAST HARRISON ST                    664 APPLE BLOSSOM WAY               1607 E SHADY GROVE
CHANDLER, AZ 85225                      OXFORD, AL 36203                    IRVING, TX 75060




KORY SMITH                              KOURTNEY EDWARDS                    KOUTOUA EHUI
26203 N. 43 PL                          14505 BRYCE DR                      9450 FOREST SPRINGS DR APT 2006
PHOENIX, AZ 85050                       HORIZON CITY, TX 79928              DALLAS, TX 75243




KOYA WALKER                             KR COMPANY LLC                      KRAVET INC
1314 PENTRIDGE ROAD                     5140 MEIJER DR                      PO BOX 9005
BALTIMORE, MD 21239                     ROYAL OAK, MI 48073                 BETHPAGE, NY 11714




KRISA MITCHELL                          KRISS OLSON                         KRISTA HOWARD
4729 STAPLES AVE                        3371 S MURLO WAY                    6101 SAINTSBURY DR 731
FORT WORTH, TX 76133                    MERIDIAN, ID 83642                  THE COLONY, TX 75056




KRISTA SCHLAEGER                        KRISTAL FIAMATE                     KRISTAL R MONROSE
21 ERIN LANE                            810 WAIAKAMILO RD APT 8E            3210 W KENNEDY BLVD 7
BELLEVUE, TN 37221                      HONOLULU, HI 96817                  TAMPA, FL 33609




KRISTEL SMITH                           KRISTELA KRONAJ                     KRISTEN A BROWN
2005 JUSTIN LANE APT 101                10910 N 123RD ST                    8183 WEST ROSS AVE
AUSTIN, TX 78757                        SCOTTSDALE, AZ 85259                PEORIA, AZ 85382




KRISTEN BARKER                          KRISTEN BROWN                       KRISTEN BURNS
300 E OAK AVE. APT 4                    21240 LAHSER RD                     11470 NAPOLSKE CT
TRENTON, OH 45067                       SOUTHFIELD, MI 48033                EL PASO, TX 79936




KRISTEN DANIELS                         KRISTEN FALCON                      KRISTEN FOOTE
1400 REYNOLDS AVE                       3158 EISENHAUER RD APT 211          2617 SINCLAIR
IRVINE, CA 92614                        SAN ANTONIO, TX 78209-3573          WATERFORD, MI 48328
KRISTEN IBARRA           Case 19-10953-CSS
                                       KRISTENDoc 1-1
                                              LERUM           Filed 04/30/19   Page 265 of
                                                                                  KRISTEN   452
                                                                                          MONTGOMERY
4865 WEST 132ND STREET                  1094 E SHEFFIELD AVE                      16505 LA CANTERA PKWY
HAWTHORNE, CA 90250                     GILBERT, AZ 85296                         SAN ANTONIO, TX 78256




KRISTEN OLIVER                          KRISTEN ROBERTS                           KRISTEN SEMENIAK
19400 E 37TH TERR CART S APT.           20100 N 78TH PLACE 2042                   267 KALOS STREET
INDEPENDENCE, MO 64057                  SCOTTSDALE, AZ 85255                      PHILADELPHIA, PA 19128




KRISTEN WAGGENER                        KRISTHIELEE CARIDE SANTIAGO               KRISTI A ELWART
3535 WEST TIERRA BUENA LANE             11601 CENTURY OAKS TER                    1155 IRONWOOD CT APT 101
PHOENIX, AZ 85053                       AUSTIN, TX 787587734                      ROCHESTER, MI 48307




KRISTI RAYBURN                          KRISTI ROYER                              KRISTI SAMARASINGHE
115 CASSIA DRIVE                        1521 W. CRYSTAL FALLS AVE.                5601 GARFIELD AVE
TONEY, AL 35773                         NAMPA, ID 83651                           MINNEAPOLIS, MN 55419




KRISTI WILLIAMS                         KRISTIAN DEBSKI                           KRISTIAN DZILENSKI
9842 SEVEN OAKS DR.                     1714 PARK RIDGE DR                        1825 LIME STREET
CLERMONT, FL 34711                      KATY, TX 77450                            HONOLULU, HI 96814




KRISTIANITY SANTIBANEZ                  KRISTIN BROCK                             KRISTIN CASTILLO
1311 TETBURY LN                         720 EAST 6TH STREET                       13350 HUNTSMAN ROAD
AUSTIN, TX 78748-4841                   RICHMOND, VA 23224                        SAN ANTONIO, TX 78249




KRISTIN FREISINGER                      KRISTIN J EAST                            KRISTIN M MUNOZ
2213 COCHISE TRAIL                      2011 SOUTH BRIGHTSIDE DRIVE E             15057 SW 32 LANE
LEAGUE CITY, TX 77573                   BATON ROUGE, LA 70820                     MIAMI, FL 33185




KRISTIN REDDICK                         KRISTIN SHERWIN                           KRISTINA BEHREL
2116 NE 36TH ST                         13 W QUINCY ST APT 2R                     980 WILMETTE TER
FORT WORTH, TX 76106                    WESTMONT, IL 60559                        LAKE ZURICH, IL 60047




KRISTINA BROWN BRADFORD                 KRISTINA BURGESS-TIEMANN                  KRISTINA JEFFRIES
740 FALLING LEAVES                      803 CRATERS OF THE MOON BLVD              2338 W STOTTLER DR
ADKINS, TX 78101                        PFLUGERVILLE, TX 78660-5601               CHANDLER, AZ 85224




KRISTINA LUNARDI                        KRISTINA SLAYTON                          KRISTINE PUNZALAN
7575 E. ARKANSAS AVE                    21245 N 36TH PL                           860 FOXWORTH BLVD. APT. 404
DENVER, CO 80231                        PHOENIX, AZ 85050                         LOMBARD, IL 60148
KRISTOF THOMPSON          Case 19-10953-CSS    DocMEADOR
                                        KRISTOPHER 1-1 Filed 04/30/19   Page 266 of
                                                                           KRYSTAL   452
                                                                                   AGUINAGA
411 N. AKARD ST. 508                     URB. COUNTRY CLUB 1035            5176 NORTH COLONY BLVD
DALLAS, TX 75201                         LUIS CORDOVA CHIRINO              THE COLONY, TX 75056
                                         SAN JUAN, PR 00924




KRYSTAL GARCIA FLORES                    KRYSTAL WOODFORD                  KRYSTALLE JOHNSON
10559 ROSS CROSSING                      2688 NEW PORT ROYAL RD            101 W 5TH STREET 3001
FISHERS, IN 46038                        THOMPSONS STATION, TN 37179       TEMPE, AZ 85281




KRYSTEN HOSTICKA                         KRYSTLE BILLINGS                  KRYSTLE CLEMENS
12113 METRIC BLVD. 1113                  5522-4 AUTUMN WOODS DR            5725 ALPINE DRIVE NW
AUSTIN, TX 78758                         DAYTON, OH 45426                  RAMSEY, MN 55303




KRYSTLE FORD                             KRYSTLE N PLUMMER                 KRYSTLE WILSON
1515 MAIN ST 101                         904 FLINTLOCK PL                  2390 NORTHLAND SQ DRIVE SOUTH
HOUSTON, TX 77002                        NASHVILLE, TN 37217               COLUMBUS, OH 43231




KRYSTYNE ANN LATIOLAIS                   KSENIA LEVITSKAYA                 KUINN FOREMAN
9810 HAROLD LANDRY RD                    10675 ARLINGTON PT                1000 COUNTRY PLACE DR.
NEW IBERIA, LA 70563                     JOHNS CREEK, GA 30022-6077        HOUSTON, TX 77079




KURTIS L. CARLSON DBA KC ENTERPRISES     KX WHOLESALE SEAFOOD, LLC         KYANA MCZEAL
LLC                                      5128 W CLIFTON STREET             16326 CROCKETT BEND DR
2212 N BRYSON RD                         TAMPA, FL 33634                   CONROE, TX 77303
BOISE, ID 83713




KYHANNA RODRIGUEZ-COLON                  KYLA BROOKE BABB                  KYLAH CLARK
2812 OAKVILLE PL                         19422 AMBROSIA FALLS DR           4933 STRONG AVE
OVIEDO, FL 32765                         TOMBALL, TX 77375                 KANSAS CITY, KS 66106




KYLE BUTTLER                             KYLE CHOY                         KYLE DUNSMORE
1493 E HOPKINS RD                        339 BURR ROAD                     739 STONE HARBOR LANE
GILBERT, AZ 85295                        EAST NORTHPORT, NY 11731          HAMILTON, OH 45039




KYLE E RYAN                              KYLE GORMAN                       KYLE HILL
17200 BARBERRY CIRCLE                    358 CLABBY RD.                    4440 CANDLEWICK CIRCLE
EDEN PRAIRIE, MN 55346                   WEISER, ID 83672                  COLUMBUS, OH 43230




KYLE MARTIN                              KYLE MCLEAN                       KYLE NEU
1609 PAPEETE DR.                         1364 NORTH LIBERTY APT 07         6245 N. STAFFORD DR.
PLANO, TX 75075                          BOSIE, ID 83704                   BOISE, ID 83713
KYLE POULIOT           Case    19-10953-CSS    Doc 1-1
                                        KYLE PRIMROSE        Filed 04/30/19   Page 267
                                                                                 KYLE    of 452
                                                                                      REICH
10255 GREENBRIER RD APT 309             5443 BENT OAK DR.                        620 E MCKELLIPS RD E212
MINNETONKA, MN 55305                    SARASOTA, FL 34232                       SCOTTSDALE, AZ 85281




KYLE SHILLINGBURG                       KYLE SIGLIANI                            KYLE STANLEY
5920 EAST WALTANN LANE                  2004 EAST CRENSHAW ST                    1120 NORTH 37 ST.
SCOTTSDALE, AZ 85254                    TAMPA, FL 33610                          BATON ROUGE, LA 70802




KYLE TERWILLIGER                        KYLE TYSON                               KYLE VITO-BLUNDA
14363 SUMMER TREE RD. APT. A            20202 CRESTA AVENIDA APT 3308            5129 W WINDROSE DR
CENTREVILLE, VA 20121                   SAN ANTONIO, TX 78256                    GLENDALE, AZ 85304




KYLE WASHINGTON                         KYLE WATKINS                             KYLE WOLHOWE
912 GREENHOUSE DR                       3109 DOUGLAS AVE 242                     7661 ATHERTON WAY
ROSWELL, GA 30076                       DALLAS, TX 75219                         EDEN PRAIRIE, MN 55346




KYLEE DOOHER                            KYLEE ETTLEMAN                           KYLEE KRUEGER-TAYLOR
1016 2ND ST. NE                         13068 POTTER STREET                      11036 E.QUARRY AVE.
MINNEAPOLIS, MN 55413                   OMAHA, NE 68124                          MESA, AZ 85212




KYLEIGH CLARK                           KYLEIGH KINLER                           KYLIE BRIGANCE
11539 HUEBNER RD 1317                   101 LSU STUDENT UNION BLDG LSU BOX       5635 WILLOW WOOD LANE
SAN ANTONIO, TX 78230                   1183                                     DALLAS, TX 75252
                                        BATON ROUGE, LA 70803




KYLIE DECKER                            KYLIE HAND                               KYLIE SMITH
4902 N 141ST ST                         3720 1/2 BALTIMORE AVE                   9606 FERN CREST
OMAHA, NE 68164                         KANSAS CITY, MO 64111                    SAN ANTONIO, TX 78250




KYLIE STONE                             KYLLIA BYRD                              KYMBERLEE STERLING
922 E APACHE BLVD APT 303               4207 LIVE OAK ST                         4204 TIMBER CREEK CIRCLE
TEMPE, AZ 85281-5825                    DALLAS, TX 75204                         ROSWELL, GA 30076




KYNDAL BAISA                            KYOMARIS TORRES CANDELARIO               KYRA PICKETT
1113 LAURELHILL CT                      CALLE 23 R31 URB LAGOS DE PLATA          12931 SHORELINE DRIVE
ARLINGTON, TX 76015-3520                TOA BAJA, PR 00949                       SAN ANTONIO, TX 78254




KYREN HALL                              KYRI MOORE                               KYUNG HYUN LEE
40469 W HERNANDEZ AVE APT 4             5919 WINEBROOK DRIVE                     3700 GROSVENOR DR
PRAIRIEVILLE, LA 70769                  WESTERVILLE, OH 43081                    ELLICOTT CITY, MD 21042
L & F DISTRIBUTORS        Case 19-10953-CSS    Doc PRODUCE
                                        LA SPECIALTY 1-1 Filed 04/30/19   Page 268KOHN
                                                                             LAANN of 452
6949 MARKET                              PO BOX 2293                         3193 HADDINGTON DRIVE
EL PASO, TX 79915                        SANTA FE SPRINGS, CA 90630          REYNOLDSBURG, OH 43068




LABELLE CONTRACTORS                      LABOR LAW CENTER                    LACE MITCHELL
24546 TWENTY ONE MILE RD                 3501 W GARRY AVE                    433 ANGLER DR
MACOMB TWP, MI 48042                     SANTA ANA, CA 92704                 CROWLEY, TX 76036




LACEY A RODRIGUEZ                        LACEY JACKSON                       LACI WHITE
1025 CUSTER RD                           8102 W HAUSMAN RD APT 1108          6113 ST. JAMES PLACE
RICHARDSON, TX 75080                     SAN ANTONIO, TX 78249               DALLAS, TX 76210




LACY HARRIS                              LADARIUS JOHNSON                    LAESHA BREWER
3009 FRIENDSHIP OAK ST APT.1312          4204 N 144TH PLZ                    3248 ARDEN VILLAS BLVD APT. 9
FORT WORTH, TX 76116                     OMAHA, NE 68116                     ORLANDO, FL 32817




LAILA MALKI                              LAILAA WOODS-GREEN                  LAKENDRICK BRANCH
22274 DALE ALLEN ST.                     1001 BRENTRIDGE PL                  311 ASH DRIVE
CLINTON TOWNSHIP, MI 48035               ANTIOCH, TN 37013                   FRANKLIN, TN 37064




LAKESHIA JOHNSON                         LAKESIDE CROSSING WP, LLC           LAKEY ELECTRIC
3710 N MERIDIAN ST APT 709               7940 VIA DELLAGIO WAY, STE 200      PO BOX 40279
INDIANAPOLIS, IN 46208                   ORLANDO, FL 32819                   HOUSTON, TX 77240




LAKIKAKO BROWN                           LAKISHA ALSTON                      LAM H LUU
297 HABITAT CIR                          154 WEST MEADOW RD                  836 SEMORAN PARK DR
DECATUR, GA 30034                        BALTIMORE, MD 21225                 WINTER PARK, FL 32792




LAM LUU                                  LAMAR HATCHETT                      LAMONT BROWN
587 77TH AVE N                           851 THREADNEEDLE ST. 206            5336 CORDELIA AVE
ST PETERSBURG, FL 33702                  HOUSTON, TX 77079                   BALTIMORE, MD 21215




LAMONT ROBERTSON                         LANCE BRADSHAW                      LANCE BUTLER
124 MOSSWOOD CIR                         500 HICKERSON ST                    173 BAKER RD APT A1
WINTER SPRINGS, FL 32708                 CONROE, TX 77301                    HUNTSVILLE, AL 35806




LANCE OCAMPO                             LANCE THOMAS                        LANDMARK AUTO LLC
2352 E CLITTON DR                        1052 MARLIN LAKES CIRCLE            7045 E MAIN ST
MERIDIAN, ID 83642                       SARASOTA, FL 34232                  MESA, AZ 85207
LANDON MOORE              Case 19-10953-CSS
                                        LANDRE Doc
                                               WHITE1-1       Filed 04/30/19   Page 269
                                                                                  LANE    of 452DISTRIBUTORS, INC
                                                                                       & MCCLAIN
1125 MUSEUM BLVD 201                     2979 STANSTEAD CIR                       2062 IRVING BLVD
VERNON HILLS, IL 60061                   NORCROSS, GA 30071                       DALLAS, TX 75356-6666




LANE EQUIPMENT CO                        LANE EQUIPMENT                           LARBI ALAOUI KOBBI
1507 WEST AVE                            2030 RICHMOND AVENUE                     4701 KENMORE AVE APT 402
SAN ANTONIO, TX 78201                    HOUSTON, TX 77098-3498                   ALEXANDRIA, VA 22304




LARECO JENKINS                           LAREDO GINN                              LARISSA ARAIZA
425 RAYFORD RD APT 119                   8505 SHOAL CREEK BLVD. APT. 110          13903 BABCOCK RD
SPRING, TX 77386-3558                    AUSTIN, TX 78757                         SAN ANTONIO, TX 78249




LARISSA MERRITT                          LARRY B BLAIR                            LARRY LANE
4601 S KIRKMAN RD APT 1205               7037 SCHOOLVIEW DRIVE                    531 WIGMAN DRIVE
ORLANDO, FL 32811                        LIBERTY TOWNSHIP, OH 45044               MAITLAND, FL 32751




LARRY LYTTLE                             LARRY MOORE                              LARRY ROBINSON
5234 MATADOR CT APT 7                    5218 LAKESHORE RD                        2301 GODBY RD B9
TAMPA, FL 33617-7117                     COLUMBUS, GA 31907                       ATLANTA, GA 30349




LARRY STONEBRINK                         LARSEN SUPPLY CO.                        LARUE DISTRIBUTING, INC.
3512 E CONGRESSIONAL DR                  1106 35TH AVENUE                         PO BOX 451119
MERIDIAN, ID 83642                       COUNCIL BLUFFS, IA 51501                 OMAHA, NE 68145




LARYSA VOYTOVYCH                         LAS VEGAS SAFETY                         LASER OPTIONS
17W183 LEAHY RD                          2850 W. HORIZON RIDGA PKY 200            2845 N OMAHA STREET
OAKBROOK TERRACE, IL 60181               HENDERSON, NV 89052                      MESA, AZ 85215




LASER OPTIONS                            LASHA MERMANISHVILI                      LASHARNA CUSHNIE
PO BOX 660831                            4041 SPRING MILL WAY                     393 MAUDEHELEN STREET
DALLAS, TX 75266-0831                    MAINVILLE, OH 45039                      APOPKA, FL 32703




LASHONDA BOWDEN                          LASHONDA EDWARDS                         LATATIANA PLOWDEN
4576 35TH AVENUE CIR E                   5900 SILTSTONE LN. 523                   2000 SAVANNAH ST SE APT 204
PALMETTO, FL 34221-1949                  FORT WORTH, TX 76137                     WASHINGTON, DC 20020




LATHAN LEMMONS                           LATORIA GEORGE                           LATOYA WILLIAMS
404 GREENACRES DR NW                     4644 NORTH FULLER PL.                    1902 WILD INDIGO COURT
HUNTSVILLE, AL 35805-2527                BATON ROUGE, LA 70618                    LAS VEGAS, NV 89123
LATRESE WHITE          Case   19-10953-CSS    Doc 1-1
                                       LATRYL WILLIAMS        Filed 04/30/19   Page 270RIVERA
                                                                                  LAUDIX of 452
4733 W WATERS AVE APT 1217              6305 RIME VILLAGE DR NW APT 606           3741 COLBY STREET
TAMPA, FL 33614                         HUNTSVILLE, AL 35806-4453                 SARASOTA, FL 34232




LAURA ALVARADO                          LAURA ALVAREZ                             LAURA ALVAREZ
3030 CONGRESS BLVD 90                   1805 N QUINN ST APT 301                   4510 BOB WALLACE AVE SW APT 10
BATON ROUGE, LA 70808                   ARLINGTON, VA 22209                       HUNTSVILLE, AL 35805




LAURA BEATTY                            LAURA EFFECTIVE CLEANING CORP             LAURA FERREIRA
6391 CALIDA WAY                         6207 SW 131 CT, APT 104                   4624 PACKARD ROAD
MASON, OH 45040                         MIAMI, FL 33183                           GLEN ALLEN, VA 23060




LAURA HENDERSON                         LAURA KURTZ                               LAURA LABIOSA
2930 MOODY TOWN RD.                     8208 PERSIA WAY                           CALLE DOMINGO DE ALDINO HD3
BUMPASS, VA 23024                       NASHVILLE, TN 37211                       SEPTIMA SEC LEVITTOWN
                                                                                  TOA BAJA, PR 00949




LAURA M PAGARD                          LAURA MENNER                              LAURA MONTIEL
56 SAPPHIRE                             7540 SOLANA DRIVE UNIT 305                1200 N. NASH STREET 508
IRVINE, CA 92602                        INDIANAPOLIS, IN 46240                    ARLINGTON, VA 22209




LAURA OLIVARES CAMPOS                   LAURA PANKERS                             LAURA SCHEPER
432 CAMBRIDG DR                         8627 W DIANA AVE                          17804 TOWNLINE RD
CINCINNATI, OH 45241                    PEORIA, AZ 85345                          MINNETONKA, MN 55345




LAURA URIAS                             LAUREL MEGGE                              LAUREN APODACA
7645 S OLD FARM LN                      1805 ARASH CIRCLE                         438 W 11TH ST
MERIDIAN, ID 83642                      PORT ORANGE, FL 32128                     KANSAS CITY, MO 64105




LAUREN ASHLEY LAWS                      LAUREN BENE HEGGINS                       LAUREN CASTLE
3212 EARLE DR                           11144 FUQUA ST. APT. 537                  215 N LOOP 1604 E
HALTOM CITY, TX 76117                   HOUSTON, TX 77089                         SAN ANTONIO, TX 78232-1276




LAUREN DONALDSON                        LAUREN E BROWN                            LAUREN E CAPPEL
8504 21ST AVE DR E                      108 PETERSON PL                           632 GREENWICH DRIVE
BRADENTON, FL 34202                     HUNTSVILLE, AL 35811-8068                 BATON ROUGE, LA 70820




LAUREN ELLIOTT-HAYNES                   LAUREN ENGELBRECHT                        LAUREN FISHER
11340 DONNINGTON DR                     4622 YORK RD                              3843 MOUNTAIN ROAD
JOHNS CREEK, GA 30097                   BALTIMORE, MD 21212                       GLEN ALLEN, VA 23060
LAUREN GEHRING          Case 19-10953-CSS
                                      LAUREN Doc 1-1 Filed 04/30/19
                                             GOCHENOUR                Page 271 GRAVELL
                                                                         LAUREN of 452
1607 S 211 STREET                      7809 SUMMIT ST                    102 MILLBROOK CIRCLE
OMAHA, NE 68022                        KANSAS CITY, MO 64114             ROSWELL, GA 30075




LAUREN HEINRICH                        LAUREN HELLER                     LAUREN HENDERSON
10402 HYACINTH ST                      9115 BRYANT LN APT 1B             11400 ROSEBUD BEND LANE APT 214
HIGHLANDS RANCH, CO 80129              INDIANAPOLIS, IN 46250-1022       GLEN ALLEN, VA 23059




LAUREN HIPP                            LAUREN HLAVACEK                   LAUREN HOLBROOK
210 W 2ND ST APT 1201                  18440 N 68TH ST APT 1090          1600 BRANON CREST LANE
KANSAS CITY, MO 64105                  PHOENIX, AZ 85054                 BAKERSFIELD, CA 93314




LAUREN HUKE                            LAUREN JOHNSON                    LAUREN JONES
867 S GRAPE ST                         6681 TREEVIEW DR                  1907 DUNEDIN DR
DENVER, CO 80246-2331                  LIBERTY TWP, OH 45044             OLD HICKORY, TN 37138




LAUREN KELLY                           LAUREN KIRCHOFF                   LAUREN LAMM
9801 WEST PARMER LN APT 2618           560 HARVEST ST. SW                8500 E JEFFERSON AVE UNIT 14E
AUSTIN, TX 78717                       HUTCHINSON, MN 55350              DENVER, CO 80246




LAUREN LEONARD                         LAUREN LYNNE BRADLEY              LAUREN MARCELAIN
2521 ECHO POINT DR                     17175 JOE SEVARIO RD              447 W FIELDING LN
FORT WORTH, TX 76123-1135              PRAIRIEVILLE, LA 70769            ROUND LAKE, IL 60073-5417




LAUREN MCCLAIN                         LAUREN METTLER                    LAUREN NEALE
16314 MEADOWLANDS COURT                12855 W MILTON DRIVE              2570 S DAYTON WAY C211
WESTFIELD, IN 46074                    PEORIA, AZ 85383                  DENVER, CO 80231




LAUREN POTTS                           LAUREN ROBLES                     LAUREN SCHMIDT
1111 WEST AVE                          SOUTH 1438 NORFOLK                8401 W CHARLESTON BLVD 2030
RICHMOND, VA 23220                     MESA, AZ 85206                    LAS VEGAS, NV 89117




LAUREN SCHWASS                         LAUREN TUNSTALL                   LAUREN VAN VALKENBURGH
1282 RALEIGH CT. APT 103               4507 ARBOR LN                     3708 TIDEWATER DR
GLENDALE HEIGHTS, IL 60139             PASADENA, TX 77505-4254           PLANO, TX 75025




LAUREN VUILLEMONT                      LAUREN WALKER                     LAUREN WANGENSTEIN
7822 OBERON RD APT G                   3313 N 68TH ST 215                8303 62ND CT E APT 1908
ARVADA, CO 80004                       SCOTTSDALE, AZ 85251              SARASOTA, FL 34243
LAUREN WATSON         Case     19-10953-CSS
                                        LAUREN Doc
                                               WIGOD1-1      Filed 04/30/19    Page 272 WOOD
                                                                                  LAUREN of 452
5805 POLLARD DR                          7157 N. SPURWING WAY                     5420 S 79TH ST
WESTWORTH VILLAGE, TX 76114              MERIDIAN, ID 83646                       OMAHA, NE 68127




LAURIE COTE                              LAURIE-ANN KATAPSKI                      LAURYN CONNER
5559 W ASTER DRIVE                       31320 N. 1ST STREET                      3761 E LEO PL
GLENDALE, AZ 85304                       PHOENIX, AZ 85085                        CHANDLER, AZ 85249




LAURYN CROCKER                           LAVANCE DEWAYNE SMITH                    LAWN AND LANDCARE LLC
1807 LIESFELD PKWY                       13743 DUMAINE AVENUE                     4033 HERON COVE LANE
GLEN ALLEN, VA 23060                     BATON ROUGE, LA 70810                    THE COLONY, TX 75056




LAWRENCE ALLEN                           LAWRENCE HEALD                           LAWRENCE LAMBERT
7100 S ORANGE BLOSSOM TRL                1006 EGRET CT                            8515 PARK LANE APT 810
ORLANDO, FL 328095717                    SPRING HILL, TN 37174                    DALLAS, TX 75231




LAWRENCE SAMPLE                          LAWTON COMMERCIAL SERVICES               LAWYER FOSTER
9400 FREDRICKSBURG ROAD 2301             1444 N CENTRAL EXPRESSWAY SUITE 300      146 N ALLUMBAUGH 224
SAN ANTONIO, TX 78240                    MCKINNEY, TX 75070                       BOISE, ID 83704




LAY BERNARD                              LAYLA BRENT                              LAYLA EASTIN
1242 LEEDS TERRACE                       6100 SPARROW WOOD LN APT 115             410 SAVANNAH DRIVE
BALTIMORE, MD 21227                      FORT WORTH, TX 76112                     PHARR, TX 78577




LAYNE SMITH                              LAZ PARKING LTD                          LAZARO GARCIA
1003 VIA VALENCIA                        PO BOX 759311                            1010 SOUTH ONEIDA STREET SUITE A-107
MESQUITE, TX 75150                       BALTIMORE, MD 21275-9311                 DENVER, CO 80224




LAZARO ORBAY                             LAZERRICK FLETCHER                       LBX LIGHTING INC.
935 W. 8TH ST                            718 E JOAN D ARC AVE                     3211 FONDREN ROAD
MERIDIAN, ID 83642                       PHOENIX, AZ 85022                        HOUSTON, TX 77063




LEA DAHMS                                LEA GARZA                                LEA WOODS
26010 83RD DR E                          11900 METRIC BLVD SUITE J 230            7007 WESTCHESTER DR.
MYAKKA CITY, FL 34251-9205               AUSTIN, TX 78758                         MCKINNEY, TX 75070




LEAF CAPITAL FUNDING, LLC                LEAF CAPITAL FUNDING, LLC                LEAH BENJAMIN
1720A CRETE STREET                       PO BOX 742647                            601 W BACON STREET APT 1317
MOBERLY, MO 65270                        CINCINNATI, OH 45226                     RICHMOND, VA 23222
LEAH BOONE                Case 19-10953-CSS    Doc 1-1
                                        LEAH CHENOWETH        Filed 04/30/19   Page 273
                                                                                  LEAH   of 452
                                                                                       HARVEY
689 PRINCETON LANE                       2905 GENTRY LANE                         2489 CLOVERTREE COURT
WESTFIELD, IN 46074                      COLUMBUS, OH 43232                       AURORA, IL 60506




LEANA PANCHYSHYN                         LEANDRA KRIST                            LEANDRO SERRANO
1361 HAMPSHIRE AVE S 110                 922 E APACHE BLVD APT 515                600 E MCKINLEY 305
MINNEAPOLIS, MN 55426                    TEMPE, AZ 85281                          MUNDELEIN, IL 60060




LEANGELA SANDOVAL                        LEANNA CHICKOREE                         LEANNA MICHELLE ASHBY
8555 W RUSSELL RD UNIT 2008              12200 SW 105TH STREET                    1320 CARLTON ARMS DR APT. A
LAS VEGAS, NV 89113                      MIAMI, FL 33186                          BRADENTON, FL 34208




LEANNE BROOKS                            LEANNE GANESSINGH                        LEANNE MASSINGHAM
13085 MORRIS RD APARTMENT 9212           6106 WHITEWAY DRIVE                      556 LITTLE RIVER LOOP 231
ALPHARETTA, GA 30004                     TEMPLE TERRACE, FL 33617                 ALTOMONTE SPRINGS, FL 32714




LED ELECTRIC OF SAN ANTONIO              LEE COLE                                 LEE GARNER
13119 LOOKOUT RIDGE                      1858 N ORANGE BLOSSOM TRL                6653 COOL SPRINGS RD
SAN ANTONIO, TX 78233                    ORLANDO, FL 32804-5605                   THOMPSONS STATION, TN 37179




LEE VAN WALLENE                          LEELA WOLFF                              LEEMAN SAMUEL
19012 MANGAN WAY                         1683 LODGETREE CV                        6200 PERSHING AVENUE APT 265
PFLUGERVILLE, TX 78660                   INDIANAPOLIS, IN 46280                   FORT WORTH, TX 76116




LEES ICE                                 LEESA CARROLL                            LEGENDS LIMITED
5604 SWIFT RD                            11257 IVANHOE DR                         8901 YELLOW BRICK RD. SUITE A
SARASOTA, FL 34231                       EL PASO, TX 79936                        BALTIMORE, MD 21237




LEIDA BASSIL                             LEIDY GARCIA                             LEIF BIERLY
2111 GACHET COURT APT 206                5607 TUMBLEWEED CIR APT C                1660 RIVER BLUFF COURT
ORLANDO, FL 32807                        RICHMOND, VA 23228-1744                  EAGAN, MN 55121




LEIF TUKUMS                              LEIGH BARRETT                            LEIGHA MCBRIDE
116 85TH AVE N                           7918 ELM PLAZA APT 202                   1217 E ANGELA DR
ST PETERSBURG, FL 33702                  OMAHA, NE 68124                          PHOENIX, AZ 85022




LEIGHTON QUALLO                          LEILA LOPEZ                              LEILANI LAGUA
10261 SW 122 ST                          11650 MCCREE RD                          1469 LUSITANA STREET APT.209
MIAMI, FL 33176                          DALLAS, TX 75238                         HONOLULU, HI 96813
LELAM HOLDINGS, INC.    Case 19-10953-CSS    Doc 1-1 Filed
                                      LEMUS LEONARDO           04/30/19   Page 274 MONTRELL
                                                                             LENARD of 452 BROWN JR
DBA CLIMATE SOLUTIONS                 8815 COY AVE A                         7964 SANTA BARBARA DR
10200 N LAMAR BLVD, BLDG A, STE 100   BATON ROUGE, LA 70810                  BATON ROUGE, LA 70811
AUSTIN, TX 78753




LENNA MCREYNOLDS                     LENNY NEWMAN                            LEO WATTS
3939 ROSEMEADE PKWY APT 10203        6296 UPLAND LANE N                      3224 54TH DR E
DALLAS, TX 75287                     MAPLE GROVE, MN 55311                   BRADENTON, FL 34203-8458




LEOBARDO MARTINEZ                    LEOBARDO RODRIGUEZ                      LEON MILLER
4407 FAIRVIEW AVE                    1009 RUTLAND DR APT 225                 15042 SW 104TH ST. APT. 1808
DOWNERS GROVE, IL 60515              AUSTIN, TX 78758                        MIAMI, FL 33196




LEON PATRICK HUNT                    LEON TILLMAN                            LEON WASKIN
98-1371 NOLA ST. APT. B              911 N MONROE ST                         13030 LIMESTONE CT.
PEARL CITY, HI 96782                 BALTIMORE, MD 21217                     CLIFTON, VA 20124




LEONARD ANTHONY CUPO                 LEONARD JONES                           LEONARD LASZLO
3138 WAIALAE AVE. APT.527            3625 N 104TH AVE APT 14                 3100 ASPEN GROVE DR 15302
HONOLULU, HI 96816                   OMAHA, NE 68134-7706                    FRANKLIN, TN 37067-8229




LEONARDO CEDENO                      LEONARDO ESPARRAGOZA PEREZ              LEONARDO GUERRERO
7694 ALICIA LN                       1650 S. ARIZONA AVE. 258                7324 SKILLMAN ST APT1508
SARASOTA, FL 34243                   CHANDLER, AZ 85286                      DALLAS, TX 752314978




LEONARDO MEDINA                      LEONARDO MORALES JIMENEZ                LEONARDO NICANOR
CALLE PISA FLORES 021                6655 MONTGOMERY RD                      8538 PARK LANE APT.207
URB PARQUE ECUESTRE                  CINCINNATI, OH 45213                    DALLAS, TX 75231
CAROLINA, PR 00987




LEONARDO PON CORDOBA                 LEONARDO SANTANA                        LEONEL MONTANO
10720 NW 75 TERRACE                  4801 GOLDFIELD                          2600 NE LOOP 410
DORAL, FL 33178                      SAN ANTONIO, TX 78218                   SAN ANTONIO, TX 78217




LEONEL ONTIVERAS MORGA               LEONIDES RAMIREZ                        LEROY TYLER III
5546 N 62ND AVE MISSOURI             17 HYACINTH DR APT 1J                   616 SUNNY LN
GLENDALE, AZ 85301                   FORDS, NJ 08863                         NAMPA, ID 83651




LESA PHOUMMYPHAR JACKSON             LESDIAN HERRERA PEREZ                   LESHAY DOZIER
3523 MISTY MEADOW DR                 101 S F STREET APT A                    7501 ELMORE LANE
DALLAS, TX 75287                     HAMILTON, OH 45013                      BETHESDA, MD 20817
LESLEY A MALORNI          Case 19-10953-CSS     Doc 1-1
                                        LESLEY JACOBSON      Filed 04/30/19   Page 275ROBERTS
                                                                                 LESLEY of 452
3646 MCMURTY COURT                       2020 COMMERCE BLVD 308                  PO BOX 770128
LAS VEGAS, NV 89129                      MOUNT, MN 55364                         WINTER GARDEN, FL 34777




LESLIE AILENE ORTEGA GANDARA             LESLIE ANDERSON                         LESLIE ARREDONDO
8210 CARPENTER DR APT 42                 910 KAPAHULU AVE. APT 505               218 KELVIN AVE
EL PASO, TX 79907                        HONOLULU, HI 96816                      EL PASO, TX 79915




LESLIE CRESPO                            LESLIE GODWIN                           LESLIE HAYNES
14309 SW 9TH ST                          2014 AUGUSTA DR                         6034 PEBBLE LANE
MIAMI, FL 33184                          HOUSTON, TX 77056                       HOUSTON, TX 77087




LESLIE ORTEGA                            LESLIE RIOS                             LESLIE RODRIGUEZ
15321 DAVENPORT CIRCLE                   3200 PARKWOOD BLVD 611                  3111 W HORATIO ST APT104
OMAHA, NE 68154                          PLANO, TX 75093                         TAMPA, FL 33609




LESLIE RODRIGUEZ                         LESLY GARCIA                            LESTHER EDGARDO AGUIRRES
9449 BRIAR FOREST DR. APT 4204           1819 BABCOCK RD 608                     9116 GREAT SMOKY AVE
HOUSTON, TX 77063                        SAN ANTONIO, TX 78229                   BATON ROUGE, LA 70814




LESVIA RODRIGUEZ AMAYA                   LETICIA CAMACHO LOPEZ                   LETICIA MORALES
3901 CHASE WELLESLEY PL APT 1622         2800 17TH AVE S                         413 CADENZA DR
RICHMOND, VA 23233-7778                  MINNEAPOLIS, MN 55407                   ORLANDO, FL 32807




LETTY ORTIZ                              LEVEL 3 COMMUNICATIONS, INC.            LEVESTER MATTHEWS
1500 MAGRUDER APT 252 D                  PO BOX 910182                           1410 HARBOR LANDING
EL PASO, TX 79925                        DENVER, CO 80291-0182                   ROSWELL, GA 30076




LEVI HAGEN                               LEVI MOHER                              LEVI RING
5917 N COSWORTH PL                       11319 WINDROW DR                        14618 LARIMORE AVE
BOISE, ID 83713                          EDEN PRAIRIE, MN 55344                  OMAHA, NE 68116-6652




LEWIS ARIAS                              LEWIS ROKOP                             LEXIE SANDERS
2515 SIESTA AVE                          60 SOUTH SCHOOL ST. APT. 16             7925 E KEIM DRIVE
LAS VEGAS, NV 89121                      HONOLULU, HI 96813                      SCOTTSDALE, AZ 85250




LEXIE SMITH                              LEXIS NORTON                            LEYDA GALVAN
3003 PARKVIEW LN                         10241 CREEK HOLLOW LN                   4501 SPRENKLE LANE APT D
ALPHARETTA, GA 30005                     FORT WORTH, TX 76131                    HENRICO, VA 23228
LEYLA GULDAL              Case 19-10953-CSS     Doc 1-1
                                        LIAM KAISER           Filed 04/30/19   Page  276
                                                                                  LIANG  of LI452
                                                                                        WEN
21 VALLEY RD.                            7114 UTSA BLVD. APARTMENT 339            12819 W FIDDLELEAT DR
COS COB, CT 06807                        SAN ANTONIO, TX 78249                    BOISE, ID 83713




LIBERTY CENTER LLC                       LIBERTY CENTER LLC                       LIBERTY COMMUNITY AUTHORITY
C/O APOLLO COMMERCIAL REAL ESTATE        L-3745                                   PO BOX 645434
FINANCE INC                              COLUMBUS, OH 43260                       CINCINNATI, OH 45264-5434
9 W 57TH ST
NEW YORK, NY 10019



LIBERTY FRUIT                            LIBERTY LOCK & SAFE                      LIBERTY MUTUAL
1247 ARGENTINE BLVD.                     5130 S APACHE RD 215-264                 175 BERKELEY STREET
KANSAS CITY, KS 66105-1508               LAS VEGAS, NV 89148                      BOSTON, MA 02116




LICHARLES BLACKMAN                       LIFT OFF DISTRIBUTION, LLC               LIGHT BULB DEPOT 7 LLC
4415 BEAUMONT DRIVE                      7077 OAKLAND MILLS ROAD                  PO BOX 410
ORLANDO, FL 32808                        COLUMBIA, MD 21046                       AUORA, MO 65605




LILIA LEMUS                              LILIANA FLORES                           LILIANA SEGOVIA
2717 12TH AVE. S.                        8519 SUGAR PINE PLACE                    2813 TAYLOR AVE
MINNEAPOLIS, MN 55407                    TOMBALL, TX 77375                        NORTH LAS VEGAS, NV 89030




LILIANA TELLEZ                           LILLIAN BISHOP                           LILLIAN KIM DANG
13670 VALLEY VIEW RD APT 304             33672 N GREENTREE RD                     8167 WOODED TERRACE LN
EDEN PRAIRIE, MN 55344                   GRAYSLAKE, IL 60030                      HUMBLE, TX 77338




LILLIAN KUEHN                            LILLIAN NOVOTNY                          LILLY FIGUEROA
3865 BRUNSWICK AVE S                     5144 CARDINAL WAY                        442 E 1ST AVE
ST LOUIS PARK, MN 55416                  ACWORTH, GA 30101                        ROSELLE, NJ 07203-1361




LILLY MCGUIRE                            LILY MISQUEZ                             LILYANNA PODANY
14726 ELYSE LANE                         2478 E COMMONWEALTH AVE                  14319 VALLEY VIEW RD APT F
CARMEL, IN 46033                         FULLERTON, CA 92831                      EDEN PRAIRIE, MN 55344




LINAH HOWEY                              LINCOLNSHIRE PROPCO, LLC                 LINCOLNSHIRE PROPCO, LLC
206 SHERRY LANE                          ATTN AMY LEVIN                           ATTN AMY LEVIN
BURLESON, TX 76028                       5215 OLD ORCHARD RD STE 880              C/O NEXT PROPERTY MANAGEMENT
                                         SKOKIE, IL 60077                         5215 OLD ORCHARD RD STE 880
                                                                                  SKOKIE, IL 60077



LINDA STEFANY LAMA MIGUEL                LINDSAY BOCK                             LINDSAY BYRUM
188 E CRYSTAL LAKE AVE                   8693 DARNEL RD                           237 HARRIS RD
LAKE MARY, FL 32746                      EDEN PRAIRIE, MN 55344                   AYLETT, VA 23009-3031
LINDSAY FAGAN-RENDON     Case 19-10953-CSS
                                       LINDSAYDoc 1-1 Filed 04/30/19
                                              JACOBSON                  Page  277 of
                                                                           LINDSAY   452
                                                                                   JOHNSON
13018 NORTH RUN                         2552 COLDWATER CROSSING            561 S FOREST ST APT 7
SAN ANTONIO, TX 78249                   MAYER, MN 55360                    DENVER, CO 80246




LINDSAY M FULCHER                       LINDSAY MILLER                     LINDSAY MINARDO
10204 LINKWOOD DRIVE                    2701 W. BAY AREA BLVD APT2808      4655 EASTBURY WOODS DR. 312
DALLAS, TX 75238                        WEBSTER, TX 77598                  GAHANNA, OH 43230




LINDSAY ODEGAARD                        LINDSAY PHILLIPP                   LINDSAY SEPTER
320 BLAKE RD N 406                      12731 NEBRASKA AVE                 51 E BLUE HERON LANE E301
HOPKINS, MN 55343                       OMAHA, NE 68164                    MERIDIAN, ID 83646




LINDSAY SPENCER                         LINDSEY ASH                        LINDSEY BARKER
4702 4TH ST 3021 B                      2211 S 140TH PLZ APT 8             525 GREAT OAKS BLVD. APT 10
LUBBOCK, TX 78628                       OMAHA, NE 68144                    ROCHESTER HILLS, MI 48307




LINDSEY GALLOWAY                        LINDSEY HARTLEY                    LINDSEY KHAMPHOUVONG
12907 SLATER LN                         1512 CONTINENTAL DRIVE             815 N. 52ND STREET APT 2536
HOUSTON, TX 77039                       MADISON, AL 35758                  PHOENIX, AZ 85008




LINDSEY MICHELLE MCDONALD               LINDSEY MILLIGAN                   LINDSEY WEBSTER
9230 CAPABELLA                          2101 N PONCA DR                    5100 LEETSDALE DRIVE APT. 201
ALISO VIEJO, CA 92656                   INDEPENDANCE, MO 64058             DENVER, CO 80246




LINH M CALDERON                         LINKEDIN CORPORATION               LINNEA SCHAEFER
8090 EDEN ROAD APT 232                  62228 COLLECTIONS CENTER DR        4255 BASSWOOD RD.
EDEN PRAIRIE, MN 55344                  CHICAGO, IL 60693                  ST. LOUIS PARK, MN 55416




LINNET KISER                            LINO SANCHEZ                       LINVAL NATE CLARKE JR
6161 MEMORIAL HWY 1309                  6821 COLUMBUS AVE S                4708 BARLEY ST
TAMPA, FL 33615                         RICHFIELD, MN 55423                ORLANDO, FL 32811




LIONEL MENDEZ                           LIONSO OLMOS III                   LIPMAN BROTHERS
26 MAIN ST. APT. 4J                     7512 GLARDON CIRCLE                411 GREAT CIRCLE ROAD
STAMFORD, CT 06901                      EL PASO, TX 79915                  NASHVILLE, TN 37228




LIQUID ENVIRONMENTAL SOLUTIONS          LISA BARNHART-EASTERDAY            LISA BILLINGS
ACCOUNTS RECEIVABLE                     3024 REYNARD ROAD                  230 TRESSAR BLVD (KONA GRILL)
PO BOX 733372                           COLUMBUS, OH 43232                 STAMFORD, CT 06902
DALLAS, TX 75373-3372
LISA DEA                   Case 19-10953-CSS     Doc 1-1
                                         LISA DELONG            Filed 04/30/19   Page  278
                                                                                    LISA    of 452
                                                                                         ETHELBAH
1155 FORD RD                              6469 E MEADOWEDGE DR                      PO BOX 12941
ST LOUIS PARK, MN 55426                   COLUMBUS, OH 43230                        LISA ETHELBAH
                                                                                    CHANDLER, AZ 85248




LISA FULLMER                              LISA HERNANDEZ                            LISA JEROME
3762 S CENTENNIAL WAY                     323 VERNON STREET                         3200 GARRICK
BOISE, ID 83706                           ANNA, TX 75409                            WARREN, MI 48091




LISA MARTINA                              LISA SEARY                                LISA SITOMER
2863 CENTRE CT                            26605 STAFFORD                            9259 E RAINTREE DR APT 1101
FT WORTH, TX 76116                        MISSION VIEJO, CA 92692                   SCOTTSDALE, AZ 85260




LISA TAYLOR-RYNEARSON                     LISA WALLS                                LISANDRO ROSALES
6910 S. COCKRELL HILL ROAD APT 509        6230 N 33RD AVE 119                       3627 NUTWOOD LN
DALLAS, TX 75236                          PHOENIX, AZ 85017                         SPRING, TX 77389




LISSETTE VALLE                            LITE-HOUSE RENOVATIONS, INCORPORATED      LITTLE JOE UPHOLSTERY
6071 S. KIMBERLEE WY                      1716 LAKE CHRISTOPHER DRIVE               94 FRANKLIN ST
CHANDLER, AZ 85283                        VINGINIA BEACH, VA 23464                  STAMFORD, CT 06901




LIU PO CHUN                               LIVINGSTON BELLE                          LIWINSEFAL SONIS
7777 E YALE AVE APT F204                  7090 NW 41 ST                             1414 WILDER AVE APT 2-D
DENVER, CO 80231-6060                     MIAMI, FL 33166                           HONOLULU, HI 96822




LIZ NAJARRO-RAMIREZ                       LIZABETH RAMIREZ                          LIZABETH REBOLLO
213 FLAX HILL RD.                         3408 W. TAYLOR STREET APT 3               11311 HERALD SQUARE
NORWALK, CT 06854                         PHOENIX, AZ 85009                         HOUSTON, TX 77099




LIZAN RETAIL REAL ESTATE CONSULTANTS      LIZANDRO CASTRO                           LIZARYS RODRIGUEZ
LLC                                       1915 S DEPEW ST 16                        CALLE PEDRO SAN MIGUEL W 314
425 WASHINGTON BLVD., APT 1701            DENVER, CO 80227                          URB LAS LOMAS
JERSEY CITY, NJ 07310                                                               SAN JUAN, PR 00921




LIZBETH CRUZ                              LIZBETH HERNANDEZ                         LIZBETH VEGA
15601 N 19TH AVE                          289 N JOSEY LN                            12235 SW 42ND ST
PHOENIX, AZ 85023-4314                    CAROLLTON, TX 75007                       MIAMI, FL 33175




LIZETT COZ                                LIZETTE VARGAS                            LJILJANA BOZICKOVIC
2721 W GILA LN                            984 RIVERTON ST                           835 NEWTON AVE S
CHANDLER, AZ 85224                        NORTH BRUNSWICK, NJ 08902                 ST PETERSBURG, FL 33701
LL WATERFALL DESIGN     Case   19-10953-CSS
                                        LLOYDS, Doc
                                                INC. 1-1       Filed 04/30/19   Page  279CLEMENTE
                                                                                   LLUVIA of 452
41765 ELM STREET SUITE302                8625 E. WILSON ROAD                       LSNEAD312GMAIL.COM
MURRIETA, CA 92562                       INDEPENDENCE, MO 64053                    ALPHARETTA, GA 30022




LOCKANDKEYPROS LLC                       LOCKTON COMPANIES                         LOCKTON COMPANIES
2225 DANDRIDGE DR                        444 W. 47TH STREET, SUITE 900             C/O COMMERCE BANK
DULUTH, GA 30096                         KANSAS CITY, MS 64112                     PO BOX 802707
                                                                                   KANSAS CITY, MO 64180-2707




LOFFREDO                                 LOGAN CASTEEL                             LOGAN HAMILTON
4001 SW 63RD ST                          4912 BLOSSOM AVE.                         7023 SCRUB JAY WAY
DES MOINES, IA 50321                     EL PASO, TX 79924                         BRADENTON, FL 34203




LOGAN MCKEON                             LOGAN MITCHELL                            LOGAN ROBERSON
27029 N 44TH ST                          5041 BROOKSIDE CT                         11575 PEARLAND PARKWAY 8107
CAVE CREEK, AZ 85331                     ALPHARETTA, GA 30004                      HOUSTON, TX 77089




LOGAN WARD                               LOHR DISTRIBUTING                         LOLA FIVECOAT
7116 KENDRICK CT                         1100 S. 9TH ST.                           2228 E. EDNA AVE
HAMILTON, OH 45011                       ST. LOUIS, MO 63104                       PHOENIX, AZ 85022




LOLY MARTONE                             LONDER ARDIANO                            LONDON MCKNIGHT
2402 POLK CIRCLE NE                      6405 PADDINGTON CT APT.202                2312 ARROWOOD ROAD
HUNTSVILLE, AL 35801                     CENTREVILLE, VA 20121-5918                MIDLOTHIAN, VA 23112




LONG CHI                                 LONGHORN PROFESSIONAL CLEANING            LONIKIA MARIE FORGA
11601 SAWYER ST                          PO BOX 586                                3601 W EUGIE AVE
ORLANDO, FL 32817                        PFLUGEVILLE, TX 78691                     PHOENIX, AZ 85029




LONNIE EIDSON                            LONNIE ROBINSON                           LOOMIS, FARGO & CO.
161 BARBARA PLACE                        10550 N CENTRAL EXPRWY 247                DEPT 0757
MIDDLESEX, NJ 08846                      DALLAS, TX 75231                          PO BOX 120001
                                                                                   DALLAS, TX 75312-0757




LOPICCOLO BROTHERS PRODUCE, INC.         LORA PORTSCHE                             LORDESS OKUCHE
3110 RIVARD ST                           9402 BRIGHTWAY CT                         7023 NORTH LOOP 1604 W. APT624
DETROIT, MI 48207                        HENRICO, VA 23294                         SAN ANTONIO, TX 78249




LOREN HUNTER                             LOREN WASHINGTON                          LORENA CORDERO
4200 TIMBERBROOK DR APT 2531             5320 BLANCO RD 810                        3217 BLUE CREST ST SW
SAN ANTONIO, TX 78238-4007               SAN ANTONIO, TX 78216                     HUNTSVILLE, AL 35805-4303
LORENA CRUZ GUZMAN      Case   19-10953-CSS
                                        LORENA Doc 1-1
                                               FUENTES       Filed 04/30/19    Page 280 GONZALEZ
                                                                                  LORENA of 452 CAMARA
2747 STEVENS AVE S APT 102              2422W EDINGER AV SANTA ANA                17011 ARDISIA DR
MINNEAPOLIS, MN 55408                   SANTA ANA, CA 92704                       PFLUGERVILLE, TX 78660




LORENA GONZALEZ                         LORENA NEAMTU                             LORENA ROMERO
12003 W DEMEYER ST                      350 SOUTH JACKSON STREET 332              123 F CT
BOISE, ID 83705                         DENVER, CO 80209                          WESTFIELD, IN 46074-3823




LORENE INIRIO                           LORENE VIVES                              LORENZO ALLEN
2004 GRANDE CT APT 204                  COND. JARDINES DE SAN FRANCISCO ED 1      4200 HORIZON NORTH PARKWAY
KISSIMMEE, FL 34743                     APT 1011                                  DALLAS, TX 75287
                                        SAN JUAN, PR 00927




LORENZO GUTIERREZ DE LA CRUZ            LORENZO ITZEP                             LORENZO IXTACUA
5229 GREEN VINE STREET                  535 NASA RD 1 APT 2073                    603 W 43RD STREET
NORTH LAS VEGAS, NV 89031               WEBSTER, TX 77598                         KANSAS CITY, MO 66109




LORENZO MONTEALEGRE                     LORENZO TOLEDO                            LORI DARENSBOURG
2718 W. ABOELLA STREET                  12731 SW 136TH ST                         224 HOWARD ST
TAMPA, FL 33607                         MIAMI, FL 33186                           BATON ROUGE, LA 70802




LORI ELIZABETH BONILLA                  LORI MYER                                 LORI NELSON
1602 OAK HILL CIR                       5976 SNOWLIGHT                            415 E FOREST AVE APT B
DALLAS, TX 75217                        SYLVANIA, OH 43560                        TAMPA, FL 33602-1642




LORYNN MINTER                           LOU NEWTON                                LOUIE HOLLIS
7028 W BLACKHAWK DR                     25370 VOLENDAM ST                         295 JESSE BENNETT DRIVE
GLENDALE, AZ 85308                      CALDWELL, ID 83607                        MADISON, AL 35756




LOUIS A THIEL                           LOUIS GOLATO                              LOUIS LAVERGNE III
15666 HAMILTON ST                       3113 PACIFIC AVE                          707 SUMMERBREEZE DR.
OMAHA, NE 68118                         WILDWOOD, NJ 08260                        BATON ROUGE, LA 70810




LOUIS RUIZ                              LOUIS RUSK                                LOUISIANA DEPT OF REVENUE
1514 E THOMAS APT 15                    118 VIA DE LA REINA                       PO BOX 91011
PHOENIX, AZ 85015                       MERRITT ISLAND, FL 32953                  BATON ROUGE, LA 70821-9011




LOUISIANA FOODS, INC.                   LOUISIANA FRESH PRODUCE                   LOUISIANA SEAFOOD EXCHANGE
10310 GREENS CROSSING BLVD              1001 S DUPRE                              PO BOX 84378
HOUSTON, TX 77038                       NEW ORLEANS, LA 70125                     BATON ROUGE, LA 70884
LOURDES CARPENTER       Case 19-10953-CSS   Doc
                                      LOURDES    1-1
                                              CHAVEZ       Filed 04/30/19   Page 281 ofPEREZ
                                                                               LOURDES   452
4594 W CAMERO AVE                      3229 NATURE CIR APT 107                 122 MORGAN ST APT 219B
LAS VEGAS, NV 89139                    SARASOTA, FL 34235                      STAMFORD, CT 06905




LOURDES QUINTAVALLI                    LOURDES ZUNIGA INIGUEZ                  LOVELAND DIST CO
2005 NEW STONECASTLE TER APT 113       1226 JEFFERSON ST NE                    2290 DABNEY RD
WINTER PARK, FL 32792-1779             MINNEAPOLIS, MN 55413                   RICHMOND, VA 23230




LPL FINANCIAL CORPORATION              LU HUA LI                               LUAN HO
ATTN KRISTIN KENNEDY                   1551 9TH ST. NW APT. 2                  2622 ROYAL THISTLE DR
9785 TOWNE CENTRE DRIVE                WASHINGTON, DC 20001                    HOUSTON, TX 77088
SAN DIEGO, CA 92121-1968




LUCAS DORNER                           LUCAS GUERRERO                          LUCAS HAKES
5644 SPRINGSIDE AVE                    6222 UTSA BLVD 6202                     5464 WHISPERING SPRINGS
DOWNERS GROVE, IL 60516                SAN ANTONIO, TX 78249                   MASON, OH 45040




LUCAS KOLTIS                           LUCAS OXLAJ COS                         LUCAS TARNOWSKI
3536 N 175 CT, 226                     801 E NASA RD ONE                       14183 WILDS PATH NW
OMAHA, NE 68116                        WEBSTER, TX 77598                       PRIOR LAKE, MN 55372




LUCAS WYKES                            LUCERO SANTANA CORTEROS                 LUCIA CANAS
5184 OLDFIELD CT                       URB ALTURAS DE FLAMBOYAN                6524 BRISTOL WAY
CARMEL, IN 46033-3720                  BAYAMON, PR 00959                       LAS VEGAS, NV 89107




LUCIA VALLE                            LUCIANA F RIVERA-PASSUNI                LUCIANO OGARRIO
12901 ALEXA ST                         7127 MONTAUK POINT XING                 5900 W TROPICANA AVE 17
CALDWELL, ID 83607                     BRADENTON, FL 34212                     LAS VEGAS, NV 89103




LUCIANO PERALTA                        LUCIO ANTONIO BONILLA                   LUCIO VARGAS
1917 W WALNUT 1917C                    8080 EDEN RD APT 363                    9231 STONEBRIDGE DR APT. E
GARLAND, GA 75042                      EDEN PRAIRIE, MN 55344                  INDIANAPOLIS, IN 46240




LUCIUS MARION                          LUCIUS MCCALL                           LUCKY CASTILLO
6407 OLD MADISON PIKE BLVD             5560 ASHEWOODE DROWNS DRIVE             1538A MARTIN STREET 7
HUNTSVILLE, AL 35806                   ALPHARETTA, GA 30005                    HONOLULU, HI 96819




LUCY INDERIEDEN                        LUCY LEE                                LUCY MELDAHL
8433 VIRGINIA RD                       3772 LAKE POINT BLVD                    6010 CHESTNUT CT
BLOOMINGTON, MN 55438                  SUWANEE, GA 30024                       EXCELSIOR, MN 55331
LUCY NELSON               Case 19-10953-CSS    Doc 1-1
                                        LUCY TRAN               Filed 04/30/19   Page 282
                                                                                    LUCY   of 452
                                                                                         WRIGHT
5220 DUGGAN PLAZA                        103 TRAILING VINE                          9343 CAMERON RIDGE WAY APT 121
EDINA, MN 55439                          IRVINE, CA 92602                           INDINAPOLIS, IN 46240




LUIS A HERNANDEZ BENITEZ                 LUIS A HIDALGO MURILLO                     LUIS A MORE
2022 W. 1ST STREET                       6520 BROWN THRUSH TRAIL                    692 CHARLES ST.
MESA, AZ 85201                           EDEN PRAIRIE, MN 55346                     PERTH AMBOY, NJ 08861




LUIS A RAMIREZ VIEYRA                    LUIS A SALDANA                             LUIS AGUILAR
3702 BELMONT BLVD                        2001 S HASTER ST 24B                       15446 N GREENWAY HAYDEN LOOP APT3010
SARASOTA, FL 34232                       ANAHEIM, CA 92802                          SCOTTSDALE, AZ 85260




LUIS ALBERTO SANCHEZ-MARIN               LUIS ALEJANDRO                             LUIS ALMODOVAR
5635 S 20ST                              1205 SCORIA DRIVE UNIT 200                 CALLE ROBLE M-11 EL PLANTIO
OMAHA, NE 68107                          FISHERS, IN 46038                          TOA BAJA, PR 00949




LUIS ALVAREZ                             LUIS ALVAREZ                               LUIS ANGEL CARRASCO
1210 CAREYBROOK DRIVE                    340 JAMES K TAYLOR LANE                    400 W BASELINE APT 65
RICHMOND, VA 23238                       MERIDIANVILLE, AL 35759                    TEMPE, AZ 85283




LUIS ANTONIO LOVO                        LUIS BALBUENA GALICIA                      LUIS CALDERON
18959 LINA ST APT. 1310                  2819 PILLSBURY AVE S APT 1                 5430 S. MONTEZUMA ST.
DALLAS, TX 75287                         MINNEAPOLIS, MN 55408-2213                 PHOENIX, AZ 85041




LUIS CARDONA                             LUIS CORTEZ-AVILEZ                         LUIS DALBERTO D ROMERO FLORES
372 SUMMIT AVE                           6918 S 33RD ST                             1474 HILLCREST DR APTO. 505 505
PERTH AMBOY, NJ 08861                    BELLEVUE, NE 68147-1340                    SAN ANTONIO, TX 78228




LUIS DIEGO FARJARDO                      LUIS E NIEVES                              LUIS EDUARDO SOTELO VARGAS
6830 LARMANDA STREET APT. 233            16350 S HARBOR BLVD APT 903                8065 SKYSAIL AVE
DALLAS, TX 75231                         SANTA ANA, CA 92704-3823                   BATON ROUGE, LA 70820




LUIS ESCARENO ESCARENO                   LUIS ESPINOZA-DOMINGUEZ                    LUIS FAUSTO VICENTE
30457 N OAK DR                           2025 E WILLIAMS FIELD RD 1075              11 REDFIELD VILLAGE APT C4
FLORENCE, AZ 85132                       GILBERT, AZ 85295                          METUCHEN, NJ 08840




LUIS FELIPE BARBOSA                      LUIS FERNANDO DURAN                        LUIS GARAY
5408 BROOKLIN AVE                        4509 TRIANA BLVD SW LOT 162                5730 CLARINBRIDGE CT
KANSAS CITY, MO 64130                    HUNTSVILLE, AL 35805-5773                  RICHMOND, VA 23228-1766
LUIS GOMEZ               Case 19-10953-CSS    Doc 1-1
                                       LUIS GONZALEZ         Filed 04/30/19   Page  283
                                                                                 LUIS    of 452
                                                                                      GUZMAN
220 MAPLE DR.                           12221 BLANCO RD 2207                     URB ESTANCIAS DE CERRO GORDO CALLE 6
FRANKLIN, TN 37064                      SAN ANTONIO, TX 78216                    BAYAMON, PR 00957




LUIS HAU KU                             LUIS HERNANDEZ                           LUIS HERNANDEZ
2306 W COLLINS ST APT 103               15109 ROSEBUD LN                         2261 19TH ST
TAMPA, FL 33607                         CONROE, TX 77303                         SARASOTA, FL 34234




LUIS HERNANDEZ                          LUIS HERNANDEZ                           LUIS HERNANDEZ
406.5 E. 40TH STREET C                  7152 FAIR OAKS                           901 S CRYSTAL WAY APT 202
GARDEN CITY, ID 83714                   DALLAS, TX 75231                         AURORA, CO 80012-6133




LUIS HUERTA                             LUIS HUERTA                              LUIS INAMAQUA
240 HARVEST CT                          3228 CEDAR AVE S                         1419 10TH AVE SOUTH
VERNON HILLS, IL 60061                  MINNEAPOLIS, MN 55407                    MINNEAPOLIS, MN 55404




LUIS J PEREZ                            LUIS JARAMILLO GIL                       LUIS JAVIER BOLANOS REYES
201 PRUITT RD 436                       420 LIBERTY PIKE APT 102                 320 OHUA AVE 1201
SPRING, TX 77380                        FRANKLIN, TN 37064-3177                  HONOLULU, HI 96815




LUIS JIMENEZ                            LUIS LEON SASTRE                         LUIS LINARES
7720 4TH AVE S APT 302                  1765 PARKAMO AVE                         12572 GARLAND TREE CT
RICHFIELD, MN 55423                     HAMILTON, OH 45015                       FAIRFAX, VA 22033




LUIS LUNA                               LUIS M BARRAGAN                          LUIS MALDONADO
4015 CALLAGHAN RD 314                   19789 RANDOLPH PL                        921 LEHNERTZ AVE
SAN ANTONIO, TX 78228                   DENVER, CO 80249                         AURORA, IL 60505




LUIS MARCANO                            LUIS MARCARIO                            LUIS MARTINEZ
2311 COBBLEFIELD CIR                    8224 RESEARCH BLVD APT 244               12765 EAST PACIFIC DR
APOPKA, FL 32703                        AUSTIN, TX 78758-8469                    AURORA, CO 80014




LUIS MARTINEZ                           LUIS MAY                                 LUIS MIRANDA
50 NORTH EVERGREEN RD APT 67D           3837                                     1073 VALLEY STREAM DR.
EDISON, NJ 08837                        KANSAS CITY, MO 64111                    WHEELING, IL 60090




LUIS MUSIGNAC RIVERA                    LUIS OCHOA                               LUIS OCHOA
CAM DIAZ APONTES 16 BO CAMA 20          3205 OLIVE PL                            4921 SEMINARY ROAD APT 1128
TRUJILLO ALTO, PR 00976                 FORT WORTH, TX 76116-4215                ALEXANDRIA, VA 22311
LUIS OSWALDO INAMAGUA    Case 19-10953-CSS     Doc 1-1
                                       LUIS PALACIOS           Filed 04/30/19   Page  284
                                                                                   LUIS    ofELIAS
                                                                                        PAOLI 452
2804 PILSURY AVE SOUTH                  3210 WESTHEIMER DR SW                      URB. TIERRALTA 3 C RUISENOR I-13
MINNEAPOLIS, MN 55408                   HUNTSVILLE, AL 35805-4673                  GUAYNABO, PR 00969




LUIS PARADA                             LUIS PASTRANA FLORES                       LUIS PEREZ MONTIEL
4842 W PIERSON ST                       AVE C 2F-7 METROPOLIS                      1081 N CALIFORNIA ST
PHOENIX, AZ 85031                       CAROLINA, PR 00987                         CHANDLER, AZ 85225




LUIS RAMIRES                            LUIS RAXA                                  LUIS REYES SANTOS
215 BROUGHAM DR                         2747 BRIARGROVE DR.                        11355 LINCOLNSHIRE RD
WHEELING, IL 60090                      HOUSTON, TX 77057                          CINCINNATI, OH 45240




LUIS RIOS PLAZA                         LUIS RODRIGUEZ                             LUIS ROMERO-ORTIZ
3100 FOUCHE DR SW                       4608 E PARK ST                             7209 STEVENS AVENUE
HUNTSVILLE, AL 35805-5502               PHOENIX, AZ 85042                          MINNEAPOLIS, MN 55423




LUIS SALAZAR                            LUIS SANCHEZ                               LUIS SANTANA- HERNANDEZ
1844 BELTLINE ROAD                      318 GRAND AVE                              555 EAST RAY RD APT 111
GARLAND, TX 75044                       BACLIFF, TX 77518                          CHANDLER, AZ 85225




LUIS SOFIO                              LUIS SOTO                                  LUIS TAVERAS
1702 MAST DR                            4001 17TH AVENUE WEST                      2625 3RD AVE
BATON ROUGE, LA 70820                   BRADENTON, FL 34205                        BRONX, NY 10451-6311




LUIS VARGAS DIAZ                        LUIS VARGAS                                LUIS VARGAS
2724 KOLO PL 102                        6137 W ROSE LN                             750 COURT OF BIRCH 3
HONOLULU, HI 96826                      GLENDALE, AZ 85301                         VERNON HILLS, IL 60061




LUIS VASQUEZ                            LUIS WEHMEYER                              LUIS ZHINA DUTAN
9511 CONTESSA DR. APT.19                600 EAST MEDICAL CENTER BLVD               1342 45TH AVE NE
SAN ANTONIO, TX 78216                   WEBSTER, TX 77598                          MINNEAPOLIS, MN 55421




LUISA FERNANDA RIVAS MONTERO            LUISA GOMEZ                                LUKAS SCHNEPEL
8416 MARKETREE CIR                      3312 ARCHER DR SW                          11326 FRANKLIN PLZ APT 908
MONTGOMERY VILLAGE, MD 20886-4951       HUNTSVILLE, AL 35801                       OMAHA, NE 68154-4872




LUKE ENGLISH                            LUKE GIBSON                                LUKE HENRY
3435 TOWNSHIP ROAD 418 NW               9183 IRIS LANE                             740 COUNTY ROAD 33
SOMERSET, OH 43783                      ZIONSVILLE, IN 46077                       RUSSELLVILLE, AL 35653
LUKE R GRUBER            Case   19-10953-CSS    Doc 1-1
                                         LUKE TOMPKINS        Filed 04/30/19   Page 285
                                                                                  LULA   of 452
                                                                                       ESCOE
2030 E. 11TH AVENUE APT. 1202            1127 W GRACE ST                          8000 E 12TH AVE APT 15-32
DENVER, CO 80206                         RICHMOND, VA 23220-3627                  DENVER, CO 80220-3389




LUM LAGANG                               LUZ GONZALEZ                             LUZ HERNANDEZ
701 W LONGSPUR BLVD APT 2082             3715 COLBY STREET                        343 AVENUE F
AUSTIN, TX 78753                         SARASOTA, FL 34232                       DALLAS, TX 75203




LUZ MARIA TORRES                         LWIN SISS                                LYDIA CASTRO
1100 BURKE RD                            919 NE 36TH AVE                          3111 GREEN RIDGE
PASADENA, TX 77506                       MIAMI, FL 33033                          FORT WORTH, TX 76133




LYDIA DAVIS                              LYDIA VALLEJO                            LYLAH MEDINA-RIOS
2050 LAKE SHORE LANDING                  11059 ARMOR                              1845 E SECRETARIAT DR
ALPHARETTA, GA 30005                     SAN ANTONIO, TX 78254                    TEMPE, AZ 85284




LYLYBELL GARZA                           LYNAE BERRYHILL                          LYNDELL CHARLES
19216 FREEDOM HILL LN                    235 E RAY RD APT 2100                    5124 TENNIS COURT CIRCLE
MANOR, TX 78653-4055                     CHANDLER, AZ 85225-3371                  TAMPA, FL 33617




LYNDSAY ODEN                             LYNDSEY VARNEY-DAVIS                     LYNDSY LAHRMAN
4919 W 28TH ST                           900 E GARY DR                            PO BOX 681208
ST. LOUIS PARK, MN 55416                 CHANDLER, AZ 85225                       FRANKLIN, TN 37068




LYNISHA CLARK                            LYNN GAE KLEINBERGER                     LYNNE EISENBERG
1000 S ALLEN GENOA RD APT 62             3125 LAFAYETTE STREET                    5308 PORTSMOUTH RD
SOUTH HOUSTON, TX 77587-4451             DENVER, CO 80205                         FAIRFAX, VA 22032




LYNNETTE MARGETTS                        LYNNETTE MELENDEZ                        LYNNETTE WITSKEN
14 DURANGO STATION DRIVE                 11610 PERSUASION DR                      205 N 1ST ST.
HENDERSON, NV 89012                      SAN ANTONIO, TX 78216                    TRENTON, OH 45067




M & G DOORWORKS LLC                      M&M EVENT RENTALS                        MA CORONA
5346 N LONDON RD                         3200 BELMEADE DR, STE 130                124 PARKER DR
FAIRLAND, IN 46126                       CARROLLTON, TX 75006                     ANTIOCH, TN 37013




MA DEL ROSARIO LEYVA                     MABEL URBANO                             MAC DUMSKY
12222 QUAIL RUN APT.3003                 326 ORCHARD AVE                          9417 S STILLHOUSE RD
BALCH SPRINGS, TX 75180                  BROOCKLYN, MD 21225                      OAK GROVE, MO 64075
MAC MECHANICAL INC.     Case 19-10953-CSS
                                      MACARIODoc    1-1 Filed
                                                ARRENDONDO        04/30/19   Page 286 of
                                                                                MACARIO   452
                                                                                        ARRENDONDO
AVE. LUIS A VIGOREAUX 1353 BOX 212    10352 W FOX RIDGE DR.                     10352 W FOX RIDGE DR.
GUAYNABO, PR 00966-2700               BOISE, ID 83704                           BOISE, ID 83709




MACARIO MARTINEZ                      MACEY CAIN                                MACEY DUNN
18975 W ROSE AVE APT E                6331 LUCE ST.                             975 WINTERBERRY DRIVE
MUNDELEIN, IL 60060                   HOUSTON, TX 77087                         WOODBURY, MN 55125




MACEY MALONE                          MACEY SCOTT                               MACINTYRE MADISON
1133 PICASSO DR                       7511 PITCH PINE CIR APT B                 2809 WESTGATE RD
FORT WORTH, TX 76107                  TAMPA, FL 33617-8556                      OMAHA, NE 68124




MACKEILA CARLSON                      MACKENZIE FLOWERS                         MACKENZIE FOXWORTHY
4025 PONEA DR                         163 MERRY WOOD DR                         3611 S 182ND CIR
SARASOTA, FL 34241                    NEWARK, OH 43055                          OMAHA, NE 68130




MACKENZIE HANSON                      MACKENZIE JOHNSON                         MACKENZIE KNUTSEN
6958 W 83RD STREET                    1750 DURRETT CV                           15320 TRILLIUM CIRCLE
BLOOMINGTON, MN 55438                 DUNWOODY, GA 30338                        EDEN PRAIRIE, MN 55344




MACKENZIE LOGUE                       MACKENZIE M BREWER                        MACKENZIE M HEALY
9190 E BUCKSKIN TRAIL                 12728 STONEBRIAR LANE                     4322 EAST TORREY PINES LANE
SCOTTSDALE, AZ 85255                  RICHMOND, VA 23233                        CHANDLER, AZ 85249




MACKENZIE MOLINA                      MACKENZIE NICOLE MILLER                   MACKENZIE OZUNA
6328 BIG BEND TRL                     3827 E. KENT AVE.                         1204 E. SHENANDOAH DRIVE
LAKE WORTH, TX 76135-2408             GILBERT, AZ 85296                         BOISE, ID 83712




MACKENZIE RECTOR                      MACKENZLY HOBLEY                          MACY LEANN STOGNER
1066 CANTWELL PLACE                   3505 E CARACAS ST                         26570 PRENTISS MILEY RD
SPRING HILL, TN 37174                 TAMPA, FL 33610-6522                      ANGIE, LA 70426




MADALYN GRACE                         MADALYN MCMURRAY                          MADELEINE HOVLAND
4823 N 109TH ST                       49 MONON LANE                             12555 E PARADISE DR
OMAHA, NE 68164                       CARMEL, IN 46032                          SCOTTSDALE, AZ 85259




MADELINE JOHNSON                      MADELINE PARKS                            MADELINE PRICE
5005 S. SUNSET BLVD                   21506 CHANCELLOR RD                       109 KELLY SPRING ROAD
TAMPA, FL 33629                       ELKHORN, NE 68022                         HARVEST, AL 35749
MADELINE ROTH            Case 19-10953-CSS    Doc
                                       MADELINE    1-1
                                                WILSON        Filed 04/30/19   Page 287 ofWITTMAN
                                                                                  MADELINE 452
1015 N 14TH ST APT 129                  7 N TIMBER TOP DR                         8818 NE 92ND TERRACE
OMAHA, NE 68102                         SPRING, TX 77380                          KANSAS CITY, MO 64157




MADELINN WELCH                          MADELYN DOEDEN                            MADELYN LYNCH
1860 BARKER RD                          6448 FALLBROOK ROAD                       13330 GEORGE ROUYEA RD
THOMPSONS STATION, TN 37179             EDEN PRAIRIE, MN 55344                    GONZALES, LA 70737




MADELYN PAYNE                           MADELYN SMITH                             MADELYNN SMITH
11428 ROSSOW CT                         8023 DEER TRAIL DR                        4808 ROBERTS DR
DENHAM SPRINGS, LA 70726                DALLAS, TX 75238                          THE COLONY, TX 75056




MADHAVI MADRID009082                    MADILYNN PAPI-WARK                        MADISON ANDERSON
517 PROSPECT AVE APT. 1 SOUTH           595 W BRECKENRIDGE ST                     10 N. PUEBLO ST.
KANSAS CITY, MO 64124                   FERNDALE, MI 48220                        GILBERT, AZ 85233




MADISON BROOKE DAY                      MADISON BURKHOLDER                        MADISON C MASSIE
17383 MCCORY 1 ROAD                     3917 N 159TH ST                           959 PAGODA TREE CT.
PRAIRIEVILLE, LA 70769                  OMAHA, NE 68116                           LAS VEGAS, NV 89183




MADISON COUNTY HEALTH DEPARTMENT        MADISON COUNTY LICENSE DEPARTMENT         MADISON DEBLOIS
301 MAX LUTHER DRIVE NW                 100 NORTH SIDE SQUARE, ROOM 108           8004 FENWICK LN
HUNTSVILLE, AL 35810                    HUNTSVILLE, AL 35801                      SPRING HILL, TN 37174




MADISON DOMER                           MADISON ELISHA DORENKAMP                  MADISON GALLOWAY
45 EAST NORWICH AVE. APT 4B             7471 EAST 29TH PLACE 3002                 2537 WELLESLEY SQUARE DR
COLUMBUS, OH 43201                      DENVER, CO 80238                          THOMPSONS STATION, TN 37179




MADISON GORDON                          MADISON HARTLEY                           MADISON HENDERSON
5108 DRUMMOND RD                        16461 CHALET CIRCLE                       1795 KILMINGTON COURT
MOUND, MN 55364                         WESTFIELD, IN 46074                       ALPHARETTA, GA 30009




MADISON HOPKINS                         MADISON JOLLEY                            MADISON KRUKOWSKI
6990 WINDHAVEN PKWY                     4413 AVALON HEIGHTS BLVD APT K 401        1885 HOPEDALE DR.
THE COLONY, TX 75033                    TAMPA, FL 33613                           TROY, MI 48085




MADISON LANGSTON                        MADISON LOUISE MCGAVOCK                   MADISON MCCARTHY
3223 SPRING CYPRESS RD                  968 E. MARY LANE                          10127 MARGO ST
SPRING, TX 77388                        GILBERT, AZ 85295                         LA VISTA, NE 68128
MADISON NEELY              Case 19-10953-CSS
                                         MADISONDoc 1-1
                                                 NURMI        Filed 04/30/19   Page 288 of
                                                                                  MADISON   452
                                                                                          OLSON
5242 EDMONDSON PIKE                       1048 S REBER AVE                        515 ASHLAND AVE 2
NASHVILLE, TN 37211-5831                  GILBERT, AZ 85296                       ST. PAUL, MN 55702




MADISON ONEILL                            MADISON OWEN                            MADISON PLUMBING SERVICE, INC
1513 COLLEGE AVE                          1455 LOUISIANA AVE 4210                 1060 BALCH ROAD
WHEATON, IL 60187-4410                    LEAGUE CITY, TX 77573                   MADISON, AL 35758




MADISON PORTER                            MADISON POWERS                          MADISON QUINN
9608 ROBIN OAK RD                         3581 HEARTWOOD LANE                     135 STYGLER ROAD APT 2M
MINNETONKA, MN 55305                      MASON, OH 45040                         GAHANNA, OH 43230




MADISON ROSENBERG                         MADISON SCHUSLER                        MADISON SCOTT
7327 PINE VALLEY STREET                   4 N MONTOUR ST                          1010 HENDERSON RD. NW APT 2E
LAKEWOOD RANCH, FL 34202                  MOUNTERSVILLE, PA 17754                 HUNTSVILLE, AL 35816




MADISON SEAFOOD                           MADISON STORM                           MADISON WALBERRY
228 WRIGHT ST.                            96 CASCADE CIRCLE                       3725 KNICKERBOCKER PL
NEWARK, NJ 07114                          CHANHASSEN, MN 55317                    INDIANAPOLIS, IN 46240-7604




MADISON WATSON                            MADISSEN SCHOWALTER-SCHEIDECKER         MADISSON HLAVACEK
4317 MATTERHORN DRIVE                     4738 MCCOLL DR                          3967 E HERRERA DRIVE
WESTFIELD, IN 46062                       SAVAGE, MN 55378                        PHOENIX, AZ 85050




MADISYN HYNEK                             MADYSON FREEMAN                         MAEGAN BOOTH
PO BOX 541056                             2700 N HAYDEN RD APT 2035               3501 CHESTERBROOK CT APT 637
OMAHA, NE 68154                           SCOTTSDALE, AZ 85257                    RICHMOND, VA 23233




MAEKEE LOR                                MAELIN RICH                             MAESTRANZI BROS.
1536 W 13 MILE RD                         1525 DALLAS ST                          4715 N. RONALD ST.
ROYAL OAK, MI 48073                       AURORA, CO 80010                        HARWOOD HEIGHTS, IL 60706




MAEVA MONTAGUT                            MAGDALENA GONZALEZ                      MAGDALENA MARTYNKO
4815 FALLCREST CIRCLE                     147 TYLER AVE                           1260 CHAPPEL CT APT301
SARASOTA, FL 34233                        CARTERET, NJ 07008                      GLENDALE HEIGHTS, IL 60139




MAGDALENO PEREZ                           MAGDALENO VELASQUEZ RIVERA              MAGGIE CAROLINE PIOTRASCHKE
431 WEST FULLERTON AVENUE                 86 BEDFORD AVE                          1685 DALLES DR.
ADDISON, IL 60101                         ISELIN, NJ 08830                        SHAKOPEE, MN 55379
MAGGIE FARACE           Case   19-10953-CSS    Doc 1-1
                                        MAHA AHMED          Filed 04/30/19   Page 289KHAN
                                                                                MAHIN of 452
10156 PERKINS ROWE F311                 809 PARK AVE APT 3A                     37 GRAND AVE
BATON ROUGE, LA 70810                   BALTIMORE, MD 21201                     ISELIN, NJ 08830




MAHLIA N TUCCI                          MAHMOUD SAIEGH                          MAHNAZ JAVADI
4924 E MICHELLE DR                      6514 BRONZE LN                          33 TEAK BRIDGE
SCOTTSDALE, AZ 85254                    PLANO, TX 75023                         IRVINE, CA 92620




MAHONEY ENVIRONMENTAL                   MAIA CHARLOFF                           MAIGEN WELCH
37458 EAGLE WAY                         6069 COVINGTON TER                      1021 S. DEERFIELD LN
CHICAGO, IL 60678-1374                  MINNETONKA, MN 55345-6222               GILBERT, AZ 85296




MAILFINANCE INC                         MAIMUNA HUSSEIN                         MAINES CONKLIN
DEPT 3682                               9800 CLIFFORD DR. APT. 100              PO BOX 642530
PO BOX 123682                           FAIRFAX, VA 22031                       PITTSBURGH, PA 15264-2530
DALLAS, TX 75312-3682




MAINTENANCE SOLUTIONS                   MAIRA NAREDO                            MAIRA PINEDA
PO BOX 1320                             3018 BLANCO RD                          7104 NESBITT DRIVE
WALKER, LA 70785                        SAN ANTONIO, TX 78212                   NORTH CHESTERFIELD, VA 23225




MAIRANY CANTU                           MAJESTIC LAWRENCE                       MAJOR BRANDS-KANSAS CITY
5602 PRESIDIO PKWY 5132                 5500 SAMPSON ST 3308                    PO BOX 804464
SAN ANTONIO, TX 78249                   HOUSTON, TX 77004-7921                  KANSAS CITY, MO 64180-4464




MAJOR FILER                             MAKAILA VINCENT                         MAKAYLA RICHARDSON
3906 SPRING CREEK LANE                  1363 EAST 7TH STREET                    13675 COURSEY BLVD APT 1816
SANDY SPRINGS, GA 30350                 PLAINFIELD, NJ 07062                    BATON ROUGE, LA 70817




MAKAYLA YOUNG                           MAKENA RAFFERTY-LEWIS                   MAKENNA WHALEY
6515 W HAUSMAN RD 5801                  4905 7TH RD S                           3104 NW 31ST ST
SAN ANTONIO, TX 78249                   ARLINGTON, VA 22204                     FORT WORTH, TX 76106-3508




MAKENZIE HILL                           MAKENZIE STARLIN                        MAKHANA SUBER
2018 LEE HIGH DR NE                     7828 S 162 ST                           6110 FISHHAWK CROSSING BLVD
HUNTSVILLE, AL 35811-1940               OMAHA, NE 68136                         LITHIA, FL 33547




MAKI REPAIRS                            MAKITA NELTHROPE                        MAKO COMMERCIAL CLEANING, LLC
5234 N LARAMIE AVE                      2227 ST PAUL APT 4                      2508 OXMOOR BLVD SW
CHICAGO, IL 60630-2213                  BALTIMORE MD, MD 21218                  HUNTSVILLE, AL 35803
MALEEK WELLS            Case 19-10953-CSS    Doc 1-1
                                      MALEK JAAFARI           Filed 04/30/19   Page 290
                                                                                  MALIA   of 452
                                                                                        CABILES
2103 BINNEY ST                         4509 E. RIVERSIDE ST                       3680 SPREAMBLE PL.
OMAHA, NE 68110                        PHOENIX, AZ 85040                          BOISE, ID 83706




MALIA SAYLON                           MALIK CALDWELL                             MALIK CRAWFORD
100 W. EVELYN AVE.                     2733 SHERLOCK DR                           6520 S 50TH LN
HAZEL PARK, MI 48050                   DECATUR, GA 30038                          LAVEEN, AZ 85339-6274




MALIK FRAZIER                          MALIK IRIARTE                              MALIK JONES
5700 BROOKLYN AVE                      14301 BELLONA RD APT1002                   3190 CHATEAU MORSE CT.
KANSAS CITY, MO 64110                  WOODBRIDGE, VA 22191                       COLUMBUS, OH 43231




MALIYAH RASHADEEN                      MALLORY AUTH                               MALLORY DEWS
2130 CAROLINA ST                       2240 WINDSOR LAKE DR.                      122 HANNAH CIR
BATON ROUGE, LA 70802                  MINNETONKA, MN 55305                       CEDAR HILL, TX 75104-1356




MALLORY JOHNSTON                       MALLORY REED LATIMER                       MALLORY RICHARDS
990 LOOP RD SW                         1400 SOUTH QUEBEC WAY                      142 WILLARD AVE
RICHARDSON, TX 75080                   DENVER, CO 80231                           CARLISLE, OH 45005




MALLORY TIPPIN                         MALLORY TRAFFORD                           MAMADOU KONARE
9006 WOODSHORE DR                      4106 N CHARLOTTE CT                        9224 TREASURE OAK COURT
DALLAS, TX 75243                       KANSAS CITY, MO 64116                      LORTON, VA 22079




MAMADOU MARA                           MAMTA HOLDINGS, LLC                        MAN KIM
5421 IVY WOOD LANE                     3270 W BIG BEAVER RD                       5107 WOODMERE DR APT 101
COLUMBUS, OH 43229                     TROY, MI 48084                             CENTREVILLE, VA 20120-4314




MANAGER OF FINANCE                     MANDI LEONI                                MANDI RASHLEIGH
DEPT OF EXCISE & LICENSES              1350 N TOWN CENTER DR UNIT 1051            2825 BAMLET
201 W COLFAX DEPT 206                  LAS VEGAS, NV 89144-0579                   ROYAL OAK, MI 48073
DENVER, CO 80202-2700




MANDY KAY BRADSHAW                     MANDY MACK                                 MANDY SNOW
3706 SOUTH DIXON RD                    1933 E WILSON LN A                         2723 ANDREW AVENUE
KOKOMO, IN 46902                       MERIDIAN, ID 83642                         HAMILTON, OH 45015




MANER FIRE EQUIPMENT                   MANESSA LUGO                               MANNO ELECTRIC, INC
PO BOX 26                              CALLE ANTONIO SARRIERA 783                 13317 S CHOCTAW DR
ARLINGTON, TX 76004                    URB. LOS MAESTROS                          BATON ROUGE, LA 70815
                                       SAN JUAN, PR 00923
MANNU NEZIREVIC        Case    19-10953-CSS
                                        MANUEL Doc
                                               ALDAY1-1      Filed 04/30/19   Page 291 CARRERA
                                                                                 MANUEL of 452 MOTA
439 WEST GREAT BASIN DR.                 3447N 39ST                              4701 MAHOGANY DR
MERIDIAN, ID 83646                       OMAHA, NE 68111                         LAS VEGAS, NV 89110-4709




MANUEL CHACON LINARES                    MANUEL CRUZ LORENZO                     MANUEL CRUZ
1230 N SCOTT ST.                         19506 BOLD RIVER RD                     8067 SKYSAIL AVE
ARLINGTON, VA 22209                      TOMBALL, TX 77375                       BATON ROUGE, LA 70820




MANUEL GALLEGOS                          MANUEL GARCIA-VILLARREAL                MANUEL GIRON
100 S CARYL AVE                          1243 BAY AREA BLVD 2502                 12270 PENDER CREEK CIR APT B
NORTHLAKE, IL 60164                      HOUSTON, TX 77058                       FAIRFAX, VA 22033




MANUEL GUZMAN                            MANUEL HERNANDEZ                        MANUEL JUNCAL
3 WATERWAY SQUARE SUITE 100              315 SOUTH BARTON ST                     5438 S KILBOURN
HOUSTON, TX 77090                        ARINGTON, VA 22204                      CHICAGO, IL 60632




MANUEL LICEA-PEREZ                       MANUEL LIRA                             MANUEL MARTINEZ
3803 N 56TH ST                           4603 VANCE JACKSON 1008                 3411 FALLEN LEAF
TAMPA, FL 33619                          SAN ANTONIO, TX 78230                   SAN ANTONIO, TX 78230




MANUEL MEDRANO                           MANUEL OCHOA                            MANUEL OROZCO
25650 IH 45 105                          8401 SKILLMAN ST. 2055                  760 S LYON ST 763
SPRING, TX 77386                         DALLAS, TX 75231                        SANTANA, CA 92705




MANUEL ORTIZ                             MANUEL PIZANO MARTINEZ                  MANUEL SANTIAGO
LOS MIRTOS URB HYDE PARK 171             8090 EDEN RD APT 121                    9383 W PAYSON RD
SAN JUAN, PR 00926                       EDEN PRAIRIE, MN 55344-7677             TOLLESON, AZ 85353




MANUEL SEGUERA                           MANUEL VALENZUELA                       MANUEL VAZQUEZ
21161 ESPINOZA RD                        1819 N 40TH ST                          1034 S 23RD ST
SAN ANTONIO, TX 78249                    PHOENIX, AZ 85008                       OMAHA, NE 681083018




MARA MONTGOMERY                          MARACELI DURAN                          MARANDA SOLIS
3004 MCGEE ST. APT. 2S                   3800 SQUAW VALLEY DR SW APT 2A          8300 SKYECREEK ST
KANSAS CITY, KS 64108                    HUNTSVILLE, AL 35805                    LAS VEGAS, NV 89166




MARANDA WILLIAMSON                       MARBIN CASTRO BUSTILLO                  MARC ALEXANDER GORDON
424 N. GASTON DRIVE                      2162 EVANS CT APT. 702                  228 OHUA AVE
WYLIE, TX 75098                          FALLS CHURCH, VA 22043                  HONOLULU, HI 96815
                    Case
MARC ANTHONY OSTROWSKI         19-10953-CSS    Doc 1-1
                                        MARC ANTONIO RAMOSFiled 04/30/19
                                                           HERNANDEZ       Page 292
                                                                              MARC   of 452
                                                                                   BRIDGES
5000 K AVENUE 3416                       9026 WELDONE DR                      4025 WOODFIN ST
PLANO, TX 75074                          RICHMOND, VA 23229                   HOUSTON, TX 77025




MARC CUTRONA                             MARC HARRELL                         MARC HERNANDEZ
10410 FIRELIGHT AVE                      5131 N 15TH ST APT 453               5041 VISTA DEL RANCHO WAY
BATON ROUGE, LA 70815                    PHOENIX, AZ 85014-3418               NORTH LAS VEGAS, NV 89031




MARC LEE                                 MARCEL CLAYBROOKS                    MARCEL GADEA
816 E. 128TH AVE                         206 ASH DRIVE                        10027 MAGNOLIA RIVER
TAMPA, FL 33612                          FRANKLIN, TN 37064                   SAN ANTONIO, TX 78251




MARCELINO ARTEAGA GARCIA                 MARCELINO MORALES                    MARCELLA HENSON
6715 EAST AVALON DR APT 2                10207 DIAMONDBACK TRL                1708 MORADO HILLS LANE
SCOTTSDALE, AZ 85251                     AUSTIN, TX 78753-3673                LAS VEGAS, NV 89128




MARCELO BARRERA                          MARCIA L PORTER                      MARCIA WOO
1621 WATERFORD LN                        10551 GREENBRIER RD 125              11616 FAIRFAX MEADOWS CIR 19203
PALATINE, IL 60074                       MINNETONKA, MN 55305                 FAIRFAX, VA 22030




MARCIAL PEDRAZA                          MARCO A CASTILLEJA                   MARCO A PONCIANO
1109 COLD HABOR DR N                     63 VALMONT WAY                       11330 SOUTHLAND RD 1
LAS VEGAS, NV 89030                      LADERA RANCH, CA 92694               CINCINNATI, OH 45240




MARCO AVILA                              MARCO CABREIRA                       MARCO CHMIELEWSKI
4141 W GLENDALE AVE APT 2126             881 MECCA DRIVE                      8225 60TH DRIVE E
PHOENIX, AZ 85051                        SARASOTA, FL 34234                   SARASOTA, FL 34243




MARCO DUARTE                             MARCO GONZABA                        MARCO HUAROTE
8148 SMOKING JACKET PLACE                2155 E LIBERTY LN 276                100 REVEILLE CT
LAS VEGAS, NV 89166                      PHOENIX, AZ 85048                    FRANKLIN, TN 37064




MARCO LIONA                              MARCO MARTINEZ                       MARCO MATA
11235 NW 57 LN                           840 CENTER ST. APT. 11               1000 WORTHINGTON LN
MIAMI, FL 33178                          COSTA MESA, CA 92627                 SPRING HILL, TN 37174-3054




MARCO MORALES                            MARCO ORTEGA                         MARCO PEREZ
550 DEEPWOODS DR APT 3N                  421 DRIFTWOOD RD                     3234 E MCKINLEY STREET
MUNDELEIN, IL 60060                      BOISE, ID 83713                      PHOENIX, AZ 85008
MARCO SANCHEZ              Case 19-10953-CSS   Doc 1-1
                                         MARCO SILVA          Filed 04/30/19   Page 293TORRES
                                                                                  MARCO of 452
13-25 SHERRYE DRIVE                      8550 PARK LANE APT 145                   1500 S INTERSTATE 35 APT 1107
PLANO, TX 75074                          DALLAS, TX 75231                         ROUND ROCK, TX 78681




MARCO YUNGA                              MARCOS DIAZ-AVILA                        MARCOS ESPINOZA
5848 BRYANT AVE N                        4219 E RENEE DRIVE                       1027 MAPLE AVE
BROOKLYN CENTER, MN 55430                PHOENIX, AZ 85050                        HAMILTON, OH 45011




MARCOS GONZALEZ                          MARCOS L MCCLUSKEY                       MARCOS LIMAS
7940 PIPERS CREEK ST APT 1323            CALLE MANILA URB SANTA RITA              15425 N 25TH ST
SAN ANTONIO, TX 78251                    RIO PIEDRAS, PR 00925                    PHOENIX, AZ 85039




MARCOS M NOLASCO                         MARCOS MARTINEZ                          MARCOS MORALES
5010 E WARREN AVE A APT. A.              645 WOLFF STREET APT 325                 1119 EVERGREEN CT APT C
DENVER, CO 80222                         DENVER, CO 80204                         INDIANAPOLIS, IN 46240




MARCOS MOYA                              MARCOS PENA                              MARCOS ROJAS-SANCHEZ
4822 E. THOMAS 120                       1910 1ST AVE E                           63 LOUIS STREET APT1
PHOENIX, AZ 85042                        BRADENTON, FL 34208                      NEW BRUNSWICK, NJ 08901




MARCOS TANORI                            MARCUS ARNO ILLE                         MARCUS BROWN
2023 W TUCKEY LN APT A                   27207 N 23RD LANE                        2201 E. HANNA ST.
PHOENIX, AZ 85015                        PHOENIX, AZ 85085                        TAMPA, FL 33610




MARCUS BURRELL                           MARCUS CADE                              MARCUS CALLAHAN
6125 VICKSBURG LN. N 406                 5608 EXETER DR                           9524 YUKON AVE S
PLYMOUTH, MN 55446                       RICHARDSON, TX 75082                     BLOOMINGTON, MN 55438




MARCUS COCHRAN                           MARCUS DILLARD                           MARCUS EVANS-PETERSON
5041 GALAXY WAY APT 210                  21028 GARDNER DR                         638 E. 14 MILE RD.
HUNTSVILLE, AL 35816                     ALPHARETTA, GA 30009                     CLAWSON, MI 48017




MARCUS JACKSON                           MARCUS JUNDT                             MARCUS JUNDT
208 N MENARD AVE                         12000 AEROSPACE AVENUE                   4821 E NASA PARKWAY 26S
CHICAGO, IL 60644-2101                   HOUSTON, TX 77034                        PASADENA, TX 77586




MARCY CLOUTIER                           MARCY J TRZECINSKI                       MARDOQUEO GARCIA
31654 ROSENBUSCH DR.                     2206 TOWNHALL LANE                       301 N WESLEY DR APT 1325
WARREN, MI 48088                         KATY, TX 77449                           LEAGUE CITY, TX 77573
MARGARET BOCK             Case 19-10953-CSS   Doc
                                        MARGARET   1-1 Filed 04/30/19
                                                 CLOHESSY               Page 294 of LAWSON
                                                                           MARGARET 452
1573 MARIETTA DR                         19W225 GINNY LN W                 977 E APACHE BLVD UNIT 2036A
LEBANON, OH 45036                        OAK BROOK, IL 60523-1086          TEMPE, AZ 85281-2226




MARGARET M BERTUCA                       MARGARET SANCHEZ-JOYNT            MARGARET WIEGMAN
63 WESTMORE MEYERS ROAD                  9003 BROOKFIELD TER.              245 S LOCH GLEN LN
LOMBARD, IL 60148                        BRADENTON, FL 34212               MCHENRY, IL 60050




MARGARITA CORONADO                       MARGARITO ESPARZA-VIDALES         MARGARITO OLVERA JARAMILLO
3050 CHASKA BLVD A                       8175 MEADOW RD APT 257            150 WASHINGTON ST
CHASKA, MN 55318                         DALLAS, TX 75231-3570             PERTH AMBOY, NJ 08861




MARGARITO TUDON                          MARGO RAMIREZ                     MARGOT SANCHEZ
2925 DONALD DR                           10216 WOODWAY DRIVE               14623 BOAC CIR.
GARLAND, TX 85041                        EL PASO, TX 79925                 CHANTILLY, VA 20151




MARI R HINCHLEY                          MARIA A ALDAMA                    MARIA A ESTRADA
857 S KENT AVE                           7440 E.THOMAS RD 237              10245 NW 9TH ST CIR APT 207
ELMHURST, IL 60126-4452                  SCOTTSDALE, AZ 85251              MIAMI, FL 33172




MARIA ACEVEDO                            MARIA ADAME                       MARIA ALFERORA
URB VILLA PRADES C/A                     4633 E OAK ST APT 1               11060 SW 14TH ST 445D
FRANCISC CASA 1 DOC 638                  PHOENIX, AZ 85008-2440            MIAMI, FL 33174
SAN JUAN, PR 00924




MARIA ARELLANO                           MARIA ARESNIA GARCIA              MARIA BALBOA
6347 MELODY LN APT 120                   5802 FIRENZA DR                   580 43RD AVE NE
DALLAS, TX 75231-7613                    HOUSTON, TX 77035                 COLUMBIA HEIGHTS, MN 55421




MARIA BENITEZ                            MARIA C FIGUEROA                  MARIA C ROMERO CHEVEZ
1500 N ORANGE AVE LOT 85                 9225 W CHARLESTON BLVD.           3391 BRUSSELS ST APT 2
SARASOTA, FL 34236                       LAS VEGAS, NV 89117               LAS VEGAS, NV 89169-2852




MARIA CATENA                             MARIA CUELLAR                     MARIA D NAVARRO- SANTANA
15 HYACINTH DR UNIT 2B                   1121 RUTLAND DR 303               8435 SW 156TH CT 1016
FORDS, NJ 08863                          AUSTIN, TX 78758                  MIAMI, FL 33193




MARIA DEL CARMEN NINO                    MARIA DEMUS                       MARIA DIAZ
5208 WESTCREST DR                        1726 HURLEY AVE                   1524 E BURT DR LOT 34
FORT WORTH, TX 76115-4135                FORT WORTH, TX 76110              COLUMBIA, TN 38401
MARIA ELIAS DE PEREZ    Case 19-10953-CSS    DocMARCOS
                                      MARIA ERIKA 1-1 Filed
                                                       SOTO 04/30/19        Page 295EUBANKS
                                                                               MARIA of 452
1768 W UNIVERSITY DR                   4328 S 25 ST                            1456 FORESTER
MESA, AZ 85201                         OMAHA, NE 68107                         CINCINNATI, OH 45240




MARIA FLORES                           MARIA G ORTIZ                           MARIA G VARGAS
434 CHARLES PLACE                      710 BRADFIELD DR                        617 HOLFORDS PRAIRIE RD 1075
ROSWELL, GA 30075                      GARLAND, TX 75042                       LEWISVILLE, TX 75056




MARIA GARCIA                           MARIA GARCIA                            MARIA GATICA
1013 PUMA PL                           9431 N CAVE CREEK RD APT 5              133 SMITH ST APT 3
MCKINNEY, TX 75071                     PHOENIX, AZ 85020-2100                  PERTH AMBOY, NJ 08861




MARIA GONSALES                         MARIA GUADALUPE FUENTES DE MENDOZA      MARIA HERNANDEZ
13122 N ST APT 7                       611 WESTMINSTER DR UNIT A               2133 BRIDLINGTON LANE
OMAHA, NE 68137                        FRANKLIN, TN 37067                      COLUMBUS, OH 43229




MARIA HOLLAND                          MARIA HURTADO                           MARIA JONES
15706 VILLAGE WOODS DRIVE              3342 SANTA TERESA                       6683 LIBERTY PARK DR.
EDEN PRAIRIE, MN 55347                 DALLAS, TX 75228                        MIDDLETOWN, OH 45044




MARIA JUAREZ                           MARIA KATRINA ENRIQUEZ                  MARIA LAVIN PUENTES
2116 ROSS AVE                          3302 FLINTWOOD CT.                      1250 N SHERMAN ST APT 2409
FORT WORTH, TX 76164                   HERNDON, VA 20171                       DENVER, CO 80203-2265




MARIA LEMUS                            MARIA LOPEZ                             MARIA LUX
4988 SOUTH 41 AVE                      414 S SABINAS ST                        25510 BROOKHAVEN 259
OMAHA, NE 68107                        SAN ANTONIO, TX 78207-4222              SPRING, TX 77386




MARIA M ROSELL                         MARIA MEDRANO LOPEZ                     MARIA MENDEZ
458 PARK AVE                           1175 WOOD VALLEY ROAD                   800 W KELLIS
PERTH AMBOY, NJ 08861                  CUMMING, GA 30041                       FORT WORTH, TX 76115




MARIA MENDOZA                          MARIA MONDRAGON                         MARIA MONSALVE
611 WESTMINSTER DR UNIT B              18812 JAMES CARTER JR ST                12597 INNOVATION FALLS DR APT 109
FRANKLIN, TN 37067                     MANOR, TX 78653                         ORLANDO, FL 32828




MARIA MORALES                          MARIA MUNOZ                             MARIA ORTIZ
523 SCHMELTZER LN                      211 N 8TH ST APT 381                    535 W NASA RD 1 APT 1013
SAN ANTONIO, TX 78213                  LAS VEGAS, NV 89101                     WEBSTER, TX 77598-5133
MARIA PAOLA ROCHA         Case 19-10953-CSS    Doc 1-1 Filed 04/30/19
                                        MARIA PAPANDREOU                 Page 296PEREZ
                                                                            MARIA  of 452
6411 CANYON PARK DR.                     2433 HORNBEAM DR                   6320 WINDSMITH 659
KATY, TX 77450                           STERLING HEIGHTS, MI 48314         HOUSTON, TX 77057




MARIA REYES                              MARIA REYES                        MARIA RODRIGUEZ
50 BELLMORE LN                           901 HIDDEN VALLEY DR APT 6305      11355 LINCOLNSHIRE DR
PONTIAC, MI 48340                        ROUND ROCK, TX 78665               CINCINNATI, OH 45290




MARIA RODRIGUEZ                          MARIA SALAZAR                      MARIA SANCHEZ
3301 GLENSHIRE DR APT 4602               1318 E. COLTER STREET              32943 N JOEL RD
BALCH SPRINGS, TX 75180                  PHOENIX, AZ 85014                  SAN TAN VALLEY, AZ 85143




MARIA SANTINI                            MARIA TELLO                        MARIA THIELEN
9914 W MILITARY DR APT 724               125 HEMBREE FOREST CIRCLE          8571 E VIA DE RISA
SAN ANTONIO, TX 78251-1812               ROSWELL, GA 30076                  SCOTTSDALE, AZ 85258




MARIA URZUA                              MARIA VALENTINE                    MARIA VALLADARES
6926 PORTLAND AVE. SOUTH                 807 NW PARK LN 30                  8555 EAST EVANS AVENUE 5/303
RICHFIELD, MN 55423                      LEES SUMMIT, MO 64063-1874         DENVER, CO 80231




MARIA VICTORIA S TANNER                  MARIA WALKER                       MARIA WILLIAMS
17905 BUNKER HILL RD                     321 IRWIN WAY                      100 TODD WHITT LN
PARKTON, MD 21120                        CIBOLO, TX 78108                   HUNTSVILLE, AL 35806-1597




MARIAH KRAATZ-RIMKUS                     MARIAH PENA                        MARIAH PISOCKYJ
130 BIRCH BLUFF RD                       5607 FOREST CYN                    416 EAST PINE RIDGE DRIVE
EXCELSIOR, MN 55331                      SAN ANTONIO, TX 78252              WESTFIELD, IN 46074




MARIAH SEALE                             MARIAH VILLARREAL                  MARIAM GADALLA
530 HARBOR GROVE CIRCLE                  445 MOUNTAINHIGH DR                7163 E.MCDONALD DR.
SAFETY HARBOR, FL 34695                  ANTIOCH, TN 37013                  SCOTTSDALE, AZ 85253




MARIANA M ARBESU                         MARIANA OLIVAREZ                   MARIBEL ORTEGA
COND. TORRES DE CERVANTES 609A           11910 ORSINGER LN APT 1010         1417 SANTA MARGARITA ST UNIT D
SAN JUAN, PR 00924                       SAN ANTONIO, TX 78230              LAS VEGAS, NV 89146




MARIBEL TREJO                            MARICEL DOMINGUEZ                  MARICELA BARRERA
1417 SANTA MARGARITA ST D                1813 GOOSE CREEK PLACE             817 ELEANOR AVE
LAS VEGAS, NV 89146                      LAS VEGAS, NV 89108                SAN ANTONIO, TX 78209
MARICELA ESTEBAN         Case 19-10953-CSS    Doc
                                       MARICELA    1-1 Filed 04/30/19
                                                HERNANDEZ               Page 297 ofSANCHEZ
                                                                           MARICELA 452
2575 GARDERE LANE 77                    4803 HAMILTON WOLFE RD 505         2406 W. BROOKS ST.
BATON ROUGE, LA 70820                   SAN ANTONIO, TX 78229              CHANDLER, AZ 85224




MARICOPA COUNTY ENVIRONMENTAL SVCS      MARICOPA COUNTY HEALTH DEPT        MARICOPA COUNTY TREASURER
DEPT                                    1001 N CENTRAL AVE SUITE 300       PO BOX 52133
1001 N CENTRAL AVE SUITE 100            PHOENIX, AZ 85004                  PHOENIX, AZ 85072-2133
PHOENIX, AZ 85004




MARICRUZ RECINOS PEREZ                  MARIE CORDERO                      MARIE ELISA HERNANDEZ
1710 N. 34TH STREET                     2340 E UNIVERSITY DR               11102 CRESTPARK DRIVE
OMAHA, NE 68111                         TEMPE, AZ 85281                    SAN ANTONIO, TX 78213




MARIE ESWONIA                           MARIE MARTIN                       MARIE SANCHEZ
5099 W. SARAGOSA STREET                 4728 N 15TH ST APT 29              3073 N 42ND AVE
CHANDLER, AZ 85226                      PHOENIX, AZ 85014                  PHOENIX, AZ 85019




MARIE WALES                             MARIELA REYES RIVERA               MARIELA VIALE
1438 WOODCUTTER LANE UNIT A             URB ARBOLADA C15 CALLE JOBOS       8251 CEDAR LEAF DR.
WHEATON, IL 60189                       CAGUAS, PR 00727                   LAS VEGAS, NV 89147




MARIELLA E PAYOMO                       MARIETTA GRIFFIN                   MARIHA GRIFFIN
9344 TALL WOOD LANE                     4431 SMOOTH OAK DR                 899 EDGEWATER CIRCLE
LAS VEGAS, NV 89129                     HOUSTON, TX 77053                  MARIETTA, GA 30062




MARIJA TROSELIJA                        MARILU DAVALOS                     MARILU GOMEZ
50 W 65TH ST APT 4                      1062 N. ADKIN AVE                  2220 BELCHER DR
WESTMONT, IL 60559                      MERIDIAN, ID 83642                 COLUMBUS, OH 43224




MARILYN GRIFFITH                        MARILYN HUYNH                      MARILYN MEARS
2223 WEST BAY AREA BLVD APT 2007        7777 GLEN AMERICA DR               203 JULIA CT
WEBSTER, TX 77598                       DALLAS, TX 75225                   FRANKLIN, TN 37064




MARILYN PEARSON                         MARILYNN TORRES                    MARIMELA CEREPI
6111 WINSOME ON APT 36                  2152 W OAK RIDGE RD                3769 CONE AVE
HOUSTON, TX 77057                       ORLANDO, FL 32809                  ROCHESTER HILLS, MI 48309




MARIN RAMOS                             MARINA FEDOTOVA                    MARINA KREMEN
10725 O ST APT 4                        27057 SW 140TH PATH                1405 CHIPPEWA TRAIL
OMAHA, NE 68127                         HOMESTEAD, FL 33032                WHEELING, IL 60090
MARINA SORTO          Case 19-10953-CSS     Doc 1-1
                                    MARIO ALBERTO      Filed 04/30/19
                                                   MADRIGAL             Page 298DIAZ
                                                                           MARIO  of 452
17707 EAGLETOWN ROAD TRAILER 8      25469 BOROUGH PARK DR APT 313          525 VICTORIA ST APT 94
WESTFIELD, IN 46074                 SPRING, TX 77380                       COSTA MESA, CA 92627-2549




MARIO E PEREZ                        MARIO GALVAN                          MARIO GARCIA
1502 E OSBORN RD                     13000 DAHLIA CIR 202                  514 ALLANSON RD
PHOENIX, AZ 85014                    EDEN PRAIRIE, MN 55344                MUNDELEIN, IL 60060




MARIO GODINES MORALES                MARIO GODOY                           MARIO GOMEZ
1011 LOVERA BLVD                     3945 TIERRA ARENA DR.                 1138 BROOKHOLLOW DR
SAN ANTONIO, TX 78201                EL PASO, TX 79938                     BATON ROUGE, LA 70810




MARIO GONZALES                       MARIO HERNANDEZ                       MARIO LOPEZ
2564 10TH ST APT 104                 220 MAPLE DR.                         16415 BUCCANNER LN APT 6020
SARASOTA, FL 34237                   FRANKLIN, TN 37064                    HOUSTON, TX 77062




MARIO LOPEZ                          MARIO MARTINEZ                        MARIO MAZARIEGO BANOS
435 TIFFANY DR                       1133 MOHAWK HILLS DR                  2160 THOUSAND OAK
WAUKEGAN, IL 60085                   CARMEL, IN 46032-2880                 SAN ANTONIO, TX 78232




MARIO MEJIA                          MARIO MENDEZ                          MARIO MENDEZ
11222 NW 3 STREET                    3030 CONGRESS BLVD. 72                4282 MAZARIN PL 123
MIAMI, FL 33172                      BATON ROUGE, LA 70808                 FAIRFAX, VA 22033




MARIO MENDOZA                        MARIO PARTIDA                         MARIO PERALEZ
8175 MEADOW RD APT 257               203 COTTONWOOD                        5009 CR 402
DALLAS, TX 75231-3570                BUFFALO GROVE, IL 60089               GRANDVIEW, TX 76050




MARIO PEREZ                          MARIO PEREZ                           MARIO PINEDA
10808 STONE CANYON 1128              25469 BOROUGH PARK DR APT 322         12435 DESSAU RD APT 627
DALLAS, TX 75231                     SPRING, TX 77380                      AUSTIN, TX 78754-2043




MARIO PORTILLO                       MARIO SAENZ                           MARIO SALGADO
2001 ADEN RD AP:156                  12606 MAPLE PARK DR                   291 WEST TREEHOUSE LN.
FORT WORTH, TX 76116                 SAN ANTONIO, TX 78249                 ROUND LAKE, IL 60073




MARIO TORRENTE                       MARIO TORRES                          MARIO VALLE
4802 N 12TH ST 1096                  2005 BOBBY JONES DR APT B             3335 HAUCK ST APT 1063
PHOENIX, AZ 85014                    EL PASO, TX 79936                     LAS VEGAS, NV 89146
MARIO VUKSANOVIC           Case 19-10953-CSS    Doc 1-1 Filed 04/30/19
                                         MARISA ALBARELLA                   Page 299 CALABRO
                                                                               MARISA of 452
1408 BRICKELL BAY DR 210                  150 KLATTENHOFF LN APT 11205         366 FM 1488 RD APT 1058
MIAMI, FL 33131                           HUTTO, TX 78634                      CONROE, TX 77384




MARISA COHEN                              MARISA COYLE                         MARISELA MONREAL
6540 SUMMERWALK SQ, A                     12270 PENDER CREEK CIRCLE APT E      1638 LEEHALL
WINTER PARK, FL 32792                     FAIRFAX, VA 22033                    SAN ANTONIO, TX 78201




MARISOL PALMA                             MARISOL ROSAS                        MARISSA GALINDO
5555 AMESBURY DR APT 1501                 265 EL DORADO 2310                   10620 CLUBHOUSE DR.
DALLAS, TX 75206-3057                     WEBSTER, TX 77598                    KANSAS CITY, KS 66109




MARISSA GREEN                             MARISSA HALOG                        MARISSA HEARN
1228 CHUCK DR                             3193 JEVONDA AVE                     903 MIDJAY DR.
FRIENDSWOOD, TX 77546                     HENDERSON, NV 89044                  LIBERTY, MO 64068




MARISSA KEO                               MARISSA MURRAY                       MARISSA PUZZ
39218 N STOCKTON LANE                     10 WOODLAND AVE                      5640 N 12TH ST
BEACH PARK, IL 60083                      FORDS, NJ 08863                      PHOENIX, AZ 85014




MARISSA RODRIGUEZ                         MARISSA RODRIGUEZ                    MARISSA SCHOBER
17031 CLOVIS                              907 PEG OAK                          280 BUCKINGHAM
HELOTES, TX 78023                         SAN ANTONIO, TX 78258                GRAYSLAKE, IL 60030




MARISSA VILLARREAL                        MARISSA YOUNG                        MARK ANTHONY LAZO
3203 N LOOP 1604 E APT 3306               14108 GREENFIELD RD                  629 MOKAUEA ST
SAN ANTONIO, TX 78247                     OMAHA, NE 68138                      HONOLULU, HI 96819




MARK CURNOW                               MARK DANIEL                          MARK ELKASSOUF
6820 PRESTON ROAD 1329                    2915 E ROOSVELT 225                  327 GREENHAVEN DR
PLANO, TX 75024                           PHOENIX, AZ 85008                    BATON ROUGE, LA 70810




MARK FEELEY                               MARK FLORES                          MARK FOOTERMAN
937 N SEABORN LANE                        362 SANDALWOOD LANE                  136 LIBORIO DR
GILBERT, AZ 85234                         SAN ANTONIO, TX 78216                MIDDLETOWN, DE 19709




MARK FORTIN                               MARK GONCALVES                       MARK GRINBERG
29 A. TENNYSON ST.                        149 WATER ST APT 3                   4117 KATHERINES BRANCH LN
CARTERET, NJ 07008                        NORWALK, CT 06854                    ARRINGTON, TN 37014
MARK HALL              Case     19-10953-CSS    Doc 1-1
                                         MARK JOSEPH DUPUISFiled 04/30/19   Page 300
                                                                               MARK   of 452
                                                                                    JOSEPH PERALTA
7567 CHATEAU CT                           3413 GEORGE STREET APT. A            1817 AHUULA ST
WEST CHESTER, OH 45069                    HONOLULU, HI 96815                   HONOLULU, HI 96819




MARK KWOSEK                               MARK LITTLE                          MARK LOMAX
4240 E SIESTA LANE                        35 WILLOWOOD                         3225 INGLESIDE AVE
PHOENIX, AZ 85050                         ALISO VIEJO, CA 92656                BALTIMORE, MD 21215




MARK MAYR                                 MARK OBREGON                         MARK PATRICIO
129 SAINT DONOVAN ST                      10319 ROSEWOOD CREEK                 3200 CURRIE ST
FORT WORTH, TX 76107                      SAN ANTONIO, TX 78245                FORT WORTH, TX 76133-8773




MARK PIHL                                 MARK SAMARASINGHE                    MARK SANGIORGIO
3696 SPRING MILL WAY                      5601 GARFIELD AVE S                  5267 APACHE MOON
MAINEVILLE, OH 45039                      MINNEAPOLIS, MN 55419                CARMEL, IN 46033




MARK ST.BERNARD                           MARK TRUJILLO                        MARK WHITE
928 LEGACY OAKS CIR                       3644 E. WINDSONG DRIVE               245 BRITTONYWOODS DR.
ROSWELL, GA 30076                         PHOENIX, AZ 85048                    MONROE, OH 45050




MARK YEATS                                MARKEISHA ALLEN                      MARKEL RODDY
8403 SHADY BLUFF DR                       2149 REDTHORN ROAD                   11320 GREENWELL SPRINGS RD 5301
BATON ROUGE, LA 70818                     MIDDLE RIVER, MD 21220               BATON ROUGE, LA 70814




MARKELL SQUIRES                           MARKOS AYELE                         MARKUS ANTONIO
14721 CHICAGO AVE                         14500 E EVANS PL                     2022 N NEVADA ST
BURNSVILLE, MN 55306                      AURORA, CO 80014                     CHANDLER, AZ 85225




MARKUS GOROSHIR                           MARKUS HARTAWAN                      MARKUS LOGAN KNIGHT
9155 NESBIT FERRY RD UNIT 103             5701 E. 8TH AVE APT 302              8542 ABERTAY AVE
ALPHARETTA, GA 30022                      DENVER, CO 80220                     BATON ROUGE, LA 70820




MARLEN HERNANDEZ                          MARLENA AUBERRY                      MARLENE ARGUETA
203 COTTONWOOD RD                         6042 S. HIGH SCHOOL RD.              4921 W WELDON AVE
BUFFALO GROVE, IL 60089                   INDIANAPOLIS, IN 46221               PHOENIX, AZ 85031




MARLENE GUTIERREZ                         MARLENE MARTINEZ                     MARLENY CAMACHO LOPEZ
18175 MIDWAY ROAD APT.126                 18 175 MIDWAY RD APTO. 126           2800 17TH AVE SOUTH
DALLAS, TX 75287                          DALLAS, TX 75287                     MINNEAPOLIS, MN 55407
MARLEY MCINNIS         Case   19-10953-CSS    Doc 1-1
                                       MARLO DIAMSE        Filed 04/30/19     Page 301 of
                                                                                 MARLON    452
                                                                                        MILLER
15719 BROOK FOREST DRIVE               7966 AUSTRIAN PINE DRIVE                  6050 MELODY LN
HOUSTON, TX 77059                      INDIANAPOLIS, IN 46268                    DALLAS, TX 75231




MARLON MONCADA                         MARLON NUNEZ                              MARLON PADILLA GONZALEZ
5826 BARTON HOLLOW                     25460 EUREKA DR                           1805 N QUINN ST APT 401
SAN ANTONIO, TX 78249                  WARREN, MI 48091-1401                     ARLINGTON, VA 22209




MARLON PALACIOS                        MARLON TODD                               MARLYN GARCIA
3523 W BELDEN                          3425 WYOMING ST. APT. A                   17700 EL CAMINO REAL APT 811
SAN ANTONIO, TX 78212                  KANSAS CITY, MO 64111                     HOUSTON, TX 77058




MARNESHIA PRINCE                       MARQIUS WILSON                            MARQUEL PATTON
6051 BRIDGE ST APT 6025A               945 KINGSWAY DR E                         10840 W FLORENCE DRIVE 104
FORT WORTH, TX 76112-2617              GRETNA, LA 70056-3080                     BOISE, ID 83713




MARQUES LUNDY                          MARQUEZ EVERHART                          MARQUIS CORNELIUS JOHNSON
5795 SAINTSBURY DRIVE 108              113 PARKER AVE.                           5126 JACKSON AVE
THE COLONY, TX 75056                   SPRINGDALE, OH 45246                      BATON ROUGE, LA 70806




MARQUISE GOLDSBERRY                    MARQUISE PICKENS                          MARQUISE WILLIAMS
5003 CASTILE PL                        3444 N 105TH PLAZA 1613                   201 16TH AVE W
TAMPA, FL 33617                        OMAHA, NE 68134                           BRADENTON, FL 34205




MARQUONNA WILLIAMS                     MARSH HEATING & AIR CONDITIONING CO.      MARSHAL KITZBERGER
5805 LILLYAN AVE APT C2                INC                                       714 ABERDEEN DR
BALTIMORE, MD 21206                    6248 LAKELAND AVE N                       NAMPA, ID 83686
                                       BROOKLYN PARK, MN 55428




MARSHALL WEBSTER                       MARSHISMA HARRY JR                        MARTA CELESTE SEGURA
3210 EVERETT STREET                    1242 MAKALOA ST. APT 6                    1321 N SAN JACINTO ST.
APOPKA, FL 32703                       HONOLULU, HI 96814                        CONROE, TX 77301




MARTEANYA NESBITT                      MARTHA CALLEJAS                           MARTHA ESPINOZA
31316 JOHN R. RD.                      1634 W PEPPER PL                          1930 W. RUNDBERG LN
MADISON HEIGHTS, MI 48071              MESA, AZ 85201                            AUSTIN, TX 78753




MARTHA HERNANDEZ                       MARTHA MARTINEZ                           MARTHA OCAMPO-RODRIGUEZ
12800 JUPITER RD                       7206 CABIN CREEK DR                       404 CAMBRIDGE DR 404
DALLAS, TX 75238                       SAN ANTONIO, TX 78238                     CINCINATTI, OH 45241
MARTHA P FRYDRYCH     Case    19-10953-CSS    Doc 1-1
                                       MARTIN ACABAL         Filed 04/30/19   Page 302 ARCIBA
                                                                                 MARTIN of 452
5650 ELWOOD CIRCLE                     7352 TOWN SOUTH AVE APT 2                 150 AMBERWOOD S APT 3105
FLOWERY BRANCH, GA 30542               BATON ROUGE, LA 70808                     KYLE, TX 78640




MARTIN BERMUDEZ                        MARTIN DOMINGUEZ                          MARTIN DULAK
2332 W GLENROSA AVE 166                7401 WEST CIRCLE NE                       22 MAGNOLIA RD
PHOENIX, AZ 85015                      FRIDLEY, MN 55432                         ISELIN, NJ 08830




MARTIN ENCARNACION-MARTINEZ            MARTIN ESPARZA                            MARTIN GALINDO
1052 W 5TH PL                          1112 N. CALIFORNIA ST. APT 2              10620 CLUBHOUSE DRIVE
MESA, AZ 85201                         CHANDLER, AZ 85225                        KANSAS CITY, KS 66109




MARTIN GALLARDO PEREZ                  MARTIN HUIZAR                             MARTIN LOPEZ
3305 E HARVARD STREET                  511 SOUTH WILLIAMS PLACE                  4650 W OAKEY BLVD 2044
PHOENIX, AZ 85008                      CHANDLER, AZ 85225                        LAS VEGAS, NV 89102




MARTIN LYNCH                           MARTIN MARTINEZ                           MARTIN PANJOJ
18073 COLE COURT                       9999 WALNUT ST. APT 1063                  3737 HILCROFT
EDEN PRAIRIE, MN 55347                 DALLAS, TX 75243                          HOUSTON, TX 77057




MARTIN PEMPER                          MARTIN RODRIGUEZ                          MARTIN SANCHEZ
117 WATERS EDGE DRIVE                  363 GAZEL DR                              1211 S QUEBEC WAY 12-101
CHASKA, MN 55318                       SAN ANTONIO, TX 78213                     DENVER, CO 80231




MARTIN TAPIA                           MARTINA DUCRET                            MARTINE JOHNSON
8018 INDIAN DESERT DR                  23 BURNET ST                              1205 MOKAPU BLVD
CYPRESS, TX 77433                      AVENEL, NJ 07001                          KAILUA, HI 96734-1848




MARTINEZ PRODUCE & SEAFOOD             MARTREL J MIZELLE                         MARUHANA USA CORPORATION
340 N SACRAMENTO BLVD                  5014 CYPRESS CT.                          4455 SHEILA STREET
CHICAGO, IL 60612                      HILLSIDE, IL 60162                        COMMERCE, CA 90023




MARVEN SHOOK                           MARVEN SHOOK                              MARVIN GILBERTO CASTRO
2034 N. FRY ST.                        2649 E. DECAMERON LN.                     25510 BROOKHAVEN 252
BOISE, ID 83704                        MERIDIAN, ID 83642                        SPRING, TX 77386




MARVIN MACK                            MARVIN ROCKER JR.                         MARVIN TZUNUX
66 CHULA VISTA 94                      4911 DYSHELL DR. APT. 81A                 25200 I-45 2
IRVINE, CA 92602                       HUNTSVILLE, AL 35805                      SPRING, TX 77386
                      Case
MARY CATHERINE ANNUNZIATA       19-10953-CSS    Doc 1-1
                                         MARY CONDON           Filed 04/30/19   Page 303
                                                                                   MARY   of 452
                                                                                        DIVITA
5 HILLCREST CT                           1045 S STONE AVE                          12509 S SYCAMORE ST.
BURR RIDGE, IL 60527                     LA GRANGE, IL 60525                       OLATHE, KS 66062




MARY ELIZABETH PATE                      MARY GRACE ANDERSON                       MARY HAMILTON
1849 S POWER RD APT 2288                 300 ROYAL OAKS BLVD APT 213               4108 VON NEUMAN CIRCLE
MESA, AZ 85026                           FRANKLIN, TN 37067-4415                   WARRENTON, VA 20187




MARY IBRAHIM                             MARY JANE BJORKLUND                       MARY JANE HAUSER
3733 N GOLDENROD ROAD APT 511            10455 DECATUR CIRCLE                      1540 BOHNS POINT RD
WINTER PARK, FL 32792                    BLOOMINGTON, MN 55438                     WAYZATA, MN 55391-9309




MARY JO BURKE & ROBERT L HOLLENBECK      MARY JO BURKE &                           MARY MARES
JT                                       ROBERT L HOLLENBECK JT TEN                144 PARAGON
12793 MAIDEN CANE LN                     12793 MAIDEN CANE LN                      TROY, MI 48098
BONITA SPRINGS, FL 34135-3439            BONITA SPRINGS, FL 34135-3439




MARY OSTHEIMER                           MARY SULLIVAN                             MARY TRINH
24163 W. 103RD STREET                    23 NAUTILUS DRIVE                         9151 RIVER ROCK DR N
NAPERVILLE, IL 60564                     LEONARDO, NJ 07737                        CHANHASSEN, MN 55317




MARY WILLIAMS                            MARY WYROSTEK                             MARYANN HOSHELL
2665 SHERBORNE CRESCENT                  2703 WOODSIDE DRIVE                       5S024 SAINT ANDREWS COURT
COLUMBUS, OH 43224                       ARLINGTON, TX 76016                       NAPERVILLE, IL 60563




MARYBELL HUME                            MARYJANE CASTRO                           MARY-JO CULQUI
6599 E THOMAS RD                         RES. TORRES DE SABANA EDIF D APT 101      38 QUINTARD TERRACE APT. A
SCOTTSDALE, AZ 85251                     CAROLINA, PR 00983                        STAMFORD, CT 06902




MARYNA DEMCHUK                           MARYROSE DURBIN                           MASAAKI KAWAFUNE
4201 31ST STREET SOUTH 416               1612 13TH RD S                            12199 E ARKANSAS PL
ARLINGTON, VA 22206                      ARLINGTON, VA 22204                       AURORA, CO 80012




MASEN BARAJAS                            MASIYAH BUTLER                            MASLON LLP
7594 CHEVY CHASE DR                      1100 RAPPAHANNOCK DRIVE                   3300 WELLS FARGO CENTER
AUSTIN, TX 78752                         ALPHARETTA, GA 30009                      90 SOUTH 7TH STREET
                                                                                   MINNEAPOLIS, MN 55402-4140




MASLON LLP                               MASON ADAMS                               MASON BROOKS
ATTN DOUG HOLOD                          1245 DONNA DR                             8620 WALCOTT CT
3300 WELLS FARGO CENTER                  RICHARDSON, TX 75080                      MANASSAS, VA 20111
90 SOUTH 7TH STREET
MINNEAPOLIS, MN 55402-4140
MASON DELATOUR           Case   19-10953-CSS    Doc 1-1
                                         MASON ELLER            Filed 04/30/19   Page 304MAJERLE
                                                                                    MASON of 452
100 BRENTWOOD PL APT. 509                46850 VINEYARD                             3724 E PARKSIDE LN
NASHVILLE, TN 37211-6237                 SHELBY TWP, MI 48317                       PHOENIX, AZ 85050




MASON VANDERHOFF                         MASON WATERS                               MASON WELCH
823 E. HANDEL ST.                        21452 CAMINO TREBOL                        2702 E TURQUOISE DR.
MERIDIAN, ID 83646                       LAKE FOREST, CA 92630                      PHOENIX, AZ 85028




MASTER REPAIR INC.                       MATAAN KATZ                                MATHESON TRI-GAS, INC
1550 91ST AVE NE 304                     121 SW 113TH AVE 104                       DEPT LA 23793
BLAINE, MN 55449                         MIAMI, FL 33174                            PASADENA, CA 91185-3793




MATHEW DE ARMAS                          MATHEW G HALL                              MATHEW JOHNS
132 SUNSET DR                            10638 DYLAN COURT                          2277 WINROCK BLVD
LONGWOOD, FL 32750                       STOCKTON, CA 95209                         HOUSTON, TX 77057




MATHEW RACE                              MATHEW WARBURTON                           MATHEW WASLEY
2650 W GRASSLAND DRIVE                   5432 S TARADALE AVE                        5136 BEN DAY MURRIN RD LOT 608
MERIDIAN, ID 83646                       BOISE, ID 83709-5331                       FORT WORTH, TX 76126-6412




MATILDE GARDUNIO                         MATT CALLIGARO                             MATT ROGERS
2824 GORDON AVE                          3724 CORNHUSKER DR.                        4243 S 147TH PLZ APT 201
FORT WORTH, TX 76110                     OMAHA, NE 68124                            OMAHA, NE 68137




MATT RUFF                                MATTEO CLIVATI                             MATTHEW A FAGAN
6406 NORTHWOOD RD                        3612 LAWNDALE AVE                          1426 W ASHBY PL
DALLAS, TX 75225                         FORT WORTH, TX 76133                       SAN ANTONIO, TX 78201-6336




MATTHEW ALLEN                            MATTHEW ARAGON                             MATTHEW ARGENIO
90 KITTY HAWK DR                         8334 MYRTLE LANE APT B                     4248 SPECTRUM
SPRINGBORO, OH 45066-8573                LIBERTY TOWNSHIP, OH 45044                 IRVINE, CA 92618




MATTHEW ARTHUR                           MATTHEW BAILEY                             MATTHEW BALLENGER
4915 DODGE STREET 22                     1164 E. BENRICH DR                         1956 BISCAYNE DR
OMAHA, NE 68132                          GILBERT, AZ 85295                          WINTER PARK, FL 32789




MATTHEW BAUER                            MATTHEW BOTTING                            MATTHEW BRADEN
10362 SAHARA ST                          7507 EASTCREST DR                          9647 E 5TH AVE APT 302
SAN ANTONIO, TX 78216-4510               AUSTIN, TX 78752                           DENVER, CO 80230-7281
MATTHEW BUNCE             Case 19-10953-CSS   Doc
                                        MATTHEW    1-1 Filed 04/30/19
                                                CARDONA                       Page 305 ofCHARACH
                                                                                 MATTHEW  452
80 MURRAY STREET                         15801 CHASE HILL BLVD 924               11 N PLAZA BLVD APT 393
NORWALK, CT 06851                        SAN ANTONIO, TX 78256                   ROCHESTER HILLS, MI 48307




MATTHEW CHRISTIAN                        MATTHEW COLLINS                         MATTHEW CRANE
845 CLERMONT ST APT 436                  7819 CHARLOTTE DR SW                    1310 LAKEFRONT DR.
DENVER, CO 80220                         HUNTSVILLE, AL 35802                    HUNTSVILLE, AL 35824




MATTHEW DE CAMILLO                       MATTHEW DECAMILLO                       MATTHEW EDEN
3201 ESPERANZA CROSSING 412              7424 TOVARDR                            8301 W CHARLESTON BLVD APT 1017
AUSTIN, TX 78758                         AUSTIN, TX 78729                        LAS VEGAS, NV 89117




MATTHEW EMINETH                          MATTHEW ENGELS                          MATTHEW FORERO-PINILLA
7791 E. OSBORN RD APT 54W                3582 131ST LANE NW                      3479 HARDING AVE.
SCOTTSDALE, AZ 85251                     COON RAPIDS, MN 55448                   HONOLULU, HI 96816




MATTHEW GARCIA                           MATTHEW HESS                            MATTHEW HICKS
6302 VILLAGE ARBOR                       7008 W IRVING LN                        4672 E WATERMAN CT
SAN ANTONIO, TX 78250                    BOISE, ID 83704                         GILBERT, AZ 85297




MATTHEW HOUP                             MATTHEW HUBBARD                         MATTHEW HUBER
935 PYRAMID HILL BOULEVARD               413 S JUDD ST                           2 PARSONS LN
BUILDING 935B APT 5B                     WHITE SETTLEMENT, TX 76108              ROCHESTER, NY 14610
HAMILTON, OH 45013




MATTHEW J MCGRAW                         MATTHEW J RUDER                         MATTHEW JACOB DORTHEIMER
21708 INVERNESS DR                       2510 SOUTHLINE ROAD                     4008 W 31ST ST
PLAINFIELD, IL 60544                     CONROE, TX 77384                        ST. LOUIS PARK, MN 55416




MATTHEW KAESS                            MATTHEW KUKESH                          MATTHEW LEACH
1157 WINDMILL HARBOR WAY APT 304         2229 EAST 151ST STREET APARTMENT 5      2208 W LINDNER AVE
BRANDON, FL 33511                        CARMEL, IN 46033                        MESA, AZ 85202




MATTHEW LEWIS                            MATTHEW LOMBARDI                        MATTHEW LUCAS
50 PARAMOUNT DR. UNIT 1-103              3302 E ACOMA DR                         7309 MARTHA DR SE
SARASOTA, FL 34232                       PHOENIX, AZ 85032                       HUNTSVILLE, AL 35802-2413




MATTHEW MADERA                           MATTHEW MARSHALL                        MATTHEW MCKENZIE
354 BABCOCK RD                           806 S HWS CLEAVELAND BLVD               1317 ARBOR CREST BLVD
SAN ANTONIO, TX 78201                    ELKHORN, NE 68022                       ANTIOCH, TN 37013
MATTHEW MORALES           Case 19-10953-CSS   Doc
                                        MATTHEW    1-1 Filed 04/30/19
                                                MUSALLAM                    Page 306 ofMYERS
                                                                               MATTHEW  452
1962 EMERALD MIST                        281 RUST PLANK AVENUE                 312 N PACA ST 4
SAN ANTONIO, TX 78230                    LAS VEGAS, NV 89148                   BALTIMORE, MD 21201




MATTHEW PACOPAC                          MATTHEW PADGETT                       MATTHEW PALACH
924 GREEN STREET APT 06                  450 HEMBREE FOREST CIRCLE             620 E MCKELLIPS RD APT E212
HONOLULU, HI 96822                       ROSWELL, GA 30076                     TEMPE, AZ 85281-1358




MATTHEW PHINNEY                          MATTHEW QUINN                         MATTHEW R BASHAM
30055 HIGHGATE DR                        2801 OAK WAY TRACE                    2117 ALBANY DR
CHESTERFIELD, MI 48051                   WESTFIELD, IN 46074                   FRANKLIN, TN 37067




MATTHEW RAY                              MATTHEW REESE                         MATTHEW REINHARD
11807 APPLE BLOSSOM RD                   1128 N. 106TH PL                      422 N MONTE VISTA ST
SAN ANTONIO, TX 78247                    MESA, AZ 85207                        CHANDLER, AZ 85225




MATTHEW RODRIGUEZ                        MATTHEW SABOTTA                       MATTHEW SCHNEIDER
13415 SW 22 TERRACE                      11447 ANDERSON LAKES PARKWAY 354      4646 N FULLER PL
MIAMI, FL 33175                          EDEN PRAIRIE, MN 55344                BATON ROUGE, LA 70816




MATTHEW SON                              MATTHEW SOYEZ                         MATTHEW STEUCK
747 WILIWILI STREET APT 1704             3910 DULCITO AVE                      350 CONTINENTAL DRIVE
HONOLULU, HI 96826                       BATON ROUGE, LA 70820                 LEWISVILLE, TX 75067




MATTHEW THOMPSON                         MATTHEW THOMSON                       MATTHEW WADSWORTH CARTER
1900 LIESFELD PKWY                       16219 LAMP ST                         65 EAST OLIVE AVE. 236
GLEN ALLEN, VA 23060                     OMAHA, NE 68118                       GILBERT, AZ 85234




MATTHEW WEISEL                           MATTHEW WISNIEWSKI                    MATTHEW WRIGHT
910 DEERFIELD CROSSING DR APT            4308 FALLS RD                         3069 SUNSET DRIVE
ALPHARETTA, GA 30004-1805                BALTIMORE, MD 21211                   COLUMBUS, OH 43130




MATTHIAS DILLARD                         MATTIE ANN SWENSON                    MATTIE KATHLEEN HARDING
21028 GARDENER DR                        5330 ROCKHILL ROAD                    13448 NATCHEZ CT
ALPHARETTA, GA 30009                     KANSAS CITY, MO 64110                 BATON ROUGE, LA 70810




MAUDELYANIE JOLICOEUR                    MAUREEN ZYGLER                        MAUREN VEGA
210 CONNECTICUT AVE                      1824 NORFOLK AVE                      210 NW 107 AVE. 102
STAMFORD, CT 06902                       WESTCHESTER, IL 60154                 MIAMI, FL 33172
MAURICE BROWN               Case 19-10953-CSS
                                          MAURICEDoc 1-1 Filed 04/30/19
                                                  CAMPBELL                Page 307 of
                                                                             MAURICE   452
                                                                                     HOUSTON
132 N HASTINGS STREET                      15310 E EVANS AVE 305             7414 ROYAL LANE
ORLANDO, FL 32835                          AURORA, CO 80012                  DALLAS, TX 75230




MAURICE LIPPMAN                            MAURICE NOBLE                     MAURICE WHITE
918 PENNSYLVANIA AVE APT 1A                11800 BRAESVIEW APT 311           5 MADAGASCAR
BALTIMORE, MD 21201                        SAN ANTONIO, TX 78213             IRVINE, CA 92618




MAURICIO CASTILLO                          MAURICIO FUENTES                  MAURICIO GALDAME
13740 MONTFORT DR. APT 313                 839 PARK RIDGE CIRCLE             5639 RAINS LN
DALLAS, TX 75240                           ROSWELL, GA 30076                 INDIANAPOLIS, IN 46254




MAURICIO MENDOZA                           MAURICIO REMBERTO                 MAURICIO TOLEDO
611 WESTMINSTER DR                         1508 LAUREL LANE                  6527 MELODY LN 237
FRANKLIN, TN 37067-3016                    PLANO, TX 75074                   DALLAS, TX 75231




MAURO HERNANDEZ PEREZ                      MAURO MARCO GRAMUGLIA             MAVERICK WINE CO.,LLC
3431 OAKDALE APARMENT 1615                 1088 BISHOP ST. APT 2608          1101 N. ELLIS ST
SAN ANTONIO, TX 78229                      HONOLULU, HI 96813                BENSENVILLE, IL 60106




MAVIS MALDONADO                            MAX HAGOBIAN                      MAX MECHANICAL A/C AND HEAT
210-2 BARRIO EL DUQUE                      2241 STANFORD AVE                 2313 MICHIGAN CT.
NAGUABO, PR 00718                          BATON ROUGE, LA 70808             ARLINGTON, TX 76016




MAX ROSEN                                  MAX SAMMONS                       MAXIMILIANO RODRIGUEZ
11141 MILL RUN                             3981 E HUMMINGBIRD LN             207 BLACK FOREST DR
MINNETONKA, MN 55305                       PHOENIX, AZ 85050                 SPRING, TX 77388




MAXIMO HERNANDEZ                           MAXWELL ELDEMIRE                  MAXWELL MEYER
2102 SOUTH CENTER ST                       4976 TANGERINE AVE                1300 FRANCE AVE S
SANTA ANA, CA 92704                        WINTER PARK, FL 32792             MINNEAPOLIS, MN 55416




MAXWELL OWENS                              MAXX GAYAN                        MAYA CONDON
13440 N 44TH ST APT. 2219                  4862 MAXWELL DR                   1518 ARCHWOOD RD
PHOENIX, AZ 85032                          MASON, OH 45040                   MINNETONKA, MN 55305




MAYA ELY                                   MAYA HOLLOWAY                     MAYA LAMB
608 W PALM ST                              4039 NORTHRIDGE WAY               1715 NW 655TH RD
ALTADENA, CA 91001                         NORCROSS, GA 30093                KINGSVILLE, MO 64061-9125
MAYA MATATALL               Case 19-10953-CSS    Doc 1-1 Filed 04/30/19
                                          MAYA STEPHANOFF                       Page 308
                                                                                   MAYA   of 452
                                                                                        TATE
615 E 62ND ST.                             14837 SADDLEHORN COURT                  PO BOX 34853
KANSAS CITY, MO 64110                      CARMEL, IN 46033                        OMAHA, NE 68134




MAYA YAGAN                                 MAYLING FOSSI                           MAYNOR GARCIA
160 CIELO ABIERTO WAY APT 822              7395 W. KENTUCKY DRIVE B                2301 REDWOOD STREET 504
HENDERSON, NV 89012                        LAKEWOOD, CO 80226                      LAS VEGAS, NV 89146




MAYRA ALARCON                              MAYRA ENRIQUEZ                          MAYRA ESTRADA
10673 E JEWELL AVE                         204 TROY LANE                           2665 BRUCE ST 138
AURORA, CO 80012-5039                      LOMBARD, IL 60148                       LAS VEGAS, NV 89169




MAYRA GARCIA MORALES                       MAYRA GARZA                             MAYRA MADRIGAL
2802 N. 33 ST                              1323 WITTE ROAD 312                     8911 G SR1 AVE 1429
PHOENIX, AZ 85008                          HOUSTON, TX 77055                       BATON ROUGE, LA 70810




MAYRA MIRANDA                              MAYRA MIRANDA                           MAYRA MONDRAGON ALVAREZ
2910 WASHINGTON AVE                        2910 WASHINGTON AVE                     8709 FM 969 8
KANSAS CITY, KS 66102                      KANSAS CITY, MO 66102                   AUSTIN, TX 78724




MAYRA MORALES ZABALETA                     MAYRA ZAPATA                            MAZEN ELCHAMI
1704 RUTLAND                               8916 DATAPOINT DRIVE                    1160 E. ORIOLE DR
AUSTIN, TX 78758                           SAN ANTONIO, TX 78229                   GILBERT, AZ 85295




MBH ARCHITECTS, INC.                       MBS STANDOFFS                           MC SIGN COMPANY
960 ATLANTIC AVENUE                        6420 BENJAMIN RD                        8959 TYLER BLVD
ALAMEDA, CA 94501                          TAMPA, FL 33634                         MENTOR, OH 44060




MCAYLA BEATLEY                             MCCORRISTON MILLER MUKAI MACKINNON      MCKALYN TIERNEY
611 W BACON ST. APT. 1114                  LLP                                     191 WOODLAND VIEW
RICHMOND, VA 23222                         500 ALA MOANA BOULEVARD                 BOERNE, TX 78015
                                           FIVE WATERFRONT PLAZA, 4TH FL
                                           HONOLULU, HI 96813



MCKAYLA HARRIS                             MCKAYLA MADDEN                          MCKAYLA T HARMON
10746 RED OAK DRIVE                        2781 N HARBOR DRIVE                     2639 W. TANGO CREEK DR.
BATON ROUGE, LA 70815                      MAINEVILLE, OH 45039                    MERIDIAN, ID 83646




MCKENNA CASSAR                             MCKENNA DOYLE                           MCKENNA KMETKO
17315 E EL PUEBLO BLVD                     5635 S 190TH TER                        23010 N 23RD ST
FOUNTAIN HILLS, AZ 85268-2634              OMAHA, NE 68135-4338                    PHOENIX, AZ 85024
MCKENZIE ANDERSON       Case   19-10953-CSS   Doc
                                        MCKENZIE    1-1
                                                 LENOX       Filed 04/30/19   Page 309 ofTERRY
                                                                                 MCKENZIE 452
5730 N. TANGO RAPIDS WAY                 1747 BAXLEY PINE TRACE                  301 N CHARLES ST 1104
MERIDIAN, ID 83646                       SUWANEE, GA 30024                       BALTIMORE, MD 21201




MCKINNIS ROOFING & SHEET METAL INC.      MCKYNZIE SKILLINGS                      MEAD KRUEGER
164 S 1ST ST                             8201 W PEMBROOK DR                      5004 DANBURY CT
BLAIR, NE 68008                          BOISE, ID 83704-4350                    BETHESDA, MD 20814-2816




MEADOW GOLD DAIRIES                      MEAGAN FRISCH                           MEAGAN MESSAMORE
925 CEDAR STREET                         2109 S PETRA AVE                        6941 HWY 72 WEST APT 4208
HONOLULU, HI 96814                       BOISE, ID 83709                         HUNTSVILLE, AL 35806




MEAGAN RUMPS                             MEAGHAN FITZPATRICK                     MEAGHAN NISSE
1041 GRAMMY DR                           816 BETTERMAN DR                        2045 S MCCLINKTCOK RD 141
LAS VEGAS, NV 89145                      PFLUGERVILLE, TX 78660                  TEMPE, AZ 85282




MECCA MCDONALD                           MEDALLION ELECTRIC INC                  MEDARDO PEREZ
422 GEORGES PLACE                        PO BOX 170398                           814 SUNNYVIEW OVAL
ROSELLE, NJ 07203                        DALLAS, TX 75217                        KEASBEY, NJ 08832




MEDIANT COMMUNICATIONS                   MEGA SERVICES LLC                       MEGAN ARIAS
PO BOX 29976                             4920 HEARDS FOREST DR                   45 EGGERT AVE
NEW YORK, NY 10087-9976                  ACWORTH, GA 30102                       METUCHEN, NJ 08840




MEGAN BRATSOULEAS                        MEGAN COLLIER                           MEGAN CUTLER
1391 S. BOULDER ST. UNIT D               6551 ARBOR PLACE APT 2616               14 LOUDEN ST
GILBERT, AZ 85296                        FORT WORTH, TX 76132                    GREENWICH, CT 06830




MEGAN DESJARDINS                         MEGAN DOLAN                             MEGAN E GROVER
11532 PEGASUS DR                         8275 WALNUT HILL LN APT 306             19115 K ST.
NOBLESVILLE, IN 46060                    DALLAS, TX 75231-4588                   OMAHA, NE 68135




MEGAN FICKLE                             MEGAN FREDERICK                         MEGAN GODFREY
1706 S STATE ROUTE 291                   8285 WOODSONG LN 123                    14500 BLANCO RD.
INDEPENDENCE, MO 64057-1040              SPRING, TX 77389                        SAN ANTONIO, TX 78216




MEGAN GRIFFEN                            MEGAN HENNESSEY                         MEGAN JACKSON
305 N ELM ST                             6980 E SAHUARO DR. APT 2122             5929 PALOMA BLANCA DR
AVOCA, IA 51521                          SCOTTSDALE, AZ 85254                    FORT WORTH, TX 76179-7503
MEGAN KNUTSON            Case   19-10953-CSS    Doc 1-1
                                         MEGAN KRUEGER         Filed 04/30/19   Page 310LUNA
                                                                                   MEGAN of 452
806 OLD SETTLERS TRAIL, 6                632 TANGLEWOOD                            2355 AUSTIN HWY APT 316
HOPKINS, MN 55343                        MADISON HEIGHTS, MI 48071                 SAN ANTONIO, TX 78218-5903




MEGAN MCCLANAHAN                         MEGAN MELVIN-LEE                          MEGAN MICHELLE LAMBERT
9815 SEASONS WEST DR UNIT 343            9832 WHISTLER DR                          13022 ARTHUR LAMBERT ROAD
INDIANAPOLIS, IN 46280-1599              DALLAS, TX 75217                          ST AMANT, LA 70774




MEGAN MILLS                              MEGAN MOEN                                MEGAN ONDREJKA
5005 WALNUT ST 1                         3639 E FLAMINGO WAY                       890 FOXWORTH BLVD APT 312
KANSAS CITY, MO 64112                    GILBERT, AZ 85297                         LOMBARD, IL 60148




MEGAN OSTEEN                             MEGAN PITMAN                              MEGAN ROURKE
13121 NW MILITARY HWY                    807 SPYGLASS DRIVE                        5315 BENITO CT
SAN ANTONIO, TX 78231                    BEDFORD, IN 47421                         BRADENTON, FL 34211-8508




MEGAN RUSSO                              MEGAN SALAS                               MEGAN SHARPE
2222 S STEWART AVE APT 5L                5108 HARVEST TIME STREET UNIT 204         822 N 41ST AVE
LOMBARD, IL 60148                        LAS VEGAS, NV 89130                       OMAHA, NE 68131




MEGAN SLONIKER                           MEGHAN BAILEY                             MEGHAN CARBERRY
2094 S STUART AVE                        1364 ZGLENEAGLE LANE                      319 WINDING BROOK LN
GILBERT, AZ 85295                        FRISCO, TX 75034                          BRADENTON, FL 34212




MEGHAN CARPENTER                         MEGHAN CHUDASAMA                          MEGHAN HAMILL
5460 ROWLEY RD                           5104 GRANDE FOREST CT.                    7104 HOHMAN AVE.
SAN ANTONIO, TX 78240                    CENTREVILLE, VA 20120                     HAMMOND, IN 46324




MEGHAN HATTABAUGH                        MEGHAN LARSON                             MEGHAN RASMUSSEN
552 W PYRAMID POINT CT                   7500 KALK ROAD                            510 S EXTENSION RD APT 2058
TUCSON, AZ 85737-3727                    CORCORAN, MN 55340                        MESA, AZ 85210




MEGHAN SMITH                             MEGHAN VALVERDE                           MEGHAN VOSBERG
7713 FERNVALE RD                         2714 NUECES APT 105                       19011 AMBIANCE WAY
FAIRVIEW, TN 37062                       AUSTIN, TX 78705                          FRANKLIN, TN 37067




MEGHANN B KALLSEN                        MEHDI STAMBOULI                           MEHMET COSKUN
5213 OVERLOOK DRIVE                      4511 RALEIGH AVE APT A                    7481 TAHOE LAKE CT APT311
BLOOMINGTON, MN 55437                    ALEXANDRIA, VA 22304                      MASON, OH 45040
MEHRAN KHAN                Case 19-10953-CSS    Doc 1-1
                                         MEL VANDEMARK          Filed 04/30/19   Page 311 of
                                                                                    MELANIA   452
                                                                                            OSORIO
37 GRAND AVE                              6968 W 164TH TER                          8123 N OLA AVE
ISELIN, NJ 08830                          STILWELL, KS 66085-9184                   TAMPA, FL 33604




MELANIE ARELLANO                          MELANIE DE CAMPOS                         MELANIE FARMER
9946 GOODING DRIVE                        207 W BEACH PL                            2923 CROSSVIEW DR APT B13
DALLAS, TX 75220                          TAMPA, FL 33606                           HOUSTON, TX 77063




MELANIE FLORES                            MELANIE RASMUSSEN                         MELANIE STEWART
3126 MORNING TRAIL                        435 W WATER VISTA DRIVE                   2415 N 71ST ST UNIT D
SAN ANTONIO, TX 78247                     EAGLE, ID 83616                           SCOTTSDALE, AZ 85257




MELANIE TAVAREZ                           MELANIE WILKERSON                         MELDREN VARELA
9 WINDING WOOD DRIVE APT 4B               1655 S JOSEPHINE ST                       8149 WEST ENCINAS LN
SAYREVILLE, NJ 08872                      DENVER, CO 80210                          PHOENIX, AZ 85043




MELENDEZ REFRIGERATION SERVICES           MELINA A LINCK                            MELINA OCASIO WARNER
CORP                                      6050 HALMICH DR                           C/12 PUERTO NUEVO NO 1332
URB SOLIMAR CALLE PLAZA ANTIGUA 177       WARREN, MI 48092                          SAN JUAN, PR 00920
LUQUILLO, PR 00703




MELINDA CASTILLO                          MELINDA KIERI                             MELINDA ROCHELLE BYNOE
11839 PARLIAMENT ST                       1145 WOOLLEY AVE                          4222 SPENCER ST
SAN ANTONIO, TX 78216-2500                UNION, NJ 07083                           HOUSTON, TX 77007




MELINDA SPANIER                           MELISA KANTAREVIC                         MELISSA ANDRE
14030 CHESTNUT DRIVE 204                  3508 W. BELMONT AVENUE                    53 VASSAR AVE APT 1
EDEN PRAIRIE, MN 55347                    PHOENIX, AZ 85051                         STAMFORD, CT 06902-6626




MELISSA BEASON                            MELISSA BRAY                              MELISSA BUBUNE GUIBE
846 WEST LOMBARD ST APT 2                 13940 HOPEWELL RD                         411 N AKARD ST 406
BALTIMORE, MD 21201                       ALPHARETTA, GA 30004                      DALLAS, TX 75201




MELISSA CRESPO-RAMOS                      MELISSA DE LA CRUZ                        MELISSA DIETRICH
100 W TEXAS AVE APT 1418                  107 TALAVERA PKWY APT 336                 7362 RICHEY DR
WEBSTER, TX 77598                         SAN ANTONIO, TX 78232                     BATON ROUGE, LA 70812




MELISSA J HOMER                           MELISSA KINNEY                            MELISSA KNOUSE
66 ISLAND CORAL                           333 18TH AVENUE NORTH                     2640 N. DELANY RD. APT. 102
IRVINE, CA 92620                          HOPKINS, MN 55343                         WAUKEGAN, IL 60087
MELISSA KORUAN           Case 19-10953-CSS
                                       MELISSADoc  1-1
                                              LAIDLAW        Filed 04/30/19   Page 312 of
                                                                                 MELISSA   452 SEIPEL
                                                                                         LARSEN
84 924 FARRINGTON HWY                   250 CARLETON GOLD TRL                    1929 E. IVANHOE ST.
WAIANAE, HI 96792                       DACULA, GA 30019                         GILBERT, AZ 85295




MELISSA LOKOT                           MELISSA MCCLURG                          MELISSA MEAD
1450 OLINO ST.                          493 PLEASANT LN                          10305 CHESTER DRIVE
HONOLULU, HI 96818                      CHASKA, MN 55318                         CARMEL, IN 46032




MELISSA MEYENBERG                       MELISSA MIKUCKI                          MELISSA NEWBY
725 SOUTH HUALAPAI WAY 2096             11260 N 92ND ST, APT 1056                119 LIVELY DR
LAS VEGAS, NV 89145                     SCOTTSDALE, AZ 85260                     SAN ANTONIO, TX 78213




MELISSA NGUYEN                          MELISSA ORGLER                           MELISSA PADGETT
760 LONG MEADO COURT                    7717 E SANDALWOOD DR                     6698 PEACHTREE INDUSTRIAL BLVD
CAROL STREAM, IL 60188                  SCOTTSDALE, AZ 85250                     DORAVILLE, GA 30360




MELISSA RADATZ                          MELISSA RAMIREZ                          MELISSA RICE
1219 E POWHATAN AVE                     175 DWYER ST APT 12                      11700 METRIC BLVD APT 609
TAMPA, FL 33604                         MADERA, CA 93637-5140                    AUSTIN, TX 78758




MELISSA SANTANA                         MELISSA SEARS MILLER                     MELISSA SIMMONS
1202 LAWNMONT DR                        1036 MOHAWK HILLS DRIVE APT. D           4105 BALFOUR RD
ROUND ROCK, TX 78664                    CARMEL, IN 46032                         DETROIT, MI 48224




MELISSA STOCKDALE                       MELISSA TOOMEY                           MELISSA VOJINOV
8000 MIDWOOD ST APT 8308                7160 HAWKSBURY DRIVE                     3738 PEARL
FRANKLIN, TN 37067                      NOBLESVILLE, IN 46062                    WARREN, MI 48091




MELISSA WILDE                           MELISSA WINDSOR                          MELLISIA LAND
4591 E WATERMAN ST                      2501 HIDDEN COVE APT B                   5925 LYNX CT.
GILBERT, AZ 85297                       GAINESVILLE, GA 30501                    MASON, OH 45040




MELLISSA MILINA                         MELODY BENAVIDEZ                         MELONIE VILLA
9100 WESTHEIMER RD APT 214              3759 W QUAKER RIDGE DR                   425 RAYFORD RD 523
HOUSTON, TX 77063                       MERIDIAN, ID 83646-1040                  SPRING, TX 77386




MELQUISEDES BARRIENTOS                  MELQUISEDES BARRIENTOS                   MELVIN DANIEL II
12320 SLEEPY LAKE CT                    4104 BRICKELL DR APT 203                 1616 W. GERMANN RD 2040
FAIRFAX, VA 22033                       FAIRFAX, VA 22033                        CHANDLER, AZ 85286
MELVIN JOHNSON JR         Case 19-10953-CSS    Doc 1-1
                                        MELVIN MEDINA          Filed 04/30/19   Page 313MOLINA
                                                                                   MELVIN of 452
863 N 17TH ST                            10333 OASIS DR                            1651 N CAMILLA ST
BATON ROUGE, LA 70802                    SAN ANTONIO, TX 78216-4065                TEMPE, AZ 85281




MELVIN REED                              MELVIN TOWNES                             MEME KYAW
6500 WALDEN RUN APT 502                  5742 CEDONIA AVE APT E                    1510 CARLTON ST
HUNTSVILLE, AL 35806                     BALTIMORE, MD 21206                       LONGWOOD, FL 32750




MENDEZ & COMPANY                         MERAJ SHADDAT                             MERARI AGUERO GONZALEZ
PO BOX 363348                            1235 N QUEEN ST                           2996 GRASMERE
SAN JUAN, PR 00936-3348                  ARLINGTON, VA 22209                       COLUMBUS, OH 43224




MERCED CANTU                             MERCEDES AGUILERA                         MERCEDES CARTER
265 EL DORADO BLVD APT 611               1200 S ONEIDA ST                          28503 RUSTIC PINES CT
WEBSTER, TX 77598-2221                   DENVER, CO 80224                          SPRING, TX 77386-1865




MERCEDES CEDILLO                         MERCEDES MONTERO                          MERCEDEZ IRIZARRY
3200 SAINT JULIET ST. APT 1111           4233 FLAMINGO WAY                         58 HALLOWEEN BLVD
FORT WORTH, TX 76107                     MESQUITE, TX 75150                        STAMFORD, CT 06902




MERCEDEZ SALINAS                         MERCEDI THOMLEY                           MERDIAN PLUMBING CO INC
502 KEAWE ST                             179 ROYAL OAKS BLVD                       480 E. FRANKLIN RD., SUITE 100
HONOLULU, HI 96813                       FRANKLIN, TN 37067                        MERIDIAN, ID 83642




MEREDITH CLAIRE GUIDRY                   MEREDITH GRULA                            MERIDIAN CENTERCAL, LLC
1345 N CICERO AVE                        11640 SOUTH WARCLOUD                      C/O CENTERCAL PROPERTIES, LLC
BATON ROUGE, LA 70816-1856               PHOENIX, AZ 85044                         PO BOX 6136
                                                                                   HICKSVILLE, NY 11802-6136




MERIDIAN CITY CLERKS OFFICE              MERMICHELLE LUDRICK                       MERRILL LYNCH, PIERCE FENNER & SMITH
33 E BROADWAY AVE                        2831 WINAM AVE APT C                      INC
MERIDIAN, ID 83642                       HONOLULU, HI 96816-1007                   ATTN EARL WEEKS
                                                                                   4804 DEAR LAKE DR E
                                                                                   JACKSONVILLE, FL 32246



MERRILL LYNCH, PIERCE, FENNER & SMITH    MERTILUS BEAUPLANT                        MERVAY JOHNSON
INC/8862 MLPF; ATTN EARL WEEKS           1708 SUMMIT PLACE DR                      9525 LORENE LANE
4804 DEAR LAKE DR E                      SANDY SPRINGS, GA 30350-2426              SAN ANTONIO, TX 78216
JACKSONVILLE, FL 32246




MESHON BONNER                            MESSER GAS PUERTO RICO, INC.              MET LIFE
1855 WIRT RD APT 62                      PO BOX 71491                              PO BOX 10261
HOUSTON, TX 77055                        SAN JUAN, PR 00936-1491                   PALATINE, IL 60055-0261
METRO AWNINGS & IRON INC.Case   19-10953-CSS   Doc 1-1
                                         METROPOLITAN        Filed 04/30/19
                                                      LIFE INSURANCE DBA      Page 314 of 452MEAT, SEAFOOD &
                                                                                 METROPOLITAN
4525 W. HACIENDA AVE. SUITE 2              METWEST RETAIL                        POULTRY
LAS VEGAS, NV 89118                        C/O TAYOR & MATHIS OF FL              1920 STANFORD CT.
                                           4010 BOY SCOUT BLVD, STE 160          LANDOVER, MD 20785
                                           TAMPA, FL 33607



METROPOLITAN UTILITIES DIST.               METROPOLITAN UTILITIES DIST.          MEULYNN MAURICIO
1723 HARNEY ST                             PO BOX 3600                           2275 PALOLO AVENUE APT E
OMAHA, NE 68102-1960                       OMAHA, NE 68103-0600                  HONOLULU, HI 96816




MGV SERVICES LLC                           MIA AROS                              MIA BIANCHI
157 TREASURE DRIVE                         1840 N 50TH DR                        21466 THRUSH CT
HOUSTON, TX 77076                          PHOENIX, AZ 85035                     DEER PARK, IL 60010




MIA CHAMBERS                               MIA GYASI-LASKY                       MIA HENDERSHOT
2406 PERRY ST                              7920 SAN FELIPE BLVD APT 501          3027 VERDE TRAIL
WASHINGTON, DC 20018                       AUSTIN, TX 78729-7697                 SAN ANTONIO, TX 78259




MIA VARGAS                                 MIA VICENTE                           MIAHONG SHI
5560 NW 107TH AVE APT 1003                 2930 FRANCIS RD                       17 SARENA
DORAL, FL 33178                            ALPHARETTA, GA 30004                  IRVINE, CA 92612




MIAMI-DADE COUNTY FLORIDA                  MIAMI-DADE FIRE RESCUE DEPT           MIAMI-DADE TAX COLLECTOR
111 NW 1ST STREET SUITE 2550               9300 NW 41ST STREET                   200 NW 2ND AVENUE 3RD FLOOR
MIAMI, FL 33128                            MIAMI, FL 33178-2424                  MIAMI, FL 33128




MICAELA ROMERO                             MICAELA SOFIA GOMEZ-SALANIC           MICAH RAMOS
424 W. CHERRY LN. 42                       11736 ARBOR ST                        10800 BRIGHTON BAY BLVD NE APT
MERIDIAN, ID 83642                         OMAHA, NE 68144                       ST PETERSBURG, FL 33716-3487




MICAH RIVERA                               MICAH SUTTON                          MICAH THOMPSON
9804 FLATLAND TRL.                         7321 HAROLD WALKER DR                 2901 GILLHAM ROAD
CONVERSE, TX 78109                         DALLAS, TX 75241                      KANSAS CITY, MO 64108




MICHAEL - ANTHONY SANCHEZ                  MICHAEL ADAMS                         MICHAEL AGUAYO GOMEZ
906 W. NOYES ST.                           2665 SHERBORNE CRESCENT               1 COND CIUDAD UNIVERSITARIA AVE
ARLINGTON HEIGHTS, IL 60005                COLUMBUS, OH 43224                    PERITERAL APT 206-A
                                                                                 TRUJILLO ALTO, PR 00976




MICHAEL AIKMAN                             MICHAEL ALLEN                         MICHAEL AMBURGY
13595 FORUM MEADOWS DRIVE                  493 E MAYNARD AVE                     4914 REGENCY CT 104
CARMEL, IN 46033                           COLUMBUS, OH 43202                    WEST CHESTER, OH 45069
MICHAEL ANDES             Case 19-10953-CSS
                                        MICHAELDoc 1-1 Filed 04/30/19
                                               ARMSTRONG                Page  315 of
                                                                           MICHAEL   452
                                                                                   ATCHLEY
1722 GRAND OAK DR                        350 DETROIT ST 108                3200 YALE CIRCLE
APOPKA, FL 32703                         DENVER, CO 80206                  HUNTSVILLE, AL 35810




MICHAEL BALL                             MICHAEL BALLARD                   MICHAEL BARRANCO
3400 E RIVER VALLEY ST APT A101          6506 SPYGLASS LANE                5433 W FAIRVIEW ST
MERIDIAN, ID 83646                       BRADENTON, FL 34202               CHANDLER, AZ 85226




MICHAEL BASSETT                          MICHAEL BATTEY                    MICHAEL BLALOCK
966 E LA COSTA PL                        1764 MILLER AVE                   4303 SHAFOR DR APT 1
CHANDLER, AZ 85249                       WINTER PARK, FL 32789             LIBERTY TOWNSHIP, OH 45011




MICHAEL BORIBOUN                         MICHAEL BROWN                     MICHAEL BROWN
8091 81ST WAY NORTH                      4117 SPRING CREEK LN              6031 PINELAND DRIVE 2-1603
LARGO, FL 33777                          SANDY SPRINGS, AZ 30350           DALLAS, TX 75231




MICHAEL BUCKLEY                          MICHAEL BUTLER                    MICHAEL C GRODOTZKE
12300 SW 38 TH STREET                    2032 B FALCON RIDGE               10555 FONDREN RD APT 1522
DORAL, FL 33175                          CARROLLTON, TX 75010              HOUSTON, TX 77096




MICHAEL CACPAL                           MICHAEL CAMBOULIN                 MICHAEL CARBAJAL
12655 W HOUSTON CENTER BLVD 7302         2914 CURVING OAKS WAY             1033 S LONGMORE APT 3038
HOUSTON, TX 77082                        ORLANDO, FL 32820                 MESA, AZ 85202-4346




MICHAEL CARTER                           MICHAEL CHEAVES                   MICHAEL CHUANG
1753 STARBOARD DR APT 4                  1348 14TH ST                      3011 E MONUMENT ST
BATON ROUGE, LA 70820                    SARASOTA, FL 34236                BALTIMORE, MD 21205




MICHAEL CLARKE                           MICHAEL COCHRAN                   MICHAEL COOPER
128 WOODBRIDGE AVE                       3713 DEIEUIL AVE                  615 SWANN AVE
SEWAREN, NJ 08879                        TAMPA, FL 36610                   ALEXANDRIA, VA 22301




MICHAEL DELANEY                          MICHAEL DETURK                    MICHAEL DIAZ
6345 BROMPTON RD                         1801 BELCOURT PARKWAY             1301 MILLS MEADOW DR
HOUSTON, TX 77005                        ROSWELL, GA 30076                 ROUND ROCK, TX 78664




MICHAEL DOLLEY                           MICHAEL DUPLESSIS                 MICHAEL DURAN
5201 SPRINGLAKE PKWY 1015                24 HAWTHORNE CV RD                1124 COYOTE LANE
HALTOM CITY, TX 76117-1305               DANBURY, CT 06811                 EL PASO, TX 79912
MICHAEL E ZAMARRIPA       Case 19-10953-CSS
                                        MICHAELDoc 1-1 Filed 04/30/19
                                               EDWARDS                        Page  316 of
                                                                                 MICHAEL   452 FELTRINELLI
                                                                                         EUGENE
2304 NORTH SHIELDS DR                    2225 EAST 151ST STREET APARTMENT 6      231 COATSVILLE DRIVE
AUSTIN, TX 78727                         CARMEL, IN 46033                        WESTFIELD, IN 46074




MICHAEL FINN                             MICHAEL FLEMING                         MICHAEL FLOYD
3313 N 68TH ST UNIT 215                  311 ASH DR.                             3217 CORD ST
SCOTTSDALE, AZ 85251                     FRANKLIN, TN 37064                      TAMPA, FL 33605




MICHAEL FOSHEE                           MICHAEL FULLER                          MICHAEL GANDIA
1302 E RUTH AVE                          112 WAYNE MADISON RD.                   18333 SW 136 AVE
PHOENIX, AZ 85020                        TRENTON, OH 45067                       MIAMI, FL 33177




MICHAEL GAONA                            MICHAEL GITTESS                         MICHAEL GRANT II
1916 E LOCUST                            508 TABOR ST.                           3320 WHEELER RD SE
CALDWELL, ID 83605                       HOUSTON, TX 77009                       WASHINGTON, DC 20032




MICHAEL GROSS                            MICHAEL HANLIN                          MICHAEL HARPER
905 HACKBERRY CT APT 1910                865 AIRWAYS CIRCLE                      3118 FOUCHE DR SW
BELLEVUE, NE 68005-2045                  NASHVILLE, TN 37214                     HUNTSVILLE, AL 35805




MICHAEL HARRINGTON                       MICHAEL HAZEN                           MICHAEL HEMMINGER
1927 E. CARLA VISTA DR.                  359 PORTSTEWERT DR                      130 BLAST FURNACE WAY
CHANDLER, AZ 85225                       ORLANDO, FL 32828                       STAFFORD, VA 22554




MICHAEL HENDERSON                        MICHAEL HIGDON                          MICHAEL HOSKINS
9545 ELLA LEE LANE 437                   13165 FOX HUNT LANE, 221                3237 AVONDALE DR
HOUSTON, TX 77042                        HERNDON, VA 20171                       DENVER, CO 80204




MICHAEL HUEFFER                          MICHAEL J SEIFERT                       MICHAEL JENNINGS
6058 COPPERFIELD DR 914                  PO BOX 4001                             6800 AUSTIN CENTER BLVD APT 271
FORT WORTH, TX 76132                     MISSIONVIEGO, CA 92690                  AUSTIN, TX 78731




MICHAEL JEPSON                           MICHAEL JOHN MARTINEZ                   MICHAEL K GUERRERO
21408 N 38TH PLACE                       1051 14TH ST 2007-3                     24 ST JUST AVE
PHOENIX, AZ 85050                        DENVER, CO 80202-2335                   LADERA RANCHORANGE, CA 92694




MICHAEL KELLEY                           MICHAEL KIM                             MICHAEL KING
4400 W WHITE BIRCH                       1001 N 4TH ST                           2439 CHESTNUT AVE.
MERIDIAN, ID 83646                       LAS VEGAS, NV 89101                     KANSAS CITY, MO 64127
MICHAEL KING            Case 19-10953-CSS
                                      MICHAELDoc 1-1
                                             KSEPKA         Filed 04/30/19   Page  317 of
                                                                                MICHAEL   452
                                                                                        LAWLESS
9914 WEBSTER AVE                       820 GREEN STREET, APT. 2B                26810 WILLOW LANE
KANSAS CITY, KS 66109                  ISELIN, NJ 08830                         KATY, TX 77494




MICHAEL LAWSON                         MICHAEL LAYUGAN                          MICHAEL LEONE
207 W ALEXANDER ST                     10 KALIPONI ST                           6448 E CAMINO DE LOS RANCHOS
VALLEY, NE 68064                       WAHIAWA, HI 96786                        SCOTTSDALE, AZ 85254




MICHAEL LEWIS                          MICHAEL LINDSEY                          MICHAEL LLANES NARTATEZ
24365 AVENIDA DE LOS NINOS             3332 MAILE ROAD                          293 PALM ST
LAGUNA NIGUEL, CA 92677                COLUMBUS, OH 43224                       WAHIAWA, HI 96786




MICHAEL LOPEZ                          MICHAEL LOREE                            MICHAEL LOSEY
2709                                   11419 NORTON AVE                         1435 BELLE PLAINE
NORCROSS, GA 30093                     KANSAS CITY, MO 64137                    GURNEE, IL 60031




MICHAEL LOUTHAN                        MICHAEL MANION                           MICHAEL MANN
17878 SANDY RUN COURT                  212 BRAMPTON LANE                        320 HARMONY CT
NOBLESVILLE, IN 46062                  LAKE FOREST, IL 60045                    ALPHARETTA, GA 30004




MICHAEL MARSH                          MICHAEL MARTINES                         MICHAEL MARTINEZ
7631 JANES AVE                         7304 S 130TH ST                          4528 HELLAS DR
WOODRIDGE, IL 60517                    OMAHA, NE 68138                          EL PASO, TX 79924




MICHAEL MCBEE                          MICHAEL MCHALE                           MICHAEL MOAN
1005 WASHINGTON OAKS                   6214 E PARADISE LN                       312 N. ELMWOOD LN
LAS VEGAS, NV 89128                    SCOTTSDALE, AZ 85254                     PALATINE, IL 60067




MICHAEL MORENO                         MICHAEL NOCIOLO                          MICHAEL ONATE
609 LEE AVE                            81 W WEST ST                             14230 N 19TH AVE
NORTH BRUNSWICK, NJ 08902              BALTIMORE, MD 21230                      PHOENIX, AZ 85023




MICHAEL OROZCO                         MICHAEL PACHECO                          MICHAEL PERILLO
323 GILL LANE                          418 N HIBBERT APT 111                    465 WASHINGTON AVE
ISELIN, NJ 08830                       MESA, AZ 85201-5969                      CLIFFSIDE PARK, NJ 07010




MICHAEL PUNG                           MICHAEL PURCELL                          MICHAEL RIBAUDO
139 BIRCH RILL DRIVE                   11862 W FAIRVIEW AVE APT 201             1406 AVALON BLVD
ALPHARETTA, GA 30022                   BOISE, ID 83713                          ALPHARETTA, GA 30009
MICHAEL RIDGELY         Case 19-10953-CSS
                                      MICHAELDoc 1-1
                                             ROSADO         Filed 04/30/19   Page  318 of
                                                                                MICHAEL   452
                                                                                        RYAN
4732 ALDGATE GREEN                     URB SANTA ELENA CALLE C - K 32           11 STERLING GLEN
BALTIMORE, MD 21227                    BAYAMON, PR 00957                        LADERA RANCH, CA 92694




MICHAEL SCHEPCOFF                      MICHAEL SKURNIK WINES                    MICHAEL SOLIS
15406 ROCKY OAK CT                     PO BOX 1315                              2120 VILLA PLATA DR
HOUSTON, TX 77059                      SYOSSET, NY 11791-1315                   EL PASO, TX 79935




MICHAEL STORER                         MICHAEL T HIGASHI                        MICHAEL TADDONIO
150 OLD CARRIAGE CT                    15962 DEL PRADO DRIVE                    520 E 8TH STREET
MONROE, OH 45050                       HACIENDA HEIGHTS, CA 91745               FREMONT, NE 68025




MICHAEL TILLOTSON                      MICHAEL TORRES                           MICHAEL TREVINO
1919 S 50TH ST                         306 LAGO LANE                            12474 STARCREST DR 413
OMAHA, NE 68106                        GROVELAND, FL 34736                      SAN ANTONIO, TX 78216




MICHAEL TRUE                           MICHAEL TURNER                           MICHAEL TYJEWSKI
1967 10TH AVENUE                       222 KYSER BLVD                           4718 ROSEVELT AVE
HONOLULU, HI 96816                     MADISON, AL 35758                        MIDDLETOWN, OH 45044




MICHAEL VALENCIA SR                    MICHAEL VARQUEZ                          MICHAEL VEINOGLOU
6203 N 31ST AVE                        551 SOUTH FAIRFAX STREET 301             172 EVERGREEN ROAD APT 13A
OMAHA, NE 68111                        DENVER, CO 80246                         EDISON, NJ 08837




MICHAEL VERASTEGUI                     MICHAEL VILLARREAL                       MICHAEL W CHAVERST
1603 WELLINGTON GREEN                  6037 LAUREL AVE                          126 NAYDONLIN DR
FRANKLIN, TN 37064                     RAYTOWN, MO 64133                        COLUMBIA, TN 38401




MICHAEL W DEHART                       MICHAEL WALSH                            MICHAEL WEBBER
818 E FLAMINGO 536                     85 PACIFIC AVE                           22960 N APPLE HILL LN
LAS VEGAS, NV 89119                    NORTH MIDDLETOWN, NJ 07748-5757          PRAIRIE VIEW, IL 60069




MICHAEL WERTHMAN                       MICHAEL WESTLAKE                         MICHAEL YAMAUCHI-YAMATE
31249 FRANK DR.                        7746 STATE ST                            2834 KAIMUKI AVE. APT. 4
WARREN, MI 48093                       RALSTON, NE 68127                        HONOLULU, HI 96816




MICHAEL YOUNG                          MICHAEL ZGOUROVSKI                       MICHAEL ZIMMER
3030 HESTER AVE                        664 GLENOVER DR                          4165 QUARTON RD
DALLAS, TX 75205                       MILTON, GA 30004                         BLOOMFIELD HILLS, MI 48301-1217
MICHAELA HEARN           Case 19-10953-CSS    Doc
                                       MICHAELA    1-1
                                                MAVAI         Filed 04/30/19   Page  319 ofSORSOLI
                                                                                  MICHAELA  452
18521 AVOCET DR                         8024 TROOST AVE APT 107                   7133 S 176TH AVE
LUTZ, FL 33558-2704                     KANSAS CITY, MO 64131                     OMAHA, NE 68136




MICHAELANN CATALANO                     MICHAELS FINER MEATS & SEAFOOD            MICHEAL AVERY
2547 ALA WAI BLVD APT 902               29037 NETWORK PLACE                       1704 SAINT PAUL ST APT 3
HONOLULU, HI 96815                      CHICAGO, IL 60673-1290                    BALTIMORE, MD 21202




MICHEAL KABTIMER                        MICHEAL RAMOS                             MICHELA HUNT
4328 W WALNUT ST APT 1120               484 W. DETROIT ST                         5266 TURTLE BAY DR
GARLAND, TX 75042                       CHANDLER, AZ 85225                        WESLEY CHAPEL, FL 33545




MICHELE WELLINGTON                      MICHELINA REPLOGLE                        MICHELLE ABSHIRE
19007 N 45TH AVE                        712 S AHRENS AVE                          5325 E JACOB WALTZ ST
GLENDALE, AZ 85308                      LOMBARD, IL 60148                         APACHE JUNCTION, AZ 85119




MICHELLE ANNE WILLIAMS                  MICHELLE BARAN                            MICHELLE CERAVOLO
5260 BEACHSIDE DR                       1709 N NORMANDY AVE                       19622 SWEET FOREST
MINNETONKA, MN 55343                    CHICAGO, IL 60707                         HUMBLE, TX 77346




MICHELLE DELGADO                        MICHELLE FIELDS                           MICHELLE FRENCH
URB ROYAL TOWN H-14 C/ 22               5491 CAMELOT APT 8                        16934 MEADOWLARK ST
BAYAMON, PR 00956                       FAIRFIELD, OH 45014                       CONROE, TX 77385




MICHELLE GEE                            MICHELLE GOLDSTEIN FRIEDMAN               MICHELLE GUTIERREZ
5732 EDGEPARK RD                        26881 WHITE OAKS DR                       11422 SW 40TH TERR
BALTIMORE, MD 21239                     LAGUNA HILLS, CA 92653                    MIAMI, FL 33165




MICHELLE LEE CARDENAS                   MICHELLE LEE                              MICHELLE MANDARIN
158 YATES CIR                           816 GLADSTONE CT                          808 PROVIDENCE TRACE CIR
ALEDO, TX 76008                         VERNON HILLS, IL 60061                    BRANDON, FL 33511




MICHELLE MARTINEZ                       MICHELLE MCCUTCHEON                       MICHELLE MINNIEAR
338 COLORADO AVE                        12301 RIDGEFIELD PKWY                     317 YARDARM WAY
BRIDGEPORT, CT 06605                    HENRICO, VA 23233                         LAS VEGAS, NV 89145




MICHELLE MONSIVAIS                      MICHELLE PHILLIPS                         MICHELLE REGALADO
16637 OLD FRIENDSHIP WAY                91214 HANAPOULI CIRCLE 32A                2712 SCHOONER
CALDWELL, ID 83607                      EWA BEACH, HI 96706                       EL PASO, TX 79936
MICHELLE ROBINSON        Case 19-10953-CSS    Doc
                                       MICHELLE    1-1 Filed 04/30/19
                                                SCHACHT                       Page  320 ofTORAN
                                                                                 MICHELLE  452
2421 S COMANCHE DR                      97 S LEWIS AVE                           4701 KENMORE AVE APT 206
CHANDLER, AZ 85286                      LOMBARD, IL 60148                        ALEXANDRIA, VA 22304




MICHELLE WERNER                         MICHELLE WERNER                          MICHIGAN DEPARTMENT OF STATE
1447 RICHARDSON STREET                  404 DEXTER DR                            RENEWAL BY MAIL UNIT
BALTIMORE, MD 21230                     LONG LAKE, MN 55356                      7064 CROWNER DRIVE
                                                                                 LANSING, MI 48980




MICHIGAN DEPT OF TREASURY               MID AMERICA BEVERAGE INC.                MID CITY RESTAURANT SUPPLY
DEPT 77003                              PO BOX 2856                              500 ALAKAWA ST 118
DETROIT, MI 48277-0003                  KOKOMO, IN 46904-2856                    HONOLULU, HI 96817




MIDDLE TENNESSEE ELECTRIC MEMB          MIDDLESEX WATER COMPANY                  MIDDLESEX WATER COMPANY
CORP, THE                               485 C ROUTE 1 SOUTH                      PO BOX 826538
PO BOX 681709                           STE 400                                  PHILADELPHIA, PA 19182-6538
FRANKLIN, TN 37068-1709                 ISELIN, NJ 08830




MIDDLETOWN FINE WINE & SPIRITS          MIDWEST DUCT CLEANING SERVICES, INC      MIDWEST EQUIPMENT & ESPRESSO
721 S. BREIEL BLVD.                     9111 W 51ST TER                          2107 FRANKLIN STREET
MIDDLETOWN, OH 45044                    SHAWNEE MISSION, KS 66203                BELLEVUE, NE 68005




MIDWEST FRESH FOODS, INC.               MIDWEST POS SOLUTIONS                    MIDWEST SOUND & LIGHTING INC.
38 N GLENWOOD AVE                       2709 ENTERPRISE DRIVE                    4318 SOUTH 50TH STREET
COLUMBUS, OH 43222                      ANDERSON, IN 46013                       OMAHA, NE 68117




MIDWEST TROPICAL INC.                   MIESHA V ROBINSON                        MIETZALLY ALVAREZ
3420 W. TOUHY AVE.                      13023 SKYVIEW BEND DR                    9444 CRIMNSON CRT
SKOKIE, IL 60076                        HOUSTON, TX 77047                        DALLAS, TX 75217




MIGUEL A BONILLA SOTOMAYOR              MIGUEL A JUAREZ                          MIGUEL A RODRIGUEZ
315 AVENIDA WINSTON CHURCHILL           100 HOLLOW TREE LN 1126                  8185 NW 7TH STREET APT 421
SAN JUAN, PR 00926                      HOUSTON, TX 77090                        MIAMI, FL 33126




MIGUEL AJANEL                           MIGUEL ALEJARDRO HARO MEJIA              MIGUEL ALVAREZ
801 E NASA RD 1                         17646 N CAVE CREEK RD APT 229            25510 I45 NORTH APT 48
WEBSTER, TX 77598-5356                  PHOENIX, AZ 85032-1866                   SPRING, TN 77386




MIGUEL ANGEL ALTAMIRANO PEREZ           MIGUEL ANGEL CAMPUZANO                   MIGUEL ANGEL CONCEPCION CENTENO
6599 E THOMAS RD APT 2129               803 QUITMAN OAK                          3004 ALMERIA RD APT 146
SCOTTSDALE, AZ 85251                    SAN ANTONIO, TX 78258                    PHOENIX, AZ 85008
MIGUEL ANGEL GONZALEZ   Case 19-10953-CSS    Doc 1-1CEDENO
                                      MIGUEL ANTONIO   Filed 04/30/19   Page  321 ARREOLA
                                                                           MIGUEL  of 452
248 CANEL ST                           11520 ECHO LAKE CIRCLE 208          1401 N 36TH DR.
NEW YORK, NY 10013                     BRADENTON, FL 34211                 PHOENIX, AZ 85009




MIGUEL AYALA                           MIGUEL CARRASCO                     MIGUEL CASTILLO
17W460 BUTTERFIELD RD                  2314 OPPONENTS RIDGE STREET         12325 JOHNSON MEMORIAL DRIVE 14
OAKBROOK TERRACE, IL 60181-4048        NORTH LAS VEGAS, NV 89032           SHAKOPEE, MN 55317




MIGUEL CHONG                           MIGUEL COLON                        MIGUEL ESPINOZA
600 WHISPERING HILLS DR APT H6         1553 CHESHIRE SQUARE APT. A         9935 T PLAZA APARTMENT 2B
NASHVILLE, TN 37211                    SARASOTA, FL 34234                  OMAHA, NE 68127




MIGUEL ESQUIVEL SANDOVAL               MIGUEL FUENTES                      MIGUEL GARAY MARAVILLA
2019 MAPLE STREET                      7016 W BERKLEY DR APT 118           10610 MORADO CIR APT 2306
OMAHA, NE 68110                        PHOENIX, AZ 85035                   AUSTIN, TX 78759




MIGUEL GARCIA                          MIGUEL GARCIA                       MIGUEL GOMEZ
25510 BROOKHAVEN ST 225                5803 JOINER 62                      5075 PEAR RIDGE APT 2-523
SPRING, TX 77386                       SAN ANTONIO, TX 78238               DALLAS, TX 75287




MIGUEL GONZALEZ                        MIGUEL GUASCO                       MIGUEL GUTIERREZ
1001 N 43RD AVE 258                    2916 PORTLAND AVE                   3100 HAWTHORNE STREET
PHOENIX, AZ 85009                      MINNEAPOLIS, MN 55407               SARASOTA, FL 34239




MIGUEL HERNANDES                       MIGUEL HERNANDEZ                    MIGUEL HUERTA
1 SEMINARY RD                          543 N ARDMORE AVE                   600 TOLNA ST
ALEXANDRIA, VA 22041                   VILLA PARK, IL 60181                BALTIMORE, MD 21224




MIGUEL LOPEZ RUVALCABA                 MIGUEL LUGO                         MIGUEL MARSHALL
1460 E BELL RD APT 2145                5712 CARL AVE.                      735 VINCENT PLACE
PHOENIX, AZ 85022                      LAS VEGAS, NV 89108                 PERTH AMBOY, NJ 08861




MIGUEL NAVA-DEGANTE                    MIGUEL OCAMPO                       MIGUEL ORTEGA
4228 BURDETTE ST                       5209 W. TARGEE 10                   8833 FLUVIA TERRACE APT 1A
OMAHA, NE 68111                        BOISE, ID 83705                     INDIANAPOLIS, IN 46250




MIGUEL PEREZ                           MIGUEL PEREZ                        MIGUEL RAMIREZ
1S 183 RADFORD LANE                    6415 MELODY LN APT 2077             7801 NORTHERN LIGHTS ST.
VILLA PARK, IL 60181                   DALLAS, TX 75231                    SAN ANTONIO, TX 78238
MIGUEL RAMOS           Case    19-10953-CSS    Doc 1-1 Filed 04/30/19
                                        MIGUEL RODRIGUEZ                Page  322 RODRIGUEZ
                                                                           MIGUEL of 452
3932 PENNWOOD AVE APT 101               1223 F. AVENUE                     140 CLAY ST
LAS VEGAS, NV 89102                     PLANO, TX 75074                    DENVER, CO 80204




MIGUEL RODRIQUEZ                        MIGUEL SANCHEZ                     MIGUEL SANTANA
14500 DALLAS PKWY 1077                  2525 NEW ORLEANS PL APT 149        2401 CENTRAL AVENUE
DALLAS, TX 75254                        DALLAS, TX 75235-8424              INDIANAPOLIS, IN 46205




MIGUEL SOLANO                           MIGUEL VALERA                      MIKA SHARP
17238 N TEXAS AVE 12                    12800 CENTER LAKE DR. 937          1305 EARLE WAY
WEBSTER, TX 77598                       AUSTIN, TX 78753                   BURNSVILLE, MN 55306




MIKAH HAMBRICK                          MIKAILA RODRIGUEZ                  MIKALA HORNE
10762 CAMARILLA CT.                     10103 DE LA GARZA                  4706 SEACHEST LN
DULUTH, GA 30096                        CONVERSE, TX 78109                 ARLINGTON, TX 76016-5377




MIKAYLA WOODARD                         MIKE MATA                          MIKE PETERS
3028 PADDOCK RD 221A                    6840 TOPSFIELD DR                  11 S 12TH STREET APT 12-2101
OMAHA, NE 68124                         DALLAS, TX 75231                   PHOENIX, AZ 85034




MIKE SMITH                              MIKEL EASLEY                       MIKHAIL CONNER
123 W HOME AVE                          11400 DOMAIN DR APT 5419           14710 MIDSHIP WOODS CT
PHOENIX, AZ 85225                       AUSTIN, TX 78758-7743              CHESTERFIELD, VA 23832




MIKIALA FLOWERS                         MIKITA POPEL                       MIKLINSKI KENNETH
2272 NE TOWN CENTRE BLVD                2416 CROWNCREST DR                 1713 10TH AVE W
LEES SUMMIT, MO 64064-2540              HENRICO, VA 23233                  BRADENTON, FL 34205




MIKOLAJ KRUSZCZAK                       MIKYLA STALBAUM                    MILAN GREGORY
4678 A ST.                              8443 CHEYENNA PASS                 9003 MEDITERRA PLACE
OMAHA, NE 68106                         SAN ANTONIO, TX 78254              DUBLIN, OH 43016




MILANO CONTRACTING                      MILANO LAWN SERVICE                MILEN AGUILAR
946 INMAN AVENUE                        15 ELIZABETH AVE                   507 WESTMORELAND DR
EDISON, NJ 08820                        ISELIN, NJ 08830                   VERNON HILLS, IL 60061




MILES HINKLE                            MILES MENDOZA                      MILES SHEPPARD
6900 E PRINCESS DR UNIT 1114            11434 BUFFALO HORN                 13937 YORK RD
PHOENIX, AZ 85054                       SAN ANTONIO, TX 78245              SPARKS, MD 21152
MILICA JOVANOVIC       Case    19-10953-CSS    Doc 1-1
                                        MILTON EBESU           Filed 04/30/19   Page  323WILFREDO
                                                                                   MILTON of 452
2601 PARK CENTER DR APT C206            16907 KAREN ST                             1 HILLHURST ST
ALEXANDRIA, VA 22302                    OMAHA, NE 68135                            STAMFORD, CT 06902




MILTON YAX                              MIN HA                                     MIN KHA
2777 STONEY BROOK DR.                   150 SPINNAKER RIDGE RD                     1963 GALENA STREET
HOUSTON, TX 77063                       SW BUILDING L APT 147                      AURORA, CO 80010
                                        HUNTSVILLE, AL 35824




MINAN FU                                MINAYA VIRGINIA SOFIA                      MINDI BROWN
2525 OHIO DR. 2603                      11185 ANDERSON LAKES PARKWAY               3240 N DUANE WAY
PLANO, TX 75093                         EDEN PRAIRIE, MN 55344                     BOISE, ID 83713




MINER FLEET MANAGEMENT GROUP, LLC       MINERVA DE LA CRUZ                         MINET JOHNSON
17319 SAN PEDRO AVE, STE 500            6415 MELODY LN APT 1018                    15150 BLANCO RD APT 7102
SAN ANTONIO, TX 78232                   DALLAS, TX 75231                           SAN ANTONIO, TX 78232




MING PIN ZHUO                           MINNEHAHA BUILDING MAINTENANCE INC.        MINNESOTA DEPARTMENT OF HEALTH
11382 EATON WAY                         1200 CENTRE POINTE CURVE 350               625 ROBERT STREET NORTH
WESTMINSTER, CO 80020                   MENDOTA HEIGHTS, MN 55120                  PO BOX 64975
                                                                                   ST. PAUL, MN 55164-0975




MINNESOTA DEPT OF REVENUE               MINO GERARDO                               MIQUEL JONES
MAIL STATION 1765                       1354 WEST FRONT ST                         4805 JOY DR NW
ST PAUL, MN 55145-1765                  PLAINFIELD, NJ 07063                       HUNTSVILLE, AL 35810




MIRANDA FLITTON                         MIRANDA FUKUBA                             MIRANDA GOMEZ
289 ALMAHURST DR.                       7355 E THOMPSON PEAK PKWY                  26931 PUEBLO NUEVO DR.
CHILICOTHE, OH 45601                    SCOTTSDALE, AZ 85255                       MISSION VIEJO, CA 92691




MIRANDA GRAVES                          MIRANDA KRIEBEL                            MIRANDA MCKINZIE
6416 S 162ND TERRACE CIR                6764 NORTON DR                             904 E MEAD DR
OMAHA, NE 68135-5400                    TROY, MI 48085                             CHANDLER, AZ 85249-5359




MIRANDA SPEAK                           MIRELIA GUERRERO                           MIRELLA GUERRERO
7411 ELM AVE.                           609 SEASCAPE AVE                           825 IVANHOE ST
RAYTOWN, MO 64133                       ORLANDO, FL 32828                          DENVER, CO 80220




MIRIAM R GAMERO                         MIRIAM VASQUEZ LOPEZ                       MIRIAN CHINCHILLA NAVAS
8065 S KAYSAIL                          1230 N SCOTT ST 304                        207 PROVINCE DRIVE
BATON ROUGUE, LA 70820                  ARLINGTON, VA 22209                        HENRICO, VA 23229
MIRNA REYES CARMONA Case        19-10953-CSS     Doc 1-1 TECHNOLOGY
                                         MIRUS INFORMATION Filed 04/30/19
                                                                     SVCS       Page  324DE
                                                                                   MISAEL ofLA452
                                                                                               CRUZ MOLASCO
2031 CASCADES BLVD UNIT 308               INC                                      1101 RUTLAND DR 225
KISSIMMEE, FL 34741-3451                  820 GESSNER RD SUITE 1600                AUSTIN, TX 78725
                                          HOUSTON, TX 77024




MISAEL GONZALEZ                           MISAEL RIOS                              MISSOURI DEPT. OF REVENUE
12931 LEE JACKSON MEMORIAL                3800 SQUAW VALLEY DR APT 2B              TAXATION BUREAU
FAIRFAX, VA 22033                         HUNTSVILLE, AL 35805                     PO BOX 840
                                                                                   JEFFERSON CITY, MO 65105-0840




MISSOURI DIRECTOR OF REVENUE              MISSOURI DIV OF ALCOHOL & TOBACCO        MISSOURI GAS ENERGY
1738 E. ELM ST., LOWER LEVEL EAST         1738 E. ELM, LOWER LEVEL                 PO BOX 219255
JEFFERSON CITY, MO 65101                  P.O. BOX 837                             KANSAS CITY, MO 64121-9255
                                          JEFFERSON CITY, MO 65102-0837




MISTAMERICA CORP.                         MISZAEL DELGADO DE LEON                  MITCHEL CARLYLE
15616 N. 83RD WAY                         7 CLL VERGEL 7764 BALCONES DE K-301      8560 MISSION HILLS LN
SCOTTSDALE, AZ 85260                      CAROLINA, PR 00986                       CHANHASSEN, MN 55317




MITCHEL HARGIS                            MITCHELL BOOTS                           MITCHELL DODGE
11901 HOBBY HORSE CT APT 1318             7499 DARBY LN                            1540 NEW LASCASSAS PIKE
AUSTIN, TX 78758                          SHAKOPEE, MN 55379                       MURFREESBORO, TN 37130




MITCHELL ECKERLE                          MITCHELL GARDNER                         MITCHELL MARKT
605 BEAVERBROOK DRIVE                     9353 W. TWAIN                            6002 NW PRAIRIE VIEW RD APARTMENT 308
CARMEL, IN 46032                          LAS VEGAS, NV 89147                      KANSAS CITY, MO 64151-4352




MITCHELL MORENO                           MITCHELL SELANDER                        MITCHELL SOBEK
10025 CROWN POINT PLZ APT 7               414 W HARRISON RD                        14244 AVIAN WAY
OMAHA, NE 68134                           LOMBARD, IL 60148-3216                   CARMEL, IN 46033




MITZI ROSILES                             MIYA WATSON                              MLIC DBA METWEST INTERNATIONAL
523 CORNELL ST                            16513 ELM CIRCLE                         C/O CUSHMAN & WAKEFIELD
PERTH AMBOY, NJ 08861                     MINNETONKA, MN 55345                     721 EMERSON RD STE 300
                                                                                   ST. LOUIS, MO 63141




MOAIED ELHADAD                            MOBILE AUTOMOTIVE INTERIOR               MOCKLER BEVERAGE COMPANY
2464 PRINCE EDWARD ST 1001                RECONDITIONG                             11811 REIGER ROAD
HONOLULU, HI 96815                        12379 W MEXICO AVE                       BATON ROUGE, LA 70809-4925
                                          LAKEWOOD, CO 80228




MODERNISTIC CLEANING SERVICES, INC.       MODESTA CISNEROS                         MODESTO DELGADO ARELLANO
PO BOX 675182                             718 HUDGINGS AVE.                        10615 ELLISON PLZ APT 1
DETROIT, MI 48267-5182                    FORT WORTH, TX 76111                     OMAHA, NE 68134
MODOU JAYE                Case 19-10953-CSS
                                        MOEHEL Doc 1-1
                                               ASENCIO        Filed 04/30/19   Page 325 ofALSADI
                                                                                  MOHAMAD  452
340 HIGHLAND DR 101                      2336 GARDERE LANE A A                    525 E TOPEKA DR
GLEN BURNIE, MD 21061                    BATON ROUGE, LA 70820                    PHOENIX, AZ 85024-2223




MOHAMED ALMOUSA                          MOHAMED EL HADDAD                        MOHAMED JALLAH
12603 PANOLA CV                          5021 THURSTON RD                         3324 BROKER LN
SAN ANTONIO, TX 78253                    FORT WORTH, TN 76114                     WOODBRIDGE, VA 22193




MOHAMED SOMOW                            MOHAMMAD ABDUL ROHIM OKTAVIANTO          MOHAMMED H BUKHAMSEEN
3201 DUVAL RD APT 425                    11888 LONG RIDGE AVE APT. 2070           2463 KUHIO AVE APT 1001
AUSTIN, TX 78759                         BATON ROUGE, LA 70816                    HONOLULU, HI 96815




MOHAWK CARPET DISTRIBUTION, INC.         MOICES J HERNANDEZ                       MOISES LOPEZ
PO BOX 845059                            131 W MAPLE RD 216                       3800 WYNN RD 416 416
LOS ANGELES, CA 90084-5059               CLAWSON, MI 48017                        LAS VEGAS, NV 89103




MOISES LUNA                              MOISES MORALES GIL                       MOISES NOYOLA
17839 N. 40TH STREET 2                   4802 CHARLES ST                          4700 HUMBER DR
PHOENIX, AZ 85032                        OMAHA, NE 68132                          NASHVILLE, TN 37211




MOISES PEREZ                             MOISES RODRIGUEZ CENTENO                 MOJAVE ELECTRIC
18 E OLD WILLOW RD APT 322N              HC 01 BOX 23921                          3755 W HACIENDA AVE
PROSPECT HTS, IL 60070                   CAGUAS, PR 00725                         LAS VEGAS, NV 89118




MOLLIE KELLY                             MOLLIMAR IRIZARRY GONZALEZ               MOLLY BERGHOLTZ
14910 S CARLTON LN                       URB. PARGUE LOS MERCEDES C12 L           103 HIGH LEA RD
HOMER GLEN, IL 60491                     CAGUAS, PR 00725                         BRENTWOOD, TN 37067




MOLLY FREUND                             MOLLY HAGLER                             MOLLY HALVERSON
2401 RIO SALADO PKWY 1025                1618 MELBOURNE AVE                       14030 CHESTNUT DR APT 107
TEMPE, AZ 85281                          DALLAS, TX 75224                         EDEN PRAIRIE, MN 55347




MOLLY LINDENBERGER                       MOLLY M YACYSHYN                         MOLLY WALKER
310 LATHROP AVE APT 408                  4861 MONTEVISTA DRIVE                    1812 E CLAREMONT STREET
FOREST PARK, IL 60130                    SARASOTA, FL 34231                       PHOENIX, AZ 85016




MOMENTUM GROUP                           MONA ANVARIFAR                           MONA ELECTRIC GROUP INC
PO BOX 848237                            5075 PEAR RIDGE DR                       7915 MALCOLM ROAD
LOS ANGELES, CA 90084-8237               DALLAS, TX 75287                         CLINTON, MD 20735
                       Case
MONARCH BEVERAGE CO. INC.      19-10953-CSS    Doc 1-1
                                        MONEA HUBBARD       Filed 04/30/19   Page 326 ARGUETA-RAMOS
                                                                                MONICA of 452
3737 WALDEMERE ROAD                     4225 7TH ST SE                          9563 BLAKE LANE 207
INDIANAPOLIS, IN 46241                  WASHINGTON, DC 20032                    FAIRFAX, VA 22031




MONICA BANKER                           MONICA BURNETT                          MONICA DELGADO
12918 KINGS LAKE DR                     10311 CEDARLAKE RD APT 208              3260 MONSARRAT AVE
GIBSONTON, FL 33534                     MINNETONKA, MN 55305                    HONOLULU, HI 96815




MONICA FIGUEROA                         MONICA GOMEZ                            MONICA JONES
20618 SLEEPY HOLLOW LN.                 2512 KAPIOLANI BLVD APT 202             19111 MIDDLESEX AVE
SPRING, TX 77388                        HONOLULU, HI 96826                      SOUTHFIELD, MI 48076




MONICA LESLIE                           MONICA NAZARIO                          MONICA NUNEZ
1320 JOURNEY DR APT 422                 CALLE MADAGASCAR 767                    3242 BRIAN AVE
MURFREESBORO, TN 37130                  SAN JUAN, PR 00924                      NORTH MINNEAPOLIS, MN 55412




MONICA ROSADO                           MONICA SOTO                             MONICA STAUDINGER
CHALETS DE LA FUENTE 2 3 MONTECASINO    3118 HARRISON AVE                       739 NORTH SCHOOL STREET
CAROLINA, PR 00987                      EL PASO, TX 79930                       HONOLULU, HI 96817




MONICA TORRES-MIRANDA                   MONICA VEGA                             MONIKA JEANNE BEATTIE
STREET 526 BLOCK 198-3 VILLA CAROLINA   RIVER GARDEN 343                        1185 S. ONEIDA STREET E
CAROLINA, PR 00985                      CALLE FLOR DE NONO CANOVANNAS           DENVER, CO 80224
                                        CANOVANAS, PR 00729




MONIKA LECHUGA                          MONIKA MARMELSTEIN                      MONIKA SOUDY
609 WOODCREST LN                        114 TWIN TOWER AVE                      3263 KALIHI ST. APT. C
EL PASO, TX 79912                       LAS VEGAS, NV 89123                     HONOLULU, HI 96819




MONIN, INC                              MONJOA LIKINE                           MONNICA WELLS
PO BOX 538475                           1640 HILLSIDE LN                        2732 GASTON AVE, APT. 321
ATLANTA, GA 30353-8475                  ROCHESTER HILLS, MI 48307               DALLAS, TX 75226




MONSERRAT GARCES                        MONSERRAT LOPEZ                         MONSTER CARPET CLEANING
10707 W. IH 10                          12222 BLANCO RD APT 1507                1945 RATNER CIRCLE
SAN ANTONIO, TX 78230                   SAN ANTONIO, TX 78216                   EL PASO, TX 79936




MONTAGE DECOR LLC                       MONTANA JUSTINA ANKNER                  MONTANA MUNSEN
94-117 MALAKEKE PLACE                   10834 RAMBLEWOOD AVE                    2465 E SCARLET OAK CT
WAIPAHU, HI 96797                       BATON ROUGE, LA 70810                   SARASOTA, FL 34232-6124
MONTANA WEISS              Case 19-10953-CSS   Doc
                                         MONTEREY   1-1
                                                  BAY      Filed 04/30/19
                                                      WINE COMPANY          Page 327 of 452
                                                                               MONTGOMERY COUNTY SHERIFFS OFFICE
3248 E. KESLER LN.                         27 PALMA AVE                        PO BOX 2178
GILBERT, AZ 85295                          LA SELVA BEACH, CA 95076            CONROE, TX 77305




MONTGOMERY COUNTY TAX ASSESSOR             MONTI MILLER                        MORANS BARBAR
COLLECTOR                                  4545 N. 15TH ST                     10472 N 58TH AVENUE
ATTN TAMMY J. MCRAE                        PHOENIX, AZ 85014                   GLENDALE, AZ 85302
PO BOX 4798
HOUSTON, TX 77210-4798



MORGAINE HEITHOFF                          MORGAN BRADEN                       MORGAN BUTLER
5325 PIPER RD                              1036 SHERMAN DRIVE                  5367 OLD MOULTON RD
MOUND, MN 55364                            LIBERTY, MO 64068                   DECATUR, AL 35603




MORGAN CARROLL                             MORGAN CLARK                        MORGAN DYER
653 W GUADALUPE RD UNIT 2020               6812 E 124THST                      3139 S HUDSPETH AVE
MESA, AZ 85210-7771                        GRANDVIEW, MO 64030                 MERIDIAN, ID 83642




MORGAN EVANS                               MORGAN GREEN                        MORGAN GRIFFIN
536 DIVISION ST                            13382 W LAYTON AVE                  5112 LYDIA AVE
EXCELSIOR, MN 55331                        MORRISON, CO 80456                  KANSAS CITY, MO 64110




MORGAN H VIXAISACK                         MORGAN HALL                         MORGAN HENRY
1570 STONE CANYON DR. APT 131              1341 KETTERING RD                   2005 E SOFT WIND DR
DALLAS, TX 75230                           MUNDELEIN, IL 60059                 PHOENIX, AZ 85024




MORGAN HOVANEK                             MORGAN JAMES                        MORGAN LAMBERT
5400 LIVE OAK ST APT 213                   127 WOODLAND VIEW                   4411 S 176TH ST
DALLAS, TX 75206                           FAIR OAKS RANCH, TX 78015           OMAHA, NE 68135




MORGAN M WEIGAND                           MORGAN MALONE                       MORGAN MATZDORFF
2515 6TH AVE                               1635 OAKHALL DRIVE                  2115 W WILSHIRE DR
FORT WORTH, TX 76110                       BRENTWOOD, TN 37027                 PHOENIX, AZ 85009




MORGAN MCMAHON                             MORGAN PARCUS                       MORGAN PATTERSON
750 OAK RESERVE LN APT 750                 18078 E LIMESTONE RD LOT L          1706 S LAS VEGAS TRL APT 132
WINTER PARK, FL 32792                      ATHENS, AL 35613-5599               FORT WORTH, TX 76108-6311




MORGAN PETERS                              MORGAN RIDDLE                       MORGAN ROTH
1313 BYERS LN                              16422 PATRICK AVE                   210 GREENMONT DOWNS LANE
AUSTIN, TX 78753                           OMAHA, NE 68116                     ALPHARETTA, GA 30009
                       Case
MORGAN STANLEY & CO. LLC       19-10953-CSS
                                        MORGANDoc 1-1SMITH
                                              STANLEY  Filed  04/30/19
                                                           BARNEY LLC     Page 328 of
                                                                             MORGAN   452
                                                                                    TWIDWELL
ATTN MICHELLE FORD                       ATTN JOHN BARRY                     505 NW 55TH TER 5
901 SOUTH BOND ST                        1300 THAMES ST                      KANSAS CITY, MO 64118-4425
6TH FL                                   6TH FLOOR
BALTIMORE, MD 21231                      BALTIMORE, MD 21231



MORGAN VOGRIG                            MORGAN WINCHESTER                   MORNINGSTAR WINDOW CLEANING
7652 W 65TH PLACE                        5707 GASTON AVE APT 204             16506 CLYDESDALE RUN
BEDFORD PARK, IL 60501                   DALLAS, TX 75214                    SELMA, TX 78154




MORRIS ANDERSON & ASSOCIATES LTD         MOSER ARCHITECTURE STUDIO, LLC      MOUHAMETH NIANG
55 W MONROE STREET, SUITE 2350           5975 EDMOND ST.                     11143 COTTONWOOD PLZ APT 44
CHICAGO, IL 60603                        LAS VEGAS, NV 89118                 OMAHA, NE 68164




MOURADI RAAD                             MP MECHANICAL, INC.                 MR APPLIANCE OF HUNTSVILLE
13330 BLACK CANYON DR                    11511 HARBOR WAY                    12021 MEMORIAL PKWY SW STE G
AUSTIN, TX 78729                         MAGNOLIA, TX 77354                  HUNTSVILLE, AL 35803




MR GREENS PRODUCE                        MR. ELECTRIC OF FRANKLIN            MR. HANDYMAN OF GRTR CINCINNATI/NRN
7350 NW 30TH AVE                         1115 LAKEVIEW DR                    KY
MIAMI, FL 33147                          FRANKLIN, TN 37067                  11005 READING RD
                                                                             CINCINNATI, OH 45241




MUGAN KANGKOBAN                          MULDROW JOHN                        MUNICIPAL REVENUE COLLECTION CENTER
6596 BERKLEY CT                          2827 PERSHING AVE                   PO BOX 195387
MASON, OH 45040                          SARASOTA, FL 34234                  SAN JUAN, PR 00919-5387




MUNICIPIO DE SAN JUAN                    MUSIC CITY CENTER                   MUSSERS CLEANING & RESTORATIO
130 AVENIDA DE DIEGO URB. LA RIVIERA     201 5TH AVE SOUTH                   1258 HOWELL STREET
PUEBLO VIEJO, PR 00921                   NASHVILLE, TN 37203                 NORTH KANSAS CITY, MO 64116




MYA KREMIN                               MYCHAEL CARROLL                     MYCHAL DAVIS
4944 S SHERWOOD FOREST BLVD              3318 CHESHIRE LN APT A              8550 MANALANG
BATON ROUGE, LA 70816                    SARASOTA, FL 34237-3924             LAS VEGAS, NV 89123




MYCHELLE TYLER                           MYESHA MAYNOR                       MYKEL KETCHUM
15508 RHONDA AVE                         1811 E FRANKFORD RD 1710            13714 GOLDFINCH DRIVE
BATON ROUGE, LA 70816                    CARROLLTON, TX 75007                CARMEL, IN 46032




MYKENA KNIGHT                            MYKIA ROBERT                        MYLES DELLARTE
6971 W 192ND AVE                         211 HOLCOMB FERRY RD                8608 E RANCHO VISTA DR
EDEN PRAIRIE, MN 55346                   ROSWELL, GA 30076                   SCOTTSDALE, AZ 85251
MYLES VANN              Case 19-10953-CSS
                                        MYNISHADoc   1-1 Filed 04/30/19
                                                 TAYLOR                   Page 329Jof
                                                                             MYNOR    452
                                                                                   ZUNIGA
15555 N FRANK LLOYD WRIGHT BLV APT 1098 4550 W SAHARA AVE APT 2029           2132 TRADEWIND DRIVE 60
SCOTTSDALE, AZ 85260-2028               LAS VEGAS, NV 89102                  MESQUITE, TX 75150




MYRA MARQUEZ                          MYRA SADE                              MYRANDA BROWN
485 S CHURCHILL DR                    722 DULANEY VALLEY RD 277              508 W. 38TH ST. N
GILBERT, AZ 85296                     TOWSON, MD 21204                       INDEPENDENCE, MO 64050




MYRIAH CASTILLO                       MYRNA RIVERA                           MYTASIA EDWARDS
4210 FREDERICKSBURG RD D205           4611 GOVERNORS HOUSE DR SW APT         1600 E UNIVERSITY AVE
SAN ANTONIO, TX 78201                 HUNTSVILLE, AL 35805-3237              LAS VEGAS, NV 89119




N. GIL ELECTRIC COMPANY, INC.         N. WASSERSTROM AND SONS, INC           N2 PUBLISHING
10134 OLGA LN                         2300 LOCKBOURNE ROAD                   PO BOX 602906
HOUSTON, TX 77041                     COLUMBUS, OH 43207                     CHARLOTTE, NC 28260-2906




NABOR CRUZ                            NADIA HAYES                            NADIA LINK
365 WILLIAM ST                        1298 WESTERN PINE CIRCLE               1333 W. SHERINGTON CT.
WOODBRIDGE, NJ 07095                  SARASOTA, FL 34240                     EAGLE, ID 83616




NADIA MCCARDELL                       NADIA REINFORF                         NADINE LAROCQUE-HARRIS
4041 MEDICAL DR 610                   1510 CLARENDON BLVD                    405 VILLAGE WAY
SAN ANTONIO, TX 78229                 ARLINGTON, VA 22209                    WOODSTOCK, GA 30188




NADINE SANCHEZ                        NAILAH HALSEY                          NAIYANA PUCKDEE
7543 S. SEA LN APT 144                800 WESTWIND LANE                      5236 MICHELSON DRIVE 27D
SAN ANTONIO, TX 78216                 ALPHARETTA, GA 30005                   IRVINE, CA 92612




NAKOJUA BALTAZAR                      NANA YEBOAH                            NANCY ALMONTE
35107 N. 10TH ST                      63 ESSEX STREET                        159 GORDON ST
PHOENIX, AZ 85086                     CARTERET, NJ 07008                     PERTH AMBOY, NJ 08861-4661




NANCY ALVAREZ GARCIA                  NANCY CAMPOS                           NANCY LIM
1304 E. BELL RD. 14                   788 S REED CT                          8210 SW 65 AVE.
PHOENIX, AZ 85022                     LAKEWOOD, CO 80226                     MIAMI, FL 33143




NANCY RAMIREZ                         NANCY RESENDIZ                         NANCY TAPIA
7130 FOREST VISTA ST                  14046 N 34TH ST                        6507 SHIRLEY AVENUE
LAS VEGAS, NV 89147                   THUNDERBIRD, AZ 85032                  AUSTIN, TX 78752
NANCY VELAZQUEZ          Case 19-10953-CSS
                                       NANG NUDoc  1-1 Filed 04/30/19
                                               NU KHAING                        Page 330CORNISH
                                                                                   NAOMI of 452
10432 W ARDYCE CT                       3001 FREEWAY                               1511 PRESSTMAN AVE
BOISE, ID 83704-5301                    HALETHORPE, MD 21227                       BALTIMORE, MD 21227




NAOMI DULING-EL                         NAOMI STANKO                               NAOMI URRUTIA
627 FERN DR                             9004 QUICK STREAM DRIVE                    12237 PENDERCREEK CIRCLE APT. C
DESOTO, TX 75115                        AUSTIN, TX 78724                           FAIRFAX, VA 22033




NAOMI WASHINGTON                        NARANTUYA DASHNYAM                         NARDS ENTERTAINMENT
7101 NORTH POINT DRIVE                  205 SOUTH ADAMS STREET                     6821 WHITTIER AVE
ROWLETT, TX 75089                       ARLINGTON, VA 22204                        MCLEAN, VA 22101




NASDAQ CORPORATE SOLUTIONS LLC          NASDAQ STOCK MARKET LLC, THE               NASHANDA OWENS
PO BOX 780700                           C/O WELLS FARGO BANK                       1187 ANTHONY LN
PHILADELPHIA, PA 19178-0700             LOCKBOX 20200                              MASON, OH 45040
                                        PO BOX 8500
                                        PHILADELPHIA, PA 19178-0200



NASHEED QEWAR                           NASHVILLE EDGE                             NATALI EKHMIES
8110 SKILLMAN RD SUIT 2044              1600 OGLETREE CT                           14 FIELD
DALLAS, TX 75231                        LA VERGNE, TN 37086                        IRVINE, CA 92620




NATALIA FLORES                          NATALIA HEREDIA                            NATALIA JIMENEZ
13191 SW 21 STREET                      VILLA PRADES CALLE ARTURO PASAREL 834      25 BAYVIEW AVE
MIAMI, FL 33175                         SAN JUAN, PR 00924                         NORWALK, CT 06854-2003




NATALIA LABIOSA                         NATALIA RIOS                               NATALIE A WEBER
CALLE DOMINGO DE ANDINO HD-3 7MA        URB FAIRVIEW CLL MELCHOR MALDONADO         25310 AVERY HILL LN.
SEC LEVVITOWN                           1930                                       SPRING, TX 77373
TOA BAJA, PR 00949                      SAN JUAN, PR 00926




NATALIE B DEMSKI                        NATALIE DANG                               NATALIE EVELEV
4422 NATURES REACH TERRACE              1134 MAGNOLIA BLOOM TRAIL                  901 BEARDED OAKS TERRACE
PARRISH, FL 34219                       HOUSTON, TX 77073                          LONGWOOD, FL 32779




NATALIE GARCIA                          NATALIE GONZALEZ                           NATALIE HALL
5128 N 42ND DRIVE                       1440 BITTERS RD 1124                       12 5TH AVE N APT 2A
PHOENIX, AZ 85019                       SAN ANTONIO, TX 78248                      GLEN BURNIE, MD 21061-2092




NATALIE HIRSCH                          NATALIE LEDESMA                            NATALIE LOPEZ
350 GUILDHALL GROVE                     13914 MOONCREST DRIVE                      14216 N 35TH AVE
ALPHARETTA, GA 30022                    SAN ANTONIO, TX 78247                      PHOENIX, AZ 85053
NATALIE LUDLAM            Case 19-10953-CSS
                                        NATALIE Doc  1-1
                                                MILLER         Filed 04/30/19   Page 331 OLIVAN
                                                                                   NATALIE of 452
1718 S 181ST ST                           5800 E. LAKE DR APT 525                  2119 WESTOVER PARK CIRCLE
OMAHA, NE 68130                           LISLE, IL 60532                          SPRING, TX 77386




NATALIE ORZOL                             NATALIE OSTRANDER                        NATALIE SHUPE
23005 N 39TH WAY                          9124 NEWTON AVE. S                       15140 CHAMPION CIRCLE
PHOENIX, AZ 85050                         BLOOMINGTON, MN 55431                    CARMEL, IN 46033




NATALIE SMITH                             NATALIE THOMAS                           NATALJA KAZAKOVA
128 TRINITY RD                            6345 TREE VIEW DRIVE                     2464 PRINCE EDWARD ST APT 610
FRANKLIN, TN 37067                        LIBERTY TOWNSHIP, OH 45044               HONOLULU, HI 96815




NATASHA BARRY                             NATASHA DAVIS                            NATASHA LESLIE
8069 N 109TH LN                           11245 SIR WINSTON ST                     3137 GEORGE STREET
PEORIA, AZ 85345                          SAN ANTONIO, TX 78216                    HONOLULU, HI 96815




NATASHA SCHROCK                           NATASHA SILVA                            NATASHA TANNER
4108 S 147TH PLZ 303                      965 FITCH ST                             2282 SHERYL DR
OMAHA, NE 68137                           SAN ANTONIO, TX 78211-2210               DECATUR, GA 30032




NATASHA VAUGHAN                           NATASSJA HANCOCK                         NATE PERELLI
2550 KUHIO AVE                            3000 FALLING RAIN CIRCLE                 2202 EAST VISTA BONITA DRIVE
HONOLULU, HI 96815-3924                   PFLUGERVILLE, TX 78660                   PHOENIX, AZ 85024




NATERRIO SPENCER                          NATHALIE LUGO                            NATHALIE ROSSI
402 CHATEAU DR APT F                      URB VILLA BORINQUEN CALLE DAMASCO        16636 NORTH 58TH ST APPT 2073 2073-1
HUNTSVILLE, AL 35801                      1323                                     SCOTTSDALE, AZ 85254
                                          SAN JUAN, PR 00920




NATHAN ADAMS                              NATHAN BRIGNAC                           NATHAN BROWN
1020 ALCOVE CT                            7840 LAUREL CT                           918 RAMBLING DR
BRENTWOOD, TN 37027                       DENHAM SPRINGS, LA 70726                 CATONSVILLE, MD 21228




NATHAN DARDEN                             NATHAN DEGUZMAN                          NATHAN DONALDSON
2624 DIANJO RD                            659 OLD PINE CT                          12928 W. TELEMARK ST.
ORLANDO, FL 32810                         SANFORD, FL 32773                        MERIDIAN, ID 83704




NATHAN HENSON                             NATHAN K MUKAI                           NATHAN ROBINSON
31409 N. 48TH ST.                         9308 PRESERVE CIRCLE                     917 WATERFORD WAY
CAVE CREEK, AZ 85331                      SAVAGE, MN 55378                         JORDAN, MN 55352
NATHAN ROSS                Case 19-10953-CSS
                                         NATHAN Doc
                                                SILVA 1-1      Filed 04/30/19     Page 332 WEST
                                                                                     NATHAN of 452
5720 SCRUGGS WAY 12305                     13001 KING CIRCLE                         13495 W. PALA MESA DR
PLANO, TX 75024                            BROOMFIELD, CO 80020                      BOISE, ID 83713




NATHAN WIGGS                               NATHANET MATOS                            NATHANIEL ALEXANDER
5704 E AIRE LIBRE AVE 1239                 URB VALLE ARRIBA HEIGHTS C/134 CF-13      1008 W FRANKLIN ST
SCOTTSDALE, AZ 85254                       CAROLINA, PR 00982                        BALTIMORE, MD 21223




NATHANIEL BIEZNIEKS                        NATHANIEL CARROTHERS                      NATHANIEL DEUBER
5146 BERNARD CIR APT 256                   2968 E MILLBRAE LANE                      7513 ASHLEY MEADOWS DR
TAMPA, FL 33617-4715                       GILBERT, AZ 85234                         BLACKLICK, OH 43004




NATHANIEL GRAHAM                           NATHANIEL GROPP                           NATHANIEL HAILE
4208 ADELAAR DRIVE                         712 RUSSELL AVE                           12932 CHITTAMWOOD TRAIL
SARASOTA, FL 34240                         INDIANAPOLIS, IN 46225                    EULESS, TX 76040




NATHANIEL J MOON                           NATHANIEL MORA                            NATHANIEL PASCUAL
1820 E BELL DE MAR DR                      3827 DEERFIELD DR                         834-B JUDD ST
TEMPE, AZ 85283                            SAN ANTONIO, TX 78218                     HONOLULU, HI 96817




NATHANIEL TEAGAN DEPRATO-GRABLE            NATIONAL ACCOUNT SYSTEMS OF OMAHA,        NATIONAL BANK FINANCIAL INC./CDS
5513 SANDPIPER CT                          LLC                                       ATTN ANNA MEDEIROS
WEST CHESTER, OH 45069                     PO BOX 45767                              1010 DE LA GAUCHETIERE
                                           OMAHA, NE 68145                           MONTREAL, BC H3B 5J2
                                                                                     CANADA



NATIONAL DISTRIBUTING CO., INC             NATIONAL DISTRIBUTING COMPANY INC         NATIONAL DISTRIBUTION SERVICES, INC.
8000 SOUTHPARK TERRACE                     1 NATIONAL DRIVE, SW                      616 TRADE CENTER BLVD.
LITTLETON, CO 80120                        ATLANTA, GA 30336                         CHESTERFIELD, MO 63005




NATIONAL FINANCIAL SERVICES LLC            NATIONAL RESTAURANT ASSOC.                NATIONAL RESTAURANT SUPPLY - EL PASO
ATTN PETER CLOSS                           SOLUTIONS LLC                             7125 INDUSTRIAL AVE
499 WASHINGTON BOULEVARD                   37020 EAGLE WAY                           EL PASO, TX 79915
JERSEY CITY, NJ 07310                      CHICAGO, IL 60678-1370




NATIONWIDE GOURMETS OF ARIZONA             NATIONWIDE SECURITY & BUILDING SVCS       NATIVIDAD RAMIREZ
8399 W. VAN BUREN STE 207                  LLC                                       11938 ARTERY DR.
TOLLESON, AZ 85353                         9045 IMPERIAL HWY                         FAIRFAX, VA 22030
                                           DOWNEY, CA 90242




NATSINET HAILE                             NATSUKO L GLENN                           NATURES PRODUCE
3314 28TH ST                               47-341 HUI IWA ST APT B                   3305 BANDINI BLVD.
ALEXANDRIA, VA 22302                       KANEOHE, HI 96744-4444                    VERNON, CA 90058
NAVI JOHNSON               Case 19-10953-CSS     Doc 1-1
                                         NAYIF SALAH           Filed 04/30/19   Page 333 of
                                                                                   NAZAIRE   452
                                                                                           EVANS
3306 BARTON AVE                           9702 GAYTON RD                           19008 LAKE UNION HILL WAY
RICHMOND, VA 23222-2708                   RICHMOND, VA 23238                       ALPHARETTA, GA 30004




NCR CORPORATION                           NDERA COBBS                              NEBRASKA DEPT OF REVENUE
PO BOX 198755                             6508 ADAIR DR.                           PO BOX 94818
ATLANTA, GA 30384-8755                    AUSTIN, TX 78754                         LINCOLN, NE 68509-4818




NEBRASKA LIQUOR CONTROL COMMISSION        NEEKA JAHANGIRI ESFAHANI                 NEFTALI PIETRI PADRO
301 CENTENNIAL MALL S 5                   23 GLADSTONE                             4007 PENNY ST SW APT 3
LINCOLN, NE 68508                         IRVINE, CA 92602                         HUNTSVILLE, AL 35805-6005




NEHEMIAH LUCAS                            NEIL BRADLEY ANDREWS                     NEIL GRIEST
1255 S BELLAIRE ST                        5426 EASTRIDGE DRIVE                     1350 N PORTOFINO DR APT 403
DENVER, CO 80246                          INDIANAPOLIS, IN 46219                   SARASOTA, FL 34242




NEIL MORAN                                NEIL MOSER                               NEIL PARAG
5826 N 16TH ST                            3306 N 179TH ST                          8917 BEACON LAKES DR APT 107
PHOENIX, AZ 850162506                     OMAHA, NE 68116                          TAMPA, FL 33615




NEIL ROYER                                NEISHKA GONZALEZ                         NEJLA KEEN
1521 W. CRYSTAL FALLS AVE.                PORTALES DE PARQUE ESCORIAL 1103         317 KIRKWOOD COVE
NAMPA, ID 83651                           CAROLINA, PR 00987                       BURR RIDGE, IL 60527




NELLA MEDIA GROUP                         NELLY DOMINGUEZ                          NELSON BEN FLORES
36 N HOTEL STREET, STE A                  4249 JAMES AVE NORTH                     94 121 PUPUKAHI STREET APT. A
HONOLULU, HI 96817                        MINNEAPOLIS, MN 55412                    WAIPAHU, HI 96797




NELSON BROWN                              NELSON ESQUILIN                          NELSON FLORES
4024 WINDSWEPT DRIVE                      1500 N LOCKWOOD RIDGE RD APT. 27         1119 KOKEA STREET APTC 304
MADISON, AL 35757                         SARASOTA, FL 34237-3202                  HONOLULU, HI 96817




NELSON G GARCIA                           NELSON GUZMAN                            NELSON LOPEZ SALES
4712 23 RD PKWY T 3                       128 GREENSHRI DR                         312 N THOMAS ST APT 2
TEMPLE HILLS, MD 20748                    LEAGUE CITY, TX 77573                    ARLINGTON, VA 22203




NELSON LOPEZ                              NELSON ORELLANA                          NELSON PINTO
60 CRESCENT ST APT 10                     3435 HOLMAN PLACE APT 316                3013 W ARCH ST
STAMFORD, CT 06906                        WASHINGTON, DC 20010                     TAMPA, FL 33607-5101
NELSON REYES             Case 19-10953-CSS
                                       NELSON Doc 1-1 Filed 04/30/19
                                              RODRIGUEZ                  Page 334 TofCANIL-MEJIA
                                                                            NELSON    452
7001 FOXHALL LANE                       3537 ROCHELLE TERRACE APT. B6       25510 BROOKHAVEN ST APT 207
RICHMOND, VA 23228                      MOUNT VERNON, NY 10550              SPRING, TX 77386-1320




NELSON TIBURCIO                         NELSON TORRES                       NENYA E. ANAMAN
720 ANSLEY COURT                        24412 TWIG STREET                   7021 SUMMERS TRACE COURT
ANTIOCH, TN 37013                       LAKE FOREST, CA 92630               CHESTERFIELD, VA 23832




NEOFUNDS                                NEOMIA MORRIS                       NEOPOST USA INC
PO BOX 30193                            2801 FLEETWOOD AVE FL 2             NEOFUNDS
TAMPA, FL 33630-3193                    BALTIMORE, MD 21214                 PO BOX 6813
                                                                            CAROL STREAM, IL 60197-6813




NEPTALY RAMIREZ                         NERELDA RAMIREZ                     NERY CARDENAS
8203 STONEHURST ST                      14623 BOAC CIR                      6640 EASTRIDGE DR. 140
DALLAS, TX 75217                        CHANTILLY, VA 20151                 DALLAS, TX 75231




NESPRESSO INC.                          NESTAHA KAHSAI                      NESTOR CHIQUI
PO BOX 2425                             4171 S MILL AVE                     3161 PORTLAND AVE S
CAROL STREAM, IL 60132                  TEMPE, AZ 85282                     MINNEAPOLIS, MN 55407




NESTOR TEVALAN                          NEVADA BAR & RESTAURANT SUPPLY      NEVADA BEVERAGE CO.
5604 EVERGREEN AVE                      PO BOX 97661                        FILE 50950
LAS VEGAS, NV 89107                     LAS VEGAS, NV 89193                 LOS ANGELES, CA 90074-0950




NEVADA DEPARTMENT OF TAXATION           NEVADA POWER                        NEVADA POWER
STATE OF NV - SALES/USE                 6226 W SAHARA AVE                   PO BOX 30086
PO BOX 52609                            LAS VEGAS, NV 89146                 RENO, NV 89520-3086
PHOENIX, AZ 85072-2609




NEVADA SEC OF STATE                     NEW BLACK STUDIOS, LLC, THE         NEW BOCA SYNDICATIONS GROUP LLC
202 N CARSON STREET                     2109 S. MYERS PL.                   C/O WF BANK CASH MGMT; ATTN: CASH
CARSON CITY, NV 89701-4201              BOISE, ID 83706                     MGMT
                                                                            PO BOX 844351
                                                                            LOS ANGELES, CA 90084-4351



NEW FRANCE WINE CO., INC.               NEW JERSEY FIRE EQUIPMENT LLC       NEW ORLEANS FISH HOUSE
425 W MINNEHAHA AVE                     41 PINE STREET, STE 103             921 S DUPRE STREET
SAINT PAUL, MN 55119                    ROCKAWAY, NJ 07866                  NEW ORLEANS, LA 70125




NEW TOUCH RESTORATION                   NEWEGG BUSINESS INC                 NEWPORT MEAT OF NEVADA
429 CARLISLE DRIVE, STE 201             ATTN ACCOUNTS RECEIVABLE            5420 S. VALLEY VIEW BLVD.
HERNDON, VA 20170                       17560 ROWLAND ST                    LAS VEGAS, NV 89118
                                        CITY OF INDUSTRY, CA 91748
NEXTECH CENTRAL LLC          Case 19-10953-CSS     Doc
                                           NEXTIVIA, INC. 1-1      Filed 04/30/19   Page 335 ROSA
                                                                                       NEYSHA of 452
445 W DRIVE, STE 101                          PO BOX 207330                            CALLE 958 KM 5.7 CIENAGA ALTA BO
MELBOURNE, FL 32904                           DALLAS, TX 75320-7330                    MALPICA
                                                                                       SEC LOS CASTRO
                                                                                       RIO GRANDE, PR 00745



NGO BACH NHA                                  NGUYEN NGUYEN                            NGUYET OSULLIVAN
5600 N. BEACH ST. APT. 813                    7467 COOK RD.                            9830 PINE LAKE DR
HALTOM, TX 76137                              HOUSTON, TX 77072                        HOUSTON, TX 77055




NIA POLLARD                                   NIA SPARKS                               NIA THOMAS
11 MANSFIELD ROAD                             18907 MARGO ST                           2100 TANGLEWIDE ST. UNIT 35
PISCATAWAY, NJ 08854                          OMAHA, NE 68136                          HOUSTON, TX 77063




NIA WORTHAM                                   NIAGARA HARRIS                           NIALL J DUNNE
4955 CENTURY ST. NW                           1188 ROSENWALD RD 62                     4700 SEASHORE DR APT B
HUNTSVILLE, AL 35816                          BATON ROUGE, LA 70807                    NEWPORT BEACH, CA 92663




NIC CANTRELL                                  NICANOR FIGUEROA                         NICE CARS OPERATIONS ACQUISITION CO.
6733 LACKMAN RD. APT. 301                     301 MIDWAY DR                            C/O BRANDON WAGNER ESQ
SHAWNEE, KS 66217                             MUNDELIN, IL 60060                       5900 WINDWARD PKWY STE 390
                                                                                       ALPHARETTA, GA 30005




NICEFORO REYES CRUZ                           NICHELLE WOLCOTT                         NICHOLAS AINSLIE
2513 S 9TH STREET                             2200 BAYVIEW PLACE                       9632 N 16TH PL
OMAHA, NE 68108                               WAYZATA, MN 55391                        PHOENIX, AZ 85020




NICHOLAS ALLEN                                NICHOLAS ASCOLI                          NICHOLAS BAKER
1007 E. LINCOLN AVE                           9828 MONIMIA CT                          736 WILLOW OAK
NAMPA, ID 83686                               HENRICO, VA 23238                        LEWISVILLE, TX 75067




NICHOLAS BLACKBURN                            NICHOLAS BURKHART                        NICHOLAS CERRATO
1310 E DOVER ST                               6123 LAKEWOOD DRIVE                      401 WOODHAVEN DRIVE
MESA, AZ 85203-6520                           HAMILTON, OH 45011                       MONMOUTH JUNCTION, NJ 08852




NICHOLAS CLAPP                                NICHOLAS CLARIN                          NICHOLAS COLORADO
1109 E MARCONI AVE                            5128 ABERCROMBIE DRIVE                   5602 PRESIDIO PKWY APARTMENT 244
PHOENIX, AZ 85022-3117                        EDINA, MN 55439                          SAN ANTONIO, TX 78249




NICHOLAS CONKLE                               NICHOLAS COUVILLON                       NICHOLAS D PALOMO
107 N RIM RD                                  13145 N HIGHWAY 183                      510 N ALMA SCHOOL RD. 232
TONEY, AL 35773                               AUSTIN, TX 78750-3262                    MESA, AZ 85201
NICHOLAS DURNAS        Case    19-10953-CSS    Doc
                                        NICHOLAS    1-1 Filed 04/30/19
                                                 ENQVIST                 Page  336 ofFORD
                                                                            NICHOLAS  452
3905 N. WASHINGTON STREET                2703 ASPEN LN                      7414 ROYAL LN
WESTMONT, IL 60559                       PEARLAND, TX 77584                 DALLAS, TX 75230




NICHOLAS GARZA                           NICHOLAS GIANFRANCESCO             NICHOLAS HINKLE
1151 ARROWHEAD TRL                       9214 MONARCH CRESCENT              1521 THOMPSON STATION RD W
SAN ANTONIO, TX 78245                    RICHMOND, VA 23228                 THOMPSONS STATION, TN 37179-9253




NICHOLAS HOGAN                           NICHOLAS I POBLETE                 NICHOLAS KELLOGG
4613 COBBLESTONE CT                      10003 NW 9TH ST CIRCLE APT 13      4935 PINE KNOB LN.
MASON, OH 45040                          MIAMI, FL 33172                    CLARKSTON, MI 48346




NICHOLAS LARSEN                          NICHOLAS LUDWIG                    NICHOLAS MARTINEZ
3510 BAYSIDE RD                          1471 SPRINGMILL PONDS BLVD         1505 N CAPITOL ST NE FL 3
ORONO, MN 55356                          CARMEL, IN 46032                   WASHINGTON, DC 20002-3306




NICHOLAS MENDEZ                          NICHOLAS MILLER                    NICHOLAS MIRACLE
508 E HOWARD LN TRLR 179                 834 S 35TH ST                      2448 E CLAIRE DR.
AUSTIN, TX 78753-9772                    OMAHA, NE 68105-1912               PHOENIX, AZ 85032




NICHOLAS MIRAMONTES                      NICHOLAS MURRI                     NICHOLAS NADREAU
3829 ERATH DR.                           909 WALNUT ST APT 1305             239 DITTMER LN APT 3D
CARROLLTON, TX 75010                     KANSAS CITY, MO 64106-2021         LINDENHURST, IL 60046-7055




NICHOLAS OBRIEN                          NICHOLAS PANAYI                    NICHOLAS PENA
720 SABLE POINTE                         21 VAN LOAN AVE                    2350 IVEY OAKS RD
MILTON, GA 30004                         SAYREVILLE, NJ 08872               CUMMING, GA 30041




NICHOLAS PTASNIK                         NICHOLAS SANFORD                   NICHOLAS SCHWEISS
273 PLUM DRIVE                           2929 KINGS ROAD 4304               8701 S 97TH AVENUE
MARLBORO, NJ 07746                       DALLAS, TX 75219                   LA VISTA, NE 68128




NICHOLAS SILVA-LOPEZ                     NICHOLAS TACINAS                   NICHOLAS TERLAU
1414 W 40TH AVE                          2275 S. HARRISON ST                602 PARKSIDE LN APT. 2
DENVER, CO 80211                         DENVER, CO 80210                   MASON, OH 45040




NICHOLAS TERZIAN-GRIFFIN                 NICHOLAS THORSON                   NICHOLAS URBAN
3200 N ALAFAYA TRAIL APT3315             797 SHERWOOD AVE                   739 FRANKLIN STREET
ORLANDO, FL 32826                        SAINT PAUL, MN 55106               WESTMONT, IL 60559
NICHOLAS VERGE              Case 19-10953-CSS    Doc
                                          NICHOLAS     1-1 Filed 04/30/19
                                                   VILLARREAL                   Page  337 ofWACHTER
                                                                                   NICHOLAS  452
16801 N. 94TH ST APT 2038                  13526 MASON CREST DRIVE                 14114 OAKSTEAD ST
SCOTTSDALE, AZ 85260                       SAN ANTONIO, TX 78247                   SAN ANTONIO, TX 78231




NICHOLAS WALBY                             NICHOLAS WARREN                         NICHOLAS WATKINS
654 BAKER STREET                           2751 LOMELINA LANE                      1001 W BROADWAY AVE APTC-204
ROCHESTER HILLS, MI 48307                  LEAGUE CITY, TX 77573                   MERIDIAN, ID 83642




NICHOLAS WELLS                             NICHOLAS YARBROUGH                      NICHOLAS ZAMARRIPA
2933 HAMPSHIRE AVENUE NORTH                6436 AGNES AVE                          1816 HIGHLAND AVE
CRYSTAL, MN 55427                          KANSAS CITY, MO 64132                   FORT WORTH, TX 76164-8638




NICHOLAS ZIMMERLE                          NICHOLE BELL                            NICHOLE SULLIVAN
2507 WILD TURKEY EAST                      1010 SAINT PAUL ST APT 5M               6650 MARINA POINT VILLAGE CT APT 207
SAN ANTONIO, TX 78232                      BALTIMORE, MD 21202-2689                TAMPA, FL 33635




NICK CHIONI                                NICK DEL PERCIO                         NICK FLORES
298 WESTERFIELD PL                         8245 N. FLORA AVE.                      7521 CAYENNE LN
GRAYSLAKE, IL 60030-2376                   KANSAS CITY, MO 64118                   AUSTIN, TX 78741-7530




NICK PERELLI                               NICK SEKESAN                            NICK WEIBEL
2202 E. VISTA BONITA DR.                   13740 MONTFORT DR. APT 322              300 FERGUSON DR APT 4207
PHOENIX, AZ 85024                          DALLAS, TX 75240                        AUSTIN, TX 78753




NICKELOUS BORRE                            NICKI MENDELSON                         NICKY BOWERS
15434 N 32ND ST APT 250                    2656 N BUFFALO 1129                     117 CABLE DRIVE
PHOENIX, AZ 85032                          LAS VEGAS, NV 89128                     ROTONDA WEST, FL 33947




NICOHLAS CORDTS                            NICOLAS ANGUENOT                        NICOLAS CONNELLY
604 TALMADGE LANE                          2838 EAST VILLA RITA DRIVE              4649 LOMA DEL SUR APT2401
CANTON, GA 30115                           PHOENIX, AZ 85032                       EL PASO, TX 79925




NICOLAS FLORES                             NICOLAS PEREZ                           NICOLAS VRTAL
6650 PRUE RD APT 1112                      5937 SAN MIGUEL CIRCLE APARTMENT A      211 E KALEY ST.
SAN ANTONIO, TX 78240-2504                 INDIANAPOLIS, IN 46250                  ORLANDO, FL 32806




NICOLAS WIKOFF                             NICOLE ALONGI                           NICOLE BAEZ
11901 HOBBY HORSE COURT APT 1318           1351 PLAYMOOR DRIVE                     2311 COBBLEFIELD CIR
AUSTIN, TX 78758                           PALM HARBOR, FL 34683                   APOPKA, FL 32703
NICOLE BEAR              Case 19-10953-CSS    Doc 1-1
                                       NICOLE BLACK           Filed 04/30/19   Page  338BONO-REYES
                                                                                  NICOLE of 452
2510 LAFFERTY RD.                       8176 NATURES WAY UNIT 34                  12071 PAUL KLEE DR
PASADENA, TX 77502                      LAKEWOOD RANCH, FL 34202-4120             EL PASO, TX 79936




NICOLE BRANDT                           NICOLE C ARRIONDO                         NICOLE C RENIER
37052 BINGHAM DR APT 205                22136 WESTHEIMER PARKWAY 724              8668 FLAMINGO DR
STERLING HEIGHTS, MI 48312-2435         KATY, TX 77450                            CHANHASSEN, MN 55317




NICOLE CERASO                           NICOLE DEMARIE                            NICOLE GAYER
7709 NORTON AVE                         1303 MARINA POINTE BLVD.                  7362 E PRINCETON AVE
HARAHAN, LA 70123                       LAKE ORION, MI 48362                      DENVER, CO 80237




NICOLE GRAHAM                           NICOLE HUBER                              NICOLE HUGHES
1341 KINAU ST APT B                     5782 SIERRA CASA                          108 W ELMWOOD AVE
HONOLULU, HI 96814                      IRVINE, CA 92603                          CLAWSON, MI 48017




NICOLE HYDORN                           NICOLE JONES                              NICOLE KANASHIRO
1000 DUMONT205                          4505 HIDDEN OAK CT.                       3175 W CUSTER PL
LAS VEGAS, NV 89169                     ORLANDO, FL 32804                         DENVER, CO 80219




NICOLE KREPS                            NICOLE LINDEKEN                           NICOLE M LAPENNA
48 MOHAWK DR                            8680 MAGNOLIA TRAIL 207                   13206 MYFORD RD APT 728
NORWALK, CT 06851                       EDEN PRAIRIE, MN 55344                    TUSTIN, CA 92782




NICOLE MARTINEZ                         NICOLE MASONER                            NICOLE MELLADO
1884 W PEBBLESTONE ST                   802 SW APPLE GROVE CT.                    11002 NW 83 AVE
MERIDIAN, ID 83646                      GRAIN VALLEY, MO 64029                    DORAL, FL 33178




NICOLE MERCED                           NICOLE MONTELEONE                         NICOLE PARSELS
43 SPRUCE ST                            1700 W CHILTON ST                         1089 TIMBERLANE TRAIL
CATERET, NJ 07008                       CHANDLER, AZ 85224-1231                   CASSELBERRY, FL 32707




NICOLE PLEAU                            NICOLE POMALES                            NICOLE PORCARO
4101 W AZEELE ST                        34 READING ROAD                           59B HILLSIDE AVE
TAMPA, FL 33609                         EDISON, NJ 08817                          SAYREVILLE, NJ 08872




NICOLE ROMANO                           NICOLE SALSBURG                           NICOLE SCHOBERT
2465 ALA WAI BLVD APT. 704              2993 E. SHANNON ST.                       11843 FICTION AVENUE
HONOLULU, HI 96815                      GILBERT, AZ 85295                         ORLANDO, FL 32832
NICOLE TRUONG            Case 19-10953-CSS    Doc 1-1 Filed 04/30/19
                                       NICOLE VANDERBUR                Page  339WOHLLEBER
                                                                          NICOLE of 452
5870 RIVERS DR                          415 ARBOR DRIVE                   9541 PILGRIM LN N
ALPHARETTA, GA 30004                    CARMEL, IN 46032                  MAPLE GROVE, MN 55369




NICOLE ZIMMERMANN                       NICOLETA PENNIE                   NICOLETTE SURKO
331 S TRAVIS                            7015 TRELLIS COURT                8 MIRIAM DRIVE
MESA, AZ 85208                          ALPHARETTA, GA 30004              MATAWAN, NJ 07747




NICOLLE EDWARDS                         NICOLLETTE CANTU                  NICOR GAS
1869 W CALLE DEL NORTE                  702 S MILE 1 EAST                 1844 FERRY RD
CHANDLER, AZ 85224                      MERCEDES, TX 78570                NAPERVILLE, IL 60563-9600




NICOR GAS                               NIGEL SALANDY                     NIKA COHEN
PO BOX 0632                             40 MAPLELAKE COURT                1110 KINGSTON AVE
AURORA, IL 60507-0632                   ACWORTH, GA 30101                 BELLEVUE, NE 68005




NIKA KHODAVERDIKHAN                     NIKIA WILLIAMS                    NIKITA GREENE
99 TALISMAN APT. 235                    7117 WOODLAND AVE                 343 CENTRAL AVE FLOOR 2
IRVINE, CA 92620                        TAKOMA PARK, MD 20912             METUCHEN, NJ 08840




NIKKI HOGGATT                           NIKKI PAYNE                       NIKKI ZENNER
10749 MUSCARI WAY                       29841 BRENTSHIRE DR               19 SAINT THOMAS COLONY APT 9
LAS VEGAS, NV 89141                     HARVEST, AL 35749                 FOX LAKE, IL 60020




NIKOLAOS HARALAMBOPOULOS                NIKOLAOS STAVROPIERRAKOS          NIKOLAS FEDORKO
1712 S MAGNOLIA                         1300 W. WARNER RD 2010            750 N ORANGE AVE
DENVER, CO 80224                        GILBERT, AZ 85233                 ORLANDO, FL 32801




NIKOLAS HARVEY                          NIKOLE WILLIS                     NIKOLETTE HANEY
17734 JOLIET RD                         201 RIVER POINTE DR               13035 BEACON PARK
SHERIDAN, IN 46069                      CONROE, TX 77304                  SAN ANTONIO, TX 78249




NIMAI RUSSELL GRISHAM                   NIMITZ NETH                       NIRANJAN ADHIKARI
733 PENSACOLA STREET APT. 5             2005 STANLEY ST APT 4             200 N WAYNE ST APT 4
HONOLULU, HI 96814                      HONOLULU, HI 96819-3351           ARLINGTON, VA 22201




NISA PEILA                              NIVIO RUBIO                       NK CONSTRUCTION
5474 PARKER BRANCH RD.                  4230 SW 112 AVENUE                2701 SW 132 AVENUE
FRANKLIN, TN 37064                      MIAMI, FL 33165                   MIAMI, FL 33175
NKOLIKA A MORAH         Case 19-10953-CSS    Doc 1-1
                                      NOAH ASH            Filed 04/30/19   Page 340
                                                                              NOAH   of 452
                                                                                   CERROS
4194 BURBANK DR                        16971 I ST                             15651 CHASE HILL BLVD.
BATON ROUGE, LA 70808                  OMAHA, NE 68135                        SAN ANTONIO, TX 78256




NOAH GRAHAM                            NOAH RAEL                              NOAH WILLIS
133 EAST COLUMBINE LANE                1576 E COTTONWOOD LANE                 1104 LAFAYETTE LN.
WESTFIELD, IN 46074                    CASA GRANDE, AZ 85122                  PFLUGERVILLE, TX 78660




NOAH YOUNG                             NOAH ZANER                             NOE BANUELOS NUNEZ
4703 NORTH 84TH WAY                    5522 SWEETWATER OAK DR.                610 E MCKELLIPS RD APT F122
SCOTTSDALE, AZ 85251                   SARASOTA, FL 34232                     TEMPE, AZ 85281




NOE DIAZ                               NOE GALBEZ                             NOE MERCADO
3901 CHASE WELLESLEY PL 1618           1787 VAN COURTLAND DR                  9311 WOODCREST ROAD
RICHMOND, VA 23233                     TROY, MI 48083                         RICHMOND, VA 23229




NOE NUNEZ                              NOE RANGEL ROMERO                      NOEL GARCIA HERNANDEZ
16526 ALWICK LN                        803 QUITMAN OAK                        530 DEL LAGO DR
SAN ANTONIO, TX 78247                  SAN ANTONIO, TX 78258                  SCHAUMBURG, IL 60173-2034




NOEL JOHNSON                           NOEL LYNN BURKE                        NOELANI CHAVEZ
387 PEARSON CIRCLE                     4528 87TH STREET CT W                  109 S. GALAXY DR
NAPERVILLE, IL 60563                   BRADENTON, FL 34210-2241               CHANDLER, AZ 85226




NOELLE LINK                            NOELLE ZUKOWSKI                        NOEMI ORTIZ
1500 FOREST GARDEN DR                  5456 E GRANDVIEW RD                    4615 PARRY AVE.
BRENTWOOD, TN 37027                    SCOTTSDALE, AZ 85254                   DALLAS, TX 75225




NOHELI ELIZABETH DIAZ SOTO             NOLAN HEALY                            NOLAN OBER
2605 MEADERS AVE.                      5045 S 190TH ST                        8997 W. CORNWALL DR.
FORT WORTH, TX 76112                   OMAHA, NE 68135                        BOISE, ID 83709




NONAH GRANT                            NOOR SAIED                             NORA BLANCAS
3104 TYLER COURT                       720 S DOBSON RD UNIT 126               7739 BELASCO DR APT B
GLENARDEN, MD 20706                    MESA, AZ 85202-2764                    NORTH CHESTERFIELD, VA 23225-4941




NORA GONZALEZ                          NORBERTO LIMA                          NORMA BANDA
2818 MUSGROVE AVE.                     4166 ZAVALA STREET APT A               6727 SPRING ROSE
EL MONTE, CA 91732                     LAS VEGAS, NV 89103                    SAN ANTONIO, TX 78249
                       Case
NORMA PATRICIA DE LA CRUZ     19-10953-CSS   Doc 1-1
                                       NORMA VAZQUEZ       Filed 04/30/19     Page 341 of
                                                                                 NORMAN   452
                                                                                        CARINO
3044 E BECK LN                         1136 RAPPHANNOCK DRIVE                    13 KIRK LANE DR
PHOENIX, AZ 85032                      ALPHARETTA, GA 30009                      TROY, MI 48084-1704




NORMAN PATTERSON                       NORPAC FISHERIES EXPORT                   NORTH AMERICAN TRADING CO.
5102 BELAIR RD APT 1                   1535 COLBURN STREET                       3969 INDUSTRIAL BLVD.
BALTIMORE, MD 21206                    HONOLULU, HI 96817                        WEST SACRAMENTO, CA 95691




NORTH COAST SEAFOODS                   NORTH EAST BEVERAGE                       NORTH KANSAS CITY BEVERAGE COMPANY
PO BOX 55954                           PO BOX 1437                               INC
BOSTON, MA 02205-5954                  COVENTRY, RI 02816                        203 E 11TH AVE
                                                                                 NORTH KANSAS CITY, MO 64116




NORTH PARK MERCHANTS ASSOC.            NORTH SHORE GAS                           NORTH STAR MALL
PO BOX 612083                          PO BOX A3991                              SDS-12-2770
DALLAS, TX 75261-2083                  CHICAGO, IL 60690-3991                    PO BOX 86
                                                                                 MINNEAPOLIS, MN 55486-2770




NORTH STAR MALL, LLC                   NORTH TEXAS TOLLWAY AUTHORITY             NORTHERN TRUST COMPANY, THE
7400 SAN PEDRO, STE 224                PO BOX 660244                             ATTN RYAN CHISLETT
SAN ANTONIO, TX 78216                  DALLAS, TX 75266-0244                     CAPITAL STRUCTURES-C1N
                                                                                 801 S CANAL STREET
                                                                                 CHICAGO, IL 60607



NORTHPARK PARTNERS, LP                 NORTHPARK PARTNERS, LP                    NORTON CREATIVE
ATTN DEREK WOOD                        PO BOX 226864                             9434 KATY FREEWAY, STE 400
PO BOX 226864                          DALLAS, TX 75222-6864                     HOUSTON, TX 77055
DALLAS, TX 75222-6864




NOUR AYOUB                             NOYONIKA CHAKRABORTY                      NUCO2, INC.
604 S PARK BLVD                        1835 CHILDRESS LANE                       PO BOX 417902
STREAMWOOD, IL 60107                   ALLEN, TX 75013                           BOSTON, MA 02241-7902




NWS WINE WORLD                         NYAWICH TORNYANG                          NYE-ASIA STERLIN
17550 ALLEN RD                         5007 CALIFORNIA ST APT 4                  2706 DR MARTIN LUTHER KING WAY
BROWSTOWN, MI 48193                    OMAHA, NE 68132                           SARASOTA, FL 34243




NYNASHKA ALLENDE                       OAKLAND COUNTY HEALTH DIVISION            OBELI PATRICIA HERNANDEZ
RR3                                    1200 N TELEGRAPH RD, DEPT 432             700 S COURTHOUSE RD APT 406
BOX 11204                              PONTIAC, MI 48341-0432                    ARLINGTON, VA 22204
MANATI, PR 00674




OCEAN BEAUTY SEAFOODS, LLC             OCEAN FRESH FISH & SEAFOOD MARKETING      OCEAN IMAGES, INC.
4800 IRVING STREET                     4630 W POST ROAD, UNIT 105                5929 TROPICAL SPRINGS ST
BOISE, ID 83706                        LAS VEGAS, NV 89118                       LAS VEGAS, NV 89130
OCEAN KIRKWOOD        Case 19-10953-CSS     Doc 1-1 MINNEAPOLIS
                                    OCEAN PROVIDENCE   Filed 04/30/19   Page 342 of 452
                                                                           OCEANPRO
8220 LAKEWOOD RANCH BLVD, APT. 219  212 28TH AVE N                         1900 FENWICK STREET NE
LAKEWOOD RANCH, FL 34202            MINNEAPOLIS, MN 55411                  WASHINGTON, DC 20002




OCHOA EFREN                           OCHOA SANTOS ISMAEL                  OCTAVIO MATEOS
16629 N 25TH ST                       13403 KIT LANE DR. 104               6262 MELODY LN. 3033
PHOENIX, AZ 85032                     DALLAS, TN 75240                     DALLAS, TX 75231




OCTAVIO URIBE                         OCTOBER SWAIN                        ODALIS AGUILAR
4008 N BELMONT AV.                    3109 SONDRA DR APT A107              655 EDGEGLEN DR
KANSAS CITY, MO 64117                 FORT WORTH, TX 76107-1888            DALLAS, TX 75217




ODESSA ARIANNA RODRIGUEZ              OFA KINIKINI                         OFELIA ERNANDEZ
2613 E RIDGEWOOD LANE                 18 N. WILLOW WIND WAY                2808 W 5TH ST
GILBERT, AZ 85298                     NAMPA, ID 83651                      FORT WORTH, TN 76107




OFELIA RUIZ                           OFF THE DOCK SEAFOOD, LLC            OFFICE DEPOT
2723 TOLOSA DR                        PO BOX 18811                         PO BOX 660113
DALLAS, TX 75228                      MEMPHIS, TN 38118                    DALLAS, TX 75266-0113




OFFICE OF THE UNITED STATES TRUSTEE   OHIO BUREAU OF WORKERS               OHIO EAGLE DISTRIBUTING
FOR THE DISTRICT OF DELAWARE          COMPENSATION                         9300 ALLEN RD
844 KING ST STE 2207                  PO BOX 89492                         WEST CHESTER, OH 45059
PO BOX 35                             CLEVELAND, OH 44101-6492
WILMINGTON, DE 19801



OHIO SECRETARY OF STATE               OHIO VALLEY WINE & BEER              OHIO WINDOW CLEANING
PO BOX 670                            10975 MEDALLION WAY                  PO BOX 24039
COLUMBUS, OH 43216                    EVENDALE, OH 45241                   DAYTON, OH 45424




OLAKUNLE OMODUNBI                     OLD DOMINION POWER                   OLD HARBOR BREWERY
2510 OCEAN PARKWAY APT 4B             KU/ODP                               GONZALEZ SEIJO 1021 LAS DELICIAS
BROOKLYN, NY 11235                    PO BOX 9001954                       SAN JUAN, PR 00924
                                      LOUISVILLE, KY 40290-1954




OLDAIR PATINO                         OLGA BARRIENTOS                      OLIVER MENG
4111 TOWNHOUSE RD APT N               1211 S QUEBEC WAY 10-308             6251 LADD ROAD
HENRICO, VA 23228                     DENVER, CO 80231                     FRANKLIN, TN 37067




OLIVER MERCADO                        OLIVER NANPEI                        OLIVER TAVATLI
16503 BOUGAINVILLA LN                 10198 W GARVERDAIL LN 201            8380 EAST CHERYL DR
FRIENDSWOOD, TX 77546-3107            BOISE, ID 83704                      SCOTTSDALE, AZ 85258
OLIVER ZEPEDA          Case 19-10953-CSS     Doc 1-1
                                     OLIVIA CABRERA       Filed 04/30/19    Page  343FLORES
                                                                               OLIVIA  of 452
47 LEEDS ST                           2801 W WOODLAWN AVE                      14619 ALPENA DR.
STAMFORD, CT 06902                    TAMPA, FL 33607-6722                     STERLING HEIGHTS, MI 48313




OLIVIA G POWELL                       OLIVIA GRACE THOMAS                      OLIVIA HAYDEN
6425 WESTHEIMER RD APT 620            5323 BLAIR LANE APT H1                   560 PENN ROYAL LANE
HOUSTON, TX 77057-5122                BATON ROUGE, LA 70809                    ALPHARETTA, GA 30004




OLIVIA JOHNSON                        OLIVIA KERR                              OLIVIA MADISON HART
107 ASPINWOOD WAY APT B               9501 GRACELAND TRAIL                     1051 BAYTREE DR
ROSEDALE, MD 21237                    AUSTIN, TX 78717                         DENHAM SPRINGS, LA 70726




OLIVIA MAYER                          OLIVIA MCNEAIL                           OLIVIA NEWGAARD
2682 COVE BAY DR.                     15402 SUSSEX DR                          9308 SHETLAND RD
WATERFORD, MI 48329                   MINNETONKA, MN 55345                     EDEN PRAIRIE, MN 55347




OLIVIA RICHERSON                      OLIVIA RICKETTS                          OLIVIA TUBEROSA
15907 PARKSLEY DR.                    134 BEACONSFIELD DR.                     9225 W CHARLESTON BLVD. 2133
HOUSTON, TX 77059                     MERIDIANVILLE, AL 35759                  LAS VEGAS, NV 89117




OLIVIA UNGER                          OLIVIA WATKINS                           OLIVIA WIEGERS
2202 OAKLEAF DR                       446 FERNDALE CT.                         3654 BALD MOUNTAIN RD.
FRANKLIN, TN 37064                    BUFFALO GROVE, IL 60089                  LAKE ORION, MI 48360




OLIVIA WISNIEWSKI                     OLYMPIATECH ELECTRICAL CONTRACTORS,      OLYMPIC IV MALL SERVICES
3834 E JASPER DR                      INC.                                     PO BOX 96383
GILBERT, AZ 85296                     13700 WATER TOWER CIRCLE                 LAS VEGAS, NV 89193
                                      PLYMOUTH, MN 55441




OMAHA DOOR & WINDOW CO., INC.         OMAHA PUBLIC POWER DISTRICT              OMAHA PUBLIC POWER DISTRICT
DOOR SYSTEMS                          444 S 16TH ST MALL                       PO BOX 3995
4665 "G" STREET                       OMAHA, NE 68102-2247                     OMAHA, NE 68103-0995
OMAHA, NE 68117-1489




OMAR ALEJANDRO VELARDE                OMAR ANDERSON                            OMAR CAMPAS
691 SABAL PALM CIRCLE APT R           297 HABITAT CIR                          16601N 29TH ST 88
ALTAMONTE SPRINGS, FL 32701           DECATUR, GA 30034-1157                   PHOENIX, AZ 85032




OMAR CANSECO VAZQUEZ                  OMAR ESPARZA                             OMAR ESPINOSA
11705 SHANNON CT APT 1221             6000 OHIO DR APT 1919                    551 S FAIRFAX ST APT 301
EDEN PRAIRIE, MN 55344                PLANO, TX 75093                          DENVER, CO 80246-1667
OMAR GARCIA             Case 19-10953-CSS   Doc 1-1
                                      OMAR GARCIA         Filed 04/30/19     Page 344
                                                                                OMAR   of 452
                                                                                     HACKETT
3013 W ARCH ST                        8622 N MERSINGTON LN                      164 URSULA
TAMPA, FL 33607                       KANSIS CITY, MO 64156                     STAMFORD, CT 06902




OMAR HERNANDEZ CRUZ                   OMAR HILMI                                OMAR JARAMILLO
131 W MAPLE 118                       3705 S GEORGE MASON DR APT 818 SOUTH      2420 TRAVIS DRIVE
CLAWSON, MI 48017                     FALLS CHURCH, VA 22041                    PLANO, TX 75093




OMAR KHALFAOUI                        OMAR LOPEZ                                OMAR MARTINEZ
7238 CIMMERON DRIVE                   1973 ELMIRA ST                            25 FALMOUTH RD
LIBERTY TOWNSHIP, OH 45044            AURORA, CO 80010                          ISELIN, NJ 08830




OMAR MCKINNON                         OMAR MOHAMED BADAWY                       OMAR SALVADOR
55 SUMMIT AVE                         530 BUCKINGHAM RD APT 827                 123 WESTMINSTER AVE
NORTH PLAINFIELD, NJ 07060            RICHARDSON, TX 75081                      SAN ANTONIO, TX 782285540




OMAR SANCHEZ                          OMARIS LACEN USERA                        ON TAP MAGAZINE
3470 CORONADO CT.                     URB PASEO DEL PRADO C/CAMPEST 152         25 DOVE ST.
FORT WORTH, TX 76116                  CAROLINA, PR 00985                        ALEXANDRIA, VA 22314




ONE WAY ELECTRIC                      ONEIDA RODRIGUEZ                          ONNAH VISAYA
2010 W. PARKSIDE LANE 150             487 BRACE AVE                             8114 ACE STREET
PHOENIX, AZ 85027                     PERTH AMBOY, NJ 08861-3018                BOISE, ID 83704




OPEN TABLE (TX REMIT)                 OPEN TABLE INC                            OPICI FAMILY DISTRIBUTING OF MD
1 MONTGOMERY STREET, STE 700          29109 NETWORK PLACE                       25 DE BOER DR
SAN FRANCISCO, CA 94104               CHICAGO, IL 60673-1291                    GLEN ROCK, NJ 07452




OPICI WINE GROUP - CT                 OPPENHEIMER & CO. INC.                    OPTUMHEALTH
210 OLD GATE LANE                     ATTN OSCAR MAZARIO                        OPTUMHEALTH NW6373
MILFORD, CT 06460                     85 BROAD STREET                           PO BOX 1450
                                      NEW YORK, NY 10004                        MINNEAPOLIS, MN 55440-1459




ORALIA MARTINEZ                       ORALIA VILLAREAL                          ORAN SMITH
5902 NUECES DRIVE                     214 SERENA VILLAS DR                      8565 W SAM HOUSTON PKWY S APT
SPRING, TX 77389                      SARASOTA, FL 34237-5450                   HOUSTON, TX 77072




ORANGE COUNTY FIRE AUTHORITY          ORANGE COUNTY HEALTH CARE AGENCY          ORANGE TAX COLLECTOR - SCOTT
ACCOUNTS PAYABLE                      1241 EAST DYER ROAD, STE 120              RANDOLPH
PO BOX 51985                          SANTA ANA, CA 92705-5611                  PO BOX 545100
IRVINE, CA 92619                                                                ORLANDO, FL 32854
ORDANKA CONEVA          Case   19-10953-CSS
                                        ORKHONDoc 1-1 Filed 04/30/19
                                              TSERENDAVAA                   Page 345 ofR DE
                                                                               ORLANDA   452ALMEIDA
CALLE 110 ACUARELA APT 32               5550 COLUMBIA PIKE APT 652             7719 DON BUDGE AVE.
GUAYNABO, PR 00969                      ARLINGTON, VA 22204                    BATON ROUGE, LA 70810




ORLANDO ANGULO                          ORLANDO ARRIAGA                        ORLANDO CASTRO
11461 LINCOLNSHIRE DRIVE                10919 GULF FREEWAY A 3710              15800 CHASE HILL BLVD 2901
FORREST PARK, OH 45240                  HOUSTON, TX 77034                      SAN ANTONIO, TX 78256




ORLANDO GARCIA SEGURA                   ORLANDO QUIROGA                        ORLANDO WEEKLY
1067 SANDY SPRINGS RD NW                5811 ACCOMAC ST.                       16 W. PINE ST.
HUNTSVILLE, AL 35806-2411               SPRINGFIELD, VA 22150                  ORLANDO, FL 32801




ORLIN ARGUETA                           OSCAR ALBERTO GOLLOLARTE GONZALEZ      OSCAR ALCIDES BONILLA
217 ELY AVE                             13670 VALLEY VIEW RD 104               8080 EDEN RD APT 363
NORWALK, CT 06854                       EDEN PRAIRIE, MN 55344                 EDEN PRAIRIE, MN 55344




OSCAR ARIAS                             OSCAR AVALOS                           OSCAR BUSTILLOS
7314 DUNSTON ST                         146 GEORGE RD                          PHOENIX, AZ 85000
SPRINGFIELD, VA 22151                   WHEELING, IL 60090




OSCAR CIRNE                             OSCAR HERRERA MENDOZA                  OSCAR HIDALGO
690 S CALIFORNIA ST A                   16439 CAMINO REAL                      2317 FREETOWN COURT 11-C
CHANDLER, AZ 85225                      HOUSTON, TX 77062                      RESTON, VA 20191




OSCAR HOLGUIN                           OSCAR MANCIA                           OSCAR MARQUEZ
8842 W. 67TH PL                         74 WOODACRE DR                         18W272 16TH STREET
PHOENIX, AZ 85020                       CARMEL, IN 46032                       VILLA PARK, IL 60181




OSCAR MARQUEZ                           OSCAR MARTINEZ                         OSCAR PU LUX
4630 KOVAL LN APT 68                    9501 W SAHARA AVENUE 2046              9270 TASMANIA AVE
LAS VEGAS, NV 89109                     LAS VEGAS, NV 89117                    BATON ROUGE, LA 70810




OSCAR RODRIGUEZ                         OSCAR SAMPAYO                          OSCAR SERNA-CHACON
12192 SUN BRIDGE PL                     3429 N 36TH STREET APT 3               8890 PARK LANE 138
EL PASO, TX 79928-8205                  PHOENIX, AZ 85018                      DALLAS, TX 75231




OSCAR SOTO                              OSCAR TORRES                           OSCAR TREJO
242 TRUDELL DR                          3419 EL PASO                           2850 E BONANZA RD APT 2170
SAN ANTONIO, TX 78213                   SAN ANTONIO, TX 78256                  LAS VEGAS, NV 89101
OSIRIS BUSTOS           Case     19-10953-CSS    Doc 1-1
                                          OSMAR JIMENEZ     Filed 04/30/19
                                                        PEREZ                Page 346MALDONADO
                                                                                OSMIR of 452 DIAZ
12632 SPAULDING PLZ LOT 322                46 JAMESTOWN DRIVE                   4665 BRENTLEIGH COURT
OMAHA, NE 68164                            CINCINNATI, OH 45241                 ANNANDALE, VA 22003




OSVALDO CARVAJAL GARCIA                    OSVALDO CAXAJ                        OSVALDO RAMIREZ
1229 JAMES STREET                          3304 FOUNTAIN VIEW DR APPT 46        652 S IOWA AVE
BALTIMORE, MD 21223                        HOUSTON, TX 77057                    ADDISON, IL 60101




OSVALDO VENEGAS                            OSWALDO HERNANDEZ                    OSWALDO PEREZ CALVA
5811 PINELAND DR APT 3119                  5360 TRILLIUM COURT                  1490 S ASH ST APT D
DALLAS, TX 75231-5354                      COLUMBUS, OH 43230                   DENVER, CO 80222




OSWALDO TORRES                             OTILIA ANGELES                       OVERHEAD DOOR COMPANY OF SARASOTA
2120 TWISTED OAK                           2828 SOUTH GATE DR.                  1249 STRINGFIELD AVENUE
LAS VEGAS, NV 89032                        FORT WORTH, TX 76133                 SARASOTA, FL 34237




OVIDIO BARRERA                             OVIDIO MIGDAEL RAYMUNDO              OVIED PORTILLO
2901 N DALE MABRY HWY APT 1723             2319 N 11TH ST APT B1                203 FUTURE
TAMPA, FL 33607                            ARLINGTON, VA 22201                  SAN ANTONIO, TX 78213




OXANA PASTOR                               OZIEL CHAVEZ                         OZIEL DELGADO VALDEZ
3115 RACCOON RUN                           614 SHERIDAN RD.                     825 CASCADA ST
SPRING, TX 77373                           HIGHWOOD, IL 60040                   EL PASO, TX 79928




PABLO CASTANEDA CASTANEDA                  PABLO DANIEL JOYA MARTINEZ           PABLO GAONA
1614 KENDOOL STREET APT 316                414 COACHMAN DR 3B                   13808 WATERFALL WAY
LAKEWOOD, CO 80214                         TROY, MI 48083                       DALLAS, TX 75240




PABLO GARCIA                               PABLO NAKAMATSU                      PABLO RAMIREZ
533 DARLENE LN UNIT D                      14325 SW 57 LANE APARTMENT 4         557 COVE ROAD
GLENDALE HTS, IL 60139                     MIAMI, FL 33183                      STAMFORD, CT 06902




PABLO TRUJILLO SORIANO                     PABLO TZUNUX                         PABLO VIVEROS
353 W. FULLERTON AVENUE                    10300 HARWIN DR 1012                 2406 15TH ST SW
ADDISON, IL 60101                          HOUSTON, TX 77036                    HUNTSVILLE, AL 35805




PACIFIC HOME AND PATIO                     PACIFIC OFFICE AUTOMATION            PACIFIC SEAFOOD CO. ARIZONA
1891 N WILDWOOD STREET                     PO BOX 41602                         PO BOX 842757
BOISE, ID 83713                            PHILADELPHIA, PA 19101-1602          BOSTON, MA 02284-2757
PACIFIC SEAFOOD OREGONCase     19-10953-CSS   DocMATERIAL
                                        PACKAGING 1-1 Filed    04/30/19
                                                          DIRECT, INC.    Page 347 of 452
                                                                             PAETEC
PO BOX 842757                            30405 SOLON RD, STE 9               C/O WINDSTREAM
BOSTON, MA 02284-2757                    SOLON, OH 44139                     4001 RODNEY PARHAM RD
                                                                             LITTLE ROCK, AR 72212-2442




PAETEC                                   PAIGE ANDREZJEWSKI                  PAIGE BIANCO
PO BOX 9001013                           44785 BAYVIEW AVE                   7501 E MCDOWELL RD
LOUISVILLE, KY 40290-1013                CLINTON TOWNSHIP, MI 48038          SCOTTSDALE, AZ 85257




PAIGE BROWN                              PAIGE BUCHANAN                      PAIGE DEAN
12927 REEDY COURT                        1203 CONTINENTAL DR                 1602 E. FRANKFORD RD 801
CARMEL, IN 46032                         MADISON, AL 35758                   CARROLLTON, TX 75007




PAIGE DOWNING                            PAIGE GRAHAM                        PAIGE HABERMEHL
1214 REAWICK DRIVE                       1321 SYLVAN CREEK                   99 WOODVIEW AVE
SAN ANTONIO, TX 78253                    LEWISVILLE, TX 75067                HAMBURG, NY 14075




PAIGE MILLS                              PAIGE PENNINGTON                    PAIGE RE
11680 E SAHUARO DR APT:2010              4601 S BALSAM WAY APT. 721          12001 AVALON LAKE DRIVE APT205
SCOTTSDALE, AZ 85259                     LITTLETON, CO 80123                 ORLANDO, FL 32828




PAIGE T BEUTELL                          PAIGE THIEME                        PAIGE THURMAN
5613 HIGHWOOD DR                         809 ARROWWOOD DRIVE                 18223 FERNBLUFF DR
EDINA, MN 55436                          CARMEL, IN 46033                    SPRING, TX 77379




PAIGE WINFIELD                           PAITON GEIER                        PALOMA VAN DYKE
8438 E. FAIRMOUNT AVE                    7604 APPLETON AVE                   19159 PRAIRIE CROSSING DR
SCOTTSDALE, AZ 85251                     RAYTOWN, MO 64138                   NOBLESVILLE, IN 46062




PAMELA ALBA-CRUZ                         PAMELA BENOIT                       PAMELA GUTIERREZ
26343 POPLAR GLEN DR.                    15350 SW 76 TERR 203                11185 ANDERSON LAKES PKWY
DENHAM SPRINGS, LA 70726                 MIAMI, FL 33193                     EDEN PRAIRIE, MN 55344




PAMELA MUYONGA                           PAMELA TELLO                        PAOLA ELIZABETH PEREZ HIDALGO
9001 AMBERGLEN BLVD APT 9306             6000 MEDICI CT APT 205              3401 COLFAX AVE S 118
AUSTIN, TX 78729                         SARASOTA, FL 34243-2643             MINNEAPOLIS, MN 55408




PAOLA HERNANDEZ                          PAOLA REGUERO GORBEA                PAOLA RODRIGUEZ
12456 KINGHTSBRIDGE                      CALLE GERMAN MOYER 404              1323 WITTE RD APT312
HORIZON CITY, TX 79928                   SAN JUAN, PR 00918                  HOUSTON, TX 77055
PAPER ROLL PRODUCTS - MNCase   19-10953-CSS     Doc
                                        PAPILLION    1-1 Filed 04/30/19
                                                  SANITATION                 Page 348 ofBEVERAGES
                                                                                PARADISE 452      INC
980 LONE OAK ROAD SUITE 130              10810 S 144TH ST                       PO BOX 29160
EAGAN, MN 55121                          OMAHA, NE 68138                        HONOLULU, HI 96720-1560




PARESA FARSHIDNOW                        PARIS ELTON                            PARISH AND CITY TREASURER
3092 S FLAMINGO WAY                      14406 N 99TH STREET                    DEPT OF FINANCE-REVENUE DIVISION
DENVER, CO 80222                         SCOTTSDALE, AZ 85260                   PO BOX 2590
                                                                                BATON ROUGE, LA 70821-2590




PARKER BOYER                             PARKER FLANNERY                        PARKER HEISSENBUTTEL
8601 E. WOOD DR                          1410 GOLDEN BELL CT                    425 JOHNS VIEW CT
SCOTTSDALE, AZ 85260                     DOWNERS GROVE, IL 60515                ALPHARETTA, GA 30005




PARKER PEARCE                            PARKS AND RECREATION DEPARTMENT        PARTS TOWN
303 GLADYS AVE                           MARK L MCHENRY, DIRECTORY              27787 NETWORK PLACE
YUTAN, NE 68073                          4600 E 63RD ST                         CHICAGO, IL 60673-1277
                                         KANSAS CITY, MO 64130




PASQUAL CABRERA CHAVEZ III               PATIO PROPANE, LLC.                    PATRIA BOUYETT
3126 N. 67TH PL. 3                       7445 E. EAGLE CREST DR. UNIT 1033      COND SAN JUAN VIEW 850 C/ EIDER
SCOTTSDALE, AZ 85251                     MESA, AZ 85207-1030                    APT 301-A
                                                                                SAN JUAN, PR 00924




PATRICIA CADESCA                         PATRICIA E GOLLADAY                    PATRICIA GALEANO
6033 TRAVIATA AVE                        6324 BLUE HERON LANE                   13929 J R DRIVE
LAS VEGAS, NV 89141                      GAHANNA, OH 43230                      WALKER, LA 70785




PATRICIA MENDOZA                         PATRICIA SUAREZ                        PATRICIA TUDON
531 N BRINK AVE                          44507 DAVIS DR.                        6347 MELODY LN APT102
SARASOTA, FL 34237                       UTICA, MI 48317                        DALLAS, TX 75231




PATRICIA VASQUEZ                         PATRICIA ZACCAGNINI                    PATRICIA ZAJAC
12606 W DREYFUS DR                       115 SULIK TERR                         4175 KOKO DRIVE
EL MIRAGE, AZ 85335                      STRATFORD, CT 06614                    HONOLULU, HI 96816




PATRICIO AGUIRRE                         PATRICIO ALVITE                        PATRICIO ARTEAGA
3606 CHESHIRE SQ APT C                   2501 W OBERLIN WAY                     1401 EAST RUNDBERG LN.
SARASOTA, FL 34237-3964                  PHOENIX, AZ 85085-4749                 AUSTIN, TX 78753




PATRICIO MORA                            PATRICIO PELICO                        PATRICIO SABINO
2212 6TH ST NE 1                         800 NASA                               210 W 39TH ST
MINNEAPOLIS, MN 55418-3508               WEBSTER, TX 77598                      KANSAS CITY, MO 64111-2202
PATRICIO SANCHEZ FLORESCase   19-10953-CSS
                                       PATRICKDoc 1-1
                                              ALFARO         Filed 04/30/19   Page 349 of
                                                                                 PATRICK   452
                                                                                         ALMENDAREZ
2200 W 66TH ST APT 186                 6700 N ROME AVE LOT 527 B                 939 CIRCLE BEND DR
MINNEAPOLIS, MN 55423                  TAMPA, FL 33604                           MISSOURI CITY, TX 77489




PATRICK BARRETT                        PATRICK BRADFORD                          PATRICK BUSCHUR
9004 QUICK STREAM DR                   9636 N. 11TH AVE                          416 HARTFORD DRIVE
AUSTIN, TX 78724-7213                  PHOENIX, AZ 85021                         HAMILTON, OH 45013




PATRICK CHRISTENSEN                    PATRICK CONLEY                            PATRICK COWAN
7200 PRESTON ROAD 916                  3560 PIEDMONT ROAD APT 420                5029 W 60TH TER
PLANO, TX 75024                        ATLANTA, GA 30305                         MISSION, KS 66205-3543




PATRICK COYLE                          PATRICK DONAHUE                           PATRICK HALE
5431 EAST SANDRA TERRACE               1201 BAVARIAN WOOD CLOSE                  2701 W. BAY AREA BLVD
SCOTTSDALE, AZ 85254                   SUGAR HILL, GA 30518                      FRIENDSWOOD, TX 77546




PATRICK KOCH                           PATRICK KOERWER                           PATRICK MANGAN
4250 E DOUGLAS AVE                     6901 EAGLE VAIL DRIVE                     5404 SAGO PALM CT
GILBERT, AZ 85234                      PLANO, TX 79053                           ORLANDO, FL 32819




PATRICK MILES                          PATRICK MOSS                              PATRICK MULLEN
6323 LAKEWOOD PARK                     18920 WYNNFIELD ROAD                      6444 YANKEE ROAD
SAN ANTONIO, TX 78239                  EDEN PRAIRIE, MN 55347                    LIBERTY TOWNSHIP, OH 45044




PATRICK R SLEVIN                       PATRICK REGUS                             PATRICK SHERIDAN
5330 BEVERLY HILLS ST. 2 2             16301 SW 96 TERRACE                       1520 NEWTON ST NE
HOUSTON, TX 77056                      MIMAI, FL 33196                           WASHINGTON, DC 20017




PATRICK TAYLOR                         PATRICK TRACY                             PATRICK TUBERT
2612 BELLE MEADE DR.                   424 WITHINGTON ST                         1608 W. EL MONTE PLACE
HUNTSVILLE, AL 35811                   FERNDALE, MI 48220                        CHANDLER, AZ 85224




PATRICK WHITE                          PAUL DYER                                 PAUL G RUBENZER
419 OAKLAND RD                         2012 FLAGSTONE DRIVE                      6901 W 84TH STREET 117
MADISON, AL 35750                      MADISON, AL 35758                         BLOOMINGTON, MN 55438




PAUL GALLOWAY                          PAUL GILBERT                              PAUL GLADSTONE
8042 TALKENHORN                        7701 E OSBORN RD APT 252                  140 HICKORY HEIGHTS DR B
CONVERSE, TX 78109                     SCOTTSDALE, AZ 85251-7472                 HENDERSONVILLE, TN 37075-4231
PAUL GUERRA                 Case 19-10953-CSS    Doc 1-1
                                          PAUL JANIS             Filed 04/30/19   Page 350
                                                                                     PAUL    of 452
                                                                                          LATIMER
16033 N 25 ST APART 116                    5552 BENTGRASS DR 110                     7601 GATEWAY BLVD APT 1131
PHOENIX, AZ 85032                          SARASOTA, FL 34235                        SAN ANTONIO, TX 78233




PAUL MAGLEY                                PAUL MAUCESA                              PAUL MOYE
115 VASSER CIRCLE                          8128 SMOKING JACKET PLACE                 6260 RIDGECREST RD APT 3625
HARVEST, AL 35749                          LAS VEGAS, NV 89166                       DALLAS, TX 75231




PAUL MYERS                                 PAUL R DELCI                              PAUL RODRIGUEZ
1965 S. OLATHE STREET                      301 N ITHICA 60                           1307 WISCONSIN AVENUE
AURORA, CO 80013                           CHANDLER, AZ 85225                        BERWYN, IL 60402




PAUL RUBIN                                 PAUL SPOONER                              PAUL STUART
11665 BENTHAM CT                           227 DENA DRIVE APARTMENT A                598 N MCQUEEN RD
ALPHARETTA, GA 30005                       WESTFIELD, IN 46074                       CHANDLER, AZ 85225




PAUL VOIGT                                 PAULA ARENAS                              PAULA TEO
8310 ARCHWOOD CIRCLE                       108 IRVING ST APT 3                       7006 N HALE AVE
TAMPA, FL 33615                            CARTERET, NJ 07008                        TAMPA, FL 33614




PAULETTE FARRAR DULING-EL                  PAULETTE VILLAMAR                         PAULINA CASTRO LOPEZ
627 FERN DRIVE                             3512 OVERTURE DR                          3200 ARVILLE ST APARTMENT B
DALLAS, TX 75115                           HOUSTON, TX 77082                         LAS VEGAS, NV 89102




PAULINA PERLWITZ                           PAULINA VELASCO                           PAULINO TUPUL
53 SILVERMINE AVE. APT. 1                  3625 DUVAL RD APT 916                     4858 IZARD ST APT 301
NORWALK, CT 06850                          AUSTIN, TX 78759                          OMAHA, NE 68132




PAUSTIS & SONS WINE COMPANY                PAVLI MASAIH                              PAW WAH
17300 MEDINA RD STE100                     2208 E. LEO PL                            4750 LAFAYETTE AVE APT 15
PLYMOUTH, MN 55447                         CHANDLER, AZ 85249                        OMAHA, NE 68132




PAYCOM PAYROLL LLC                         PAYTEN GALE                               PAYTRONIX SYSTEMS INC
7501 W MEMORIAL RD                         7447 RIMHURST                             80 BRIDGE ST
OKLAHOMA CITY, OK 73142                    SAN ANTONIO, TX 78250                     NEWTON, MA 02458




PB PARENT LLC DBA PYE-BARKER FIRE &        PEACHES JACKSON                           PECAN GROVE SOLUTIONS, LLC
SAFETY, LLC                                711 CEDAR COVE DR                         4336 CR 172
128 W ZIPP RD                              PRINCETON, TX 75407                       ALVIN, TX 77511-0320
NEW BRAUNFELS, TX 78130
PEDDLERS SON PRODUCE     Case 19-10953-CSS    Doc 1-1
                                       PEDRO ALONZO     Filed 04/30/19
                                                    NOLASCO              Page 351ANTONIO
                                                                            PEDRO of 452MONTENEGRO
PO BOX 29425                            3935 MACK RD                        4030 STOLZENFELD AVE
PHOENIX, AZ 85038-9425                  FAIRFIELD, OH 45014                 WARREN, MI 48091




PEDRO ASENCIO                           PEDRO CHONA LAURO                   PEDRO CORONEL
12 COTTONWOOD                           8001 EAST 11TH AVENUE 2310          1447 W SANDALWOOD
PLANO, TX 75075                         DENVER, CO 80220                    MERIDIAN, ID 83646




PEDRO DIAZ                              PEDRO DIAZ                          PEDRO E VENTURA
2575 GARDERE LN 7                       4860 STANLEY AVE APT 104            650 SW 108TH AVE APT 208
BATON ROUGE, LA 70820                   LAS VEGAS, NV 89115                 PEMBROKE PINES, FL 33025




PEDRO FLORES                            PEDRO GOMEZ                         PEDRO HERNANDEZ
16201 EL CAMINO REAL 023A               6300 RAMPART ST APT 112             2022 W 1ST ST
HOUSTON, TX 77062                       HOUSTON, TX 77081                   MESA, AZ 85201




PEDRO HERRERA                           PEDRO LINARES                       PEDRO LOPEZ CETO
4616 N 51ST AVENUE                      12572 GARLAND TREE COURT            602 E MISSION LN APT 128
PHOENIX, AZ 85031                       FAIRFAX, VA 22033                   PHOENIX, AZ 85020




PEDRO MANJARREZ VENANCIO                PEDRO MARTINEZ                      PEDRO NEGRON
2210 OAKLAND AVE 2                      5441 GOLDEN GATE                    10588 STONE CANYON ROAD APT 136
MINNEAPOLIS, MN 55404                   COLUMBUS, OH 43229                  DALLAS, TX 75230




PEDRO POZOS                             PEDRO RAMIREZ MENDOZA               PEDRO RETA
4443 WARBONNET WAY                      1521 S 28TH ST                      3227 CHARLES ST
LAS VEGAS, NV 89147                     OMAHA, NE 68105                     BACLIFF, TX 77518




PEDRO ROSADO                            PEDRO TAPIA                         PEDRO VELASQUEZ
71 HOPE STREET APT 27C                  3609 WESTERVILLE RD LOT P80         2747 BRIAR GROVE APT 271
SATMFORD, CT 06906                      COLUMBUS, OH 43224                  HOUSTON, TX 77057




PENELOPE STRAUSS                        PENG LIAN                           PENTAIR AQUATIC
850 DES PLAINES AVE                     1203 CRAWFORD DR                    400 REGENCY FOREST DR 300
FOREST PARK, IL 60130                   ROCKVILLE, MD 20851                 CARY, NC 27518




PENTRACKS CLEANING                      PEPIN DISTRIBUTING CO               PERCY GRAY
PO BOX 597                              4121 N 50TH ST                      1447 HADWICK DR
FIRESTONE, CO 80520                     TAMPA, FL 33610                     ESSEX, MD 21221
PERFECT PLUMBING SEWER  Case  19-10953-CSS
                         & DRAIN              DocSERVICES
                                       PERRY AIRE  1-1 Filed
                                                           INC    04/30/19   Page 352J of
                                                                                PERRY     452
                                                                                       DUHART
40250 MOUND RD                         PO BOX 677                               PO BOX 014806
STERLING HEIGHTS, MI 48310             NEWINGTON, VA 22122-9998                 MIAMI, FL 33136




PERRY KAHALE                           PERSHING LLC                             PETE RODRIGUEZ
10401 TURNING LEAF AVE                 ATTN JOSEPH LAVARA                       17815 N 43RD WAY
LAS VEGAS, NV 89129                    ONE PERSHING PLAZA                       PHOENIX, AZ 85032
                                       JERSEY CITY, NJ 07399




PETENELY VELASQUEZ                     PETER BLAINE PATAGOC                     PETER CIANO
3100 HELENA                            26902 POSSUM HILL CT                     17707 WILD BASIN
TROY, MI 48083                         KATY, TX 77494                           SAN ANTONIO, TX 78258




PETER HO                               PETER JAMES NEVE                         PETER MEDELLIN
3612 CORRINE DR                        9137 SPRINGFIELD DR                      2344 OAKLAND SPRING DR
ORLANDO, FL 32803                      CHANHASSEN, MN 55317                     SNELLVILLE, GA 30039




PETER NOTHNAGLE                        PETER SALETTA                            PETER STEPHEN ROSS
5531 E WALTANN LN                      3307 CANNONGATE RD APT 102               1477 LAKE CALAIS COURT APT. 3
SCOTTSDALE, AZ 85254                   FAIRFAX, VA 22031                        BATON ROUGE, LA 70808




PETERS PLUMBING INC.                   PETRONA MARTINEZ                         PETYA MISHONOVA
14880 SW 56 TERR                       6531 MELODY LN. 153                      820 N LAKESIDE DR APT 2B
MIAMI, FL 33193                        DALLAS, TX 75231-4532                    VERNON HILLS, IL 60061




PEYTON BAKER                           PEYTON BARNES                            PEYTON BUTLER
2300 WELTON ST                         8320 CHARING LN                          1001 EATON RD
DENVER, CO 80205                       GLEN ALLEN, VA 23059                     BERKLEY, MI 48072




PEYTON HORMANN                         PEYTON KUNSELMAN                         PEYTON MAY
2229 NAPLES AVE                        6608 E BEVERLY LN                        1120 E 15TH ST 3304
COLOGNE, MN 55322                      SCOTTSDALE, AZ 85254                     PLANO, TX 75074




PFERRON MORROW                         PHATTEOUS WARD                           PHILIP COHEN
14408 LANSING PL                       4109 SPRINGSLEIGH RD                     1570 MINTHAVEN RD
FISHERS, IN 46038                      RANDALLSTOWN, MD 21133                   LAKE FOREST, IL 60045




PHILIP MARIOTTI                        PHILIP MORREALE                          PHILIP PIERCE
8304 MOLINE PL                         1111 E APACHE BLVD S-322                 VIRGIL POND LANE
SPRINGFIELD, VA 22153                  TEMPE, AZ 85281-8612                     LOGANVILLE, GA 30052
PHILIP THOMPSON           Case 19-10953-CSS     Doc 1-1
                                        PHILLIP GARCIA       Filed 04/30/19   Page 353JONES
                                                                                 PHILLIP of 452
5630 RAINTREE TRACE                      5103 LA FUSITA                          4026 BOWSER AVE 204
OAKWOOD, GA 30566                        SAN ANTONIO, TX 78233                   DALLAS, TX 75219




PHILLIP MCCLELLAN                        PHILLIP MICHAEL HARNISCH                PHILLIP PATTERSON
1550 BROCKTON LANE                       9907 SAGEBUD LN                         3840 OAK HAVEN DR
NASHVILLE, TN 37221                      HOUSTON, TX 77089                       FOREST HILL, TX 76119-7333




PHILLIP THOMASON                         PHILLIPS WINE & SPIRITS                 PHOBE AROESTY
42429 N LAKE AVE                         PO BOX 16328                            31105 W 59TH ST
ANTIOCH, IL 60002                        ST. PAUL, MN 55116-0328                 PHOENIX, AZ 85331




PHOENICIA ANDERSON                       PHOENIX COMMERCIAL ELECTRIC, INC.       PHOENIX SUNS
7501 CHESTERFIELD DR 906                 8901 N 79TH AVE STE 101                 201 E JEFFERSON ST. ACCOUNTING 4TH FL
DALLAS, TX 75237                         PEORIA, AZ 85345                        PHOENIX, AZ 85004




PHONEPHAKHANH LORA XAYALINH              PHONESAY SOURIVONGS                     PHOUNGTITH SUNG
3614 43RD AVE N                          3834 16TH AVE                           601 MONICA DR
SAINT PETERSBURG, FL 33714               SAINT PETERSBURG, FL 33713              GARLAND, TX 75041




PIAZZA PRODUCE                           PIERCE ESSAI                            PIERCE STEVENSON
PO BOX 68931                             6810 SILVER BRANCH CT                   1507 1/2 HOLLY ST
INDIANAPOLIS, IN 46268-0931              TAMPA, FL 33625-4925                    AUSTIN, TX 78702




PIERRE LAWRENCE                          PIN HONG LIN                            PINNACLE IMPORTS
612 HIGHLAND PARK TRAIL                  811 N VINEYARD BLVD F-7                 3075 MORGAN RD
ATLANTA, GA 30350                        HONOLULU, HI 96817                      BESSEMER, AL 35022




PIONEER WINE & SPIRITS OF COLORADO LLC   PIPE MAINTENANCE                        PIPER GIDDINGS
14704 E 33RD PLACE UNIT C                4505 ANDREWS ST                         3113 SUNDROPS CT
AURORA, CO 80011                         NORTH LAS VEGAS, NV 89081               FAIRFAX, VA 22031




PIPER JAFFRAY & CO                       PIYAPAT PONGSURAYAMAS                   PLANO POLICE DEPT
444 W LAKE STREET STE 3300               1510 NEST PL                            PO BOX 860358
CHICAGO, IL 60606                        PLANO, TX 75093                         PLANO, TX 75086




PLAZA CELLARS                            PLAZA FOOD SYSTEMS                      PLAZA INTERNACIONAL PUERTO RICO LLC
PO BOX 363328                            HC-5 BOX 55900                          ATTN MICHELE WALTON
SAN JUAN, PR 00936-3328                  CAGUAS, PR 00725                        C/O TAUBMAN
                                                                                 200 E LONG LAKE RD STE 300
                                                                                 BLOOMFIELD HILLS, MI 48304-2324
                       Case
PLAZA INTERNACIONAL PUERTO   19-10953-CSS
                           RICO LLC   PLUMBING Doc   1-1
                                                 CENTRAL     Filed 04/30/19   Page 354 ofONE
                                                                                 PLUMBING 452LLC
PO BOX 674797                         215 SIX HILLS LN                           7393 LONG RD
DETROIT, MI 48267-4797                MILTON, GA 30004                           CANAL WINCHESTER, OH 43110




POLANER SELECTIONS                     POLSINELLI PC                             POMPEY RALLOS III
19 N MOGER AVE                         ATTN ERIC LYNCH                           1255 N POST OAK RD APT 2201
MT KISCO, NY 10549                     1 E WASHINGTON ST STE 1200                HOUSTON, TX 77055
                                       PHOENIX, AZ 85004




POONAM SRIPADA                         POP-A-LOCK CINCINNATI                     POR XIONG
1726 STANLEY BLVD                      602 MAIN ST                               6423 11TH ST N
BIRMINGHAM, MI 48009                   CINCINNATI, OH 45202                      OAKDALE, MN 55128




PORFIRIO ESTRADA-CONSTANTINO           PORSHIA HELM                              PORT ROYALE TRADING CO., INC.
1526 CHURCH ST                         2924 W SPRUCE ST                          3407A NW 72 AVE
BALTIMORE, MD 21226                    TAMPA, FL 33607                           MIAMI, FL 33122




POUR MY BEER                           POWERS DISTRIBUTING CO                    PR AVALON PHASE I OWNER, LLC
310 N. WOLF RD                         3700 GIDDINGS                             PRLHC AVALON RETAIL PHASE I 461302
WHEELING, IL 60090                     ORION, MI 48359                           PO BOX 733391
                                                                                 DALLAS, TX 75373-3391




PRAKASH DURA                           PRANAV SARAVANAN                          PRECIOUS BREON JOHNSON
706 DOVE VALLEY CT                     9513 ELGIN WAY                            12964 ARLINGFORD AVE
NASHVILLE, TN 37221                    BRENTWOOD, TN 37027                       BATON ROUGE, LA 70815




PRECISION AIR                          PRECISION FOOD EQUIPMENT                  PRECISION WASTE SOLUTIONS, LLC
205 N HWY 175                          557 E JUANITA AVE 7                       PO BOX 18856
SEAGOVILLE, TX 75159                   MESA, AZ 85204                            SHREVEPORT, LA 71138




PREMIER AQUARIUM SERVICE               PREMIER AWUATICS                          PREMIER BANK
6340 IRVING AVE S                      1801 ROSWELL ROAD                         ATTN JEN RAKER
RICHFIELD, MN 55423-1220               MARIETTA, GA 30062                        352 N 114TH ST
                                                                                 OMAHA, NE 68154




PREMIER BEVERAGE CO                    PREMIER BEVERAGE                          PREMIER BEVERAGE
PO BOX 837                             8221 EAGLE PALM DR                        PO BOX 820410
900 E FAYETTE ST                       RIVERVIEW, FL 33569                       SOUTH FLORIDA, FL 33082
BALTIMORE, MD 21203




PREMIER ENVIRONMENTS, LLC              PREMIER MAINTENANCE                       PREMIER PATIO HEATING
PO BOX 10848                           855 MAIN ST                               PO BOX 6470
GLENDALE, AZ 85318                     BRIDGEPORT, CT 06604                      OCEANSIDE, CA 92052
                     Case
PREMIER-MIDWEST BEVERAGE CO     19-10953-CSS
                                         PREMIUMDoc  1-1 Filed
                                                 DISTRIBUTORS     04/30/19
                                                              OF VIRGINA LLC    Page 355 ofBEVERAGE
                                                                                   PRESTIGE 452     GROUP
10367 S 134 ST                             15001 NORTHRIDGE DR                     6611-A CABOT DR
OMAHA, NE 68138                            CHANTILLY, VA 20151                     BALTIMORE, MD 21226




PRESTON C ALLEN                            PRESTON G MITCHAM                       PRESTON KLIMEK
400 ZEPHYR COVE                            643 COUNTY ROAD 941C                    4048 E. BRUCE AVE
LEBANON, TN 37087                          ALVIN, TX 77511                         GILBERT, AZ 85234




PRESTON LEVINE                             PRESTON MERRITT                         PRIMA PHOWBOROM
3440 WATERS COVE WAY                       7512 RANCHO DE LA OSA TRL               80 WONDERLAND
ALPHARETTA, GA 30022                       MCKINNEY, TX 75070                      IRVINE, CA 92620




PRIME ENVIRONMENTS LLC                     PRINCESS AGWUNA                         PRINCIPAL FINANCIAL GROUP
5011 OCEAN BLVD STE 201                    15617 EL ESTADO DRIVE                   PO BOX 603516
SARASOTA, FL 34242                         DALLAS, TX 75248                        CHARLOTTE, NC 28260-3516




PRISCILA LOPEZ                             PRISCILLA FRAYNE                        PRISCILLA TREVINO
CALLE DE DIEGO 444 605                     1505 WARMAN COURT                       207 LONG CREEK
SAN JUAN, PR 00923                         TAMPA, FL 33613                         FLORESVILLE, TX 78114




PRISSILA MENDOZA                           PRISTINE PLUMBING INC                   PRIYA DUANE
URB. LA RIVIERA CALLE 3 SO CASA 1019       16 TECHNOLOGY DR., STE 141              5235 E BLANCHE DR
SAN JUAN, PR 00921                         IRVINE, CA 92618                        SCOTTSDALE, AZ 85254




PRIYANKA GIRI                              PRO CHEF TAMPA                          PRO CHEF
10217 MOTH ORCHID COURT                    405 S DALE MABRY STE 383                4501 MANATEE AVE W STE 251
LAS VEGAS, NV 89183                        TAMPA, FL 33609                         BRADENTON, FL 34209




PRO EM LLC                                 PRO PLUMBING WORKS LLC                  PROFESSIONAL COIL
1450 E. GRANT ST                           2115 ROBINSON AVE                       PO BOX 304
PHOENIX, AZ 85034                          SARASOTA, FL 34232                      LEWIS CENTER, OH 43035




PROFESSIONAL GLASS                         PROFESSIONAL PLUMBING & DESIGN INC      PROGRESSIVE SPECIALTY GLASS CO
PO BOX 1470                                4450 MIDDLE AVE                         123 WHITING STREET UNIT R
THONOTOSASSA, FL 33592                     SARASOTA, FL 34234                      PLAINVILLE, CT 06062




PROMISE ALUDOGBU                           PRO-MOTION TECHNOLOGY GROUP LLC         PROPANE DOCTOR
607 E 35TH ST                              29755 BECK RD                           PO BOX 191263
BALTIMORE, MD 21218                        WIXOM, MI 48393                         DALLAS, TX 75219
PRO-STEAM                  Case 19-10953-CSS    Doc LLC
                                         PT HOLDINGS, 1-1        Filed 04/30/19   Page 356SERVICE
                                                                                     PUBLIC of 452ELEC & GAS CO (PSE&G)
3324F MORSE RD                             PO BOX 615                                80 PARK PLAZA
COLUMBUS, OH 43231                         LEXINGTON, SC 29071                       NEWARK, NJ 07102




PUBLIC SERVICE ELEC & GAS CO (PSE&G)       PUBLIC STORAGE 20288                      PUERTO RICO COFFEE ROASTERS LLC
PO BOX 14444                               PO BOX 25050                              PO BOX 51985
NEW BRUNSWICK, NJ 08906-4444               GLENDALE, CA 91221-5050                   TOA BAJA, PR 00950




PUERTO RICO DELI PROVISIONS LLC            PUERTO RICO SUPPLIES GROUP INC            PUJA SHARMA
400 CALLE CALAF PHB 5                      PO BOX 11908                              1646 TAHOE CIRCLE DR
SAN JUAN, PR 00918                         SAN JUAN, PR 00922-1908                   WHEELING, IL 60090




PURA-LY TRAN                               PURE CHILEAN LLC                          PURE WINE CO
20123 PINEHAVEN LN                         PO BOX 1824                               16W285 83RD STREET, STE A
SPRING, TX 77379                           NORCROSS, GA 30091                        BURR RIDGE, IL 60527




PUULEI TULENSA                             QIANG MENG                                QIN YANG
1667 AHI AHI PLACE APT A                   12133 BANNOCK CIR APT C                   175 N HOTEL ST APT 420
HONOLULU, HI 96817                         WESTMINSTER, CO 80234                     HONOLULU, HI 96817-5337




QPI PROPERTY MAINTENANCE SERVICE           QUAIL DISTRIBUTING INC                    QUAIL DISTRIBUTING NEBRASKA
2820 S ALMA SCHOOL RD 18-110               21241 N 23RD AVE SUITE 19                 7735 S 134TH ST STE 103
CHANDLER, AZ 85286                         PHOENIX, AZ 85027                         OMAHA, NE 68138




QUALITY BEVERAGE EQUIPMENT SERVICE         QUALITY BRANDS OF OMAHA                   QUALITY CAR SHIPPERS LLC
PO BOX 15472                               13255 CENTECH RD                          PO BOX 1176
TAMPA, FL 33684                            OMAHA, NE 68138-3490                      CORONA, CA 92878




QUALITY FRUIT & VEG                        QUALITY IN PROPANE                        QUALITY WINE & SPIRITS
10 ZANE GREY                               PO BOX 320902                             2279 DEFOOR HILLS DR SW
EL PASO, TX 79906                          TAMPA, FL 33679                           ATLANTA, GA 30318




QUANTEZ MITCHELL                           QUESTRADE INC./CDS                        QUILLIN PRODUCE CO INC
8111 EMILY ST                              5650 YONGE STREET SUITE 1700              PO BOX 225
DETROIT, MI 48234                          NORTH YORK, ON M2M 4G4                    HUNTSVILLE, AL 35804
                                           CANADA




QUINCY LEAKE                               QUINN ANDERSON                            QUINN HAMMOND
8202 COLLINGWOOD LN 8202                   5015 LOUETTA 1534                         16847 HAWK CREEK CIR
ALPHARRETTA, GA 30022                      SPRING, TX 77379                          WESTFIELD, IN 46074
QUINTUS BRISTO          Case 19-10953-CSS
                                      QUINTUSDoc 1-1
                                             JONES          Filed 04/30/19   Page 357 ofBULLOCK
                                                                                QUORREN  452
23310 WILLOW LEAF                      5301 N SAM HOUSTON                       2314 EUTAW PL
TOMBALL, TX 77375                      HOUSTON, TX 77032                        BALTIMORE, MD 21217




QWENTON HUGHES                         R & B ELECTRIC                           R & R SMITH ENTERPRISES
153 NORTH 17TH                         603 LINSON LN                            DBA THE HANDYMAN COMPANY
BATON ROUGE, LA 70802                  FRIENDSWOOD, TX 77546                    5314 N FALKENBURG RD
                                                                                TAMPA, FL 33610




R. A. LEVINE COMPANY                   R.F. WARDER, INC.                        R.L. SCHREIBER INC.
19 WOOD STREET                         10556 PHILADELPHIA RD                    PO BOX 95000-5970
PO BOX 501                             WHITE MARSH, MD 21162                    PHILADELPHIA, PA 19195-5970
WEST HAVEN, CT 06516




RABAGO ANDREW                          RACHAEL BENDER                           RACHAEL BOWLING
4915 CASA ESPANA                       30460 EVERETT ST                         8203 CELESTIAL CIRCLE
SAN ANTONIO, TX 78233                  SOUTHFIELD, MI 48076                     LIBERTY TOWNSHIP, OH 45044




RACHAEL BROWN                          RACHAEL FREIE                            RACHAEL MANN
2893 E PALMDALE LN                     4450 S HUALAPAI WAY 1085                 5 S TIMBER HOLLOW DR. APT 51
GILBERT, AZ 85298                      LAS VEGAS, NV 89147                      FAIRFIELD, OH 45014




RACHEL ADAMS                           RACHEL ANDERSON                          RACHEL BARNACK
461 SALT MEADOW CIRCLE 102             262 OAKWOOD RD                           2845 E 66TH ST
BRADENTON, FL 34208                    HOPKINS, MN 55343                        INDIANAPOLIS, IN 46220




RACHEL BONAMI                          RACHEL BORZU                             RACHEL DANIEL NIPPER
617 LAUREL COVE CT APT 101             5507 NW CIMARRON DR                      1700 ALA MOANA APT 1402
ORLANDO, FL 32825                      KANSAS CITY, MO 64152                    HONOLULU, HI 96815




RACHEL DEROSE-FEINBERG                 RACHEL DIGIUSEPPE                        RACHEL DOHERTY
10813 BRINKWOOD AVE                    10418 SHAENFIELD DR                      3298 FOX TAIL TRAIL NW
LAS VEGAS, NV 89134                    SAN ANTONIO, TX 78254                    PRIOR LAKE, MN 55372




RACHEL DONADO                          RACHEL DORNSTAUDER                       RACHEL FEUSTER-SMITH
12229 SW 250 STREET                    2124 N TAMIAMI TRL APT 106               5771 RICHARDS CIR
HOMESTEAD, FL 33032                    SARASOTA, FL 34234-8329                  SHAWNEE, KS 66216




RACHEL FREY                            RACHEL FUERTES                           RACHEL GERENT
636 GOOD SPRINGS RD                    4 LILLY CT                               248 E SAVANNAH DR
BRENTWOOD, TN 37027                    EDISON, NJ 08820                         ROMEOVILLE, IL 60446
RACHEL GOOSBY              Case 19-10953-CSS
                                         RACHEL Doc 1-1
                                                GRAMITH       Filed 04/30/19   Page 358 GUTIERREZ
                                                                                  RACHEL of 452
2215 INDIA BLVD                           3900 PLYMOUTH BLVD 322                  1624 DALE DOUGLAS
DELTONA, FL 32738                         MINNEAPOLIS, MN 55446                   EL PASO, TX 79936




RACHEL HARRISON                           RACHEL HILER                            RACHEL INVERSO
365 SIMS LN                               6117 TUCKALEECHEE LN                    20 ROBINHOOD DR
FRANKLIN, TN 37069                        ANTIOCH, TN 37013                       PARLIN, NJ 08859




RACHEL JOHNSON                            RACHEL JONES                            RACHEL KERKES
16905 W 67TH TER APT 360                  53130 BRIAR DR                          1030 CLUBHOUSE CT APT 7
SHAWNEE, KS 66217-9676                    SHELBY TOWNSHIP, MI 48316               CARMEL, IN 46032




RACHEL KRULL                              RACHEL LEVY                             RACHEL MARSH
3200 TIMBER VIEW DR 915                   7 SUSSEX CIR                            8754 E. PORTOBELLO AVE
SAN ANTONIO, TX 78251                     VERNON HILLS, IL 60061                  MESA, AZ 85212




RACHEL MENLOVE                            RACHEL MILLS                            RACHEL MORRIS
2467 E CLARENE ST                         8210 SOUTHERN FOREST DR                 1101 STATE BLVD
MERIDIAN, ID 83646                        ORLANDO, FL 32829                       FRANKLIN, TN 37064




RACHEL PHILLIPS                           RACHEL PIOTROWSKI                       RACHEL PLENCNER
7436 KALANI ST                            104 ARABIAN COURT                       25136 NORTH IVY LN
ORLANDO, FL 32822                         JORDAN, MN 55352                        HAWTHORN WOODS, IL 60047




RACHEL POLUS                              RACHEL RUSSELL                          RACHEL SAMORA
11262 E ROSCOE AVE                        1157 MANCHA REAL DR                     8818 STERLINGAME
MESA, AZ 85212                            ORLANDO, FL 32807                       HOUSTON, TX 77031




RACHEL SCOTT                              RACHEL SLIDELL                          RACHEL SURSELY
6305 LEE HWY                              1228 GEORGETOWNE PLACE                  6633 FIESTA
ARLINGTON, VA 22205                       SARASOTA, FL 34232                      EL PASO, TX 79912




RACHEL VALDEZ                             RACHEL VOGELSANG                        RACHEL WEBB
11354 CANDLE PARK                         4911 CINCINNATI DAYTON RD               5566 REDWOOD RD
SAN ANTONIO, TX 78249                     LIBERTY TOWNSHIP, OH 45044              COLUMBUS, OH 43229




RACHEL ZIMMERMANN                         RACHELLE GRACH                          RACHID BALHAJ
12579 PEMBROOKE CIR                       19084 E PINEWOOD AVE                    3740 CANON RIDGE PL
CARMEL, IN 46032                          AURORA, CO 80016                        COLUMBUS, OH 43230
RACQUEL ROQUEMORE      Case   19-10953-CSS   Doc
                                       RADAMES    1-1 Filed 04/30/19
                                               FERNANDINI              Page 359 ofMACK
                                                                          RADIANCE 452
14135 SPRING MOUNTAIN LN               2203 CALLE LOIZA 5                 14106 FARADAY CT
HOUSTON, TX 77044                      SAN JUAN, PR 00914                 CHESTER, VA 23831




RAEKWON LARRY                          RAEKWON THOMPSON                   RAFAEL ALEMAN
1364 MARY L RD                         915 N ARLINGTON AVE                8292 ELSWICK LN APT A
CLEARWATER, FL 33755                   BALTIMORE, MD 21217                RICHMOND, VA 23294




RAFAEL CABRERA                         RAFAEL COUTO                       RAFAEL GALLARDO
1111 VISTA DEL NORTE 415               2850 DELK RD AP 23I                26041 VIA PERA
SAN ANTONIO, TX 78216                  MARIETTA, GA 30067                 MISSION VIEJO, CA 92691




RAFAEL GARCIA                          RAFAEL GONZALEZ                    RAFAEL HERRERA
4341 FLETCHER AVE                      6482 ARGO ST                       8090 EDEN RD APT 239
INDIANAPOLIS, IN 46203                 DALLAS, TX 75214                   EDEN PRAIRIE, MN 55344




RAFAEL LAUREANO HERNANDEZ              RAFAEL MARQUEZ                     RAFAEL MATA
RES LUIS LLORENS TORRE EDF 1 2503      6230 BROOKGATE DR                  2201 E BERRY ST 522
SAN JUAN, PR 00913                     SPRING, TX 77373                   FORT WORTH, TX 76119




RAFAEL MOCTEZUMA-CISNEROS              RAFAEL ORLANDO MENDEZ              RAFAEL PLACENCIA
71 PARKCREEK CT                        3029 PORTLAND AVE S                11711 WALL ST 14101
ROSWELL, GA 30076                      MINNEAPOLIS, MN 55407              SAN ANTONIO, TX 78230




RAFAEL RAMIREZ                         RAFAEL TIRADO                      RAFE ERISMAN
717 ZACHARY DR                         2060 N CENTER APT 91               500 FALKIRK COURT
ROMEOVILLE, IL 60446                   MESA, AZ 85201                     FRANKLIN, TN 37064




RAHEEM ALI                             RAHSAAN COLE                       RAID009082 POWELL
332 N STRICKER ST                      5959 BURBANK DR APT 1424           854 N DONMOOR AVE APT 322
BALTIMORE, MD 21223                    BATON ROUGE, LA 70820              BATON ROUGE, LA 70806




RAIDEL DOMINGUEZ                       RAIDEL TELLEZ                      RAIVEN LUMBRERAS
5257 NW 5TH ST                         1705 N. BRINK AVE                  506 E DREXEL AVE
MIAMI, FL 33126                        SARASOTA, FL 34234                 SAN ANTONIO, TX 78210-3007




RAJA KAWAN                             RAJIENE SNELL                      RAKEEM FOSTER
8110 SKILLMAN ST. 2044                 2514 FAIRHILL DR                   9318 MRYTLE APT 226
DALLAS, TX 75231                       SUITLAND, MD 20746                 KANSAS CITY, MO 64132
RALPHIE DELGADO         Case   19-10953-CSS    Doc 1-1
                                        RAMI MANDO            Filed 04/30/19   Page 360FLEMING
                                                                                  RAMIE  of 452
806 BUCKIE DRIVE                        4320 CHANCERY PARK DR                     5509 JACKSON AVE
WINTER SPRINGS, FL 32708                FAIRFAX, VA 22030                         BATON ROUGE, LA 70806




RAMIL GALANG                            RAMIREZ OLMER                             RAMIRO ECOBAR
8963 FONDREN VILLAGE DR                 2932 BYWATER DR                           2312 WASHINGTON BLVD
HOUSTON, TX 77071                       HENRICO, VA 23233                         ARLINGTON, VA 22201




RAMIRO FLORES III                       RAMIRO MAYORGA                            RAMIRO MORA
378 BUNDY ST                            6410 SW 113 PL                            5400 SHERIDAN BLVD LOT 313
SAN ANTONIO, TX 78220                   MIAMI, FL 33173                           ARVADA, CO 80002




RAMIRO ORTIZ                            RAMIRO ROGRIGUEZ GAMERO                   RAMIRO VARGAS
1855 JASPER AVE D                       8065 SKYSAIL AVE                          5206 RT 83
BATON ROUGE, LA 70810                   BATON ROUGE, LA 70820                     LONG GROVE, IL 60047




RAMON BERRIOS SINTRO                    RAMON CASTRO                              RAMON DIAZ JR
950 W MAIN ST 117                       3800 W CHANDLER BLVD APT 1037             6238 LARK VALLEY
MESA, AZ 85201                          CHANDLER, AZ 85226-3891                   SAN ANTONIO, TX 78242




RAMON DORADO                            RAMON GILBERTO AGUILAR AGUILAR            RAMON GONZALEZ
2607 W SAINT JOSEPH ST APT B            13622 ELLENDALE DR                        3556 SHIRAZ LOOP
TAMPA, FL 33607                         CHANTLLY, VA 20151                        ROUND ROCK, TX 78665




RAMON HERRADA                           RAMON LOPEZ ARCE                          RAMON MONTELONGO
705 ELMWOOD AVE                         210 E BROWN RD 237                        4949 FM 2351 APT 321
FORT WORTH, TX 76104                    MESA, AZ 85201                            FRIENDSWOOD, TX 77546




RAMON OCEGUEDA                          RAMON OROZCO                              RAMOND LEMM
6062 S 20TH ST                          951 S DAHLIA ST 105                       503 EL DORADO BLVD APT 306
PHOENIX, AZ 85042                       DENVER, CO 80246                          WEBSTER, TX 77598




RAMONT CUNNINGHAM                       RANA SALEM                                RANDALL BURKE
11116 HOLLOWBROOK RD                    127 FOREST AVENUE                         2599 TURTLE HEAD PEAK DR.
OWINGS MILLS, MD 21117                  LAKE ZURICH, IL 60047                     LAS VEGAS, NV 89135




RANDALL COYNE                           RANDALL NEW                               RANDALL NIED
2251 S FORT APACHE RD 1130              13675 COURSEY BLVD APT 613                7150 N TAMIAMI TRAIL 121
LAS VEGAS, NV 89117                     BATON ROUGE, LA 70817                     SARASOTA, FL 34243
RANDEE DOMINGUEZ        Case 19-10953-CSS
                                      RANDELLDoc  1-1 Filed 04/30/19
                                              HENDERSON                Page 361 of COATS
                                                                          RANDESHIA 452
6833 ENGLEMAN                          3204 ELMHURST                      10225 WORTHAM BLVD APT 9105
CENTER LINE, MI 48015                  ROYAL OAK, MI 48073                HOUSTON, TX 77065-3024




RANDOLFO LOPEZ                         RANDY KAAIMOANA KAHALE             RANDY RAY LANGUERAND
3115 FRANKLY ST                        924 GREEN ST APT 1                 612 HAUSTEN ST APT A
OMAHA, NE 68117                        HONOLULU, HI 96822                 HONOLULU, HI 96826-4587




RANDY SHEA                             RAPHAEL EREV                       RAPHAEL OBRIEN
2316 JENNIE ST                         20228 S. 194TH ST                  720 SABLE POINTE RD
HONOLULU, HI 96819                     QUEEN CREEK, AZ 85142              MILTON, GA 30004




RAQUEL MORENO                          RAQUEL PEREZ GARCIA                RAQUEL RAMOS
8483 SOUTHWESTERN BLVD APT 5221        1229 JAMES ST                      CALLE 1 A7 URB. PARQUE MONTEBELLO
DALLAS, TX 75206                       BALTIMORE, MD 21223                TRUJILLO ALTO, PR 00926




RAQUEL ROSALES                         RASHAD DONES                       RASHAD EDWARDS
1090 W. EXCHANGE PARKWAY APT. 8205     6045 WESTRIDGE LN 721              118 N HOWARD STREET APT 808
ALLEN, TX 75013                        FORT WORTH, TX 76116               BALTIMORE, MD 21201




RASHAWN MOORE                          RASHAY DAVIS                       RATHPESEY CHHOUY
523 N EDGEWOOD ST                      11029 PURPLE MARTIN BLVD           750 W BASELINE RD APT 1082
BALTIMORE, MD 21229                    RIVERVIEW, FL 33579-2420           TEMPE, AZ 85283




RATKO DEMONJIC                         RAUL AGUILAR                       RAUL BAEZ
3214 FRANKTON DR                       125 S BROADWAY                     BO. GUARGUJA SECT SANCHEZ MOLENO
TROY, MI 48083                         BALTIMOREQ, MD 21231               BAYAMON, PR 00960




RAUL BARAHONA                          RAUL BARAHONA                      RAUL GUTIERREZ
4236 HUNT CLUB CIRCLE APT 1202         995 BUTRICK ST APT 106             4054 JENNIFER LN APT 2C
FAIRFAX, VA 22033                      WAUKEGAN, IL 60085                 ARLINGTON HEIGHTS, IL 60004




RAUL MARTINEZ                          RAUL MIRANDA                       RAUL PAREDES APANGO
1291 APPLEBY CIRCLE                    8080 EDEN RD APT 142               6908 LUNARLIGHT
MUNDELEIN, IL 60060                    EDEN PRAIRIE, MN 55433             LAS VEGAS, NV 89128




RAUL RIVAS                             RAUL RIVERA                        RAUL SENOVIO
1610 BOSTON ST 101                     3813 TRIANA BLVD APT 202G          7114 KNOBWOOD DR APT H
AURORA, CO 80010                       HUNTSVILLE, AL 35805               INDIANAPOLIS, IN 46260
RAUL SONTAY             Case      19-10953-CSS    Doc 1-1
                                           RAUL VALVERDE         Filed 04/30/19   Page 362
                                                                                     RAVE   of 452
                                                                                          ASSOCIATES
1110 EL CAMINO VILLAGE APT 2322            7110 LARK SONG                            260 METTY DR STE H
HOUSTON, TX 77058                          SAN ANTONIO, TX 78238                     ANN ARBOR, MI 48103




RAVEN DESACIA                              RAVEN HARWELL                             RAVEN JOHNSON
1961 N HARTFORD ST UNIT 1102               4724 COLESMANONR PL                       6230 RIME VILLAGE DR NW APT 106
CHANDLER, AZ 85225                         DALLAS, TX 75204                          HUNTSVILLE, AL 35806-2721




RAVEN PANUELO                              RAVEN PHELPS                              RAVON HULL
1190 ABBOTTS WALK DR                       11121 KENSHIRE LN                         4800 BAYSHORE RD
JOHNS CREEK, GA 30097                      RICHARDSON, TX 75081                      SARASOTA, FL 34234




RAWAD RAAD                                 RAY YEE                                   RAY ZAPATA JR
13330 BLACK CANYON DR                      29088 MILTON AVE                          5010 N 22ND AVE APT 100
AUSTIN, TX 78729                           MADISON, MI 48071                         PHOENIX, AZ 85015




RAYLEEN ALEXIS MATHESON                    RAYMON WATSON                             RAYMOND DANCER
5503 GLENFIELD SPRING LN                   2350 LAKE ROYALE DR                       2516 SPILLER ST
SPRING, TX 77389                           RIVERDALE, GA 30296                       FORT WORTH, TX 76105




RAYMOND GANDARA                            RAYMOND JAMES & ASSOCIATES, INC.          RAYMOND KELSALL
4908 BLOSSOM AVE                           ATTN ROBERTA GREEN                        737 SPENCER ST UNIT B
EL PASO, TX 79924                          880 CARILION PKWY                         HONOLULU, HI 96813
                                           SAINT PETERSBURG, FL 33716




RAYMOND LEE PIPKIN                         RAYMOND LIN                               RAYMOND MCLEARNON
15511 TEAL PARK DR                         1801 COUNTRY DR APT 201                   4803 E KENTUCKY AVE APT 612
HUMBLE, TX 77396                           GRAYSLAKE, IL 60030-3152                  DENVER, CO 80242




RAYMOND MONARES                            RAYMOND POWELL                            RAYMOND VASQUEZ
2254 W MAIN ST APT. 330                    3659 SALEM TRAIL                          9123 DUBLIN SPRING
MESA, AZ 85201                             LITHONIA, GA 30038                        SAN ANTONIO, TX 78254




RAYMUNDO BADILLO CANDELARIA                RAYMUNDO CASTILLO                         RAYMUNDO HERNANDEZ
522 10TH ST W A                            4727 W PALMER ST                          8781 CAMEFIELD WAY
PALMETTO, FL 34221-3854                    CHICAGO, IL 60639                         FRISCO, TX 75034




RAYNA TINSLEY                              RAYSHAWN DURRELL GIPSON                   RAYVEN HERTWICK
516 N OMAHA CIRCLE                         35 BROWN AVE                              335 SOUTH AVE
MESA, AZ 85205                             STAMFORD, CT 06902                        AURORA, IL 60505
RBC CAPITAL MARKETS, LLCCase   19-10953-CSS    Doc 1-1
                                        RBC DOMINION      FiledINC./CDS
                                                     SECURITIES  04/30/19   Page 363 of
                                                                               REAGAN   452
                                                                                      DUGAN
ATTN STEVE SCHAFER SR                    ATTN KAREN OLIVERES                   2329 CASTLE ROCK RD
60 S 6TH ST - P09                        200 BAY ST 6TH FLR                    CARROLLTON, TX 75007
MINNEAPOLIS, MN 55402-4400               ROYAL BANK PLAZA NORTH TOWER
                                         TORONTO, ON M5J 2W7 CANADA



REBECCA BLASCO                           REBECCA COLBEY                        REBECCA CONDRUTI
11727 CAPOTILLO                          167 WEST HIGHLANDER RD                2859 E CATHY DR
SAN ANTONIO, TX 78233                    HARVEST, AL 35749                     GILBERT, AZ 85296




REBECCA CONLON                           REBECCA COPPENS                       REBECCA ESQUIVEL
240 YORKSHIRE CIRCLE                     32289 JUDILANE ST                     16240 SAN PEDRO AVE LOT 89
NOBLESVILLE, IN 46060                    ROSEVILLE, MI 48066                   SAN ANTONIO, TX 78232-3003




REBECCA GARLOCK                          REBECCA HOPPLE                        REBECCA JACKSON
3799 E STAMPEDE DR                       17230 MEADOW BUTTE DR.                1010 PACES CIRCLE APT 204
GILBERT, AZ 85297                        HOUSTON, TX 77090                     APOPKA, FL 32703




REBECCA MCCALLUM-CAMERON                 REBECCA REKOUMIS                      REBECCA RODRIGUEZ
11883 CLOVERBROOK LANE 201               36622 MADEWOOD DR                     11245 SIR WINSTON ST APT 1704
BOISE, ID 83713                          STERLING HEIGHTS, MI 48310            SAN ANTONIO, TX 78216




REBECCA ROSARIO                          REBECCA SAROYAN                       REBECCA WILLIAMS
4624 PROSPECT AVE                        5714 SOMERSET DR                      24113 CHATEAU DE CHENE DR
DOWNERS GROVE, IL 60515                  LIBERTY TOWNSHIP, OH 45011            WALKER, LA 70785




REBECCA WILSON                           REBECCA WRIGHT                        REBECKA BEUCHER
17 GRAFTON ST                            811 HOLLY RDG                         4343 N 78TH ST APT A210
NEW HAVEN, CT 06513                      CANTON, GA 30115                      SCOTTSDALE, AZ 85251




REBEKAH CARPENTER                        REBEKAH CLARK                         REBEKAH RISTOW
202 S. WEST ST                           7572 CRANES CREEK CT                  2068 GREENWAY AVE N
MASON, OH 45040                          WINTER PARK, FL 32792                 COLUMBUS, OH 43219




REBEKAH WILLIAMS                         RED BULL NORTH AMERICA                RED HAWK FIRE & SECURITY, LLC
1011 WONDER WORLD DR APT 707             PO BOX 204750                         PO BOX 530212
SAN MARCOS, TX 78666                     DALLAS, TX 75320-4750                 ATLANTA, GA 30353-0212




REECE HENDERSHOT                         REED LECROY                           REED PUBLIC RELATIONS, LLC
4062 SEQUOIA TRAIL                       4531 W 7TH AVE                        1720 W END AVE SUITE 320
SPRING HILL, TN 37174                    DENVER, CO 80204                      NASHVILLE, TN 37203
REEF CORAL LLC          Case 19-10953-CSS    Doc 1-1
                                      REFRIGERATED      FiledINC
                                                   SPECIALIST  04/30/19   Page 364 of
                                                                             REFUGIO   452
                                                                                     HERNANDEZ
12442 JEFFERSON HWY                     3040 EAST MEADOWS                    2415 FOX SEDGE WAY APT T
BATON ROUGE, LA 70816                   MESQUITE, TX 75150                   WEST CHESTER, OH 45069




REFUGIO MERCADO                         REGAL WINE CO                        REGAL WINE IMPORTS
9940 FOREST LN 9103                     PO BOX 2160                          2 COMMERCE DR STE 3
DALLAS, TX 75243                        WINDSOR, CA 95492                    MOORESTOWN, NJ 08057




REGAN HUGHES                            REGAN SORIANO                        REGGI MARTINEZ
19 BLUE CREEK PL                        13374 WESSEL CT                      156 W VOGEL AVE
SPRING, TX 77382                        STERLING HEIGHTS, MI 48313           PHOENIX, AZ 85021




REGGIE THOMPSON                         REGINA ALANSO                        REGINA DILWORTH
8686 VENOY CT                           2406 KUHIO AVE APT 304               1311 EAST AMITY AVE
ALEXANDRIA, VA 22309                    HONOLULU, HI 96815                   NAMPA, ID 83686




REGINALD DANIEL                         REGINALD GRUBBS                      REGINALD RANDOLPH
700 N CORONADO ST APT 2146              834 W NEW ENGLAND AVE                1815 E 31ST ST
CHANDLER, AZ 85224                      WINTER PARK, FL 32789                BALTIMORE, MD 21218




REGINE MACARAEG                         REINALDO MARTINEZ                    REINHART FOODSERVICE-LA
9901 W SAHARA AVE APT 2069              1330 HIGH MEADOW DR                  918 EDWARDS AVE
LAS VEGAS, NV 89117                     GARLAND, TX 75040                    HARAHAN, LA 70123




REINIER BENITEZ-ROJAS                   REIZHENE TAYLOR                      RELIABLE CHURCHILL,LLLP
4536 W HENRY AVE                        6480 METROWEST BLVD                  7621 ENERGY PKWY
TAMPA, FL 33614                         ORLANDO, FL 32835-6244               BALTIMORE, MD 21226




RELIABLE VAN & STORAGE CO., INC.        REMCO                                REMIGIO NAZARIO
550 DIVISION ST                         995 YEAGER PKWY                      365 N WILLIAM STREET
ELIZABETH, NJ 07201                     PELHAM, AL 35124                     WOODBRIDGE, NJ 08830




RENATO TELLEZ                           RENE BALDERAS                        RENE FLORES
700 E MCKINLEY AVE                      2846 E KATHLEEN RD 101               115 CLUBHOUSE DRIVE SOUTH APARTMENT
MUNDELEIN, IL 60060                     PHOENIX, AZ 85032                    1
                                                                             WESTFIELD, IN 46074




RENE GARCIA-SEGURA                      RENE MELENDES                        RENE MONDRAGON
106 YELLOW POPLAR LN                    24815 CATALAN CLF.                   4306 W WALNUT ST 1019
HARVEST, AL 35749                       SAN ANTONIO, TX 78261                GARLAND, TX 75042
RENE RAMIREZ             Case 19-10953-CSS    Doc 1-1
                                       RENE ROMERO           Filed 04/30/19   Page 365
                                                                                 RENE   of 452
                                                                                      SERRATA
7534 ADOBE DR                           4204 HAWLET                              8727 HUEBNER RD APT 315
EL PASO, TX 79915                       FORT WORTH, TX 76103                     SAN ANTONIO, TX 78240-1827




RENEE DANIELS                           RENEE DE SANTIAGO                        RENELL MASON
6500 WALDEN RUN CIRCLE APT 721          1600 BERNARD KERN DR                     1404 MARATHON KEY DR APT 107
HUNTSVILLE, AL 35806                    EL PASO, TX 79936                        TAMPA, FL 33612




RENEW HOME FURNISHINGS                  REO POWELL                               REPAIR NOW LLC
12509 PATTERSON AVENUE                  1333 S AVERS AVE                         5202 GULFPORT DR
RICHMOND, VA 23238                      CHICAGO, IL 60623                        GARLAND, TX 75043




REPUBLIC BEVERAGE                       REPUBLIC MD                              REPUBLIC NATIONAL - FALCON DIV
6511 TRI-COUNTRY PKWY                   PO BOX 687                               PO BOX 27852
SCHERTZ, TX 78154                       ANAPOLIS JUNCITON, MD 20701-0687         RALSTON, NE 68127




REPUBLIC NATIONAL - IN                  REPUBLIC NATIONAL DIST - EL PASO         REPUBLIC NATIONAL DISTRIBUTING COMP
PO BOX 1602                             6906 COMMERCE                            LLC
INDIANAPOLIS, IN 46206                  EL PASO, TX 79915                        441 SW 12TH AVE
                                                                                 DEERFIELD BEACH, FL 33442




REPUBLIC NATIONAL DISTRIBUTING COMP     REPUBLIC NATIONAL                        REPUBLIC SERVICES 794
LLC                                     5401 EUBANK RD                           SOUTH DALLAS OFFICE
PO BOX 24598                            SANDSTON, VA 23150                       1450 E CLEVELAND ST
TAMPA, FL 33623-4598                                                             HUTCHINS, TX 75141




REPUBLIC SERVICES 859                   REPUTATION.COM, INC                      REQUAN HARRIS
FORT WORTH OFFICE                       1400A SEAPORT BLVD, STE 401              1608 N HILTON ST
6100 ELLIOTT REEDER RD                  REDWOOD CITY, CA 94063                   BALTIMORE, MD 21216
FORT WORTH, TX 76117




RESCUE ONE                              RESEARCH DATA GROUP                      RESOURCE POINT OF SALE LLC
7621 RICKENBACKER DR STE 700            816 ROANOKE BLVD                         ATTN BRITTANY MARKWART
GAITHERSBURG, MD 20879                  SALEM, VA 24156-5261                     1765 N ELSTON AVE STE 201
                                                                                 CHICAGO, IL 60642




RESTAURANT BEVERAGE SERVICE INC.        RESTAURANT EQUIPMENT SERVICES, INC.      RESTAURANT MANAGEMENT CAREERS
20219 N.E.15TH CT                       5119 S ROYAL ATLANTA DR                  5500 E ATHERTON 226
MIAMI, FL 33179                         TUCKER, GA 30084                         LONG BEACH, CA 90815




RESTAURANT REVOLUTION                   RESTAURANT SOLUTIONS, INC.               RESTAURANT TEA SERVICE, INC.
TECHNOLOGIES, INC.                      2022 S. 12TH AVE                         PO BOX 3606
10400 NE 4TH STREET SUITE 500           MAYWOOD, IL 60153                        GLENDALE, CA 91221-0606
BELLEVUE, WA 98004
RESTAURANT TECHNOLOGIESCase 19-10953-CSS
                                     RESTOCONDoc  1-1 Filed
                                                CORPORATION     04/30/19   Page 366 TISA
                                                                              RETSON of 452
12962 COLLECTIONS CENTER DRIVE       337 N FALKENBURG RD                      2605 LAAU ST APT 204
CHICAGO, IL 60693                    TAMPA, FL 33619                          HONOLULU, HI 96826




REUBEN HILL                          REVA ALEXANDER                           REVECCA CRUZ MARTINEZ
1116 PARK GREEN PLACE                670 LOUIS HENNA BLVD                     3210 E BROAD ROCK RD
WINTER PARK, FL 32789                ROUND ROCK, TX 78664                     RICHMOND, VA 23224




REY MORA                             REY REYNO                                REYES CRUZ SANCHEZ
1532 N 17TH ST                       5018 HICKORY HILLS DR                    1S254 STRATFORD LANE
OMAHA, NE 68110                      WOODSTOCK, GA 30188                      VILLA PARK, IL 60181




REYES GUILLERMO                      REYMUNDO RICO                            REYMUNDO S CORONA
4225 FOREST AVE APT 1S               1431 MYRTLE AVE.                         6611 ELMER BLVD
DOWNERS GROVE, IL 60515              COLUMBUS, OH 43211                       SAN ANTONIO, TX 78227-3004




REYNA CORTES                         REYNA FLORES                             REYNA GAONA
2012 EMERALD GREEN AVE               3733 N GOLDENROD RD APT 1207             3107 N LINCOLN AVE
LAS VEGAS, NV 89106                  WINTER PARK, FL 32792                    TAMPA, FL 33607




REYNA RODRIGUEZ                      REYNALDO ANASTACIO                       REYNALDO CORONA
2910 WASHINGTON AVE                  1200 US31 N LOT 222                      485 S YATES ST
KANSAS CITY, KS 66102                WESTFILED, IN 46074                      DENVER, CO 80219




REYNALDO DIAZ RODRIGUEZ              REYNALDO GUZMAN                          REZA KLOULCHAD
2575 GARDERE LN 7                    3805 BELVOIR DR                          1760 NANEA STREET APT. 405
BATON ROUGE, LA 70820                HUNTSVILLE, AL 35805                     HONOLULU, HI 96826




REZARTO HALILI                       RHEANNA HEATH                            RHEGAN KUNTZ
1320A LORE LANE                      103 BLUEGRASS DR                         43593 HODGESON RD
LOMBARD, IL 60148                    SMYRNA, TN 37167                         PRAIRIEVILLE, LA 70769




RHETT PETERSON                       RHIA SUDINE                              RHIANNON CROSTON
3640 CORNHUSKER DR                   1331 SW 104 PASSAGE APT: 6-201           9450 E BECKER LN 1027A
OMAHA, NE 68124                      MIAMI, FL 33174                          SCOTTSDALE, AZ 85260




RHIANNON JENSEN                      RHINEGEIST                               RHINO PAPER & MARKETING
3701 E DECLOA DR                     1910 ELM ST.                             362 HILLSBORO TECHNOLOGY DR
PHOENIX, AZ 85032                    CINCINNATI, OH 45202                     DEERFIELD BEACH, FL 33441
RHONDA CUNNINGHAM       Case 19-10953-CSS
                                      RHONDADoc  1-1
                                            WILLIAMS          Filed 04/30/19   Page 367CORBETT
                                                                                  RHONE of 452
8103 TILLERS RIDGE CT                  12400 JEFFERSON HWY APT 1402               16012 N 15TH PLACE
RICHMOND, VA 23235                     BATON ROUGE, LA 70816                      PHOENIX, AZ 85022




RICARDO ALVARADO                       RICARDO ALVAREZ RODRIGUEZ                  RICARDO ANDRADE
10071 W GREENLEAF LN                   CALLE 141 PLAZA DEL PARQUE APT 601         1709 PALO ALTO DR
BOISE, ID 83704                        CAROLINA, PR 00983                         MESQUITE, TX 75150




RICARDO BLANCO                         RICARDO BLAS                               RICARDO CASTRO
7021 2ND AVE S                         18 W235 LOWELL LN                          3200 ARVILLE ST 270
RICHFIELD, MN 55423                    VILLA PARK, IL 60181                       LAS VEGAS, NV 89102




RICARDO FACIO                          RICARDO FLORES-MORALES                     RICARDO GAMEZ JR
222 LEMUR DR                           8665 ALGECIRAS DRIVE 1A                    5621 HEMMINGWAY DR
SAN ANTONIO, TX 78213                  INDIANAPOLIS, IN 46250                     EL PASO, TX 79924




RICARDO GAMEZ SR                       RICARDO GARDUNO LOPEZ                      RICARDO GONZALEZ
5621 HEMMINGWAY DR                     6751 TITIAN AVE                            700 WESTMINSTER DR
EL PASO, TX 79924                      BATON ROUGE, LA 70806                      FRANKLIN, TN 37067




RICARDO HERNANDEZ                      RICARDO IBARRA SALAS                       RICARDO IBARRA
3440 E ROSEMEADE PKWY APT 9212         9035 TERRAVERDE TRAIL                      266 8TH ST APT 3B
CARROLLTON, TX 75007                   EDEN PRAIRIE, MN 55347                     WHEELING, IL 60090




RICARDO MALDONADO                      RICARDO MARTINEZ-BARAJAS                   RICARDO MORALES
2852 NW 14TH ST                        1020 76TH STREET CT E APT D                9405 BARCROFT LN APT B
MERIDIAN, ID 83646                     TACOMA, WA 98404-5647                      INDIANAPOLIS, IN 46240




RICARDO MOSELY                         RICARDO OTERO                              RICARDO PAEZ
503 SAN PEDRO AVE                      7304 E BELLEVIEW ST APT 4                  2046 E. OAK ST 1037
SAN ANTONIO, TX 78212-5057             SCOTTSDALE, AZ 85257-4052                  PHOENIX, AZ 85006




RICARDO S VAVAGES                      RICARDO SANTIAGO                           RICARDO SANTIAGO
1218 W 19TH ST                         1057 FLOSSMOOR AVE                         URB ALTURAS DE VILLA FONTANA CALLE 5
PHOENIX, AZ 85022                      WAUKEGAN, IL 60085                         H12
                                                                                  CAROLINA, PR 00982




RICARDO SET MORALES                    RICARDO SOLIS                              RICARDO SUAREZ
16457 EL CAMINO REAL 2020              1105 S CHERRY ST APT 2-101                 9825 E GIRARD AVE 1W368
HOUSTON, TX 77062                      DENVER, CO 80246                           DENVER, CO 80231
RICARDO TAMEZ           Case 19-10953-CSS
                                      RICARDODoc  1-1
                                              VALDES        Filed 04/30/19   Page  368 of
                                                                                RICARDO   452
                                                                                        VALDEZ
25222 SPRING RIDGE DR                  342 UNIVERSITY AVE                       367 REXFORD DR
SPRING, TX 77386                       DENVER, CO 80206                         SAN ANTONIO, TX 78216




RICARDO YANEZ                          RICARDO ZEEVAERT                         RICCY ESCOBAR
1301 CROSSING PL                       2018 LARCO WAY                           25200 I-45 NORTH 70
AUSTIN, TX 78741                       SAN ANTONIO, TX 78230                    SPRING, TX 77386




RICHARD AGUSTIN                        RICHARD BAEZ                             RICHARD BECKHAM
6255 W TROPICANA AVE APT 252           782 48TH AVE N                           515 LEBAUM ST SE
LAS VEGAS, NV 89103-4647               ST PETERSBURG, FL 33703                  WASHINGTON, DC 20032




RICHARD BENITEZ                        RICHARD BURKE                            RICHARD CAMARGO
8113 CONSTELLATION                     332 W 4TH AVE                            8305 ROSEWAY
HOUSTON, TX 77075                      COLUMBUS, OH 43201                       EL PASO, TX 79907




RICHARD CARRASCO                       RICHARD CASEY                            RICHARD CASTRO BARRERA
3830 E WILSHIRE DR                     1320 COUNTRY ACRES LANE                  2358 DALTON LN.
PHOENIX, AZ 85008                      LAWRENCEVILLE, GA 30045                  BOISE, ID 83704




RICHARD EPPENBAUGH                     RICHARD FILON                            RICHARD FORD
208 S 197TH ST                         10656 HAMILTON PLZ APT 519               3846 E EUGIE AVE
ELKHORN, NE 68022                      OMAHA, NE 68114                          PHOENIX, AZ 85032




RICHARD FUENTES PEREZ                  RICHARD GREEN                            RICHARD GUILLEN
101 SOUTH F STREET                     23915 VERDE RIVER                        7699 ALICIA LN
HAMILTON, OH 45013                     SAN ANTONIO, TX 78255                    SARASOTA, FL 34243




RICHARD GUZMAN                         RICHARD HARA                             RICHARD KILPATRICK
3302 N 68TH ST APT 7                   27442 VIA OLMO                           26203 MILL CREEK AVE
SCOTTSDALE, AZ 85251-6202              MISSION VIEJO, CA 92691                  ALPHARETTA, GA 30022




RICHARD LANGLEY                        RICHARD LOPEZ                            RICHARD LOUIE V CARINO
709 BROADWAY COMMONS                   800 GENTLEMAN RD 229                     1248 LUNALILO ST APT 2D
GARLAND, TX 75043                      SAN ANTONIO, TX 78228                    HONOLULU, HI 96822




RICHARD LOWE REFRIGERATION SVC         RICHARD M GONZALES                       RICHARD MARSHALL
PO BOX 9407                            1627 E CHELSEA LN                        440 STAM BRIDGECOURT
AUSTIN, TX 78766-9407                  GILBERT, AZ 85295                        ALPHARETTA, GA 30005
RICHARD MARTIN            Case 19-10953-CSS
                                        RICHARDDoc 1-1
                                               MOTTON         Filed 04/30/19   Page  369 of
                                                                                  RICHARD   452
                                                                                          MULLINS
311 GLADSTELL ST                         9911 WHITEHURST DR 806                   2006 FAYCREST DRIVE
CONROE, TX 77301                         DALLAS, TX 75243                         CINCINNATI, OH 45238




RICHARD NUNEZ                            RICHARD PARKS                            RICHARD PENA
2708 N. FIESTA ST                        10888 N 70TH ST APT 284                  1908 CUESTA DR APT 1124C
SCOTTSDALE, AZ 85257                     SCOTTSDALE, AZ 85254                     ORLANDO, FL 32826




RICHARD ROGERS                           RICHARD SHAYNE CHATTERTON                RICHARD STEPHEN GRAVES
4850 51ST ST W                           6023 UTSA BLVD APT 2415 A                8634 VALLEY VIEW CT
BRADENTON, FL 34210-6605                 SAN ANTONIO, TX 78249-1897               CHANHASSEN, MN 55317




RICHARD SWALVE                           RICHARD TORRES                           RICHARD WARDEN
4350 TRINITY MILLS RD 4202               CIUDAD JARDIN BAIROA A26 OVIEDO 118      3240 DEL RIO PIKE
DALLAS, TX 75248                         CAGUAS, PR 00727                         FRANKLIN, TN 37069




RICHARD WILSON                           RICHELLE HALLGREN                        RICHELLE OGDEN
7324 S 71ST AVE                          5085 S 174TH ST                          677 MARK AVE
LA VISTA, NE 68128-2072                  OMAHA, NE 68135                          HAMILTON, OH 45013




RICHMOND SECURITY                        RICH-TAUBMAN ASSOCIATES                  RICH-TAUBMAN ASSOCIATES
491 SOUTHLAKE BLVD                       ATTN MICHELE WALTON                      C/O TAUBMAN
NORTH CHESTERFIELD, VA 23236             C/O TAUBMAN                              200 E LONG LAKE RD STE 300
                                         200 E LONG LAKE RD STE 300               BLOOMFIELD HILLS, MI 48303-0200
                                         BLOOMFIELD HILLS, MI 48304-2324



RICH-TAUBMAN ASSOCIATES                  RICH-TAUBMAN ASSOCIATES                  RICK HORNER
P.O. BOX 200                             PO BOX 67000                             1718 MAYWEATHER LN
BLOOMFIELD HILLS, MI 48303-0200          DEPT 56801                               RICHMOND, TX 77406
                                         DETROIT, MI 48267-0568




RICKY ALCALA                             RICKY HERNANDEZ                          RICKY THOMAS
246 SHADYVIEW DR                         31220 CONCORD DR APT D                   2435 CHATTAHOOCHEE CIRCLE
SAN ANTONIO, TX 78201-6936               MADISON HEIGHTS, MI 48071                ROSWELL, GA 30075




RICKY WILLIAMS                           RICO ORTIZ                               RICO PHILLIPE
6208 WINDERMERE PL                       1220 MATLOCK AVE APT 202                 1635 E OAK ST APT 3
FORT WORTH, TX 76112                     HONOLULU, HI 96814                       PHOENIX, AZ 85006-2079




RIDER ANTHONY SONNIER                    RIDGEDALE CENTER                         RIDGEDALE CENTER
14326 EASTRIDGE AVE                      C/O RIDGEDALE CENTER LLC                 SDS-12-2774
BATON ROUGE, LA 70817                    110 N WACKER DR                          PO BOX 86
                                         CHICAGO, IL 60606                        MINNEAPOLIS, MN 55486-2774
RIELLY ANGUENOT         Case 19-10953-CSS     Doc 1-1
                                      RIER MIOCHY           Filed 04/30/19   Page  370 of 452
                                                                                RIESTER
2838 E VILLA RITA DR                   1475 LINAPUNI ST APT 1705 A              3344 E CAMBELBACK RD
PHOENIX, AZ 85032                      HONOLULU, HI 96819                       PHOENIX, AZ 85018




RIGOBERTO CHARRES                      RIGOBERTO CIGARRERO                      RIGOBERTO DE JESUS VEGA
1240 NO ROLFE STREET APT 102           13055 DAHLIA CIRCLE 113                  4019 BALES AVE
ARLINGTON, VA 22209                    EDEN PRARIE, MN 55344                    KANSAS CITY, MO 64130




RIGOBERTO DESIDERIO                    RIGOBERTO MATA                           RIGOBERTO RAMIREZ
25 S 546 LLOYD AVE                     210 E OF SHOREOOD                        4524 S 26TH ST
LOMBARD, IL 60148                      VERNON HILLS, IL 60061                   OMAHA, NE 68107




RIKKI WHITLOCK                         RILEIGH SKELTON                          RILEY BOURNE
6923 CORVALIS AVE N                    840 HIGH POINT RIDGE RD                  2634 W SELWAY RAPIDS LN307
CRYSTAL, MN 55428                      FRANKLIN, TN 37069                       MERIDIAN, ID 83646




RILEY HARTMANN                         RILEY MCTEAGUE                           RILEY WETTER
5022 LINDEN AVE                        9169 COTSWOLD DR                         18616 N 4TH AVE
NORWOOD, OH 45212                      PICKERINGTON, OH 43147                   PHOENIX, AZ 85027




RIMFIRE IMPORTS, INC                   RIMROCK DESIGN, INC.                     RINA JACOB
781 EHA ST                             343 NW COLE TERRACE, STE 201             156 ETHEL STREET
WAILUKU, HI 96793                      LAKE CITY, FL 32055                      METUCHEN, NJ 09940




RINA SYANOUTHAI                        RINCON HERNANDEZ                         RINKER RENOVATIONS INC.
7800 MAPLE HILL RD LOT F10             915 S CURTIS RD 91                       6701 PARK HALL DR
HAMEL, MN 55340                        BOISE, ID 83705                          LAUREL, MD 20707




RINNAI AMERICA CORPORATION             RISTAP                                   RIVERS F. SUMPTER
103 INTERNATIONAL DRIVE                848 N RAINBOW BLVD 5066                  255 POSTWOOD CT
PEACHTREE CITY, GA 30269               LAS VEGAS, NV 89107                      MADISON, AL 35758




RIYA PATEL                             RLI INSURANCE                            RNDC - BATON ROUGE
2106 CACTUS CIRCLE                     9025 NORTH LINDBERGH DRIVE               PO BOX 3587
SAN ANTONIO, TX 78258                  PEORIA, IL 61615-1499                    LAFAYETTE, LA 70502




ROANOKE VALLEY WINE CO                 ROASTERIE, THE                           ROBECK ELECTRICAL CONT INC
1250 INTERVAL DR                       C/O ENTERPRISE BANK PO BOX 790379        138 GILLARD AVE SE
SALEM, VA 24153                        ST. LOUIS, MO 63179-0379                 BUFFALO, MN 55313
                      Case
ROBERSTON DIEUDONNE, JR.       19-10953-CSS
                                        ROBERT Doc 1-1 Filed 04/30/19
                                               ALDERMAN                 Page 371 ASTALOS
                                                                           ROBERT of 452
3836 PYRITE DR                          10 E LEE ST APT 708                64 SOUTH MAPLE ST
ORLANDO, FL 32826                       BALTIMORE, MD 21202                FORDS, NJ 08863




ROBERT BARKLEY JR.                      ROBERT BIEREY                      ROBERT BLAKEMORE JR
2662 E WATERVIEW CT                     104 E 38TH ST APT 2E               12591 E KANSAS PL S108
CHANDLER, AZ 85249                      KANSAS CITY, MO 64111              AURORA, CO 80012




ROBERT BLOCH                            ROBERT BOWEN                       ROBERT BRADLEY
951 BRASS RING RD                       2125 LONE OAK WAY                  3207 BROADWAY BLVD
LAS VEGAS, NV 89123                     PRESCOTT, AZ 86305                 KANSAS CITY, MO 64111




ROBERT BURT                             ROBERT BUTLER                      ROBERT CALHOUN
20 CONCORD CIRCLE                       4950 SIESTA OAK LOOP               501 116TH AVE N APT 246
SPRINGBORO, OH 45066                    WINTER PARK, FL 32792              ST PETERSBURG, FL 33716-2726




ROBERT CLAUSEN                          ROBERT COOK                        ROBERT DAVENPORT
14039 E PARSLEY DR                      428 ORCHID LN                      2343 BRANDON ST
MADEIRA BEACH, FL 33708-2301            CANTON, GA 30114                   HUNTSVILLE, AL 35801




ROBERT DIAZ                             ROBERT DOW                         ROBERT E PECAUT
2908 S. WESLEYAN DR                     2594 SILVER CLIFF DR               14555 E BALTIC PL
FORT WORTH, TX 76105                    DULUTH, GA 30096                   AURORA, CO 80014-1564




ROBERT ESPELETA                         ROBERT GANDARA                     ROBERT HALING
1232 E MEADOWBROOK AVE                  4107 W PINCHOT AVE                 9939 WALNUT DR 201
PHOENIX, AZ 85014-4027                  PHOENIX, AZ 85019                  KANSAS CITY, MO 64114




ROBERT HANDLEY                          ROBERT HANLEY                      ROBERT HERNADEZ
6504 STARLING MESA ST                   3926 CADEIRA CIRCLE                2287 E ROBIN LN
LAS VEGAS, NV 89086                     MASON, OH 45040                    GILBERT, AZ 85296-2125




ROBERT HESTER                           ROBERT HICKMAN                     ROBERT HOLLAWAY
455 WILDWOOD FOREST DR APT 10209        8111 SURREY BROOK PL               2401 MANOR RD
SPRING, TX 77380                        WEST CHESTER, OH 45069             AUSTIN, TX 78722




ROBERT J. FAIR                          ROBERT KARAAN                      ROBERT KNOX
8256 SW 115TH LN                        8611 EAGLE GLEN TERRACE            840 N CAREY ST
OCALA, FL 34481                         FAIRFAX STATION, VA 22039          BALTIMORE, MD 21217
ROBERT LAKE            Case   19-10953-CSS
                                       ROBERT Doc 1-1 JRFiled 04/30/19
                                              M FOWLER                        Page 372 M
                                                                                 ROBERT ofKNUTH
                                                                                           452
8450 W CHARLESTON APT 1074              2304 N HOUSTON ST APT 3                  5532 24TH ST CT E
LAS VEGAS, NV 89117                     FORT WORTH, TX 76164-8156                BRADENTON, FL 34203




ROBERT MALCOLM GARY                     ROBERT MARSEE                            ROBERT MARTIN
7 SCOFIELD AVE                          12129 SYCAMORE TERRACE DRIVE APT. C      3711 MEDICAL DR 2222
STAMFORD, CT 06906                      CINCINNATI, OH 45249                     SAN ANTONIO, TX 78229




ROBERT MASON                            ROBERT MCCRACKEN                         ROBERT MEDLEY
1404 MARATHON KEY DR                    12033 PARKER PLZ 302                     6800 LIBERTY RD APT 306
TAMPA, FL 33612                         OMAHA, NE 68154                          BALTIMORE, MD 21207




ROBERT MILLER                           ROBERT MORRIS                            ROBERT MOURRA
8822 E CONIESON RD                      2701 N DECATUR BLVD APT 2069             808 ROCKEFELLER
SCOTTSDALE, AZ 85260-7000               LAS VEGAS, NV 89108-2966                 IRVINE, CA 92612




ROBERT NORRIS                           ROBERT PASTORE                           ROBERT R. HOPPER & ASSOCIATES
9495 E VIRGINIA AVE                     7236 NEVIS DR                            333 S 7TH ST STE 2450
SCOTTSDALE, AZ 85256                    COLUMBUS, OH 43235                       ROBERT HOPPER
                                                                                 MINNEAPOLIS, MN 55402




ROBERT REID                             ROBERT ROPER                             ROBERT S STRAVOLO
6505 E OSBORN RD APT 125                2027 COUNTRY CLUB BLVD                   2012 MEYER PL
SCOTTSDALE, AZ 85251-6043               SUGARLAND, TX 77478                      COSTA MESA, CA 92627




ROBERT SANDERS                          ROBERT SCARVELES                         ROBERT SEANZ
13835 E. 35TH ST. SOUTH CT.             4 TALL OAK BLVD                          8210 CARPENTER DR
INDEPENDENCE, MO 64055                  HUNTSVILLE, AL 35824                     EL PASO, TX 79907-5146




ROBERT STEELE                           ROBERT SURKO                             ROBERT TEDFORD
7731 CROOKED RD                         7711 MEADOW PARK DR. 129                 2744 SPYGLASS DR
SAN ANTONIO, TX 78254                   DALLAS, TX 75230                         CARROLLTON, TX 75007




ROBERT THELEN                           ROBERT THOMPSON                          ROBERT TROMBLY
11112 E SILVER SPRINGS AVE              915 N ARLINGTON AVE                      930-A SPENCER ST APT 2
MESA, AZ 85212                          BALTIMORE, MD 21217                      HONOLULU, HI 96822




ROBERT VALLIANT JONES P.A.              ROBERT W BAIRD & CO INC                  ROBERT WALDO
157 EAST MAIN STREET                    ATTN JAN SUDFELD                         3218 ROYAL COACH WAY
ELKTON, MD 21921                        777 E. WISCONSIN AVE                     GARLAND, TX 75044
                                        19TH FLR
                                        MILWAUKEE, WI 53202
ROBERT WARD              Case 19-10953-CSS
                                       ROBERT Doc 1-1
                                              WARNER       Filed 04/30/19   Page 373 ofA.452
                                                                               ROBERTO   SOTO DEL CUETO
7921 HIGHBROOK DR                       17807 LAKECREST VIEW DR APT 10103      PO BOX 367515
MAINVILLE, OH 45039                     CYPRESS, TX 77433-3766                 SAN JUAN, PR 00936




ROBERTO ARENAS-PURUINIS                 ROBERTO ARTURO ORTIZ                   ROBERTO AVILA
4200 37TH ST                            210 NW 59 AVE                          3232 FRUITVILLE RD APT 212
DICKINSON, TX 77539                     MIAMI, FL 33126                        SARASOTA, FL 34237




ROBERTO BENAVIDES                       ROBERTO CARRILLO                       ROBERTO CHONG PONCE
6075 MONTE VISTA LN APT 1623            1420 15TH ST E                         370 WALLACE RD APT E5
FORT WORTH, TX 76132-5436               BRADENTON, FL 34208-3344               NASHVILLE, TN 37211




ROBERTO DURAN SANTANA                   ROBERTO ESCOBAR                        ROBERTO GARCIA
6111 ABRAMS RD APT 2075                 8951 GOODRICH RD APT 201               612 MONROE ST
DALLAS, TX 75231                        BLOOMINGTON, MN 55437                  BALTIMORE, MD 21223




ROBERTO GUZMAN                          ROBERTO HERNANDEZ                      ROBERTO MILLAN
1401 PATRICIA 1811                      4205 BEGONIA CT                        310 PARRAMATTA 2826
SAN ANTONIO, TX 78213                   LAS VEGAS, NV 89108                    HOUSTON, TX 77073




ROBERTO MORALES                         ROBERTO MUNOZ                          ROBERTO PASCUAL
18975 W ROSE AVE E-5                    8134 BLOOMINGTON AVE                   4740 E ALTA VISTA RD
MUNDELEIN, IL 60060                     BLOOMINGTON, MN 55425                  PHOENIX, AZ 85042




ROBERTO PEREZ                           ROBERTO PU LUX                         ROBERTO ROQUE
2138 PILGRIMS POINT DR                  9270 TASMANIA AVE                      5821 E 60TH AVE
FRIENDSWOOD, TX 77546                   BATON ROUGE, LA 70810                  COMMERCE CITY, CO 80022




ROBERTO RUEDA                           ROBERTO SANCHEZ TORRES                 ROBERTO TRUJILLO
413 N IOWA AVE                          2207 W MAIN ST 41                      1641 S MICHIGAN AVE
VILLA PARK, IL 60181                    MESA, AZ 85201                         VILLA PARK, IL 60181




ROBERTO VALENCIA                        ROBIN ELIZABETH CRANE                  ROBIN KENDLE
539 BROOKSIDE DR                        506 W RIVER LANDING BLVD SW            128 HOLT HILLS RD
WESTMONT, IL 60559                      MADISON, AL 35756                      NASHVILLE, TN 37211




ROBIN LESTER                            ROBIN WILSON                           ROBINHOOD SECURITIES LLC
10912 ADARE DR.                         2366 OLD PENN RD                       ATTN DAWN PAGLIARO
FAIRFAX, VA 22032                       BOISE, ID 83712                        500 COLONIAL CENTER PKWY 100
                                                                               LAKE MARY, FL 32746
ROBINS CELLARS, THE     Case 19-10953-CSS    Doc
                                      ROBINSON    1-1 Filed 04/30/19
                                               SANCHEZ                 Page 374 of
                                                                          ROBSON   452
                                                                                 GREASON
9878 MARYLAND DR                       5210 WEBB BRIDGE CT                405 E 28TH ST
RICHMOND, VA 23233                     ALPHARETTA, GA 30009               BALTIMORE, MD 21218




ROBSON JOAQUIN                         ROBYN HARTZELL                     ROC RICKER
1403 MAKIKI ST B-701                   1413 LOCHAVEN CT.                  4 COOL CREEK CT
HONOLULU, HI 96814                     WATERFORD, MI 48327                CARMEL, IN 46033




ROCIO J GARCIA DE LA VEGA              ROCIO VIJIL                        ROCKING H PLUMBING LLC
40 SEASCAPE                            11829 CHASE WELLESLEY DR 622       101 N. KAUFMAN ST. 113
LAGUNA NIGUEL, CA 92677                RICHMOND, VA 23233                 SEAGOVILLE, TX 75159




ROCKY MOUNTAIN BUSINESS PRODUCTS       RODENBURG LAW FIRM                 RODERICK WOODS
2020 S PONTIAC WAY                     300 NP AVE, STE 105,               3320 CENTENNIAL RD
DENVER, CO 80224                       PO BOX 2427                        FOREST HILL, TX 76119-7105
                                       FARGO, ND 58108-2427




RODNEY AMOS                            RODNEY DUNN                        RODNEY KING
288 COMROE RD                          5544 SUMRALL DR                    1220 DRESSAGE RIDGE
NASHVILLE, TN 37211                    BATON ROUGE, LA 70811              CONYERS, GA 30013




RODNEY MOORE                           RODNEY PATTERSON                   RODOLFO DANIEL URIARTE
6204 PAMELA DR NW                      2440 NORTH EUREKA AVE              15425 N 25TH ST 2011
HUNTSVILLE, AL 35806-1631              MERIDIAN, ID 83646                 PHOENIX, AZ 85032




RODOLFO DOMINGO CUNALATA               RODOLFO ESPINOZA                   RODOLFO GARZA
759 WASHINGTON ST NE APT 8             8842 N 6TH PL APT 207              1550 THOUSAND OAKS 1518
MINNEAPOLIS, MN 55413-2006             PHOENIX, AZ 85020                  SAN ANTONIO, TX 78232




RODOLFO JUAREZ                         RODOLFO NUNEZ                      RODOLFO RODRIGUEZ
10106 BROCKBANK DR                     7134 W EVERETT ST                  602 E MISSION LN APT 108
DALLAS, TX 75229-5849                  BOISE, ID 83704                    PHOENIX, AZ 85020-5701




RODOLFO RODRIQUEZ                      RODOLFO URIARTE                    RODRIGO ALANIS
4123 CEDAR SPRINGS RD APT 2246         1819 N 40TH ST A9                  1319 FAIRMOUNT
DALLAS, TX 75219                       PHOENIX, AZ 85008                  FORT WORTH, TN 76104




RODRIGO CANO VILLANO                   RODRIGO FELIPE                     RODRIGO GUEVARA
133 SOUTH BROADWAY 3C                  3104 SULLIVAN DR                   222 E CORNELIUS CIRCLE
BALTIMORE, MD 21231                    HUNTSVILLE, AL 35810               SARASOTA, FL 34232
ROELSO PEREZ            Case   19-10953-CSS
                                        ROGELIODoc  1-1
                                               AVILES          Filed 04/30/19   Page 375 of
                                                                                   ROGELIO   452
                                                                                           DIAZ
4610 N ARMENIA AVE APT 262               4215 DIAMONDHEAD DR                       4656 ST FRANCIS AVE 201
TAMPA, FL 33603                          SAN ANTONIO, TX 78218-3506                DALLAS, TX 75227




ROGELIO MARTINEZ                         ROGELIO MENDOZA                           ROGELIO RODRIGUEZ
10707 IH 10 WEST 1111                    511 E SAHARA AVE APT C-103                495 WOODSTONE DR 1504
SAN ANTONIO, TX 78230                    LAS VEGAS, NV 89104                       SAN ANTONIO, TX 78239




ROGELIO SORIANO                          ROGER ANEZ                                ROGER AREBALO
12017 MOTH ORCHID                        E3470 PAGEL ROAD                          29710 BRIGHT RAY PL
LAS VEGAS, NV 89183                      IOLA, WI 54945                            WESLEY CHAPEL, FL 33543




ROGER FLORES                             ROGER GUERRA                              ROGER NOGGIN
496 E BRIARCLIFF RD                      19295 SW 184 ST                           1909 WALTHALL CREEK DRIVE
BOLINGBROOK, IL 60440                    MIAMI, FL 33187                           SOUTH CHESTERFIELD, VA 23834




ROGER PAHOU                              ROGER SOZA                                ROGER VINGE
6439 DANVILLE AVE                        5401 RAMPART ST 416                       718 HARVEST CT
BALTIMORE, MD 21224-6224                 HOUSTON, TX 77081                         SHAKOPEE, MN 55379




ROGERS UPHOLSTERY SHOP                   ROHAN THOMPSON                            ROKOPAS ROKE
7621 JACKSBORO HWY                       9711 CONCORD RIDGE CT                     565 QUINN LN APT 414
FT WORTH, TX 76135                       BRENTWOOD, TN 37027                       HONOLULU, HI 96813




ROLAND MOORE                             ROLANDO ARTEAGA GARCIA                    ROLANDO CUMEZ-CALEL
4367 E MAIN ST                           4610 N 74TH ST 3                          801 E NASA PKY
WHITEHALL, OH 43213                      SCOTTSDALE, AZ 85251                      WEBSTER, TX 77598




ROLANDO VENTURA                          ROLL-A-SHADE INC.                         ROLLENIA JAKABOT
2520 WINROCK 34                          12101 MADERA WAY                          1545 LINAPUNI ST APT B516
HOUSTON, TX 77057                        RIVERSIDE, CA 92503                       HONOLULU, HI 96819-5501




ROLLING STONE - DALLAS                   ROLONDO ALDRIDGE                          ROMAN ABATE
2221 JUSTIN ROAD 119-330                 1847 SPRING GROVE LN                      12624 FAIR CREST CT 301
FLOWER MOUND, TX 75028                   MIDDLETOWN, OH 45044                      FAIRFAX, VA 22033




ROMAN VAZQUEZ                            ROMELIE CAJIMAT                           ROMEO PADILLA
5959 WURZBACH RD APT 19                  4201 S DECATUR BLVD APT 1006              22 LEE ST APT 2
SAN ANTONIO, TX 78238-1752               LAS VEGAS, NV 89103                       STAMFORD, CT 06902
                       Case 19-10953-CSS
RON WRITE, TAX ASSESSOR-COLLECTOR    RONALD Doc   1-1
                                             ESPANA     Filed
                                                    MANCIA          04/30/19   Page 376 HILL
                                                                                  RONALD of 452
PO BOX 961018                        243344 CUNNINGHAM AVE                        18061 RUNYON ST.
FORT WORTH, TX 76161-0018            WARREN, MI 48083                             DETROIT, MI 48234




RONALD J MOORE                        RONALD JEROME BOUTTE JR                     RONALD NAMBA
15900 SPACE CENTER BLVD APT B13       1351 GREENS PKWY 236                        9935 W CANTERBIRY DR
HOUSTON, TX 77062-6200                HOUSTON, TX 77067                           BOISE, ID 83704




RONALD ORTON                          RONALD SALAZAR                              RONALD TERRELL BETHLEY
5510 BARTON DR                        1335 S GALENA ST APT A1-208                 5828 LAVEY IN
ORLANDO, FL 32807                     DENVER, CO 80247                            BAKER, LA 70714




RONALD VALDIVA                        RONALD WENDLAND                             RONALD ZAMORA
288 E. MAINE AVE APT 101              9839 WALNUT ST 201                          94-172 AWAIA ST
NAMPA, ID 83686                       DALLAS, TX 75243                            WAIPAHU, HI 96797




RONDA BLACKWELL                       RONDA BOWLING                               RONIECE GRANT
2108 BROOKSIDE DR UNIT A              822 MAIN ST                                 258 MAPLEWOOD AVE
HUNTSVILLE, AL 35805                  HAMILTON, OH 45013                          BRIDGEPORT, CT 06605




RONIQUE LA-SHAY SHEPARD               RONNIE JOHNSON                              RONNIE WHITWORTH
3531 ARCHER DR SW                     6200 WALNUT DR                              1901 W. BARTLETT CT.
HUNTSVILLE, AL 35805-5323             FORT WORTH, TX 76114                        CHANDLER, AZ 85248




RONNISHA BAKER                        RONSET RAMIREZ                              ROOF MANAGEMENT, INC
6 WESTWOOD DR                         1413 HEREFORD DR                            18W100 22ND ST 107
STAMFORD, CT 06902                    EL PASO, TX 79928                           OAKRBOOK TERRACE, IL 60181




ROOFTOP SOLUTIONS                     ROQUE SALAS                                 ROS SOU
2019 CORPORATE LN STE 119             472 ELMWOOD AVE                             23382 MELROSE LN
NAPERVILLE, IL 60563                  WOODBRIDGE, NJ 07095                        MACOMB, MI 48042




ROSA ANNA MATOS                       ROSA ELENA LOPEZ DE MUNOZ                   ROSA ESTEFANIA DOMINGUES
2315 PRINCETON CT APT A               1240 N ROLFE ST APT 104                     3029 PORTLAND AVE S
ORLANDO, FL 32804                     ARLINGTON, VA 22209-3347                    MINNEAPOLIS, MN 55407




ROSA HERNANDEZ                        ROSA LINDA INGA                             ROSA MENDOZA
700 FINCH LN                          4603 BOSTICK CIRCLE                         611 WESTMINSTER DR
SHELBYVILLE, TN 37130                 TAMPA, FL 33634                             FRANKLIN, TN 37067
ROSA PORTILLO DIAZ      Case 19-10953-CSS    Doc
                                      ROSA RUIS   1-1
                                                ZOLIS       Filed 04/30/19     Page 377
                                                                                  ROSA   of 452
                                                                                       URENA
37-B CRAIGHILL RD                      6727 SPRING ROSE ST                        CALLE PERLA FINA URB PARQUE ECUESTRE
RICHMOND, VA 23238                     SAN ANTONIO, TX 78249-2942                 N28
                                                                                  CAROLINA, PR 00987




ROSA VALENZUELA                        ROSA VASQUEZ CORDOVA                       ROSALINA ESCOBAR
1915 N 70TH ST APT 5                   1650 S ARIZONA AVE 349                     4641 LILLIPUT LN
SCOTTSDALE, AZ 85257                   CHANDLER, AZ 85286                         LAS VEGAS, NV 89102




ROSALINDA ORTIZ-GARCIA                 ROSALINO VALASQUEZ                         ROSALIO ALVAREZ
4315 41ST AVE S                        25 FALMOUTH RD                             1131 N 49TH ST APT B
MINNEAPOLIS, MN 55406-4037             ISELIN, NJ 08830                           PHOENIX, AZ 85008




ROSALIO ARGUELLES GONZALEZ             ROSE TELLINGTON                            ROSE TINGLEY
5711 W TROPICANA AVE APT 221           2954 GARRISON BLVD APT A                   12235 VANCE JACKSON ROAD APT 416
LAS VEGAS, NV 89103                    BALTIMORE, MD 21216                        SAN ANTONIO, TX 78230




ROSEANNA JAGIELLO                      ROSELINNE JURADO GARCIA                    ROSELLE MCNEW
17030 N 49TH STREET                    5309 S PALM DR                             5445 N NEW BRAUNFELS AVE D
SCOTTSDALE, AZ 85254                   TEMPE, AZ 85283                            SAN ANTONIO, TX 78209




ROSEMARIE ANN MILLER                   ROSEMARIE BAILEY                           ROSEMARY DELGADO
3201 TOMICH CT                         1 WATERWAY AVE                             1639 S MICHIGAN AVE 301
HONOLULU, HI 96818                     THE WOODLANDS, TX 77380                    VILLA PARK, IL 60181




ROSEMARY SAING                         ROSEMARY WRIGHT                            ROSENBERG INDOOR COMFORT
1639 CABLE RANCH RD 2211               39 W LEXINGTON ST APT 1704                 4335 VANCE JACKSON 505
SAN ANTONIO, TX 78245                  BALTIMORE, MD 21201                        SAN ANTONIO, TX 78230




ROSENDO MARCELINO                      ROSENDO RODRIGUEZ                          ROSHONDA CRUMP
7152 FAIR OAKS AVE APT 1125            1301 EMERYWOOD CT APT D                    395 SADDLE BRIDGE DR
DALLAS, TX 75231                       LAS VEGAS, NV 89117                        ALPHARETTA, GA 30022




ROSS HOUSTON                           ROSS M MCCLURE                             ROTH BROS INC
1274 NW 6TH ST APT. 3                  2421 ALA WAI BLVD APT.: 506A               PO BOX 4209
MIAMI, FL 33125                        HONOLULU, HI 96815                         3847 CRUM ROAD
                                                                                  YOUNGSTOWN, OH 44515-0209




ROTO ROOTER SERVICES CO                ROWANNE BRUGMAN                            ROXANA HERNANDEZ SIBRIAN
5672 COLLECTIONS CENTER DR             URB. VILLA ANDALUCIA CALLE BAILEN H26      2308 SPENCER RD
CHICAGO, IL 60693                      SAN JUAN, PR 00926                         RICHMOND, VA 23230
ROXANA SANTILLAN        Case 19-10953-CSS
                                      ROXANA Doc 1-1
                                             TORRES         Filed 04/30/19   Page 378
                                                                                ROY    of 452
                                                                                    ROBERTS
234 E. PRICE ST                        374 KEENE ST 2                           113 WEST VOORHEES STREET
LINDEN, NJ 07036                       PERTH AMBOY, NJ 08861                    READING, OH 45215




ROY SANDERSON                          ROY VALDEZ                               ROYAL CAR CARRIER, INC.
740 NORTHWOOD CIRCLE                   9435 VALLEY DALE                         3504 E PARKVIEW DR
WINTER PARK, FL 32789                  SAN ANTONIO, TX 78250                    GILBERT, AZ 85295




ROYAL FOOD SERVICE                     ROY-ANTHONY CHESTERFIELD JR              ROYCE JOSEI HAWKINS
PO BOX 162389                          7255 CATAMARAN DR                        1212 MAKALOA ST. APT.1
ATLANTA, GA 30321                      ORLANDO, FL 32835                        HONOLULU, HI 96814




ROZHINA YASREBI                        RPAI US MANAGEMENT LLC                   RS SUFON
11114 W 113TH ST                       13068 COLLECTION CENTER DRIVE            1101 KOKEA ST J104
OVERLAND PARK, KS 66210                CHICAGO, IL 60693-0130                   HONOLULU, HI 96817




RSC MECHANICAL, INC.                   RSM COMMERCIAL LIGHTING                  RSM ROC & COMPANY
50650 CORPORATE DR                     3808 HARVEY PENICK DR                    PO BOX 10528
SHELBY TOWNSHIP, MI 48315              ROUND ROCK, TX 78664                     SAN JUAN, PR 00922




RSVP PARTY RENTALS                     RUBEN ADALBERTO ARGUETA VALLE            RUBEN AGUIRRE
4445 S VALLEY VIEW 9                   626 COLONY DR                            9600 FOX FOREST AVE
LAS VEGAS, NV 89103                    TROY, MI 48083                           LAS VEGAS, NV 89129




RUBEN BERRIOS GONZALEZ                 RUBEN CASASOLA                           RUBEN CHAVEZ
100 W TEXAS AVE 1426                   268 MAIN ST                              4642 S. CALICO RD
WEBSTER, TX 77598                      WOODBRIDGE, NJ 07095                     GILBERT, AZ 85297




RUBEN COLUNGA                          RUBEN DURAN                              RUBEN FERNANDEZ
3839 E HEARN RD                        110 W BROAD 1                            7900 VISCOUNT BLVD APT 657
PHOENIX, AZ 85032                      STAMFORD, CT 06902                       EL PASO, TX 79925




RUBEN GOMEZ                            RUBEN GOMEZ                              RUBEN HURTADO
2471 N. ARMSTRONG PL                   442 SHADYWOOD LN                         1666 S EXTENSION RD
BOISE, ID 83704                        SAN ANTONIO, TX 78216                    MESA, AZ 85210




RUBEN JR FUENTES                       RUBEN MARTINEZ                           RUBEN MARTINEZ
115 WARWICH ST                         131 W MAPLE RD                           7047 W ALMERIA RD
SAN ANTONIO, TX 78216-6158             CLAWSON, MI 48017-1125                   PHOENIX, AZ 85035
RUBEN PAQUIAN             Case 19-10953-CSS    Doc 1-1
                                        RUBEN REYES LICONA Filed 04/30/19   Page 379RODRIGUEZ
                                                                               RUBEN of 452
2408 LEON ST APT 311                      2575 GARDERE LN TRLR 79              8750 E MCDOWELL RD APT 113
AUSTIN, TX 78705-4632                     BATON ROUGE, LA 70820-7952           SCOTTSDALE, AZ 85257-3927




RUBEN SANCHEZ                             RUBEN VALDEZ                         RUBEN VALENZUELA
4010 KELSEY WAY                           5010 N 22ND ST APT 108               5535 W MCDOWELL 2015
SPRING HILL, TN 37174                     PHOENIX, AZ 85015                    PHOENIX, AZ 85035




RUCHIR NARULA                             RUDDYS R FORCELLEDO                  RUDOLPH ARCHON
4426 PINEHURST MESA                       11341 SW 43RD TER                    1155 NORTHWEST DR
SAN ANTONIO, TX 78247                     MIAMI, FL 33165-4635                 PORT ALLEN, LA 70767




RUDY ARTUYO                               RUEBEN MARCELINO                     RUFINO HERNANDEZ
1017 16TH AVE APT A                       8350 PARK LN APT 214                 489 ENGLANDER CT
HONOLULU, HI 96816                        DALLAS, TX 75231                     COLUMBUS, OH 43085




RUIKUN HUANG                              RUSSEL REID INC                      RUSSELL BOWEN JR
991 REDDY FARM RD                         PO BOX 130                           2412 TANDORI CIR
GRAYSON, GA 30017                         KEANSBEY, NJ 08832                   ORLANDO, FL 32837




RUSSELL GINTHER                           RUSSELL JACOBS                       RUSSELL SCIVALLY
1950 E RICHARDS DR                        1224 E CHRISTY DR.                   8227 COUNTY ROAD 107
TEMPE, AZ 85282                           PHOENIX, AZ 85020                    SCOTTSBORO, AL 35768-5553




RUSSELL WAYNE BROACH                      RUTCHIE ANN ROLDAN-ESPARRAGOZA       RUTH NAGGAWA
2250 PINEHURST ST                         1650 S ARIZONA AVE 258               2302 JASMINE PKWY
SARASOTA, FL 34231-6834                   CHANDLER, AZ 85286                   ALPHARETTA, GA 30022




RUTH PEREZ                                RVA LAWNCARE                         RYAN BERGANT
12100 POLO DR 534                         9318 LAVENHAM CT                     4019 W BUCKSKIN TRAIL
FAIRFAX, VA 22033                         MIDLOTHIAN, VA 23112                 PHOENIX, AZ 85083




RYAN BIGGINS                              RYAN CHAN                            RYAN CHESLOCK
3313 N 68TH ST UNIT 215                   163 SEDALIA CT                       23728 N KINGSTON ROW
SCOTTSDALE, AZ 85251                      ALPHARETTA, GA 30009                 PRAIRIE VIEW, IL 60069




RYAN CUNNINGHAM                           RYAN D LUNDBERG                      RYAN DANIEL DELATORRE
3000 E 1ST AVE STE 184                    611 E 11TH AVE 101                   915 E BROADWAY RD
DENVER, CO 80246                          DENVER, CO 80203                     MESA, AZ 85204
RYAN DONOHOO            Case 19-10953-CSS    Doc 1-1
                                      RYAN E CLARK          Filed 04/30/19   Page 380
                                                                                RYAN    of 452
                                                                                     E EDWARDS
16386 LONG VALLEY CT.                  10186 BESSMER LANE                       8858 S GRANDVIEW DR
CONROE, TX 77302                       FAIRFAX, VA 22032                        TEMPE, AZ 85284-3173




RYAN E MCFARLAND                       RYAN EVANS                               RYAN GALANG
4164 W BART DR                         39 RIVER ST                              8963 FONDREN VILLAGE DR
CHANDLER, AZ 85226                     SOUTHPORT, CT 06890                      HOUSTON, TX 77071




RYAN GITTINGS                          RYAN GONZALES                            RYAN HAHN
102 WALNUT AVE                         7543 S. SEA LN 116                       1504 HERVEY ST
BALTIMORE, MD 21206                    SAN ANTONIO, TX 78216                    BOISE, ID 83705




RYAN HILES                             RYAN J EICHORN                           RYAN JOHNSON
1403 SEAGATE LANE                      1493 ARROYO VERDE DR                     4811 E IDLEWILD AVE
HOUSTON, TX 77062                      HENDERSON, NV 89012                      TAMPA, FL 33610




RYAN JONES                             RYAN L CHANDLER                          RYAN LANKFORD
3640 BAYSHORE DR                       2421 BELT BUCKLEY DR                     11434 CULEBRA RD APT 1311
BACLIFF, TX 77518                      HENDERSON, NV 89002                      SAN ANTONIO, TX 78253




RYAN LAUDERMAN                         RYAN LITTLETON                           RYAN LLC
22507 DORION ST                        20415 LIATRIS LN                         PO BOX 848351
ST CLR SHORES, MI 48082-2438           SAN ANTONIO, TX 78259                    DALLAS, TX 75284-8351




RYAN MCCLANAGHAN                       RYAN MIDDLETON                           RYAN MONTGOMERY
5884 HOLLOW OAK TRL                    16836 SQUAW VALLEY LN                    4550 MARSHALL RUN CIRCLE 312
CARMEL, IN 46033                       AUSTIN, TX 78717                         GLEN ALLEN, VA 23059




RYAN OPSAL                             RYAN PEAVEY                              RYAN PEDROS
6916 35TH AVE N                        1104 LIBERTY DR                          2010 PUUKAPU ST
CRYSTAL, MN 55427                      MADISON, AL 35758                        HONOLULU, HI 96819




RYAN REISS                             RYAN RIPLEY                              RYAN ROURKE
4 BECK ST                              1814 E BELL RD APT 2095                  3614 S 126TH AVE
CANAL WINCHESTER, OH 43110             PHOENIX, AZ 85022                        OMAHA, NE 68144




RYAN RUST                              RYAN SAMFORD                             RYAN SILVA
7631 TACKLE DR                         451 CONSTELLATION BLVD APT 708           6018 CHERYL LN
LAS VEGAS, NV 89128                    LEAGUE CITY, TX 77573                    ZIONSVILLE, IN 46077
RYAN STERNER           Case    19-10953-CSS    Doc 1-1
                                        RYAN THOMAS          Filed 04/30/19   Page 381
                                                                                 RYAN   of 452
                                                                                      THURMOND
12861 GENEVA GLADE DRIVE                50 W SEPARATION CANYON TRL               488 COUNTY RD 419
RIVERVIEW, FL 33578                     FLAGSTAFF, AZ 86005                      SECTION, AL 35771




RYAN WHALEY                             RYAN WINKLER                             RYANN VASQUEZ
301 MCANDREWS RD W 123                  9602 ORCHID MEADOWS                      23411 SUMMERFIELD 41-C
BURNSVILLE, MN 55337                    SAN ANTONIO, TX 78250                    ALISO VIEJO, CA 92656-2858




RYCHE PELUSI                            RYLIE SEBBEN                             RYOTA SAKURAGI
14470 GETTIS LEE ROAD                   15250 ONTARIO ST                         6507 S HARDY DR
PARRISH, FL 34219                       OMAHA, NE 68144                          TEMPE, AZ 85283




SA COMUNALE                             SAADIA BLOOM                             SAAMS WATER LAB
2900 NEWPARK DR                         3723 PIPERS DALE ST                      6031 FIELDSTONE AVE
BARBERTON, OH 44203                     SAN ANTONIO, TX 78251                    BATON ROUGE, LA 70808




SABASTIAN MOORE                         SABLE GOLSON                             SABRE GREEN
5250 KEYSTONE                           113 SARATOGA ST APT C                    301 RESERVE CT
HOUSTON, TX 77021                       KINGSVILLE, TX 78363-6787                CATONSVILLE, MD 21228




SABRINA CURRY                           SABRINA DUCRET                           SABRINA FLORES
11883 W. CLOVERBROOK LN. APT. 102       67 ROSEWOOD DR                           12703 SILVER RADIANCE ST
BOISE, ID 83713                         KEYPORT, NJ 07735                        SAN ANTONIO, TX 78230-1544




SABRINA GUILMETTE                       SABRINA HITZLER                          SABRINA JENKINS
425 CREEK OAK DR                        6870 W DEL RIO ST                        1700 UNIVERSITY BLVD APT 422
MURFREESBORO, TN 37128                  CHANDLER, AZ 85226                       ROUND ROCK, TX 78665




SABRINA MORENO                          SABRINA SCHRIEFER                        SABRINA WILLIAMS
5313 LEMOORE DR                         5902 PRESTON OAKS RD APT 2016            730 CONREID DR NE
GLEN ALLEN, VA 23059                    DALLAS, TX 75254                         PORT CHARLOTTE, FL 33952-9713




SACKS, RICKETTS & CASE LLP              SADE HARRIS                              SADIE MARCELIN
2800 N CENTRAL AVE STE 1910             3176 RAVENWOOD AVE                       1450 WEST HIGHLAND VIEW DR.
CYNTHIA RICKETTS                        BALTIMORE, MD 21213                      BOISE, ID 83702
PHOENIX, AZ 85004




SADIR VAZQUEZ                           SAEED KAREEM CAZARES                     SAFEYA MEDINA
4434 LETO LAKES BLVD                    3429 BROOKROCK ST                        5547 BERRY CREEK DR
TAMPA, FL 33614                         EL PASO, TX 79935                        HOUSTON, TX 77017
SAGAL MUSSE DUALE          Case 19-10953-CSS    Doc 1-1
                                         SAGE MONET            Filed 04/30/19   Page 382
                                                                                   SAGE    of 452
                                                                                        SIMON
23503 PRAIRIE BIRD DR                     5832 TRACY AVE                           8941 BOONE DR
SPRING, TX 77373                          KANSAS CITY, MO 64110                    BATON ROUGE, LA 70810




SAIA PLUMBING & HEATING CO., INC.         SAID ASGARLI                             SAIDA VAZQUEZ
16709 NORBROOK DRIVE                      16 E OLD WILLOW RD. APT. 5065            1081 CALLE 1 URBANIZACION VILLA
OLNEY, MD 20832                           PROSPECT HEIGHTS, IL 60070               NEVAREZ
                                                                                   SAN JUAN, PR 00927




SAIGE MACLEAY                             SALAM QEWAR                              SALAM QUTUB
5959 BURBANK DR APT 624                   8110 SKILLMAN ST APT 2044                1812 N QUINN ST
BATON ROUGE, LA 70820                     DALLAS, TX 75231                         ARLINGTON, VA 22209




SALENA FEATHERSTONE                       SALLY MURAGIN                            SALS DRAFT SERVICE
14108 CASTLE BLVD                         1901 EXCALIBUR DR.                       18 LAZYBROOK RD
SILVER SPRING, MD 20904                   ORLANDO, FL 32822                        SHELTON, CT 06484




SALT RIVER PROJECT                        SALT WORKS                               SALVADOR ALCAZAR
1500 N MILL AVE                           PO BOX 22273                             2848 E GREENWAY RD APT 118
TEMPE, AZ 85281                           MESA, AZ 85277                           PHOENIX, AZ 85032-4472




SALVADOR BARRAGAN                         SALVADOR GARCIA                          SALVADOR GONZALEZ PENA
4710 WARWICK BLVD APT 15                  1903 CODD AVE                            5617 S 22ND ST
KANSAS CITY, MO 64111                     DUNDALK, MD 21223                        OMAHA, NE 68107-3622




SALVADOR HERNANDEZ                        SALVADOR HERNANDEZ                       SALVADOR LOPEZ
119 DALE MABRY                            3638 ALMOND BEACH DR                     11817 N 29TH AVE
TAMPA, FL 33609                           EL PASO, TX 79936                        PHOENIX, AZ 85029




SALVADOR MARTINE                          SALVADOR MONTOYA-DIAZ                    SALVADOR QUEZADA
2103 ATKINS DR NW                         7424 LANDAU DR                           2517 W ABDELLA ST
HUNTSVILLE, AL 35810                      BLOOMINGTON, MN 55438                    TAMPA, FL 33607




SALVADOR ROMERO                           SALVIO FLORES-HERNANDEZ                  SAM DELOSH
2326 E. UNIVERSITY APT 2                  10673 E JEWELL AVE APT C224              17745 MAPLE HILL RD.
MESA, AZ 85213                            DENVER, CO 80012-5002                    WAYZATA, MN 55391




SAM FUKUYAMA                              SAM GREGUSKA                             SAM JIMENEZ
26401 VIA LARA                            1612 S 171ST CIR.                        2241 E BASELINE RD
MISSION VIEJO, CA 92691                   OMAHA, NE 68130                          PHOENIX, AZ 85042
SAM LARACUENTE           Case 19-10953-CSS    Doc 1-1
                                       SAM TEITELBAUM        Filed 04/30/19   Page 383 of ALVAREZ
                                                                                 SAMANTHA 452
4276 HWY 516                            7771 BRAMS HILL DR                       32334 SUMMER PARK LN
MATAWAN, NJ 07747-7032                  CENTERVILLE, OH 45459                    CONROE, TN 77385




SAMANTHA ARIANEJAD                      SAMANTHA ARIDOUX                         SAMANTHA ARZATE
7314 W CARIBBEAN LN                     152 CONNECTICUT AVE                      5524 W 23RD ST
PEORIA, AZ 85381                        STAMFORD, CT 06902                       CICERO, IL 60804




SAMANTHA ASBURY                         SAMANTHA BOICE                           SAMANTHA BREEDE
7228 PROCTOR LN                         2510 CAMPAVILLE RD                       7502 SUN TREE CIR APT 285
MARSING, ID 83639                       WATERLOO, NE 68069                       ORLANDO, FL 32807-6156




SAMANTHA BREWER                         SAMANTHA CARMONA                         SAMANTHA CASTANEDA
11201 HOEL ROAD                         2323 JARBOE ST                           15610 KNOLLCLIFF
CAMDEN, OH 45311                        KANSAS CITY, MO 64108                    SAN ANTONIO, TX 78247




SAMANTHA DINSMORE                       SAMANTHA DOLL                            SAMANTHA E CONNER
3420 KENLAWN ST                         20919 INDEPENDANCE AVE                   8518 E. MCDONALD DR
COLUMBUS, OH 43224                      LAKEVILLE, MN 55344                      SCOTTSDALE, AZ 85250




SAMANTHA GUERRERO                       SAMANTHA HARROLD                         SAMANTHA HERNANDEZ
1015 MAGNOLIA HILL                      4776 E GUADALUPE RD APT 3020             1110 W. MCDOWELL RD. APT. 3
SAN ANTONIO, TX 78251                   GILBERT, AZ 85234                        PHOENIX, AZ 85007




SAMANTHA HILLARD                        SAMANTHA JACOBSON                        SAMANTHA JOHNSON
12648 CRESCENT DR                       13775 CHESTNUT DRIVE APT. 125            14692 ALNWICK LANE
CARMEL, IN 46032                        EDEN PRAIRIE, MN 55344                   NOBLESVILLE, IN 46062




SAMANTHA JOHNSON                        SAMANTHA JONES                           SAMANTHA LYNN PRIMES
910 WARD PKWY APT 9                     106 BELMONT DR                           4005 NICHOLSON DR APT 1707
KANSAS CITY, MO 64112                   ALPHARETTA, GA 30022                     BATON ROUGE, LA 70808




SAMANTHA M BROWN                        SAMANTHA MATIAS                          SAMANTHA MAUPIN
3136 S. SKENE AVE                       4900 SW 86 AVE                           1108 W 45TH ST APT 10
BOISE, ID 83705                         MIAMI, FL 33165                          KANSAS CITY, MO 64111




SAMANTHA MOTIL                          SAMANTHA MUELLER                         SAMANTHA NEGUS
3250 S ARIZONA AVE APT 2096             2140 W THUNDERBIRD RD APT 10             1748 E. JOSEPH WAY
CHANDLER, AZ 85248                      PHOENIX, AZ 85023                        GILBERT, AZ 85295
SAMANTHA NEVILLE          Case 19-10953-CSS   Doc
                                        SAMANTHA   1-1
                                                 OWENS        Filed 04/30/19   Page 384 of PADIAK
                                                                                  SAMANTHA 452
939 ZACHRY DR                            15322 SEINE CIRCLE                       24035 N QUENTIN RD
SAN ANTONIO, TX 78228                    IRVINE, CA 92604                         LAKE ZURICH, IL 60047




SAMANTHA PEREZ                           SAMANTHA REYNOLDS                        SAMANTHA ROBEY
25 PERRINE AVE                           494 HAMPSHIRE DR APT 10                  4804 S 189TH ST
SOUTH AMBOY, NJ 08879                    HAMILTON, OH 45011                       OMAHA, NE 68135




SAMANTHA RODRIGUEZ                       SAMANTHA SASS                            SAMANTHA SCHECHTER
990 NW 123 CT                            16087 SPRAGUE ST                         2262 AVALON DR
MIAMI, FL 33182                          OMAHA, NE 68116                          BUFFALO GROVE, IL 60089




SAMANTHA SIEGAL                          SAMANTHA SIMMONS                         SAMANTHA SLAVIN
2405 3RD ST N                            4512 DOLPHIN LN                          7355 E THOMPSON PEAK PKWY V1005
ARLINGTON, VA 22201                      PALMETTO, FL 34221                       SCOTTSDALE, AZ 85255




SAMANTHA SORSOLI                         SAMANTHA VALORET                         SAMANTHA VARGAS
7133 S 176TH AVE                         13903 BABCOCK RD APT 5301                1880 E MORTEN AVE UNIT 243
OMAHA, NE 68136                          SAN ANTONIO, TX 78249-1034               PHOENIX, AZ 85020




SAMANTHA WARREN                          SAMAR ALATTIYA                           SAMIR ALMOUIE
3516 MATTYE MAYE DR                      5738 W SAINT JOHN RD                     4627 STONEMEDE DR
PASADENA, TX 77503                       GLENDALE, AZ 85308                       FRIENDSWOOD, TX 77546




SAMIRA MORETTI                           SAMMIE SEXTON                            SAMMY ACOSTA
4556 LAKES EDGE                          1105 TEAKWOOD AVE                        39 SPENCER
WEST CHESTER, OH 45069                   TAMPA, FL 33613                          NAUGATUCK, CT 06770




SAMMYS SEAFOOD                           SAMRACH FOX                              SAMUEL ALONZO
2875 46TH AVE N                          294 AKIOHALA ST                          2436 WINGREN RD 1023
ST. PETERSBURG, FL 33714                 KAILUA, HI 96734                         IRVING, TX 75062




SAMUEL BARTHOLOMEW                       SAMUEL BETHKE                            SAMUEL BOWDEN
43 ACKERMAN AVE                          10551 105TH AVE N                        5959 BURBANK DR.
MILLTOWN, NJ 08850-1721                  MAPLE GROVE, MN 55369                    BATON ROUGE, LA 70820




SAMUEL BRENCHLEY                         SAMUEL CAMPBELL                          SAMUEL CARL
2050 E. COCONINO CT                      4249 W FARLAM DR                         910 E PIERCE ST
GILBERT, AZ 95298                        MERIDIAN, ID 83642                       PHOENIX, AZ 85006-3336
SAMUEL FLORES            Case 19-10953-CSS
                                       SAMUEL Doc 1-1
                                              FLORES         Filed 04/30/19   Page 385 HERNANDEZ
                                                                                 SAMUEL of 452
1008 N LINCOLN AVE                      12550 VISTA VIEW ST                      6363 W BEVERLY HILL
TAMPA, FL 33607-5121                    SAN ANTONIO, TX 78231-2456               HOUSTON, TX 77057




SAMUEL HIGGIN-HOUSER                    SAMUEL LOPEZ                             SAMUEL LUCAS
3510 ALDRICH AVE S                      322 N THOMAS ST APT 4                    222 JULIA CT
MINNEAPOLIS, MN 55408-4148              ARLINGTON, VA 22203                      FRANKLIN, TN 37064




SAMUEL MELBY                            SAMUEL MUNOZ                             SAMUEL NAVIDAD
4827 BRIARWOOD AVE                      1425 FOX HILL                            1905 31ST ST
ROYAL OAK, MI 48073                     ALBUQUERQUE, NM 87121                    SARASOTA, FL 34234




SAMUEL PALMER                           SAMUEL R CORREA                          SAMUEL RAMIREZ
9369 TIMBERLINE WAY                     7521 PENN AVE S APT 5                    1700 JACKSON KELLER RD APT 204
INDIANAPOLIS, IN 46256                  RICHFIELD, MN 55423-3635                 SAN ANTONIO, TX 78213-3245




SAMUEL RUSSCHENBERG                     SAMUEL SHOWERS-KUTI                      SAMUEL SMITH
463 E WARWICK RD                        13172 GROVER PLZ                         2024 HOWARD DR
PALATINE, IL 60074                      OMAHA, NE 68144-5304                     WINTER PARK, FL 32789




SAMUEL STEPHENSON                       SAMUEL SYDNOR                            SAMUEL TOPE
1006 E 2ND ST                           4301 E KIRKLAND RD                       1302 BROADWAY 563
FORT WORTH, TX 76102-3235               PHOENIX, AZ 85050                        PEARLAND, TX 77581




SAMUEL VASQUEZ                          SAMUEL ZIMMERMAN                         SAN ANTONIO WATER SYSTEM
3750 ROSEMEADE PKWY 5241                519 S STEWART AVE                        CUSTOMER CENTER (TOWER 2)
DALLAS, TX 75287                        LOMBARD, IL 60148-2852                   2800 US HWY 281 N
                                                                                 SAN ANTONIO, TX 78212




SAN ANTONIO WATER SYSTEM                SAN JUAN GAS                             SANASTAR INC.
PO BOX 2990                             PO BOX 9021632                           5079 N DIXIE HWY 303
SAN ANTONIO, TX 78299-2990              SAN JUAN, PR 00902-1632                  OAKLAND PARK, FL 33334




SANDRA A. URIBE                         SANDRA EASTABROOK                        SANDRA FEJZIC
208 E. BASELINE RD 236                  11070 W OLIANA DR                        2850 E CLARENDEN AVE
TEMPE, AZ 85283                         BOISE, ID 83709                          PHOENIX, AZ 85016




SANDRA HUYNH                            SANDRA MEDINA                            SANDRA MENDOZA
106 BRUSHILL CT                         7600 FERWOOD ST APT 4111                 315 W AVE APT G
LEAGUE CITY, TX 77573                   HENRICO, VA 23228                        ELMHURST, IL 60126
SANDRA MONSIVAIS        Case   19-10953-CSS
                                        SANDRA Doc 1-1 Filed 04/30/19
                                               RODRIGUEZ                Page 386 RUIZ
                                                                           SANDRA of 452
                                                                                      MUNOZ
3100 VERA CRUZ APT 2                    8580 MAGNOLIA TRAIL                1380 MOLINE STREET
SAN ANTONIO, TX 78207-5701              EDEN PRAIRIE, MN 55344             AURORA, CO 80010




SANDRA SOTO                             SANDRA ZERILLI                     SANDUAN BILLINGS
801 E CAROL AVE B                       12636 N 69TH STREET                2725 N. 5 MILE RD SPC 8
PHOENIX, AZ 85020                       SCOTTSDALE, AZ 85254               BOISE, ID 83713




SANDY FOREHAND                          SANDY RANGEL                       SANETRA SURLES
6737 S GOLDFINCH DR                     2375 GALENA ST                     16 PEBBLE CREEK DR
GILBERT, AZ 85298                       AURORA, CO 80010                   FAYETTEVILLE, TN 37334-5232




SANG PARK                               SANGHYUK SEO                       SANITROL SEPTIC SERVICES
3 CHESTER CIRCLE APT 2A                 19388 SW 17 CT.                    27 CIRO RD
NEW BRUNSWICK, NJ 08901                 MIRMAR, FL 33029                   NORTH BRANFORD, CT 06471




SANJA GRKOVIC                           SANJA TUCAKOVIC                    SANJEEB POUDEL
700 N CORONADO ST APT 2152              9946 W IRVING ST                   1850 COLUMBIA PIKE APT 508
CHANDLER, AZ 85224                      BOISE, ID 83704                    ARLINGTON, VA 22204




SANTABARBARA THOMAS                     SANTIAGO CARRASCO                  SANTIAGO CASTRO
2100 MESA VALLEY WAY APT1205            5801 HARVESTWOOD CIR               3200 ARVILLE ST 270
AUSTELL, GA 30106                       FORT WORTH, TX 76112-2509          LAS VEGAS, NV 89102




SANTIAGO GALICIA HERNANDEZ              SANTIAGO TORRES                    SANTIAGO VILLAREAL
4660 KOVAL LN                           3720 N JOSEY LN STE 112            8360 ECKHERT RD B10
LAS VEGAS, NV 89109                     CARROLTON, TX 75007                SAN ANTONIO, TX 78240




SANTOS ALVAREZ                          SANTOS CALEL                       SANTOS CASTRO
2747 BRIARGROVE DR                      801 E NASA PKWY                    6370 WINDSWEPT 45
HOUSTON, TX 77057-5207                  WEBSTER, TN 77598                  HOUSTON, TX 77057




SANTOS CHAPA                            SANTOS JIMENEZ                     SANTOS JUAREZ RAMIREZ
10830 ARABIAN GATE                      1940 NW 107 ST                     2337 11TH ST N. 203
SAN ANTONIO, TX 78254-5958              MIAMI, FL 33167                    ARLINGTON, VA 22201




SANTOS MORGADO                          SANTOS PALACIOS                    SANTOS RAMIRO HERNANDEZ
3318 W KATHLEEN ST                      2820 HILLSBORO RD SW               9315 BUCHANAN ST APT 30
TAMPA, FL 33607                         HUNTSVILLE, AL 35805               ARLINGTON, VA 22204
SANTOS VALDIVIA         Case 19-10953-CSS     Doc 1-1
                                      SARA BIAR             Filed 04/30/19   Page 387
                                                                                SARA   of 452
                                                                                     CASIMIR
3012 HOLIDAY DR SW                     2025 MONTIER DR                          39 GLENBROOK RD APT 4N
HUNTSVILLE, AL 35805                   GARLAND, TX 75041                        STAMFORD, CT 06902




SARA CASTILLO                          SARA CHUM                                SARA DEAN
58 MONTANA BAY                         1125 W. 28TH ST. APT 310                 3301 W CAMELBACK RD
SAN ANTONIO, TX 78254                  MINNEAPOLIS, MN 55408                    PHOENIX, AZ 85017




SARA E BETANCOURT CINTRON              SARA GOBERT                              SARA GOMEZ
CARR. 853 KM. 10.1 BARRAZAS            29456 GAYLORD RD                         5384 RAVINE BLUFF CT
CAROLINA, PR 00986                     WALKER, LA 70785                         COLUMBUS, OH 43231




SARA KINSKEY                           SARA MARTINEZ                            SARA MINOR
3995 FREY RD 123                       1430 CHALMERS AVE                        8714 S 142ND AVE
KENNESAW, GA 30144                     SAN ANTONIO, TX 78211-1414               OMAHA, NE 68138




SARA MOORE                             SARA MUGHAL                              SARA OWENS
15 GEM DRIVE                           14912 CUMMINGS CT                        1739 EUTAW PLACE
ELLINGTON, CT 06029                    WOODBRIDGE, VA 22193                     BALTIMORE, MD 21217




SARA OWENS                             SARA RAMIREZ DE LEON                     SARA SOLANO ROJAS
264 STONETREE CIRCLE                   5715 8TH ST CT E                         3415 W PALMETTO ST
ROCHESTER HILLS, MI 48309              BRADENTON, FL 34203-6004                 TAMPA, FL 33607




SARA STANFORD                          SARA VIDAL                               SARA WILSON
707 N STATE ST                         234 GREENWICH AVE                        13159 PLAYER CIRCLE
LOCKPORT, IL 60441                     STAMFORD, CT 06901                       CARMEL, IN 46033




SARA YOUNG                             SARAFINA STARLING                        SARAH ACUFF
14202 DEER POINT CT                    2602 HAWTHORNE AVE 181                   256 ROYAL PARK LN.
ALPHARETTA, GA 30004                   DALLAS, TX 75219                         MADISON HTS, MI 48071




SARAH BAYER                            SARAH BESINGER                           SARAH BOTVINNIK
11685 BUTTONWOOD DR                    3500 OAKGATE DR                          10121 DEEPWOOD CIRCLE
CARMEL, IN 46033                       SAN ANTONIO, TX 78230                    HENRICO, VA 23238




SARAH BUSHEY                           SARAH CLARK                              SARAH COULMAN
1320 YORK STREET APARTMENT 1           9895 FLORIDA BLVD                        6412 LAUREN CT
DENVER, CO 80206                       BATON ROUGE, LA 70815                    ORLANDO, FL 32818
SARAH DACORSI           Case   19-10953-CSS    Doc 1-1
                                        SARAH DALLAJI          Filed 04/30/19   Page 388DONALD
                                                                                   SARAH of 452
11800 BRAESVIEW APT 3315                1041 HARKIN DR                             471 1ST ST N UNIT D
SAN ANTONIO, TX 78213                   CINCINNATI, OH 45240                       NAMPA, ID 83687




SARAH FLEMING                           SARAH FRAUSTO                              SARAH FREEMAN
10602 LEATHER COVE                      7023 N 1604 W 1305                         4465 NORFEN RD
AUSTIN, TX 78750                        SAN ANTONIO, TX 78249                      HALETHORPE, MD 21227




SARAH HARKNESS                          SARAH HAWTHORNE                            SARAH JORDAN
3164 BAY ST                             843 S LONGMORE 1065                        1982 YOSEMITE BLVD
SARASOTA, FL 34237-7304                 MESA, AZ 85202                             BIRMINGHAM, MI 48009




SARAH MCDONALD                          SARAH NELSON                               SARAH NOVAK
33120 N 67TH ST                         2617 N 113TH ST                            6138 GOPHER BLVD N
CAVE CREEK, AZ 85331                    OMAHA, NE 68164                            OAKDALE, MN 55128




SARAH PANZICA                           SARAH PARISH                               SARAH PINEDO
8040 CEDAR ROW BLVD                     1331 BOURNEMOUTH                           6529 E DESERT COVE AVE
WESTERVILLE, OH 43081                   PASADENA, TX 77504                         SCOTTSDALE, AZ 85254-5053




SARAH PLAKKE                            SARAH RANGEL                               SARAH REINECKER
716 LAKE ST                             3701 S MAIN ST                             15509 AMOUR AVE.
NORTH MANKATO, MN 56003                 FORT WORTH, TX 76110                       CALDWELL, ID 83607




SARAH RUDDY                             SARAH SALAS                                SARAH SHONTY
60 CHARLES ST                           20808 N 27TH AVE 2214                      6100 SW 92ND AVE
METUCHEN, NJ 08840                      PHOENIX, AZ 85027                          MIAMI, FL 33173




SARAH SLAMA                             SARAH SOUKI                                SARAH SZANYI
3550 RAINBOW BLVD APT 213               18220 N 68TH ST                            7200 BAR O RANCH RD
KANSAS CITY, KS 66103                   PHOENIX, AZ 85054                          SANTA FE, TX 77510




SARAH TATE                              SARAH TOWNSEND                             SARAH TRANTOW
2970 SUGARLOAF CLUB DR                  18414 STARK POINT CT                       745 N DOBSON RD UNIT 145
DULUTH, GA 30097                        HUMBLE, TX 77346                           MESA, AZ 85201




SARAH VELEZ                             SARAH VOELKL                               SARAH W BRADSHAW
634 RELIANCE DR                         3604 18TH ST S                             4504 PATTERSON AVE
FRANKLIN, TN 37067                      ARLINGTON, VA 22204                        RICHMOND, VA 23221
SARAH WATSON               Case 19-10953-CSS    Doc 1-1 Filed 04/30/19
                                         SARAH WEATHERHOLTZ               Page 389WEBB
                                                                             SARAH of 452
10732 S. MALL DR APT 832                  11507 LONGVIEW LANDING DR          746 ELDON LN
BATON ROUGE, LA 70809                     HENRICO, VA 23233                  NOLENSVILLE, TN 37135




SARAH WORTHINGTON                         SARASOTA COUNTY TAX COLLECTOR      SARASOTA DRYWALL
13601 CEDAR RUN LANE                      101 S. WASHINGTON BLVD             2715 HOPE ST
OAKHILL, VA 20171                         SARASOTA, FL 34236-6993            SARASOTA, FL 34231




SARASUADI LEVILIS                         SARAY HERRERA FIERO                SARON MCCORMICK
19100 GLENWEST DR.                        190 W RUNDBERG LN. APT. 914        9801 MEADOWGLEN LN 48
FRIENDSWOOD, TX 77546-7868                AUSTIN, TX 78758                   HOUSTON, TX 77042




SARRACCO MECHANICAL SVCS                  SASHA RAELYN LYDIA NEAL            SATURNINO NAVA ALARCON
PO BOX 475                                1011 COLORADO BLVD 502             10025 EAST GIRARD 15E 381
BRATTLEBORO, VT 05302-0475                DENVER, CO 80206                   DENVER, CO 80231




SAUL ABEL MISMIT-AVILA                    SAUL BELLO                         SAUL CERVANTES
2914 SEWERD ST                            9210 NORTH GATE BLVD 110           2575 GARDERE LN TRLR 12
OMAHA, NE 68111                           AUSTIN, TX 78758                   BATON ROUGE, LA 70820




SAUL ESPARZA LOPEZ                        SAUL GARCIA                        SAUL HERNANDEZ
18815 N 25TH PL                           1819 N 40TH STREET                 950 WESTMORELAND DR APT 11
PHOENIX, AZ 85050                         PHOENIX, AZ 85008                  VERNON HILLS, IL 60061




SAUL LOPEZ                                SAUL MORALES                       SAUL MORALES-LOPEZ
15207 N 23RD PL                           6405 BARCROFT LN APT D             413 E MARCO POLO RD
PHOENIX, AZ 85022                         INDIANAPOLIS, IN 46240             PHOENIX, AZ 85024




SAUL RAMOS                                SAVANA MILLER                      SAVANNA JAHN
13170 E KANSAS                            9620 W RUSSELL RD APT 1097         3920 EXCELSIOR BLVD UNIT 506
AURORA, CO 80012                          LAS VEGAS, NV 89148                ST LOUIS PARK, MN 55401




SAVANNA SULC                              SAVANNAH ALFONSO                   SAVANNAH ANDERSON
610 LANGSTON LN                           5032 CRYSTAL BREEZE LN             4124 MEMORIAL PKWY SW APT A
FALLS CHURCH, VA 22046-2615               LAS VEGAS, NV 89031                HUNTSVILLE, AL 35802




SAVANNAH DISTRIBUTING CO., INC.           SAVANNAH FAULKNER                  SAVANNAH GRANT
2860 BANKERS INDUSTRIAL DR                717 WYCHE CT                       7594 CHEVY CHASE DR
ATLANTA, GA 30360                         BURLESON, TX 76028                 AUSTIN, TX 78752
SAVANNAH HILL             Case 19-10953-CSS   Doc
                                        SAVANNAH    1-1 Filed 04/30/19
                                                 JUSTICE                    Page 390 of KATHLEEN
                                                                               SAVANNAH  452     SPOON
108 PEBBLE CREEK RD                      3305 HUTCHINSON RD APT 3202           1241 KELLY COURT
FRANKLIN, TN 37064-5524                  CUMMING, GA 30040                     FRANKLIN, TN 37064




SAVANNAH KIRKLAND                        SAVANNAH MORGAN                       SAVANNAH MYERS
6405 OLD MADISON PIKE NW APT 80          3109 W FULLER AVE                     9142 HORTON HWY
HUNTSVILLE, AL 35806-2075                FORT WORTH, TX 76133                  COLLEGE GROVE, TN 37046-4111




SAWNEE ELECTRIC MEMBERSHIP               SAWNEE ELECTRIC MEMBERSHIP            SAWYER JASSO
PO BOX 2252 ID 1204                      SAWNEE EMC                            208 S JACKSON AVE
BIRMINGHAM, AL 35246-1204                543 ATLANTA HWY                       KANSAS CITY, MO 64123
                                         CUMMING, GA 30040




SC BEVERAGE INC                          SCHADE DISTRIBUTING, LLC              SCHAMBERGER BROS., INC.
2300 PECK RD                             134 S COUNTRY CLUB DR STE B           PO BOX 7440
WHITTIER, CA 90601                       MESA, AZ 85210                        VILLA PARK, IL 60181




SCHMIDT ELECTRIC                         SCHMIDT MECHANICAL GROUP              SCHUYLER NICHOLS
9701 FM 1625                             10927 WYE DRIVE, STE 102              370 OAKLEY DR APT 1205
AUSTIN, TX 78747                         SAN ANTONIO, TX 78217                 NASHVILLE, TN 37211




SCOTIA CAPITAL INC./CDS                  SCOTT BRANDT                          SCOTT CARLSEN
ATTN LUISA DOMINGUES                     10407 WATERFORD DR.                   1518 S ALAMO ROAD
40 KING ST                               WESTCHESTER, IL 60154                 ROCKWALL, TX 75087
23RD FLOOR
TORONTO, ON M5H 1H1 CANADA



SCOTT CARRUTH                            SCOTT DIAMOND                         SCOTT DUKES & GEISLER, PC
6710 AMASA ST                            909 S KINGSTON ST                     211 TWENTY SECOND ST N
HOUSTON, TX 77022-4309                   AURORA, CO 80012                      BIRMINGHAM, AL 35203




SCOTT ELLIOT                             SCOTT FLETT                           SCOTT GATES
6605 SUNSET PINES ST                     4550 E CHERRY CREEK S DR APT 708      1833 E. DEL RIO ST.
LAS VEGAS, NV 89148                      DENVER, CO 80246                      GILBERT, AZ 85295




SCOTT GOODMAN                            SCOTT GUNDERSEN                       SCOTT HAYES
3912 BIRCH AVE SW                        131 MARKET ST ROOM 33                 6123 PADDOCK GLEN DR 207
HUNTSVILLE, AL 35805-3412                PERTH AMBOY, NJ 08861                 TAMPA, FL 33634




SCOTT HEATING & COOLING                  SCOTT INGWERSEN                       SCOTT JOHNSON
PO BOX 12864                             13085 MORRIS RD APT 12005             18440 N 68TH ST APT 4055
EL PASO, TX 79913                        MILTON, GA 30004                      PHOENIX, AZ 85054
SCOTT MATTHEWS            Case 19-10953-CSS    Doc 1-1
                                        SCOTT MCCOY           Filed 04/30/19   Page 391MCINTYRE
                                                                                  SCOTT of 452
1111 EAST 3RD STREET                     1719 MILLS RD                            1906 RYCROFT DR
AUSTIN, TX 78702                         NORWOOD, OH 45212                        SPRING, TX 77386




SCOTT MOLINA                             SCOTT OVERMAN                            SCOTT PICKERING
2504 WINTERSTONE DR                      5823 RIVER WOOD DR                       14881 W DAHLIA DR
PLANO, TX 75023                          INDIANAPOLIS, IN 46250-1212              SURPRISE, AZ 85379-5947




SCOTT SAYERS                             SCOTT WOHLFORTH                          SCOTTSDALE FASHION OFFICE LLC
2004 CHESSINGTON LN                      3721 RESERVOIR BLVD NW                   PO BOX 31001-2160
MCKINNEY, TX 75070                       COLUMBIA HEIGHTS, MN 55421               PASADENA, CA 91110-2160




SCOTTSDALE FASHION SQUARE                SCOTTSDALE POLO CHAMPIONSHIPS, LLC       SCOTTSDALE QUARTER REIT
PO BOX 31001-2156                        7144 E STETSON DR STE 400                ATTN JOSHUA LINDIMORE
PASADENA, CA 91110-2156                  SCOTTSDALE, AZ 85251                     180 E BROAD ST 21ST FL
                                                                                  COLUMBUS, OH 43215




SCOTTY ZIDEK                             SCOUT JACKSON                            SDQ FEE LLC
541 FM 1488 RD 313                       1000 WALDEN CREEK TRACE                  L-3707
CONROE, TX 77384                         SPRING HILL, TN 37174                    COLUMBUS, OH 43260-3707




SDQ FEE, LLC                             SDQ III RETAIL, LLC                      SEA CLEAR AQUARIUMS, INC.
15059 N SCOTTSDALE RD STE 205            SCOTTSDALE QUARTER BLOCK K               PO BOX 21688
SCOTTSDALE, AZ 85254                     PO BOX 845940                            SARASOTA, FL 34276
                                         LOS ANGELES, CA 90084-5940




SEA WORLD INC                            SEAFOOD WHOLESALERS                      SEAN AL-HAMOD
PO BOX 361986                            PO BOX 571196                            14505 SW 143RD PLACE
SAN JUAN, PR 00936-1986                  HOUSTON, TX 77257-1196                   MIAMI, FL 33183




SEAN ALVA                                SEAN BENNETT                             SEAN BRANNIGAN
67 BASSWOOD                              2500 RIDGMAR BLVD                        1768 PALOLO AVE APT I
SAN ANTONIO, TX 78213                    FORT WORTH, TX 76116-2582                HONOLULU, HI 96816-2593




SEAN COTTER                              SEAN E FAERBER                           SEAN FREE
2976 POPLAR ST                           905 BRIARS BEND                          214 E ARMOUR BLVD APT 314
SARASOTA, FL 34237                       ALPHARETTA, GA 30004                     KANSAS CITY, MO 64111




SEAN FULLER                              SEAN GUFFEY                              SEAN HYMAN
6323 DERAMUS AVE                         1478 MILWAUKEE ST.                       9286 LARETTE DR
HUNTSVILLE, AL 35806                     DENVER, CO 80206                         ORLANDO, FL 32817
SEAN JACKSON           Case   19-10953-CSS    Doc 1-1
                                       SEAN MULLIGAN      Filed 04/30/19   Page 392
                                                                              SEAN   of 452
                                                                                   PETIFORD
971 CLOVER LN                          1931 W. MAPLEWOOD ST.                  DBA R.CO AUDIO/VIDEO AND MARKETING
LAWRENCEVILLE, GA 30044                CHANDLER, AZ 85286                     1079 W. ROUND GROVE RD
                                                                              LEWISVILLE, TX 75067




SEAN POTTER                            SEAN SANTIAGO                          SEAN THIGPEN
6710 E UNIVERSITY DR                   2903 LAKESIDE COMMONS DR               2217 FROSTPROOF ST.
MESA, AZ 85205-7654                    TAMPA, FL 33613                        LAS VEGAS, NV 89128




SEAN THOMAS                            SEAN VILLAREAL                         SEAN WACKER
208 SENECA CT                          11895 W CLOVERBROOK LN.                5010 GLENWOOD ST APT 10
FRANKLIN, TN 37067                     BOISE, ID 83713                        MISSION, KS 66202




SEAN-PAUL ARON LEROY                   SEATTLE FISH CO.                       SEATTLE FISH COMPANY OF NEW MEXICO
1770 HOOLEHUA ST                       PO BOX 17414                           2500 COMANCHE RD NE
PEARL CITY, HI 96782                   DENVER, CO 80217                       ALBUQUERQUE, NM 87107




SEATTLE FISH COMPANY                   SEBASTIAN ALMONTE                      SEBASTIAN HERNANDEZ
4300 N MATTOX RD                       7510 CAMOMILE COVE                     25510 BROOKHAVEN ST APT 270
KANSAS CITY, MO 64150                  SAN ANTONIO, TX 78249                  SPRING, TX 77386-1329




SEBASTIAN ORDONEZ                      SEBASTIAN RIVAS                        SEBASTIAN RIVERA
2520 WINROCK BLVD 12                   4255 CHANNEL 10 DR 3                   3935 E GREENWAY RD BUILDING 3 APT 294
HOUSTON, TX 77057                      LAS VEGAS, NV 89119                    PHOENIX, AZ 85032




SEBASTIAN TAMAYO                       SECRETARIO DE HACIENDA                 SECRETARY OF STATE / COMMERCIAL DIV
4255 COTTON GIN RD 219                 PO BOX 9024140                         PO BOX 94125
FRISCO, TX 75035                       SAN JUAN, PR 00902-4140                BATON ROUGE, LA 70804-9125




SECRETARY OF STATE                     SECRETARY OF STATE                     SECURE CASH ADVANTAGE
30 TRINITY ST                          DIVISION OF CORPORATIONS               200 RIVERSIDE INDUSTIAL PKWY
PO BOX 150470                          FRANCHISE TAX                          PORTLAND, ME 04103
HARTFORD, CT 06115-047                 PO BOX 898
                                       DOVER, DE 19903



SECURITAS ELECTRONIC SECURITY INC      SECURITIES & EXCHANGE COMMISSION       SECURITIES & EXCHANGE COMMISSION
PO BOX 643731                          100 F STREET, NE                       NEW YORK REGIONAL OFFICE
PITTSBURGH, PA 15264                   WASHINGTON, DC 20549                   ATTN ANDREW CALAMARI, REGIONAL
                                                                              DIRECTOR
                                                                              200 VESEY ST STE 400
                                                                              NEW YORK, NY 10281-1022


SEGOLENE PIHUT                         SEGOVIAS DISTRIBUTING                  SEGUISMUNDO LOPEZ
4104 WARWICK BLVD                      3701 SHELL ST                          9888 UNITED DR 107
KANSAS CITY, MO 64111                  EL PASO, TX 79925                      HOUSTON, TX 77036
SEIF BENDIFF             Case 19-10953-CSS    Doc 1-1 Filed 04/30/19
                                       SEIRRA COLLINS-RUSHTON                  Page 393 WINES,
                                                                                  SELECT of 452INC.
1470 S QUEBEC WAY 192                   5017 ENCLAVE DR APT 1101                  14000 WILLARD RD
DENVER, CO 80231                        FT WORTH, TX 76132                        CHANTILLY, VA 20151




SELENA ALEXANDER                        SELENA BENJAMIN                           SELENA CMIEL
9637 FOREST LN APT 526                  904 DESERT OAK CT C                       10800 46TH PLACE N
DALLAS, TX 75243                        LAS VEGAS, NV 89145                       PLYMOUTH, MN 55442




SELENA ENCINAS VARGAS                   SELENA ESTRADA PAGE                       SELENA HERNANDEZ
19022 E VIA DEL VERDE                   173 ELIZABETH AVE                         2225 W FRYE RD APT 3069
QUEEN CREEK, AZ 85142-4072              ISELIN, NJ 08830                          CHANDLER, AZ 85224-6499




SELENA SANCHEZ                          SELIA MALAVE                              SELINA COLON
484 NORTHWOOD RD                        2719 KILGORE PL                           848 CRYSTAL BAY LN
FORT WORTH, TX 76107                    SARASOTA, FL 34235                        ORLANDO, FL 32828




SELINA DAVIS                            SELINA DAVIS                              SEMION PALIK
3702 E MARTIN LUTHER KING JR. BLVD      3702 E. MARTIN LUTHER KING JR. BLVD       1551 KALAKAUA AVE APT G302
TAMPA, FL 33610                         TAMPA, FL 33610                           HONOLULU, HI 96826-6424




SEMIRE TELSIZ                           SENG CHEAN PHOONG                         SENTRY FIRE PROTECTION
4400 HORIZON HILL BLVD                  13740 BRIDGEWATER CROSSINGS BLVD APT      3402 FAIRFIELD AVE
SAN ANTONIO, TX 78229                   201                                       BRIDGEPORT, CT 06605
                                        WINDERMERE, FL 34786




SEO YEON ROMERO                         SEON KIM                                  SEQUAN SMITH
1200 ELLEN WAY                          3475 WINTER HILL DR                       4376 MEDALLION DR APT 1301
ACWORTH, GA 30102                       MARIETTA, GA 30062                        ORLANDO, FL 32808




SERACH RAVITCH                          SERAFIMA KOSACHEVA                        SERENA BARRETT
150 ST MONACO PKWY G-111                8111 LAKEWOOD MAIN ST STE 206             11105 SW 200 ST
DENVER, CO 80224                        LAKEWOOD RANCH, FL 34202-5214             CUTLER, FL 33157




SERGEI PEPELIAEV                        SERGIO AGUSTIN HERMENEJILDO               SERGIO BANOS
101 GILLESPIE DR                        9220 CHESTERBROOK CT                      2326 PENDANT PASS
FRANKLIN, TN 37067                      INDIANAPOLIS, IN 46240                    SAN ANTONIO, TX 78232




SERGIO DE DIOS                          SERGIO FIGUEROA                           SERGIO GARCIA
8833 FLUVIA TERRACE APT. 1A             38350 COVEINGTON DR                       3614 V ST
INDIANAPOLIS, IN 46250                  STERLING HTS, MI 48312                    OMAHA, NE 68107
SERGIO IVAN NEVAREZ     Case   19-10953-CSS
                                        SERGIO JDoc  1-1
                                                 PEREZ       Filed 04/30/19   Page 394 LOPEZ
                                                                                 SERGIO of 452
                                                                                             LIMON
5321 S DELAWARE ST APT 102               5333 E THOMAS RD A206                   4303 SUNNYVIEW CT
LITTLETON, CO 80120                      PHEONIX, AZ 85018                       LAS VEGAS, NV 89147




SERGIO LOPEZ RUVALCABA                   SERGIO MARTIN ROSALES                   SERGIO OLAZCOAGA
22202 NORTH 29TH DR                      15425 N 25TH ST                         8265 SPYGLASS DR APT 2 C
PHOENIX, AZ 85027                        PHOENIX, AZ 85032-3675                  INDIANAPOLIS, IN 46260




SERGIO OROZCO MARTINEZ                   SERGIO RODRIGUEZ                        SERGIO ROMERO
156 ABERDEEN DR                          5231 E THOMAS                           3602 E MONTE VISTA RD
EAST DUNDEE, IL 60118                    PHOENIX, AZ 85008                       PHOENIX, AZ 85008




SERGIO VALLADARES                        SERPIL GUNDUZ COSKUN                    SERVDRY, INC.
1641 HANDBALL LN APT B                   7481 TAHOE LAKE CT 311                  329 S GREENWOOD AVE
INDIANAPOLIS, IN 46260                   MASON, OH 45040                         PALATINE, IL 60074




SERVE ONE                                SERVICE DISTRIBUTING INC.               SERVICE INDUSTRY SOLUTIONS LLC
PO BOX 8022                              8397 PARIS ST                           7121 S FRANKLIN ST
MESA, AZ 85214                           LORTON, VA 22079                        CENTENNIAL, CO 80122




SERVICE MANAGEMENT GROUP LLC             SERVICE MASTER COMMERCIAL SYSTEMS       SERVICE REPAIR SPECIALISTS INC
ATTN ANDY FROMM                          7800 COMPUTER AVE                       321 DANTE CT 16
1737 MCGEE STREET                        BLOOMINGTON, MN 55435                   HOLBROOK, NY 11741
KANSAS CITY, MO 64108




SERVICEMASTER COMMERCIAL BLDG            SESAR CAMACHO-MENDEZ                    SETH BARGER
CLEANING                                 1300 PATRICIA DRIVE                     2360 EHRLER LN
5008 S 110TH ST                          SAN ANTONIO, TX 78213                   WINTER PARK, FL 32792
OMAHA, NE 68137




SETH FROST                               SETH HUERTA                             SETH KARLIN
5943 1ST LANDING WAY                     9218 TREE VILLAGE                       27443 RIO CIRCLE
BURKE, VA 22015                          SAN ANTONIO, TX 78250                   BOERNE, TX 78015




SEUNGHUN CHA                             SG AMERICAS SECURITIES, LLC             SHABRINA THOMAS
9308 PARAGON WAY                         ATTN PAUL MITSAKOS                      4817 HOMER AVE
OWINGS MILLS, MD 21117                   480 WASHINGTON BLVD                     SUITLAND, MD 20746
                                         JERSEY CITY, NJ 07310




SHACARA KENNEDY                          SHACAREE COBB-RHODES                    SHADA GHNAIM
107 HERITAGE CIRCLE SOUTH                1315 CHOPSEY HILL RD.                   6803 BROOKHAVEN PL
BURNSVILLE, MN 55337                     BRIDGEPORT, CT 06606                    BRADENTON, FL 34203
SHADE D WAGNER          Case 19-10953-CSS     Doc 1-1
                                      SHADI ZAKI             Filed 04/30/19   Page 395 of MATTHEWS
                                                                                 SHAHCORE 452
7104 36TH AVE E                        3568 S ARROYO LN                          1451 REDWOOD DR
BRADENTON, FL 34208                    GILBERT, AZ 85297                         PISCATAWAY, NJ 08854




SHAHIDA M ROBERTSON                    SHAILYN M BARRON                          SHAINE LAVALLE
4301 COLUMBIA PIKE APT 122 122         2824 CHERRY LN I307                       2375 E. TONTO PL
ARLINGTON, VA 22204                    BOISE, ID 83705                           CHANDLER, AZ 85249




SHAKEIRA SPENCER                       SHAKIAYA GORDON                           SHAKIAYA STRONG
256 CEDAR ST                           1901 W SPRING CREEK PWAY                  5000 WATKINS WAY APT 212
BRIDGEPORT, CT 06608                   PLANO, TX 75023                           FRIENDSWOOD, TX 77546




SHAKIRA BAEZ LEON                      SHAKIRA RODRIGUEZ-CINTRON                 SHAMARA BEAMON
1513 W. LEIGH ST                       BO BARRAZA CARR. 3 R853 K10H1             23 JACQUES ST APT 3
RICHMOND, VA 23220                     CAROLINA, PR 00986                        ELIZABETH, NJ 07201




SHAMBRY BEATY                          SHAMROCK AZ                               SHAMROCK COLORADO
16222 STUEBNER AIRLINE RD 912          PO BOX 52438                              DEPT 219
SPRING, TX 77379                       PHOENIX, AZ 85072-2438                    DENVER, CO 80291-0219




SHAMROCK FOODS COMPANY - 040           SHAMROCK GROUP                            SHANAZ PENDLETON
PO BOX 843539                          2900 5TH AVE S                            2915 WESTWOOD NORTHERN BLVD APT 10
LOS ANGELES, CA 90084-3539             MINNEAPOLIS, MN 55408                     CINCINNATI, OH 45211




SHANE BRADLEY                          SHANE FURBAY                              SHANE HALLOCK
777 BEN HUR RD 1314                    3805 JUNO BEACH ST UNIT 20                3006 MCGEE ST APT 3N
BATON ROUGE, LA 70820                  LAS VEGAS, NV 89129                       KANSAS CITY, MO 64108




SHANE HORAN                            SHANE MCMANAMON                           SHANE ONEILL
213 BAYVIEW AVE                        2570 S DAYTON WAY APT B109                2390 NORTHLAND SQUARE DRIVE S APT F
UNION BEACH, NJ 07735                  DENVER, CO 80231                          COLUMBUS, OH 43231




SHANE RUSCONI                          SHANE VEST                                SHANEEQUA THOMPSON
22029 N 51ST STREET                    214 E ARMOUR BLVD APT 314                 4500 BURBANK DR APT 13202
PHOENIX, AZ 85054                      KANSAS CITY, MO 64111                     BATON ROUGE, LA 70820




SHANELLE PEREZ                         SHANG QIANG YAN                           SHANIE LAPOINTE
7520 POTRANCE RD. APT 309              4215 E MILKY WAY                          5 CORNELL DR
SAN ANTONIO, TX 78251                  GILBERT, AZ 85295                         LINCOLNSHIRE, IL 60069
SHANIQUIA MANNING      Case   19-10953-CSS
                                       SHANNA Doc 1-1
                                              FRAGEN        Filed 04/30/19   Page 396 ofGALLERY
                                                                                SHANNEN  452
8601 EMMETT F LOWRY APT 48             122 N SLEIGHT STREET                     8 TARAS DR
TEXAS CITY, TX 77591                   NAPERVILLE, IL 60540                     FORDS, NJ 08863




SHANNON AGEE                           SHANNON BRITT                            SHANNON DAVIS
4303 SHAFOR DR                         4815 PROSPECT AVE                        625 FOREST LN
LIBERTY TOWNSHIP, OH 45011             DOWNERS GROVE, IL 60515                  HURST, TX 76053




SHANNON HASKE                          SHANNON HEYWARD                          SHANNON HOFFMAN
278 JOHN M                             2919 E 26TH AVE                          170 EVERGREEN RD 1B
CLAWSON, MI 48017                      TAMPA, FL 33605                          EDISON, NJ 08837




SHANNON HYRE                           SHANNON JOYCE                            SHANNON LEE
9290 QUITMAN ST                        3600 SPRING CANYON TRL                   605 N CALHAN ST 3
WESTMINSTER, CO 80031                  ROUND ROCK, TX 78681                     BLATIMORE, MD 21217




SHANNON PATTON                         SHANNON SANTERELLI                       SHANNON SIMS
14 UNION AVE                           2155 E LIBERTY LN 386                    622 ACCESS RD NW
NORWALK, CT 06851                      PHOENIX, AZ 85048                        HUNTSVILLE, AL 35811-1201




SHANNON THOMPSON                       SHANNON WILLIAMS                         SHANTAVIOUS HEYWARD
556 E KAIBAB TRAIL DR                  5001 RYECROFT LN                         8015 N 10TH ST
MERIDIAN, ID 83646                     FRANKLIN, TN 37064                       TAMPA, FL 33604




SHANTELLE PRZYBYLO                     SHAO HUA SU                              SHAQORI MORRIS
121 WARD PKWY APT 603                  340 AZURE RD                             9939 FREDRICKSBURG RD APT 212
KANSAS CITY, MO 64112-2119             VENICE, FL 34293                         SAN ANTONIO, TX 78240




SHAQUAN HURD                           SHAQUIELLE FIELDS                        SHARDAY PLEASANTS
4722 MEADOW ST APT 1004                523 EDGEWOOD ST                          2678 GRANITE HILL CIRCLE APT A
DALLAS, TX 75215                       BALTIMORE, MD 21229                      RICHMOND, VA 23225




SHAREEF HAYES                          SHARNA SHUFORD                           SHARON ANDERSON
111 WICKSTONE ROAD                     200 N PICKETT ST. APT 1602               1301 CROSSING PLACE APT 1331B
MERIDIANVILLE, AL 35759                ALEXANDRIA, VA 22304                     AUSTIN, TX 78741




SHARON AYONA                           SHARTEK WOODSON                          SHATARIA MAY
912 N DAYNA ST                         1613 EAGLES ROOST CT                     7310 BRIERFIELD DR
SANTA ANA, CA 92701                    RICHMOND, VA 23223                       DALLAS, TX 75232
SHATEVIOUS WEATHERALL Case      19-10953-CSS    Doc
                                         SHATIQUA    1-1 Filed 04/30/19
                                                  STEMBRIDGE              Page 397DUNCAN
                                                                             SHAUN of 452
1810 COMMERCE ST APT 910                  95 DEAN ST                         4500 CYPRESSWOOD DRIVE APT 721
DALLAS, TX 75201                          STAMFORD, CT 06902                 SPRING, TX 77379




SHAUN WILKUS                              SHAUNNA-KAY CHAMBERS               SHAUNTEL KING
855 W SOUTHERN AVE APT 1104               50 BEARDSLEY PARK TERRACE          9206 W. GLEN ELLYN LANE
MESA, AZ 85210                            BRIDGEPORT, CT 06610               BOISE, ID 83704




SHAUNTEL KING                             SHAWN ADAMS                        SHAWN BALSHAW
9206 W. GLEN ELLYN LN                     1000 S. LORRAINE RD UNIT 107       1828 N HOUSTON AVE
BOISE, ID 83704                           WHEATON, IL 60189                  HUMBLE, TX 77338




SHAWN CLARK                               SHAWN HARRINGTON                   SHAWN HASSEL
8103 45TH CT E APT 1                      5830 MEMORIAL HWY 708              5775 MOUNTAIN RANCH DRIVE
SARASOTA, FL 34243                        TAMPA, FL 33615                    PARK CITY, UT 84098




SHAWN HAYES                               SHAWN JEFFRIES                     SHAWN MORITAKA
1315 ELM STREET                           1800 HAMPTON DRIVE                 1296 KAPIOLANI BLVD APT 4201
EL PASO, TX 79930                         BEDFORD, TX 76021                  HONOLULU, HI 96814




SHAWN SAVAYA                              SHAWN TATSUO-KALANI NAKAGAWA       SHAWNA EVANS
1229 DORRE DR.                            1827 ALGAROBA STREET               33608 SEBASTIAN LN DR
TROY, MI 48083                            HONOLULU, HI 96826                 STERLING HEIGHTS, MI 48312-6032




SHAWNDA CLARK                             SHAWTAE GUERRIER                   SHAY MCCARTHY
13201 S WAKIAL LOOP APT 1018              12310 HIGH TREE TRL                955 S HAVANA ST APT 228
PHOENIX, AZ 85044-5001                    HOUSTON, TX 77089                  DENVER, CO 80012




SHAY PRITULSKY                            SHAYE THORUP                       SHAYNA KELCH
2867 E ORIOLE DR                          2583 DOLE ST 1187B                 116 SPECTATOR LN
GILBERT, AZ 85297                         HONOLULU, HI 96822                 OWINGS MILLS, MD 21117




SHAYNA PAUL                               SHEA SCHMIDT                       SHEALYN SANTAGATE
1138 DOVER CT                             5215 S 157TH PLAZA APT 285         20 STARWOOD DR
SAFETY HARBOR, FL 34695                   OMAHA, NE 68135                    HAMPSTEAD, NH 03841




SHEENA BRYNER                             SHEILA KILBORN                     SHEILA R NESBITT
7007 E GOLD DUST AVE APT 1045             2366 OLD PEN ROAD                  50 ELIZABETH AVE
SCOTTSDALE, AZ 85253                      BOSIE, ID 83712                    STAMFORD, CT 06907
SHELBEY URSREY        Case   19-10953-CSS     Doc 1-1
                                      SHELBI ALVES           Filed 04/30/19   Page 398 AofMUNSON
                                                                                 SHELBY    452
158 FINNEYOAKS LN                      1262 XAVIER ST                            3927 E LONGHORN DR
WEATHERFORD, TX 76085-3867             DENVER, CO 80204                          GILBERT, AZ 85297




SHELBY BENKOFSKE                       SHELBY BERNS                              SHELBY DANFORTH
8082 TIMBER LAKE DR                    47333 VANKER AVE                          31003 DEERWOOD PARK LN
EDEN PRAIRIE, MN 55347                 SHELBY TOWNSHIP, MI 48317                 SPRING, TX 77386




SHELBY KIRKPATRICK                     SHELBY LANGFORD                           SHELBY LEATHERWOOD
2508 N 14TH ST                         3113 BRANDENBURG DR                       607 S SAN MARCOS ST
TAMPA, FL 33605                        INDIANAPOLIS, IN 46239                    GILBERT, AZ 85296




SHELBY LEBLANC                         SHELBY M TOLL                             SHELBY OWENS
11441 MILLBURN DR.                     1027 43RD AVE N                           660 BERSTON LN
BATON ROUGE, LA 70815                  MINNEAPOLIS, MN 55412                     ALPHARETTA, GA 30022




SHELBY PINCKARD                        SHELBY SKAARER                            SHELBY TORAN
1412 KAMINAKA DR                       455 WESTHILL PL                           4701 KENMORE AVE APT 206
HONOLULU, HI 96816                     SAN ANTONIO, TX 78201                     ALEXANDRIA, VA 22304




SHELBY UNDERWOOD                       SHELBY-LYNN MANNING                       SHELIA CLARK
5519 ARAPAHO RD APT 444                10502 EGRET HAVEN LN                      1100 IRA STREET.
DALLAS, TX 75248                       RIVERVIEW, FL 33578                       ATLANTA, GA 30310




SHELTON ALEXANDER                      SHEMAR POMPEY                             SHENLEY ROSS
1439 N FULTON AVE                      7495 MITCHEL RD                           200 S VAN DORN ST APT A218
BALTIMORE, MD 21217-1531               EDEN PRAIRIE, MN 55344                    ALEXANDRIA, VA 22304




SHERARD CURTIS                         SHEREEN SALEM                             SHEREEN SOO
47 PLEASANT RUN DR APT H               7966 MANOR DR                             4108 S 147TH PLZ APT 303
RISHMOND, VA 23238                     WEST CHESTER, OH 45069                    OMAHA, NE 68137




SHERI HARRIS                           SHERIDAN COLLINS                          SHERISE L CARTER-GREEN
8222 E VIA DE LA ESCUELA               8922 E OLIVE LANE N                       502 KEAWE ST 626
SCOTTSDALE, AZ 85258-3092              SUN LAKES, AZ 85248                       HONOLULU, HI 96813




SHERREE TOLBERT                        SHERRI ZENGELER                           SHERRY DING
1510 ODD FELLOW ST                     8501 E ALAMEDA AVE UNIT 1436              4618 E REDFIELD RD
CONROE, TX 77301                       DENVER, CO 80230                          PHOENIX, AZ 85032
SHETARA GALENTINE          Case 19-10953-CSS     Doc 1-1 CORP.
                                         SHI INTERNATIONAL Filed 04/30/19       Page 399Bof
                                                                                   SHIELA   452
                                                                                          FUENTES
5934 SOUTHVILLE ST                         PO BOX 952121                           548 E. EMBASSY DR
HOUSTON, TX 77033-1837                     DALLAS, TX 75395-2121                   SAN TAN VALLEY, AZ 85143




SHIGETOSHI ABE                             SHILOH RHODES                           SHILOH TRIBBLE
4301 WATERFORD AVE                         11820 W INTERSTATE 10                   1837 EAST-WEST RD APT 4D
BELLEVUE, NE 68123                         SAN ANTONIO, TX 78230-1011              HONOLULU, HI 96822




SHILOH WONG-LABOY                          SHINE                                   SHIRELLA ASHLEY BOONE-MADISON
6366 ALAMO PL B                            530 S RONALD REAGAN BLVD, STE 120       325 FRANKLIN ST NE APT 203
NASHVILLE, TN 37209                        LONGWOOD, FL 32750                      WASHINGTON, DC 20002




SHIRLEY REID                               SHIRLEY SEJOUR                          SHITARIYALE PHILLIPS
20003 N 23RD AVE APT 126                   3440 N GOLDENROD RD APT 1323            8155 RICHMOND AVE 516
PHOENIX, AZ 85027-4158                     WINTER PARK, FL 32792                   HOUSTON, TX 77063




SHIVANI DIWAN                              SHOCK ELECTRICAL CONTRACTORS, INC.      SHOES FOR CREWS, LLC
147 HARTSWOOD ROAD                         178 OSBORNE STREET                      PO BOX 51151
STAMFORD, CT 06905                         DANBURY, CT 06810                       LOS ANGELES, CA 90074-1151




SHOPS AT LA CANTERA, THE                   SHORE POINT DISTRIBUTORS                SHOSHANA PERLIN
SDS-12-2532                                PO BOX 275                              5211 PEMBROKE AVE
PO BOX 86                                  ADELPHIA, NJ 07710                      BALTIMORE, MD 21206
MINNEAPOLIS, MN 55486-2532




SHOTNER H DECHERONG                        SHOYO IIDA                              SHRUTI SHARMA
2016 WAIOLA ST APT.F                       11610 N BAYSHORE DRIVE APT 2G           4123 CEDAR SPRINGS RD APT 4161
HONOLULU, HI 96826                         NORTH MIAMI, FL 33181                   DALLAS, TX 75219




SHULLETTA BURTON                           SHUTTERS N SHADES                       SHYANNA KINSEL
9418 GAYTON RD                             17 8TH AVE S                            2343 W MAIN ST APT 2128
HENRICO, VA 23229                          HOPKINS, MN 55343                       MESA, AZ 85201




SIANG UK                                   SIDNEY LUVISI                           SIERRA CAMPBELL
8715 VALLEYFIELD RD                        1712 S GILPIN ST                        2181 S TRENTON WAY APT 13204
LUTHERVILLE, MD 21093                      DENVER, CO 80210-3344                   DENVER, CO 80231




SIERRA FINANCE C/O VITRO CLEAN             SIERRA KING                             SIERRA KUFFEL
6080 SURETY DR STE 101                     4215 N DRINKWATER BLVD APT 123          2475 W PECOS RD 1016
EL PASO, TX 79905                          SCOTTSDALE, AZ 85251                    CHANDLER, AZ 85224
SIERRA LEACOCK         Case   19-10953-CSS     Doc 1-1
                                       SIERRA LEWIS          Filed 04/30/19   Page  400RIOS
                                                                                 SIERRA of 452
5601 TUMBLEWEED CIRCLE                  7726 CAROLYN ST                          7600 BLANCO RD
RICHMOND, VA 23228                      SANTA FE, TX 77517                       SAN ANTONIO, TX 78216




SIERRA TEUTSCH                          SIGNATURE AUTO TRANSPORT                 SIGNATURE GRAPHICS
13930 JAYCREEK CT                       67 S. HIGLEY RD 103 A                    14425 N. 79TH STREET SUITE B
HOUSTON, TX 77070                       GILBERT, AZ 85296                        SCOTTSDALE, AZ 85260




SIGNS CENTER                            SIGNS OF THE TIMES INC.                  SIGNWORKS
1607 NW 79TH AVE                        1801 N 25TH DR.                          4713 F ST
DORAL, FL 33126                         PHOENIX, AZ 85009                        OMAHA, NE 68117




SILFREDO LOPEZ                          SILVA RIBEIRO SEBASTIAO                  SILVANA ROSANIA
2600 HAGEMANN ST                        5024 GARLAND LN N                        8814 DEEPLANDS RD
KANSAS CITY, KS 66106                   MINNEAPOLIS, MN 55446                    TAMPA, FL 33635




SILVANO DE LOS SANTOS                   SILVER EAGLE DISTRIBUTING                SILVER SERVICE REFRESHMENT SYSTEMS,
136 N STREEPER ST                       6902 INDUSTRIAL PARK                     INC.
BALTIMORE, MD 21224                     ROSENBERG, TX 77471                      7340 SMOKE RANCH RD D
                                                                                 LAS VEGAS, NV 89128




SILVER STATE SUPPLIERS                  SILVERIO VARGAS                          SILVIA SANCHEZ
1010 WEST 2610 SOUTH                    602 E MISSION LN APT 108                 3403 CARLIN SPRINGS RD
SALT LAKE CITY, UT 84119                PHOENIX, AZ 85020                        FALLS CHURCH, VA 22041




SILVIA TEPEXPA                          SILVIA VALLE GONZALEZ                    SIMBARASHE WASHOMA
17159 SHADOAN WAY                       626 COLONY DR                            8845 FAIRVIEW BLUFF
WESTFIELD, IN 46074                     TROY, MI 48083                           ALPHARETTA, GA 30022




SIMEONA ITZEP                           SIMON GARCIA                             SIMON ROOFING
801 E NASA PKWY 500                     8841 TIMBER PATH 2260                    PO BOX 951109
WEBSTER, TX 77598                       SAN ANTONIO, TX 78250-4359               CLEVELAND, OH 44193




SIMON WU                                SIMON ZUNIGA SILVESTRE                   SIMPSON C BORENS
7743 PACEMONT CT                        632 E 78TH ST APT 202                    17080 RICHMOND DR
LAS VEGAS, NV 89147                     RICHFIELD, MN 55423                      PRAIRIEVILLE, LA 70769




SIMUEL STEVENS                          SINDOU DIARRASSOUBA                      SINGLE DIGITS, INC.
65 HIGH RIDGE RD 261                    1179 WOODMERE DR                         4 BEDFORD FARMS DR STE 210
STAMFORD, CT 06905                      LITHONIA, GA 30058                       BEDFORD, NH 03110
                      Case
SINGLE POINT CONSTRUCTION LLC 19-10953-CSS     Doc 1-1
                                       SIRI BAKKE           Filed 04/30/19     Page  401MORROW
                                                                                  SIYON  of 452
3729 BRIGHTSEAT RD                     2510 SOUTH HIGH ST                         3356 DAYTON ST
LANDOVER, MD 20785                     DENVER, CO 80210                           DENVER, CO 80238




SKL PRIME SERVICES, LLC                 SKOOLLIVE INC.                            SKYLAR CAMBAAS
1121 108TH ST                           2245 CAMINO VIDA ROBLE, STE 100           1545 UNITED CT
ARLINGTON, TX 76011                     CARLSBAD, CA 92011                        RICHMOND, VA 23238




SKYLAR HOLLINGSWORTH                    SKYLAR JOHNS                              SKYLAR KELLER
3974 E COCONINO PL                      3500 ROCKMONT DR 7-102                    10 CODY ST
CHANDLER, AZ 85249                      DENVER, CO 80202                          FORDS, NJ 08863




SKYLAR MUNGER                           SKYLAR PERKINS                            SKYLER ADLER
21842 N 40TH WAY                        100 WINTHROP ROAD                         5035 CARR ST
PHOENIX, AZ 85050                       EDISON, NJ 08817                          ARVADA, CO 80002




SKYLER AUSTIN                           SKYLER TUCKER                             SLADER BROWN
2942 E MEGAN ST                         16619 ELM ST                              5178 WHITAKER DR
GILBERT, AZ 85295                       OMAHA, NE 68130                           NASHVILLE, TN 37211




SLM WASTE & RECYCLING SERVICES, INC.    SLM WASTE & RECYCLING SERVICES, INC.      SLOAN PINTARD
5000 COMMERCE DT                        PO BOX 782678                             59655 HWY 1148 LOT 164
GREEN LANE, PA 18054                    PHILADELPHIA, PA 19178-2678               PLAQUEMINE, LA 70764




SLOCUM & SONS                           SMANATHA ARCH                             SMART CARE EQUIPMENT SOLUTIONS
PO BOX 476                              3611 SW 132ND AVE                         386 WABASHA STREET N
NORTH HAVEN, CT 06473                   MIAMI, FL 33175                           ST. PAUL, MN 55102




SMIRNA RETAMA                           SMITH ERICH                               SMS SUPPLIES LLC
16352 OLD HAMMOND HWY 152               1320 1/2 WEST CLAY STREET                 4340 E INDIAN SCHOOL RD STE 21-118
BATON ROUGE, LA 70816                   RICHMOND, VA 23220                        PHOENIX, AZ 85018




SMS SYSTEMS MAINTENANCE SERVICES INC    SMYRNA PATINO                             SMYRNA TORRES
14416 COLLECTIONS CENTER DRIVE          11170 THORNCROFT DRIVE                    COND. JARDINES DE SAN FERNANDO
CHICAGO, IL 60693                       GLEN ALLEN, VA 23060                      APT. 301A CARR 3 KM 8.7
                                                                                  CAROLINA, PR 00986




SNAGAJOB                                SNAGAJOB.COM                              SODEXO ROTH
4851 LAKE BROOK DRIVE                   32978 COLLECTIONS CENTER DR               3847 CRUM ROAD
GLEN ALLEN, VA 23060                    CHICAGO, IL 60693-0329                    YOUNGSTOWN, OH 44515
SOFA EXPRESS             Case 19-10953-CSS     Doc 1-1
                                       SOFIA FRANCO             Filed 04/30/19   Page 402
                                                                                    SOFIA   of 452
                                                                                          KUCZER
4624 FENTON ST, BAY F                   614 S. 1ST STREET 350                       5397 CLOISTER DRIVE
GARDEN CITY, ID 83714                   AUSTIN, TX 78704                            TROY, MI 48085




SOHAIL ALLAUDIN                         SOHRAB GHORBANIAN                           SOKHNA NDIAYE
1433 WEST MAIN STREET APT. 1C-11        8650 W PEORIA AVE APT 1045                  14115 BAY VISTA DR
CARMEL, IN 46032                        PEORIA, AZ 85345                            WOODBRIDGE, VA 22191-4805




SOLIMAR RIVERA                          SOLSTICE DISTRIBUTORS INC.                  SOLVIJA MIJATOVIC
J4 CALLE 12 CASTELLANA GDNS CAROLINA    2333 SAINT CLAIR AVENUE                     258 N WILMETTE
CAROLINA, PR 00983                      CLEVELAND, OH 44114                         WESTMONT, IL 60559




SOMCHAI NUCHANART                       SOMMER LYBRAND                              SOMPO
14181 NOEL RD APT 8206                  688 HAYES                                   ATTN JOHN V DEL COL, GENERAL COUNSEL
DALLAS, TX 75254                        IRVINE, CA 92626                            SUITE 784 48 PAR-LA-VILLE ROAD
                                                                                    HAMILTON HM 11
                                                                                    BERMUDA



SON HOANG                               SONA MEHTA                                  SONIA GALVAN
6 CONOVER COURT                         321 S ANN ST                                8675 MARIGOLD CIR APT 309
EDISON, NJ 08817                        BALTIMORE, MD 21231                         EDEN PRAIRIE, MN 55344




SONIA HERNANDEZ                         SONIA MARTINEZ                              SONIA REYES
4110 TRIANA BLVD SW APT 118             5902 NUECES                                 1015 S VAL VISTA DR UNIT 15
HUNTSVILLE, AL 35805                    SPRING, TX 77389                            MESA, AZ 85204-5673




SONIA SANTILLAN                         SONIA TAY                                   SONS PLUMBING INC
13607 WILLOW BEND RD                    6719 WALMSLEY BLVD                          136 ALPINE DRIVE
DALLAS, TX 75240                        NORTH CHESTERFIELD, VA 23224-4333           SCHAUMBURG, IL 60194-3887




SOPHEAP SOK                             SOPHIA BLACKWELL                            SOPHIA CARRANCO
664 HURT ROAD SW                        1201 SCARLET ST                             26215 PRESIDIO MESA
SMYRNA, GA 30082                        WESTFIELD, IN 46074                         SAN ANTONIO, TX 78015




SOPHIA LENTZ                            SOPHIA MAYFIELD                             SOPHIA QUARLES
2749 E. WINCHCOMB DR.                   3804 PRESTON POINTE WAY                     12752 N. 10TH AVE.
PHOENIX, AZ 85032                       CUMMING, GA 30041                           BOISE, ID 83714




SOPHIA RUBINO                           SOPHIE FLOM                                 SOPHIE GRIFFIN
1225 W PROSPECT RD APT P11              18428 MAPLE LEAF DR                         214 EMANUEL CLEAVER LL BLVD
FORT COLLINS, CO 80526-5649             EDEN PRAIRIE, MN 553463325                  KANSAS CITY, MO 64112
SOPHIE IANNACITO         Case 19-10953-CSS
                                       SOPHIE LDoc
                                                TOTH1-1       Filed 04/30/19   Page 403SPIEGEL
                                                                                  SOPHIE of 452
2662 BEACON HILL DR.                     15801 S 48TH ST APT 2204                 3830 FALLS LANDING DR
AUBURN HILLS, MI 48326                   PHOENIX, AZ 85048-0815                   ALPHARETTA, GA 30022-8097




SOPHON KATIVANIEH                        SOPHRONA LAVASSEUR                       SORADY CORTES
950 N DENNING DR                         4050 NATHAN LANE                         115 ATLANTIC ST APT 4
WINTER PARK, FL 32789                    PLYMOUTH, MN 55441                       STAMFORD, CT 06901




SORAYA WILLIAMS                          SORINA PEREZ                             SOS CUTTING BOARDS
7317 ROOSEVELT RD APT B2                 3423 N CENTRE POINT WAY E103             PO BOX 941576
FOREST PARK, IL 60130                    MERIDIAN, ID 83646                       HOUSTON, TX 77094




SOULIYANH JOSHUA SANGVONE                SOUND OF MUSIC SYSTEMS                   SOUPHAT SOUVANNARATH
3413 TOMMY HAYS DR                       4 FRANCES AVENUE                         14719 SAN MARSALA COURT
HALTOM CITY, TX 76117-2969               MUNDELEIN, IL 60060                      TAMPA, FL 33760




SOUTHAMPTON CUTTING INDUSTRY             SOUTHERN AIR INC                         SOUTHERN CALIFORNIA EDISON COMPANY
24509 AGRI PARK DRIVE                    PO BOX 4205                              PO BOX 300
COURTLAND, VA 23837                      LYNCHBURG, VA 24502                      ROSEMEAD, CA 91770




SOUTHERN DOCK PRODUCTS                   SOUTHERN GLAZERS OF MISSOURI             SOUTHERN GLAZERS WINE AND SPIRITS
PO BOX 840602                            1 GLAZER WAY                             1600 N.W. 163RD STREET
DALLAS, TX 75284-0602                    ST. CHARLES, MO 63301-4367               MIAMI, FL 33169




SOUTHERN GLAZERS WINE AND SPIRITS,       SOUTHERN NEVADA ENVIRONMENTAL            SOUTHERN NEVADA HEALTH DISTRIC
LLC                                      SRVCS INC                                ATTN ENVIRONMENTAL HEALTH
PO BOX 29110                             4616 W SAHARA AVENUE, 120                FILE 50523
HONOLULU, HI 96820-1510                  LAS VEGAS, NV 89102                      LOS ANGELES, CA 90074-0523




SOUTHERN PAINTING                        SOUTHERN WINE & SPIRITS OF AMERICA       SOUTHERN WINE & SPIRITS OF INDIANA
4455 CAMP BOWIE BLVD SUITE 114-116       INC.                                     800 COMMERCE PARKWAY WEST SUITE D
FORT WORTH, TX 76107                     PO BOX 864921                            GREENWOOD, IN 46143
                                         ORLANDO, FL 32886-4921




SOUTHERN WINE & SPIRITS OF MINNESOTA     SOUTHERN WINE & SPIRITS -TAMPA           SOUTHERN WINE & SPIRITS
PO BOX 90189                             PO BOX 90249                             2971 COLLECTIONS CENTER DR
LAKELAND, FL 33804                       LAKELAND, FL 33804-0249                  CHICAGO, IL 60693




SOUTHERN WINE & SPIRITS                  SOUTHERN WINE & SPIRITS                  SOUTHERN WINE OF ARIZONA
FILE 56002                               PO BOX 19299                             2375 S 45TH AVE
LOS ANGELES, CA 90074-6002               LAS VEGAS, NV 89132-0299                 PHOENIX, AZ 85043
                     Case
SOUTHERN WINE OF COLORADO        19-10953-CSS   Doc DISPOSAL
                                          SOUTHWASTE 1-1 Filed
                                                             LLC 04/30/19      Page 404 of 452
                                                                                  SOUTHWEST GAS CORP.
5270 FOX STREET                            20805 LAMM ROAD                        5241 SPRING MOUNTAIN RD
DENVER, CO 80216                           ELMENDORF, TX 78112                    LAS VEGAS, NV 89150-0002




SOUTHWEST GAS CORP.                        SOUTHWEST SEAS, LLC                    SOVEREIGN COFFEE & TEA, LLC
PO BOX 98890                               PO BOX 30596                           361 ANCHOR ROAD, SUITE 1033
LAS VEGAS, NV 89150-0101                   PHOENIX, AZ 85046                      CASELBERRY, FL 32707




SOVEYDA OSUNA                              SP PLUS CORPORATION                    SPARKLIN SURFACE MAINTENANCE
528 MESQUITE ST                            1801 CLAIFORNIA ST, STE 2775           PO BOX 8565
BOISE, ID 83713                            DENVER, CO 80202                       RED BANK, NJ 07701




SPECS LIQUOR                               SPECS LIQUOR                           SPECTROTEL
3335 HWY 6 SOUTH                           9500 N. CENTRAL EXPWY 200              PO BOX 1949
SUGARLAND, TX 77478                        DALLAS, TX 75231                       NEWARK, NJ 07101-1949




SPENCER ALLARD                             SPENCER CHAMBLISS                      SPENCER HADBAVNY
1932 W CALEB RD                            6257 SETTLERS TRAIL PLACE              86 WEST NORTHWOOD AVE.
PHOENIX, AZ 85085-2700                     GAINESVILLE, VA 20155                  COLUMBUS, OH 43201




SPENCER HAYS                               SPENCER S PYLE                         SPENCER SGRIGNOLI
4606 CEDAR SPRINGS RD APT 1432             19333 WOOLWORTH AVENUE                 6034 N DEMILLE AVE
DALLAS, TX 75219                           OMAHA, NE 68130                        MERIDIAN, ID 83646-7298




SPENNERS BUILDING SERVICES                 SPENSER FITZPATRICK                    SPGIL DOMAIN, L.P.
1811 MADISON STREET                        4171 CAMBRIDGE ST                      ATTN DEBRA BURNS
BELLEVUE, NE 68005                         KANSAS CITY, KS 66103                  C/O SIMON PROPERTY GROUP
                                                                                  225 W WASHINGTON ST
                                                                                  INDIANAPOLIS, IN 46204



SPGIL DOMAIN, L.P.                         SPGIL DOMAIN, L.P.                     SPICEMAN INC
C/O SIMON PROPERTY GROUP                   PO BOX 406597                          86 LAURELHURST DR
ATTN LEGAL DEPT                            ATLANTA, GA 30384-6597                 LADERA RANCH, CA 92694
225 W WASHINGTON ST
INDIANAPOLIS, IN 46204



SPINELLO PLUMBING, LLC                     SPIRE (F/K/A MISSOURI GAS ENERGY)      SPPLUS CORPORATION
299 KIMBALL STREET                         700 MARKET ST                          733 BISHOP STREET, STE 2300
WOODBRIDGE, NJ 07095                       ST LOUIS, MO 63101                     HONOLULU, HI 96813




SPS COMPANIES, INC                         SRAX                                   SRP
CM9005                                     PO BOX 203823                          PO BOX 2950
ST PAUL, MN 55170-9005                     DALLAS, TX 75320-3823                  PHOENIX, AZ 85062-2950
SRS CANADA              Case 19-10953-CSS     Doc 1-1INSTITUTIONAL
                                      SSB - BLACKROCK    Filed 04/30/19
                                                                   TRUST   Page 405CO/CLIENT
                                                                              SSB&T of 452 CUSTODY SERVICES
170 UNIVERSITY AVENUE, STE 1100       ATTN TRINA ESTREMERA                    ATTN JERRY PARRILLA
TORONTO, ON M5H 3B3                   1776 HERITAGE DR                        1776 HERITAGE DR
CANADA                                NORTH QUINCY, MA 02171                  NORTH QUINCY, MA 02171




STACEY BURTT                           STACEY CROW-KAUTZ                      STACEY ELOWSON
26571 NORMANDALE DR APT 13K            857 W KIVA AVE                         717 RIDGE AVE
LAKE FOREST, CA 92630                  MESA, AZ 85210                         WAVCONDA, IL 60084




STACEY KEMP, COLLIN COUNTY CLERK       STACEY SCISM                           STACEY WILSON
2300 BLOOMDALE ROAD STE 2106           2808 CURACAO LN                        660 FRANKLIN ST.
MCKINNEY, TX 75071                     THOMPSONS STATION, TN 37179-5020       HAMILTON, OH 45013




STACI DEAN                             STACIA DEPOUTE                         STACIE LANGRIDGE
254 STONEGATE EAST                     43860 WEST ROTH RD                     4916 D MOKUPEA PLACE
PONTIAC, MI 48341                      MARICOPA, AZ 85138                     EWA BEACH, HI 96706




STACOLE FINE WINES                     STACY BLADES                           STACY FARINICH
1822 SOUTHWEST 2ND STREET              2008 LAKE UNION HILL WAY               56 VELLISIMO DR.
POMPANO BEACH, FL 33069                ALPHARETTA, GA 30004                   ALISO VIEJO, CA 92656




STACY MARTIN                           STACY PIETROWSKI                       STACY SKRINE
2215 MASTIN LAKE RD NW APT A7          797 N. GENEVA AVE                      265 TAFT ST
HUNTSVILLE, AL 35810-2869              ELMHURST, IL 60126                     ATLANTA, GA 30315




STACY VELASCO                          STAFFORD-SMITH, INC.                   STANDARD PARKING CORPORATION
3101 WOODLARK DR                       3414 SOUTH BURDICK STREET              1790 PAYSPHERE CIRCLE
FORT WORTH, TX 76123                   KALAMAZOO, MI 49001                    CHICAGO, IL 60674-0017




STANDARD RESTAURANT EQIP.              STANLEY MORRISSEY                      STANLEY PETERSON
879 S 4400 W                           9272 51ST ST N                         3323 N OSPREY AVE
SALT LAKE CITY, UT 84104               PINELLAS PARK, FL 33782-5254           SARASOTA, FL 34234




STANLEY STEEMER OF NORTHERN            STANLEY STEEMER                        STANLEY STEEMER
ALABAMA LLC                            1757 BENBOW CT                         8950 J STREET
1757 BENBOW CT                         APOPKA, FL 32703                       OMAHA, NE 68127
APOPKA, FL 32703




STANLEY STEEMER                        STAR DISTRIBUTORS INC                  STAR KNIFE SHARPENING
PO BOX 205819                          PO BOX 1200                            215 W. BANDERARD SUITE 114-418
DALLAS, TX 75320                       NEW HAVEN, CT 06505                    BOERNE, TX 78006
STARLIM L LIM              Case 19-10953-CSS
                                         STARLIT Doc
                                                 BENKA1-1      Filed 04/30/19    Page 406MARIOTTI
                                                                                    STARR of 452
2436 FAIRPLAY STREET                       8600 W CHARLESTON BLVD 2137              8304 MOLINE PLACE
AURORA, CO 80011                           LAS VEGAS, NV 89117                      SPRINGFIELD, VA 22153




STATE OF ALABAMA - ABC                     STATE OF HAWAII DEPARTMENT OF            STATE OF HAWAII
2715 GUNTER PARK DRIVE WEST                TAXATION                                 591 ALA MOANA BLVD.
MONTGOMERY, AL 36109                       PO BOX 259                               HONOLULU, HI 96813
                                           HONOLULU, HI 96809-0259




STATE OF MARYLAND                          STATE OF MICHIGAN                        STATE OF NEW JERSEY
DEPT OF ASSESSMENTS                        PO BOX 30005                             DIVISION OF TAXATION
& TAXATION PERSONAL PROPERTY DIVISION      LANSING, MI 48909-7505                   PO BOX 666
301 W PRESTON ST RM 801                                                             TRENTON, NJ 08646-0666
BALTIMORE, MD 21201-2395



STATE OF TENNESSEE                         STATE STREET BANK AND TRUST COMPANY      STATE TAX COLLECTOR
PO BOX 23090                               ATTN CHRISTINE SULLIVAN                  830 PUNCHBOWL ST RM 437
NASHVILLE, TN 37202-3090                   1776 HERITAGE DR                         HONOLULU, HI 96813
                                           NORTH QUINCY, MA 02171




STEAMEX CARPET & UPHOLSTERY                STEARNS BANK                             STEELE LAMBERS
CLEANING                                   ATTN KAROLYN CASEY                       4822 GUS ECKERT RD
PO BOX 6417                                9225 E SHEA BLVD.                        SAN ANTONIO, TX 78240-4141
CHANDLER, AZ 85246-6417                    SCOTTSDALE, AZ 85260




STEEVEN CATON                              STEFAN BONVILLIAN                        STEFANY BORNACELLY
7301 ALMA DR APT 922                       3910 DULCITO AVE                         13423 BLANCO RD 316
PLANO, TX 75025-3538                       BATON ROUGE, LA 70820                    SAN ANTONIO, TX 78216




STEFANY MIRANDA DIAZ                       STEFANY NICOLE TORRICO                   STEFON BENTON
2491 BIRKHALL WAY                          3645 MALIBU CIR APT 102                  4908 W VISTA AVE
LAWRENCEVILLE, GA 30043                    FALLS CHURCH, VA 22041-3645              GLENDALE, AZ 85301




STEIN DISTRIBUTING - ID                    STEIN SPERLING BENNETT DE JONG           STEINER HAWAII INC DBA ALSCO
601 PHILLIPPI ST                           DRISCOLL                                 2771 WAI WAI LOOP
BOISE, ID 83706                            ATTN JEFFREY SCHWABER                    HONOLULU, HI 96819
                                           25 WEST MIDDLE LANE
                                           ROCKVILLE, MD 20850



STEMMLE PLUMBING REPAIR INC                STEPHAN MASNYJ                           STEPHANIE ALDERMAN
PO BOX 35680                               18 BUENAVENTURA                          16826 NINA DRIVE
RICHMOND, VA 23235                         RANCHO SANTA MARGARITA, CA 92688         FRIENDSWOOD, TX 77546




STEPHANIE ANN FORSYTH                      STEPHANIE BAKER                          STEPHANIE BECTON
421 SEASIDE AVE APT 11                     4832 N. 82ND STREET                      719 APPLETON ST
HONOLULU, HI 96815                         SCOTTSDALE, AZ 85251                     BALTIMORE, MD 21217
STEPHANIE BLANKENSHIP Case   19-10953-CSS   Doc
                                      STEPHANIE   1-1 Filed 04/30/19
                                                BREMER                 Page 407 of CABRERA
                                                                          STEPHANIE 452
117 ROYAL DRIVE APT 3407               37221 EISENHOWER CT APT 554        CALLE 165 CASA DA2
MADISON, AL 35758                      FARMINGTON HILLS, MI 48335         CAROLINA, PR 00983




STEPHANIE CHARNEY                      STEPHANIE COVELL                   STEPHANIE DANGELO
5215 E 20TH AVE                        947 E HUDSON AVE                   2451 N RAINBOW 2087
TAMPA, FL 33619                        MADISON HEIGHTS, MI 48071          LAS VEGAS, NV 89108




STEPHANIE DAROSA                       STEPHANIE DEL CASTILLO             STEPHANIE ELLIOTT
11594 DECLARATION DRIVE                12337 OLIVE JONES RD APT 302       46 CLARK PLACE
TAMPA, FL 33635                        TAMPA, FL 33625                    AVENEL, NJ 07001




STEPHANIE HOLDEN                       STEPHANIE HOWARD                   STEPHANIE HUSEK
911 HARLEM AVE                         19002 DALLAS PKWY APT 222          5340 RALSTON AVE
BALTIMORE, MD 21217                    DALLAS, TX 75287                   INDIANAPOLIS, IN 46220




STEPHANIE JASKOLSKI                    STEPHANIE JONES                    STEPHANIE LONG
7640 LEON AVE.                         8092 W PARADISE LN APT 1145        7571 W. STATE AVE
LAS VEGAS, NV 89131                    PEORIA, AZ 85382                   GLENDALE, AZ 85303




STEPHANIE MASCI                        STEPHANIE MAUTHE                   STEPHANIE MEDRANO
1017 FALCON LN APT 201                 2801 WELLS BRANCH PARKWAY          243 YOLANDA DR.
LAS VEGAS, NV 89128                    AUSTIN, TX 78728                   SAN ANTONIO, TX 78228




STEPHANIE REESE                        STEPHANIE REYES                    STEPHANIE RODRIGUEZ
1128 N 106TH PL                        6033 DE ZAVALA RD APT 1722         1862 N. BLUSH AVE
MESA, AZ 85207                         SAN ANTONIO, TX 78249              KUNA, ID 83634




STEPHANIE ROSENBERGER                  STEPHANIE ROSENWINKEL              STEPHANIE SANTA
2356 E MCPHERSON ST                    242 N. BAILEY AVENUE               URB. CAPARRA HEIGHTS 620, C/ EMA ALTOS
MERIDIAN, ID 83642-4798                FORT WORTH, TX 76107               SAN JUAN, PR 00920




STEPHANIE TAVERNA                      STEPHANIE VAN DER MEULEN           STEPHANIE VILLANUEVA
1223 N CALVERT ST                      834 EAST CHARING CROSS CIRCLE      3801 W REDFIELD RD
BALTIMORE, MD 21202                    LAKE MARY, FL 32746                PHOENIX, AZ 85053-5436




STEPHANIE ZEMAN                        STEPHEN BRANTLEY                   STEPHEN CASSICK
207 E. CUSTER ST.                      3422 HAYMAN DR                     2008 N CRYSTAL LAKE DR
LEMONT, IL 60439                       GARLAND, TX 75043                  LAKELAND, FL 33801
STEPHEN CHARRON           Case 19-10953-CSS
                                        STEPHENDoc  1-1
                                                DE LA MOTTEFiled 04/30/19    Page 408 ofEDGELL
                                                                                STEPHEN   452
635 S ELLIS ST APT 1108                   8333 W POCAHONTAS AVE                 296 COMFORT DRIVE
CHANDLER, AZ 85224-4958                   TAMPA, FL 33615                       HENDERSON, NV 89074




STEPHEN EMBREY                            STEPHEN ETTINGER                      STEPHEN HEROLD
1320 E. 49TH ST. 3E                       4532 E ROSEMONTE DRIVE                123 JACOB ROAD
KANSAS CITY, MO 64110                     PHOENIX, AZ 85050                     SOUTHBURY, CT 06488




STEPHEN M HOWARD                          STEPHEN MATHEWS                       STEPHEN MCALLISTER
2137 SPRINGDALE DR                        868 S ONEIDA ST H-310                 1015 SAINT PAUL ST APT 3
COLUMBUS, GA 31906-1030                   DENVER, CO 80224                      BALTIMORE, MD 21202




STEPHEN MOROWSKY                          STEPHEN PATTERSON                     STEPHEN PEPER
12323 MOERS DR                            7135 OAK POSR LANE APT 79             875 LIVINGSTON COURT
STERLING HEIGHTS, MI 48313                CINCINNATI, OH 45241                  CHASKA, MN 55318




STEPHEN THOMAS                            STEPHEN VASQUEZ                       STEPHENIE VOITA
3519 FEDERAL DRIVE, APT. 102              9210 BENT ELM CREEK LANE              1317 E CLOUD ROAD
EAGAN, MN 55122                           SAN ANTONIO, TX 78230                 PHOENIX, AZ 85086




STERLIN SIBLEY                            STERLING DISTRIBUTING CO.             STETSON PACE
11910 ORSINGER LANE APT 608               4433 S. 96TH STREET PO BOX 27069      4430 N. MOONEY FALLS WAY
SAN ANTONIO, TX 78230                     OMAHA, NE 68127                       MERIDIAN, ID 83646




STEVE MENDOZA                             STEVE NANNINI                         STEVE RODRIGUEZ
3001 LAKE EAST DR. APT 1073               1009 EDGEWOOD DR                      206 HUMBLE DR
LAS VEGAS, NV 89117                       MCHENRY, IL 60051                     LA VERGNE, TN 37086




STEVEN ALLEN                              STEVEN ARAMI                          STEVEN BULTEZ
407 N GERARD AVE                          3554 BALI DRIVE                       12909 NEBRASKA AVE
VILLA PARK, IL 60181                      SARASOTA, FL 34232                    OMAHA, NE 68164




STEVEN CALDERON                           STEVEN CARTAGENA                      STEVEN CHEN
2600 GRACY FARMS LANE APT1322             2411 BRANCH WAY                       1425 HANSON DR
AUSTIN, TX 78758                          MAITLAND, FL 32751                    FRANKLIN, TN 37067




STEVEN CIPRIANO                           STEVEN CRUZ-QUINONES                  STEVEN D DENBOW
18259 N 15TH PLACE                        255 ELLERS GROVE                      305 W FAYETTE ST. APT 1113
PHOENIX, AZ 85022                         COLORADO SPRINGS, CO 80916            BALTIMORE, MD 21201
STEVEN DILLON PARKER Case    19-10953-CSS    Doc 1-1
                                      STEVEN DOTEN          Filed 04/30/19   Page 409 EDWARD
                                                                                STEVEN of 452 WOLL
7075 LEETSDALE DRIVE J35              4608 W MIDWAY AVE                         733 COOLIDGE STREET APT. 110
DENVER, CO 80224                      GLENDALE, AZ 85301                        HONOLULU, HI 96826




STEVEN ENRIQUEZ                       STEVEN FIGUEROA                           STEVEN GUIDRY
3402 MEADOW OAKS                      418 WEST PARK STREET                      5141 HICKORY RIDGE BLVD
GARLAND, TX 75043                     MUNDELEIN, IL 60060                       BATON ROUGE, LA 70817




STEVEN HARRIS                         STEVEN HOERMANN                           STEVEN JOSEPH
3615 FOLKLORE TRAIL                   232 EMANUEL CLEAVER II BLVD AP            8714 PISA DRIVE
DALLAS, TX 75224                      KANSAS CITY, MO 64112-1734                ORLANDO, FL 32810




STEVEN KATZEEK                        STEVEN KELLY                              STEVEN LENANDER
5611 N LONGMORE RD                    8449 W. AMHERST DR.                       11061 MANDALE DR.
SCOTTSDALE, AZ 85256                  BOISE, ID 83704                           STERLING HEIGHTS, MI 48312




STEVEN LOCKHART                       STEVEN LUANGRAJ                           STEVEN MCMANN
120 WEATHERSTOCK                      4332 PEACH TER NW                         1024 LOCUST AVE
WOODSTOCK, GA 30188                   ACWORTH, GA 30101-6614                    ORLANDO, FL 32809




STEVEN PIERCE                         STEVEN RIOS                               STEVEN SALINAS
7470 W WARREN CIRCLE                  6256 RIDGECREST RD APT 2617               4510 LONGVALE DR.
DENVER, CO 80227                      DALLAS, TX 75231                          SAN ANTONIO, TX 78217




STEVEN SANTIAGO                       STEVEN SCHUSSLER                          STEVEN SEGARRA
CALLE 10 432 BARRIO OBRERO            858 DECATUR AVENUE NORTH                  CALLE 6 89Q BARRIADA ISRAEL
SAN JUAN, PR 00915                    MINNEAPOLIS, MN 55427                     SAN JUAN, PR 00917




STEVEN SERIO                          STEVEN SIKHAMPHENG                        STEVEN VELEZ
4208 WHITE AVE APT B                  3718 39TH ST N                            7007 FOUNTAIN AVE
BALTIMORE, MD 21206                   SAINT PETERSBURG, FL 33713                TAMPA, FL 33634




STEVIE RENSHAW                        STEWART ISOM                              STIFEL, NICOLAUS & COMPANY,
1701 MILL ST 14105                    3010 CABERNET COURT                       INCORPORATED
SAN MARCOS, TX 78666                  CUMMING, GA 30041                         125 EUENE ONEILL DR, STE 310
                                                                                NEW LONDON, CT 06320




STONECOLD LLC                         STORRY RASHAD                             STRAUB DISTRIBUTING COMPANY
1760 LOIZA ST, STE 301                12023 BISSONNET                           4633 E. LA PALMA AVE.
SAN JUAN, PR 00911                    HOUSTON, TX 77099                         ANAHEIM, CA 92807
STUEVER & SONS INC         Case 19-10953-CSS
                                         SU MINGDoc
                                                CHEN1-1          Filed 04/30/19   Page 410 of ONE
                                                                                     SUBMETER 452LLC
330 W FAY AVENUE UNIT B                   3932 S HIMALAYA WAY                        PO BOX 4129
ADDISON, IL 60101                         AURORA, CO 80013                           BATON ROUGE, LA 70821-4129




SUDA ADAMS                                SUE MILLS                                  SUMMER DAVIS-ROOT
10990 HIGHLAND MEADOW VIL DR APT 608      C/O INTOWN SUITES ROOM 301                 5205 S 113TH PLZ APT 9
HOUSTON, TX 77089                         6785 FAIRFIELD BUSINESS CENTER             OMAHA, NE 68137-3663
                                          CINCINNATI, OH 45014




SUMMIT BEVERAGE SERVICE INC.              SUMMIT ENERGY SERVICES, INC                SUMMIT GROUP ENTERPRISE, LLC
PO BOX 3180                               25716 NETWORK PLACE                        PO BOX 161267
NORTHLAKE, IL 60164                       CHICAGO, IL 60673-1257                     HONOLULU, HI 96816




SUNAURA SHERIDAN                          SUNCOAST SAFE & LOCK                       SUNDANCE AONA
2613 N SARATOGA ST                        121 TRIPLE DIAMOND BLVD, STE 2             1765 ALA MOANA APT580
TEMPE, AZ 85281                           N. VENICE, FL 34275                        HONOLULU, HI 96815




SUNDAY THANG                              SUNG KIM                                   SUNG SOON CHANG
2425 E RIVERSIDE APT 315                  4209 NEWPORT DR.                           13994 TANNERS HOUSE WAY
AUSTIN, TX 78741                          CHANTILLY, VA 20151                        CENTREVILLE, VA 20121




SUNPASS                                   SUPAKHONG TANSIRI                          SUPER STITCH LLC
WELLS FARGO PO BOX 105477                 805 MARYLAND AVE                           1220 W ALAMEDA DR 119
ATLANTA, GA 30348-5477                    WINTER PARK, FL 32789                      TEMPE, AZ 85282




SUPERIOR BEVERAGE GROUP                   SUPERIOR BEVERAGE                          SUPERIOR CLEANING SERVICES, INC.
871 MICHIGAN AVE                          1070 ORCHARD ROAD                          15 EAST PUTNAM AVE 135
COLUMBUS, OH 43215                        MONTGOMERY, IL 60538                       GREENWICH, CT 06905




SUPERIOR PRESS                            SUPPORT REFRIGERATION                      SUPREME BEVERAGE COMPANY
9440 NORWORLK BLVD                        9155 MANGOSTONE LANE                       PO BOX 2027
SANTA FE SPRINGS, CA 90670                LAS VEGAS, NV 89147                        HUNTSVILLE, AL 35804




SUPREME LOBSTER & SEAFOOD CO.             SUPREME LOBSTER                            SURE FIRE PROTECTION
220 E. NORTH AVE                          6065 S. POLARIS AVE.                       8200 E PACIFIC PLACE, 404
VILLA PARK, IL 60181                      LAS VEGAS, NV 89118                        DENVER, CO 80231




SUREZZ LOFTON                             SURIEL TORRIJOS                            SURUCHI CHAUDHARY
1212 SANTA ANITA ST                       2932 ROBERTS DR                            25892 CORDILLERA DR.
ORLANDO, FL 32808                         WODDRIDGE, IL 60517                        MISSION VIEJO, CA 92691
SUSAN ALONSO             Case 19-10953-CSS    Doc 1-1
                                       SUSAN FISHER         Filed 04/30/19       Page 411HENSON
                                                                                    SUSAN of 452
10881 RIVER ROAD                        15300 GREENHAVEN LN APT 227                 1698 BOURNEMARSH
BATON ROUGE, LA 70820                   BURNSVILLE, MN 55306-6193                   GROSSE POINTE WOODS, MI 48236




SUSAN LA MAY                            SUSAN PENA                                  SUSAN SALAZAR
6039 E LE MARCHE AVENUE                 13 FAIRVIEW AVE                             6292 S BELL PL
SCOTTSDALE, AZ 85254                    EDISON, NJ 08817                            CHANDLER, AZ 85249




SUSANA ESPINOZA-GARCIA                  SUSANA HERNANDEZ                            SUSANA RUIZ
1121 BAYARD STREET                      13 WALNUT STREET                            1740 NW NORTH RIVER DR 517
BALTIMORE, MD 21223                     EDISON, NJ 08817                            MIAMI, FL 33125




SUSANA VIRAMONTES                       SUSANNA ARIEL MCDANIEL                      SUSTAINABLE SOLUTIONS GROUP
3336 WAYSIDE                            8121 EAST 106TH STREET APARTMENT 10108      PO BOX 740209 DEPT. 40299
EL PASO, TX 79936                       FISHERS, IN 46038                           ATLANTA, GA 30374-0209




SUTTON CARLE                            SWE SWE AYE                                 SYCAMORE VALUATION
106 WINDMILL ROAD                       10810 HARVEY DRIVE APT12                    11633 GORHAM AVE STE 2
MADISON, AL 35757                       FAIRFAX, VA 22030                           ATTN LAMBERT SHAW
                                                                                    LOS ANGELES, CA 90049




SYDNEY BARRY                            SYDNEY BARTA                                SYDNEY C BICKLE
7536 MEADOW RUN LN                      5000 OAK STREET                             222 TRAMMELL PL
SACHSE, TX 75048                        KANSAS CITY, MO 64112                       ALPHARETTA, GA 30009




SYDNEY DOMINGUEZ                        SYDNEY FRATRICK                             SYDNEY GAROFALO
8612 W THUNDER MOUNTAIN DR              10020 TRAINSTATION CIRCLE 172               4532 SHERWOOD AVENUE
BOISE, ID 83709                         LONE TREE, CO 80124                         DOWNERS GROVE, IL 60515




SYDNEY HASTAD                           SYDNEY HERRERA                              SYDNEY KINSCH
1430 LAKE LUCY ROAD                     503 NORTHLAWN DR                            7829 38TH CT E
CHANHASSEN, MN 55317                    HOUSTON, TX 77073                           SARASOTA, FL 34243-2858




SYDNEY KUBICKA                          SYDNEY MOORE                                SYDNEY MORROW
10 WISTERIA DR APT 1P                   407 CONNEMARA CROSSING                      2799 JEFFERSON DAVIS HWY
FORDS, NJ 08863                         LAWRENCEVILLE, GA 30044                     ARLINGTON, VA 22202




SYDNEY NEAL                             SYDNEY PATRICK                              SYDNEY PLANINSHEK
5947 EAST SENOUR DR                     140 HARTER AVE                              4118 E WISTERIA AVE
WEST CHESTER, OH 45069                  SPRINGDALE, OH 45246                        NAMPA, ID 83687
SYDNEY SANTIAGO         Case 19-10953-CSS
                                      SYDNEY Doc
                                             SMITH1-1       Filed 04/30/19   Page 412 SUAREZ
                                                                                SYDNEY of 452
6714 KEITHWOOD CIRCLE                  1022 WINDPOINTE WAY                      5422 POINCIANA DR
PEARLAND, TX 77584                     ENGLEWOOD, OH 45322                      HOUSTON, TX 77092




SYDNEY TUCKER                          SYDNI GREEN                              SYDNI KIMBELL
11025 QUEBEC CIRCLE                    15568 SPRINGWOOD AVENUE                  27115 SMOKEY CHASE
BLOOMINGTON, MN 55438                  BATON ROUGE, LA 70817                    SAN ANTONIO, TX 78015




SYDNIE TAYLOR ROANE                    SYED S CHOWDHURY                         SYIA ARBYUMMI
9673 OLIPHANT RD                       27023 KARNS CT 1502                      12290 NE 11 CT. APT. 306
BATON ROUGE, LA 70809                  CANYON COUNTRY, CA 91387                 MIAMI, FL 33171




SYLVESTER WILLIAMS                     SYLVIA GARCIA                            SYLVIA S. ROMO -- BEXAR COUNTY
219 SOUTH ACADIAN THRUWAY APT 3        424 E TULSA ST                           TAX ASSESSOR-COLLECTOR
BATON ROUGE, LA 70806                  CHANDLER, AZ 85225-4635                  PO BOX 839950
                                                                                SAN ANTONIO, TX 78283-3950




SYRIUZ PITTMAN                         SYSTEMS IV                               TABATHA VOBORNIK
13087 MEREDITH AVE                     6641 W FRYE ROAD                         2140 4TH ST N
OMAHA, NE 68164                        CHANDLER, AZ 85226                       NAMPA, ID 83687




TABC                                   TABITHA DAVIS                            TABITHA MORALES
5806 MESA DR                           14226 W COLUMBUS AVE                     2929 ROUNDTREE DR
AUSTIN, TX 78731                       GOODYEAR, AZ 85395                       TROY, MI 48083




TACURI SEGUNDO                         TAD HILGENBRINCK                         TADEO LOPEZ
2111 ELLIOT AVE                        611 N 36TH ST                            2177 SEAPORT CIR APT 101
MINNEAPOLIS, MN 55404                  OMAHA, NE 68131                          WINTER PARK, FL 32792-1259




TAEK NAM                               TAHLIA CLEMENT                           TAI DANTZLER
1401 E COCONINS DR                     11711 DOMAIN BLVD APT 1453               7747 EMERSON ROAD
CHANDLER, AZ 85249                     AUSTIN, TX 78758-0043                    HYATTSVILLE, MD 20784




TAI WONG                               TAIA HALBERT                             TAIASIA WILKINS
301 WEST CARY STREET APT 4060B         8102 W HAUSMAN RD 1108                   375 S REYNOLDS ST APT 902
RICHMOND, VA 23220                     SAN ANTONIO, TX 78249                    ALEXANDRIA, VA 22304




TAILAR MATTHEWS                        TAIMIR CARMONA                           TAJ HARRIS
12105 STATE HIGHWAY 151 APT 3307       13500 NE 1 AVE.                          2317 WEST MAGNOLIA AVE
SAN ANTONIO, TX 78251                  MIAMI, FL 33161                          FORT WORTH, TX 76110
TAJA WILLIAMS             Case 19-10953-CSS    Doc
                                        TAK MING HO 1-1       Filed 04/30/19   Page 413 of MONMA
                                                                                  TAKAYOSHI 452
10300 SIXPENCE LN.                       4403 ARBOR BROOK CT                      22938 OLYMPIA DR
FORT WORTH, TX 76108                     PASEDENA, TX 77505                       ASHBURN, VA 20148




TAKAYOSKI WINTER-KUWANA                  TAKESHI M TRINITAPOLI                    TALAYA PERKINS
801 S KING ST APT 3905                   1847 N 38TH PLACE                        5100 SOUTH MARIPOSA DR.
HONOLULU, HI 96813-3037                  PHOENIX, AZ 85008                        GILBERT, AZ 85298




TALIYAH ANTOINE                          TALLEY SIGN COMPANY                      TAMAIKA POOBALAN
8280 CYPRESS RD. APT 1218                1908 CHAMBERLAYNE AVE                    1320 E HIGHLAND AVE APT 35
BATON ROUGE, LA 70811                    RICHMOND, VA 23222                       PHOENIX, AZ 85014-3701




TAMARA LAKE                              TAMARYN LEFEBVRE                         TAMBERLY JUDA
29131 STELLAMAR DR.                      11214 SIERRA TRAIL                       16116 OPAL CREEK DR
SOUTHFILED, MI 48076                     SAN ANTONIO, TX 78254                    WESTON, FL 33331-3122




TAMEKA GENESTE                           TAMENA SHANAYE WATTS                     TAMI RINGE
5701 DALDEN DRIVE                        1607 WABASH STREET                       24669 ROLLING MEADOW DR
TAMPA, FL 33617                          DENVER, CO 80220                         DENHAM SPRINGS, LA 70726




TAMMY AMBROSE                            TAMMY LE                                 TAMMY SERGEL
600 HARROLD ST. APT 263                  13411 SISKIYOU ST                        9070 SPRING MOUNTAIN RD APT 111, BLDG U
FORT WORTH, TX 76107                     WESTMINSTER, CA 92683                    LAS VEGAS, NV 89117




TAMMY TAYLOR                             TAMMY VILLALOBOS                         TAMPA ELECTRIC COMPANY (TECO)
208 SEWANEE CIR                          8633 W. WELDON AVE                       702 N FRANKLIN ST
COLUMBIA, TN 38401-2523                  PHOENIX, AZ 85037                        TAMPA, FL 33602




TAMRA ARCHER                             TANAPAT PHOMSURI                         TANESHA JOYNER
98-1225 NEKI STREET                      6101 WHITBY RD 2110                      261 ELY AVE APT. 21 1F
ALEA, HI 96701                           SAN ANTONIO, TX 78240                    NORWALK, CT 06854




TANGI ELECTRIC & MAINTENANCE CO. INC     TANIA BURGOS HERNANDEZ                   TANIA CORTES-VALDEZ
PO BOX 2516                              5626 GLEN WILLOW                         71 S VALLEY ST
HAMMOND, LA 70401                        MASON, OH 45040                          KANSAS CITY, KS 66102




TANIA FLORES                             TANIA NAVARRETE                          TANIESHA KNAPPER
1115 BALTIC LN                           1463 DAVINE DRIVE                        5100 FM 1960 RD W
HOUSTON, TX 77090                        GLENDALE HEIGHTS, IL 60139               HOUSTON, TX 77069-4500
TANNER BIRDWELL       Case      19-10953-CSS
                                         TANNER Doc
                                                OTTO 1-1        Filed 04/30/19   Page 414 STIEWERT
                                                                                    TANNER of 452
4755 GRAMERCY OAKS DRIVE 305              25 MARKLEVILLE LN.                        15402 FOREST PEAK
DALLAS, TX 75287                          WESTFIELD, IN 46074                       SAN ANTONIO, TX 78232




TANNER WILLIS                             TANYA DE GRANDE                           TANYA MURILLO
19356 E. MOCKINGBIRD DR.                  14030 CANDLEWOOD LN NE                    2828 LUISA LN
QUEEN CREEK, AZ 85142                     PRIOR LAKE, MN 55372                      ALVARADO, TX 76009-7769




TANYA NGUYEN                              TANYA OYANADEL                            TANYCE NOHELANI WONG
5414 DEERBROOKE CREEK CIRCLE APT 13       10931 SW 144 AVE                          98-439 KAALO STREET
TAMPA, FL 33624                           MIAMI, FL 33186                           AIEA, HI 96701




TARA HURST                                TARA J DEHRING                            TARA MARIE PARKINSON
4676 SABAL KEY DRIVE                      561 E CONSTITUTION DRIVE 5                1785 SUMMER ST FLOOR 2
BRADENTON, FL 34203                       PALATINE, IL 60074                        STAMFORD, CT 06905




TARA PARISI                               TARA PARNELL                              TARA PURNELL
505 KIRTS BLVD                            319 N BRANCH DRIVE                        842 WHITMORE AVE
TROY, MI 48084                            TRENTON, OH 45067                         BALTIMORE, MD 21216




TARA STEINFELD                            TARA TYSON                                TAREK DALLAJI
7800 SAN FELIPE BLVD APT 1609             4755 LAKE TRAIL DR 20                     128 BECKHAM WAY
AUSTIN, TX 78729                          ULSE, IL 60532                            SPRINGDALE, OH 45246




TAREQ WAHED                               TARIN OHARA                               TARRANT ELECTRIC
4429 ATLANTA DRIVE                        600 EAST MEDICAL CENDAR BLVD. 102         PO BOX 7712
PLANO, TX 75093                           WEBSTER, TX 77598                         FORT WORTH, TX 76111




TARYN WARREN                              TASHANIYI BYRD                            TASHIRA CLARK
126 TURTLERIDGE DR                        1308 RAMBLEWOOD RD                        1100 INDIANTRAIL-LILBURN RD
NEW MARKET, AL 35761                      BALTIMORE, MD 21239                       NORCROSS, GA 30093




TATES TENTS & EVENTS                      TATIANA AREIZAGA                          TATIANA HERNANDEZ
515 S VISTA AVE                           1514 CLARENCE AVE                         BO 160 LAS PIEDRAS
BOISE, ID 83705                           BERWYN, IL 60402                          SAN JUAN, PR 00771




TATIANA MAURI                             TATIANA S SIBRIAN                         TATIANNE DEARAUJO
1195 SW 6TH STREET                        1481 SAWDUST RD APT 122                   2022 PALMETTO PINE LANE
MIAMI, FL 33184                           THE WOODLANDS, TX 77380-2932              ORLANDO, FL 32826
TATUM ANDERSON          Case 19-10953-CSS    Doc 1-1 Filed 04/30/19
                                      TATUM BLACK-HEDGMAN                Page 415THOMPSON
                                                                            TATUM of 452
5060 EDGEWATER DR                      5538 JEFFERSON HWY                   978 HARRISON AVE
MOUND, MN 55364                        MINERAL, VA 23117                    HAMILTON, OH 45013




TATYANA RUSSELL                        TAUBMAN CHERRY CREEK LP              TAUBMAN CHERRY CREEK LP
1050 BRENTWOOD WAY APT A               ATTN MICHELE WALTON                  TAUBMAN CHERRY CREEK SHOPPING
SANDY SPRINGS, GA 30350                C/O TAUBMAN                          CENTER LLC
                                       200 E LONG LAKE RD STE 300           DEPT 89801
                                       BLOOMFIELD HILLS, MI 48304-2324      PO BOX 67000
                                                                            DETROIT, MI 48267-0898


TAUREAN ROGERS                         TAVIA MATTESON                       TAVO DE LA CRUZ
4850 51ST ST W                         1937 W TOMBSTONE TRAIL               107 TALAVERA PKWY APT 336
BRADENTON, FL 34210                    PHOENIX, AZ 85085                    SAN ANTONIO, TX 78232




TAX BREAK                              TAX COLLECTOR, CITY OF STAMFORD      TAYANA LEWIS
431 BROAD STREET                       PO BOX 50                            4706 YELLOWSTONE BLVD 20
GADSDEN, AL 35901                      STAMFORD, CT 06904-0050              HOUSTON, TX 77021




TAYLER A WINICK                        TAYLER CLARDY                        TAYLER EVERSOLE
5328 ROCKHILL ROAD                     26219 N 45TH PLACE                   8828 COLORFUL PINES AVE
KANSAS CITY, MO 64110                  PHOENIX, AZ 85050                    LAS VEGAS, NV 89143




TAYLER PERMELL                         TAYLIN LARGE                         TAYLOR ALLEN JACKSON
26 STRAND ST                           3970 SWEETING STREET                 1710 TELKWA DR
BRIDGEPORT, CT 06606-2333              CUMMING, GA 30041                    SPRING, TX 77386




TAYLOR BERG                            TAYLOR BISCHOT                       TAYLOR BRAND
1403 BIRCH DR.                         1800 N LYNN ST APT 1317 NORTH        116 NOLAN DR
GREENWOOD, MO 64034                    ARLINGTON, VA 22209                  GURLEY, AL 35748




TAYLOR BROTHERS OF IDAHO, INC.         TAYLOR CAMPBELL                      TAYLOR CORNELIUS
PO BOX 16373                           510 GRIMESBY CT                      4515 WEST 36 1/2 STREET APT. 4515-100
BOISE, ID 83715                        ALPHARETTA, GA 30005                 ST. LOUIS PARK, MN 55416




TAYLOR CRAWFORD                        TAYLOR D NEWGARD                     TAYLOR DICKERSON
2156 WEST TAHOE RIDGE ST.              2331 S. 186TH CIR.                   704 RIDGEGATE PL
EAGLE, ID 83616                        OMAHA, NE 68130                      HUNTSVILLE, AL 35801-1958




TAYLOR EQUIPMENT DISTRIBUTORS          TAYLOR FAVA                          TAYLOR FREEZER SALES CO., INC.
1595 CABIN BRANCH DRIVE                2323 E BEHREND DRIVE                 14601 MCCORMICK DR.
LANDOVER, MD 20785                     PHOENIX, AZ 85024                    TAMPA, FL 33626
                       Case 19-10953-CSS
TAYLOR FREEZER SALES COMPANY OF GA,         Doc 1-1SALES
                                     TAYLOR FREEZER     Filed 04/30/19
                                                           COMPANY       Page 416 FREEZER
                                                                            TAYLOR of 452 SALES OF AZ
INC                                  PO BOX 5807                            2825 E. CHAMBERS
PO BOX 2130                          CHESAPEAKE, VA 23324                   PHOENIX, AZ 85040
CUMMING, GA 30028-2130




TAYLOR FREEZERS OF SO CAL, INC.       TAYLOR GARCIA                         TAYLOR GILMORE
6825 E WASHINGTON BLVD                3909 BURKE RD APT 4208                6676 UTSA BLVD
COMMERCE, CA 90040                    PASADENA, TX 77504                    SAN ANTONIO, TX 78249




TAYLOR GUTHRIE                        TAYLOR HEINZ                          TAYLOR HENRY
5730 W LINDA LANE                     621 SANTA VERA DR 6                   159 MEADOW BROOK COURT
CHANDLER, AZ 85226                    CHANHASSEN, MN 55317                  OAKLEY, CA 94561




TAYLOR HESTER                         TAYLOR HUGHES                         TAYLOR JOHNSON
5829 BRIDLE BEND TRAIL                6715 PINON CANYON                     1013 E ANGELA ST.
PLANO, TX 75093                       SAN ANTONIO, TX 78249                 GONZALES, LA 70737




TAYLOR JORDAN ANDERSON                TAYLOR KANE                           TAYLOR KELLY
2181 SOUTH TRENTON WAY 13-305         1900 GREEN BAY RD APT. K              5825 HARRISON ST.
DENVER, CO 80231                      HIGHLAND PARK, IL 60035               KANSAS CITY, MO 64110




TAYLOR LEWIS                          TAYLOR LINDEMAN                       TAYLOR MCCREARY
26714 CAMDEN CHASE                    6748 BUTLER-WARREN RD.                7321 CAYMAN WAY APT. 2
BOERNE, TX 78015-6572                 MASON, OH 45040                       MAINEVILLE, OH 45039




TAYLOR MCNAMARA                       TAYLOR MITTELSTEDT                    TAYLOR NISWANDER
6201 SUMMER POND DR APT B             5020 E EMILE ZOLA AVE                 10608 ATKINS GROVE CT.
CENTREVILLE, VA 20121-4604            SCOTTSDALE, AZ 85254                  GLEN ALLEN, VA 23059




TAYLOR OF IDAHO                       TAYLOR OLDHAM                         TAYLOR PEARCE
272 SW 5TH AVE, STE 300               16311 SARATOGA ST                     2025 S 24TH AVE
MERIDIAN, ID 83642                    OMAHA, NE 68116                       BROADVIEW, IL 60155-2821




TAYLOR POULSON                        TAYLOR PRODUCTS, INC.                 TAYLOR R MURROW
1804 S 133RD ST                       255 RARITAN CENTER PARKWAY            317 BRETT ST.
OMAHA, NE 68144                       EDISON, NJ 08837                      ROGERS, TX 76569




TAYLOR RUDOLPH                        TAYLOR RUIZ                           TAYLOR RUTLAND
5323 HANDBROOK DR.                    20124 HIGH BLUFF RD LOT 2             16386 LONG VALLEY CT.
HOUSTON, TX 77069                     HELOTES, TX 78023-2977                CONROE, TX 77302
TAYLOR SALES & SERVICESCase   19-10953-CSS    Doc 1-1
                                       TAYLOR SALES       Filed INC
                                                    AND SERVICE 04/30/19    Page 417 SIFFERMANN
                                                                               TAYLOR of 452
PO BOX 363341                           PO BOX 100459                          2150 E VIRGO PL
CAROLINA, PR 00936-3341                 BIRMINGHAM, AL 35210                   CHANDLER, AZ 85249




TAYLOR SOFT SERVE REFRIGERATION INC.    TAYLOR STAMM                           TAYLOR TESTA
105 CANDACE DR. SUITE 117               20366 JEANNIE LN                       14460 BOYD PLZ
MAITLAND, FL 32751                      GRETNA, NE 68028                       OMAHA, NE 68116




TAYLOR THAMMAVONGSA                     TAYLOR ULTIMATE SERVICES               TAYLOR VALENTINE
1616 OVERCUP LN                         1780 N. COMMERCE PARKWAY               18949 MARSH LANE 110
KELLER, TX 76248-8286                   WESTON, FL 33326                       DALLAS, TX 75287




TAYLOR WILLIAMSON                       TAYLRE STALNAKER                       TAYLUR THOMAS
14 CEDAR RUN                            14808 GILES RD APT 108                 6732 ENGLISH TURN DRIVE
ATLANTA, GA 30350                       OMAHA, NE 68138                        ZACHARY, LA 70791




TAYSHA HERNANDEZ                        TAYSHAWN DAVIS                         TB MALL AT UTC, LLC
165 LARCHMONT WAY                       11245 SIR WINSTON STREET APT 1401      ATTN MICHELE WALTON
BOLINGBROOK, IL 60440-2618              SAN ANTONIO, TX 78216                  C/O TAUBMAN
                                                                               200 E LONG LAKE RD STE 300
                                                                               BLOOMFIELD HILLS, MI 48304-2324



TB MALL AT UTC, LLC                     TCAG                                   TD AMERITRADE CLEARING, INC.
PO BOX 674647                           LOCKBOX 880268                         ATTN SUZANNE BRODD
DETROIT, MI 48267-4647                  PO BOX 29650                           200 S 108TH AVE.
                                        PHOENIX, AZ 85038-9650                 OMAHA, NE 68154-2631




TD WATERHOUSE CANADA INC./CDS           TDB INC.                               TEAIRA BURKE
ATTN YOUSUF AHMED                       10010 TANNER RD                        3609 GALATEA ST. UNIT 203
77 BLOOR STREET WEST                    HOUSTON, TX 77041                      LAS VEGAS, NV 89108
3RD FLOOR
TORONTO, ON M4Y 2T1 CANADA



TEARII MCKEAGUE-STONE                   TEASDALE FENTON CARPET CLEANING        TECH 24
1544 10TH AVE                           & RESTORATION                          PO BOX 638959
HONOLULU, HI 98616                      12145 CENTRON PLACE                    CINCINNATI, OH 45263
                                        CINCINNATI, OH 45246




TECH-24                                 TECHNOLOGY RESOURCE CENTER OF          TECO PEOPLES GAS
PO BOX 638959                           AMERICA                                702 N FRANKLIN ST
CINCINNATI, OH 45263-8959               PO BOX 202056                          TAMPA, FL 33601-2562
                                        DALLAS, TX 75320-2056




TECO PEOPLES GAS                        TED NGUYEN                             TEE JAY GROOTERS
PO BOX 31017                            8000 W TIDWELL RD 501                  19502 COTTONWOOD CIRCLE
TAMPA, FL 33631-3017                    HOUSTON, TX 77040-5552                 ELKHORN, NE 68022
TEERAWAT PATIMAVIRUJH     Case 19-10953-CSS
                                        TEJASVI Doc 1-1KUMAR
                                                MANGAL    Filed 04/30/19   Page 418 of 452
                                                                              TEKENDRICK SHANKLE
3980 SIDNEY LANIER BLVD                   3900 BRADWATER ST.                  5301 MEADOW COURT
DULUTH, GA 30096                          FAIRFAX, VA 22031                   FLINT, TX 75672




TELGIAN CORPORATION                       TEMP-CON INC                        TEMPERANCE HARGER
PO BOX 24                                 15670 S KEELER                      15503 VANCE JACKSON RD APT 4311
DUBUQUE, IA 52004-0024                    OLATHE, KS 66062                    SAN ANTONIO, TX 78249




TENEISHA BROWN                            TENES SIMION                        TENNESSEE ALCOHOLIC BEVERAGE
6116 CHINQUAPIN PKWY                      157 N. SEAFURY LN. APT 201          COMMISSION
BALTIMORE, MD 21239-1905                  BOISE, ID 83704                     DAVEY CROCKETT TOWER
                                                                              500 JAMES ROBERSON PKWY 3RD FL
                                                                              NASHVILLE, TN 37243



TENNESSEE DEPARTMENT OF REVENUE           TENNESSEE KNIFE CO                  TENNESSEE VALLEY FENCE, INC.
ANDREW JACKSON STATE OFFICE BUILDING      PO BOX 24359                        1035 A CLEANER WAY
500 DEADRICK STREET                       NASHVILLE, TN 37202                 HUNTSVILLE, AL 35805
NASHVILLE, TN 37242




TENZING WINE & SPIRITS LLC                TEODORO ROMAN                       TEOFELA FLORES CASTILLO
165 N. MORGAN ST.                         2823 JOHNSON ST NE APT 1            4408 ELAN CT
CHICAGO, IL 60607                         MINNEAPOLIS, MN 55418               ANNANDALE, VA 22003-5732




TEQUAN GABRIEL                            TEQUIA COPPEDGE                     TEQUITA BIGGS
6343 CANOPY TREE DR                       2450 CHICORY LANE 102               2825 N STATE HIGHWAY 360 APT 820
TAMPA, FL 33610                           WINTER PARK, FL 32792               GRAND PRAIRIE, TX 75050-7854




TERENCE MEANS                             TERENCE STUBBS                      TERESA A. PUGH
3405 PATTERSTONE DR                       2550 BIRD VIEW RD APT 3             13102 W 137TH COURT
ALPHARETTA, GA 30022                      WESTMINSTER, MD 21157-8395          OVERLAND PARK, KS 66221




TERESA BENTLEY                            TERESA FIERROS                      TERESA HERNANDEZ
6304 W LEAWOOD DRIVE                      3730 E ACOMA DR                     21522 LAKE FOREST DRIVE 6
LITTLETON, CO 80123                       PHOENIX, AZ 85032                   LAKE FOREST, CA 92630




TERESA NIETO                              TERESA ROJAS                        TERESA SINCHI
4408 VALLEY REGAL WAY                     6334 MUSTANG POINT DR               2804 PILLSBURY AVE SOUTH
LAS VEGAS, NV 89032                       SAN ANTONIO, TX 78240               MINNEAPOLIS, MN 55408




TERESA TORRE CARPIO                       TERESA YATES                        TERI HUNDT
3495 NORTH THOMAS AVE                     7510 CAHILL RD                      2138 S LORENA
MINNEAPOLIS, MN 55412                     EDINA, MN 55439                     MESA, AZ 85209
TERI PHAM                 Case 19-10953-CSS     Doc 1-1
                                        TERI SPAN               Filed 04/30/19   Page 419STAFFING
                                                                                    TERRA of 452 GROUP
112 SPARROW                              204 ROYAL PINES DR NW                      1000 SE EVERETT MALL WAY STE 301
IRVINE, CA 92618                         HUNTSVILLE, AL 35806-2343                  EVERETT, WA 98208




TERRANCE JOHNSON                         TERRANCE PRATER                            TERRELL WIMBUSH
6401 OAK FRONT CT                        10811 WESTERN PLAZA APT 7                  2122 WEST PINE ST
RICHMOND, VA 23231-4863                  OMAHA, NE 68154                            TAMPA, FL 33607




TERRENCE KIM                             TERRENCE SANDERS                           TERRI DANYEAL STEWART
1066 E. PHELPS ST.                       413 ASHTON CIRCLE                          1221 OLD FAIRWAY RD
GILBERT, AZ 85295                        SMYRNA, TN 37167                           HUNTSVILLE, AL 35806




TERRICK VANLIEROP                        TERRIN CRIPE                               TERRON J THOMPSON
65 JAMES STREET                          12473 RIVER ROAD                           5597 SEMINARY ROAD 706 SOUTH
BRIDGEPORT, CT 06604                     CARMEL, IN 46033                           FAIRFAX, VA 02241




TERRY BROWN                              TERRY DALE                                 TERRY GIBSON
5617 CRITTENDEN AVE                      2512 E 31 ST.                              3050 REDMOND DR 2204
INDIANAPOLIS, IN 46220                   TAMPA, FL 33610                            DALLAS, TX 75211




TERRY JENKINS                            TERRY TAYLOR                               TERRYONNA HUGHES
3202 PARK VILLAGE COURT                  6467 MELODY LANE APT 1034                  457 N WOLF RD
FAIRVIEW, TN 37062                       DALLAS, TX 75231                           HILLSIDE, IL 60162




TERRYS PLUMBING SERVICE                  TERSA ABEBE                                TERYN KELTZ
2240 INDUSTRIAL BLVD                     2031 E BELVEDERE AVE                       16100 HENDERSON PASS 1402
SARASOTA, FL 34234                       BALTIMORE, MD 21239                        SAN ANTONIO, TX 78232




TESSA CRABB                              TESSEM BECKMANN                            TEST DELETE
5480 WHITE HERON PLACE                   729 S WISCONSIN AVE                        123 ADDRESS WAY
OVIEDO, FL 32765                         VILLA PARK, IL 60181                       GILBERT, MN 85297




TEVIN HARDY                              TEVORA BUSINESS SOLUTIONS INC.             TEXAS DEPT OF LICENSING & REGULATION
1611 WOOD TERRACE CIR                    1 SPECTRUM POINTE DRIVE STE 200            PO BOX 12157
ATLANTA, GA 30340-3814                   LAKE FORREST, CA 92630                     AUSTIN, TX 78711




TEXAS ELITE MAINTENANCE LLC              TEXAS GAS SERVICE                          TEXAS GAS SERVICE
PO BOX 2126                              1301 S MOPAC EXPY                          PO BOX 269042
BANDERA, TX 78003                        AUSTIN, TX 78746                           OKLAHOMA CITY, OK 73126-9042
TEXAS LEGENDS, LLC     Case 19-10953-CSS      Doc 1-1SAFEKEEPING
                                     TEXAS TREASURY     Filed 04/30/19
                                                                 TRUST   Page
                                                                            THA420 of 452
                                                                                NUNG
2601 AVENUE OF THE STARS STE 300     COMPANY                                9413 SOUTH WICK DR
FRISCO, TX 75034                     ATTN JANIE DOMINGUEZ                   AUSTIN, TX 78724
                                     208 E. 10TH STREET
                                     ROOM 410
                                     AUSTIN, TX 78701


THADDEUS RYAN STANIFORTH              THADDEUS WALKER                       THALIA RIVERA
2237 CAMINO DEL SOL                   1179 FULTON STREET                    URB. LOMAS DEL SOL 58
FULLERTON, CA 92833                   RAHWAY, NJ 07065                      GURABO, PR 00778




THANAINUN DEEKHUNTOD                  THANH LY                              THE IRVINE COMPANY LLC
10809 N 11TH ST                       9399 WADE BLVD APT 6205               ATTN ACCOUNTING DEPT
PHOENIX, AZ 85020                     FRISCO, TX 75035                      101 INNOVATION
                                                                            IRVINE, CA 92617




THE IRVINE COMPANY LLC                THE IRVINE COMPANY LLC                THE LAW OFFICES OF PAUL G DELL
ATTN BLAKE WINDAL                     ATTN GENERAL COUNSEL, RETAIL          ATTN PAUL G. DELL
101 INNOVATION                        PROPERTIES                            15110 DALLAS PKWY, STE 310
ATTN GENERAL COUNSEL RETAIL           101 INNOVATION                        DALLAS, TX 75248
PROPERTIES                            IRVINE, CA 92617
IRVINE, CA 92617


THEA SOMMERS                          THEIN SOE                             THEODORA QUANSAH
19 W GARY AVE                         1750 FALLING LEAF LANE                10570 STONE CANYON RD
GILBERT, AZ 85233                     GALLOWAY, OH 43119                    DALLAS, TX 75230




THEODORE BROWN                        THEODORE PRIEST                       THEODORE STROUKOFF
4930 W STANFORD AVE                   10177 W CANTERBURY DR                 3137 BROKAW STREET APTB1
DENVER, CO 80236                      BOISE, ID 83704                       HONOLULU, HI 96815




THEOKY ZATHANG                        THERMAL SOLUTIONS, LLC                THERSEA HOLT
856 S VAN GORDON CT 3-103             218 EASTBANK STREET                   241 ASHLEY NICOLE LN
LAKEWOOD, CO 80228                    GONZALES, LA 70737                    SMYRNA, TN 37167




THINAKHONE SENOUNNARATH               THOMAS & THORNGREN INC.               THOMAS AFLAGUE
2225 ROSECRAN CIR                     1 VANTAGE WAY SUITE A-105             3249 HAVEN BEACH WAY
LA VERGNE, TN 37086                   NASHVILLE, TN 37228                   LAS VEGAS, NV 89117




THOMAS ALARM SYSTEMS                  THOMAS ALEXANDER ROBERTSON            THOMAS ALEXANDER
PO BOX 699 311 CHURCH ST              777 BEN HUR RD APT 4210               221 ASH DR
YORKVILLE, IL 60560                   BATON ROUGE, LA 70820                 FRANKLIN, TN 37064




THOMAS BARRON                         THOMAS BREWER                         THOMAS CANNON
8601 PARK LANE DR. 312                16860 W NOTTINGHAM WAY                4230 E UNIVERSITY DR APT205
DALLAS, TX 75231                      SURPRISE, AZ 85374-0812               MESA, AZ 85205
THOMAS CAREY            Case 19-10953-CSS
                                      THOMAS Doc 1-1
                                             CUTLER            Filed 04/30/19   Page 421 of
                                                                                   THOMAS    452
                                                                                          DICKERSON
8310 BRIAR CREEK DR.                   2813 SYDNEY AVE                             1867 JERMAIN DRIVE
ANNANDALE, VA 22003                    DISTRICT HEIGHTS, MD 20747-2847             COLUMBUS, OH 43219




THOMAS DOOLIN & ASSOCIATES LLC         THOMAS FAHEY                                THOMAS FELLIN
17304 PRESTON ROAD SUITE 430           233 DAWSON DRIVE                            922 E. SHADOWLAWN AVE.
DALLAS, TX 75252                       COCKEYSVILLE, MD 21030                      TAMPA, FL 33603




THOMAS FREIREICH                       THOMAS GEFFS                                THOMAS HARRIS
11539 HUEBNER ROAD APT 1307            18852 HARBOR SIDE BLVD.                     3753 FAWN CREEK DR
SAN ANTONIO, TX 78230                  MONTGOMERY, TX 77356                        LAS VEGAS, NV 89115




THOMAS HART                            THOMAS HARTMAN                              THOMAS J NOBLES
722 E FRANKLIN AVE APT 5               7100 E MISSISSIPPI AVE                      1050 WHITNEY RANCH DR APT 521
MINNEAPOLIS, MN 55404-2820             DENVER, CO 80252                            HENDERSON, NV 89014




THOMAS JENKINS                         THOMAS JENKINS                              THOMAS KENT FARR
1858 E KRISTA WAY                      5211 PEMBROKE AVE                           2127 E LAUREL ST
TEMPE, AZ 85284                        BALTIMORE, MD 21206                         MESA, AZ 85213-2272




THOMAS KINNAMAN                        THOMAS KNOWLES                              THOMAS KOLES
1012 CAVENDISH DRIVE                   521 CRICKET LANE                            PO BOX 242
CARMEL, IN 46032                       WOODBRIDGE, NJ 07095                        FREMONT, NE 68026




THOMAS LOWERY                          THOMAS MACK III                             THOMAS MANG
830 S. DOBSON RD 104                   8431 CHASEWOOD DR                           707 LONGVIEW DR
MESA, AZ 85202                         MISSOURI CITY, TX 77489                     BALTIMORE, MD 21228




THOMAS MILLER                          THOMAS PRINTWORKS                           THOMAS PRIOR
300 W ARMOUR BLVD APT 604              PO BOX 740967                               17212 N SCOTTSDALE RD, APT 3011
KANSAS CITY, MO 64111-2042             DALLAS, TX 75374-0967                       SCOTTSDALE, AZ 85255




THOMAS ROONEY                          THOMAS SABA                                 THOMAS SCHNELL
11612 SHADOW RUN LANE                  1200 PINE PRAIRIE RD.                       68 CRABAPPLE LANE
GLEN ALLEN, VA 23059                   SARASOTA, FL 34240                          FRANKLIN PARK, NJ 08823




THOMAS SWARTZ                          THOMAS TINOFAATASI WILLIAMS                 THOMAS WOOTEN
23608 NE 172ND ST.                     350 WARD AVE STE 106                        1906 KENNEDY AVE
KEARNEY, MO 64060                      HONOLULU, HI 96814-4004                     BALTIMORE, MD 21218
                      Case
THORPE DISTRIBUTING COMPANY   19-10953-CSS   Doc
                                       THYAMARA   1-1 Filed 04/30/19
                                                UYEHARA                Page 422 of 452ELEVATOR CORPORATION
                                                                          THYSSENKRUPP
PO BOX 120                             1543 W JUANITA CIRCLE              PO BOX 933004
ROGERS, MN 55374                       MESA, AZ 85202                     ATLANTA, GA 31193-3004




TIA NICHOLSON                          TIAL KAM                           TIANA GRATIOT
9840 E JAEGER ST                       7321 TAMMY DRIVE                   1011 S. LA POINTE ST. APT 409
MESA, AZ 85207                         INDIANAPOLIS, IN 46227             BOISE, ID 83706




TIANA MOSLEY                           TIARA CASSAMO                      TICO HOPSON
9782 HELOTES HILL                      18950 LINA STREET                  3535 MUGER AVE. 275
HELOTES, TX 78023                      DALLAS, TX 75287                   DALLAS, TX 75204




TIELAR CLARK                           TIFANEY GEORGE                     TIFFANI ONAINDIA
2424 S 118TH PLZ APT 5                 3963 BRIGHTGOLD LANE               16602 N PROFIT CIR 102
OMAHA, NE 68144-2961                   CANAL WINCHESTER, OH 43110         NAMPA, ID 83687




TIFFANY ANDERSON                       TIFFANY DENISE PHILLIPS            TIFFANY DIXON
4939 PARKVIEW HILLS LANE               4765 FLOYNELL DR.                  100 DRAKE DR APT 1022
FORT WORTH, TX 76179                   BATON ROUGE, LA 70809              NORMAL, AL 35762




TIFFANY ELIZABETH BARRETT              TIFFANY GUALTIERI                  TIFFANY HICKS
30 TECHNOLOGY DRIVE                    6735 E GREENWAY RD 2020            11803 PULASKI PIKE
IRVINE, CA 92618                       SCOTTSDALE, AZ 85254               TONEY, AL 35773




TIFFANY KEYS                           TIFFANY LEAVITT                    TIFFANY MAVRAGANES
5622 6TH AVE                           2309 W MCNAIR ST                   1606 N LARCH DR
COUNTRYSIDE, IL 60525                  CHANDLER, AZ 85224                 MT PROSPECT, IL 60056




TIFFANY OWENS                          TIFFANY PERRY                      TIFFANY SKINNER
4512 YORKDALE DR                       PO BOX 13737                       7205 SOUTH CROSS VIEW
DECATUR, GA 30035                      RICHMOND, VA 23225                 FRANKLIN, TN 37067




TIFFANY STRAUB                         TIFFANY THOMPSON                   TIFFANY TROMBLEY
2006 MEADOWLAWN WAY                    1480 BOULDERCREST RD APT 6         321 E CAMBOURNE
FAIRFIELD, OH 45014                    ATLANTA, GA 30316                  FERNDALE, MI 48220




TIFFANY TSOUTSOS                       TIFFANY WANG                       TIFFANY WILSON
5020 BARCELONA AVE                     2533 ADDISON LANE                  728 WINDINGWAY DR
SARASOTA, FL 34235                     JOHNS CREEK, GA 30005              BATON ROUGE, LA 70810
TIFFANY WISE              Case 19-10953-CSS
                                        TIFFANY Doc 1-1
                                                WOODS         Filed 04/30/19   Page  423ESAULENKO
                                                                                  TIKHON of 452
1956 ROME                                3606 BETHANY LN                          4265 XIMINES LANE N
WARREN, MI 48091                         HOUSTON, TX 77039                        PLYMOUTH, MN 55441




TIM BONJOC                               TIM COOLEY                               TIM SMITH
703 1/2 CATHERINE STREET                 158 LINDA LN                             1337 CINDER ROCK DR UNIT 201
RICHMOND, VA 23220                       MADISON HEIGHTS, MI 48071                LAS VEGAS, NV 89128-8098




TIMBERLAKE MECHANICAL SVCS               TIMMY SMITH                              TIMOTHY ALAN HANSON
7042 ALAMO DOWNS PARKWAY 300             467 MILLWOOD LN                          7904 BROCKMAN ST.
SAN ANTONIO, TX 78238                    SAN ANTONIO, TX 78216-6408               AUSTIN, TX 78757




TIMOTHY BOLENDER                         TIMOTHY DANIEL RANDOLPH                  TIMOTHY DIAZ
10177 W. CANTERBURY DR.                  1044 BARKLEY DRIVE                       6715 SPRING HOLLOW
BOISE, ID 83704                          BATON ROUGE, LA 70810                    SAN ANTONIO, TX 78249




TIMOTHY DRIVER                           TIMOTHY DWYER                            TIMOTHY FISHER
124 MARTIN DR.                           931 S 88TH ST                            2603 WISTERIA CT
MANASSAS PARK, VA 20111                  OMAHA, NE 68114                          ARLINGTON, TX 76014




TIMOTHY GREVE                            TIMOTHY GRIFFIN                          TIMOTHY HAEGER
21711 RIDGE CIRCLE                       2705 RUTLAND ST UNIT A                   8965 SAXTON DR
ELKHORN, NE 68022                        HOUSTON, TX 77008                        WEST CHESTER, OH 45069




TIMOTHY HODGES                           TIMOTHY HOLT                             TIMOTHY JOSEPH HOLLON
3801 FAIRFAX DR APT 403                  12811 HEINEMANN DR                       831 SANDS AVE.
ARLINGTON, VA 22203                      AUSTIN, TX 78727                         MONROE, OH 45050




TIMOTHY LEE                              TIMOTHY MANN                             TIMOTHY MCCLUNG
6412 MCCAULEY CIRCLE                     363 BRANDON DR.                          101 S BROOKSIDE DRIVE 2303
EDINA, MN 55439                          MONROE, OH 45050                         DALLAS, TX 75214




TIMOTHY MCDOWELL                         TIMOTHY NAGLE                            TIMOTHY ROBERTS
231 RIDGE AVE                            3037 INTRACOASTAL VIEW DR                327 E. CARLTON
TOWSON, MD 21286                         MOUNT PLEASANT, SC 29466-9026            MERIDIAN, ID 83642




TIMOTHY SCALA                            TIMOTHY SLATER                           TIMOTHY SPEAR
2163 E MANHATTON DR                      1001 BRENTRIDGE PL                       10697 WEST CENTENNIAL PARKWAY
TEMPE, AZ 85282                          ANTIOCH, TN 37013                        LAS VEGAS, NV 89166
TIMOTHY WALKER         Case     19-10953-CSS
                                         TIMOTHYDoc 1-1
                                                WALSH          Filed 04/30/19   Page  424 of
                                                                                   TIMOTHY   452
                                                                                           WATKINS
8925 SUN VIEW DR                         3337 N. BOTTLE BRUSH                      8835 BROADMOOR ST 3808
FORT WORTH, TX 76108-2929                BOISE, ID 83713                           OVERLAND PARK, KS 66212




TIMOTHY WHITE                            TIMOTHY ZELLARS                           TIMUR ALESHIN
1511 FRONT ROYAL DR                      2150 S POLLARD ST                         5302 E PERSHING AVE
RICHMOND, VA 23228                       ARLINGTON, VA 22204                       SCOTTSDALE, AZ 85254




TINA ANSELMO                             TINA DANG                                 TINA DOAN
295 N. UNION STREET                      11700 LUNA RD. APT 5302                   8115 BRAESVIEW LN
STAR, ID 83669                           FARMERS BRANCH, TX 75234                  HOUSTON, TX 77071-1206




TING SHIAO                               TIPHANI CROUSHORN                         TIPPHRAKA MNIRAJD
23263 E IDA PL                           1012 RIDGECREST DR                        3506 GEORGIA AVE NW APT 607
AURORA, CO 80015                         FRANKLIN, TN 37069                        WASHINGTON, DC 20010




TISHA JONES                              TITO RODRIGUEZ                            TIX4TONIGHT, LLC
2741 W GLENROSA AVE                      435 SOLAR DR.                             12711 VENTURA BLVD. 340
PHOENIX, AZ 85017                        SAN ANTONIO, TX 78227                     STUDIO CITY, CA 91604




TJ AKIRA KAI ADAMS                       TNESE JOSEPH                              TODD REENAN
55 S KUKUI ST APT 208                    42558 BAYSTONE AVE                        101 N GRANT ST UNIT 407
HONOLULU, HI 96813-2315                  PRAIRIEVILLE, LA 70769                    DENVER, CO 80203-4053




TODD SASAKI                              TODD SEGAL                                TODD SMITH
13121 NW MILITARY HWY APT 522            1653 DARLEY AVE                           1925 S. CORONADO RD 3056
SAN ANTONIO, TX 78231                    BALTIMORE, MD 21213                       GILBERT, AZ 85295




TODD TAKATA                              TODD TOLBERT                              TOLGONAI KASYMZHANOVA
95-428 OPO PL                            770 KAIPII ST                             4852 BRIDGE LANE APT 7
MILILANI, HI 96789                       KAILUA, HI 96734                          MASON, OH 45040




TOM JOHNSON                              TOMAS JORGE MACARIO                       TOMAS MEJIA
26931 PEMBROKE LANE                      6330 WINDSWEPT LN 81                      55510 BROOKHAVEN RD
LAKE FOREST, CA 92630                    HOUSTON, TX 77053                         SPRING, TX 77386




TOMAS MUNOZ                              TOMAS VASQUEZ                             TOMMIE TURNER
8112 TONOPA LN                           709 E JESSAMINE ST                        6601 SOUTH WEST SHORE BLVD
AUSTIN, TX 78724                         FORT WORTH, TX 76104                      TAMPA, FL 33616
TOMMY BUSBY               Case 19-10953-CSS   Doc 1-1
                                        TOMMY MANNING          Filed 04/30/19   Page 425
                                                                                   TONI    of 452
                                                                                        CARBONE
2419 DELBERT                            863 S SIRRINE                              9901 W. SAHARA APT. 2078
COLUMBUS, OH 43211                      MESA, AZ 85210-3734                        LAS VEGAS, NV 89117




TONI HARPE                              TONI JONES                                 TONIC PHOTO STUDIOS, LLC
2966 LOUISE STREET                      2186 S CONSTELLATION WAY                   1811 W 3RD ST
SARASOTA, FL 34237                      GILBERT, AZ 85295                          TEMPE, AZ 85281




TONI-JADE RILEY                         TONY GIL                                   TONY HUERTA
7000 ADVENTIST BLVD NW                  7694 ALICIA LN                             2501 SAINT CHARLOTTE PL
HUNTSVILLE, AL 35896                    SARASOTA, FL 34243                         TAMPA, FL 33618




TONY JIMENEZ                            TONY PRIEST                                TONY RAMIREZ
13000 DAHLIA CIR APT 202                757 WHITE CLOUD DR                         7360 WINONA COURT
EDEN PRAIRIE, MN 55344-6692             BOISE, ID 83709                            WESTMINSTER, CO 80030




TONY STEINBACH                          TONY TANG                                  TONY TYSON
245 FM 1488 RD APT 1027                 2501 9TH RD S APT 205                      3102 WEST BAY AREA BLVD 408
CONROE, TX 77384                        ARLINGTON, VA 22204                        FRIENDSWOOD, TX 77546




TONY WEBSTER                            TONYA GONZALEZ                             TONYA MORRISON
3000 NEWTOWN BLVD                       3402 W POLK ST APT C                       2721 HOBSON RD
SARASOTA, FL 34234                      PHOENIX, AZ 85009                          WOODRIDGE, IL 60517




TORI FISHER                             TORI MARTINEZ                              TORI WILDES
755 S DEXTER ST APT 315                 506 FUTURE DR                              157 PLUS PARK BLVD
DENVER, CO 80246                        SAN ANTONIO, TX 78213                      NASHVILLE, TN 37217




TORIAN KENNERSON                        TORIBIO JUAREZ                             TORIE DISTEFANO
6676 UTSA BLVD                          1473 SARA DANILLA PLACE                    8165 BAYOU FOUNTAIN AVE 3
SAN ANTONIO, TX 78249                   EL PASO, TX 79936                          BATON ROUGE, LA 70820




TORRANCE JACKSON                        TORREAN CLEVELAND                          TORRELL ALLEN
2514 CENTRAL AVE                        5692 TRANQUILITY OAKS DR UNIT 104          4561 COLUMBIA PIKE
SARASOTA, FL 34234                      TAMPA, FL 33624                            THOMPSONS STATION, TN 37179




TORRES TATE                             TORREY COX                                 TORREY DUNLAP
10211 SUGAR BRANCH DR                   5015 MARISTONE                             302 MONTROSE CT
HOUSTON, TX 77036                       CUMMING, GA 30040                          FRANKLIN, TN 37069-1805
TORRIE DANIELLE REDWINECase    19-10953-CSS     Doc 1-1
                                        TORRIS JOSEPH     Filed 04/30/19
                                                      ARMSTEAD               Page 426
                                                                                TORY   of 452
                                                                                     ROBINSON
6051 MAYFIELD WAY SE                     2480 COMMERCIAL DR.                    2920 OAK RD 1301
MABLETON, GA 30126-2960                  PORT ALLEN, LA 70767                   HOUSTON, TX 77584




TOSHA DAVIS                              TOTAL COMFORT MECHANICAL               TOTAL SYSTEM SERVICES, INC.
6010 N 152ND AVE                         246 INDUSTRIAL WAY WEST STE Q          PO BOX 2091
OMAHA, NE 68116-8453                     EATONTOWN, NJ 07724                    BOISE, ID 83701




TOUSSAUNT STRONG                         TOWN CENTER INC                        TOWN EAST HEATING & AIR CONDITIONING
7118 BRANCHWOOD DR                       PO BOX 2273                            CO
CLINTON, MD 20735                        BRIGHTON, MI 48116                     10215 MILLER RD
                                                                                DALLAS, TX 75238




TOWN OF GILBERT, AZ UTILITY DEPT.        TOWN OF GILBERT, AZ UTILITY DEPT.      TOWNSHIP OF WOODBRIDGE
PO BOX 52653                             UTILITIES DIVISION                     PO BOX 5004
PHOENIX, AZ 85072-2653                   90 E CIVIC CENTER DR                   WOODBRIDGE, NJ 07095
                                         GILBERT, AZ 85296




TOWNSQUARE MEDIA BOISE, LLC              TRACEY ABITIA                          TRACEY LAM
827 E PARK BLVD, 100                     352 HAMPSHIRE DRIVE 7                  12000 GLEN ALDEN RD
BOISE, ID 83712                          HAMILTON, OH 45011                     FAIRFAX, VA 22030




TRACEY MITCHELL                          TRACY FORTMAN                          TRACY OLIVER
PO BOX 566                               6028 LOGAN AVE                         7318 W ANGELA DRIVE
LUTCHER, LA 70071                        MINNEAPOLIS, MN 55419                  GLENDALE, AZ 85308




TRACY RIMKUS                             TRACY WALSH                            TRADESTATION SECURITIES, INC.
3608 TRIANA BLVD                         10333 RESEARCH FOREST DR. 414          ATTN ANDREA AUGUSTIN
HUNTSVILLE, AL 35805                     MAGNOLIA, TX 77354                     8050 SW 10 ST
                                                                                PLANTATION, FL 33324




TRAE DICKERSON                           TRAE MEEKS                             TRAITIFY
914 SCRANTON ST                          2846 PETZINGER                         101 NORTH HAVEN STREET , STE 203
AURORA, CO 80011                         COLUMBUS, OH 43232                     BALTIMORE, MD 21224




TRANE U.S. INC.                          TRANESSIEA MITCHELL                    TRANG DANG
PO BOX 98167                             2578 LAKE DEBRA DRIVE 15107            2406 REED RD.
CHICAGO, IL 60693                        ORLANDO, FL 32835                      RICHMOND, VA 23230




TRASIA PEARSON                           TRAVIS BRUNDRETT                       TRAVIS COUNTY TAX OFFICE
4119 CHABLIS RIDGE COURT                 11 RED SABLE POINT                     5501 AIRPORT BLVD
KATY, TX 77449                           THE WOODLANDS, TX 77380                AUSTIN, TX 78751
TRAVIS DONMOYER           Case 19-10953-CSS     Doc 1-1
                                        TRAVIS HAMPTON         Filed 04/30/19   Page 427KANANACK
                                                                                   TRAVIS of 452
3016 SUMMER HOUSE DR.                    14254 GLYNN RD.                           111 OLD HICKORY BLVD
VALRICO, FL 33594                        BATON ROUGE, LA 70807                     NASHVILLE, TN 37221




TRAVIS PERKINS                           TRAVIS SNIDER                             TRAVIS STRAND
240 EL DORADO BLVD                       4644 FREEMAN DRIVE                        7710 PENN AVE S APT B-126
WEBSTER, TX 77598                        THE COLONY, TX 75056                      RICHFIELD, MN 55423




TRAVIS W FAUCHALD                        TRAVIS WESTMAN                            TRAYVON HICKS
795 WESTON RIDGE PKWY                    533 W SAINT JOHN RD                       4206 VAUGHAN LN
CHASKA, MN 55318                         PHOENIX, AZ 85023                         SARASOTA, FL 34234




TREASURE MCKENZIE                        TREASURER, STATE OF OHIO                  TREDE ELECTRIC & LIGHTING INC.
2301 SALVADOR ST.                        8995 EAST MAIN STREET                     8299 SERUM AVE
CINCINNATI, OH 45230                     REYNOLDSBURG, OH 43068                    RALSTON, NE 68127




TREMAINE DEMOND PAUL                     TRENT FOUCHEY                             TRENT JOHNSON
1288 ORIOLE ST                           343 HOBRON LANE APT. 2302                 6418 OXBOW CT
BATON ROUGE, LA 70807                    HONOLULU, HI 96815                        WOODBRIDGE, VA 22193




TRENT ROMA                               TRENTEN KASPER                            TRENTON PETERSON
2856 E. SPORTS CT                        4386 TRISTA BEND                          9545 WESTERN CIRCLE APT. 4
GILBERT, AZ 85298                        MINNETRISTA, MN 55331                     OMAHA, NE 68114




TRESA LOUIS                              TREVEON JACKSON                           TREVION WILDER
1738 YOUNG ST. APT.C                     8508 PRAIRIE DAWN DR                      3333 JOE LOUIS DRIVE
HONOLULU, HI 96826                       FORT WORTH, TX 76131                      SARASOTA, FL 34234




TREVON DEVONTE STEVENSON                 TREVOR GODBOLT                            TREVOR GREGORY
1259 S 16TH ST                           15959 TIGER BEND RD APT 19                1101 SW COACHLIGHT DR
BATON ROUGE, LA 70802-4118               BATON ROUGE, LA 70817-4754                LEES SUMMIT, MO 64081-3780




TREVOR HUWE                              TREVOR JOHNSON                            TREVOR ROSS DENNIS
7203 CITY OF LIGHTS DR                   523 E UNIVERSITY DR APT 902               8555 FAIR OAKS CROSSING APT 404
ALISO VIEJO, CA 92656                    ROCHESTER, MI 48307-2175                  DALLAS, TX 75243




TREVOR RUSCH                             TREVOR SUTTON                             TREVOR THELANDER
7283 TIMBER KNOLL DRIVE                  3935 S RICHFIELD ST                       19660 HARNEY ST
WEST CHESTER, OH 45069                   AURORA, CO 80013                          ELKHORN, NE 68022-5686
TREY MILNER             Case    19-10953-CSS
                                         TREYLONDoc  1-1 Filed 04/30/19
                                                 FRANKLIN                 Page 428
                                                                             TRG     of 452
                                                                                 IMP LLC
7575 E ARKANSAS AVE 9-208                 11507 ISLA WAY                     ATTN MICHELE WALTON
DENVER, CO 80231                          SAN ANTONIO, TX 78253              C/O TAUBMAN
                                                                             200 E LONG LAKE RD STE 300
                                                                             BLOOMFIELD HILLS, MI 48304-2324



TRG IMP LLC                               TRG IMP LLC                        TRG IMP LLC
C/O TAUBMAN                               PO BOX 200                         PO BOX 674979
200 E LONG LAKE RD STE 300                BLOOMFIELD HILLS, MI 48303         DETROIT, MI 48267-4979
BLOOMFIELD HILLS, MI 48303




TRI CITIES BEVERAGE                       TRIAUNA JACKSON                    TRICIA ANDREWS
612 INDUSTRIAL PARK DR                    1955 ULSTER STREET U117            429 HAYES
NEWPORT NEWS, VA 23601                    DENVER, CO 80220                   IRVINE, CA 92620




TRICIA WANG                               TRI-COUNTRY BEVERAGE CO            TRIMARK RAYGAL, LLC
244 PINEVIEW                              2651 E 10 MILE RD                  PO BOX 515710
IRVINE, CA 92620                          WARREN, MI 48091                   LOS ANGELES, CA 90051-5710




TRINGALI SANITATION, INC                  TRINIDAD CASTRO                    TRINITY PARKER
33373 DEQUINDRE                           4122 FAMILY TREE                   2401 STEPHEN LEE DR
TROY, MI 48083-4696                       SAN ANTONIO, TX 78222              FORT WORTH, TX 76119




TRISTAN BELDER                            TRISTAN DAUOD                      TRISTAN KRAS
2760 WEST SHEFFIELD                       19294 W. WOODLANDS AVE             14260 43RD AVENUE N
CHANDLER, AZ 85224                        BUCKEYE, AZ 85326                  MINNEAPOLIS, MN 55446




TRISTAN LIECHTY                           TRISTIAN CRUZ                      TRISTON BRECK
757 S WHITE CLOUD DR                      3452 GREENOCK DR.                  3955 TYLER AVE
BOISE, ID 83709                           EL PASO, TX 79925                  BERKLEY, MI 48072




TRITON AQUARIUM                           TRITON CLEANING CORPORATION        TROY BROOKS
145 W 2ND ST                              9821 MISSION ROAD                  18600 DALLAS PKWY APT 1511
WAHOO, NE 68066                           LEAWOOD, KS 66206                  DALLAS, TX 75287




TROY CHAMBER OF COMMERCE                  TROY HOWSER                        TROY KOMULA
2125 BUTTERFIELD DR, STE 100N             445 RIVARD BLVD                    6945 WEST PREECE LN
TROY, MI 48084-3441                       WATERFORD, MI 48327                BOISE, ID 83704




TROY MUNCH                                TROY SIMEONA                       TROY TUREK
113 KINSHIP RD                            1133 ALOHI WAY APTB                807 SHADE TREE LANE
DUNDALK, MD 21222                         HONOLULU, HI 96814                 FRANKLIN, TN 37064
TROYS CARPET CLEANING Case   19-10953-CSS   DocFOODS
                                      TRUE WORLD 1-1 ATLANTA
                                                      Filed 04/30/19
                                                             LLC        Page 429
                                                                           TRUE   of 452
                                                                                WORLD FOODS LLC
PO BOX 5512                            4554 STONEGATE INDUSTRIAL BLVD      3004 EAST 14TH AVE
NEWPORT BEACH, CA 92662                STONE MOUNTAIN, GA 30083            COLUMBUS, OH 43219




TRUE WORLD FOODS LOS ANGELES LLC       TRUE WORLD FOODS MIAMI LLC          TRUE WORLD FOODS NEW YORK
4200 S ALAMEDA ST                      11205 N.W. 36TH AVE                 32-34 PAPETTI PLAZA
VERNON, CA 90058                       MIAMI, FL 33167                     ELIZABETH, NJ 07206




TRUE WORLD FOODS ORLANDO LLC           TRUE WORLD FOODS TAMPA LLC          TRUE WORLD FOODS
5129 FORSYTH COMMERCE ROAD             5606 N 50TH ST                      11876 BELDEN COURT
ORLANDO, FL 32807                      TAMPA, FL 33610                     LIVONIA, MI 48150




TRUE WORLD FOODS                       TRUE WORLD FOODS                    TRUE WORLD FOODS, INC.
835 W 22ND STREET 107                  ATTN KEIKO MORENO                   6727 E 50TH AVE
TEMPE, AZ 85282                        24 LINK DRIVE                       COMMERCE CITY, CO 80022
                                       ROCKLEIGH, NJ 07647




TRUEWORLD FOODS                        TRUEWORLD FOODS                     TRUEWORLD FOODS, INC
8919 GOVERNORS ROW                     950 CHASE AVE                       10640 IRON BRIDGE ROAD, SUITE 6
DALLAS, TX 75247                       ELK GROVE VILLAGE, IL 60007         JESSUP, MD 20794




TRUONG NGUYEN                          TSHIBANGU KALAMBA                   TU A TRAN
7636 WHITACRE ROAD                     8253 RUSSELL ROAD APT 202           1113 ABRAMS RD
BLANCHESTER, OH 45107                  ALEXANDRIA, VA 22309                RICHARDSON, TX 75081




TUNG TAN TRAN                          TURNER BEVEARAGE CO., INC.          TURNER BROWN
2010 AOAO PLACE A                      1935 MAX LUTHER DRIVE               14838 VANCE JACKSON RD APT 603
HONOLULU, HI 96819                     HUNTSVILLE, AL 35811                SAN ANTONIO, TX 78249




TWC CHANDLER LLC                       TWC CHANDLER LLC                    TWC CHANDLER
11411 N TATAUM BLVD                    3111 W CHANDLER BLVD                ATTN GUY MECURIO
ATTN LEASING DEPT                      SUITE 2018                          C/O MACERICH
PHOENIX, AZ 85028                      CHANDLER, AZ 85225                  11411 N TATUM BLVD
                                                                           PHOENIX, AZ 85028



TWC CHANDLER                           TWIN CITIES DISTRIBUTION, LLC       TWIN CITY HARDWARE COMPANY INC.
DBA CHANDLER FASHION CTR               6928 POLVADERA                      723 HADLEY AVE NORTH
PO BOX 511457                          EL PASO, TX 79912                   OAKDALE, MN 55128
LOS ANGELES, CA 90051-8012




TWIN LIQUORS DBA REUBENS WINE &        TWLDC HOLDINGS, LP                  TWO SHORKIES
SPIRITS                                ATTN ROBIN PARKER                   1008 NE 12TH STREET
5639 AIRPORT BLVD.                     C/O HOWARD HUGHES CORP              FORT WORTH, TX 76102
AUSTIN, TX 78751                       1790 HUGHES LANDING, STE 600
                                       THE WOODLANDS, TX 77380
TY VOLLAIRE           Case   19-10953-CSS    Doc 1-1 SECURITY
                                      TYCO INTEGRATED  Filed 04/30/19
                                                              LLC        Page 430HAMILTON
                                                                            TYESE of 452
11899 WEST GOLDENROD ST                PO BOX 371967                        2808 MOSHER ST
BOISE, ID 83713                        PITTSBURGH, PA 15250-7967            BALTIMORE, MD 21216




TYLA BURDEN                            TYLER ABSTENDER                      TYLER BEASLEY
2539 N HABANA PL                       3225 E. BASELINE RD. APT2104         15772 N BRENTWOOD ST
TAMPA, FL 33618                        GILBERT, AZ 85234                    CHANNEL VIEW, TX 77530




TYLER BLACKMER                         TYLER BOTTIGER                       TYLER BRANUM
4620 W. DENTON ST.                     3720 GREENWOOD CREEK DR APT 107      609 E MESQUITE CIR UNIT C117
BOISE, ID 83706                        BENBROOK, TX 76109                   TEMPE, AZ 85281




TYLER BUNN                             TYLER BURTON                         TYLER CASSICK
5646 AMALIE DR                         1939 S QUEBEC WAY J901               2008 N. CRYSTAL LAKE DR.
NASHVILLE, TN 37211                    DENVER, CO 80231                     LAKELAND, FL 33801




TYLER CASTRO                           TYLER CAWBY                          TYLER CHRISTENSEN
555 E RAY RD APT 172                   7721 HARBOUR ISLE                    12018 W. PATRINA DR
CHANDLER, AZ 85225-3313                INDIANAPOLIS, IN 46240               BOISE, ID 83713




TYLER CLAY                             TYLER COOLEY                         TYLER CORDUM
1600 WEST LA JOLLA DR                  12403 MELLOW MEADOW DR               3230 WATERS MILL DR
TEMPE, AZ 85282                        AUSTIN, TX 78750                     ALPHARETTA, GA 30022




TYLER DIXON                            TYLER DOWELL                         TYLER EMSLEY
140 WEST CEDAR ST. 1                   1818 SUNSET AVE                      6735 E ARIZONA AVE APT C
NORWALK, CT 06854                      COLUMBIA, TN 38401                   DENVER, CO 80224-1879




TYLER GALLO                            TYLER GHOLSTON                       TYLER GREENE
5161 SOUTHVIEW DRIVE                   28616 FREDA CT.                      31 LEHIGH AVE
FAIRFIELD, OH 45014                    MADISON HEIGHTS, MI 48071            AVENEL, NJ 07001




TYLER HEIDINGER                        TYLER HIMES                          TYLER HOVDE
9315 WESTERN AVE APT 15B               410 VALLEY PARK DRIVE                396 CHATTAHOOCHEE ST
OMAHA, NE 68114                        GARLAND, TX 75043                    ROSWELL, GA 30075




TYLER HOVEY                            TYLER J CHASE                        TYLER J KLAUSMAN
3009 GALE COURT                        331 PLEASANT LANE                    5 FOURTH STREET
SPRING HILL, TN 37174                  CHASKA, MN 55318                     AVENEL, NJ 07001
TYLER J LIMEBEER           Case 19-10953-CSS    Doc 1-1
                                         TYLER JANKE              Filed 04/30/19   Page 431KINSEY
                                                                                      TYLER  of 452
5020 W HACKAMORE DR.                      800 W WILLIS RD, 3033                       10705 MORTON CHASE WAY
PHOENIX, AZ 85083                         CHANDLER, AZ 85286                          ALPHARETTA, GA 30022




TYLER LE DOUX                             TYLER MARSH                                 TYLER MASTERS
2310 LOVELL CT                            3992 EAST HUMMINGBIRD LANE                  13200 SOUTHRIDGE RD
ARLINGTON, TX 76012-5565                  PHOENIX, AZ 85050                           MINNETONKA, MN 55305




TYLER MCCOY                               TYLER MOORE                                 TYLER OSWALT
300 E ROUND GROVE ROAD 815                312 WHITMORE LN                             3909 75TH DR E
LEWISVILLE, TX 75076                      LINCOLNSHIRE, IL 60045                      SARASOTA, FL 34243




TYLER QUINN-TOMCZYK                       TYLER ROBERTS                               TYLER ROHM
10116 W. MEADOWBROOK AVE                  2121 W MAIN ST                              1120 W MARSHALL ST
PHOENIX, AZ 85037                         MESA, AZ 85201                              RICHMOND, VA 23220




TYLER SHIELDS                             TYLER SMITH                                 TYLER WADE
39597 N LUKE LN                           1925 S CORONADO RD 3106                     4917 SHIHMEN DR
SAN TAN VALLEY, AZ 85140                  GILBERT, AZ 85295                           ANTIOCH, TN 37013




TYLER WATKINS                             TYLOR ANDERSON                              TYNEISHA JOHNSON
4627 HUMMINGBIRD LANE                     800 WEST QUEEN CREEK ROAD APT 2073          1203 N DECKER AVE
FAIRFAX, VA 22033                         CHANDLER, AZ 85248                          BALTIMORE, MD 21213




TYPHANEE KING                             TYRA EDWARDS                                TYRA LITTLE
1514 LATIMER LANE                         4302 MOWERY RD.                             103 E 33RD STREET APT 3
HENDERSONVILLE, TN 37075                  HOUSTON, TX 77047                           BALTIMORE, MD 21218




TYREL MAIELUA                             TYRELL NYDEGGER                             TYRELL OLIVER
98-450 KOAUKA LOOP 1008                   9599 W CHARLESTON BLVD. APT 1167            5803 MARLBORRO PIKE APT 103
AIEA, HI 96701                            LAS VEGAS, NV 89117                         DISTRICT HEIGHTS, MD 20747




TYREN ALTMAN                              TYRIQUE NEAL                                TYRONE MARTINEZ
9050 MARKVILLE DR APT 1333                1415 ARDSLEY PLACE                          7200 PIRATES COVE RD UNIT 2051
DALLAS, TX 75243                          NORCROSS, GA 30093                          LAS VEGAS, NV 89145-4271




TYRRELL WATSON                            TYSHAUN M SPENCER                           TYSON CALLOWAY
347 ATLANTA AVE                           2331 ROSE ST                                3127 THE FALLS PARKWAY
ATLANTA, GA 30315                         HONOLULU, HI 96819                          DULUTH, GA 30096
TYSON COOK                Case 19-10953-CSS    Doc 1-1
                                        TYSON FRANCHINI       Filed 04/30/19     Page 432J of
                                                                                    TYSON  DYE452
                                                                                               II
237 STAFFORD DR                          5201 WORTH WAY                             2724 E UNION HILLS DR.
MUNDELEIN, IL 60060                      CALDWELL, ID 86403                         PHOENIX, AZ 85050




TYSON RADERMACHER                        U.S. BANCORP INVESTMENTS, INC.             U.S. BANK N.A.
18746 W ST                               ATTN KEVIN BROWN                           ATTN STEPHANIE KAPTA
OMAHA, NE 68135                          60 LIVINGSTON AVE                          1555 N RIVERCENTER DR STE 302
                                         ST. PAUL, MN 55107-1419                    MILWAUKEE, WI 53212




U.S. PLANTS, INC                         UBALDO CASTILLO                            UBS FINANCIAL SERVICES INC.
2575 TENERIFE RD                         1255 TAYLOR OAKS DRIVE                     ATTN JANE FLOOD
CATLETT, VA 20119                        ROSWELL, GA 30076                          1000 HARBOR BLVD
                                                                                    WEEHAWKEN, NJ 07086




UBS SECURITIES LLC                       UBS SECURITIES LLC/SECURITIES LENDING      U-HAUL INTERNATIONAL, INC
ATTN GREGORY CONTALDI                    ATTN GREGORY CONTALDI                      PO BOX 52128
1000 HARBOR BLVD - 5TH FLOOR             480 WASHINGTON BLVD 12TH FLOOR             PHOENIX, AZ 85072
WEEHAWKEN, NJ 07086                      JERSEY CITY, NJ 07310




ULA ABACHI                               ULADZISLAU VOUK                            ULIA PATTERSON
3980 BOLES CREEK DRIVE                   17507 E WESLEY PL                          2506 W FAIRMOUNT AVE
DULUTH, GA 30096                         AURORA, CO 80013                           BALTIMORE, MD 21223




ULINE, INC                               ULISES RIVERA                              ULTIMATE DISTRIBUTORS, INC.
PO BOX 88741                             2723 TOLOSA DR                             1376 HILLS PLACE
CHICAGO, IL 60680-1741                   DALLAS, TX 75228                           ATLANTA, GA 30318




ULTRA CLEAN AQUARIUMS                    ULYSSES COLEMAN IV                         ULYSSES GUERRA
8 HARVESTON                              44 RIDGE DR RIDGE DR                       2871 POPLAR STREET
MISSION VIEJO, CA 92692                  FAIRFIELD, OH 45014                        DENVER, CO 80207




UMEKO PONCE                              UNDRAKH BATSUKH                            UNIQUE WILLIAMS
313 NORTH PARIS STREET                   801 N WAKEFIELD ST APT 411                 1109 MAGELLAN
ARTESIA, NM 88210                        ARLINGTON, VA 22203                        SAN ANTONIO, TX 78239




UNITED BACKFLOW LLC                      UNITED BEVERAGE COMPANY, LLC               UNITED DISTRIBUTORS, INC
PO BOX 777                               PO BOX 410618                              5500 UNITED DRIVE
NEW WINDSOR, MD 21776                    KANSAS CITY, MO 64141                      SMYRNA, GA 30082




UNITED STATES TREASURY                   UNITED-JOHNSON BROTHERS OF ALABAMA,        UNIVALUE CREATIONS LLC
DEPARTMENT OF THE TREASURY               LLC                                        DBA KAUKAU MAGAZINE, HAWAII NI SUMU
INTERNAL REVENUE SERVICE                 6000 GREENWOOD PKWY, STE 100               2222 KALAKAUA AVE STE 1008
CINCINNATI, OH 45999-0009                BESSEMER, AL 35022                         HONOLULU, HI 96815
                     Case 19-10953-CSS
UNIVERSAL BACKGROUND SCREENING, INC.        Doc
                                     UNIVERSAL    1-1 Filed
                                               DECORATING    04/30/19
                                                          CENTER              Page 433 of INSURANCE
                                                                                 UNIVERSAL 452
PO BOX 5920                          3107 MEMORIAL PARKWAY                       EASTERN AMERICA INSURANCE AGENCY
SCOTTSDALE, AZ 85261                 HUNTSVILLE, AL 35810                        METRO OFFICE PARK
                                                                                 LOT 10 1ST ST 2ND FL
                                                                                 SAN JUAN, PR 00968



UNIVERSAL INSURANCE                  UNIVERSITY SPORTS PUBLICATIONS CO, INC      UORIKI FRESH, INC.
EASTERN AMERICA INSURANCE AGENCY     1830 EAST BORADWAY DEPT 124-505             401 PENHORN AVE, UNIT 6
PO BOX 193900                        TUCSON, AZ 85719                            SECAUCUS, NJ 07094
SAN JUAN, PR 00919-3900




URBANDO GUZMAN                       URIEL ARMENDARIZ-PACHECO                    URIEL GARCIA-FLORES
1228 MANCHESTER                      4135 LOCUST ST APT 6                        6623 PLEASANT STREAM DR
MUNDELEIN, IL 60060                  KANSAS CITY, MO 64110-1022                  KATY, TX 77449




URSULA SALWA                         US DEPT OF LABOR W&H DIVISION               US FILTER, INC.
412 ELM TREE LN                      PO BOX 2638                                 7410 WESTMORE RD, STE 3
VERNON HILLS, IL 60061               CHICAGO, IL 60690                           ROCKVILLE, MD 20850




US FOODSERVICE - NEVADA              US FOODSERVICE - OMAHA DIV                  USPS
PO BOX 101076                        PO BOX 3236
PASADENA, CA 91189-1076              OMAHA, NE 68103




V. SUAREZ                            VA ABC 331                                  VAHID JABERI
PO BOX 364588                        11221 WEST BROAD STREET                     15826 N 32ND ST APT 3002
SAN JUAN, PR 00936-4588              GLEN ALLEN, VA 23060                        PHOENIX, AZ 85032-3849




VAIL TOMPKINS                        VALENCIA SOLOMON                            VALENTIN MERCADO
18028 N 57TH AVE                     6003 BRENTCOVE DR                           7406 S 29TH LN
GLENDALE, AZ 85308                   ARLINGTON, TX 76001                         PHOENIX, AZ 85041




VALENTIN PALACIOS                    VALENTINA GUEVARA                           VALENTINA ILIEVA
2820 HILLSBORO RD SW                 40 SAYRE ST 3                               8712 KERRY LN
HUNTSVILLE, AL 35805                 ELIZABETH, NJ 07208                         SPRINGFIELD, VA 22152




VALERIA JALOMO                       VALERIA MENDEZ                              VALERIA PAREDES
5600 BABCOCK RD 10108                600 WHISPERING HILLS DR APT H6              321 ROXANNA AVE
SAN ANTONIO, TX 78240                NASHVILLE, TN 37211                         EL PASO, TX 79932




VALERIA RAMOS                        VALERIE AVILA                               VALERIE BABAUTA
2008 SEA DANCER COURT                4411 BRIARGLEN DR                           2855 LAKEHILLS ST
LAS VEGAS, NV 89108                  DALLAS, TX 75211                            SAN ANTONIO, TX 78251-1718
VALERIE CASTILLO          Case 19-10953-CSS
                                        VALERIE Doc 1-1
                                                CHANG         Filed 04/30/19   Page 434 of
                                                                                  VALERIE   452
                                                                                          CULLERS
1131 EAST YANDELL APT 2                  3725 CLAIBORNE FARM RD                   6320 N NEVADA AVE
EL PASO, TX 79902                        SUWANEE, GA 30024                        PARKVILLE, MO 64152-3869




VALERIE LE                               VALERIE RAMIREZ                          VALERIE SCHROEDER
1712 WILLARD DRIVE                       16650 HUEBNER RD                         25831 RICHARDS RD
MCKINNEY, TX 75070                       SAN ANTONIO, TX 78248-2336               SPRING, TX 77835




VALERY M CALVO                           VALLEY CITY LINEN                        VALLEY FIRE PROTECTION SERVICES, LLC
10874SW 2 ST 116 116                     10 DIAMOND AVE SE                        101 N RADDANT RD
MIAMI, FL 33174                          GRAND RAPIDS, MI 49506                   BATAVIA, IL 60510




VALLEY PROTEINS INC                      VALTRINA P ROYSTER                       VAN LIAN
PO BOX 643393                            823 JEFFERSON DR                         2201 WILLOW CREEK DR. APT. 174
CINCINNATI, OH 45264                     ATLANTA, GA 30350                        AUSTIN, TX 78741




VAN NAEGELE                              VAN WAGNER SPORTS & ENTERTAINMENT,       VANASSA YANG
2339 E MESCAL ST                         LLC                                      104 TEAKWOOD CT
PHOENIX, AZ 85028                        800 THIRD AVENUE, 28TH FLOOR             BRENTWOOD, TN 37027
                                         NEW YORK, NY 10022




VANCE BOVINETTE                          VANCE STONE                              VANESSA CULVER
14714 CASTELLETTO DR                     3406 DEERFIELD RD                        2713 S 13TH ST.
TAMPA, FL 33626                          HUNTSVILLE, AL 35810                     OMAHA, NE 68108




VANESSA DEOLIVEIRA                       VANESSA DIAZ                             VANESSA ESCAMILLA
8081 TYBEE CT                            11428 BUNKY HENRY LN                     626 LORING AVE
UNIVERSITY PARK, FL 34201-7905           EL PASO, TX 79936                        EDISON, NJ 08817




VANESSA GAMARRA                          VANESSA HALL                             VANESSA LIRETTE
174 WEST EMERSON AVE                     2899 S. NIELSON ST                       1881 W ALEXANDER RD. 2152
RAHWAY, NJ 07065                         GILBERT, AZ 85295                        NORTH LAS VEGAS, NV 89032




VANESSA MOLLA                            VANESSA MORWITZER                        VANESSA NGUYEN
7241 SW 140 AVE                          4690 S LAKESHORE DR 2101                 309 E AUSTIN AVE
MIAMI, FL 33183                          TEMPE, AZ 85282                          PALACIOS, TX 77465




VANESSA NGUYEN                           VANESSA PEREZ                            VANESSA RICE
3516 E TWAIN AVE                         11063 ARMOR ARCH                         4244 SUITLAND RD
LAS VEGAS, NV 89121                      SAN ANTONIO, TX 78254                    SUITLAND, MD 20746
VANESSA SALGADO            Case 19-10953-CSS
                                         VANESSADoc  1-1 Filed 04/30/19
                                                 SESSOMS                   Page 435 ofTEWILLIAGER
                                                                              VANESSA   452
10907 IDABEL PARK                         12563 SUMMIT MANOR APT 321          8050 CRIANZA PLACE 112
SAN ANTONIO, TX 78249                     FAIRFAX, VA 22033                   VIENNA, VA 22182




VANESSA TIJERINA                          VANGUARD MARKETING CORPORATION      VAN-LAN MAI
5612 MESQUITE GROVE RD                    ATTN BEN BEGUIN                     19119
AUSTIN, TX 78744                          14321 N. NORTHSIGHT BOULEVARD       CHERRY ROSE CIRCLE, FL 33558
                                          SCOTTSDALE, AZ 85260




VANNESSA SHAREE DAVIS                     VANTRELL GILLIAM                    VASEY COMMERCIAL HEATING
2140 MEDICAL DISTRICT DRIVE               6231 MEDICI CT. APT 104             & AIR CONDITIONING INC
DALLAS, TX 75235                          SARASOTA, FL 34243                  10830 ANDRADE DRIVE
                                                                              ZIONSVILLE, IN 46077




VASILES CUSTOM UPHOLSTRY                  VASILI KHUDOLEYEV                   VAUGHN COLEMAN
10645 N TATUM BLVD, STE 200-639           7035 THREADSTONE OVERLOOK           6408 HORSESHOE ROAD UNIT A
PHOENIX, AZ 85028                         DULUTH, GA 30097                    CLINTON, MD 20735




VDONEL CINARD                             VECTREN ENERGY DELIVERY             VECTREN ENERGY DELIVERY
164 NW 1ST AVE                            1 VECTREN SQUARE                    PO BOX 6248
MIAMI, FL 33150                           211 NW RIVERSIDE DR                 INDIANAPOLIS, IN 46206-6248
                                          EVANSVILLE, IN 47708-1251




VEILA PARKS                               VELIA FLORES TREVIZO                VERENA WING
102 OLEANDER WAY                          1200 SOUTH MONACO PARKWAY 4         2910 S. GREENFIELD RD. APT.3026
CANTON, GA 30114                          DENVER, CO 80224                    GILBERT, AZ 85295




VERIDIANA GONZALEZ ARAUZ                  VERIZON WIRELESS                    VERIZON WIRELESS
103 COLD SPRING ROAD                      BANKRUPTCY ADMINISTRATION           PO BOX 660108
STAMFORD, CT 06905                        500 TECHNOLOGY DR                   DALLAS, TX 75266-0108
                                          STE 550
                                          WELDON SPRING, MO 63304



VERNICE CHARLES                           VERNON WHITE JR                     VERON GOODEN
9325 W DESERT INN RD 230                  9842 AUDELIA RD APT 257             4441 AZTEC DR
LAS VEGAS, NV 89117                       DALLAS, TX 75238                    DALLAS, TX 75235




VERONICA BALDERAS BERRONES                VERONICA CARBONELL                  VERONICA DEL ANGEL
3312 W POLK ST APT 12                     8705 BEACONTREE LN APT 8            838 VINE ST
PHOENIX, AZ 85009                         RICHMOND, VA 23294                  HAMILTON, OH 45011




VERONICA ESTEBAN                          VERONICA GONZALEZ                   VERONICA INES I FLORES
2575 GARDERE LN 79                        78 HAVE TERRACE                     13264 E KANSAS DR.
BATON ROUGE, LA 70820                     PARLIN, NJ 08859                    AURORA, CO 80012
VERONICA PRESSWOOD         Case 19-10953-CSS    Doc
                                         VERONICA    1-1 Filed 04/30/19
                                                  VIGUERIA                Page 436 ofCHANOWITZ
                                                                             VERONIKA 452
1710 BUENA VISTA AVE                      4920 W AVALON DR                   1121 ARLINGTON BLVD APT 925
GARLAND, TX 75043                         PHOENIX, AZ 85031                  ARLINGTON, VA 22209




VERONIKA SEALE                            VETERAN AIR CONDITIONING           VETERANS WORLDWIDE MAINTENANCE
4720 WELLESLEY AVE                        7359 INTERNATIONAL PLACE           105 MAIN STREET 3RD FLOOR
FORT WORTH, TX 76107-6144                 SARASOTA, FL 34240                 HACKENSACK, NJ 07601




VIANCA ADAN                               VIANEY AGUSTIN                     VIANNA CANEZ
43324 SEMOLINA TERRACE                    4613 ELMHURST DRIVE                1926 E CAMELBACK RD APT 442
CHANTILLY, VA 20152                       INDIANAPOLIS, IN 46226             PHOENIX, AZ 85016




VIAVID BROADCASTING CORP.                 VICENTA GAITAN                     VICENTE ALEMAN BONILLA
118-998 HARBOURSIDE DRIVE                 9813 PEMBERTON CREEK DR            165 S OPDYKE RD
NORTH VANCOUVER, BC V7P 3T2               HENRICO, VA 23233                  AUBURN HILLS, MI 48326
CANADA




VICENTE GUTIERREZ                         VICENTE HERNANDEZ                  VICENTE NOGUERA
3813 W DUNLAP AVE                         638 E 2ND AVE.                     742 WEST FRONT ST
PHOENIX, AZ 85051                         COLUMBUS, OH 43201                 PLAINFIELD, NJ 07060




VICENTE TORIBIO                           VICTOR ALBERTO NAVARRO RUIZ        VICTOR ALVARADO
1020 S WILLIAMS ST APT 6                  6115 W. HOLLY ST.                  9601 KINGS LINK CIR
WESTMONT, IL 60559-2966                   PHOENIX, AZ 85035                  ROWLETT, TX 75089




VICTOR ARMAND                             VICTOR BELLON                      VICTOR CABRAL
1272 SANTA FE ROAD                        3537 E CAMBRIDGE AVE               16 HYACINTH
ROMEOVILLE, IL 60446                      PHOENIX, AZ 85008                  FORDS, NJ 08863




VICTOR CHANDLER JR                        VICTOR D WILSON                    VICTOR ESPITIA
180 BRAIDED BLANKET BLUFF                 2617 FAIRVIEW ST                   550 E BETHANY DR APT 517
ALPHARETTA, GA 30022                      SANTA, CA 92704                    ALLEN, TX 75002-4086




VICTOR G JARAMILLO                        VICTOR GONZALEZ                    VICTOR GONZALEZ
1733 CARITA AVE                           10015 N 14TH STREET UNIT 8         3154 CHAMBORD STREET
HENDERSON, NV 89014-3528                  PHOENIX, AZ 85020                  LAS VEGAS, NV 89117




VICTOR GOROSTIETA                         VICTOR GUARCAS                     VICTOR HERNANDEZ
2708 W MAIN ST APT 1                      17472 1485 FM RD                   2100 FOUNTAINVIEW DR.APT 14
TAMPA, FL 33607                           NEW CANEY, TX 77357                HOUSTON, TX 77057
VICTOR LECHUGA         Case     19-10953-CSS    Doc 1-1
                                         VICTOR LLANOS        Filed 04/30/19   Page  437MARTIN
                                                                                  VICTOR of 452
9706 EAST MEXICO AVENUE 15-16            6925 GREENHILL PL                        4510 BOB WALLACE AVE SW
DENVER, CO 80247                         TAMPA, FL 33617                          HUNTSVILLE, AL 35805




VICTOR MARTINEZ                          VICTOR MARTINEZ                          VICTOR MIGUEL RODRIGUEZ
1532 N 17TH ST                           7302 UNIVERSITY ROW 408                  635 PRAIRIE CENTER DR
OMAHA, NE 68110                          SAN ANTONIO, TX 78249                    EDEN PRAIRIE, MN 55344




VICTOR MORENO                            VICTOR OJEDA                             VICTOR PEREZ
10573 SOLTA DR                           6623 BABCOCK RD 118                      3517 MARSHFIELD
DALLAS, TX 75218                         SAN ANTONIO, TX 78249                    PARK CITY, IL 60085




VICTOR RAMIREZ GONZALEZ                  VICTOR REYES                             VICTOR REYES
12221 BLANCO RD 2205                     1118 SOUTH 32ND STREET                   2346 S. CLINTON
SAN ANTONIO, TX 78216                    OMAHA, NE 68105                          MIDDLETOWN, OH 45044




VICTOR ROBLES                            VICTOR RODRIQUEZ                         VICTOR SALCEDO
1148 W 10TH ST                           2301 PEBBLE VALE DR 123                  2400 24TH RD S
TEMPE, AZ 85281-5316                     PLANO, TX 75075                          ARLINGTON, VA 22206




VICTOR SANDOVAL                          VICTOR TELLEZ                            VICTOR TRUJILLO
2200 ADEN RD APT 513                     8 KENT ST                                413 W IOWA AVE
FORT WORTH, TX 76116-2144                SOMERSET, NJ 08873                       VILLA PARK, IL 60181




VICTOR VALDEZ                            VICTOR VAZQUEZ III                       VICTORIA AVENDANO
7440 EAST THOMAS RD APT 103              55902 MEYER STREET                       4137 LUCUTS ST L
SCOTTSDALE, AZ 85251                     TAMPA, FL 33634                          KANSAS CITY, MO 64110




VICTORIA BENFIELD                        VICTORIA BROWN                           VICTORIA BRYAN
16133 CHARLETON DRIVE                    5646 AMALIE DR APT E100                  7034 E PERSHING AVE
HAMMOND, LA 70401                        NASHVILLE, TN 37211                      SCOTTSDALE, AZ 85254




VICTORIA BRYMER                          VICTORIA DELAHOZ                         VICTORIA DELUCIA
338 DERBY LN                             120 CHURCH LANE                          6301 RACEL ST
FRANKLIN, TN 37069                       EAST BRUNSWICK, NJ 08816                 LAS VEGAS, NV 89131




VICTORIA FERNANDEZ                       VICTORIA GARCES                          VICTORIA GOODWIN
8973 MASSIE CURVE                        13714 WICKERSHAM LN                      17106 TURKEY POINT
EDEN PRAIRIE, MN 55347                   HOUSTON, TX 77077-5433                   SAN ANTONIO, TX 78232
VICTORIA JOHNSON      Case    19-10953-CSS
                                       VICTORIADoc
                                                LYNN1-1   Filed 04/30/19
                                                     PERERE                      Page  438 ofMARTINEZ
                                                                                    VICTORIA  452
17874 JAMESTOWN WAY APT B               402 LEE DR. APT. 4B                         9118 DUBLIN GREEN
LUTZ, FL 33558-6662                     BATON ROUGE, LA 70808                       SAN ANTONIO, TX 78254




VICTORIA MCCLINTON                      VICTORIA MILLER                             VICTORIA PADUA
1405 PRAIRE OAKS CT                     3113 E. ESCUDA RD                           5706 NINE MILE ROAD
OCOEE, FL 34761                         PHOENIX, AZ 85050                           RICHMOND, VA 23223




VICTORIA PARISI                         VICTORIA SULLIVAN                           VICTORIA VEGLIO
8159 INDIGO RIDGE TER                   2727 NOTTINGHAM CT                          2201 COVE COURT
BRADENTON, FL 34201                     THOMPSONS STATION, TN 37179                 LONGWOOD, FL 32779




VICTORIA WHITE                          VICTORIA WILLIAMS                           VIDAL ESCALANTE
125 EDEN XING                           9001 S. BRAESWOOD BLVD                      3260 MONSARRAT AVE
ADKINS, TX 78101                        HOUSTON, TX 77074                           HONOLULU, HI 96815




VIGILANTE SECURITY                      VIKING ELECTRIC SUPPLY, INC.                VIKTORIYA VESELSKA
2681 INDUSTRIAL ROW DR.                 PO BOX 856832                               7200 CHIPPENHAM PLACE APT 302
TROY, MI 48084                          MINNEAPOLIS, MN 55485-6832                  WINDSOR MILL, MD 21244




VILLAGE OF LINCOLNSHIRE                 VILLAGE OF OAKBROOK - GOVT                  VILLAGE OF OAKBROOK
1 OLDE HALF DAY ROAD                    1200 OAK BROOK ROAD                         26018 NETWORK PLACE
LINCOLNSHIRE, IL 60069-3035             OAKBROOK, IL 60523-2255                     CHICAGO, IL 60673-1260




VILMA DELGADO                           VIN SAUVAGE LLC                             VINCE JACKSON
2840 POLK ST. NE                        4050 W. SUNSET RD STE D                     480 CLIFF ROAD
MINNEAPOLIS, MN 55418                   LAS VEGAS, NV 89118                         SEWAREN, NJ 07077




VINCENT ALEXANDER LEE                   VINCENT BRAISON                             VINCENT CAMPBELL
620 GORMAN STREET APT 201               14333 BABCOCK RD APT 15106                  1351 RICHMOND ROAD
SHAKOPEE, MN 55379                      SAN ANTONIO, TX 78249                       WINTER PARK, FL 32789




VINCENT CANETE                          VINCENT DEBENEDICTIS                        VINCENT DIBIASE
943 S HILLCREST AVE                     2453 BROADWAY UNIT 3                        12127 RIDGELAKE DR
ELMHURST, IL 60126-5310                 BOULDER, CO 80304                           DALLAS, TX 75218-1357




VINCENT J MAREK                         VINCENT PIAZZA JR & SONS SEAFOOD, INC.      VINCENT SAN NICOLAS
2600 WINDSOR MALL APT 2D                1201 SAMS AVE.                              4132 E FLORENCE DR 101
PARK RIDGE, IL 60068                    HARAHAN, LA 70123                           MERIDIAN, ID 83642
VINCENT SANTIAGO         Case 19-10953-CSS
                                       VINCENTDoc 1-1
                                              SPARTI          Filed 04/30/19   Page  439 of
                                                                                  VINCENT   452
                                                                                          TAMEZ
18W 167 STANDISH LANE                   2450 WEST PECOS RD                        12903 SUGAR RIDGE BLVD
VILLA PARK, IL 60181                    CHANDLER, AZ 85224                        STAFFORD, TX 77477




VINCENT VILLARREAL                      VINCENTBENJAMIN PHOENIX CONSULTING        VINCENTE PEREZ
9932 MINUTEMAN                          LLC                                       5506 14 ST W
EL PASO, TX 79924                       2415 E CAMELBACK RD STE 1000              BRATENTON, FL 34211
                                        PHOENIX, AZ 85016




VINH VU                                 VINNY SPURGEON                            VINOCOPIA, INC.
5701 NICOLLET AVE APT 206               655 ZIEGLER DR                            6636 CEDAR AVE, SOUTH, STE 300
MINNEAPOLIS, MN 55419                   GRAYSLAKE, IL 60030                       RICHFIELD, MN 55423




VINTAGE WINE COMPANY                    VINTAGE WINE DISTRIBUTOR, INC             VINTEGRITY, LLC
15420 E 12 MILE RD                      6555 DAVIS INDUSTRIAL PARKWAY             1689 N TOPPING
ROSEVILLE, MI 48066                     SOLON, OH 44139                           KANSAS CITY, MO 64120




VIOLETTE SILVA                          VIRGINIA DEPARTMENT OF ALCOHOLIC          VIRGINIA DEPARTMENT OF TAXATION
1255 10TH AVE                           BEVERAGE CONTROL                          PO BOX 1777
HONOLULU, HI 96816                      2901 HERMITAGE ROAD                       RICHMOND, VA 23218-1777
                                        PO BOX 27491
                                        RICHMOND, VA 23261



VIRGINIA EAGLE DISTRIBUTING COMPANY     VIRGINIA HINOJOSA                         VIRGINIA IMPORTS, LTD
LLC                                     12436 VANCE JACKSON RD                    7550 ACCOTINK PARK RD
PO BOX 496                              SAN ANTONIO, TX 78230                     SPRINGFIELD, VA 22150
VERONA, VA 24482




VIRGINIA SELECT                         VIRIDIANA VALDEZ                          VIRTU AMERICAS LLC
PO BOX 728                              4000 KENSINGTON AVE.                      ATTN JANICA BRINK
MIDLOTHIAN, VA 23113                    KANSAS CITY, MO 64130                     545 WASHINGTON BLVD.
                                                                                  JERSEY CITY, NJ 07310




VIRTU FINANCIAL BD LLC                  VISMARIS MULERO                           VITAL ESPINO
ATTN SCOTT GIAIMO                       2212 EMILY LANE                           5811 84.5 AVE N
300 VESEY STREET                        CARTERET, NJ 07008                        BROOKLYN PARK, MN 55443
NEW YORK, NY 10282




VITAR & RODRIGUEZ, INC                  VITCOR J RAMOS                            VIVIAN GONZALEZ
239 ARTERIAL HOSTOS AVE STE 501         25469 BOROUGHPARK DR 1031                 78 HAVEN TERRACE
SAN JUAN, PR 009181478                  SPRING, TX 77380                          PARLIN, NJ 08859




VIVIAN MARTINS                          VIVIAN MERAZ                              VIVIAN PINEDA
3451 QUEENS 302                         9939 FREDERICKSBURG RD APT 122            7104 NESBITT DR
SARASOTA, FL 34231                      SAN ANTONIO, TX 78240-4155                NORTH CHESTERFIELD, VA 23225-7038
VIVIANA ROMERO          Case 19-10953-CSS
                                      VIVIANNADoc 1-1 Filed 04/30/19
                                               RODRIGUEZ               Page  440 of
                                                                          VIVIANNE  452
                                                                                   WOODS
3521 S ELM ST                          7505 MAIN STREET                   156 PHILLIPS ROAD
TEMPE, AZ 85282                        DARIEN, IL 60561                   SOMERSET, NJ 08873




VIVID INK                              VIVIENNE JONES                     VJOLLA VUKELAJ
8640 AIRLINE HIGHWAY                   2497 E. CAMELLIA DR                1003 SPACE LN
BATON ROUGE, LA 70815                  GILBERT, AZ 85296                  AUSTIN, TX 78758




VLADIMIR CANALES                       VOICE & DATA SYSTEMS INC.          V-ONE RIKEN
3406 E CULVER ST                       8436 WIRT ST                       1103 KOKEA ST. K301
PHOENIX, AZ 85008                      OMAHA, NE 68134                    HONOLULU, HI 96817




VOSEAN DENNIS                          VOSS LIGHTING                      VOTAVA NANTZ & JOHNSON, LLC
866 S CURTIS RD                        PO BOX 22159                       9237 WARD PARKWAY, SUITE 240
BOISE, ID 83705-1809                   LINCOLN, NE 68542-2159             KANSAS CITY, MO 64114




VSC FIRE & SECURITY                    VURIA LLC                          VY HUYNH
2401 LYNX LN SUITE 2                   8151 E EVANS RD, STE. 2            4497 GREENSBURY DR.
ORLANDO, FL 32804                      SCOTTSDALE, AZ 85260               NEW ALBANY, OH 43054




WADE JOHNSON                           WALKER PLUMBING                    WALLACE CHRATAIN
3806 DAPHNE ST                         2228 E. ROSE GARDEN LOOP           2408 S VOSS RD APTE214
HOUSTON, TX 77021                      PHOENIX, AZ 85024                  HOUSTON, TX 77057




WALTER ENMANUEL ORTIZ ORTIZ            WALTER GARCIA                      WALTER JELKE
722 24TH AVE NE                        440 TAMPA DR                       1130 MAUNAKEA ST APT 301
MINNEAPOLIS, MN 55418                  NASHVILLE, TN 37211                HONOLULU, HI 96817




WALTER JULIAN AGUILAR                  WALTER SANCHEZ                     WALTOR PIEDRASANTA
9206 WOOD LAKE BLVD                    12228 STONEY SPUR                  4515 RIVER FRONT LANE
TAMPA, FL 33615                        SAN ANTONIO, TX 78247              TAMPA, FL 33603




WANDA WATERMAN                         WANDA WERNER                       WANG TII CHONG
7727 GAIL AVENUE                       1127 ALOHI WAY                     4724 S LISBON CT
DARIEN, IL 60561                       HONOLULU, HI 96814                 AURORA, CO 80015




WARCO GROUP, CORP.                     WARREN FUENTES                     WARREN G QUINN
PO BOX 1868                            7625 E CAMELBACK RD 434A           22818 WHISPERING WILLOW DR
TRUJILLO ALTO, PR 00977-1868           SCOTTSDALE, AZ 85251               SPRING, TX 77373
WASHINGTON GAS           Case   19-10953-CSS    Doc 1-1 Filed
                                         WASTE MANAGEMENT       04/30/19
                                                          OF NEBRASKA          Page 441MANAGEMENT
                                                                                  WASTE of 452    OF PHOENIX
PO BOX 37747                              PO BOX 9001054                          PHOENIX HAULING
PHILADELPHIA, PA 19101-5047               LOUISVILLE, KY 40290-1054               PO BOX 78251
                                                                                  PHOENIX, AZ 85062-8251




WASTE MANAGEMENT                          WASTE MANAGEMENT                        WASTEWATER TRANSPORT SERVICES, LLC
1001 FANNIN                               PO BOX 4648                             826 LINGER LANE
STE 4000                                  CAROL STREAM, IL 60197-4648             AUSTIN, TX 78721
HOUSTON, TX 77002




WATER STRUCTURES LLC                      WATER TREATMENT SPECIALISTS, INC.       WATER WORLD PURIFICATION SYSTEMS,
PO BOX 2938                               PO BOX 11609                            INC.
SEABROOK, NH 03874                        SAN JUAN, PR 00922-1609                 5355 MCINTOSH RD, SUITE D
                                                                                  SARASOTA, FL 34233




WATERS EDGE AQUARIUMS, INC.               WATSON DAY                              WATSON ELECTRICAL
116 MAPLE ST.                             3737 BYERS AVE                          PO BOX 3105
SUGAR GROVE, IL 60554                     FORT WORTH, TX 76107                    WILSON, NC 27895




WAVERLY ALLEN                             WAYNE DENSCH INC                        WAYNE PAUL ADAMS JR
204 EAST JOPPA RD APT 814                 2900 W FIRST STREET                     515 PARK AVE WEST APT B306
TOWSON, MD 21286                          SANFORD, FL 32771                       DENVER, CO 80205




WEBSTAURANT STORE INC, THE                WEDBUSH SECURITIES INC. / P3 STOCK      WEDBUSH SECURITIES INC.
40 CITATION LANE                          LOAN                                    ATTN ALAN FERREIRA
LITITZ, PA 17543                          ATTN ALAN FERREIRA                      PO BOX 30014
                                          1000 WILSHIRE BLVD STE 850              LOS ANGELES, CA 90030
                                          LOS ANGELES, CA 90017



WEDBUSH SECURITIES INC./P3                WEDRANA BLACK                           WEI-JEN YANG
ATTN ALAN FERREIRA                        4301 WALTON FARMS DRIVE                 10369 W FAIR AVE APT D
1000 WILSHIRE BLVD STE 850                RICHMOND, VA 23294                      LITTLETON, CO 80127
LOS ANGELES, CA 90017




WELLS FARGO CLEARING SERVICES LLC         WELLS FARGO                             WELLS FARGO
ATTN MATT BUETTNER                        ATTN ANGELA LAWRENCE                    ATTN DEBBIE FORSBERG, KERI TIGNINI
2801 MARKET STREET                        100 W WASHINGTON ST 25TH FL             SHARON CLINE
H0006-09B                                 PHOENIX, AZ 85003                       100 W WASHINGTON ST 25TH FL
ST. LOUIS, MO 63103                                                               PHOENIX, AZ 85003



WELLS FARGO                               WEN HUI HE                              WENCESLAO CARRANZA
ATTN MARC LASCKO                          3261 E WISTERIA PL                      3100 HAWTHORNE ST 192
MORVARID MOSTAFAVI, DAVID PRICE           CHANDLER, AZ 85286-0163                 SARASOTA, FL 34219
100 W WASHINGTON ST 25TH FL
PHOENIX, AZ 85003



WENCL SERVICES INC                        WENDELL PETTAWAY                        WENDY DIAZ
8148 PILLSBURY AVENUE SO.                 5720 10TH ST E                          3701 COLLEGE AVE
BLOOMINGTON, MN 55420                     BRADENTON, FL 34203                     FORT WORTH, TX 76110
WENDY YOUNG               Case 19-10953-CSS   Doc 1-1
                                        WENDY YRACHETA        Filed 04/30/19   Page 442 ALLISON
                                                                                  WESLEY of 452
6303 MELODY LN APT 2828                  409 W BLUM ST 4                          10171 N COX RD
DALLAS, TX 75231                         ALVIN, TX 77571                          SACATON, AZ 85147




WESLEY BUTLER                            WESLEY JONES                             WESLEY LYSAGHT
1696 CLEMENS CIRCLE                      8100 GENEVA CT APT 33166                 7001 W PARKER RD 1537
ROCHESTER HILLS, MI 48307                DORAL, FL 33166                          PLANO, TX 75093




WESLEY REICHERT                          WESLEY SHARPE                            WESLEY STARK
21171 MASTERS DR                         924 HIDDEN CIR E                         4847 W BRADDOCK RD APT 3
MACOMB, MI 48044                         SARASOTA, FL 34234                       ALEXANDRIA, VA 22311




WESLEY TOLL                              WEST LLC                                 WEST PLANO VILLAGE, LTD.
14301 MARTIN DRIVE 315                   WEST CORPORATION                         C/O CENCOR REALTY SERVICES INC.
EDEN PRAIRIE, MN 55344                   PO BOX 74007143                          3102 MAPLE AVE STE 500
                                         CHICAGO, IL 60674-7143                   DALLAS, TX 75201




WEST-COR SAN TAN VILLAGE LLC             WESTERN FIRE PREVENTION                  WESTERN RETAIL ADVISORS LLC
PO BOX 511249                            & AIR FILTER SERVICE, INC.               2555 E CAMELBACK ROAD, STE 200
LOS ANGELES, CA 90051-3048               301 W ST LOUIS AVE                       PHOENIX, AZ 85016
                                         LAS VEGAS, NV 89102




WESTIN WAGGENER                          WESTON KOLOKOFF                          WESTON LIGGERA
8097 W. GEORGETOWN WAY.                  145 LONGHORN WAY                         3220 FEATHERGRASS CT APT 9312
FLORENCE, AZ 85132                       CIBOLO, TX 78108                         AUSTIN, TX 78758-7782




WEYAND FOOD DISTRIBUTORS, INC.           WHEATLAND FINANCIAL CORP                 WHEELER HARDWARE COMPANY
PO BOX 310259                            PO BOX 2178                              2645 FAIRVIEW AVE. NORTH
TAMPA, FL 33680-0259                     GEORGETOWN, TX 78627-2178                ROSEVILLE, MN 55113




WHITLEY DURDIN                           WHITLEY SCARBOROUGH                      WHITNEY BREWER
5602 PRESIDIO PKWY APT.2440              448 KENT AVE                             193 EAST MORRILL AVE.
SAN ANTONIO, TX 78249                    CATONSVILLE, MD 21228                    COLUMBUS, OH 43207




WHITNEY GAITHER                          WHITNEY HARRIS                           WHITNEY MARKWARDT
1925 S CORONADO APT 2125                 9711 GARDENIA DR                         477 WHITEWATER PARK C302
GILBERT, AZ 85295                        RICHMOND, VA 23228-1427                  BOISE, ID 83702




WHITNEY OTTO                             WHITNEY R BROWN                          WHITNEY ROUNDTREE
1000 WORTHINGTON LN APT 30-206           1828 SPRING GROVE LN.                    907 TURTLE COVE
SPRING HILL, TN 37174                    MIDDLETOWN, OH 45044                     IRVING, TX 75060
WHITNEY SPENCER          Case 19-10953-CSS
                                       WHITNEYDoc  1-1
                                               WHITLOW        Filed 04/30/19   Page 443 ofGRAY
                                                                                  WIALLIAM 452
715 DESMOND DR                          12105 STATE HIGHWAY 151 APT 51            5530 NW 18TH AVENUE
NASHVILLE, TN 37211                     SAN ANTONIO, TX 78251                     MIAMI, FL 33142




WILBER MEJIA                            WILFRED B SMITH                           WILFREDO MONTOYA
10820 HARVEY DRIVE 7                    1000 WORTHINGTON LANE 19311               418 ELM STREET
FAIRFAX, VA 22030                       SPRING HILL, TN 37174                     STAMFORD, CT 06902




WILFREDO VALENTI                        WILL DAVIS                                WILL MAULDIN
4002 W LAWRENCE LN                      800 WEST MARIETTA ST. NW 544-A            1714 FAWN BLUFF
PHOENIX, AZ 85051-3662                  ATLANTA, GA 30318                         SAN ANTONIO, TX 78248




WILLIAM AARON                           WILLIAM BALLARAN                          WILLIAM BARRETT
14810 BELLAMY BROS BLVD                 79 DROPLET ST                             560 HONEYSPOT RD.
DADE CITY, FL 33525                     LAS VEGAS, NV 89110                       STRATFORD, CT 06815




WILLIAM CARTER                          WILLIAM CENTNER                           WILLIAM CLARK
2435 ADELAIDE DR                        15642 57TH PL N                           6604 NINA ROSA DR
THOMPSONS STATION, TN 37179             PLYMOUTH, MN 55446                        ORLANDO, FL 32819




WILLIAM CORRY                           WILLIAM D SOUTHWORTH                      WILLIAM DAWN III
719 S NAPERVILLE RD                     16600 N THOMPSON PEAK PARKWAY             807 S UNION ST 2
WHEATON, IL 60189                       SCOTTSDALE, AZ 85260                      WESTFIELD, IN 46074




WILLIAM DUFOUR                          WILLIAM E GIBSON                          WILLIAM EDWARD TUGGLE JR
3301 NORTHLAND DRIVE                    14701 SW 82 AVE                           1221 WASHINGTON STREET 304
SUITE 203                               PALMETTO BAY, FL 33158                    DENVER, CO 80203
AUSTIN, TX 78731




WILLIAM FLEMING                         WILLIAM G ORDONEZ CALDERAS                WILLIAM GALLEGOS
19704 S. 191ST ST.                      5104 7TH RD S APT 2                       15800 CHASE HILL BLVD
QUEEN CREEK, AZ 85142                   ARLINGTON, VA 22204                       SAN ANTONIO, TX 78256




WILLIAM GRAY                            WILLIAM GRUBAUGH                          WILLIAM HARRIS
805 SOUTH OHIO STREET                   1320 W FLAMINGO AVE 31                    4900 N. TAMIAMI TRAIL 122
SHERIDAN, IN 46069                      NAMPA, ID 83651                           SARASOTA, FL 34234




WILLIAM HILL                            WILLIAM HOLLEY                            WILLIAM JAROWSKI
1250 S. MONACO PARKWAY 50               597 PACIFIC ST.                           9272 BELLBECK RD
DENVER, CO 80224                        STAMFORD, CT 06902                        BALTIMORE, MD 21234
WILLIAM KAZEN             Case   19-10953-CSS
                                          WILLIAM Doc 1-1 Filed 04/30/19
                                                  KENWORTHY                Page  444 KNISLEY
                                                                              WILLIAM of 452 JR.
305 W. FAYETTE ST. APT. 1614               3313 W MICHIGAN AVE                6709 PARK HALL DRIVE
BALTIMORE, MD 21201                        PHOENIX, AZ 85053                  LAUREL, MD 20707




WILLIAM LADIGNON                           WILLIAM LALLY JR                   WILLIAM M CALDERON
11 WISTERIA DRIVE APT 2M                   15106 HARVEST RIDGE LANE           195 ORANGEWOOD LN.
FORDS, NJ 08863                            JOHNS CREEK, GA 30022              TUSTIN, CA 92780




WILLIAM MARTINEZ                           WILLIAM MONTES FIGUEROA            WILLIAM PEREIRA
511 US ROUTE 1 SOUTH                       3299 CHESHIRE LANE                 10550 NORTH CENTRAL EXPRESSWAY APT
ISELIN, NJ 08830                           SARASOTA, FL 34237                 165
                                                                              DALLAS, TX 75231




WILLIAM PHAN                               WILLIAM RAMIREZ                    WILLIAM RANDLE
3520 FIRSTLEAF COURT                       453 COVE RD                        6555 MAPLE RIDGE
FAIRFAX, VA 22033                          STAMFORD, CT 06902                 HOUSTON, TX 77081




WILLIAM RIVERA                             WILLIAM RODRIGUEZ ESPINAL          WILLIAM RODRIGUEZ-ALVAREZ
3531 E SHARON DR                           614 BURGESS CT                     PLAZA DEL PARQUE CALLE 142 601
PHOENIX, AZ 85032                          SCHAUMBURG, IL 60194               CAROLINA, PR 00983




WILLIAM RUNKLE                             WILLIAM S WRIGHT III               WILLIAM SCHEI
4619 WEBBER                                3233 CHIMNEYROCK DRIVE             12145 SANDOWN CT
SARASOTA, FL 34232                         PLANO, TX 75023                    BRISTOW, VA 20136




WILLIAM SHOSTROM                           WILLIAM SWAN                       WILLIAM VICHITTRA
207 ANDRA ST.                              1012 RIVERA COURT                  14643 TANJA KING BLVD
MADISON, AL 35758                          NOLENSVILLE, TN 37135              ORLANDO, FL 32828




WILLIAM WALKER                             WILLIAM WILBOURN                   WILLIAM WYNN
7262 CAMPGROUND RD                         603 WILLOW HEIGHTS                 2284 ELLIOTT FAMILY PARKWAY
CUMMING, GA 30040                          SANDY SPRINGS, GA 30328            DAWSONVILLE, GA 30534




WILLIAM WYTE III                           WILLIAM ZAJAN                      WILLIAMS KAHRI
24925 CROCKER BLVD                         661 CARRIGAN WOODS TRAIL           1000 TERRAMONT DR
HARRISON TOWNSHIP, MI 48045                OVIEDO, FL 32765                   ROSWELL, GA 30076




WILLIAN ESTRELLA                           WILLIAN LEON                       WILLIE DOZIER
4026 HUMBOLT AVE N                         1301 TOBIN ST                      3407 VENONA AVE NW APT C6
MINNEAPOLIS, MN 55412                      HOWE, TX 75459                     HUNTSVILLE, AL 35810
WILLIE ITULE PRODUCE INC.Case   19-10953-CSS     Doc 1-1
                                         WILLIE ROBERSON       Filed 04/30/19   Page  445YORRO
                                                                                   WILLIE of 452
301 N 45TH AVE                            3101 WINNIE DRIVE                        1375 NW 27 ST
PHOENIX, AZ 85043                         SOUTH CHESTERFIELD, VA 23834             MIAMI, FL 33142




WILLISTON HOLDING COMPANY, INC.           WILLOW SPURLOCK                          WILLY COLLINS
9531 WEST 78TH STREET SUITE 340           2084 N LEANN WAY                         2465 ALA WAI BLVD APT 1103
EDEN PRAIRIE, MN 55344                    MERIDIAN, ID 83646                       HONOLULU, HI 96815




WILMER UTUY COC                           WILMY B DE JESUS                         WILQUON FORMAN
1117 N 48TH ST APT 17                     310 SOUTH HARRISON STREET                4403 WEST IDLEWILD AVE
OMAHA, NE 68132                           ARLINGTON, VA 22204                      TAMPA, FL 33614




WILSON ALEXANDER                          WILSON FLORIAN                           WILSON NAULA
4900 BRYANT IRVIN RD                      1505 N QUEEN ST APT 3                    2312 1ST AVE S APT 202
FORT WORTH, TX 76132-3616                 ARLINGTON, VA 22209                      MINNEAPOLIS, MN 55404-3408




WINDOW CLEANING NETWORK                   WINDOW MAINTENANCE                       WINDOW WIZARDS
PO BOX 3501                               PO BOX 10946                             4101 W GREENOAKS BLVD SUITE 156
LILBURN, GA 30048                         MURFREESBORO, TN 37129-0019              ARLINGTON, TX 76016




WINDSOR PLAZA, LLC                        WINDY CITY DISTRIBUTION COMPANY          WINDY CITY EQUIPMENT SERVICE, INC.
C/O NORTHMARQ REAL ESTATE SDS-12-2659     1103 BUTTERFIELD                         278 S HAMILTON PLACE
PO BOX 86                                 AURORA, IL 60502-0000                    GILBERT, AZ 85233
MINNEAPOLIS, MN 55486




WINE COMPANY, THE                         WINE DOGGY BAG                           WINE MERCHANTS
425 W MINNEHAHA AVE                       31103 RANCHO VIEJO RD STE 2138           PO BOX 16328
ST. PAUL, MN 55103                        SAN JUAN CAPISTRANO, CA 92675            ST. PAUL, MN 55116-0328




WINE WAREHOUSE                            WINEBOW INC                              WINEBOW INC
6550 E. WASHINGTON BLVD.                  228 N. PLAINS INDUSTRIAL RD.             62709 COLLECTION CENTER DR
COMMERCE, CA 90040                        WALLINGFORD, CT 06492                    CHICAGO, IL 60693-0627




WINES UNLIMITED / MARTIN INC              WINFORD COOK                             WINFREE CHEWNING
PO BOX 19091                              409 SANDY CIRCLE 409                     7611 TURF LANE
NEW ORLEANS, LA 70179                     WOODSTOCK, GA 30188                      RICHMOND, VA 23225




WINGFIELDS CLEANING SERVICE               WINNER DISTRIBUTING CO., THE             WINTA TEKEIE
PO BOX 454                                10000 FRANKLIN SQUARE DR                 11526 STEWART LANE A1
BRENTWOOD, TN 37024                       NOTTINGHAM, MD 21236                     SILVER SPRING, MD 20904
WINTER PARKER           Case 19-10953-CSS
                                      WISETAILDoc 1-1       Filed 04/30/19   Page
                                                                                WIZ446
                                                                                    KID of 452
11503 GARFIELD WAY                     BIGART - ECOSYSTEMS, LLC                 5079 NORTH DIXIE HWY 303
THORNTON, CO 80233                     5301 RIATA PARK CT F                     OAKLAND PARK, FL 33334
                                       AUSTIN, TX 78727




WONDIMU GEBREEGZIABHER                 WOOD GOODS INDUSTRIES, INC.              WOODBRIDGE RESTAURANT URBAN
5101 8TH RD S. SUITE 210               407 S. DUNCAN ST.                        RENEWAL
ARLINGTON, VA 22204                    LUCK, WI 54853                           2035 ROUTE 27 SUITE 2150
                                                                                EDISON, NJ 08817




WOODBRIDGE TOWNSHIP                    WORLD CLASS CLEAN GLASS                  WORLDWIDE EXPRESS
1 MAIN STREET                          5332 S VENTURA COURT                     PO BOX 101903
WOODBRIDGE, NJ 07095                   CENTENNIAL, CO 80015                     PASADENA, CA 91189




WOWRACK                                WUILFRED RIVAS                           WUNDY PINEA
12201 TUKWILA INTERNATIONAL BLVD STE   502 LOVE DR. APT. 2B                     215 N GLEBE RD
110                                    PROSPECT HEIGHTS, IL 60070               ARLINGTON, VA 22203
TUKWILA, WA 98168




WYRICK MEGAN                           XAVIER BOERGER                           XAVIER BROWN
840 CHERRY ST APT 203                  11205 WORNALL RD.                        2503 JACKSON KELLER RD
DENVER, CO 80220                       KANSAS CITY, MO 64114                    SAN ANTONIO, TX 78230




XAVIER DIAS-HAWKINS                    XAVIER FLORES                            XAVIER GRAHAM
2917 ADDISON LANE                      200 TRESSER BLVD 2ND FLOOR 2C            5350 AMESBURY DRIVE APT 1902
JOHNS CREEK, GA 30005                  STAMFORD, CT 06901-3515                  DALLAS, TX 75206




XAVIER JAVIER SANCHEZ                  XAVIER RAMOS                             XAVIER VELEZ
107 E MADDAN DR APARTMENT B            1242 ABAGAIL DRIVE                       URB RIVER VALLEY PARK CALLE YAGUEZ I-
AVONDALE, AZ 85323                     DELTONA, FL 32725                        107
                                                                                CANOVANAS, PR 00729




XCEL ENERGY PUBLIC SERVICE COMPANY     XCEL ENERGY                              XCEL ENERGY: NORTHERN STATES POWER
OF CO                                  PO BOX 9477                              CO.
414 NICOLLET MALL                      MINNEAPOLIS, MN 55484-9477               414 NICOLLET MALL
MINNEAPOLIS, MN 55401                                                           MINNEAPOLIS, MN 55401




XI CHEN                                XIAO HONG CHEN                           XIAOLI WANG
3760 CEDARWOOD LN                      1424 HOUGHTAILING ST                     5799 SQUIRES GATE DRIVE
JOHNSTOWN, CO 80534                    HONOLULU, HI 96817                       MASON, OH 45040




XIAOSI LI                              XIARA GONZALEZ                           XIE ZHUENHUA
3976 CHURCH VIEW LN                    96B WILSON AVE                           13305 BLACK CANYON DR
SUWANEE, GA 30024                      MANALAPAN, NJ 07726                      AUSTIN, TX 78729
XINGHUANG YOU          Case     19-10953-CSS
                                         XIOMARADoc  1-1
                                                 RIVERA       Filed 04/30/19     Page  447 of
                                                                                    XIONING   452
                                                                                            MARTINEZ
712 N SANTA BARBARA UNIT 15               3411 CARLIN SPRINGS RD APT 202            12251 WYE OAK COMMONS CIRCLE
MESA, AZ 85201                            FALLS CHURCH, VA 22041                    BURKE, VA 22015




XIU JU LIN                                XTREME STEAM                              YADIRA GUERRERO
3712 E MORNING STAR LN                    11634 DARRYL DR.                          2500 JACKSON KELLER 704
GILBERT, AZ 85298                         BATON ROUGE, LA 70815                     SAN ANTONIO, TX 78230




YADIRA PENA                               YAGOUB IBRAHIM                            YAHAIRA RODRIGUEZ
1300 FORE CT                              6820 FLOYD AVE                            CARR 990 KM 1.4 BO MATA DE PLATANO
WHEELING, IL 60090                        SPRINGFIELD, VA 22150                     LUQUILLO, PR 00773




YAMIL GUTIERRER                           YAMIL NUNEZ                               YAMILE VILLANUEVA
7718 SILVERTREE TRAIL APT 102             10811 NORTH MCKINLEY DRIVE APT 12113      5529 N. HIDDEN RAINBOW ST.
ORLANDO, FL 32822                         TAMPA, FL 33612                           NORTH LAS VEGAS, NV 89031




YAMIRCA CARRION                           YANG LIN                                  YANNELLIE PABON
C/6 B33 TERRAZAS DE CUPEY                 574 CARRIGAN WOODS TRL                    AVE EL COMANDANTE HR-23 URB COUNTRY
TRUJILLO ALTO, PR 00976                   OVIEDO, FL 32765                          CLUB
                                                                                    CAROLINA, PR 00982




YARBROUGH BLAKE                           YARELIZ ALGARIN                           YARITZA CARBAJAL
8560 PARK LANE APT 40                     CALLE ELENA 1681                          1535 N. SCOTTSDALE RD
DALLAS, TX 75231                          CUPEY, PR 00926                           TEMPE, AZ 85281




YARITZA NAIDELY AMAYA                     YASHIRA E RUIZ                            YASMEEN QADI
1043 HAWKINS STREET 1043 HAWKINS          CALLE LAS CAOBAS, HYDE PARK 205           1103 GRAND BLVD APT 204
STREET                                    SAN JUAN, PR 00926                        KANSAS CITY, MO 64106
GRETNA, LA 70053




YASMIN MCKINNEY                           YASMINE CORREIA                           YASMINE MANDUJANO
807 MOCKINGBIRD LN                        79 BONNIE BROOK AVE                       1235 RANGE FIELD
FRIENDSWOOD, TX 77546-3555                EDISON, NJ 08817                          SAN ANTONIO, TX 78245




YASMINE ZANDIEH                           YASUO FUJIMORI                            YAZMIN BARRIENTOS
9656 RADIANT JEWEL CT                     6470 MAIN ST 201                          1705 KASSABIAN AVE
BRENTWOOD, TN 37027                       MIAMI LAKES, FL 33014                     LAS VEGAS, NV 89104




YEHIA MOSAAD                              YEKATERINA N RASSTRIGINA                  YELIZHATE AZHATI
44 WILLRY STREET                          7900 MADISON PIKE OFC                     1220 N PIERCE ST APT 102
WOODBRIDGE, NJ 08830                      MADISON, AL 35758-1496                    ARLINGTON, VA 22209
YELKA SILVA-ARROYO       Case 19-10953-CSS
                                       YELP   Doc 1-1        Filed 04/30/19   Page 448
                                                                                 YENA KIMof 452
2902 DOUGLAS STREET                    PO BOX 204393                             7114 UTSA BLVD
ALEXANDRIA, VA 22306                   DALLAS, TX 75320-4393                     SAN ANTONIO, TX 78249




YENDELIS MEDINA                        YENIFER MATA                              YERLIN RUIZ
5637 OTLEY PLACE                       13635 PURPLE SAGE                         CALLE PIO 367, URB EL SEA±ORIAL
ALPHARETTA, GA 30022                   DALLAS, TX 75240                          SAN JUAN, PR 00926




YESENIA GARCIA-CASTANEDA               YESENIA MARIBEL TORRES AQUINO             YESENIA PALACIOS
2819 WASHINGTON ST                     2200 MILVERTON                            3729 W GOLDEN LN
OMAHA, NE 68107                        TROY, MI 48083                            PHOENIX, AZ 85051




YESICA RODRIGUEZ                       YESLIE HERNANDEZ                          YESSICA ZUNIGA
2156 EVANS CT 102                      6812 POSS RD.                             1226 JEFFERSON ST.
FALLS CHURCH, VA 22043                 SAN ANTONIO, TX 78238                     MINNEAPOLIS, MN 55413




YILIAN AVILES                          YIMI CRUZ                                 YING CHEAH
1130 VERANO PKWY, APT 221B             15900 SPACE CENTER BLVD                   629 E ARMOUR BLVD APT 2C
SAN ANTONIO, TX 78224                  HOUSTON, TX 77062                         KANSAS CITY, MO 64109




YITZEL LOZA                            YLADIO RAMIREZ                            YMANI ASIA MARMOLEJOS
18812 JAMES CARTER JR ST               4267 N PATTON AVE C                       1095 KING GEORGE POST RD
MANOR, TX 78653                        BOISE, ID 83704                           EDISON, NJ 08832




YOCELIN DE LOS SANTOS                  YOGESH KUMAR                              YOHANA BRITO
1332 MEADOWBROOK DRIVE                 304 SECOND ST                             899 W TURNEY AVE APT 202
GARLAND, TX 75040                      SOUTH AMBOY, NJ 08879                     PHOENIX, AZ 85013-2830




YOHANDER ROMERO PEDROSO                YOLANDA SALAS                             YOMARA CONTRERAS
21346 GLENDALE AVE                     5317 DARTMOUTH AVE                        5318 S 8TH RD APT 3
PORT CHARLOTTE, FL 33952               RIVER OAKS, TX 76114                      ARLINGTON, VA 22204




YONNY VILLEDA                          YOON CHOO                                 YORDANE PAREDES
508 CARLOCK ST                         13284 B LEAFCREST LN APT 303              1552 VERACRUZ LN
FORT WORTH, TX 76110                   FAIRFAX, VA 22033                         WESTON, FL 33327




YOSELIN GALDAMEZ                       YOSEPHE CHERNET                           YOSHIHARU IIDA
2826 HERITAGE BEND DR                  5732 PILGRIM DRIVE                        7466 STRAY HOUSE AVE
WEBSTER, TX 77598                      INDIANAPOLIS, IN 46254                    LAS VEGAS, NV 89113
YOSHIRO FURUKAWA          Case 19-10953-CSS    Doc
                                        YOSHITAKA   1-1 Filed 04/30/19
                                                  YAMADA                 Page 449 ofTOGASHI
                                                                            YOSHIYUKI 452
1709 W DUGAN DR                          19230 N 15TH AVE                   10850 SW 88ST 205
QUEEN CREEK, AZ 85142                    PHOENIX, AZ 85027                  MIAMI, FL 33176




YOSSHUA FALCON                           YOSVANI DIAZ                       YOUNGS MARKET CO
17514 RIDGE TOP DR                       5610 LOUIS XIV CT. APT. B          402 S 54TH PLACE
HOUSTON, TX 77090                        TAMPA, FL 33614                    PHOENIX, AZ 85034




YOUNGS MARKET COMPANY OF HAWAII          YOUNGS MARKET COMPANY              YOUR MAINTENANCE DEPT, INC
94-501 KAU ST                            14402 FRANKLIN AVE                 9656 VISTA LANE
WAIPAHU, HI 96797                        TUSTIN, CA 92780                   COMMERCE TOWNSHIP, MI 48382




YOVANI CAMPOS                            YOVANI CANALES                     YOVANY ALVARES
218 DRESDEN DR.                          16240 SAN PEDRO AVE 93             5024 E THOMAS RD
SAN ANTONIO, TX 78213                    SAN ANTONIO, TX 78232              PHOENIX, AZ 85008




YOVIELYS RODRIGUEZ                       YUDITH ARGUETA                     YUKI A ROCHE
HC 01 BOX 5266 BARCELONETA 00617         12270 PENDER CREEK CIRCLE          4220 W 1ST ST 211
BARCELONETA, PR 00617                    FAIRFAX, VA 22033                  SANTA ANA, CA 92703-4043




YULEIMA SUAREZ                           YULIET MENA                        YUN JI JIN
9129 CLOISTERS E APT E                   6406 BLOSSOM AVE                   737 PAANI STREET APT.4
RICHMOND, VA 23229-4527                  TAMPA, FL 33614                    HONOLULU, HI 96826




YUQIN YING                               YURIZ E BONILLA-CANELA             YUSUKE MIYAGI
7812 FITZGERALD COURT                    8537 E KEIM DR                     2570 S DAYTON WAY
RICHMOND, VA 23228                       SCOTTSDALE, AZ 85250               DENVER, CO 80231




YVETTE ANAYA                             YVON LOUIS                         YVONNE MILLER
5055 VON SCHEELE DR 927                  1019 FERNDELL RD.                  8453 GARDENS CIRCLE APT 4
SAN ANTONIO, TX 78229                    ORLANDO, FL 32808                  SARASOTA, FL 34234




YVONNE WILLIAMS                          ZACH BREDEMANN                     ZACH D BREWSTER
4432 SCOTTISH DR                         3015 E. PISTACHIO ST.              1030 N BLACKSTONE DR N/A
MURFREESBORO, TN 37128-4679              GILBERT, AZ 85296                  CHANDLER, AZ 85224




ZACH KINGDESKI                           ZACH MOORE                         ZACH PIETZ
1569 S SWALLOW CT                        922 E. APACHE BLVD 406             38 OAK SHADOW DR
GILBERT, AZ 85296                        TEMPE, AZ 85281                    KIMBERLING CITY, MO 65686
ZACHARIAH WALTON         Case   19-10953-CSS
                                         ZACHARYDoc 1-1 Filed 04/30/19
                                                 ANDERSON                    Page 450 ofATKINSON
                                                                                ZACHARY   452
7126 7126 HOLLY HILL DRIVE               3320 W LA SALLE ST                     4903 KESSLER BOULEVARD EAST DRIVE
DALLAS, TX 75231                         TAMPA, FL 33607                        INDIANAPOLIS, IN 46220




ZACHARY BATES                            ZACHARY BOCKLER                        ZACHARY COPENHAVER
1545 NAPOLI DRIVE W                      4450 OPAL CT                           7560 BLAKE ST. APT. 407
SARASOTA, FL 34232                       SARASOTA, FL 34233                     LIBERTY TOWNSHIP, OH 45069




ZACHARY DUNN                             ZACHARY EBERHEART                      ZACHARY ESTELA
6690 LAKOTA POINT LN.                    8159 INDIGO RIDGE TER                  1518 12TH ST N
LIBERTY TOWNSHIP, OH 45044               UNIVERSITY PARK, FL 34201              ARLINGTON, VA 22209-3717




ZACHARY FORMAN                           ZACHARY GONZALES                       ZACHARY GUNTHER
560 N LAKE DR                            7971 W. ROBIN LANE                     237 ROSELLE STREET
CANTON, GA 30115                         PEORIA, AZ 85383                       FAIRFIELD, CT 06825




ZACHARY HEATH                            ZACHARY HERNANDEZ                      ZACHARY JOHNATHAN BOBO
5902 W. LAURIE LANE APT 206              1052 W 5TH PL 1052 W 5TH PL            1470 IVY STREET 31
GLENDALE, AZ 85302                       MESA, AZ 85201                         DENVER, CO 80220




ZACHARY KEO                              ZACHARY KING                           ZACHARY MANSER
39218 N STOCKTON LN                      1009 HICKORY RIDGE DR                  3515 E. BELL RD. 153
BEACH PARK, IL 60083                     FRANKLIN, TN 37064-2932                PHOENIX, AZ 85032




ZACHARY MCDONALD                         ZACHARY MITCHELL                       ZACHARY MOON
117 PETER LANE                           3611 LILLIAN LANE                      10810 HARVEY DR. APT12
NEW HOPE, AL 35760                       ETHEL, LA 70730                        FAIRFAX, VA 22030




ZACHARY OURADA                           ZACHARY OWENS                          ZACHARY RADER
5220 FIRELIGHT LANE                      13440 N 44TH STREET                    794 PRINCETON LN
ALPHARETTA, GA 30022                     PHOENIX, AZ 85032                      WESTFIELD, IN 46074




ZACHARY RAMEY                            ZACHARY SPEAR                          ZACHARY STEVEN TUMMERS
4665 GRAN RIVER GLEN                     10697 W CENTENNIAL PKWY APARTMENT      10635 MIDNIGHT DRIVE
PEACHTREE CORNERS, GA 30096              3077                                   INDIANAPOLIS, IN 46239
                                         LAS VEGAS, NV 89166




ZACHARY STRAUGHN                         ZACHARY TESVICH                        ZACHARY THOMPSON
7 N TIMBER TOP DR                        1629 CLAY RD SW                        812 STEEPLECHASE DR
SPRING, TX 77380                         MABLETON, GA 30126                     BRENTWOOD, TN 37027
ZACHERY LOTT            Case 19-10953-CSS    Doc 1-1
                                      ZACK FARLEY           Filed 04/30/19   Page 451 ofANDERSON
                                                                                ZACKARY   452
5700 NORTH KNOLL                       114 BAY HARBOR                           6505 S ANVIL CT
SAN ANTONIO, TX 78240                  MADISON, AL 35757                        CHANDLER, AZ 85249




ZACKARY GREGORY                        ZACKARY KILLIAN                          ZACKARY VAZQUEZ
8909 BROOK HOLLOW DRIVE                601 W 11TH AVE                           400 ANTONIO DR
MCKINNEY, TX 75070                     DENVER, CO 80204-3548                    HELOTES, TX 78023




ZAHNAE GONZALEZ                        ZAIDA MARTINEZ                           ZAINA A BARRETT
1060 BORDENTOWN AVE                    292 QUAKING ASPEN                        157 LONG HILL DRIVE
PARLIN, NJ 08859                       KUNA, ID 83634                           STAMFORD, CT 06902




ZAK HOWE                               ZALIA TAYLOR                             ZAMORA ALEJANDRO
4570 THE LANDINGS COURT                3055 WHITTIER WAY                        9010 PATTERSON AVENUE APT 28
FRISCO, TX 75033                       CUMMING, GA 30040                        RICHMOND, VA 23229




ZANA LAROCQUE-HARRIS                   ZANE ADAMS                               ZANE COOK
405 VILLAGE WAY                        3563 S WASHINGTON ST                     1388 GARISON ST APT. F208
WOODSTOCK, GA 30188                    CHANDLER, AZ 85286                       LAKEWOOD, CO 80215




ZANIQUA HOLMES                         ZARHA BISA JOHNSON                       ZAYNA FLORES
1501 OLD MONROVIA RD NW APT 15212      16803 BASIN OAK                          19132 E. SEAGULL DR
HUNTSVILLE, AL 35806-5292              SAN ANTONIO, TX 78247                    QUEEN CREEK, AZ 85142




ZEBRINA MEADE                          ZENA FADEL                               ZENEN BRAVO
1092 SUMMER BROOK ROAD                 1578 NEIL AVE                            3800 HAZELWOOD ST APT 2
ATLANTA, GA 30349                      COLUMBUS, OH 43210                       LAS VEGAS, NV 89119




ZENIA CALDERON                         ZEPHANI MELICHAR                         ZEPHANIAH DILLARD
520 E 13TH PL                          7090 QUAIL CIRCLE                        4011 W MARIETTA ST
LOMBARD, IL 60148                      EDEN PRAIRIE, MN 55346                   TAMPA, FL 33616-1223




ZERIAB ABDOU                           ZEVEZ CORPORATION                        ZHEN CHEN
695 A ROOSEVELT AVE                    9115 SW OLESON RD, SUITE 104             8000 CHANUTE PL APT9
CARTERET, NJ 07008                     PORTLAND, OR 97223                       FALLS CHURCH, VA 22042




ZHU XIAOMING                           ZINEB HAMRAOUI                           ZING CHIN
7709 PETERSBURGH PL                    12101 ELM FOREST WAY                     8715 VALLEYFIELD RD
FRISCO, TX 75035                       FAIRFAX, VA 22030                        LUTHERVILLE, MD 21093
ZIO                      Case 19-10953-CSS     DocNATIONAL
                                       ZIONS FIRST 1-1 Filed
                                                           BANK 04/30/19   Page  452 of 452
                                                                              ZIOSK
660 CLAY STREET                          ATTN RHETT ANDERSON                  12404 PARK CENTRAL DR, STE 350
WINTER PARK, FL 32789                    1 S MAIN ST STE 1400                 DALLAS, TX 75251
                                         SALT LAKE CITY, UT 84133-1109




ZOE CULLUM                               ZOE GREENLAND                        ZOE MIRVISS
4108 WYNDHAM CREST BLVD                  5210 E HAMPTON AVE APT 3206          4495 FOUNTAIN LANE NORTH
SANFORD, FL 32773                        MESA, AZ 85206                       PLYMOUTH, MN 55446




ZOE MUNOZ                                ZOE SHIELDS                          ZOE STEVENS
9314 CLAMP AVE                           2490 S HUMBOLDT ST                   11845 WEST AVE 1108
SAN ANTONIO, TX 78221                    DENVER, CO 80210                     SAN ANTONIO, TX 78216




ZOIE BECKER                              ZOILA AGUIRRE-PEREZ                  ZOILA HERNANDEZ
2940 E. CORRINE DR                       1209 ROTH CT                         5597 PRINCESS PL
PHOENIX, AZ 85032                        WHEELING, IL 60090                   COLUMBUS, OH 43231




ZULEKHA LAKOL ADDISON                    ZYFER SACIRI                         ZYMEENA CHAVIS
7994 LOCKE LANE APT 26                   1829 MOUNTAIN LAUREL LANE            31110 DEER TRAIL
HOUSTON, TX 77063                        ALLEN, TX 75002                      ALPHARETTA, GA 30004




Total: 13545
